      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 1 of 789




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RITE AID CORPORATION AND                    Civil Action No: 2:20-CV-03367-CMR
RITE AID HDQTRS. CORP.,

                         Plaintiffs,
vs.
                                            JURY TRIAL DEMANDED
ACTAVIS HOLDCO U.S., INC., ACTAVIS
PHARMA, INC., AKORN, INC., ALVOGEN INC.,
AMNEAL PHARMACEUTICALS, INC.,
AMNEAL PHARMACEUTICALS, LLC, APOTEX         FILED UNDER SEAL
CORP., AUROBINDO PHARMA USA, INC.,
BRECKENRIDGE PHARMACEUTICAL, INC.,
CAMBER PHARMACEUTICALS, INC., CITRON
PHARMA, LLC, DR. REDDY’S
LABORATORIES, INC., EMCURE
PHARMACEUTICALS, LTD., ENDO                 AMENDED COMPLAINT
INTERNATIONAL PLC, EPIC PHARMA, LLC,        AND DEMAND FOR JURY TRIAL
FOUGERA PHARMACEUTICALS, INC.,
GENERICS BIDCO I, LLC, GLENMARK
PHARMACEUTICALS INC., USA,
GREENSTONE LLC, G&W LABORATORIES,           REDACTED - PUBLIC VERSION
INC., HERITAGE PHARMACEUTICALS, INC.,
HI-TECH PHARMACAL CO., INC., HIKMA
LABS, INC., HIKMA PHARMACEUTICALS,
USA, INC., IMPAX LABORATORIES, INC.,
JUBILANT CADISTA PHARMACEUTICALS,
INC., LANNETT COMPANY, INC., LUPIN
PHARMACEUTICALS, INC., MALLINCKRODT
INC., MALLINCKRODT LLC, MALLINCKRODT
PLC, MAYNE PHARMA USA, INC., MORTON
GROVE PHARMACEUTICALS, INC., MYLAN
INC., MYLAN PHARMACEUTICALS, INC.,
MYLAN N.V., OCEANSIDE
PHARMACEUTICALS, INC., PAR
PHARMACEUTICAL, INC., PERRIGO NEW
YORK, INC., PFIZER INC.; PLIVA, INC.,
SANDOZ, INC., STRIDES PHARMA INC., SUN
PHARMACEUTICAL INDUSTRIES, INC., TARO
PHARMACEUTICALS USA, INC. TELIGENT,
INC., TEVA PHARMACEUTICALS USA, INC.,
TORRENT PHARMA INC., UDL
LABORATORIES, INC., UPSHER-SMITH
LABORATORIES, LLC, VALEANT
     Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 2 of 789




PHARMACEUTICALS NORTH AMERICA, LLC,
VALEANT PHARMACEUTICALS
INTERNATIONAL, VERSAPHARM, INC.,
WEST-WARD COLUMBUS, INC., WEST-WARD
PHARMACEUTICALS CORP., WOCKHARDT
USA LLC, AND ZYDUS PHARMACEUTICALS
(USA) INC.,

                      Defendants.
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 3 of 789




                                                 TABLE OF CONTENTS

I.      INTRODUCTION ...............................................................................................................2
II.     DRUGS INVOLVED IN THE CONSPIRACY ..................................................................7
III.    VENUE AND JURISDICTION ..........................................................................................9
IV.     PARTIES ...........................................................................................................................12
        A.         Plaintiffs .................................................................................................................12
        B.         Defendants .............................................................................................................13
        C.         Co-Conspirators and Agents ..................................................................................39
V.      TRADE AND COMMERCE .............................................................................................40
VI.     GENERIC DRUGS, THE FDCA, & THE HATCH-WAXMAN
        AMENDMENTS ...............................................................................................................40
VII.    THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS ......................46
        A.         The DOJ Is Leading a Broad-Ranging Criminal Investigation Into
                   the Anticompetitive Conduct of Generic Drug Manufacturers..............................46
        B.         At Least 49 State Attorneys General Are Also Investigating the
                   Anticompetitive Conduct in the Generic Drug Industry ........................................63
VIII.   CONGRESSIONAL RESPONSES TO GENERIC DRUG PRICE
        INCREASES ......................................................................................................................67
IX.     THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED BY AN
        EXTREMELY HIGH LEVEL OF COMPETITOR CONTACTS, WHICH
        FACILITATED COLLUSION BETWEEN DEFENDANTS...........................................68
        A.         Defendants Used Trade Association Meetings to Facilitate Their
                   Collusion ................................................................................................................69
        B.         Defendants Communicated in Secret Through E-mail, Telephone,
                   and Text Messages .................................................................................................77
        C.         The Overarching Conspiracy Between Generic Drug
                   Manufacturers – Playing Nice in the Sandbox ......................................................78
X.      INDUSTRY COMMENTARY FURTHER SUGGESTS THAT
        DEFENDANTS’ COLLUSIVE CONDUCT IS A PLAUSIBLE
        EXPLANATION FOR THE INCREASED PRICES OF THE PRICE-FIXED
        GENERIC DRUGS............................................................................................................94
XI.     CORPORATE AND INDIVIDUAL RELATIONSHIPS THAT ALLOWED
        THE CONSPIRACY TO EVOLVE ..................................................................................95
        A.         Ranking “Quality of Competition” to Identify Price Increase
                   Candidates ..............................................................................................................96
                   1.         The “High Quality” Competitor Relationships ..........................................99
                              a.         Mylan (+3) .....................................................................................99
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 4 of 789




                           b.         Watson/Actavis (+3) ....................................................................101

                           c.         Sandoz (+3)..................................................................................102

                           d.         Glenmark (+3) .............................................................................102

                           e.         Taro (+3) .....................................................................................103

                           f.         Lupin (+2) ....................................................................................103

       B.       Individual Relationships ......................................................................................104
                1.         Ara Aprahamian .......................................................................................104
                2.         David Berthold .........................................................................................105
                3.         Jim Brown ................................................................................................105
                4.         Maureen Cavanaugh ................................................................................106
                5.         Marc Falkin ..............................................................................................106
                6.         Jim Grauso ...............................................................................................106
                7.         Kevin Green .............................................................................................107
                8.         Armando Kellum .....................................................................................108
                9.         Jill Nailor .................................................................................................108
                10.        James (“Jim”) Nesta .................................................................................109
                11.        Konstantin Ostaficiuk ..............................................................................109
                12.        Nisha Patel ...............................................................................................109
                13.        David Rekenthaler ...................................................................................110
                14.        Rick Rogerson ..........................................................................................110
                15.        Tracy Sullivan ..........................................................................................111
XII.   THE CONSPIRATORIAL PRICE-FIXING, BID-RIGGING, & MARKET
       ALLOCATION AGREEMENTS ....................................................................................111
       A.       Acetazolamide......................................................................................................115
                1.         Acetazolamide Tablets .............................................................................115
                2.         Acetazolamide Capsules ..........................................................................117
       B.       Adapalene ............................................................................................................118
       C.       Albuterol ..............................................................................................................123
       D.       Alclometasone Dipropionate ...............................................................................126
       E.       Allopurinol ...........................................................................................................129

                                                                 ii
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 5 of 789




F.    Amantadine HCL .................................................................................................131
G.    Amiloride HCL/HCTZ.........................................................................................132
H.    Amitriptyline ........................................................................................................133
I.    Amphetamine/Dextroamphetamine .....................................................................137
J.    Atenolol Chlorthalidone.......................................................................................140
K.    Baclofen ...............................................................................................................141
L.    Balsalazide Disodium ..........................................................................................146
M.    Benazepril HCTZ .................................................................................................147
N.    Betamethasone Dipropionate ...............................................................................151
      1.         Lotion, Cream, and Ointment ..................................................................151
      2.         CBD .........................................................................................................154
O.    Betamethasone Valerate.......................................................................................161
      1.         Lotion .......................................................................................................161
      2.         Ointment ..................................................................................................164
P.    Bromocriptine Mesylate Tablets ..........................................................................168
Q.    Budesonide DR Capsules .....................................................................................174
R.    Budesonide Inhalation .........................................................................................175
S.    Buspirone Hydrochloride Tablets ........................................................................177
T.    Butorphanol Tartrate ............................................................................................178
U.    Cabergoline ..........................................................................................................179
V.    Calcipotriene ........................................................................................................180
W.    Calcipotriene Betamethasone...............................................................................182
X.    Capecitabine .........................................................................................................189
Y.    Captopril ..............................................................................................................192
Z.    Carbamazepine .....................................................................................................194
AA.   Cefpodoxime Proxetil ..........................................................................................197
BB.   Cefuroxime Axetil ...............................................................................................202
CC.   Celecoxib .............................................................................................................203
DD.   Chlorpromazine....................................................................................................204
EE.   Cholestyramine ....................................................................................................206
FF.   Ciclopirox ............................................................................................................207
GG.   Clindamycin Phosphate .......................................................................................213
                                         iii
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 6 of 789




          1.         The First Coordinated Price Increase (60ml Solution –
                     Fougera and Greenstone) .........................................................................214
          2.         The Second Coordinated Increase (October 2012 – All
                     Formulations – Sandoz and Greenstone) .................................................217
          3.         New Entrants on Clindamycin Solution – Actavis, Perrigo
                     and Taro – Do Not Significantly Erode Pricing.......................................221
          4.         The Third Coordinated Price Increase (2014 – All
                     Formulations Except Solution) – Sandoz and Greenstone ......................231
HH.       Clobetasol ............................................................................................................232
II.       Clomipramine ......................................................................................................236
JJ.       Clonidine-TTS Patch ...........................................................................................242
KK.       Clotrimazole .........................................................................................................249
LL.       Desogestrel/Ethinyl Estradiol Tablets (Kariva) ...................................................252
MM. Desonide ..............................................................................................................253
NN.       Desoximetasone Ointment ...................................................................................256
OO.       Dexmethylphenidate HCL Extended Release ......................................................261
PP.       Dextroamphetamine Sulfate Extended Release ...................................................264
QQ.       Digoxin ................................................................................................................266
RR.       Diphenoxylate Atropine .......................................................................................270
SS.       Divalproex ER .....................................................................................................271
TT.       Doxycycline .........................................................................................................275
          1.         The Doxy Hyclate Collusive Price Increase ............................................276
          2.         The Doxy Mono Collusive Price Increase ...............................................280
          3.         Collusion on Doxy DR.............................................................................282
UU.       Drospirenone and ethinyl estradiol (Ocella) ........................................................285
VV.       Econazole .............................................................................................................288
WW. Enalapril Maleate .................................................................................................294
XX.       Entecavir ..............................................................................................................299
YY.       Eplerenone Tablets...............................................................................................301
ZZ.       Erythromycin Solution .........................................................................................302
AAA. Estradiol Tablets ..................................................................................................310
BBB. Estradiol/Norethindrone Acetate Tablets (Mimvey) ...........................................311
CCC. Ethambutol HCL Tablets .....................................................................................312
                                                          iv
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 7 of 789




DDD. Ethinyl Estradiol and Levonorgestrel ..................................................................317
EEE. Etodolac ...............................................................................................................318
FFF.      Fenofibrate ...........................................................................................................324
GGG. Fluocinolone Acetonide .......................................................................................332
HHH. Fluocinonide ........................................................................................................336
III.      Fluticasone Propionate .........................................................................................350
JJJ.      Fosinopril HCTZ..................................................................................................358
KKK. Gabapentin Tablets ..............................................................................................362
LLL. Glipizide-Metformin ............................................................................................363
MMM. Glyburide .............................................................................................................364
NNN. Glyburide-Metformin ...........................................................................................368
OOO. Halobetasol Propionate ........................................................................................371
          1.         The First Coordinated Price Increase – September 2012.........................371
          2.         The Second Coordinated Price Increase – March/April
                     2013..........................................................................................................373
          3.         Sandoz Launches Halobetasol Cream ......................................................374
          4.         Taro Launches Halobetasol Cream and Ointment ...................................380
PPP.      Hydralazine ..........................................................................................................383
QQQ. Hydrocortisone Acetate Suppositories (Anucort HC) .........................................384
RRR. Hydrocortisone Valerate Cream ..........................................................................390
SSS.      Imiquimod Cream ................................................................................................392
          1.         Perrigo Entry (April 2010) .......................................................................392
          2.         Sandoz Entry (February 2011) .................................................................396
          3.         Taro Entry (July 2011) .............................................................................399
TTT. Irbesartan..............................................................................................................404
UUU. Isosorbide Dinitrate..............................................................................................405
VVV. Labetalol ..............................................................................................................407
WWW.             Lamivudine/Zidovudine (generic Combivir) ...............................................409
XXX. Latanoprost Drops ................................................................................................413
YYY. Leflunomide .........................................................................................................421
ZZZ. Levothyroxine ......................................................................................................422
AAAA.            Lidocaine Ointment ......................................................................................427
                                                           v
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 8 of 789




BBBB. Lidocaine-Prilocaine ............................................................................................433
CCCC. Loperamide HCL Capsules ..................................................................................435
DDDD.            Meprobamate ................................................................................................436
EEEE. Metformin ER ......................................................................................................437
FFFF. Methadone HCL...................................................................................................438
GGGG.            Methazolamide Tablets ................................................................................439
HHHH.            Methylphenidate ...........................................................................................442
IIII.     Methylprednisolone .............................................................................................445
JJJJ.     Metronidazole ......................................................................................................447
          1.         Metronidazole Gel ...................................................................................447
          2.         Metronidazole Cream and Lotion ............................................................458
          3.         Metronidazole Vaginal.............................................................................462
KKKK.            Moexipril Hydrochloride Tablets .................................................................463
LLLL. Nadolol .................................................................................................................465
MMMM.            Naproxen Sodium .........................................................................................468
NNNN.            Niacin ER .....................................................................................................469
OOOO.            Nimodipine ...................................................................................................472
PPPP. Nitrofurantoin Macrocrystal Capsules .................................................................473
QQQQ.            Norethindrone Acetate .................................................................................475
RRRR. Norethindrone/ethinyl estradiol (Balziva®) ........................................................476
SSSS. Nortriptyline Hydrochloride ................................................................................477
TTTT. Nystatin ................................................................................................................481
          1.         Nystatin Cream ........................................................................................482
          2.         Nystatin Ointment ....................................................................................483
          3.         Nystatin Tablets .......................................................................................484
UUUU.            Nystatin Triamcinolone ................................................................................485
VVVV.            Omega-3-Acid Ethyl Esters..........................................................................495
WWWW. Oxaprozin Tablets ........................................................................................498
XXXX.            Oxycodone/Acetaminophen .........................................................................504
YYYY.            Paricalcitol ....................................................................................................506
ZZZZ. Paromomycin .......................................................................................................514
AAAAA.           Permethrin ....................................................................................................515
                                                      vi
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 9 of 789




BBBBB.           Perphenazine ................................................................................................516
CCCCC.           Phenytoin Sodium Capsules .........................................................................517
DDDDD.           Pilocarpine HCL ...........................................................................................522
EEEEE.           Pioglitazone HCL Metformin HCL Tablets .................................................523
FFFFF.           Piroxicam......................................................................................................529
GGGGG.           Potassium Chloride.......................................................................................532
HHHHH.           Pravastatin ....................................................................................................534
IIIII.    Prednisolone Acetate ...........................................................................................542
JJJJJ. Prednisone ............................................................................................................543
KKKKK.           Prochlorperazine ...........................................................................................545
          1.         Suppositories ............................................................................................545
          2.         Tablets ......................................................................................................547
LLLLL.           Promethazine HCL .......................................................................................548
MMMMM. Propranolol ...................................................................................................556
          1.         Propranolol Capsules ...............................................................................556
          2.         Propranolol Tablets ..................................................................................557
NNNNN.           Spironolactone HCTZ ..................................................................................560
OOOOO.           Tacrolimus Ointment ....................................................................................561
PPPPP.           Temozolomide ..............................................................................................564
QQQQQ.           Theophylline ER...........................................................................................567
RRRRR.           Timolol Maleate ...........................................................................................568
SSSSS.           Tobramycin ..................................................................................................569
TTTTT.           Tolterodine ...................................................................................................571
          1.         Tolterodine ER .........................................................................................572
          2.         Tolterodine Tartrate .................................................................................575
UUUUU.           Triamcinolone Acetonide .............................................................................577
VVVVV.           Triamterene HCTZ .......................................................................................579
WWWWW.               Ursodiol....................................................................................................580
XXXXX.           Valsartan HCTZ ...........................................................................................582
YYYYY.           Verapamil .....................................................................................................586
ZZZZZ.           Zoledronic Acid ............................................................................................586

                                                          vii
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 10 of 789




XIII.   THE CONSPIRATORS COORDINATED PRICE INCREASES ACROSS
        DRUGS ............................................................................................................................588
        A.         Aprahamian and Perfetto of Taro Lead Price Increases on
                   Alclometasone Dipropionate, Ammonium Lactate, Betamethasone
                   Dipropionate, Betamethasone Valerate, Carbamazepine,
                   Clomipramine HCL, Desonide, and Terconazole ................................................589
        B.         Sandoz Coordinates with Aurobindo to Allocate Markets for
                   Oxacillin Sodium and Nafcillin Sodium Injectable Vials....................................599
        C.         Glenmark Leads Price Increases on Ciclopirox Cream and
                   Mometasone Furoate ............................................................................................602
        D.         Nisha Patel’s First List of Increase Candidates: Adapalene Gel,
                   Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril,
                   Moexipril HCTZ, Pravastatin, and Ondansetron .................................................608
                   1.         Glenmark..................................................................................................612
                   2.         Sandoz ......................................................................................................616
                   3.         Taro ..........................................................................................................619
        E.         Nisha Patel’s July 3, 2013 Price Increases: Adapalene Gel,
                   Cefaclor ER Tablets, Cefadroxil Tablets, Cefdinir Capsules and
                   Oral Suspension, Cefprozil Tablets, Cimetidine Tablets, Doxazosin
                   Mesylate Tablets, Fluconazole Tablets, Fluocinonide Cream, Gel,
                   and Ointment, Methotrexate Tablets, Moexipril HCL Tablets,
                   Moexipril HCL/HCTZ Tablets, Nabumetone Tablets, Nadolol
                   Tablets, Oxybutynin Chloride Tablets, Prazosin HCL Capsules,
                   and Ranitidine HCL Tablets ................................................................................620
                   1.         Upsher-Smith ...........................................................................................623
                   2.         Mylan .......................................................................................................624
                   3.         Sandoz ......................................................................................................629
        F.         Summer 2013: Sandoz and Mylan Coordinate to Orchestrate Price
                   Increases on Diltiazem HCL, Haloperidol, Clomipramine,
                   Tizanidine, Levothyroxine, and Nadolol .............................................................631
        G.         Enalapril Maleate .................................................................................................637
        H.         August 9, 2013 Price Increases (“Patel’s Round 2”): Amiloride
                   HCL/HCTZ Tablets, Clemastine Fumarate Oral Liquid and
                   Tablets, Diclofenac Tablets, Diltizaem HCL Tablets, Etodolac ER
                   Tablets, Ketoprofen Capsules, Ketorolac Tablets, Pravastatin
                   Tablets, Tometin Sodium Capsules .....................................................................643
                   1.         Mylan .......................................................................................................648
                   2.         Etodolac ...................................................................................................651
                                                                   viii
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 11 of 789




     3.        Impact of Price Increases .........................................................................656
     4.        Price Increase Hiatus................................................................................657
I.   March 7, 2014: (Niacin ER).................................................................................658
J.   April 4, 2014 Price Increases: Azithromycin Suspension and Oral
     Suspension, Bumetanide Tablets, Cephalexin Suspension,
     Clarithromycin ER Tablets, Cyproheptadine HCL Tablets,
     Dicloxacillin Sodium Capsules, Diflunisal Tablets, Estazolam
     Tablets, Ethosuximide Capsules and Oral Suspension,
     Hydroxyzine Pamoate Capsules, Ketoconazole (Cream and
     Tablets), Medroxyprogesterone Tablets, Estradiol/Norethindrone
     Acetate Tablets, Nystatin Oral Tablets, Pentoxifylline Tablets,
     Tamoxifen Citrate Tablets, Theophylline ER Tablets .........................................661
     1.        Lupin (Cephalexin Oral Suspension) .......................................................667
     2.        Greenstone (Azithromycin Oral Suspension, Azithromycin
               Suspension, and Medroxyprogesterone Tablets) .....................................670
     3.        Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate
               and Estazolam) .........................................................................................673
     4.        Multiple Manufacturers (Ketoconazole Cream and Tablets)...................676
     5.        New Relationships Emerge ......................................................................680
               a.         Breckenridge ................................................................................681

               b.         Rising ...........................................................................................683

               c.         Versapharm ..................................................................................684

               d.         Valeant .........................................................................................685

               e.         Impact ..........................................................................................686

K.   August 28, 2014 Price Increases: Amiloride HCL/HCTZ Tablets,
     Amoxicillin/Clavulanate Chewable Tablets, Carbamazepine
     Chewable Tablets, Carbamazepine Tablets, Clemastine Fumarate
     Tablets, Clotrimazole Solution, Desmopressin Acetate Tablets,
     Diclofenac Potassium Tablets, Disopyramide Phosphate Capsules,
     Enalapril Maleate Tablets, Epitol Tablets, Flurbiprofen Tablets,
     Flutamide Capsules, Fluvastatin Sodium Capsules, Hydroxyurea
     Capsules, Loperamide HCL Capsules, Penicillin VK Tablets,
     Prazosin HCL Capsules, Prochlorperazine Tablets, Topiramate
     Sprinkle Capsules, Warfarin Sodium Tablets ......................................................686
     1.        Mylan .......................................................................................................689
     2.        Taro ..........................................................................................................694
                                                     ix
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 12 of 789




                    3.         Zydus........................................................................................................697
                    4.         Competitors Follow Teva ........................................................................699
          L.        January 28, 2015 Price Increases: Bethanechol Chloride Tablets,
                    Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol
                    Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,
                    Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules,
                    Ketorolac Tromethamne Tablets, Nortriptyline HCL Capsules,
                    Propranolol ...........................................................................................................700
                    1.         Ciprofloxacin HCL and Glimepiride .......................................................702
                    2.         Griseofulvin .............................................................................................704
XIV. AFTER SUCCESSFULLY COLLUDING, DEFENDANTS’ QUALITY
     RANKINGS IMPROVE ..................................................................................................706
          A.        Apotex ..................................................................................................................706
          B.        Zydus....................................................................................................................708
          C.        Heritage ................................................................................................................710
          D.        Lupin ....................................................................................................................711
          E.        Par 712
          F.        Greenstone ...........................................................................................................713
          G.        Amneal .................................................................................................................714
          H.        Rising—Hydroxyzine Pamoate & Diflunisal Tablets..........................................716
          I.        Breckenridge ........................................................................................................718
          J.        Glenmark..............................................................................................................719
          K.        A Commitment to the Overarching Conspiracy Was Instrumental
                    to the Success of the Price-Fixing Agreements ...................................................720
          L.        “Quality Competitor” Rankings Relate to Price Increases, But
                    Even “Low Quality” Competitors Complied With the Overarching
                    Conspiracy ...........................................................................................................721
                    1.         Camber and Teva Fixed Prices on Ranitidine HCL.................................722
XV.       CONSCIOUSNESS OF GUILT ......................................................................................727
XVI. THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO
     COLLUSION ...................................................................................................................732
XVII. DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL
      ONGOING .......................................................................................................................735
XVIII. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE
       CONSPIRACY ................................................................................................................737

                                                                      x
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 13 of 789




XIX. TOLLING OF THE STATUTE OF LIMITATIONS ......................................................738
         A.        Spoliation of Evidence .........................................................................................743
         B.        Obstruction of Justice ..........................................................................................744
XX.      ANTITRUST VIOLATIONS ..........................................................................................745
         A.        Count One – Overarching Conspiracy on All Price-Fixed Generic
                   Drugs Against All Defendants .............................................................................745
         B.        Count Two (Pled in the Alternative to Count One) Against Teva,
                   Actavis, Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s,
                   Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Pfizer,
                   Sandoz, Taro, Upsher-Smith, Wockhardt, and Zydus .........................................754
         C.        Counts Three Through One Hundred and Ninety (Individual
                   Conspiracies)........................................................................................................761
XXI. PRAYER FOR RELIEF ..................................................................................................775




                                                                  xi
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 14 of 789




       Plaintiffs Rite Aid Corporation and Rite Aid Hdqtrs. Corp. (“Plaintiffs”) file this

Amended Complaint (“Complaint” or “Amended Complaint”) under the antitrust laws of the

United States against Defendants Actavis Holdco U.S., Inc., Actavis Pharma, Inc., Akorn, Inc.,

Alvogen Inc., Amneal Pharmaceuticals, Inc., Amneal Pharmaceuticals, LLC, Apotex Corp.,

Aurobindo Pharma USA, Inc., Breckenridge Pharmaceutical, Inc., Camber Pharmaceuticals, Inc.,

Citron Pharma, LLC, Dr. Reddy’s Laboratories, Inc., Emcure Pharmaceuticals, Ltd., Endo

International plc, Epic Pharma, LLC, Fougera Pharmaceuticals, Inc., Generics Bidco I, LLC,

Glenmark Pharmaceuticals Inc., USA, Greenstone LLC, G&W Laboratories, Inc., Heritage

Pharmaceuticals, Inc., Hi-Tech Pharmacal Co., Inc., Hikma Labs, Inc., Hikma Pharmaceuticals,

USA, Inc., Impax Laboratories, Inc., Jubilant Cadista Pharmaceuticals, Inc., Lannett Company,

Inc., Lupin Pharmaceuticals, Inc., Mallinckrodt Inc., Mallinckrodt LLC, Mallinckrodt plc,

Mayne Pharma USA Inc., Morton Grove Pharmaceuticals, Inc., Mylan Pharmaceuticals, Inc.,

Mylan, Inc., Mylan N.V., Oceanside Pharmaceuticals, Inc., Par Pharmaceutical, Inc., Perrigo

New York, Inc., Pfizer Inc., Pliva, Inc., Sandoz, Inc., Strides Pharma Inc., Sun Pharmaceutical

Industries, Inc., Taro Pharmaceuticals USA, Inc., Teligent, Inc., Teva Pharmaceuticals USA,

Inc., Torrent Pharma Inc., UDL Laboratories, Inc., Upsher-Smith Laboratories, LLC, Valeant

Pharmaceuticals North America, LLC, Valeant Pharmaceuticals International, Versapharm, Inc.,

West-Ward Columbus, Inc., West-Ward Pharmaceuticals Corp., Wockhardt USA LLC, and

Zydus Pharmaceuticals (USA) Inc., (collectively “Defendants”), and allege as follows:




                                                1
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 15 of 789




I.        INTRODUCTION

          1.   This is a civil antitrust action against Defendants and their co-conspirators for

violating Section One of the Sherman Act, 15 U.S.C. § 1, by conspiring to fix, increase, stabilize,

or maintain prices of specified generic pharmaceutical drugs. As a result of this unlawful

conspiracy, Plaintiffs seek damages against Defendants, jointly and severally, as provided in

Section 4 of the Clayton Act, 15 U.S.C. § 15, injunctive relief, and such other relief as provided

by law.

          2.   The existence of the conspiracy is supported by a number of facts alleged below,

which should be read collectively. Some of the information on which Plaintiffs rely is based

upon information made public during ongoing government investigations of Defendants’ cartel.

          3.   The existence of the conspiracy alleged in this Complaint is supported by, among

other facts, the fact that a number of Defendants have already admitted to its existence. For

example, Heritage’s former CEO, Jeffrey Glazer, and former President, Jason Malek, have pled

guilty to participating in a conspiracy to fix prices of “generic pharmaceutical products”

including Glyburide and Doxycycline, between at least 2013 and 2015. In addition, in May

2019, Heritage admitted, under a deferred prosecution agreement with the Department of Justice,

that it conspired to fix prices, rig bids, and allocate customers for Glyburide from April 2014 to

at least December 2015. In December 2019, Rising Pharmaceuticals agreed to pay over $3

million in criminal penalties, restitution, and civil damages and admitted under a deferred

prosecution agreement with the Department of Justice that it conspired to fix prices and allocate

customers for Benazepril HCTZ. Furthermore, in February, 2020, Hector Armando Kellum,

who was responsible for overseeing generic-drug prices and contracts at Sandoz, pleaded guilty

to federal conspiracy charges for his role in a scheme to fix prices from 2013 to 2015, for a
                                                 2
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 16 of 789




number of products including topical steroid Clobetasol and antifungal Nystatin Triamcinolone

cream. Two weeks later, Sandoz agreed to pay $195 million and admitted, under a deferred

prosecution agreement with the Department of Justice, that it conspired to fix the prices of

Clobetasol, Desonide, Nystatin Triamcinolone, Benazepril HCTZ, and Tobramycin. According

to the Department of Justice, the criminal settlement is the single largest domestic antitrust deal

ever signed. Additionally, in May 2020, Apotex Corp. entered a deferred prosecution agreement

with the Department of Justice, admitting that it conspired with other generic drug companies to

fix the price of Pravastatin and agreeing to pay over $24 million in criminal penalties. By

operation of law, these guilty pleas define the minimum parameters of the generic drug price

fixing conspiracy.

       4.      Indeed, other criminal actions brought by the DOJ, along with the criminal

enforcement actions described above and other conduct alleged in this Complaint, demonstrate

that the conspiracy is broader than these companies and these specified drugs. The plea

agreements and deferred prosecution agreements mentioned above expressly implicate as co-

conspirators Emcure, Taro, Perrigo, Glenmark, and Teva. Further, additional criminal

enforcement actions related to this price-fixing conspiracy have been filed against Glenmark and

Teva (in their corporate capacities) and Ara Aprahamian, a senior executive at Taro. A Grand

Jury found probable cause that Aprahamian conspired to fix the prices of generic drugs,

including (but not limited to) Carbamazepine, Clobetasol, Clotrimazole, Desonide, Etodolac,

Fluocinonide, Lidocaine, Nystatin Triamcinolone, and Warfarin. Similarly, the indictment

against Glenmark and Teva alleges that they conspired to fix prices of Pravastatin, and that Teva

also conspired to fix the prices of Carbamazepine, Clotrimazole, Etodolac, Fluocinonide,

Warfarin, Tobramycin, Nadolol, Temozolomide, and also other unnamed generic drugs. Thus,
                                                 3
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 17 of 789




the scope of the conspiracy actionable in this civil antitrust action may be (and as alleged in this

Complaint is) broader than the judicial admissions to date. While these admissions and pending

criminal enforcement actions establish that a conspiracy did exist, discovery is necessary to

determine the full scope and effect of the conspiracy in terms of products, time period, and

participants.

       5.       In addition to the criminal enforcement actions, the Attorney General of

Connecticut and the Attorneys’ General of 48 additional jurisdictions (the “States”) have further

exposed collusion in the generic drug industry and the market-allocation and price-fixing scheme

as a result of evidence they received from Civil Investigative Demands. As detailed by the

States, the purpose of the conspiracy was to fix, maintain, increase, and stabilize prices – either

for a particular generic drug or any number of generic drugs. As a result, each entrant benefitted

from coordination as a whole, even if a manufacturer did not seek a market allocation for a

particular drug. Manufacturers implemented the “fair share” agreement by refusing to bid for a

particular customer or by providing a pretextual bid that they knew would not be successful. This

prevented prices from declining even when a new “competitor” joined the market.

       6.       Currently, the States are pursing claims against 30 generic drug manufacturers

alleging collusion that distorted the prices of approximately two hundred generic drugs. The

States’ investigation is ongoing.

       7.       All of these criminal and civil enforcement actions arise from the same agreement

or understanding to restrain trade that is detailed in this Complaint and in which all Defendants

and their co-conspirators knowingly participated. Through this agreement or understanding,

Defendants implemented a series of rules to allocate the market for every generic drug identified

in this Complaint. Pursuant to this agreement or understanding, every Defendant and
                                                  4
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 18 of 789




coconspirator was entitled to its agreed-upon “fair share” for each drug identified in this

Complaint that it manufactured. When new competitors entered the market for a given generic

drug, Defendants would purposefully concede market share to the new entrant so that it could

obtain its fair share as well. Further, when other Defendants in the market for a generic drug

raised prices on that drug, the rules of the overarching conspiracy provided that other Defendants

would follow the price increase and also not seek to add market share, which allowed the price

increases to stick. Indeed, through this industry-wide market allocation agreement, Defendants

were also able to implement substantial price increases that, in some instances, approached

5000% or more.

       8.      In a competitive marketplace, each generic drug manufacturer should price its

drug competitively relative to other manufacturers. Accordingly, if any one company decided to

raise prices, it would do so at the risk of losing customers and sales to its rivals with more

competitive prices. But the market for generic drugs has not been characterized by such

competition for many years. Because of the overarching conspiracy, Defendants have been able

to sell every drug identified in this Complaint at supracompetitive levels.

       9.      Other economic evidence confirms the broader scope of the conspiracy alleged in

this Complaint. For instance, no market forces explain the pricing of the drugs identified in this

Complaint other than collusion. Moreover, as alleged below, for each of the drugs noted above

to be part of the alleged conspiracy (“Price-Fixed Generic Drug”), the product has commodity-

like characteristics, there are barriers to entry of a new competitor, the demand is highly

inelastic, and the market for the sale of each generic drug is relatively concentrated. These

economic conditions make the market for the manufacture and sale of each of the alleged generic

drugs conducive to cartelization.
                                                  5
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 19 of 789




       10.     In addition to the information made public from these government investigations,

the allegations in this Complaint are further supported by the fact that Defendants engaged in an

extremely high level of interfirm communications. These communications included a large

number of in-person meetings facilitated by an almost constant stream of industry trade events,

such as the trade association meetings sponsored by the Generic Pharmaceutical Association. In

addition to these in-person meetings, Defendants frequently communicated by telephone, e-mail,

and text message. As demonstrated in this Complaint, these interfirm communications involved

high-level executives with pricing authority and directly affected Defendants’ pricing decisions

on the generic drugs identified in this Complaint.

       11.     Defendants and their co-conspirators carried out their continuing conspiracy

regarding generic drugs through in-person meetings and communications, including e-mails, text

messages, and telephone calls. During these meetings and communications, they conspired on

the terms alleged in this Complaint, and coordinated price increase announcements or pricing

terms, allocated markets and customers, rigged bids, secretly and collusively exchanged pricing

information and prospective pricing announcements and business plans, and collectively reduced

quantity and restrained output of generic drugs sold to Plaintiffs and others in the United States.

       12.     The allegations in this Complaint are pled in the alternative if necessary to avoid

inconsistency. Count I alleges an overarching conspiracy among all Defendants regarding all of

the Price-Fixed Generic Drugs in violation of Section 1 of the Sherman Act, and Count II, which

is pled in the alternative to Count I, alleges an overarching conspiracy involving only those drugs

identified in the States’ Complaint in Case No. 19-cv-2407-CMR (E.D. Pa.). Counts III through

CXC allege individual conspiracies among the specified Defendants regarding each individual

Price-Fixed Generic Drug in violation of Section 1 of the Sherman Act.
                                                 6
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 20 of 789




II.      DRUGS INVOLVED IN THE CONSPIRACY

         13.      As it is used in this Complaint, the term “Price-Fixed Generic Drugs”

(individually or collectively, as context requires) refers to all dosages, strengths, and

formulations (if none are specified) of the following generic drugs:

          Acetazolamide                     Divalproex ER                    Metronidazole
               Adapalene             Doxazosin Mesylate Tablets          Moexipril HCL Tablets
                                                                         Moexipril HCL/HCTZ
               Albuterol                     Doxycycline
                                                                               Tablets
                                      Drospirenone and ethinyl
  Alclometasone Dipropionate                                              Mometasone Furoate
                                         estradiol (Ocella)
            Allopurinol                       Econazole                   Nabumetone Tablets
         Amantadine HCL               Enalapril Maleate Tablets              Nadolol Tablets
      Amiloride HCL/HCTZ
                                              Entecavir                         Nafcillin
             Tablets
           Amitriptyline                    Epitol Tablets                 Naproxen Sodium
        Ammonium Lactate                     Eplerenone                    Niacin ER Tablets
      Amoxicillin/Clavulanate
                                        Erythromycin Solution                  Nimodipine
        Chewable Tablets
 Amphetamine/Dextroamphet
                                                                          Nitrofurantoin MAC
    amine (aka Mixed                      Estazolam Tablets
                                                                                Capsules
   Amphetamine Salts)
      Atenolol Chlorthalidone              Estradiol Tablets             Norethindrone Acetate
                                       Estradiol/Norethindrone           Norethindrone/ethinyl
           Azithromycin
                                      Acetate Tablets (Mimvey)            estradiol (Balziva)
               Baclofen               Ethambutol HCL Tablets           Nortriptyline HCL Capsules
                                         Ethinyl estradiol and
       Balsalazide Disodium                 levonorgestrel                       Nystatin
                                         (Portia and Jolessa)
         Benazepril HCTZ                    Ethosuximide                 Nystatin Triamcinolone
  Betamethasone Dipropionate
   (including Augmented and                    Etodolac                Omega-3-Acid Ethyl Esters
       CBD formulations)

                                                  7
     Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 21 of 789




  Betamethasone Valerate               Fenofibrate                  Ondansetron
Bethanechol Chloride Tablets       Fluconazole Tablets            Oxacillin Sodium
  Bromocriptine Mesylate         Fluocinolone Acetonide           Oxaprozin Tablets
  Budesonide DR Capsules              Fluocinonide           Oxybutynin Chloride Tablets
   Budesonide Inhalation         Fluoxetine HCL Tablets      Oxycodone/ Acetaminophen
    Bumetanide Tablets            Flurbiprofen Tablets               Paricalcitol
  Buspirone Hydrochloride
                                   Flutamide Capsules               Paromomycin
          Tablets
    Butorphanol Tartrate         Fluticasone Propionate         Penicillin VK Tablets
        Cabergoline            Fluvastatin Sodium Capsules      Pentoxifylline Tablets
       Calcipotriene                Fosinopril HCTZ                  Permethrin
Calcipotriene Betamethasone
                                   Gabapentin Tablets               Perphenazine
  Dipropionate Ointment
       Capecitabine                Glimepiride Tablets            Phenytoin Sodium
         Captopril                      Glipizide                 Pilocarpine HCL
                                                                  Pioglitazone HCL
      Carbamazepine                    Glyburide
                                                                     Metformin
          Cefdinir                Glyburide-Metformin                Piroxicam
   Cefpodoxime Proxetil               Griseofulvin               Potassium Chloride
     Cefprozil Tablets                Halobetasol                    Pravastatin
     Cefuroxime Axetil                Haloperidol              Prazosin HCL Capsules
         Celecoxib                    Hydralazine               Prednisolone Acetate
   Cephalexin Suspension         Hydrocortisone Acetate              Prednisone
   Chlorpromazine HCL            Hydrocortisone Valerate          Prochlorperazine
      Cholestyramine             Hydroxyurea Capsules            Promethazine HCL
                                  Hydroxyzine Pamoate
        Ciclopirox                                                   Propranolol
                                       Capsules
     Cimetidine Tablets                Imiquimod               Raloxifene HCL Tablets
 Ciprofloxacin HCL Tablets             Irbesartan                  Ranitidine HCL
 Clarithromycin ER Tablets              Isoniazid               Spironolactone HCTZ
Clemastine Fumarate Tablets        Isosorbide Dinitrate         Tacrolimus Ointment


                                            8
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 22 of 789




       Clindamycin Phosphate                  Ketoconazole              Tamoxifen Citrate Tablets
                Clobetasol                Ketoprofen Capsules                 Temozolomide
                                        Ketorolac Tromethamine
           Clomipramine                                                     Terconazole Cream
                                                Tablets
        Clonidine TTS Patch              Labetalol HCL Tablets               Theophylline ER
                                        Lamivudine/Zidovudine
            Clotrimazole                                                     Timolol Maleate
                                          (generic Combivir)
 Cyproheptadine HCL Tablets                    Latanoprost                      Tizanidine
 Desmopressin Acetate Tablets                 Leflunomide                      Tobramycin
 Desogestrel/Ethinyl Estradiol
                                             Levothyroxine              Tolmetin Sodium Capsules
      Tablets (Kariva)
                Desonide                Lidocaine HCL Ointment                  Tolterodine
                                                                           Topiramate Sprinkle
          Desoximetasone                  Lidocaine-Prilocaine
                                                                                Capsules
   Dexmethylphenidate HCL
                                       Loperamide HCL Capsules           Triamcinolone Acetonide
        ER Capsules
  Dextroamphetamine Sulfate
                                      Medroxyprogesterone Tablets           Triamterene HCTZ
            ER
 Diclofenac Potassium Tablets                 Meprobamate                  Trifluoperazine HCL
        Dicloxacillin Sodium
                                             Metformin ER                        Ursodiol
              Capsules
          Diflunisal Tablets                Methadone HCL                    Valsartan HCTZ
                 Digoxin                     Methazolamide                      Verapamil
       Diltiazem HCL Tablets              Methotrexate Tablets           Warfarin Sodium Tablets
       Diphenoxylate Atropine               Methylphenidate                  Zoledronic Acid
       Disopyramide Phosphate
                                          Methylprednisolone
              Capsules


III.      VENUE AND JURISDICTION

          14.      This civil antitrust action arises under Section 1 of the Sherman Act, 15 U.S.C.

§ 1, for treble damages and injunctive relief pursuant to Sections 4 and 16 of the Clayton Act, 15

U.S.C. § 15(a) and 26.
                                                    9
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 23 of 789




       15.      This Court has subject matter jurisdiction of each of the claims in this action

pursuant to 28 U.S.C. §§ 1331 & 1337.

       16.      Venue is proper in this Court pursuant to Sections 4 and 12 of the Clayton Act,

15 U.S.C. §§ 15 & 22, and 28 U.S.C. § 1391, for any one or more of the reasons stated in the

subparagraphs below:

       (a) Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

             part of the events giving rise to this claim occurred in this District, including the sale

             of generic drugs to one or more Plaintiffs and others at supracompetitive prices;

       (b) Venue is proper in this District pursuant to 28 U.S.C. § 1391(c) because each

             Defendant is subject to personal jurisdiction in this District;

       (c) Defendants transact business or are found in this District, and, therefore, venue is

             proper under 15 U.S.C. § 22; and/or

       (d) To the extent that there is no District in which this action may otherwise be brought,

             then venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because one or

             more Defendants is/are found in this District.

       17.      Defendants are subject to the personal jurisdiction of this Court for any one or

more of the reasons stated below:

       (a) Defendants are amenable to service of process because, as alleged in this Complaint,

             each inhabits, transacts business in, has continuous or systematic contacts with, or is

             found or has sufficient minimum contacts in the United States sufficient to satisfy due

             process;

       (b) Defendants are amenable to service of process because, as alleged in this Complaint,

             each inhabits, transacts business in, or is found in this District. Defendants
                                                   10
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 24 of 789




   headquartered outside this District are nevertheless engaged in the business of

   developing, manufacturing, distributing, advertising and/or selling generic drugs

   throughout the United States, including in this District;

(c) Defendants are amenable to service of process because, as alleged in this Complaint,

   each Defendant belonged to the conspiracy alleged in this Complaint, and one or

   more of them, and their co-conspirators, performed unlawful acts in furtherance of the

   conspiracy in this District including, without limitation, selling one or more generic

   drugs to one or more Plaintiffs and others in this District at artificially inflated prices;

(d) Defendants are amenable to service of process pursuant to Rule 4(k)(1)(A) of the

   Federal Rules of Civil Procedure and the long-arm statute of the Commonwealth in

   which this Federal Court sits because, as alleged in this Complaint, each Defendant

   has transacted business in the Commonwealth, each Defendant has contracted to

   supply services or things in this Commonwealth, each Defendant has caused harm by

   acts taken within this Commonwealth, each Defendant has caused harm in this

   Commonwealth by acts or omissions outside this Commonwealth, each Defendant

   has committed violations of 15 U.S.C. § 1 within this Commonwealth, and because

   the Commonwealth’s long-arm statute extends jurisdiction to the limits of due

   process and each Defendant has sufficient minimum contacts with the

   Commonwealth to satisfy due process;

(e) This Court has personal jurisdiction over Defendants because, as alleged in this

   Complaint, they and one or more of their co-conspirators contracted to supply

   services or goods, including generic drugs, in the Commonwealth where this Federal

   Court sits; money flowed from Plaintiffs or other purchasers in the Commonwealth to
                                         11
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 25 of 789




             pay Defendants and their co-conspirators for generic drugs; Defendants and one or

             more of their co-conspirators transact business in the Commonwealth in furtherance

             of the conspiracy; Defendants and their co-conspirators did or caused one or more

             unlawful acts alleged in this Complaint to be done, or consequences to occur, in the

             Commonwealth; Defendants and their co-conspirators engaged in unlawful conduct

             described in this Complaint outside of the Commonwealth causing injury to one or

             more Plaintiffs in the Commonwealth, and because this Court’s exercise of

             jurisdiction is not inconsistent with the Constitution of this Commonwealth or the

             Constitution of the United States; and/or

       (f) Based on the allegations in this Complaint, Defendants are subject to the general and

             specific personal jurisdiction of this Court because they have purposefully directed

             their contacts and conspiratorial conduct at the United States (including the forum

             Commonwealth) and have purposefully availed themselves of the laws of the United

             States. As alleged in this Complaint, each Defendant, either directly, or indirectly

             through their subsidiaries, engaged in price-fixing activities and anticompetitive

             conduct that were intended to have, and did have, direct, substantial and reasonably

             foreseeable effects on the commerce of the forum Commonwealth and the United

             States.

IV.    PARTIES

       A.       Plaintiffs

       18.      Plaintiffs Rite Aid Corporation and Rite Aid Hdqtrs. Corp. (collectively “Rite

Aid”) are corporations organized and existing under the laws of the State of Delaware with a

principal place of business at 30 Hunter Lane, Camp Hill, Pennsylvania 17011. Rite Aid owns

                                                  12
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 26 of 789




and operates retail stores and pharmacies that sell generic drugs. Rite Aid purchases substantial

quantities of pharmaceutical products and other goods for resale to the public through

approximately 2,500 stores in 19 states operated by its affiliates. Rite Aid brings this action on

its own behalf and as the assignee of McKesson Corporation (“McKesson”), a pharmaceutical

wholesaler that, during the relevant period, purchased Price-Fixed Generic Drugs directly from

Defendants for resale to Rite Aid and has assigned or agreed to assign its claims arising out of

those purchased to Rite Aid. Rite Aid is contractually entitled to an assignment for all drugs

specified in this Complaint, and Rite Aid intends to include all purchases of those drugs from

McKesson in its damages claim when it obtains this assignment. During the time period relevant

to Plaintiffs’ claims, Rite Aid and/or its assignor McKesson directly purchased each of the Price

Fixed-Generic Drugs in the United States from one or more Defendants and/or their co-

conspirators and sustained injury and damage to their business or property as a proximate result

of the antitrust violations alleged in this Complaint.

       B.      Defendants

       19.     Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. Actavis Holdco is an

indirect wholly-owned subsidiary of Teva Ltd. Watson Pharmaceuticals, Inc. (“Watson”)

acquired Actavis in or about October 2012. The two companies operated as a single entity, albeit

under separate names, until January 2013, when Watson announced that it had adopted Actavis,

Inc. as its new global name. In March 2015, Actavis, plc, the parent company of Defendant

Actavis, merged with Allergan, plc and adopted Allergan’s name. In August 2016, Defendant

Teva USA purchased Actavis’ generics business, which included Actavis Inc., Actavis Elizabeth

Inc., and Defendant Actavis Pharma Inc., from Allergan, plc. All the assets of the entities were
                                              13
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 27 of 789




then transferred to the newly formed Actavis Holdco. The acquisition cost Teva USA $33.43

billion in cash and approximately 100 million shares of Teva securities. Actavis Holdco is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Actavis Holdco directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, knowingly received conspiracy proceeds from Defendant

Actavis Pharma, Inc., and engaged in the unlawful conduct alleged in this Complaint in violation

of Section 1 of the Sherman Act.

       20.     Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation

with its principal place of business in Parsippany, New Jersey. It is an indirect wholly-owned

subsidiary of Teva Ltd. and is now a principal operating company in the United States for Teva’s

generic products acquired from Allergan plc. Actavis Pharma is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Actavis Holdco directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act. Actavis Holdco (and its predecessors, including

Watson) and Actavis Pharma are collectively defined as “Actavis.”

       21.     Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its principal

place of business located in Lake Forest, Illinois. Akorn is the parent company of Defendants

Hi-Tech and Versapharm (defined below). Akorn is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Akorn directly participated in the conspiracy alleged in this Complaint, produced and sold one or
                                                 14
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 28 of 789




more Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in

the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       22.     Defendant Alvogen Inc. (“Alvogen”) is a Delaware corporation with its principal

place of business in Pine Brook, New Jersey. Robert Wessman, the former CEO of Actavis,

stepped down from that position in order to found Alvogen in 2009. Alvogen is defined to

include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Alvogen directly participated in the conspiracy alleged in

this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       23.     Defendant Amneal Pharmaceuticals, Inc. is a Delaware corporation with its

principal place of business located in Bridgewater, New Jersey. The company was formed for

the purpose of facilitating the merger between Amneal Pharmaceuticals LLC (also a Delaware

limited liability company) and Defendant Impax (defined below). Accordingly, Amneal

Pharmaceuticals, Inc. is the predecessor to Amneal Pharmaceuticals LLC, and both companies

will be collectively referenced in this Complaint as “Amneal.” Amneal is defined to include its

managers, officers, employees, and agents acting on its behalf. At all times relevant to the

Complaint, Amneal produced and sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       24.     Defendant Apotex Corp. (“Apotex”) is a Florida corporation with its principal

place of business in Weston, Florida. Apotex is a direct wholly-owned subsidiary of Aposherm

Delaware Holdings Corporation, which is an indirect wholly-owned subsidiary of Apotex
                                                15
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 29 of 789




Holdings, Inc. Apotex is defined to include its managers, officers, employees, and agents acting

on its behalf. During the time period relevant to Plaintiffs’ claims, Apotex directly participated

in the conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic

Drugs throughout the United States and its territories, either on its own or through its

subsidiaries, and engaged in the unlawful conduct alleged in this Complaint in violation of

Section 1 of the Sherman Act.

       25.     Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is a Delaware

corporation with its principal place of business located in Dayton, New Jersey. Aurobindo is a

direct wholly-owned subsidiary of Aurobindo Pharma Limited, an Indian corporation.

Aurobindo is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiffs’ claims, Aurobindo directly participated in

the conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic

Drugs throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint in violation of Section 1 of the Sherman Act.

       26.     Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

corporation with its principal place of business located in Fairfield, New Jersey. Breckenridge is

wholly-owned by Pensa Pharma S.A. Breckenridge is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Breckenridge directly participated in the conspiracy alleged in this Complaint, produced and sold

one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.



                                                 16
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 30 of 789




       27.     Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation

with its principle place of business in Piscataway, New Jersey. Camber is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Camber directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       28.     Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with its

principal place of business located in East Brunswick, New Jersey. Citron is defined to include

its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims Citron directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       29.     Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with its principal place of business located in Princeton, New Jersey. Dr. Reddy’s is

a wholly-owned subsidiary of Dr. Reddy’s Laboratories, S.A., which is a wholly-owned

subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian pharmaceutical company. Dr. Reddy’s is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Dr. Reddy’s directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.
                                                 17
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 31 of 789




       30.     Defendant Emcure Pharmaceuticals, Ltd. (“Emcure”) is an Indian company with

its principal place of business located in Pune, India. In April 2011, Emcure acquired Defendant

Heritage (defined below). Heritage, as a subsidiary of Emcure, conducts Emcure’s U.S.

commercial operations. Emcure is defined to include its managers, officers, employees, and

agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, Emcure directly

participated in the conspiracy alleged in this Complaint; produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories both directly and through its

wholly-owned subsidiaries, directly and/or through its subsidiaries sold Price-Fixed generic

drugs to Plaintiffs and others in the United States, and engaged in the unlawful conduct alleged

in this Complaint in violation of Section 1 of the Sherman Act. In addition, during the time

period relevant to this Complaint, Defendant Emcure purposefully directed its activities at the

United States (including the forum state) and also purposefully derived the benefit of conspiracy

proceeds taken from the United States (including the forum state).

       31.     Defendant Epic Pharma, LLC (“Epic”) is a Delaware limited liability company

with its principal place of business in Laurelton, New York. Epic is wholly-owned by

Humanwell Healthcare USA LLC. Humanwell Healthcare USA LLC is wholly-owned by

Humanwell Healthcare International Ltd., an Ireland corporation, which is wholly-owned by

Humanwell Healthcare Group Co., Ltd., a Chinese corporation. Epic is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Epic directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.
                                                 18
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 32 of 789




       32.     Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York corporation

with its principal place of business in Melville, New York. In 2012, Novartis International AG

acquired Fougera and merged it with its existing generic pharmaceutical subsidiary, Sandoz

(defined below). Fougera is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Fougera directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act. As used in this

Complaint, “Sandoz” refers to Fougera and Sandoz collectively, for the period beginning July

23, 2012.

       33.     Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a Delaware

corporation with its principal place of business located in Mahwah, New Jersey. Glenmark is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Glenmark directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       34.     Defendant Greenstone LLC (“Greenstone”) is a Delaware limited liability

company with its principal place of business in North Peapack, New Jersey. Greenstone is a

wholly-owned subsidiary of Defendant Pfizer Inc. (“Pfizer”), a global pharmaceutical company

headquartered in New York, New York, and has at all relevant times operated as the generic drug

division of Pfizer. Greenstone operates out of Pfizer’s Peapack, New Jersey campus, and a

majority of Greenstone’s employees are also employees of Pfizer’s Essential Health Division,
                                                19
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 33 of 789




including Greenstone’s president. Greenstone employees also use Pfizer for financial analysis,

human resources, and employee benefit purposes. At all times relevant to the Complaint,

Greenstone has – under the direction and control of Pfizer – marketed and sold generic

pharmaceuticals in this District and throughout the United States. Greenstone and Pfizer are

defined to include their managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Greenstone and Pfizer directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, received the proceeds of their unlawful conduct

in the United States, and engaged in the unlawful conduct alleged in this Complaint in violation

of Section 1 of the Sherman Act. In the Sections below, and throughout this Complaint, all

references to Defendant Greenstone apply equally to Defendant Pfizer. Indeed, the two

companies operate in many important respects as a single functioning entity, without regard to

corporate formalities:

       (a) Greenstone is the alter ego of Pfizer, because Pfizer exercised domination and control

           over Greenstone; and injustice will result if the separate identity is maintained despite

           unity of interests between Pfizer and Greenstone. Indeed, Greenstone sold price-fixed

           drugs to Plaintiffs and others at the direction of Pfizer and for the benefit of Pfizer.

           During the period relevant to this Complaint, Pfizer received billions of dollars in

           proceeds of the conspiracy because of actions taken on its behalf by Greenstone, and

           Pfizer was therefore unjustly enriched.

       (b) Pfizer is the sole owner and shareholder of Greenstone, but treats Greenstone as its

           generics division or an internal business unit rather than as a separate and

           independent entity, controlling and directing Greenstone’s business activities
                                                 20
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 34 of 789




   including Greenstone’s marketing and sale of generic drugs. Both companies share

   the same office space at Pfizer’s Peapack, New Jersey campus. They also share

   common officers, managerial and supervisory personnel, and other employees.

(c) Pfizer performs many of the important business functions of Greenstone that an

   independent corporate entity would typically perform on its own, including but not

   limited to: financial and sales analysis, business technology, customer service, legal,

   intellectual property, supply chain, human resources and employee benefits.

   Importantly, Greenstone – which as of 2017 was the 15th largest generic

   manufacturer in the country with annual gross sales of over one billion dollars – does

   not have its own Finance Department, Accounting Department, Legal Department,

   Customer Services Department, Human Resources Department, Operations

   Department or Information Technology Department – all critical functions for a

   legitimate business operation. All of those functions are performed by Pfizer.

(d) Most – if not all – of Greenstone’s “employees” are actually employed by Pfizer. The

   two primary individuals identified throughout this Complaint as having conspired

   with competitors on behalf of Greenstone – Jill Nailor and                 – are Pfizer

   employees. They are paid directly by Pfizer, and Pfizer is listed as their employer in

   W-2 Wage and Tax Statements submitted to the United States government. In their

   communications internally and with customers and competitors, both Nailor and

           regularly used e-mail addresses that ended with Pfizer’s e-mail domain:

   “@pfizer.com.” This is the case for most if not all of Greenstone’s “employees.”

   Nailor and         also both received shares of Pfizer stock as compensation for their

   work, in addition to their Pfizer-paid salaries. They were reimbursed and/or
                                        21
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 35 of 789




   compensated by Pfizer through its accounts payable system for membership in

   industry trade associations; they used Pfizer cell phones and/or iPads; and they used

   Pfizer teleconference and WebEx services to conduct their work.

(e) Jill Nailor received regular performance evaluations directly from Pfizer, called

   “Pfizer Senior Leader Excellence Profile[s],” and participated in a program called

   “Pfizer Cornerstones of Management.” Accordingly, Nailor and               were agents

   of Pfizer during the period relevant to this Complaint because there was a

   manifestation by Pfizer that Nailor and          would act on Pfizer’s behalf; Nailor

   and         accepted the undertaking; and there was an understanding between Pfizer

   on the one hand and both Nailor and            on the other that Pfizer would be in

   control of the undertaking.

(f) During all times relevant to this Complaint, Greenstone has not had its own President,

   Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief

   Commercial Officer or any Vice Presidents. The highest-ranking position at

   Greenstone has been the General Manager, a position held by a Pfizer employee that

   reports directly to higher-level executives at Pfizer.

(g) During all times relevant to this Complaint, Pfizer has operated with multiple

   business units, one of which was always responsible for overseeing the marketing and

   sale of “established” products, including the generic drugs sold by Greenstone. The

   name of this business unit has changed over time. As of 2014, it was called the Global

   Established Pharmaceuticals Division (“GEP”). Today, it is referred to as “Pfizer

   Essential Health” (“PEH”). Within Pfizer, Greenstone has operated as part of GEP

   and/or PEH, and Greenstone “employees” (often referred to as the “Greenstone
                                         22
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 36 of 789




   team”) were all included in Pfizer’s organizational charts – demonstrating that

   Greenstone was acting as an internal division within Pfizer rather than as a separate

   company. For example, as of 2017, Jill Nailor and other Greenstone executives were

   prominently identified as PEH employees in certain Pfizer organizational charts.

(h) Similarly, as of 2014, these same individuals were considered part of GEP. In an

   April 2014 presentation to Greenstone customers at the NACDS Annual Conference

   in Scottsdale, Arizona, Jill Nailor gave what she referred to as a “Greenstone/Pfizer

   overview” where she discussed the new streamlined organization of Pfizer and

   Greenstone. Specifically, Nailor told customers that the General Manager of

   Greenstone – Jim Cannon – was now only three levels away from the CEO of Pfizer

   within the overall Pfizer corporate structure. She showed customers the

   organizational structure of Pfizer, which included both Jim Cannon (General Manager

   of Greenstone) and herself as reports within the Pfizer corporate hierarchy.

(i) Even Greenstone’s own separate organizational charts, to the extent they exist,

   include all Pfizer employees, the Pfizer trademarked logo and brand name, and refer

   to the “Extended Pfizer Team” of individuals who perform many important business

   functions for the company. Greenstone also promotes itself publicly as a marketing or

   distribution wing of Pfizer, specifically adopting the Pfizer logo in its marketing

   materials. Greenstone touts that the authorized generic drugs it sells “



         ” and that they

                                                        .” Greenstone has consistently



                                        23
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 37 of 789




   advertised its connection with Pfizer in order to strategically capitalize on Pfizer’s

   brand recognition and respect, for purposes of increasing its own sales.

(j) In carrying out its business, Greenstone’s internal training and marketing documents

   regularly carry Pfizer’s trademarked logo and brand name. This includes internal

   “Greenstone” presentations relating solely to generic drugs and issues specific to the

   generic pharmaceutical industry.

(k) Because Greenstone operates as part of Pfizer, Pfizer is directly involved in the

   generics business and extensively evaluates generic competitors, price erosion in the

   generic industry, and other strategic issues on behalf of Greenstone. Greenstone and

   Pfizer management regularly coordinate on strategy and communicate about concepts

   such as “fair share,” “responsible pricing” and following other competitors’ price

   increases in particular generic drug markets. For example, in a PEH presentation in

   January 2017 relating to Greenstone, a dual Pfizer/Greenstone employee explained

   the strategy behind the “fair share” concept, and indicated that Greenstone should

   “PUSH” those drugs where Greenstone had less than fair share, and simply maintain

   market share in those markets that were “STABLE.”

(l) Pfizer employees also work directly with the FDA on Greenstone’s behalf to obtain

   approval for the drugs that Greenstone sells.

(m)Greenstone also relies on Pfizer for cost and pricing strategy. For new products in

   particular, Pfizer’s Global Supply unit (“PGS”) makes the budget, defines the costs of

   goods sold, and then conveys that information to Greenstone without significant

   feedback. PGS is also heavily involved in deciding which new molecules will be

   produced and/or sold by Greenstone.
                                        24
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 38 of 789




(n) Pfizer performs all financial analyses, sales reports, revenue projections, and other

   finance functions for Greenstone. Since at least January 2013, these tasks have been

   performed by Pfizer’s Director of Business Finance, Gerardo Cabriada. In his

   LinkedIn profile, Cabriada lists his employer as Pfizer, and includes within his

   responsibilities that he is the “Finance Lead” for Greenstone – a “business unit” of

   Pfizer that sells generic pharmaceuticals in the U.S. and Puerto Rico.

(o) Greenstone does not have its own separate IT infrastructure, and Pfizer provides

   access to its bid-tracking software and other business tools so that Greenstone can

   keep track of its operations, including but not limited to: budget, supply, pricing,

   molecules sold, competition, market share, and financial performance generally.

(p) In every important respect, including financially, Pfizer directly controls the decision-

   making of Greenstone. Greenstone does not even have the authority to implement its

   own price increases without first obtaining the approval of Pfizer. This includes the

   price increases discussed below. Not only does Pfizer have to approve Greenstone’s

   price increases, but it also directs Greenstone’s strategy regarding the increases, and

   Greenstone always acts at the direction of Pfizer. For example, in a “Business

   Review” presentation to the President of PEH in May 2017, Greenstone indicated

   that, for price increases specifically, it must

(q) For these reasons, although technically Greenstone is a separately incorporated entity,

   it is separate in name only. Any actions attributed to Defendant Greenstone

   throughout this Complaint, including specifically those of Jill Nailor or

           , are actions taken, directed and/or controlled by Pfizer.



                                          25
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 39 of 789




       35.     Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with

its principal place of business in South Plainfield, New Jersey. G&W is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, G&W directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       36.     Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) (n/k/a Avet

Pharmaceuticals Inc.) is a Delaware corporation with its principal place of business located in

Mahwah, New Jersey. In April 2011, Emcure acquired Heritage. Heritage is defined to include

its managers, officers, employees, and agents acting on its behalf. During the time period

relevant to Plaintiffs’ claims, Heritage directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       37.     Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation

with its principal place of business located in Amityville, New York. Hi-Tech is a wholly-

owned subsidiary of Defendant Akorn, which purchased Hi-Tech in April 2014, for $640

million. Hi-Tech is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiffs’ claims, Hi-Tech directly participated in the

conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs

throughout the United States and its territories, and engaged in the unlawful conduct alleged in

this Complaint in violation of Section 1 of the Sherman Act.
                                                 26
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 40 of 789




       38.     Defendant Impax Laboratories, Inc. (“Impax”) (n/k/a Impax Laboratories LLC) is

a Delaware limited liability company with its principal place of business in Bridgewater, New

Jersey. Impax is a wholly-owned subsidiary of Amneal Pharmaceuticals LLC. Defendant Impax

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Impax directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       39.     Defendant Jubilant Cadista Pharmaceuticals, Inc. (“Cadista”) is a Delaware

corporation with its principal place of business in Salisbury, Maryland. Defendant Cadista is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Cadista directly participated in the conspiracy alleged

in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       40.     Defendant Lannett Company, Inc. (“Lannett”) is a Delaware corporation with its

principal place of business located in Philadelphia, Pennsylvania. Defendant Lannett is defined

to include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Lannett directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.



                                                 27
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 41 of 789




       41.     Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware corporation with

its principal place of business located in Baltimore, Maryland. Lupin is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Lupin directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of

Section 1 of the Sherman Act.

       42.     Defendant Mallinckrodt Inc. is a Delaware corporation with its principal place of

business in Webster Groves, Missouri. Mallinckrodt LLC is a Delaware limited liability

company that is a wholly-owned subsidiary of Mallinckrodt Inc., and it shares its headquarters in

Weber Groves. Mallinckrodt plc was created in 2013 as part of a corporate tax inversion so that

Mallinckrodt Inc. would not have to pay income taxes in the United States (where it is

headquartered and where it derives 90% of its revenue). Accordingly, Mallinckrodt plc is now

the corporate parent of its wholly-owned subsidiary, Mallinckrodt Inc. Mallinckrodt Inc.,

Mallinckrodt LLC, and Mallinckrodt plc are collectively referred to in this Complaint as

“Mallinckrodt”). Mallinckrodt is defined to include its managers, officers, employees, and

agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, Mallinckrodt

directly participated in the conspiracy alleged in this Complaint, produced and sold one or more

Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act. Prior

to the 2013 corporate tax inversion, the unlawful conduct of the Mallinckrodt employees detailed

in this Complaint was done on behalf of both Mallinckrodt Inc. and Mallinckrodt LLC, but for

the ultimate benefit of Mallinckrodt Inc. After the corporate tax inversion, the unlawful conduct
                                                 28
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 42 of 789




of the Mallinckrodt employees was done on behalf of each of the three Mallinckrodt entities, but

for the ultimate benefit of Mallinckrodt plc. However, at all times during the period relevant to

this Complaint, each of the named Mallinckrodt entities acted as a single entity, without regard

to corporate formalities.

       43.     Defendant Mayne Pharma USA, Inc. (“Mayne”) is a Delaware corporation with

its principal place of business located in Paramus, New Jersey. Mayne is a directly wholly-

owned subsidiary of Mayne Pharma Group Ltd. Mayne is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Mayne directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       44.     Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with its principal place of business located in Morton Grove, Illinois. Morton Grove

is ultimately 100% owned by Wockhardt Bio AG, which is 100% owned by Wockhardt, Ltd., an

Indian company. Defendant Morton Grove is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Morton Grove directly participated in the conspiracy alleged in this Complaint, produced and

sold one or more Price-Fixed Generic Drugs throughout the United States and its territories, and

engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

       45.     Defendant Mylan N.V. is Dutch corporation with its principal place of business

and global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent
                                                29
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 43 of 789




corporation of Defendant Mylan Inc. and the ultimate parent and owner of Defendants Mylan

Pharma and UDL (both defined below). Mylan N.V. is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Mylan N.V. directly participated in the conspiracy alleged in this Complaint, produced and/or

sold one or more Price-Fixed Generic Drugs throughout the United States and its territories,

either on its own or through its subsidiaries, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       46.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania. Mylan Inc. is an indirectly wholly-owned subsidiary of

Mylan N.V. Mylan Inc. is the parent company of Defendant UDL (defined below) and

Defendant Mylan Pharma (defined below). Mylan Inc. is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Mylan Inc. directly participated in the conspiracy alleged in this Complaint,

produced and/or sold one or more Price-Fixed Generic Drugs throughout the United States and

its territories, either on its own or through its subsidiaries, and engaged in the unlawful conduct

alleged in this Complaint in violation of Section 1 of the Sherman Act.

       47.     Defendant Mylan Pharmaceuticals, Inc. (“Mylan Pharma”) is a West Virginia

corporation with its principal place of business in Morgantown, West Virginia. Mylan Pharma is

a wholly-owned subsidiary of Defendant Mylan Inc. Mylan Pharma is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Mylan Pharma directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in
                                                 30
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 44 of 789




violation of Section 1 of the Sherman Act. Mylan N.V., Mylan Inc., Mylan Pharma, and UDL

(defined below) are collectively defined as “Mylan.”

       48.     Defendant Par Pharmaceutical, Inc. (“Par”) is a New York corporation with its

principal place of business located in Chestnut Ridge, New York. Par is an indirectly wholly-

owned subsidiary of Endo International, plc. Defendant Par is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, Par directly participated in the conspiracy alleged in this Complaint, produced

and sold one or more Price-Fixed Generic Drugs throughout the United States and its territories,

and engaged in the unlawful conduct alleged in this Complaint in violation of Section 1 of the

Sherman Act.

       49.     Defendant Endo International plc (“Endo”) is an Irish company with its principal

place of business in Dublin, Ireland, and its U.S. headquarters in Malvern, Pennsylvania.

Generics Bidco I LLC (“Qualitest”) is a Delaware limited liability company with its principal

place of business in Huntsville, Alabama that was previously known as Qualitest

Pharmaceuticals. Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is a Delaware company

with its principal place of business in Fort Lee, New Jersey. Endo is the ultimate parent and

owner of Par, Qualitest, and DAVA. At all times relevant to the Complaint, Endo has marketed

and sold generic pharmaceuticals in this District and throughout the United States, participated in

the conspiracy alleged in this Complaint, either on its own or through its owned and controlled

subsidiaries/affiliates, and knowingly received proceeds of the unlawful conduct. During the

time period relevant to this Complaint, Defendant Endo purposefully directed its activities at the

United States (including the forum state) and also purposefully derived the benefit of conspiracy

proceeds taken from the United States (including the forum state). Additionally, Endo
                                                31
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 45 of 789




participated in the conspiracy through employees of Qualitest. For example, the predecessor

entity to Endo, Endo Pharmaceuticals Inc., holds an ANDA for Oxycodone/Acetaminophen. As

alleged, Qualitest colluded with other Defendants on Oxycodone/Acetaminophen on Endo’s

behalf. For example, in November of 2013, Qualitest received an inquiry from Econdisc to bid

for Oxycodone/Acetaminophen, but upon information and belief, it declined to bid for this

business upon learning that the request was due to a price increase from the incumbent supplier.

Qualitest sales executive                had communicated with a Teva executive regarding

Oxycodone/Acetaminophen shortly before this call, and                    , another Qualitest

executive spoke with Marc Falkin of Actavis thereafter for the purpose of confirming Endo’s

intention to comply with “fair share” and support the price increase. As a result of these collusive

communications, Qualitest, Endo, and its competitors have been able to maintain

Oxycodone/Acetaminophen at a supracompetitive level since July 2012, for the benefit of Endo.

       50.     Unless addressed individually, Qualitest, Par Pharmaceutical, Inc., and Endo are

collectively referred to herein as “Par,” for the period beginning May 15, 2015, because each of

the entities acted as a single entity following Endo’s acquisition of Par, without regard to

corporate formalities. Indeed, following the acquisition, Qualitest’s employees became Par

employees. Moreover, following the acquisition, Par began to sell generic drugs that had been

subject to price fixing and market allocation agreements reached by Qualitest and Endo, and Par

continued to abide by the unlawful agreements reached by Qualitest and Endo.

       51.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

principal place of business in Allegan, Michigan. Perrigo is a wholly-owned subsidiary of

Perrigo Company, plc, an Irish company. Perrigo is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,
                                                 32
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 46 of 789




Perrigo directly participated in the conspiracy alleged in this Complaint, produced and sold one

or more Price-Fixed Generic Drugs throughout the United States and its territories, and engaged

in the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       52.     Defendant Pliva, Inc. (“Pliva”) is a New Jersey corporation with its principal

place of business in East Hanover, New Jersey. Pliva is a wholly-owned subsidiary of Defendant

Teva (defined below). Pliva is defined to include its managers, officers, employees, and agents

acting on its behalf. During the time period relevant to Plaintiffs’ claims, Pliva directly

participated in the conspiracy alleged in this Complaint, produced and sold one or more Price-

Fixed Generic Drugs throughout the United States and its territories, and engaged in the unlawful

conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       53.     Defendant Sandoz, Inc. (“Sandoz USA”) is a Colorado corporation with its

principal place of business located in Princeton, New Jersey. Sandoz USA distributes the drugs

that its parent, Sandoz International GmbH (“Sandoz Germany”), develops and manufactures.

Sandoz USA and Sandoz Germany are both owned by Novartis International AG. Defendant

Sandoz USA is defined to include its managers, officers, employees, and agents acting on its

behalf. During the time period relevant to Plaintiffs’ claims, Sandoz USA directly participated in

the conspiracy alleged in this Complaint, produced and sold one or more Price-Fixed Generic

Drugs throughout the United States and its territories, and engaged in the unlawful conduct

alleged in this Complaint in violation of Section 1 of the Sherman Act. Sandoz USA is

hereinafter referred to collectively with Defendant Fougera as the “Sandoz Defendants” or

“Sandoz.”

       54.     Defendant Strides Pharma, Inc. (“Strides”) is a New Jersey corporation with its

principle place of business in East Brunswick, New Jersey. Strides is the U.S. subsidiary and
                                                 33
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 47 of 789




sales agent of Strides Pharma Science Limited, an Indian pharmaceutical conglomerate. Strides

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Strides directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       55.     Defendant Sun Pharmaceutical Industries, Inc. (f/k/a Caraco Pharmaceutical

Laboratories, Ltd.) (“Sun”) is a Michigan corporation with its principal place of business in

Cranbury, New Jersey. Co-conspirator Sun Pharmaceutical Industries Ltd., (“Sun Ltd.”), based

in Mumbai, India, along with certain of its wholly-owned subsidiaries, owns 100% of Sun. Sun

Ltd. also owns approximately 70% of Defendant Taro (defined below) and Taro’s parent, Taro

Pharmaceutical Industries, Ltd. In late 2012, Sun acquired URL Pharma, Inc., which is a

wholly-owned subsidiary of co-conspirator Mutual Pharmaceutical Company, Inc. (“Mutual”).

Mutual is a wholly-owned subsidiary of Sun. Sun is defined to include its managers, officers,

employees, and agents acting on its behalf. During the time period relevant to Plaintiffs’ claims,

Sun directly participated in the conspiracy alleged in this Complaint, produced and sold one or

more Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in

the unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       56.     Defendant Taro Pharmaceuticals USA, Inc. (“Taro”) is a New York corporation

with its principal place of business in Hawthorne, New York. Taro is a wholly-owned subsidiary

of Taro Pharmaceutical Industries, Ltd., an Israeli corporation. Taro is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Taro directly participated in the conspiracy alleged in this Complaint,
                                                 34
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 48 of 789




produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of

Section 1 of the Sherman Act.

       57.     Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a Delaware

corporation with its principal place of business located in Buena, New Jersey. Teligent is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Teligent directly participated in the conspiracy alleged

in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the

United States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       58.     Defendant Teva Pharmaceuticals USA, Inc. (“Teva”) is a Delaware corporation

with its principal place of business in North Wales, Pennsylvania. Teva is a wholly-owned

subsidiary of Teva Pharmaceutical Industries, Ltd., an Israeli corporation. Teva is defined to

include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Teva directly participated in the conspiracy alleged in this

Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       59.     Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation with its

principal place of business in Basking Ridge, New Jersey. Torrent is defined to include its

managers, officers, employees, and agents acting on its behalf. During the time period relevant

to Plaintiffs’ claims, Teva directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its
                                                 35
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 49 of 789




territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       60.     Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation with its

principal place of business in Rockford, Illinois. UDL, n/k/a Mylan Institutional Inc., is a

wholly-owned subsidiary of Defendant Mylan N.V. UDL is defined to include its managers,

officers, employees, and agents acting on its behalf. During the time period relevant to

Plaintiffs’ claims, UDL directly participated in the conspiracy alleged in this Complaint,

produced and sold one or more Price-Fixed Generic Drugs throughout the United States and its

territories, and engaged in the unlawful conduct alleged in this Complaint in violation of Section

1 of the Sherman Act.

       61.     Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith Laboratories,

Inc.) (“Upsher-Smith”) is a Minnesota limited liability company with its principal place of

business located in Maple Grove, Minnesota. Upsher-Smith is wholly-owned by Sawai

America, L.L.C. Upsher-Smith is defined to include its managers, officers, employees, and

agents acting on its behalf. During the time period relevant to Plaintiffs’ claims, Upsher-Smith

directly participated in the conspiracy alleged in this Complaint, produced and sold one or more

Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       62.     Defendant Valeant Pharmaceuticals International (“Valeant International”) is a

Canadian company with its principal place of business in Bridgewater, New Jersey. In 2018,

Valeant International changed its corporate name to Bausch Health Americas, Inc., and it is a

wholly-owned subsidiary of Bausch Health Companies, Inc. Valeant International was a

California company until September 2010, when it merged with Biovail Corporation, a Canadian
                                                36
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 50 of 789




company. Defendant Valeant Pharmaceuticals North America, LLC (“Valeant North America”)

is a Delaware corporation with its principal place of business in Bridgewater, New Jersey. It is a

wholly-owned subsidiary of Valeant International. Defendant Oceanside Pharmaceuticals, Inc.

(“Oceanside”) is a Delaware corporation with its principal place of business in Aliso Viejo,

California. Oceanside is a wholly-owned subsidiary of Valeant. In this Complaint, Valeant

International, Valeant North America, and Oceanside are referred together as “Valeant.” Valeant

is defined to include its managers, officers, employees, and agents acting on its behalf. During

the time period relevant to Plaintiffs’ claims, Valeant directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       63.     Defendant Versapharm, Inc. (“Versapharm”) is a Georgia corporation with its

principal place of business in Marietta, Georgia. Versapharm is a wholly-owned subsidiary of

Defendant Akorn, which purchased Versapharm in May 2014, for $440 million. Versapharm is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Versapharm directly participated in the conspiracy

alleged in this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout

the United States and its territories, and engaged in the unlawful conduct alleged in this

Complaint in violation of Section 1 of the Sherman Act.

       64.     Defendant West-Ward Pharmaceuticals Corp., n/k/a Hikma Pharmaceuticals USA

Inc., and Defendant West-Ward Columbus Inc. are Delaware corporations. Defendant Hikma

Labs Inc. (formerly known as Roxane Laboratories, Inc.) is a Nevada corporation. All three

companies have their principal place of business at the same office in Eatontown, New Jersey.
                                                 37
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 51 of 789




West-Ward Pharmaceuticals Corp. and West-Ward Columbus are wholly-owned subsidiaries of

Hikma Pharmaceuticals, plc. Each of the three companies is a wholly-owned subsidiary of

Hikma Pharmaceuticals plc, a multinational pharmaceutical company founded in Amman, Jordan

and headquartered in London. West-Ward Pharmaceuticals Corp., West-Ward Columbus Inc.,

and Hikma Labs Inc. are collectively referred to in this Complaint as “West-Ward” for the period

beginning March 2, 2016. During the time period relevant to Plaintiffs’ claims, West-Ward

directly participated in the conspiracy alleged in this Complaint, produced and sold one or more

Price-Fixed Generic Drugs throughout the United States and its territories, and engaged in the

unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       65.     Defendant Wockhardt USA LLC (“Wockhardt”) is a Delaware corporation with

its principal place of business in Parsippany, New Jersey. Wockhardt is ultimately 100% owned

by Wockhardt Bio AG, which is 100% owned by Wockhardt Limited. Wockhardt is defined to

include its managers, officers, employees, and agents acting on its behalf. During the time

period relevant to Plaintiffs’ claims, Wockhardt directly participated in the conspiracy alleged in

this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United

States and its territories, either on its own or through its subsidiaries, and engaged in the

unlawful conduct alleged in this Complaint in violation of Section 1 of the Sherman Act.

       66.     Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business located in Pennington, New Jersey. Zydus is an

indirect wholly-owned subsidiary of Cadila Healthcare Limited, an Indian company. Zydus is

defined to include its managers, officers, employees, and agents acting on its behalf. During the

time period relevant to Plaintiffs’ claims, Zydus directly participated in the conspiracy alleged in

this Complaint, produced and sold one or more Price-Fixed Generic Drugs throughout the United
                                                  38
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 52 of 789




States and its territories, and engaged in the unlawful conduct alleged in this Complaint in

violation of Section 1 of the Sherman Act.

       C.      Co-Conspirators and Agents

       67.     Other entities and individuals not named as Defendants combined, conspired, or

agreed with Defendants and committed acts in furtherance of the unlawful conspiracy alleged in

this Complaint.

       68.     The names and capacities of additional co-conspirators, whether individual,

corporate, associate, or representative, are presently unknown to Plaintiffs. Plaintiffs reserve the

right to amend this Complaint to allege the names and capacities of additional co-conspirators as

they are discovered.

       69.     At all relevant times, other persons, firms, and corporations, referred to in this

Complaint as “co-conspirators,” the identities of which are presently unknown, have knowingly

and willingly conspired with Defendants in their unlawful scheme as described herein.

       70.     The acts alleged in this Complaint that were done by each of the co-conspirators

were fully authorized by each of those co-conspirators, or were ordered or committed by duly

authorized officers, managers, agents, employees, or representatives of each co-conspirator while

actively engaged in the management, direction, or control of its affairs.

       71.     The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents,

employees, or representatives while actively engaged in the management, direction, or control of

such Defendant’s or co-conspirator’s affairs.




                                                 39
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 53 of 789




V.     TRADE AND COMMERCE

       72.      During the time period relevant to Plaintiffs’ claims, Defendants and their co-

conspirators engaged in business that affects or is within the flow of interstate or foreign

commerce, and the effect of that business on interstate or foreign commerce is substantial. In

particular, the activities of Defendants and their co-conspirators are within the flow of interstate

and foreign commerce or have a substantial effect upon interstate or foreign commerce in that:

       (a) Defendants and their co-conspirators sold and shipped substantial quantities of

             generic drugs in a continuous and uninterrupted flow in interstate commerce to

             customers located in States other than the States in which the Defendants and their

             co-conspirators produced the generic drugs;

       (b) Data, information, correspondence, and/or financial material were exchanged

             between each Defendant in the State in which each is located, incorporated, or has its

             principal place of business and other States;

       (c) Money flowed between banks outside of the State in which each Defendant is located,

             incorporated, or has its principal place of business and other States; and/or

       (d) Defendants and their co-conspirators imported substantial quantities of raw materials

             for generic drugs from outside the United States.

       73.      The effect of Defendants’ and/or their co-conspirators’ anticompetitive conduct

on United States commerce gives rise to Plaintiffs’ claims.

VI.    GENERIC DRUGS, THE FDCA, & THE HATCH-WAXMAN AMENDMENTS

       74.      The marketplace for the sale of prescription pharmaceutical products in the

United States suffers from a significant imperfection that brand manufacturers can (and do)

exploit in order to obtain or maintain market power in the sale of a particular pharmaceutical

                                                  40
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 54 of 789




composition. Markets function best when the person responsible for paying for a product is also

the person who chooses which product to purchase. When the same person both pays for and

chooses the product, the price of the product plays an appropriate role in the person’s choice and,

consequently, manufacturers have an appropriate incentive to lower the prices of their products.

       75.     The pharmaceutical marketplace, however, is characterized by a disconnect

between the payment obligation and the product selection. State laws prohibit pharmacists from

dispensing many pharmaceutical products, including each of the Price-Fixed Generic Drugs, to

patients without a prescription written by a doctor. This prohibition on dispensing certain

products without a prescription introduces a disconnect between the payment obligation and the

product selection. The patient (and in most cases his or her insurer) has the obligation to pay for

the pharmaceutical product, but the patient’s doctor chooses which product the patient will buy.

       76.     Brand pharmaceutical sellers exploit this price disconnect by employing large

forces of sales representatives to visit doctors’ offices and persuade them to prescribe the

manufacturer’s products. These sales representatives do not advise doctors of the cost of the

branded products. Moreover, studies show that doctors typically are not aware of the relative

costs of brand-name pharmaceuticals and, even when they are aware of the relative costs, they

are insensitive to price differences because they do not have to pay for the products. The result

is a marketplace in which the price plays a comparatively unimportant role in product selection.

       77.     The relative unimportance of price in the pharmaceutical marketplace reduces

what economists call the price elasticity of demand – the extent to which unit sales go down

when price goes up. This reduced price elasticity in turn gives brand manufacturers the ability to

raise price substantially above marginal cost without losing so many sales as to make the price

increase unprofitable.
                                                 41
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 55 of 789




       78.     Due to this disconnect, retailers like Plaintiffs play an important role in driving

down prescription drug costs in the United States. The most important tool that retailers like

Plaintiffs have at their disposal is the availability of generic drug manufacturers operating in a

competitive marketplace. As explained below, when drug manufacturers begin selling generic

bioequivalent alternatives to branded prescription drugs that have previously been subject to a

patent, retailers are able to drive the prices paid for those drugs down substantially.

       79.     Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), manufacturers that

create a new drug must obtain Food and Drug Administration (“FDA”) approval to sell the

product by filing a New Drug Application (“NDA”). 21 U.S.C. §§ 301-392. An NDA must

include specific data concerning the safety and effectiveness of the drug, as well as any

information on applicable patents. 21 U.S.C. § 355(a), (b). The Hatch-Waxman Amendments,

enacted in 1984, simplified the regulatory hurdles for prospective generic manufacturers by

eliminating the need for them to file lengthy and costly NDAs. See Drug Price Competition and

Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984). A manufacturer seeking

approval to sell a generic version of a brand drug may instead file an Abbreviated New Drug

Application (“ANDA”). An ANDA relies on the scientific findings of safety and effectiveness

included in the brand manufacturer’s original NDA by showing that the generic drug contains the

same active ingredient(s), dosage form, route of administration, and strength as the brand drug,

and is absorbed at the same rate and to the same extent as the brand drug – that is, that the

generic drug is pharmaceutically equivalent and bioequivalent (together, “therapeutically

equivalent”) to the brand drug. The FDA assigns generic drugs that are therapeutically

equivalent to their brand-name counterpart an “AB” rating.



                                                 42
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 56 of 789




       80.     The FDCA and Hatch-Waxman Amendments operate on the presumption that

bioequivalent drug products containing identical amounts of the same active ingredients, having

the same route of administration and dosage form, and meeting applicable standards of strength,

quality, purity, and identity are therapeutically equivalent and may be substituted for one

another. Bioequivalence demonstrates that the active ingredient of the proposed generic drug

would be present in the blood of a patient to the same extent and for the same amount of time as

the branded counterpart. 21 U.S.C. § 355(j)(8)(B).

       81.     Congress enacted the Hatch-Waxman Amendments to expedite the entry of

legitimate generic competitors, thereby reducing healthcare expenses nationwide. Congress also

sought to protect pharmaceutical manufacturers’ incentives to create new and innovative

products.

       82.     The Hatch-Waxman Amendments achieved both goals, advancing substantially

the rate of generic product launches and ushering in an era of historic high profit margins for

brand manufacturers. In 1983, before the Hatch-Waxman Amendments, only 35% of the top-

selling drugs with expired patents had generic alternatives; by 1998, nearly all did. In 1984,

prescription drug revenue for branded and generic drugs totaled $21.6 billion; by 2009, total

prescription drug revenue had soared to $300 billion.

       83.     Generic versions of brand name drugs contain the same active ingredient and are

determined by the FDA to be just as safe and effective as their brand name counterparts. The

only material difference between generic and brand name drugs is their price: generics are

usually at least 25% less expensive than their brand name counterparts when there is a single

generic competitor, and this discount typically increases to 50% to 80% (or more) when there are

multiple generic competitors on the market for a given brand. The launch of a generic drug thus
                                                43
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 57 of 789




usually brings huge cost savings for all drug purchasers. The Federal Trade Commission

(“FTC”) estimates that about one year after market entry, the generic version takes over 90% of

the brand’s unit sales and sells for 15% of the price of the brand name product. Because each

generic is readily substitutable for another generic of the same brand drug, the products behave

like commodities, with pricing being the main differentiator and the basis for competition among

manufacturers. Over time, generics’ pricing nears the generic manufacturers’ marginal costs.

       84.     Generic competition usually enables purchasers to purchase generic versions of

the brand drug at a substantially lower price than the brand drug. Generic competition to a single

blockbuster brand drug (i.e., a drug that generates annual sales of $1 billion or more) can result

in billions of dollars in savings to direct purchasers; consumers; insurers; local, state, and federal

governments; and others. Indeed, one study found that the use of generic drugs saved the U.S.

healthcare system nearly $1.8 trillion between 2008 and 2017, including $265.1 billion in 2017. 1

       85.     Due to the price differentials between brand and generic drugs, and other

institutional features of the pharmaceutical industry, pharmacists liberally and substantially

substitute for the generic version when presented with a prescription for the brand-name

counterpart. Since passage of the Hatch-Waxman Amendments, every state has adopted

substitution laws that either require or permit pharmacies to substitute generic equivalents for

branded prescriptions (unless the prescribing physician has specifically ordered otherwise by

writing “dispense as written” or similar language on the prescription).




______________________
       1
          ASSOCIATION FOR ACCESSIBLE MEDICINES, GENERIC DRUG ACCESS & SAVINGS IN THE U.S. 1
(10th ed. 2018), https://accessiblemeds.org/sites/default/files/2018_aam_generic_drug_access_and_
savings_report.pdf.
                                                  44
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 58 of 789




       86.     There is an incentive to choose the less expensive generic equivalent in every link

in the prescription drug chain. Pharmaceutical wholesalers and retailers pay lower prices to

acquire generic drugs than to acquire the corresponding brand-name drug. Health insurers and

patients also benefit from the lower prices that result from generic competition.

       87.     Further, the more generic manufacturers that enter a market, the more the price

for the drug decreases. As the FDA has explained, “generic competition is associated with lower

drug prices, with the entry of the second generic competitor being associated with the largest

price reduction,” as average prices fall to roughly half the price of the branded drug. 2 Further,

with the entry of each additional generic manufacturer up to the ninth manufacturer, the price

continues to fall. In mature markets with 19 or more generic manufacturers, the price of the

generic drug is as low as 6% of the branded version. This phenomenon is demonstrated in the

following chart prepared by the FDA:




______________________
       2
         See FDA, Generic Competition and Drug Prices (Nov. 20, 2017),
https://www.fda.gov/AboutFDA/CentersOffices/OfficeofMedicalProductsandTobacco
/CDER/ucm129385.htm#P3_356.
                                                 45
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 59 of 789




        88.     Generic manufacturers typically report a Wholesale Acquisition Cost (“WAC”)

for their drugs. WAC prices represent the manufacturer’s benchmark or reported list price. The

WAC typically functions as the manufacturer’s list or benchmark price in sales to wholesalers or

other direct purchasers and typically does not include discounts that may be provided, e.g., for

volume sales. Manufacturers generally provide their WACs to purchasers or report them to

publishers that compile that information for the market. 3

VII.    THE DOJ AND STATE ATTORNEYS GENERAL INVESTIGATIONS

        89.     As noted above, Defendants’ conduct regarding generic drugs is under

investigation by the DOJ, State Attorneys General, the United States Congress, and others.

        A.      The DOJ Is Leading a Broad-Ranging Criminal Investigation Into the
                Anticompetitive Conduct of Generic Drug Manufacturers

        90.     No later than November 3, 2014, as noted above, the DOJ opened a wide-ranging

grand jury investigation into the marketing and pricing practices of generic drugs, which has

resulted in the issuance of grand jury subpoenas to several generic drug manufacturers, including

nearly all Defendants and/or their affiliates.

        91.     According to a source speaking to Policy and Regulatory Report, “prosecutors see

the case much like its antitrust probe of the auto parts industry, which has gone on for years and

morphed into the department’s largest criminal antitrust probe ever. Like in that case,

prosecutors expect to move from one drug to another in a similar cascading fashion.” 4

______________________
        3
          At one time, payors relied on cost-based pricing metrics to reimburse pharmacies that dispensed
drugs to their insured customers, paying the dispensing pharmacies an amount based on the
manufacturer’s list price for the drug, plus a small mark-up or dispensing fee.
        4
          See Eric Palmer, DOJ Criminal Probe Takes a Look at Trade Associations, FIERCE PHARMA
(July 10, 2015), http://www.fiercepharma.com/regulatory/doj-criminal-probe-takes-a-look-at-trade-
associations.


                                                   46
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 60 of 789




       92.     According to BLOOMBERG NEWS, the investigation encompasses more than a

dozen companies and at least two dozen generic drugs. The source quoted by the BLOOMBERG

article correctly predicted in November 2016 that the DOJ would file criminal charges against at

least one member of the generic drug price-fixing conspiracy by the end of 2016. 5

       93.     Sure enough, on December 12, 2016, the DOJ filed criminal charges against

Jeffrey Glazer, the former CEO of Heritage, and Jason Malek, the former president of Heritage.

Both Glazer and Malek, as well as Heritage Pharmaceuticals, have since pled guilty to violations

of Section 1 of the Sherman Act for their participation in conspiracies to fix prices, rig bids, and

allocate customers for Glyburide and Doxycycline.

       94.     The Hon. Barclay Surrick of this Court determined that there was a factual basis

for both Glazer’s and Malek’s pleas, and convicted each individual of a felony violation of the

Sherman Act. Sentencing for both Glazer and Malek was originally set for April 2017, but both

sentencings have been repeatedly rescheduled as Glazer and Malek continue to cooperate with

the DOJ.

       95.     As alleged above, by operation of law, these various guilty pleas merely define

the minimum parameters of the conspiracy alleged in this Complaint. The conspiracy (or,

alternatively, conspiracies) detailed in this Complaint encompasses and is based in part on the

criminal conduct of Glazer and Malek, as detailed in the Informations filed against each of them.

However, the conspiracy alleged in this Complaint is an eventual outgrowth of the conspiracy

described in the Glazer and Malek charging documents. In other words, the conspiracy (or,


______________________
       5
         See David McLaughlin & Caroline Chen, U.S. Charges in Generic-Drug Probe to Be Filed by
Year-End, BLOOMBERG NEWS (Nov. 3, 2016), https://www.bloomberg.com
/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-to-be-filed-by-year-end.
                                                 47
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 61 of 789




alternatively, conspiracies) alleged in this Complaint are based at least in part on, and bear a real

relation to, the matters complained of in the Malek and Glazer Informations.

        96.    This is evidenced by the fact that in filing the charges against Glazer and Malek,

the DOJ issued a press release saying that “[t]oday’s charges are the result of an ongoing federal

antitrust investigation into price-fixing, bid rigging, and other anticompetitive conduct in the

generic pharmaceutical industry…” To that end, following the plea agreements of Malek and

Glazer, the DOJ obtained and executed search warrants against at least Aceto Corporation

(which purchased Citron’s generic drug business in December 2016), Perrigo, and Mylan in

connection with the generic drug price fixing probe. Accordingly, at least one federal judge has

necessarily found probable cause that such a conspiracy existed, and that it was probable that

evidence of the conspiracy would be found in the offices of Perrigo, Mylan, and Citron.

        97.    In addition to the raid of the corporate offices of Perrigo, Mylan, and Aceto, the

grand jury empaneled by DOJ as part of its investigation has issued subpoenas to numerous

Defendants and/or their employees. The following companies have publicly acknowledged

receiving grand jury subpoenas: Aceto, Actavis, Aurobindo, Citron, Dr. Reddy’s,

Greenstone/Pfizer, Heritage, Impax, Lannett, Lupin, Mallinckrodt, Mayne, Mylan, Par, Perrigo,

co-conspirator Rising, Sandoz, Sun, Taro, Teva, West-Ward, and Zydus. Upon information and

belief, additional companies have also received subpoenas but have not publicly acknowledged

this fact.

        98.    The fact that most Defendants and/or their employees received criminal

subpoenas from a federal grand jury is significant. As Chapter 3, section F.1 of the 2018 edition

of the DOJ Antitrust Division Manual notes, “staff should consider carefully the likelihood that,

if a grand jury investigation developed evidence confirming the alleged anticompetitive conduct,
                                                 48
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 62 of 789




the Division would proceed with a criminal prosecution.” 6 The staff request needs to be

approved by the relevant field chief and is then sent to the Antitrust Criminal Enforcement

Division. 7 “The DAAG [Deputy Assistant Attorney General] for Operations, the Criminal

DAAG, and the Director of Criminal Enforcement will make a recommendation to the Assistant

Attorney General. If approved by the Assistant Attorney General, letters of authority are issued

for all attorneys who will participate in the grand jury investigation.” 8 “The investigation should

be conducted by a grand jury in a judicial district where venue lies for the offense, such as a

district from or to which price-fixed sales were made or where conspiratorial communications

occurred.” 9 Thus, the fact that one or more of the Defendants and certain of their employees

received federal grand jury subpoenas is an indication that antitrust offenses have occurred

involving these companies.

        99.        Additionally, public sources have reported that at least one Defendant or co-

conspirator has applied for conditional amnesty under the Antitrust Criminal Penalty

Enhancement and Reform Act of 2004 (“ACPERA”). That a target has applied for leniency is

significant. As the DOJ notes on its website:

                   [Question:] Does a leniency applicant have to admit to a criminal violation
                   of the antitrust laws before receiving a conditional leniency letter?

                   [Answer:] Yes. The Division’s leniency policies were established for
                   corporations and individuals “reporting their illegal antitrust activity,” and
                   the policies protect leniency recipients from criminal conviction. Thus, the
                   applicant must admit its participation in a criminal antitrust violation
                   involving price fixing, bid rigging, capacity restriction, or allocation of
______________________
        6
         See U.S. Dep’t of Justice Antitrust Div., Division Manual ch. III (2018), at III-82, available at
https://www.justice.gov/atr/division-manual.
        7
            Id.
        8
            Id. at III-83.
        9
            Id.
                                                    49
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 63 of 789




                markets, customers, or sales or production volumes before it will receive a
                conditional leniency letter. Applicants that have not engaged in criminal
                violations of the antitrust laws have no need to receive leniency protection
                from a criminal violation and will receive no benefit from the leniency
                program.

                The DOJ further provides that the leniency applicant must also satisfy the
                following condition, among others, to avail itself of the government’s
                leniency: “[t]he confession of wrongdoing is truly a corporate act, as
                opposed to isolated confessions of individual executives or officials. 10

        100.    The DOJ has intervened in In re Generic Pharmaceuticals Pricing Antitrust

Litigation, MDL 2724, as well as numerous civil antitrust actions alleging price-fixing, bid

rigging, and market and customer allocation of generic pharmaceuticals, stating that these cases

overlap with the DOJ’s ongoing criminal investigation. For example, in a civil antitrust action

related to the generic pharmaceutical Propranolol, the DOJ intervened and requested a stay,

stating that “the reason for the request for the stay is the government’s ongoing criminal

investigation and overlap of that investigation and this case,” and that “the government’s

ongoing investigation is much broader than the [Glazer and Malek] informations that were

unsealed.” 11 The DOJ filed a brief with the United States Judicial Panel on Multidistrict

Litigation noting that: “The complaints in those civil cases – which typically allege that a group

of generic pharmaceutical companies violated Section 1 of the Sherman Act by conspiring to fix

prices and allocate customers for a particular drug – overlap significantly with aspects of the




______________________
        10
          U.S. Dep’t of Justice, Frequently Asked Questions About the Antitrust Division’s Leniency
Program and Model Leniency Letters (Jan. 26, 2017), available at
https://www.justice.gov/atr/page/file/926521/download.
        11
          See Transcript of Hearing, In re Propranolol Antitrust Litig., No. 16-cv-9901 (S.D.N.Y. Feb.
21, 2017), ECF No. 112, at 10–11.


                                                   50
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 64 of 789




ongoing criminal investigation.” 12 As noted above, the DOJ also filed a motion to stay discovery

in MDL 2724, stating that: “Evidence uncovered during the criminal investigation implicates

other companies and individuals (including a significant number of the Defendants here) in

collusion with respect to Doxy Hyclate, Glyburide, and other drugs (including a significant

number of the drugs at issue here).” 13 DOJ has continued to maintain that a stay of certain

discovery is necessary to protect its investigation even after the judicial admissions by Heritage,

Rising, Sandoz, Taro, and Apotex (detailed further below).

        101.    Some of the companies that have received subpoenas have confirmed that the

inquiry extends to other drugs. For example, Mayne disclosed that the criminal investigation

into its conduct “is focused on [Doxy DR] and potassium chloride powders,” and Impax

disclosed that the DOJ subpoena focused on specific drugs including digoxin and

lidocaine/prilocaine.

        102.    Since the charges against Glazer and Malek, DOJ’s ongoing criminal

investigation into the generic pharmaceutical drug industry has resulted in additional charges

against seven generic drug manufacturers: Heritage, Rising, Sandoz, Apotex, Glenmark, Taro,

and Teva. Additionally, Armando Kellum of Sandoz and Ara Aprahamian of Taro were also

charged criminally in their individual capacities. Upon information and belief, DOJ also intends

to charge additional companies and/or individuals that relate to this same investigation.



______________________
        12
           See Memorandum of Amicus Curiae United States of America Concerning Consolidation, In re
Generic Digoxin and Doxycycline Antitrust Litig., MDL No. 2724 (J.P.M.L. Mar. 10, 2017), ECF No.
284, at 2.
        13
         See United States’ Motion to Stay Discovery, In re Generic Pharm. Pricing Antitrust Litig.,
No. 16-md-2724 (E.D. Pa. May 1, 2017), ECF No. 279.


                                                  51
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 65 of 789




       103.    On May 30, 2019, DOJ charged Heritage with participating in a conspiracy to fix

prices of Glyburide and reached a deferred prosecution agreement with Heritage to resolve that

charge. In that agreement, Heritage admitted, accepted, and acknowledged that it is responsible

under United States law for the acts of its officers, directors, employees, and agents as charged in

the Information. 14

       104.    Jason Malek is one of the “officers, directors, employees, and agents” whose acts

Heritage admitted, acknowledged, and accepted responsibility.

       105.    Jeffrey Glazer is one of the officers, directors, employees, and agents” whose acts

Heritage admitted, acknowledged, and accepted responsibility.

       106.    Heritage admitted that, from in or around April 2014 and continuing until at least

December 2015, Heritage, through certain of its officers and employees, including certain of its

high-level personnel, participated in a conspiracy with other persons and entities engaged in the

production and sale of generic pharmaceutical products, including Glyburide. Heritage further

admitted that a purpose of this conspiracy was to suppress and eliminate competition by

allocating customers and fixing and maintaining prices for Glyburide sold in the United States.

To further this conspiracy, Heritage, through certain of its officers and employees, including

certain of its high-level personnel, engaged in discussions with co-conspirators involved in the

production and sale of Glyburide. During these discussions, agreements were reached to allocate

customers, rig bids, and fix and maintain the prices of Glyburide sold in the United States.



______________________
       14
           U.S. v. Heritage Pharmaceuticals Inc., 2:19-cr-00316-RBS, Dkt. 1 (E.D. Pa. May 30, 2019)
and Dkt. 4 (E.D. Pa. June 11, 2019). See also Press Release, U.S. Department of Justice, Pharmaceutical
Company Admits to Price Fixing in Violation of Antitrust Law, Resolves Related False Claims Act
Violations (May 31, 2019), available at https://www.justice.gov/opa/pr/pharmaceutical-company-admits-
price-fixing-violation-antitrust-law-resolves-related-false.
                                                  52
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 66 of 789




During the relevant period, Glyburide sold by one or more of the conspirators, equipment and

supplies necessary to the production and distribution of Glyburide, and payments for Glyburide

traveled in interstate commerce. The business activities of Heritage and its co-conspirators in

connection with the production and sale of Glyburide were within the flow of and substantially

affected interstate trade and commerce. Glyburide was sold by one or more of the conspirators to

customers in the Eastern District of Pennsylvania and acts in furtherance of this conspiracy were

carried out within the Eastern District of Pennsylvania. 15

        107.      In December 2019, Rising Pharmaceuticals, LLC reached a deferred prosecution

agreement with DOJ in which Rising agreed that, between April 2014 and September 2015, it

knowingly entered into and engaged in a conspiracy to suppress and eliminate competition by

agreeing to allocate customers for and to stabilize, maintain, and fix prices of Benazepril HCTZ

sold in the United States. Rising further admitted that it: (a) discussed the allocation of and

agreed to allocate customers located in the United States; (b) provided or received specific non-

public prices paid by the allocated customers to the existing supplier; (c) submitted offers to and

declined requests to submit offers from customers in accordance with the agreement reached;

and (d) sold and accepted payment for Benazepril HCTZ in the United States at collusive and

noncompetitive prices. 16



______________________
        15
             U.S. v. Heritage Pharmaceuticals Inc., 2:19-cr-00316-RBS, Dkt. 4 (E.D. Pa. June 11, 2019).
        16
           U.S. v. Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising
Pharmaceuticals, Inc.), 2:19-cr-00689-RBS, Dkt. 1 (E.D. Pa. Dec. 3, 2019) and Dkt. 2 (E.D. Pa. Dec. 13,
2019); Press Release, U.S. Department of Justice, Second Pharmaceutical Company Admits to Price
Fixing, Resolves, Related False Claims Act Violations (December 3, 2019), available at
https://www.justice.gov/opa/pr/second-pharmaceutical-company-admits-price-fixing-resolves-related-
false-claims-act.


                                                     53
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 67 of 789




        108.    On February 4, 2020, Ara Aprahamian, the former Vice President of Sales and

Marketing of Defendant Taro, was indicted by a Grand Jury for criminal violations of the

Sherman Act. Aprahamian participated in a conspiracy between Sandoz, Taro, and other

conspiring companies, the purpose of which was to suppress and eliminate competition by

agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic

drugs sold in the United States. 17

        109.    On February 14, 2020, Armando Kellum – formerly Sandoz’s Senior Director of

Pricing and Contracts and, beginning in approximately November 2013, the Vice President of

Contracting and Business Analytics– pled guilty to DOJ charges that he participated in a

conspiracy with Sandoz, Taro, and other co-conspirators, the purpose of which was to suppress

and eliminate competition by agreeing to allocate customers and rig bids for, and stabilize,

maintain, and fix prices of, generic drugs sold in the United States between at least as early as

March 2013 and continuing until at least June 2015. 18

        110.    On March 2, 2020, DOJ charged Sandoz with a four-count Information alleging

four separate violations of the Sherman Act. Count 1 of the Information charged that Sandoz

conspired with Taro to suppress and eliminate competition by agreeing to allocate customers and

rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the United States,

from at least as early as March 2013 and continuing until at least December 2015. Count 2 of the

______________________
        17
           U.S. v. Aprahamian, 2:20-cr-00064-RBS, Dkt. 1 (Feb. 4, 2020); Press Release, U.S.
Department of Justice, Generic Drug Executive Indicted on Antitrust and False Statement Charges (Feb.
4, 2020), available at https://www.justice.gov/opa/pr/generic-drug-executive-indicted-antitrust-and-false-
statement-charges.
        18
          U.S. v. Kellum, 2:20-cr-00065-RBS, Dkt. 1 (Feb. 2, 2020) and Dkt. 12 (Feb. 14, 2020); Press
Release, U.S. Department of Justice, Former Generic Pharmaceutical Executive Pleads Guilty for Role in
Criminal Antitrust Conspiracy (February 14, 2020), available at https://www.justice.gov/opa/pr/former-
generic-pharmaceutical-executive-pleads-guilty-role-criminal-antitrust-conspiracy.
                                                    54
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 68 of 789




Information charged that Sandoz conspired to suppress and eliminate competition with Kavod

Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.), a

generic drug company with its principal place of business in New Jersey, by agreeing to allocate

customers for, and stabilize, maintain, and fix prices of, Benazepril HCTZ sold in the United

States, from at least as early as April 2014 and continuing until at least September 2015. Count 3

of the Information charged that Sandoz conspired with Perrigo to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix

prices of, generic drugs sold in the United States, from at least as early as July 2013 and

continuing until at least December 2015. Count 4 of the Information charged that Sandoz

conspired with Teva to suppress and eliminate competition by agreeing to allocate customers and

rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the United States,

from at least as early as July 2013 and continuing until at least December 2015. 19

       111.      Sandoz reached a deferred prosecution agreement with DOJ to resolve these

charges in which Sandoz Inc. admitted that it is responsible for the acts of certain of its current

and/or former employees that give rise to the charges in the Information. Under that agreement,

Sandoz Inc. further admitted that, from in or about March 2013 and continuing until in or about

December 2015, Sandoz, through certain of its officers and employees, conspired with other

persons and entities engaged in the production and sale of generic drugs to suppress and

eliminate competition by allocating customers, rigging bids, and increasing and/or maintaining

prices for certain generic drugs sold in the United States. Sandoz, through certain of its officers

and employees, engaged in discussions with co-conspirators involved in the production and sale


______________________
       19
            U.S. v. Sandoz Inc., 2:20-cr-00111-RBS, Dkt. 1 (E.D. Pa. March 3, 2020).
                                                    55
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 69 of 789




of certain generic drugs that competed with Sandoz products. During these discussions,

agreements were reached with co-conspirators to allocate customers, rig bids, and/or stabilize,

maintain, and fix the prices of certain generic drugs sold in the United States. Sandoz’s sales of

generic drugs affected by these conspiracies totaled more than $500,000,000. 20

       112.       Sandoz further admitted that, from in or about March 2013 and continuing until in

or about December 2015, Sandoz conspired with Defendant Taro to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and/or stabilize, maintain, and fix

prices of, certain generic drugs, including Clobetasol (cream, emollient cream, gel, ointment, and

solution), Desonide ointment, and nystatin triamcinolone cream. Generic drugs sold by Sandoz

and its co-conspirators, as well as payments for affected generic drugs, traveled in interstate

commerce. The business activities of Sandoz and its co-conspirators in connection with the

production and sale of generic drugs affected by this conspiracy were within the flow of, and

substantially affected, interstate trade and commerce. Generic drugs affected by the activities of

Sandoz and its co-conspirators were sold to customers in the Eastern District of Pennsylvania. 21

       113.       Sandoz further admitted that, from in or about April 2014 and continuing until in

or about September 2015, Sandoz conspired to suppress and eliminate competition by agreeing

with Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising

Pharmaceuticals, Inc.) to allocate customers for, and/or stabilize, maintain, and fix prices of,

Benazepril HCTZ. Benazepril HCTZ sold by Sandoz and its co-conspirators, as well as


______________________
       20
           U.S. v. Sandoz, 2:20-cr-00111-RBS, Dkt. 2 (E.D. Pa. March 2, 2020); Press Release, U.S.
Department of Justice, Major Generic Pharmaceutical Company Admits to Antitrust Crimes (March 2,
2020), available at https://www.justice.gov/opa/pr/major-generic-pharmaceutical-company-admits-
antitrust-crimes.
       21
            U.S. v. Sandoz, Dkt. 2.
                                                  56
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 70 of 789




payments for Benazepril HCTZ, traveled in interstate commerce. The business activities of

Sandoz and its co-conspirators in connection with the production and sale of Benazepril HCTZ

affected by this conspiracy were within the flow of, and substantially affected, interstate trade

and commerce. Benazepril HCTZ affected by the activities of Sandoz and its co-conspirators was

sold to customers in the Eastern District of Pennsylvania. 22

       114.       Sandoz further admitted that, from in or about July 2013 and continuing until in

or about December 2015, Sandoz conspired with Defendant Perrigo to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and/or stabilize, maintain, and fix

prices of, certain generic drugs, including Desonide ointment. Generic drugs sold by Sandoz and

its co-conspirators, as well as payments for affected generic drugs, traveled in interstate

commerce. The business activities of Sandoz and its co-conspirators in connection with the

production and sale of generic drugs affected by this conspiracy were within the flow of, and

substantially affected, interstate trade and commerce. Generic drugs affected by the activities of

Sandoz and its coconspirators were sold to customers in the Eastern District of Pennsylvania. 23

       115.       Sandoz further admitted that, from in or about July 2013 and continuing until in

or about December 2015, Sandoz Inc. conspired with Defendant Teva Pharmaceuticals USA,

Inc. to suppress and eliminate competition by agreeing to allocate customers and rig bids for,

and/or stabilize, maintain, and fix prices of, certain generic drugs, including tobramycin

inhalation solution. Generic drugs sold by Sandoz and its co-conspirators, as well as payments

for affected generic drugs, traveled in interstate commerce. The business activities of Sandoz and



______________________
       22
            Id.
       23
            Id.
                                                  57
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 71 of 789




its co-conspirators in connection with the production and sale of generic drugs affected by this

conspiracy were within the flow of, and substantially affected, interstate trade and commerce.

Generic drugs affected by the activities of Sandoz and its co-conspirators were sold to customers

in the Eastern District of Pennsylvania. 24

       116.       On May 6, 2020, DOJ charged Defendant Apotex with participating in a

conspiracy, the purpose of which was to suppress and eliminate competition by agreeing to

increase and maintain prices of Pravastatin in the United States between May 2013 and

December 2015. 25

       117.       On May 7, 2020, Apotex entered into a deferred prosecution with DOJ to resolve

that charge. Apotex admitted that, under United States law, it is responsible for the acts of certain

of its current and/or former employees that give rise to the DOJ charges. Apotex further admitted

that, from May 2013 and continuing until at least December 2015, Apotex, through certain of its

current and/or former employees, conspired with other persons and entities engaged in the sale of

generic drugs to suppress and eliminate competition by agreeing to increase and maintain prices

of Pravastatin sold in the United States. Apotex’s relevant sales of Pravastatin totaled at least

$105,000,000. 26

       118.       Apotex further admitted that, from May 2013 and continuing until at least

December 2015, Pravastatin sold by one or more conspirators, as well as payments for


______________________
       24
            Id.
       25
            U.S. v. Apotex Corp., 2:20-cr-00169-RBS, Dkt. 1 (E.D. Pa. May 6, 2020).
       26
          U.S. v. Apotex Corp., 2:20-cr-00169-RBS, Dkt. 2 (E.D. Pa. May 7, 2020); Press Release, U.S.
Department of Justice, Generic Pharmaceutical Company Admits to Fixing Price of Widely Used
Cholesterol Medication (May 7, 2020), available at https://www.justice.gov/opa/pr/generic-
pharmaceutical-company-admits-fixing-price-widely-used-cholesterol-medication.


                                                   58
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 72 of 789




Pravastatin, traveled in interstate commerce. The business activities of Apotex and its co-

conspirators in connection with the production and/or sale of Pravastatin affected by this

conspiracy were within the flow of, and substantially affected, interstate trade and commerce.

Pravastatin affected by the activities of Apotex and its co-conspirators was sold to customers in

the Eastern District of Pennsylvania. 27

        119.       On July 14, 2020, a Grand Jury charged Defendant Glenmark with criminal

violations of the Sherman Act. Defendant Glenmark, Defendant Apotex, Defendant Teva, and

other co-conspirators knowingly entered into and engaged in a conspiracy to suppress and

eliminate competition by agreeing to increase and maintain prices of Pravastatin and other

generic drugs sold in the United States. 28

        120.      On July 23, 2020, DOJ charged Defendant Taro with conspiring with Sandoz Inc.

to suppress and eliminate competition by agreeing to allocate customers and rig bids for, and

stabilize, maintain, and fix prices of, generic drugs sold in the United States, from at least as

early as March 2013 and continuing until at least December 2015; and with conspiring with

Defendant Teva to suppress and eliminate competition by agreeing to allocate customers and rig

bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the United States, from at

least as early as May 2013 and continuing until at least December 2015. 29

______________________
        27
             U.S. v. Apotex Corp., Dkt. 2.
        28
           U.S. v. Glenmark Pharma. Inc., USA, 2:20-cr-00200-RBS, Dkt. 1 (E.D. Pa. June 30, 2020);
Press Release, U.S. Department of Justice, Fifth Pharmaceutical Company Charged In Ongoing Criminal
Antitrust Investigation (June 30, 2020), available at https://www.justice.gov/opa/pr/fifth-pharmaceutical-
company-charged-ongoing-criminal-antitrust-investigation.
        29
           U.S. v. Taro Pharma. U.S.A. Inc., 2:20-cr-00214, Dkt. 1 (E.D. Pa. July 23, 2020); Press
Release, U.S. Department of Justice, Sixth Pharmaceutical Company Charged In Ongoing Criminal
Antitrust Investigation (July 23, 2020), available at https://www.justice.gov/
opa/pr/sixth-pharmaceutical-company-charged-ongoing-criminal-antitrust-investigation#:~:text=

                                                   59
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 73 of 789




       121.      On July 23, 2020, Taro reached a deferred prosecution agreement with DOJ to

resolve these charges. In that agreement, Taro acknowledged that under United States law, it is

responsible for the acts of its officers, directors, employees, and agents that give rise to the DOJ

charges. Ara Aprahamian was one of the “officers, directors, employees, and agents” for which

Taro acknowledged and accepted legal responsibility. Taro further admitted that, from in or

about March 2013 and continuing until in or about December 2015, through certain of its officers

and employees, including Ara Aprahamian, Taro U.S.A.’s Vice President of Rx Marketing, and

beginning in April 2014, Taro U.S.A.’s Vice President of Sales and Marketing, conspired with

other individuals and entities engaged in the manufacture and sale of generic drugs to suppress

and eliminate competition by agreeing to allocate customers and rig bids for, and/or stabilize,

maintain, and fix prices of certain generic drugs sold in the United States in violation of the

Sherman Antitrust Act, 15 U.S.C. § 1. Taro U.S.A.’s sales of generic drugs affected by these

conspiracies totaled at least $524,625,555. 30

       122.      Taro further admitted that from in or about March 2013 and continuing until in or

about December 2015, Defendant Taro conspired with Sandoz; Armando Kellum, Sandoz’s

Senior Director of Pricing and Contracts, and beginning in November 2013, Sandoz’s Vice

President of Contracting and Business Analytics; and other individuals to suppress and eliminate

competition by agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix

prices of, certain generic drugs in the United States, including Clobetasol (cream, emollient

cream, gel, ointment, and solution), Desonide ointment, and Nystatin Triamcinolone cream.

______________________
Taro%20Pharmaceuticals%20U.S.A.%2C%20Inc.,Department%20of%20Justice%20announced%20toda
y.&text=Under%20the%20DPA%2C%20Taro%20U.S.A.,Antitrust%20Division's%20ongoing%20crimin
al%20investigation.
       30
            U.S. v. Taro Pharma. U.S.A. Inc., 2:20-cr-00214, Dkt. 2 (E.D. Pa. July 23, 2020).
                                                     60
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 74 of 789




Between in or about March 2013 and December 2015, the generic drugs sold by Defendant Taro

and Sandoz that were affected by this conspiracy, as well as payments for the affected generic

drugs, traveled in interstate trade and commerce. The business activities of Defendant Taro and

its co-conspirators in connection with the manufacture and sale of generic drugs affected by this

conspiracy were within the flow of, and substantially affected, interstate trade and commerce.

Generic drugs affected by the activities of Defendant Taro and its co-conspirators were sold to

customers located in various states in the United States, including within the Eastern District of

Pennsylvania. 31

       123.       Defendant Taro further admitted that, from in or about May 2013 and continuing

until in or about December 2015, Defendant Taro conspired with Defendant Teva to suppress

and eliminate competition by agreeing to allocate customers and rig bids for, and stabilize,

maintain, and fix prices of, certain generic drugs in the United States, including Etodolac

immediate release and extended release and Carbamazepine tablets and chews. Between in or

about May 2013 and December 2015, the generic drugs affected by this conspiracy sold by

Defendant Taro and Defendant Teva, as well as payments for the affected generic drugs, traveled

in interstate trade and commerce. The business activities of Defendant Taro and its co-

conspirators in connection with the manufacture and sale of the generic drugs affected by this

conspiracy were within the flow of, and substantially affected, interstate trade and commerce.

The generic drugs affected by the activities of Defendant Taro and its co-conspirators were sold




______________________
       31
            Id.


                                                 61
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 75 of 789




to customers in various states in the United States, including within the Eastern District of

Pennsylvania. 32

       124.       On August 25, 2020, a Grand Jury superseded the Indictment issued against

Glenmark. This Second Superseding Indictment added Teva Pharmaceuticals USA, Inc. as a

defendant and identified as co-conspirators Apotex, Taro, Sandoz, and also various entities and

individuals both known and unknown to the grand jury. 33

       125.       The Grand Jury established that, between May 2013 and December 2015, Teva,

Glenmark, and their co-conspirators knowingly entered into and engaged in a conspiracy to

suppress and eliminate competition by agreeing to increase and maintain prices of Pravastatin,

Carbamazepine, Clotrimazole, Etodolac, Fluocinonide, Warfarin, Tobramycin, Nadolol,

Temozolomide, and other generic drugs sold in the United States. Additionally, Teva,

Glenmark, and their co-conspirators (including Apotex) sold substantial quantities of generic

drugs affected by the conspiracy. 34

       126.       Teva and its co-conspirators derived at least $350,000,000 in gains from the

conspiracy. 35




______________________
       32
            Id.
       33
          U.S. v. Teva Pharma. USA, Inc. and Glenmark Pharma. Inc., USA, 2:20-cr-00200-RBS, Dkt.
14 (E.D. Pa. July 14, 2020).
       34
            Id.
       35
           Press Release, U.S. Department of Justice, Seventh Generic Drug Manufacturer Is Charged In
Ongoing Criminal Antitrust Investigation (Aug. 25, 2020), available at
https://www.justice.gov/opa/pr/seventh-generic-drug-manufacturer-charged-ongoing-criminal-antitrust-
investigation.
                                                  62
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 76 of 789




        B.     At Least 49 State Attorneys General Are Also Investigating the
               Anticompetitive Conduct in the Generic Drug Industry

        127.    In addition to the DOJ’s criminal enforcement action, at least 49 State AGs, led

by the State of Connecticut, have also filed civil enforcement actions based on their investigation

to date into generic drug pricing. To date, the State AGs have identified as co-conspirators thirty

corporate drug manufacturers that conspired to fix prices of approximately 200 different generic

drugs. Those companies are Actavis, Ascend, Apotex, Amneal, Aurobindo, Breckenridge,

Citron, Dr. Reddy’s, Emcure, Fougera, G&W, Glenmark, Greenstone, Heritage, Lannett, Lupin,

Mallinckrodt, Mayne, Mylan, Par, Perrigo, Pfizer, Sandoz, Sun, Taro, Teligent, Teva, Upsher-

Smith, Valeant, Wockhardt, and Zydus.

        128.    In essence, the State AGs allege that the markets for more than 200 generic drugs

(along with many other drugs not included in their Complaints) were cartelized based on an

agreement or understanding between or among Defendants and their co-conspirators to refrain

from competing with each other on the pricing and sale of the generic drugs in the United States.

This agreement or understanding that the Defendants and their co-conspirators adhered to

provides that each generic manufacturer “is entitled to its [predetermined share] of the market,

whether that market is a particular drug, or a number of generic drugs. [The predetermined

share] is an approximation of how much market share each competitor is entitled to, based on the

number of competitors in the market, with a potential adjustment based on the timing of entry. . .

The shared objective, however, is to attain a state of equilibrium, where no competitors are

incentivized to compete for additional market share by eroding price.” 36 In other words, generic


______________________
        36
          Connecticut, et al. v. Teva Pharma. USA, Inc., et al., 2:19-cv-02407-CMR, Dkt. 106, ¶¶ 116,
131 (E.D. Pa. Nov. 1, 2019) (“State AG Complaint”).
                                                  63
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 77 of 789




drug manufacturers followed an agreement or understanding to apply market allocation rules –

referred to as fair share – that governed the market share that generic drug manufacturers should

receive for every generic drug that they sold.

       129.       The State AGs establish that this formula was developed and agreed to as the

result of “an almost constant ability for Defendants to meet in person and discuss their business

plans.” 37 For example, anticompetitive agreements are reached at:

                  organized recreational and social events such as golf outings,
                  lunches, cocktail parties and dinners that provide additional
                  opportunities to meet with competitors. Defendants use these
                  opportunities to discuss and share competitively-sensitive
                  information concerning upcoming bids, specific generic drug
                  markets, pricing strategies and pricing terms in their contracts with
                  customers.

                  These trade shows and customer conferences provide generic drug
                  manufacturers, including but not limited to [the identified
                  Defendants], with ample opportunity to meet, discuss, devise and
                  implement a host of anticompetitive schemes that unreasonably
                  restrain competition in the United States’ market for generic
                  drugs. 38

       130.       In furtherance of the conspiracy, the States allege that Defendants would

frequently rig bids by increasing pricing to existing customers in order to allow another

conspirator to win the business of that customer and obtain the market share to which it was

entitled by the conspiracy’s formula. This process of purposefully abandoning existing

customers would occur most frequently when a new conspirator entered the market for a generic

drug. Whereas fundamental economic principles dictate that the price of a drug should decrease

as the number of suppliers of that drug increases, the opposite typically occurred as a direct

______________________
       37
            Id. ¶ 118.
       38
            Id. ¶¶ 104-105.


                                                   64
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 78 of 789




result of the conspiracy, because the existing competitors would walk away from their customers

in order to allow the new entrant a portion of the market. 39

       131.       These market allocation and price-fixing agreements were often negotiated across

more than one generic drug. The “fair share” principles “constantly inform and guide the market

actions that generic drug manufacturers decide to take (or not take) both within and across

product markets.” Manufacturers “make decisions not only based on what impact their actions

will have in a given product market, but also on how those actions will impact other product

markets where the competitors overlap.” 40

       132.       For example, Rajiv Malik of Mylan, N.V., spoke with Jeffrey Glazer of Heritage,

and Malik agreed that Mylan would walk away from two large accounts for Doxycycline DR so

that Heritage could win this business. Malik noted that Mylan’s consideration for abandoning

this business had been provided previously, when Heritage intentionally forfeited accounts to

Mylan on a different drug. During this exchange, as with all collusive communications

involving Mylan alleged in this Complaint, the senior executive from Mylan (in this case Mr.

Malik) acted on behalf of and reached an agreement that bound all of the Mylan entities

identified in this Complaint.

       133.       By adhering to the common understanding regarding the market share to which

each conspirator was entitled, the Defendants also facilitated substantial price increases. “As

long as everyone is playing fair, and the competitors believe that they have their ‘fair share,’ the

larger understanding dictates that they will not seek to compete or take advantage of a

______________________
       39
            Id. ¶ 134.
       40
            Id. ¶¶ 148, 151.


                                                 65
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 79 of 789




competitor’s price increase by bidding a lower price to take that business. Doing so is viewed as

‘punishing’ a competitor for raising prices – which is against the ‘rules.’” 41

       134.       These allegations – and numerous others – from the State AGs’ investigation are

supported by direct evidence from at least six cooperating witnesses. The expected testimony

from these cooperating witnesses will directly support and corroborate the allegations throughout

this Complaint. Some of these cooperating witnesses include:

       (a) A former pricing executive at Defendant Sandoz during the time period relevant to

             this Complaint [referred to herein as CW-1];

       (b) A former sales and marketing executive at Rising Pharmaceuticals, Inc. (“Rising”)

             and Defendant Sandoz during the time period relevant to this Complaint [referred to

             herein as CW-2];

       (c) A former senior sales executive at Defendant Sandoz and Defendant Fougera during

             the time period relevant to this Complaint [referred to herein as CW-3];

       (d) A former senior sales executive at Defendant Sandoz during the time period relevant

             to this Complaint [referred to herein as CW-4];

       (e) A former senior executive at Defendant Glenmark during the time period relevant to

             this Complaint [referred to herein as CW-5];

       (f) A former senior executive at Defendant Fougera and Defendant Aurobindo during the

             time period relevant to this Complaint [referred to herein as CW-6]; and




______________________
       41
            Id. ¶ 136.
                                                 66
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 80 of 789




       (g) Jason Malek (“Malek”), the former Vice President of Commercial Operations at

            Defendant Heritage, who pled guilty to his role in the price fixing of Glyburide and

            Doxycycline.

VIII. CONGRESSIONAL RESPONSES TO GENERIC DRUG PRICE INCREASES

       135.    In addition to the investigations by the DOJ and the State AGs, Congress has

raised concerns about the alarming price spikes for numerous generic pharmaceuticals.

       136.    In the fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs that had experienced extraordinary price

increases. 42 In November 2014, Senator Sanders conducted a hearing entitled “Why Are Some

Generic Drugs Skyrocketing in Price?” (“Senate Hearing”). Various witnesses discussed the

price hikes for generic drugs, but none of the industry executives that were invited to testify

appeared. 43

       137.    Senator Sanders and Representative Cummings followed up with a request to the

Office of the Inspector General of the Department of Health & Human Services (“OIG”), asking

it to investigate the effect that price increases of generic drugs have had on the Medicare and

Medicaid programs. The OIG issued its report in December 2015, confirming that price

increases for numerous generic drugs far outpaced inflation. 44



______________________
       42
           Senator Sanders, Press Release, Congress Investigating Why Generic Drug Prices Are
Skyrocketing (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-
releases/congress-investigating-why-generic-drug-prices-are-skyrocketing.
       43
         Senate Hearing (Nov. 20, 2014), available at https://www.help.senate.gov/hearings/
why-are-some-generic-drugs-skyrocketing-in-price.
       44
         HHS OIG, Average Manufacturer Prices Increased Faster than Inflation for Many Generic
Drugs (Dec. 2015), available at https://oig.hhs.gov/oas/reports/region6/61500030.pdf.


                                                  67
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 81 of 789




        138.      In response to a Congressional request from Senators Susan Collins, Claire

McCaskill, Bill Nelson, and Mark Warner, the United States Government Accountability Office

(“GAO”) issued a report in August 2016 entitled “Generic Drugs Under Medicare: Part D

Generic Drug Prices Declined Overall, But Some Had Extraordinary Price Increases.” 45 The

GAO investigation confirmed that in a competitive market, generic drug prices decline and

remain stable, absent shortages or other market disruptions. 46 And this was the case for most

generics. But the investigation identified numerous drugs that experienced “extraordinary”

increases, defined as an increase of more than 100%. 47 More than fifty of the drugs identified in

this Complaint are among the drugs identified by the GAO as having experienced extraordinary

price increases. 48

IX.     THE GENERIC DRUG INDUSTRY WAS CHARACTERIZED BY AN
        EXTREMELY HIGH LEVEL OF COMPETITOR CONTACTS, WHICH
        FACILITATED COLLUSION BETWEEN DEFENDANTS

        139.      The collusion alleged in this Complaint infected the generic drug industry, and at

a minimum it contaminated the pricing and sale of the Price-Fixed Generic Drugs in this case.

        140.      As Connecticut Attorney General George C. Jepsen commented, there is “a

culture of cronyism [in the generic drugs industry] where, whether it’s over a game of golf or a

dinner or drinks, there’s just systematic cooperation.” 49



______________________
        45
        GAO Report to Congressional Requesters, Generic Drugs Under Medicare (Aug. 12, 2016)
("GAO Report"), available at http://www.gao.gov/products/GAO-16-706.
        46
             GAO Report, at 23–25.
        47
             Id. at 1 & Appendix III.
        48
             Id. at 1 & Appendix III.
        49
          Katie Thomas, 20 States Accuse Generic Drug Companies of Price Fixing, N.Y. TIMES, Dec.
15, 2016, https://www.nytimes.com/2016/12/15/business/generic-drug-price-lawsuit-teva-mylan.html.
                                                  68
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 82 of 789




       141.    As alleged in this Complaint, these numerous competitor contacts resulted in

express agreements between Defendants and their co-conspirators to fix prices, allocate markets,

and rig bids on the pricing and sale of generic drugs sold in the United States to Plaintiffs and

others, including the Price-Fixed Generic Drugs. In other words, the Defendants got together

and exchanged assurances of common action and also adopted a common plan to cartelize the

pricing and sale of the Price-Fixed Generic Drugs.

       A.      Defendants Used Trade Association Meetings to Facilitate Their Collusion

       142.    As the civil and criminal enforcement actions indicate, Defendants were members

of numerous trade associations and used the meetings of those associations to facilitate their

collusion. The frequent trade association meetings provided an ideal mechanism through which

Defendants could and did meet in person and reach agreements with their competitors to increase

prices on the Price-Fixed Generic Drugs sold to Plaintiffs and others in the United States.

       143.    Upon information and belief, Defendants’ anticompetitive conduct was a result of

an agreement (or series of agreements) to fix, maintain, and stabilize prices; rig bids; and allocate

customers for the sale of the Price-Fixed Generic Drugs. The agreement (or series of

agreements) was furthered by discussions held at industry meetings and events hosted by various

trade associations, including the Generic Pharmaceutical Association (“GPhA”; now known as

the Association for Accessible Medicines, or “AAM”), Healthcare Distribution Management

Association (“HDMA”; now known as Healthcare Distribution Alliance, or “HDA”), Efficient

Collaborative Retail Marketing (“ECRM”), and Minnesota Multistate Contracting Alliance for

Pharmacy (“MMCAP”) as well as other meetings and communications.

       144.    In formulating and effectuating their conspiracy, Defendants engaged in

numerous anticompetitive activities, including, among other acts:
                                                 69
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 83 of 789




       (a) Participating, directing, authorizing, or consenting to the participation of subordinate

          employees in meetings, conversations, and communications with coconspirators to

          discuss the sale and pricing of Price-Fixed Generic Drugs in the United States;

       (b) Participating, directing, authorizing, or consenting to the participation of subordinate

          employees in meetings, conversations, and communications with co-conspirators to

          engage in market and customer allocation or bid rigging for Price-Fixed Generic

          Drugs sold in the United States;

       (c) Agreeing during those meetings, conversations, and communications to engage in

          market and customer allocation or bid rigging for Price-Fixed Generic Drugs sold in

          the United States;

       (d) Agreeing during those meetings, conversations, and communications not to compete

          against each other for certain customers for Price-Fixed Generic Drugs sold in the

          United States;

       (e) Submitting bids, withholding bids, and issuing price proposals in accordance with the

          agreements reached;

       (f) Selling Price-Fixed Generic Drugs in the United States at collusive and

          noncompetitive prices; and

       (g) Accepting payment for Price-Fixed Generic Drugs sold in the United States at

          collusive and noncompetitive prices.

       145.   To sustain a conspiracy, conspirators often communicate to ensure that all are

adhering to the collective scheme. Here, such communications occurred primarily through: trade

association meetings and conferences; private meetings, dinners, and outings among smaller

groups of employees of various generic drug manufacturers; and individual private
                                                70
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 84 of 789




communications between and among Defendants’ employees through use of phones, electronic

messaging, and similar means.

        146.    These secret, conspiratorial meetings, discussions, and communications helped to

ensure that all Defendants agreed to participate in, implement, and maintain an unlawful bid

rigging, price-fixing, and market and customer allocation scheme.

        147.    The industry intelligence-gathering reporting firm Policy and Regulatory Report

has reportedly obtained information regarding the investigation of generic drug companies by the

DOJ and has indicated that the DOJ is investigating the extent to which trade associations and

industry conferences have been used as forums for collusion among competing generic drug

companies. The State AGs have similarly noted the centrality of trade associations and industry

conferences in their investigation, stating that they have uncovered evidence that certain generic

drug companies “routinely coordinated their schemes through direct interaction with their

competitors at industry trade shows, customer conferences, and other events, as well as through

direct email, phone, and text message communications.” 50

        148.    Defendants were members of numerous trade associations, which they used to

facilitate their conspiratorial communications and implement their anticompetitive scheme to

raise, maintain, and stabilize prices; rig bids; and engage in market and customer allocation




______________________
        50
           News Release, A.G. Schneiderman Files Federal Antitrust Lawsuit With 19 Other States
Against Heritage Pharmaceuticals and Other Generic Drug Companies (Dec. 15, 2016), available at
https://ag.ny.gov/press-release/ag-schneiderman-files-federal-antitrust-lawsuit-19-other-states-against-
heritage.


                                                    71
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 85 of 789




concerning Price-Fixed Generic Drugs, including but not limited to GPhA and HDMA. In

addition, Defendants regularly attended industry events hosted by MMCAP. 51

        149.       GPhA, now known as AAM, bills itself as “the nation’s leading trade association

for manufacturers and distributors of generic prescription drugs, manufacturers of bulk active

pharmaceutical chemicals, and suppliers of other goods and services to the generic industry.”

AAM is the result of a 2000 merger between GPhA and two rival trade associations (the National

Association of Pharmaceutical Manufacturers and the National Pharmaceutical Alliance).

According to AAM’s website, its members manufacture “9 out of every 10 prescriptions

dispensed in the U.S.” 52 The website touts the networking opportunities with other members as

a primary reason to join the trade association. 53 During the relevant time period, members of

GPhA included Defendants Actavis, Apotex, Aurobindo, Dr. Reddy’s, Glenmark, Heritage,

Impax, Lupin, Mylan, Par, Perrigo, Sandoz, Sun, Teva, West-Ward, Wockhardt, and Zydus.

        150.       Throughout the period relevant to Plaintiffs’ claims, the GPhA held three

conferences each year. The GPhA Fall Technical Conference was held each year in late October

in Bethesda, Maryland. The GPhA Annual Meeting was held each year in mid-February in

Orlando, Florida. The GPhA CMC Workshop was held each year in early June in Bethesda,

Maryland. Exhibit 1 lists GPhA meetings attended by Defendants. Upon information and belief,

each of the conspiratorial price increases alleged in this Complaint was discussed, at least in part,

at the GPhA’s three annual meetings (including the numerous social events that were attendant to


______________________
        51
          Exhibit 1 to the Complaint contains a chart which details all known trade association meetings,
conferences, and/or events attended by Defendants from 2010–2016. The latter half of Exhibit 1 lists the
names of individual attendees at each meeting.
        52
             Association for Accessible Medicines, Join Us, https://accessiblemeds.org/join
        53
             Id.
                                                     72
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 86 of 789




these meetings, such as golf outings, cocktail parties, and even informal dinners). In many of the

instances alleged above, attendees for each conspirator included individuals with pricing

authority over generic pharmaceutical drugs, including the Price-Fixed Generic Drugs. Indeed,

the State AGs allege that the GPhA meetings and other events “provide generic drug

manufacturers, including but not limited to [the 30 corporate Defendants named in the State AG

Complaint], with ample opportunity to meet, discuss, devise and implement a host of

anticompetitive schemes that unreasonably restrain competition in the United States’ market for

generic drugs.” 54

       151.      Moreover, several of Defendants’ high-ranking corporate officers served on

GPhA’s Board of Directors, which gave Defendants an opportunity to communicate with each

other. Listed below are the individuals and their companies.

                             Defendants’ Membership in GPhA Board of
                                        Directors 2012–2016
                                     2012–2013 (Charles Mayr)
                        Actavis
                                     2015 (Bob Stewart)
                        Apotex       2012–2016 (Jeff Watson)
                        Amneal       2012-2013 (Chriag Patel)
                        Aurobindo    2016 (Robert Cunard)
                        Dr. Reddy’s 2016 (Alok Sonig)
                        Heritage     2012–2015 (Jeffrey Glazer)
                                     2012–2014 (Carole Ben-Maimon)
                        Impax
                                     2015–2016 (Marcy Macdonald)
                        Lupin        2014–2016 (Paul McGarty)
                                     2012–2014 (Tony Mauro)
                        Mylan        2015 (Marcie McClintic Coates)
                                     2016 (Heather Bresch)
                        Par          2015–2016 (Tony Pera)
                                     2013–2015 (Doug Boothe)
                        Perrigo
                                     2016 (Richard Stec)


______________________
       54
            State AG Complaint ¶ 105.
                                                73
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 87 of 789




                                     2012–2013 (Don DeGolyer)
                       Sandoz
                                     2014–2016 (Peter Goldschmidt)
                       Sun           2015–2016 (Jim Kedrowski)
                                     2012–2013 (Debra Barrett)
                       Teva          2014 (Allan Oberman)
                                     2015–2016 (Debra Barrett)
                       West-Ward     2016 (Michael Raya)
                       Zydus         2012–2016 (Joseph Renner)


       152.    In addition to the GPhA meetings, other industry events provided Defendants with

opportunities to collude, and Defendants did in fact use these opportunities to discuss their

unlawful agreements.

       153.    The HDMA (now known as HDA) is a national trade association that represents

primary pharmaceutical distributors, which link the nation’s drug manufacturers and more than

200,000 pharmacies, hospitals, long-term care facilities, and clinics. HDMA holds regular

conferences where its members, including generic drug manufacturers, meet to discuss various

issues affecting the pharmaceutical industry. HDMA members, during the relevant time period,

have included Defendants Apotex, Breckenridge, Citron, Dr. Reddy’s, Heritage, Impax, Lannett,

Lupin, Mayne, Mylan, Par, Sandoz, Sun, Teva, Upsher-Smith, Wockhardt, and Zydus. Exhibit 1

lists HDMA meetings attended by Defendants.

       154.    Other events at which Defendants may have conspired included meetings held by

MMCAP and ECRM.

       155.    According to its website, MMCAP is a “free, voluntary group purchasing

organization for government facilities that provide healthcare services. MMCAP has been

delivering pharmacy and healthcare value to members since 1985. MMCAP’s membership

extends across nearly every state in the nation, delivering volume buying power. Members


                                                74
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 88 of 789




receive access to a full range of pharmaceuticals and other healthcare products and services; such

as, medical supplies, influenza vaccine, dental supplies, drug testing, wholesaler invoice auditing

and returned goods processing.”

       156.    MMCAP’s Charter provides that “[i]n 1989, the Minnesota Department of

Administration, an agency of the State of Minnesota, began a cooperative purchasing venture

program to procure pharmaceutical products at the best price possible for the benefit of any other

state interested in participating in the program . . . . In 1996, the cooperative purchasing venture

was named Minnesota Multistate Contracting Alliance for Pharmacy . . . and currently provide

healthcare-related contracting to state and local government members located across the United

States of America.” Total purchases by MMCAP member facilities for all MMCAP programs

exceed $1 billion annually.

       157.    MMCAP held its National Member Conference in Bloomington, Minnesota on

May 12 to 15, 2014. At the 2014 National Member Conference, topics included “RFPs under

consideration for Pharmacy,” “contract evaluation,” and “pharmaceutical price increases.” At

the MMCAP conference, a Heritage employee met in person and discussed price increase

strategies with a number of different competitors and was able to personally confirm agreement

to increase the price of one or more Price-Fixed Generic Drugs. Exhibit 1 lists MMCAP

meetings attended by Defendants.

       158.    According to its website, ECRM conducts “Efficient Program Planning Sessions”

that are “made up of one on-on-one strategic meetings that connect decision makers in an effort

to maximize time, grow incremental sales, and uncover industry trends.” Exhibit 1 lists ECRM

meetings attended by Defendants.



                                                 75
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 89 of 789




       159.    At these various conferences and trade shows, representatives from at least some

Defendants, as well as other generic drug manufacturers, discussed their respective businesses

and customers. These discussions would occur at social events, including lunches, cocktail

parties, dinners, and golf outings, that usually accompanied these conferences and trade shows.

Defendants’ employees used these opportunities to discuss and share upcoming bids, specific

generic drug markets, pricing strategies, and pricing terms in their contracts with customers.

       160.    In conjunction with meetings at these conferences and trade shows,

representatives of generic drug manufacturers got together separately, in smaller groups,

allowing them to further meet face-to-face with their competitors and discuss their business. In

fact, high-level executives of many generic drug manufacturers got together periodically for

what at least some of them referred to as industry dinners.

       161.    A large number of generic drug manufacturers, including many Defendants here,

are headquartered in close proximity to one another in New York, New Jersey, and eastern

Pennsylvania, giving them easier and more frequent opportunities to meet and collude. For

example, in January 2014, at a time when the prices of a number of generic drugs were

reportedly soaring, at least thirteen high-ranking male executives, including CEOs, Presidents,

and Senior Vice Presidents of various generic drug manufacturers, met at a steakhouse in

Bridgewater, New Jersey.

       162.    Through these various interactions, Defendants’ employees were often acutely

aware of their competition and, more importantly, each other’s current and future business plans.

This familiarity and opportunity often led to agreements among competitors to fix prices or to

allocate a given market so as to avoid competing with one another on price.



                                                76
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 90 of 789




       163.    Defendants also routinely communicated and shared information with each other

about bids and pricing strategy. This included forwarding bid packages received from a

customer (e.g., a Request for Proposal or “RFP”) to a competitor, either on their own initiative,

at the request of a competitor, or by contacting a competitor to request that the competitor share

that type of information. Upon information and belief, these information exchanges were made

by individuals with pricing and bidding authority and impacted the prices charges by Defendants

for the Price-Fixed Generic Drugs.

       164.    Additionally, Defendants shared information regarding the terms of their contracts

with customers, including various terms relating to pricing, price protection, and rebates.

Defendants used this information from their competitors to negotiate higher prices or superior

terms with their customers, which was to the ultimate detriment of consumers. Again, this

information sharing was undertaken for the purpose of impacting (and increasing) Defendants’

and their conspirators’ prices for the Priced Fixed Generic Drugs.

       165.    In sum, during GPhA, HDMA, ECRM, and MMCAP meetings, as well as the

other meetings described in Exhibit 1, Defendants and co-conspirators exchanged confidential,

commercially sensitive information in furtherance of the conspiracy or agreed to fix prices of

Price-Fixed Generic Drugs, or both.

       B.      Defendants Communicated in Secret Through E-mail, Telephone, and Text
               Messages

       166.    In addition to the in-person meetings, Defendants also communicated regularly in

furtherance of the conspiracy via e-mail, telephone, and text.

       167.    Telephone records produced to the State AGs establish that senior sales

executives and other individuals with responsibility for pricing at Heritage had at least 513


                                                77
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 91 of 789




contacts with executives from Actavis, Apotex, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Sun, Teva, and Zydus.

       168.    Similarly, senior sales executives and other individuals responsible for pricing at

Teva had at least 1,501 contacts with executives from Actavis, Apotex, Aurobindo, Citron, Dr.

Reddy’s, Glenmark, Heritage, Lannett, Mayne, Par, Sandoz, Sun, and Zydus in 2013.

       169.    Collusion is the only plausible inference to draw from the extremely high number

of competitors’ contacts revealed by Defendants’ phone records. Upon information and belief,

Defendants used these contacts to discuss the unlawful agreements alleged in this Complaint.

       C.      The Overarching Conspiracy Between Generic Drug Manufacturers –
               Playing Nice in the Sandbox

       170.    As a result of these communications, sales and marketing executives in the

generic pharmaceutical industry are well aware of their competitors’ current and future business

plans. This reciprocal sharing of inside information greatly facilitates agreements among

competitors to allocate markets to avoid price competition.

       171.    The overarching conspiracy among generic manufacturers, however (which ties

together all of the agreements on individual drugs identified in this Complaint) is an agreed-upon

code that each competitor is entitled to its “fair share” of the market, whether that market is a

particular generic drug or a number of generic drugs. Coined “fair share,” the term is generally

understood as an approximation of how much market share each competitor is entitled to, based

on the number of competitors in the market, with a potential adjustment based on the timing of

entry. Once a manufacturer has achieved its “fair share,” it is generally understood that the

competitor will no longer compete for additional business. The common goal or purpose of this




                                                 78
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 92 of 789




overarching agreement is to keep prices high, avoid price erosion, and serve as the basis for

further supracompetitive price increases.

       172.    This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. This Complaint focuses on

the role of these named Defendants and their participation in, and agreement with, this

overarching conspiracy. This Complaint describes conspiracies regarding the sale of specific

drugs and how these specific conspiracies are also part of the larger overarching conspiracy.

       173.    The exact contours of this “fair share” understanding, which has been in place for

many years, has evolved over time during the numerous in-person meetings, telephonic

communications, and other interactions between generic manufacturers about specific drugs.

These business and social events occur with such great frequency that there is an almost constant

ability for Defendants to meet in person and discuss their business plans. For example, between

February 20, 2013 and December 20, 2013 (a 41-week period), there were at least forty-four (44)

different tradeshows or customer conferences when the Defendants had the opportunity to meet

in person. These in-person meetings gave the Defendants the opportunity and cover to have

these conversations, and reach these agreements, without fear of detection.

       174.    As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss “fair share”

and the desire to maintain or raise prices with respect to specific drugs. These types of

communications occur with great frequency across the industry, including among Defendants.

       175.    For example, from the period of January 1, 2013 through December 31, 2013,

senior sales executives and other individuals responsible for the pricing, marketing, and sales of

generic drugs at Defendant Teva spoke to representatives of every significant competitor by
                                                79
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 93 of 789




phone and/or text on multiple occasions. Phone calls and text messages with several of those

key competitors during the 2013 calendar year are set forth below. The following table (Table

1), which is conservative because it is based on phone and text message records from only some

of the executives and salespeople at issue and therefore shows only some of the phone calls and

text messages between the Defendants during that period, sheds some light on the frequency with

which Defendants communicated with each other throughout 2013.

         Table 1 – Teva Phone/Text Communications with Other Defendants (By Month)
                             January 1, 2013 – December 31, 2013




       176.    Of the 1,389 phone contacts listed in Table 1, 1,234 of them—or 89%—involved

Teva’s Kevin Green, Director of National Accounts; Nisha Patel, Director of Strategic Customer

Marketing; and David Rekenthaler, Vice President of Sales, speaking with competitors. Many—

though not all—of those communications involve matters that are addressed throughout this

Complaint.

       177.    Similarly, from the period of January 1, 2014, through December 31, 2014, senior

sales executives and other individuals responsible for the pricing, marketing and sales of generic

drugs at Defendant Teva continued to speak to representatives of every significant competitor by

phone and/or text on multiple occasions.

       178.    It was not just Teva personnel speaking to competitors, however. All of these

individuals were speaking to each other, as necessary, hundreds or even thousands of times to

ensure adherence to the overarching conspiracy. Because it would be too voluminous to list the
                                                80
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 94 of 789




total number of calls among all of the Defendants, the following graphic shows the interlocking

web of communications and relationships between just some of the individuals employed by

Teva and its key competitors. Each line in the graphic below demonstrates that at least one

phone call or text message was sent between those individuals (identified by their initials) while

employed by competitors. For many of these individuals, there were hundreds of calls and texts

with competitors, but the volume of those communications is not captured by this graphic.




        179.   In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

on the relationship between Defendant Teva and another conspirator. However, this convenience

should not imply that the Complaint is solely concerned with bilateral relationships involving

Teva.

        180.   The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon “fair share” code of conduct.
                                              81
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 95 of 789




For example, to view only a small portion of the interlocking, overlapping web of collusion

formed by Defendants: Teva, Taro, and Wockhardt discussed amongst themselves the allocation

of the Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the

prices for Ketoconazole Cream; Sandoz worked with Mylan to allocate the market for Valsartan

HCTZ; and Teva, Mylan, and Par all communicated with each other in the spring of 2014

concerning the market for Budesonide DR Capsules. These are not isolated, one-off agreements,

but rather demonstrate the ongoing, sprawling nature of the Defendants’ overarching conspiracy.

       181.    Referred to sometimes as the “rules of engagement” for the generic drug industry,

the fair share understanding among Defendants dictates that when two generic manufacturers

enter the market at the same time, they generally expect that each competitor is entitled to

approximately 50% of the market. When a third competitor enters, each competitor expects to

obtain a 33% share; when a fourth competitor enters, each expects a 25% share, and so on, as

additional competitors enter the market.

       182.    When a generic drug manufacturer is the first to enter a particular drug market on

an exclusive basis, it is commonly understood that that manufacturer is entitled to a little more

than its proportional share of the market. For example, when Defendant Dr. Reddy’s was about

to enter the market for a drug in January 2013, the Vice President of Sales and Marketing

explained during negotiations with his competitor that “he views it this way. If they [Dr.

Reddy’s] are first and others come out after, he deserves 60%. If he launches with others on day

[one], he considers fair share 2-50%, 3-33%, 4-25%, etc.”

       183.    Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March

2014 when, as discussed more fully below, Defendant Lupin entered the Niacin ER market after
                                                82
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 96 of 789




Defendant Teva had previously been exclusive. Patel of Teva and David Berthold, the Vice

President of Sales at Lupin, spoke directly by phone a number of times during this period,

including three (3) calls on March 24, 2014. That same day, Rekenthaler of Teva sent an internal

e-mail to Patel stating: “We should concede Optum then defend everything else. This should be

it for Lupin. I believe this should be the 40% we were okay with conceding.” Here, Teva’s

expectation to maintain 60% share in a two-player market, after being the first in that market,

was consistent with the overarching conspiracy.

       184.      Defendant Taro went so far as to create a graphic representation of that

understanding, taking into account both the number of competitors and order of entry to estimate

what its “fair share” should be in any given market:




       185.      Although these general parameters are well-known by generic manufacturers,

there is no precise method for apportioning “fair share” because market share is ultimately

determined by either winning or maintaining the business of various customers, which is

inherently variable in a given year. The shared objective, however, is to attain a state of

equilibrium, where no competitors are incentivized to compete for additional market share by

eroding price.

                                                 83
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 97 of 789




       186.    This common goal was stated succinctly by Ara Aprahamian, the Vice President

of Sales and Marketing at Defendant Taro, who advised the Taro Pricing Department in training

documents from September and November 2013 that “[g]iving up share to new entrant (as

warranted) shows responsibility and will save us in the long run” and “[d]on’t rock the boat –

[g]reedy hogs go to slaughter.” As demonstrated throughout the Complaint, Aprahamian’s idea

of “responsibility” meant constantly reaching out to competitors in order to coordinate giving up

share to reach a “fair” allocation and keep prices high.

       187.    This scheme to minimize competition and allocate “fair share” was typically

implemented as follows. First, Defendants allocate the market for an individual drug based on

the number of competitors and the timing of their entry so that each competitor obtains an

acceptable share of the market. Then, the competitors agree on ways to avoid competing on

price and, at times, significantly raise price. This pattern is frequently followed even in the

absence of direct communication between the competitors, demonstrating the universal code of

conduct agreed to by Defendants.

       188.    This “fair share” understanding was particularly effective when a new competitor

entered the market—a time when, in a free-functioning, competitive market for generic drugs,

prices would be expected to go down. During the conspiracy, a new competitor would either

approach or be approached by the existing competitors. Existing competitors would agree to

“walk away” from a specific customer or customers by either refusing to bid or submitting a

cover bid. The new competitor’s transition into the market was seamless; the new entrant was

ceded market share and immediately charged a supracompetitive price. The competitors then

continued this process of dividing up customers until the market reached a new artificial

equilibrium. This is referred to as a “stable” market.
                                                 84
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 98 of 789




        189.   “Fair share” principles also dictated how generic drug manufacturers responded

when a competitor experiences supply issues. If the disruption was temporary, the existing

competitors would refrain from taking any action that might upset the market balance. By

contrast, if the disruption was for a longer term, the competitors would divide up customers until

each player achieved a revised “fair share” based on the number of players remaining in the

market. For example, in July 2013, a retail pharmacy customer e-mailed Defendant Taro stating

that one of Defendant Mylan’s products was on back order and asked Taro to bid for the

business. Aprahamian sent an internal e-mail stating: “Not inclined to take on new

business….Wholesalers have product, let them pull from there temporarily and we can certainly

review if shortage persists. Don’t want to overreact to this product. Not sure how long Mylan is

out.”

        190.   These rules about “fair share” applied equally to price increases. As long as

everyone was playing fair, and the competitors believed that they have their “fair share,” the

larger understanding dictates that they will not seek to compete or take advantage of a

competitor’s price increase by bidding a lower price to take that business. Doing so is viewed as

“punishing” a competitor for raising prices – which is against the “rules.” Indeed, rather than

competing for customers in the face of a price increase, competitors often use this as an

opportunity to follow with comparable price increases of their own.

        191.   For example, in May 2013 after a Glenmark price increase on a number of

different drugs (discussed more fully below), Teva was approached by a large retail customer

requesting a bid for several drugs. Kevin Green immediately sought to determine whether this

request was due to a competitor price increase in order to determine what Teva’s strategy should

be:
                                                85
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 99 of 789




       192.     Teva declined to bid after conversations with its competitors confirming that the

reason for the request was due to a competitor’s price increase.

       193.     When a generic manufacturer participates in this scheme, and prices stay high,

this was viewed as “playing nice in the sandbox.” Similarly, when a generic manufacturer is

“playing nice in the sandbox,” it is generally referred to as a “responsible” or “rational”

competitor. For instance, in May 2013,                      , a senior sales and marketing

executive at Defendant Sandoz, sent an internal e-mail to               , another Sandoz senior

executive, stating: “My sense is that Sandoz is viewed by customers and competition as a

respectful/responsible player in the market, which we should be proud of and has taken years to

develop. I would be very careful to destroy this through behavior that is too aggressive or

desperation.”

       194.     Defendant Sandoz, in turn, uses that same terminology to refer to its competitors

that are acting in accordance with “fair share” principles. For example, in internal company

presentations throughout 2014, Sandoz consistently referred to Defendant Actavis as a

“responsible competitor” and Defendant Taro as a “very responsible price competitor.”

       195.     Defendant Teva had its own term of art—referring to the competitors it had the

most collusive relationships with as “high quality” competitors. As explored more fully below,

Teva had long-standing relationships with these competitors, including several of the corporate

Defendants, which affected nearly every overlapping drug they sold. As just one example, Patel

of Teva exchanged seven (7) text messages and had two (2) long phone calls with Aprahamian of
                                                 86
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 100 of 789




Taro on June 3 and 4, 2014. After a lengthy twenty-five (25) minute call with Aprahamian on

the morning of June 4, Patel sent an internal e-mail to                 , a Teva senior marketing

executive, stating: “[w]e should probably discuss how we want to handle all Taro increase

items. Taro is a high quality competitor—I think we need to be responsible where we have

adequate market share.” These collusive Taro/Teva increases (the “June 2014 Increases”) are

described in more detail below.

       196.    Adherence to the rules regarding “fair share” is critical to maintaining high prices.

Indeed, that is the primary purpose of the agreement. If even one competitor did not participate

(and, thus behave in accordance with) the larger understanding, it could lead to unwanted

competition and lower prices. In the relatively few instances where a competitor prioritized

gaining market share over the larger understanding of maintaining “fair share,” that competitor

was viewed as “irresponsible,” and was spoken to by other competitors. For example, in March

2015, Defendant Upsher-Smith learned that Defendant Sandoz had submitted a bid for

Chlorpromazine at one of Upsher-Smith’s GPO customers.                    , a senior account

manager at Upsher-Smith, forwarded that information internally, stating: “I can’t believe they

have chosen to compete against us since we had this business. How does this help us? We play

fair and they don’t?”

       197.    “Fair share,” “playing nice in the sandbox,” and similar terminology have become

part of the industry lexicon, and thus part of the larger understanding between Defendants.

Generic drug manufacturers actively and routinely monitor their fair share and that of their

competitors, and discuss customer allocation among themselves within the context of agreements

on specific drugs, as set forth more fully below. For example, in July 2013,             , a senior

marketing executive at Sandoz, sent an internal e-mail identifying 47 products where Sandoz did
                                                87
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 101 of 789




not have "fair share" of the market. After some back-and-forth internal joking among Sandoz

executives about the idea that Sandoz might actually attempt to compete for business in those

markets by driving prices down, Kellum responded by emphasizing the truly industry-wide

nature of the agreement:




       198.    Similarly, in September 2014, a large wholesale customer reached out to several

large generic manufacturers, including Defendant Teva, asking them to submit a “Priority

Wishlist of items to gain increased volume in the market.” The customer reported to Teva that

“7 of the global suppliers have created and submitted wishlists and that [the customer] will be

reviewing next week and taking a look at how they can move things around. He said they are

hoping to be able to horse trade without having to do ROFR [right of first refusal].”

       199.    Further, in January 2015, Defendant Teva was in discussions with a large retail

customer about the possibility of becoming its supplier for Moexipril HCL HCTZ Tablets. The

customer stated: “Yes, I would like a OTB [One Time Buy]. Can you provide pricing? And

yes, we should discuss an ongoing offer as well. I think you are way under your ‘fair share’ on

this one if I remember correctly.”

       200.    The “fair share” agreement is not limited to any one drug; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take

(or not take) both within and across individual-drug markets. For example, in November 2013,

                                                88
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 102 of 789




Defendant Dr. Reddy’s won the “B” slot 55 business at a large wholesale customer on Divalproex

ER. Dr. Reddy’s had previously won the “A” slot business at that customer because Defendant

Mylan had “walked away” from the business.                       , a senior account executive at Dr.

Reddy’s, sent an internal e-mail, stating: “My concern here is that [Mylan] will retaliate

somewhere else. I’m unsure of the $ volume, but this would pull somewhere around 4% share

from Mylan, and I don’t think they would take that lying down.”

        201.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Kellum, stating that Sandoz had decided not to bid on Haloperidol

and Trifluoperazine at a large retail customer. CW-1 explained his reasoning as follows: “We

have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear blowback if we

take any more products at this moment. Trying to be responsible in the sandbox.” Similarly, in

June 2014, Sandoz chose not to bid at a customer on Benazepril HCTZ out of concern that

Defendant Mylan would retaliate. As CW-1 explained, “I do not want to pursue, I believe this is

due to a Mylan increase. We have a lot of products crossing with Mylan right now, I do not want

to ruffle any feathers.” These decisions were made by Sandoz executives as a direct result of

communications between the competitors, and in the context of an ongoing understanding

between Defendants Sandoz and Mylan to fix prices and avoid competition on a number of

different drugs, including Nadolol and Benazepril HCTZ.

        202.    A similar scenario occurred in August 2015, when Defendant Taro declined to bid

on Etodolac Extended Release (ER) Tablets at a large supermarket chain where Defendant Zydus


______________________
        55
            Sometimes purchasers contract with multiple suppliers—referring to them as the primary (“A
slot”) or secondary (“B slot”) suppliers—so that in the event of a supply disruption for a particular drug,
there is a secondary source of supply.
                                                     89
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 103 of 789




was the incumbent. Taro voiced concerns internally that Zydus might retaliate and take share

from them on another product, Warfarin Sodium Tablets. As                     , an analyst at Taro,

reasoned in an internal e-mail, Zydus “could hit us on Warfarin. Not worth a fight in the

sandbox over 300 annual units for Etodolac.” As discussed more fully below, both Etodolac ER

and Warfarin were drugs where Taro had previously agreed with its competitors, including Teva

and Zydus, to fix prices and allocate customers in 2014. Taro’s focus on playing nice in the

sandbox was merely an extension of those already-existing agreements.

       203.    As these examples make clear, the interdependence among generic manufacturers

transcends product markets as these companies make decisions not only based on what impact

their actions will have in a given product market, but also on how those actions will impact other

product markets where the competitors overlap, and any future markets where they might

eventually compete.

       204.    In fact, as explained in more detail below, certain Defendants had long-standing

agreements with some of their competitors to limit competition on any products on which the

companies overlapped. For instance, shortly after Patel was hired by Teva in 2013, she reached

out to CW-1 and asked how Sandoz handled price increases. Patel explained that she had been

hired by Teva to identify products where Teva could increase prices. CW-1 told Patel that

Sandoz would follow any Teva price increases and that Sandoz would not poach Teva’s

customers after Teva increased price. CW-1 reiterated his conversation to Kellum, who

understood and approved.

       205.    Indeed, generic manufacturers often communicated about, and colluded on,

multiple drugs at any given time. As just one example, in July 2013, Defendant Teva increased

pricing on a list of 21 different products. There was a great deal of internal pressure from
                                                90
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 104 of 789




management at Sandoz – including from Kellum and CW-1—to obtain a copy of the Teva price

increase list. As a result, CW-2 (then a Sandoz employee) reached out to his former colleague,

Rekenthaler, the Vice President of Sales at Teva, to obtain a copy of the full Teva price increase

list. Rekenthaler forwarded the list to his own personal e- mail address before forwarding it to

CW-2’s personal e-mail address. Upon receiving the list, CW-2 read it to his supervisor, CW-1,

over the phone. Notably, the Teva list included a number of products that Defendant Sandoz did

not even sell.

       206.      It was not uncommon for generic manufacturers to communicate with each other

about products that they did not sell. In another example, Defendants Teva, Wockhardt, and

Mylan collusively raised pricing on Enalapril in July 2013 (discussed more fully below). After a

lengthy conversation with Patel in the midst of the price increases, Aprahamian of Taro (not in

the market for Enalapril at that time) sent an internal e-mail, including to                ,a

senior Taro executive, stating: “[t]here has been some significant changes in the market

landscape with this product and I’d like to get product back in Taro label (and fast).” And Taro

did move fast. By December 2013, Aprahamian spoke again with Patel,                        , an

account manager at Defendant Mylan, and                   , a senior sales and marketing executive

at Defendant Wockhardt. Taro then re-entered the Enalapril market and matched competitor

pricing.

       207.      In another example, on January 1, 2013—the day before a substantial Mylan price

increase on a number of items—Green of Teva spoke five (5) times with Jim Nesta, Vice

President of Sales at Mylan. The next day, Green spoke with Kellum of Sandoz. Kellum then

sent an internal e-mail to the Sandoz team, stating: “[j]ust heard from a customer that – Teva

and Mylan…have raised prices on Nadolol to our levels and Mylan took a significant price
                                                 91
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 105 of 789




increase on Levothyroxine. Let’s please be cautious on both these products.” Despite the fact

that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that Mylan raised price on

that product.

         208.   Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how strong

the relationship is between the two companies. As one example, in July 2013, Defendant Sandoz

was looking to implement a “Taro Strategy” that involved temporarily delisting ten products that

they overlapped on with Defendant Taro. This strategy would allow Taro to raise price on these

products while Sandoz was out of the market, and then Sandoz could re-enter later at the higher

price.

         209.   This interdependence between generic manufacturers is further demonstrated by

the countless examples of companies sharing sensitive information with competitors as a matter

of course. The State AGs have gathered evidence going back more than a decade of generic

companies routinely communicating and sharing information with each other about bids and

pricing strategy. This includes forwarding bid packages received from a customer (e.g., a

Request for Proposal or “RFP”) to a competitor, either on their own initiative, or at the request of

a competitor.

         210.   Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection and rebates. Defendants use this information to negotiate prices or terms that are

more favorable to them, often to the ultimate detriment of payors and consumers. For instance,

in December 2013, Defendant Teva was negotiating new price increase language in its customer
                                                92
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 106 of 789




contracts, and wanted some comfort that its competitors had similar language. On December 23,

2013, Rekenthaler spoke with Nesta of Mylan three times, including a thirteen (13) minute call.

Immediately after hanging up the phone with Nesta after the third call, Rekenthaler sent the

following e-mail:




       211.    Defendants were well aware that what they were doing was illegal and took steps

to cover up evidence of the overarching conspiracy. For example, in May 2014, a large customer

of Taro’s received a bid on augmented Betamethasone Dipropionate and gave Taro an

opportunity to bid to retain the business.               , a senior contracting executive at Taro,

sent an internal e-mail stating: “FS ok, will not protect.” A senior managed care executive at

Taro, responded: “[E]xplain FS, (Fair Share)?” Aprahamian replied:




       212.    Similarly, handwritten notes from an internal Sandoz business review presentation

from May 2017—after the State AGs’ investigation was well underway—read: “Avoid fair

share terminology on slides – underdeveloped or overdeveloped is better.”

       213.    To avoid creating a potentially incriminating paper trail, Kellum of Sandoz

routinely admonished colleagues for putting information that was too blatant in e-mails,

understanding that it could lead to significant legal exposure for both the company and the

individuals involved.
                                               93
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 107 of 789




       214.    It bears noting that the examples referenced in this section, and in the sections that

follow, include only illustrative examples of the types of conduct described.

X.     INDUSTRY COMMENTARY FURTHER SUGGESTS THAT DEFENDANTS’
       COLLUSIVE CONDUCT IS A PLAUSIBLE EXPLANATION FOR THE
       INCREASED PRICES OF THE PRICE-FIXED GENERIC DRUGS

       215.    Comments from industry analysts suggest manufacturers’ alternative explanations

for the price hikes (e.g., supply disruptions) are mere pretext, intended to shroud the Defendants’

and co-conspirators’ conspiratorial conduct and ends. For instance, Richard Evans at Sector &

Sovereign Research wrote:

               A plausible explanation [for price increases] is that generic
               manufacturers, having fallen to near historic low levels of financial
               performance are cooperating to raise the prices of products whose
               characteristics – low sales due to either very low prices or very low
               volumes – accommodate price inflation. 56

       216.    One study of the generic drug industry concluded that in 2014: “292 generic

medication listings went up by 10% or more, 109 at least doubled in price and 14 went up by ten

or more times in price that year.” 57 The GAO Report also noted similar “extraordinary price

increases” in recent years across many generic drugs, including Doxycycline, in recent years that

could not be linked to any particular cause. 58




______________________
       56
           See Ed Silverman, Generic Drug Prices Keep Rising, But Is a Slowdown Coming? WALL ST. J.
(Apr. 22, 2015), available at http://blogs.wsj.com/pharmalot/2015/ 04/22/generic-drug-prices-keep-
rising-but-is-a-slowdown-coming/.
       57
           David Belk, Generic Medication Prices, TRUE COST OF HEALTH CARE,
http://truecostofhealthcare.net/generic_medication_prices/.
       58
          GAO Report to Congressional Requesters, Generic Drugs Under Medicare: Part D Generic
Drug Prices Declined Overall, but Some Had Extraordinary Price Increases, August 2016,
https://www.gao.gov/assets/680/679022.pdf.
                                                  94
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 108 of 789




XI.     CORPORATE AND INDIVIDUAL RELATIONSHIPS THAT ALLOWED THE
        CONSPIRACY TO EVOLVE

        217.   An important event in the evolution of the conspiracy occurred in April 2013

when Teva took a major step toward implementing more significant price increases by hiring

Nisha Patel as its Director of Strategic Customer Marketing. In hiring Patel, Teva threw gasoline

on an already smoldering conspiracy.

        218.   In this position, Patel’s job responsibilities included, among other things: serving

as the interface between the marketing (pricing) department and the sales force teams to develop

customer programs; establishing pricing strategies for new product launches and inline product

opportunities; and overseeing the customer bid process and product pricing administration at

Teva.

        219.   Most importantly, she was responsible for—in her own words—“product

selection, price increase implementation, and other price optimization activities for a product

portfolio of over 1,000 products.” In that role, Patel had 9–10 direct reports in the pricing

department at Teva. One of Patel’s primary job goals was to effectuate price increases. This

was a significant factor in her performance evaluations and bonus calculations and, as discussed

more fully below, Patel was rewarded handsomely by Teva for doing it.

        220.   Prior to joining Teva, Patel had worked for eight years at a large drug wholesaler,

AmerisourceBergen Corporation (“ABC”), working her way up to Director of Global Generic

Sourcing. During her time at ABC, Patel had routine interaction with representatives from every

major generic drug manufacturer, and she developed and maintained relationships with many of

the most important sales and marketing executives at Teva’s competitors.




                                                 95
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 109 of 789




       221.    Teva hired Patel specifically to identify potential generic drugs for which Teva

could raise prices, and then to utilize her relationships to effectuate those price increases. Even

before Patel started at Teva, she was communicating with potential future competitors about the

move, and about her new role. For example, on April 2, 2013—nearly three weeks before Patel

started at Teva—Aprahamian sent an e-mail to the Chief Operating Officer (“COO”) at Taro,

stating: “Nisha Going To Teva – Hush Hush for now . . .” The COO responded by saying:

“[m]aybe the industry will be better for it. Teva can only improve.” Teva had, up to that point,

acquired a reputation in the industry for being slow to follow price increases, and the Taro COO

viewed Patel as someone who would change that mindset at Teva. Patel had also worked with

Aprahamian several years earlier at ABC.

       222.    Patel’s last day at ABC was April 11, 2013, and she started at Teva on April 22,

2013. Patel began communicating with competitors, by phone and text, the day after she left

ABC, before she even started at Teva.

       223.    Once Patel began her employment at Teva, her communications with certain

competitors became much more systematic and frequent and focused around market events such

as price increases, market entry, customer challenges and loss of exclusivity.

       A.      Ranking “Quality of Competition” to Identify Price Increase Candidates

       224.    When she joined Teva, Patel’s highest priority was identifying drugs where Teva

could effectively raise price without competition. As part of her process of identifying

candidates for price increases, Patel started to look very closely at Teva’s relationships with its

competitors and also her own relationships with individuals at those competitors. In a separate

tab of the same “Price Increase Candidates” spreadsheet, Patel began ranking Teva’s “Quality of



                                                 96
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 110 of 789




Competition” by assigning companies into several categories, including “Strong

Leader/Follower,” “Lag Follower,” “Borderline,” and “Stallers.”

       225.    Patel understood—and stressed internally at Teva—that “price increases tend to

stick and markets settle quickly when suppliers increase within a short time frame.” Thus, it was

very important for Patel to identify those competitors who were willing to share information

about their price increases in advance, so that Teva would be prepared to follow quickly.

Conversely, it was important for Patel to be able to inform Teva’s competitors of Teva’s increase

plans so those competitors could also follow quickly. Either way, significant coordination would

be required for price increases to be successful, and quality competitors were those who were

more willing to coordinate.

       226.    As she was creating the list, Patel was talking to competitors to determine their

willingness to increase prices and, therefore, where they should be ranked on the scale. For

example, in one of her first conversations with CW-1 after Patel joined Teva, Patel told CW-1

that she had been hired by Teva to identify drugs where Teva could increase its prices. She

asked CW-1 how Sandoz handled price increases. CW-1 told Patel that Sandoz would follow

Teva’s price increases and, importantly, would not poach Teva’s customers after Teva increased.

Not surprisingly, Sandoz was one of Teva’s highest “quality” competitors. Patel and Teva based

many price increase (and market allocation) decisions on this understanding with Sandoz over

the next several years.

       227.    It is important to note that Patel had several different ways of communicating

with competitors. Throughout this Complaint, there are references to various phone calls and

text messages that she was exchanging with competitors. But she also communicated with

competitors in various other ways, including, but not limited to, instant messaging through social
                                                97
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 111 of 789




media platforms such as LinkedIn and Facebook, encrypted messaging through platforms like

WhatsApp, and in-person communications. Although the State AGs have been able to obtain

some of these communications, many of them have been destroyed by Patel.

       228.    By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

manufacturers in the generic drug market by their “quality.” Patel defined “quality” by her

assessment of the “strength” of a competitor as a leader or follower for price increases. Ranking

was done numerically, from a +3 ranking for the “highest quality” competitor to a -3 ranking for

the “lowest quality” competitor. The top ranked competitors at that time included the following

companies:




       229.    The lowest ranked competitors were:




       230.    Patel created a formula, which heavily weighted those numerical ratings assigned

to each competitor based on their “quality,” combined with a numerical score based on the

number of competitors in the market and certain other factors including whether Teva would be

leading or following the price increase. According to her formula, the best possible candidate for

a price increase (aside from a drug where Teva was exclusive) would be a drug for which there

                                                98
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 112 of 789




was only one other competitor in the market, which would be leading an increase, and where the

competitor was the highest “quality.” Conversely, a Teva price increase in drug market with

several “low quality” competitors would not be a good candidate due to the potential that low

quality competitors might not follow Teva’s price increase and instead use the opportunity to

steal Teva’s market share.

       231.    Notably, the companies with the highest rankings at this time were companies

with whom Patel and other executives within Teva had significant relationships. Some of the

notable relationships are discussed in more detail below.

               1.     The “High Quality” Competitor Relationships

       232.    The highest quality competitors in Patel’s rankings were competitors where Teva

had agreements to lead and follow each other’s price increases. The agreements and

understandings regarding price increases were what made each of those competitors a high

quality competitor. As part of their understandings, those competitors also agreed that they

would not seek to compete for market share after a Teva price increase.

                      a.      Mylan (+3)

       233.    Mylan was Teva’s highest-ranked competitor by “quality.” The relationship

between these two competitors was longstanding, and deeply engrained. It survived changes in

personnel over time, and pre-dated Patel’s creation of the quality competitor rankings.

       234.    Kevin Green, who was employed by Teva beginning in 2006 through late October

2013, first began communicating with Jim Nesta of Mylan by telephone on February 21, 2012.

From that time until the time that Green left Teva, Green and Nesta were in almost constant

communication, speaking by phone at least 392 times, and exchanging at least twelve (12) text



                                               99
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 113 of 789




messages—including at or around every significant price increase taken by either company. This

amounts to an average of nearly one call or text message every business day during this period.

         235.   Shortly after Patel started her employment at Teva, she called Nesta on May 10,

2013, and the two spoke for over five (5) minutes. Because Green had already established a

relationship with Mylan, Patel did not need to speak directly with Nesta very often. Typically,

Patel would e-mail Green and ask him to obtain market intelligence about certain Mylan drugs;

Green would then speak to Nesta—often about a long list of drugs—and report his findings back

to Patel. Several examples of these communications are outlined more fully in various sections

below.

         236.   When Green left Teva to join Zydus in late October 2013, the institutional

relationship and understanding between Teva and Mylan remained strong. Rekenthaler promptly

took over the role of communicating with Nesta. Starting in December 2013, through the time

that Rekenthaler left Teva in April, 2015, Rekenthaler spoke to Nesta one hundred (100) times.

Prior to Green leaving Teva in late- October 2013, Rekenthaler and Nesta had only spoken by

phone once, more than a year earlier in 2012.

         237.   The relationship between Teva and Mylan even pre-dated the relationship

between Green and Nesta. For example, between January 1, 2010, and October 26, 2011,

          a senior executive at Teva, communicated with            , a senior executive

counterpart at Mylan, by phone or text at least 135 times. The pace of communications between

the two companies slowed dramatically in November 2011 after             left Teva and before

Green began communicating with Nesta but continued nevertheless as needed during that time

through communications between Rekenthaler and            at Mylan.



                                                100
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 114 of 789




                       b.     Watson/Actavis (+3)

       238.    Actavis was Teva’s next highest quality competitor by ranking. Patel had strong

relationships with several executives at Actavis, including Rogerson, the Executive Director of

Pricing and Business Analytics, and               , a senior sales executive at Actavis.

Rekenthaler also communicated frequently with                   , a senior sales executive at

Actavis – a relationship that pre-dated Patel joining Teva.

       239.    Patel contacted        shortly after she started her employment at Teva, as she

was creating the quality competitor rankings. She called him on April 30, 2013, and the two

exchanged several text messages the next day, May 1, 2013. However, as detailed herein, Patel

communicated on a more frequent basis with Rick Rogerson, Executive Director of Pricing and

Business Analytics, her counterpart in the pricing department at Actavis. From May 2, 2013

through November 9, 2015, Patel spoke and/or texted with Rogerson 157 times, including calls

at or around every significant price increase taken by the respective companies.

       240.    In August 2013, Marc Falkin joined Actavis and the relationship between Teva

and Actavis grew stronger through his communications with Rekenthaler. From August 7, 2013,

through the date that Rekenthaler left Teva in April, 2015, Rekenthaler and Falkin

communicated by phone or text at least 433 times.

       241.    Maureen Cavanaugh, Teva’s Senior Vice President and Commercial Officer for

North America, also had a very strong relationship with Falkin. The two communicated with

great frequency. From August 7, 2013, through the end of May 2016, Cavanaugh and Falkin

spoke or texted with each other 410 times.




                                               101
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 115 of 789




                       c.     Sandoz (+3)

        242.   Sandoz was also considered a top-quality competitor by Teva. Patel had a very

strong relationship with CW-1 at Sandoz.

        243.   Beginning on April 12, 2013—the day after Patel’s last day at ABC—until

August 2016, Patel and CW-1 spoke 185 times by phone, including at or around every

significant price increase taken by either company. As detailed above, in one of her initial calls

with CW-1 after she joined Teva, Patel asked CW-1 how Sandoz handled price increases. Patel

explained that she had been hired at Teva to identify products where Teva could increase prices.

CW-1 reassured Patel that Sandoz would follow any Teva price increases on overlapping drugs,

and that Sandoz would not poach Teva’s customers after Teva increased price.

        244.   Green and Rekenthaler of Teva also both had a very strong relationship with CW-

2, who was, at that time, a senior Sandoz executive. These relationships pre-dated Patel joining

Teva.

                       d.     Glenmark (+3)

        245.   Glenmark was one of Teva’s highest-ranked competitors primarily because Patel

had significant relationships with several different individuals at Glenmark, including CW-5; Jim

Brown, Vice President of Sales; and                   , a sales and marketing executive.

        246.   As stated above, Patel began communicating with CW-5 even before she began

her employment at Teva. Patel was also communicating frequently with both CW-5 and

          during the time she created the quality competitor rankings, and she agreed to follow

several Glenmark price increases in May 2013.

        247.   Patel and CW-5 communicated by phone with great frequency—including at or

around the time of every significant price increase affecting the two companies—until CW-5 left

                                                102
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 116 of 789




Glenmark in March 2014, at which point their communication ceased for nearly six (6) months.

After CW-5 left Glenmark, Patel began communicating with Brown with much greater

frequency to obtain competitively sensitive information from Glenmark. Patel and Brown had

never spoken by phone before Patel started at Teva, according to the phone records produced.

                      e.      Taro (+3)

       248.    Taro was highly rated because of Patel’s longstanding relationship with the Vice

President of Sales at Taro, Aprahamian. Patel had known Aprahamian for many years, dating

back to when Patel had started her professional career as an intern at ABC.

       249.    Even though she knew Aprahamian well, they rarely ever spoke or texted by

phone until Patel started at Teva. From April 22, 2013, through March 2016, however, Patel and

Aprahamian spoke or texted at least 100 times, including calls or text messages at or around the

time of every significant price increase affecting the companies during those years.

                      f.      Lupin (+2)

       250.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Patel’s strong relationship with Lupin’s Vice President of Sales, Berthold. The

relationship between Teva and Lupin, however, pre-dated Patel. Prior to Patel starting at Teva,

Green and others at Teva conspired directly with Berthold. Between January 2012 and October

2013, Berthold and Green, for example, communicated by phone 125 times.

       251.    From May 6, 2013, through April 8, 2014, Patel and Berthold communicated by

phone 76 times, including at or around the time of every significant drug price increase where

the two companies overlapped.

       252.    Demonstrating the strength of the relationship between the two companies, the

price increase coordination continued between Defendants Teva and Lupin even when Green had

                                               103
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 117 of 789




left Teva and when Patel was out on maternity leave. For example, in October 2013, Lupin was

preparing to increase its pricing on the drug Cephalexin Oral Suspension. Without Green or

Patel to communicate with, Berthold instead communicated with Rekenthaler and

       of Teva in order to coordinate the price increase.

       B.      Individual Relationships

       253.    In addition to the corporate relationships discussed above, individual relationships

were also important to the conspiracy’s evolution. The following sections discuss certain

individuals who held senior positions at certain Defendants and who played key roles in the

conspiracy’s operation.

               1.      Ara Aprahamian

       254.    Aprahamian was the Vice President of Sales at Defendant Taro and held that

position after he moved to Taro from Actavis in March 2013. Aprahamian regularly

communicated with competitors, including with several of his former colleagues at Actavis, and

has established relationships with individuals at many of the corporate Defendants. For example,

between March 2013 and October 2018, Aprahamian exchanged at least 706 phone calls and text

messages with his contacts at Defendants Sandoz, Glenmark, Teva, Dr. Reddy’s, Actavis,

Mylan, Wockhardt, Lannett, Amneal, Aurobindo, and Greenstone.

       255.    In February 2020, the Department of Justice charged Aprahamian with three

federal counts related to his participation in two conspiracies to fix drug prices, as well as




                                                 104
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 118 of 789




making false statements to a federal agent executing a search warrant at Taro’s headquarters. 59

On information and belief, Aprahamian has not entered a plea, and his trial is pending.

               2.      David Berthold

       256.    Berthold is the Vice President of Sales at Defendant Lupin and has held that

position since June 2006. During his tenure at Lupin, Berthold has been the primary person at

the company communicating with competitors. Indeed, Berthold has relationships with

individuals at many of the corporate Defendants and is one of the most prolific communicators

of all the individual participants. For example, between March 2011 and October 2018, Berthold

exchanged at least 4,185 phone calls and text messages with his contacts at Defendants

Aurobindo, Glenmark, Actavis, Wockhardt, Zydus, Teva, Breckenridge, Mylan, Sandoz, Dr.

Reddy’s, Amneal, Lannett, and Greenstone.

               3.      Jim Brown

       257.    Brown is the Vice President of Sales at Defendant Glenmark and has held that

position since November 2012. Brown was one of several Glenmark executives that conspired

with competitors. Although not as prolific in his communications with competitors as some of

the other individuals, he communicated when necessary to further the agreements. For example,

between June 2012 and August 2018, Brown exchanged at least 395 calls and text messages with

his contacts at Defendants Actavis, Teva, Lupin, Amneal, Wockhardt, Breckenridge, Lannett,

Sandoz, Aurobindo, Zydus, Par, Apotex, and Taro.




______________________
       59
          Press Release, U.S. Department of Justice, Generic Drug Executive Indicted on Antitrust and
False Statement Charges, (Feb. 4, 2020), available at https://www.justice.gov/opa/pr/generic-drug-
executive-indicted-antitrust-and-false-statement-charges.
                                                 105
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 119 of 789




              4.      Maureen Cavanaugh

       258.   Cavanaugh was the Senior Vice President and Commercial Officer, North

America, at Defendant Teva until April 2018. She is currently the Senior Vice President and

Chief Commercial Officer at Defendant Lannett. During her employment at Teva, Cavanaugh

knew that her subordinates were communicating with competitors about pricing and customer

allocation. In addition, Cavanaugh maintained her own relationships with certain competitors

and coordinated with them directly when necessary to further the agreements. For example,

between January 2011 and August 2017, Cavanaugh exchanged at least 612 phone calls and text

messages with her contacts at Defendants Actavis, Amneal, Zydus, Sandoz, Glenmark, and

Greenstone.

              5.      Marc Falkin

       259.   Falkin was the Vice President of Marketing, Pricing and Contracts at Defendant

Actavis until Actavis was acquired by Teva in August 2016. For a period of time, Falkin was

also the Senior Vice President, US Generic Sales, at Teva. During his employment at Actavis, in

the time period that is the focus of this Complaint, Falkin was a prolific communicator and had

established relationships with executives at many of the corporate Defendants. For example,

between August 2013 and July 2016, Falkin exchanged at least 2,562 phone calls and text

messages with his contacts at Defendants Zydus, Teva, Glenmark, Lannett, Aurobindo, Mylan,

Lupin, Par, Apotex, Taro, Amneal, Sandoz, Wockhardt, and Greenstone.

              6.      Jim Grauso

       260.   Grauso was employed as a Senior Vice President of Commercial Operations at

Defendant Aurobindo until January 2014. In February 2014, Grauso moved to Defendant

Glenmark and currently holds the position of Executive Vice President, North America,

                                              106
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 120 of 789




Commercial Operations. Grauso regularly communicated with competitors while he was at

Aurobindo and continued those relationships when he transferred to Glenmark. For example,

between December 2011 and January 2014, Grauso exchanged at least 1,763 phone calls and text

messages with his contacts at Defendants Lupin, Teva, Actavis, Taro, Zydus, Amneal,

Glenmark, Wockhardt, Breckenridge, and Greenstone.

       261.   Similarly, after moving to Glenmark, Grauso continued to communicate

frequently with his contacts at competitor companies, including his former colleagues at

Aurobindo. For example, between February 2014 and October 2018, he exchanged at least 2,018

phone calls and text messages with his contacts at Defendants Lupin, Aurobindo, Zydus, Teva,

Taro, Wockhardt, Sandoz, Dr. Reddy’s, Amneal, Rising, Par, Breckenridge, Upsher-Smith,

Mylan, and Greenstone.

              7.      Kevin Green

       262.   Green worked at Defendant Teva as a Director of National Accounts until

November 2013 when he took a position with Defendant Zydus. Green is currently the Vice

President of Sales at Zydus. Green developed a number of relationships with individuals at

many of the corporate Defendants. He regularly communicated with competitors while at Teva

and then carried those relationships over to his time at Zydus. For example, between January

2010 and October 2013, Green exchanged at least 1,410 phone calls and text messages with his

contacts at Defendants Zydus, Mylan, Dr. Reddy’s, Aurobindo, Lupin, Sandoz, Breckenridge,

Wockhardt, Lannett, and Greenstone.

       263.   Similarly, when Green became employed at Zydus, he continued to communicate

frequently with competitors, including with his former colleagues at Teva. For example,

between November 2013 and August 2018, Green exchanged at least 969 phone calls and text
                                              107
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 121 of 789




messages with his contacts at Defendants Teva, Glenmark, Mylan, Lupin, Aurobindo, Rising,

Amneal, Sandoz, Lannett, Dr. Reddy’s, and Greenstone.

               8.      Armando Kellum

       264.    Kellum was the Director of Pricing and Contracts at Defendant Sandoz until July

2015. While at Sandoz, Kellum directed his subordinates, including CW-1, CW-2, CW-3, and

CW-4, to enter into price fixing and market allocation agreements with competitors. In addition,

Kellum had his own relationships with certain competitors and communicated with those

contacts directly when necessary to further the agreements. For example, between May 2011

and April 2015, Kellum exchanged at least 182 phone calls and text messages with his contacts

at Defendants Lupin, Teva, Upsher-Smith, Zydus, Actavis, Amneal, Dr. Reddy’s, and

Greenstone.

       265.    On February 14, 2020, Kellum pleaded guilty to participating in a criminal

antitrust conspiracy and agreed to cooperate with the Department of Justice’s ongoing

investigation. Kellum admitted that he took part in a scheme to fix prices, rig bids, and allocate

customers for generic drugs, including, at least, Clobetasol and Nystatin Triamcinolone.

               9.      Jill Nailor

       266.    Nailor has worked at Defendant Greenstone since August 2010 and is currently

the Senior Director of Sales and National Accounts. Nailor directed her subordinate,

       , a national account executive, and others at Greenstone to fix prices and allocate

customers with competitors on overlap drugs, including with several of the Defendants. She also

instructed them to avoid putting any evidence of such communications into writing.

       267.    In addition, Nailor regularly communicated directly with competitors herself. For

example, between August 2010 and May 2017, Nailor exchanged at least 4,439 phone calls and

                                                108
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 122 of 789




text messages with her contacts at Defendants Amneal, Dr. Reddy’s, Actavis, Aurobindo, Mylan,

Glenmark, Zydus, Teva, Sandoz, Lupin, Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and

Taro.

               10.    James (“Jim”) Nesta

        268.   Nesta started his employment with Mylan in 2000 and is currently the Vice

President of Sales at Defendant Mylan. Nesta communicates regularly with his counterparts at

many of the corporate Defendants. For example, between January 2011 and February 2016,

Nesta exchanged at least 5,293 phone calls and text messages with his contacts at Defendants

Amneal, Teva, Dr. Reddy’s, Zydus, Aurobindo, Actavis, Lupin, Sandoz, Lannett, Taro, Par, and

Greenstone.

               11.    Konstantin Ostaficiuk

        269.   Ostaficiuk is the President of Defendant Camber and has held that position since

2009. During his tenure at Camber, Ostaficiuk has been the primary person responsible for

furthering price fixing and market allocation agreements with his competitors. Indeed,

Ostaficiuk regularly communicated with competitors and maintained relationships with

executives at many of the corporate Defendants. For example, between March 2011 and August

2017, Ostaficiuk exchanged at least 464 phone calls with his contacts at Defendants Amneal,

Lannett, Breckenridge, Aurobindo, Lupin, Teva, Breckenridge, Taro, Glenmark, Zydus, Dr.

Reddy’s, Wockhardt, Sandoz, and Actavis.

               12.    Nisha Patel

        270.   Patel worked at Defendant Teva from April 2013 to December 2016, first as a

Director of Strategic Customer Marketing and then as a Director of National Accounts. As

discussed in great detail above, Patel was in frequent communication with her counterparts at the

                                              109
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 123 of 789




corporate Defendants to fix prices and allocate markets. For example, during her time at Teva,

Patel exchanged at least 1,240 phone calls and text messages with her contacts at Defendants

Zydus, Sandoz, Actavis, Glenmark, Taro, Lupin, Dr. Reddy’s, Lannett, Par, Apotex, Aurobindo,

Mylan, Amneal, Upsher-Smith, Breckenridge, and Greenstone. As discussed in various sections

of this Complaint, Patel also frequently communicated with competitors using Facebook

Messenger, LinkedIn messaging, and the encrypted messaging application WhatsApp.

              13.     David Rekenthaler

       271.   Rekenthaler was the Vice President of Sales, U.S. Generics at Defendant Teva

until April 2015. Rekenthaler is now the Vice President of Sales at Defendant Apotex. During

his time at Teva, Rekenthaler knew that his colleagues, including Green and Patel, were

colluding with competitors. Indeed, Rekenthaler was also in frequent contact with competitors

himself and had relationships with executives at nearly all the corporate Defendants. For

example, between January 2011 and March 2015, Rekenthaler exchanged at least 1,044 phone

calls and text messages with his contacts at Defendants Actavis, Mylan, Par, Aurobindo, Apotex,

Zydus, Sandoz, Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Taro, Lannett,

Wockhardt, and Greenstone.

              14.     Rick Rogerson

       272.   Rogerson was the Executive Director of Pricing and Business Analytics at

Defendant Actavis until Actavis was acquired by Teva in August 2016. Rogerson now works at

Defendant Amneal as a Senior Director of Marketing and Business Analytics. During his time at

Actavis, Rogerson communicated with his contacts at several corporate Defendants. For

example, between February 2010 and July 2016, Rogerson exchanged at least 635 phone calls



                                              110
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 124 of 789




and text messages with his contacts at Defendants Wockhardt, Teva, Dr. Reddy’s, Sandoz,

Lannett, Glenmark, Taro, and Zydus.

               15.    Tracy Sullivan

       273.    Tracy Sullivan (now Tracy DiValerio) has been employed at Defendant Lannett

since 2007 and is currently the Director of National Accounts. Sullivan regularly communicated

with competitors and maintained relationships with executives at many of the corporate

Defendants. For example, between March 2011 and August 2016, Sullivan exchanged at least

495 phone calls and text messages with her contacts at Defendants Zydus, Wockhardt, Teva, Dr.

Reddy’s, Par, Amneal, Aurobindo, Mylan, Breckenridge, and Greenstone.

XII.   THE CONSPIRATORIAL PRICE-FIXING, BID-RIGGING, & MARKET
       ALLOCATION AGREEMENTS

       274.    As a result of their frequent in-person meetings and the collusive communications

that ensued as a result of these meetings via e-mail, telephone, and text messages, Defendants

and their co-conspirators were able to implement, and did implement, radical, extraordinary, and

abrupt price increases on many of the Price-Fixed Generic Drugs identified in this Complaint.

       275.    There were no market-based justifications for any of the abrupt price increases

described below. The increases in price were not necessitated by increased manufacturing costs

or research and development costs. Federal law requires drug manufacturers to report potential

drug shortages to the FDA, and no supply disruption was reported during the duration of the

alleged conspiracy as to any of the Price-Fixed Generic Drugs (except where expressly alleged

below). Similarly, during the time frame relevant to these allegations, there were no known raw

material shortages affecting the manufacture of any of the Price-Fixed Generic Drugs in the

United States, nor did demand for any of these drugs suddenly increase.


                                               111
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 125 of 789




       276.    Each of the conspiratorial price increases would have been against each

Defendant’s self-interest if taken unilaterally and without advance agreement. As the last 30

years of generic drug pricing have demonstrated, in a competitive industry, a firm would cut its

price with the expectation of increasing its market share if its competitors were setting prices

above marginal costs.

       277.    This economic reality is further compelled by the existence of maximum

allowable cost (“MAC”) prices. A MAC price represents the upper limit that a prescription drug

payor will pay a pharmacy for a generic drug. Payors set the MAC price of a drug based on a

variety of factors including, most significantly, the lowest acquisition cost for each generic drug

paid by retail pharmacies purchasing from a wholesaler for each of a drug’s generic versions.

MAC pricing effectively requires pharmacies to purchase the least costly version of a generic

drug available in the market, without regard to the manufacturer’s list price.

       278.    MAC pricing also incentivizes an individual generic manufacturer to refrain from

unilaterally increasing its prices. Because MAC pricing bases reimbursement on the generic

drug’s lowest acquisition cost, a generic manufacturer that increases its price for a drug while

competing manufacturers do not will swiftly lose sales to a competing generic manufacturer

whose price remains constant.

       279.    Given the existence of MAC pricing and the fact that AB-rated generic drugs are

bioequivalent to both the branded version and other AB-rated generic versions of the same drug,

Plaintiffs base their purchasing decisions almost exclusively on price. Due to this homogeneity,

there is a very high cross-elasticity of demand for generic drugs from different manufacturers.

       280.    Consequently, in the absence of coordinated pricing activity among generic

manufacturers, an individual generic manufacturer cannot significantly increase its price without
                                                112
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 126 of 789




incurring the loss of a significant volume of sales, and the price increases of the Price-Fixed

Generic Drugs described in this Complaint were against each Defendant’s individual self-

interest.

        281.   While drug-specific agreements involve those Defendants that marketed and sold

the particular generic drug, each Defendant, including the Defendants who did not manufacture

the particular drug involved in each drug-specific agreement, was also a party to the broader,

overarching conspiracy to abide by the “fair share” agreement covering all of the drugs that are

the subject of this Complaint. From this broad agreement among all Defendants sprang

additional agreements among the manufacturers relating to each of the individual drugs. The

purpose and effect of all of these agreements was to lessen competition in the markets for each

drug and throughout the industry.

        282.   When entering a generic drug market, Defendants routinely and systematically

sought out their competitors in an effort to reach agreement to allocate market share, maintain

high prices and/or avoid competing on price. These agreements had the effect of artificially

maintaining high prices for a large number of generic drugs and creating an appearance of

competition where in fact little to none existed. Some illustrative examples of these agreements

are set forth below, describing specific examples relating to specific drugs over time.

        283.   As evident from the many examples below, the overarching “fair share”

conspiracy was well established in the industry by 2012, including among each of the

Defendants. Generic manufacturers replaced competition with coordination in order to maintain

their fair share of a given generic drug market and avoid price erosion. The structure and inner

workings of the agreement were well understood and adopted throughout the industry.



                                                113
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 127 of 789




       284.    As further detailed below, manufacturers eventually began to focus more on price

increases than they had in the past. They were no longer satisfied to simply maintain prices at

already supracompetitive levels—there was a concerted effort by many in the industry to

significantly raise prices. Manufacturers started communicating with each other about those

increases with greater and greater frequency.

       285.    A troubling pattern began to emerge. Starting sometime in 2012 (or even earlier)

and continuing for several years, competitors would systematically communicate with each other

as they were identifying opportunities and planning new price increases, and then again shortly

before or at the time of each increase. The purpose of these communications was not only to

secure an agreement to raise prices, but also to reinforce the essential tenet underlying the fair

share agreement—i.e., that they would not punish a competitor for leading a price increase, or

steal a competitor’s market share on an increase. There was an understanding among many of

these generic drug manufacturers—including the Defendants—that a competitor’s price increase

would be quickly followed. But even if a competitor was unable to do so in a particular case, the

overarching conspiracy dictated that the competitors who had not increased their prices would, at

a minimum, not seek to take advantage of a competitor’s price increase by increasing their own

market share (unless they had less than “fair share”).

       286.    It is important to note that generic drug manufacturers could not always follow a

competitor’s price increase quickly. Various business reasons—including supply disruptions or

contractual price protection terms with certain customers that would result in the payment of

significant penalties—could cause such delays. In those instances when a co-conspirator

manufacturer delayed following a price increase, the underlying fair share understanding



                                                114
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 128 of 789




operated as a safety net to ensure that the competitor not seek to take advantage of a competitor’s

price increase by stealing market share.

       287.    The following examples of drug-specific collusion, set forth alphabetically by

drug, demonstrate how the conspiracy pervaded the entire industry.

       A.      Acetazolamide

       288.    Acetazolamide is used to treat conditions including glaucoma, heart failure, and

epilepsy. It is sold in at least two formulations: tablets (manufactured by Taro and Lannett) and

sustained release capsules (manufactured by Heritage, Zydus, and Teva).

               1.     Acetazolamide Tablets

       289.    The market for Acetazolamide tablets is dominated by Taro and Lannett. Since at

least the spring of 2012, Taro and Lannett have coordinated pricing and market share on

Acetazolamide tablets.

       290.    These tablets come in two dosages: 125 mg and 250 mg. Both Taro and Lannett

make the 250 mg dosage, which is the predominant form. While only Taro makes the 125 mg

dosage, this formulation appears to be included in the agreement between Taro and Lannett to

elevate the prices of Acetazolamide.

       291.    In mid-2012, Taro and Lannett imposed list price increases of 40% to 50% and

brought list prices for Acetazolamide 250 mg tablets to identical levels.

       292.    By mid-2013, Taro and Lannett appeared to have worked out a remarkably stable

split of the market, taking into account both 125 mg tablets and 250 mg tablets. On April 3,

2012 at 7:37 in the morning, Mitchell Blashinsky, then a senior Taro marketing executive, called

              at Lannett. The call lasted one minute. That same day, Taro increased its WAC



                                               115
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 129 of 789




price for the 250mg dosage by 44.5% to $61.43. Lannett followed and matched Taro’s increase

two days later on April 5, 2012. Blashinsky and            would not speak again until May 9, 2012.

       293.    In late 2013, within weeks of each other, Taro and Lannett imposed identical list

prices for Acetazolamide 250 mg tablets. The increases were well over 200%. Taro imposed a

similarly large list price increase on 125 mg tablets around this time. Average wholesale prices

for both products increased dramatically. This price increase was coordinated by Aprahamian

(who had just recently joined Taro) and                      , the CEO of Lannett, as well as other

executives from both companies (including executives from Sun) at the NACDS event in Las

Vegas, Nevada from August 10-13, 2013.

       294.    After the conference, on August 16, 2013,                     of Lannett had dinner

with           and                     of Sun.         followed up by e-mail a few days later

thanking        for dinner and also “

           ”      further noted that



       295.    On November 15, 2013,                   of Lannett called Aprahamian twice. Both

calls lasted two minutes.              called Aprahamian again the next day, on November 16,

2013. The call lasted one minute. According to available phone records, the calls on November

15, 2013 were the first calls between the two competitors since August 22, 2012, as well as the

first time that they had spoken by phone since Aprahamian joined Taro.

       296.    Shortly after these calls, on November 26, 2013, Lannett raised its WAC price on

Acetazolamide by 275.5% to $230.65.

       297.    Throughout these coordinated increases, Lannett and Taro captured stable shares

of the 250 mg tablet market. Lannett claimed approximately 56% and Taro claimed 44%. Taro
                                                 116
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 130 of 789




was the lone manufacturer of 125 mg tablets and had 100% of sales of that dosage. Interestingly,

the total dollar sales across both products was virtually identical. Lannett’s larger share of the

250 mg tablet market was offset by Taro’s sales of 125 mg tablets. Upon information and belief,

this was a result of an agreement between the companies that Lannett would not manufacture

125 mg tablets, and in exchange, Taro would cede a slightly larger share of the 250 mg market to

Lannett.

               2.      Acetazolamide Capsules

        298.   During the relevant time period, Heritage, Teva, and Zydus sold generic

Acetazolamide capsules to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

        299.   In April 2014, Heritage’s Malek discussed the possibility of a collusive price

increase on Acetazolamide with Teva’s Patel. (Heritage and Teva controlled almost 80% of the

market for Acetazolamide.) During an April 15, 2014 phone call, Malek and Patel agreed that

Heritage would lead the price increase (which would be approximately 75%), and Patel would

communicate the details of the price increase to the sales executive at Zydus,                , who

was responsible for Acetazolamide.

        300.   On April 16, 2014, the sales executives responsible for Acetazolamide at Teva

and Zydus (Patel and           discussed the collusive price increase by phone for approximately

20 minutes (on April 16) and for 12 minutes (on April 17).

        301.   On April 24, 2014, Malek reached out to            the Zydus sales executive, via

LinkedIn, and the two communicated the next day about the Acetazolamide price increase as

well.



                                                117
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 131 of 789




       302.    In order to ensure that the price increase was successful, Heritage, Zydus, and

Teva agreed that they would not underbid each other’s Acetazolamide business while they

implemented the price increase. Malek and             confirmed this agreement with each other by

telephone on May 7, 2014.

       303.    On June 26, 2014, as agreed with Zydus and Teva, Heritage began notifying its

customers that it was increasing prices of Acetazolamide by approximately 75%. Heritage fully

implemented this price increase on all its major accounts (at least 17 customers) by July 9, 2014.

       304.    Following Heritage’s lead, Zydus and Teva increased prices of Acetazolamide by

approximately 75% as well.

       B.      Adapalene

       305.    Adapalene, also known by the brand name Differin, is a retinoid used to treat

severe acne. It is sold in several formulations, including both gel and cream.

       306.    In October 2010, when Perrigo entered the market for Adapalene Cream, Fougera

and Perrigo colluded to allocate market share to Perrigo. Two years later, in November 2012,

Sandoz (which had acquired Fougera) left the Adapalene Cream market temporarily due to

supply issues. This left Perrigo as the sole manufacturer of the product for a brief time.

       307.    By early January 2013, Sandoz was making plans for its re-entry into the market.

On January 14, 2013, CW-3 provided                      , a Sandoz marketing executive, a list of

potential targets for Adapalene Cream stating that “

                                                           .” CW-3 further explained that



                                                   The list of potential targets was organized by



                                                118
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 132 of 789




historical volume of units purchased and Walgreens was the first name on that list. Walmart was

not listed as a target.

        308.    On June 24, 2013, approximately one month before Sandoz’s re-launch, CW-3

and                 of Perrigo had a ten minute phone call during which        shared Perrigo’s

nonpublic dead net pricing for Adapalene Cream for two customers – Walgreens and Optisource.

During that conversation, CW-3 recorded those prices in his Notebook as follows:




        309.    On July 15, 2013, Sandoz held a Commercial Operations call during which they

discussed, among other things, the Adapalene Cream re-launch scheduled for July 26, 2013.

That same day,            and CW-3 exchanged two more calls, both lasting one minute. After

exchanging a third call that lasted one minute on July 16, 2013, the two competitors connected

on July 17, 2013 and spoke for nineteen minutes. During this call,          provided CW-3 with

Perrigo's non-public pricing for Adapalene Cream for a list of customers.          also told CW-

3 that Perrigo was not willing to give up Walgreens to Sandoz. The purpose of conveying this

information was so that Sandoz, when it re-entered the market, could target and obtain specific

agreed-upon customers with the highest prices possible, to minimize price erosion.



                                               119
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 133 of 789




        310.   Also, between July 16, 2013 and July 18, 2013, CW-3 and               , a sales

executive at Perrigo, exchanged at least nineteen text messages.

        311.   On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream, CW-3

called CW-1 and they spoke for eight minutes. On this call, CW-3 provided CW-1 with the

customer pricing for Adapalene Cream that            had provided to him. Within minutes of

hanging up with CW-3, CW-1 sent an internal e-mail, including to Kellum, regarding Adapalene

Cream. In that e-mail, CW-1 recommended that Sandoz approach “

                                                                                 CW-1 also

provided the following pricing information for those customers:




        312.   Notably, the price points matched exactly with the price points       had

provided to CW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid 30% lower

than ABC's current price in order to win the business upon re-launch.

        313.   That same day, on July 26, 2013, Sandoz prepared and sent offers for Adapalene

Cream to the three customers CW-1 identified – ABC, McKesson, and Walmart – as well as

Plaintiffs Rite Aid and Morris & Dickson. Consistent with the prior conversations between CW-

3 and          of Perrigo, Sandoz did not submit a bid to Walgreens.

        314.   Later that day, on July 26, 2013, Morris & Dickson accepted Sandoz’s bid for

Adapalene Cream. The following Monday (the next business day), on July 29, 2013,              of
                                               120
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 134 of 789




Perrigo called CW-3 twice. Both calls lasted one minute. The next day, on July 30, 2013, CW-3

called            back and they spoke for thirteen minutes. CW-3 hung up and immediately called

CW-1 to report about his conversation with the competitor. The call lasted four minutes. That

same day, Rite Aid accepted Sandoz’s bid for Adapalene Cream.

         315.     The next day, on July 31, 2013, Sandoz sent an offer for Adapalene Cream to

Econdisc. The next morning, on August 1, 2013, Econdisc notified Perrigo of the offer and gave

the incumbent an opportunity to bid to retain the business. Within the hour,          called CW-

3. The call lasted one minute. Ten minutes later,           called CW-3 again and they spoke for

five minutes. Later that day, in an effort to avoid putting evidence of his collusive conversations

in writing, CW-3 e-mailed CW-1 to “                             .” The two then spoke for five

minutes.

         316.     On August 2, 2013, ABC accepted Sandoz’s bid for Adapalene Cream.

         317.     On August 6, 2013,         and CW-3 exchanged two calls lasting four minutes

and twelve minutes, respectively. Later that day,          and his colleagues at Perrigo, including

his supervisor,                had a conference call to discuss Adapalene Cream. That same

afternoon, Perrigo notified Econdisc that it was declining to bid to retain the customer’s business.

Later that day, Econdisc accepted Sandoz’s bid for Adapalene Cream.

         318.     The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for

Adapalene Cream.

         319.            of Perrigo and CW-3 continued to talk throughout August 2013 to

coordinate Sandoz’s smooth entry into the market. For example, between August 12 and August

15, 2013, the two competitors exchanged at least eight calls, including two calls on August 15,

2013 lasting eight minutes and fourteen minutes, respectively. Later that day,                   ,a
                                                121
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 135 of 789




Sandoz marketing executive, e-mailed CW-1 regarding Adapalene Cream stating that Sandoz’s

market share was now 25.5% and asking whether Walgreens could be “                As detailed

above, Sandoz had stayed away from Walgreens because Perrigo said they would not give up the

business.

       320.   Respecting the agreement that the two competitors had arranged, Sandoz stayed

away from Walgreens. However, as of December 2013, Sandoz had only obtained

approximately 30% share of the Adapalene Cream market. This was well below its expected

share in a two player market and less than the 47% market share that Sandoz had maintained

prior to leaving the market in November 2012 due to supply issues, which caught the attention of

high-level executives at Sandoz.

       321.   On January 8, 2014, a Sandoz finance executive, convened a meeting to discuss

the Adapalene Cream re-launch and the issue of securing more market share on the product. By

that time, it had been decided internally by the sales team that Sandoz would pursue Walgreens –

representing approximately 19% share – to meet its fair share targets on Adapalene Cream.

       322.   That same day, on January 8, 2014, CW-3 called           of Perrigo. The call

lasted one minute. First thing the next morning, CW-3 called         again and they spoke for

sixteen minutes.         and CW-3 would exchange two more calls the following week, on

January 13 and January 16, 2013, lasting one minute and ten minutes, respectively. Immediately

upon hanging up from the ten minute call, CW-3 called CW-1 and they spoke for eight minutes.

       323.   On January 28, 2014, Sandoz held a follow-up meeting to discuss the Adapalene

Cream re-launch and Walgreens as Sandoz’s next target. Two days later, on January 30, 2014,

Sandoz met with Walgreens to discuss new product opportunities, including Adapalene Cream.



                                              122
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 136 of 789




The next day, on January 31, 2014, CW-3 called            and they spoke for eight minutes. Upon

hanging up with            CW-3 called CW-1. The call lasted one minute.

       324.    After this series of communications between CW-3 of Sandoz and               of

Perrigo, Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014. Perrigo

promptly conceded the customer and Walgreens awarded the business to Sandoz on March 5,

2014. This award brought Sandoz’s share back to 47% – the same percentage it had before

exiting the market in 2010.

       325.    As further detailed below, this collusion between Sandoz and Perrigo on

Adapalene Cream was facilitated by collusion between Teva, Glenmark, and Taro on Adapalene

Gel during the same time period. Indeed, it was in the interest of all Defendants to keep prices on

both formulations at supracompetitive levels so that customers would not substitute between

cream and gel based on price.

       C.      Albuterol

       326.    Albuterol is a bronchodilator used to treat asthma and chronic obstructive

pulmonary disease.

       327.    The market for Albuterol is mature, as Albuterol has been available in the United

States for more than twenty-five years. WHO includes Albuterol on its list of essential

medicines. During the relevant time period, Mylan sold Albuterol pursuant to an ANDA

approved by the FDA in or around January 1991. Sun (either directly or through its subsidiary

Mutual) sold Albuterol to purchasers pursuant to ANDAs that were approved by the FDA in or

around December 1989. Both Mylan and Sun sold Albuterol to Plaintiffs and others in the

United States at supracompetitive prices inflated by the unlawful and anticompetitive agreements

alleged in this Complaint.
                                               123
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 137 of 789




          328.   At all times relevant to this lawsuit, there has been more than one manufacturer of

Albuterol on the market. Defendants Mylan and Sun dominate the market for Albuterol.

          329.   For more than two years prior to the conspiracy period, Defendants’ average price

in the United States for Albuterol was remarkably stable. Beginning in March 2013, the prices

rose abruptly and, for the most part, in unison.

          330.   By way of example, available WAC data demonstrates that beginning in March

2013, Defendants selling generic Albuterol implemented substantial price increases on the 2 mg

strength that exceeded 3,400%: 60

   Product                                                                    Date of     Percentage
    (2 mg)       Defendant         NDC          Old WAC          New WAC     Increase      Increase

 100 ct          Mylan         00378025501               $0.13      $5.88     6-Mar-13         4317%
 500 ct          Mylan         00378025505               $0.13      $5.88     6-Mar-13         4549%
 100 ct          Sun           53489017601               $0.13      $4.70    15-Apr-13         3485%
 500 ct          Sun           53489017605               $0.12      $4.70    15-Apr-13         3674%

          331.   There are no legitimate reasons or explanations for the unprecedented and

dramatic price increases of Albuterol. Demand for Albuterol has not materially changed

between 2010 and the present, nor does any change in input costs explain these price increases.

Furthermore, at the time Albuterol prices were increased in March 2013, there were no known

raw material shortages that would have constrained Defendants’ ability to supply the market.

          332.   Upon information and belief, the price increases on Albuterol were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Albuterol in the United States. These collusive agreements were


______________________
          60
          WAC prices referenced throughout this Complaint are rounded to the nearest cent, but the
percentage increases are calculated on the actual reported WACs.
                                                   124
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 138 of 789




furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         333.   For example, on October 1–3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Defendants Mylan and Sun. See Ex. 1.

         334.   On April 20–23, 2013, NACDS held its 2013 Annual Meeting in Palm Beach,

Florida. This meeting was attended by representatives from Mylan and Sun. See Ex. 1.

         335.   On June 2–5, 2013, HDMA held its 2013 Business Leadership Conference

(“BLC”) in Orlando, Florida. This meeting was attended by representatives from Mylan and Sun.

See Ex. 1.

         336.   On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. This conference was attended by

representatives from both Mylan and Sun. See Ex. 1.

         337.   In 2014, 2015, and 2016, Defendants continued to regularly attend trade

association meetings, conferences and events, including: (i) the February 19–21, 2014 GPhA

Annual Meeting in Orlando, Florida; (ii) the April 26–29, 2014 NACDS Annual Meeting in

Scottsdale, Arizona; (iii) the June 1–4, 2014 HDMA BLC in Phoenix, Arizona; (iv) the June 3–4,

2014 GPhA meeting in Bethesda, Maryland; (v) the August 23–26, 2014 NACDS Total Store

Expo in Boston, Massachusetts; (vi) the October 27–29, 2014 GPhA meeting in Bethesda,

Maryland; (vii) the February 9–11, 2015 GPhA Annual Meeting in Miami, Florida; (viii) the

April 14, 2015 HDMA Seventh Annual CEO Roundtable Fundraiser in New York, New York;

(ix) the April 25–28, 2015 NACDS Annual Meeting in Palm Beach, Florida; (x) the June 7–10,

2015 HDMA BLC in San Antonio, Texas; (xi) the June 9–10, 2015 GPhA meeting in Bethesda,
                                               125
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 139 of 789




Maryland; (xii) the August 22–25, 2015 NACDS Total Store Expo in Denver, Colorado; (xiii)

the April 12, 2016 HDMA Eighth Annual CEO Roundtable Fundraiser in New York, New York;

(xiv) the April 16–19, 2016 NACDS 2016 Annual Meeting in Palm Beach, Florida; (xv) the June

12–16, 2016 HDMA BLC in Colorado Springs, Colorado; and (xvi) the August 6–9, 2016

NACDS 2016 Total Store Expo in Boston, Massachusetts. See Ex. 1.

       D.      Alclometasone Dipropionate

       338.    Alclometasone Dipropionate (“Alclometasone”), also known by the brand name

Aclovate, is a lower-potency topical corticosteroid used to treat inflammation and itching caused

by skin conditions such as allergic reactions, eczema, and psoriasis. During the time period

relevant to this Complaint, Taro, Sandoz, and Glenmark dominated the market for

Alclometasone cream and ointment.

       339.    In May 2013, Sandoz was the exclusive generic manufacturer of Alclometasone

Ointment. The other competitors – Taro and Glenmark – had exited the market due to supply

issues. However, around this time, Sandoz began experiencing supply issues of its own on

Alclometasone Ointment. As a result, Taro and Glenmark – in consultation with Sandoz – used

this as an opportunity to raise the price of the product and re-enter at that higher price.

       340.    The competitors were discussing their plans for Alclometasone Cream and

Ointment as early as April 2013. For example, on April 15 and April 16, 2013, CW- 3 of Sandoz

exchanged several calls with Aprahamian of Taro and Blashinsky of Glenmark. On these calls,

Blashinsky relayed that Glenmark expected to re-enter the Alclometasone ointment market in the

                                               percent share. CW-3 took contemporaneous notes

during these conversations, and his complete notes from those calls are pictured below:



                                                 126
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 140 of 789




       341.   Three days later, on April 19, 2013, CW-3 of Sandoz e-mailed                 ,a

Sandoz marketing executive, stating



                                            However, the true source of CW-3’s information

was Glenmark, not a customer. CW-3 wanted a breakdown of sales by customer so that he could

understand how best to divide up customers as Glenmark entered the market.

       342.   On May 23, 2013, Sandoz sent an internal e-mail advising that it could no longer

supply the 45gm formulation of Alclometasone Ointment. At that time, both the 15gm and

60gm formulations were also on temporary back order. That same day, on May 23, 2013, CW-3

called Blashinsky and they spoke for four minutes.

       343.   On May 29, 2013,               , a Taro sales executive, forwarded Aprahamian an

e-mail he received from Cardinal regarding Sandoz’s supply issues on Alclometasone Ointment.

The next day, Aprahamian responded, “


                                              127
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 141 of 789




       344.    Over the next several days, Taro had several calls with Glenmark during which

the two competitors coordinated their plans to increase pricing in advance of their re-entry into

the Alclometasone Ointment market. These calls are detailed in the chart below:




       345.    On June 6, 2013, after exchanging e-mails with Taro’s supply chain regarding

Alclometasone Ointment, Aprahamian sent an internal e-mail stating,

                                                              The next day, on June 7, 2013,

Aprahamian called CW-3 of Sandoz and they spoke for eleven minutes.

       346.    On June 10, 2013, Glenmark re-entered the Alclometasone Ointment market with

WAC pricing that was significantly higher than Sandoz's WAC pricing. The next day, on June

11, 2013, Taro issued notices to the three big wholesalers – ABC, Cardinal, and McKesson –

announcing it was re-entering the Alclometasone Ointment market at new WAC pricing that

matched Glenmark. Taro increased its WAC pricing between 201% and 239%, depending on the

formulation.

       347.    That same day, on June 11, 2013,                    of Sandoz sent an internal e-

mail indicating that Taro had increased pricing on Alclometasone Ointment.



                                               128
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 142 of 789




       348.    The next day, on June 12, 2013, Aprahamian e-mailed Perfetto and

            , a Taro executive, regarding Alclometasone Ointment stating that Taro had launched

the product and




       349.    That same day,             , a Taro sales executive, e-mailed Aprahamian stating,




       E.      Allopurinol

       350.    Allopurinol, also known by the brand name Zyloprim, is a xanthine oxidase

inhibitor used to treat gout and kidney stones. During the period relevant to this Complaint,

Actavis, Dr. Reddy’s, Mylan and Qualitest/Endo were the primary manufacturers of Allopurinol

during the conspiracy.

       351.    Prior to 2014, Qualitest, Actavis, Dr. Reddy’s and Mylan all offered prices for

Allopurinol for pennies per pill – indeed, even when Dr. Reddy’s exited the market in 2012,

prices from the other manufacturers remained low and stable. In the spring of 2014, Qualitest

and Actavis used brief supply disruptions for Allopurinol as a pretext for enormous price

increases. Actavis announced a WAC price increase of approximately 400%, and Qualitest

announced a price increase slightly higher than that of Actavis. Approximately six months after
                                               129
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 143 of 789




Actavis and Qualitest announced their price increases, Mylan joined them, announcing list prices

identical to those of Actavis.

       352.    In August 2014, Dr. Reddy’s evaluated a possible re-entry into the Allopurinol

market, which – combined with the pending price increases – prompted significant

communication between senior sales executives from each of the manufacturers. For example,

Mark Falkin of Actavis spoke with                    of Dr. Reddy’s once and                  of Dr.

Reddy’s at least five times. For example, Falkin of Actavis spoke with Nesta of Mylan twice on

September 23, 2014 (four days after Actavis announced its WAC price increases on Allopurinol

on September 19, 2014). Falkin also communicated with                     of Dr. Reddy’s (the

Senior Director of National Accounts) on September 4th, 12th, 15th, 22nd and 23rd.

       353.    On September 26, 2014, a week after Actavis’s price increase,                    of

Actavis (the VP of Sales) spoke to                         of Qualitest (the VP of National

Accounts), for fourteen minutes and thirty-five seconds. Qualitest announced list (WAC) prices

for Allopurinol that were even higher than those of Actavis several days later.

       354.    When Dr. Reddy’s did re-enter the market in January 2015, it did so while

adhering to the fair share agreement among manufactures rather than lowering prices to compete

for market share. Dr. Reddy’s ultimately announced identical list (WAC) prices to Actavis. As




       355.    Internal documents reveal that Dr. Reddy’s was careful not to disrupt its

competitors’ pricing as it sought a fair share of the market. For example, on January 19, 2015,



                                               130
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 144 of 789




when Dr. Reddy’s internally discussed an Allopurinol opportunity, its Vice President and Head

of Prescription Drugs emphasized: “                                                       .”

       356.     Falkin of Actavis again spoke to                 of Dr. Reddy’s on January 5th,

8th, 15th and 21st as well as on February 12th. Falkin also spoke with                  of Dr.

Reddy’s on January 8th and on February 9th. Dr. Reddy’s announced its list (WAC) price

increases on January 26, 2015. Falkin also spoke to Nesta of Mylan on March 9, 2015 and again

on March 10th. These calls were just after Mylan announced its list (WAC) price increases on

Allopurinol.

       357.     As a result of this coordination, Defendants were able to charge Plaintiffs and

others supracompetitive prices for Allopurinol in the United States.

       F.       Amantadine HCL

       358.     Amantadine HCL, also known by the brand name Symmetrel, is a medication

used to treat flu and Parkinson’s disease.

       359.     Sandoz, Upsher-Smith, Lannett, and co-conspirator Banner Pharmacaps were the

primary manufacturers of Amantadine HCL capsules during the conspiracy. Additionally,

Mylan held an ANDA for Amantadine but never sought to obtain its fair share of the market, and

always maintained a market share of approximately 1-2%.

       360.     Prior to 2012, Amantadine HCL capsules cost pennies per dose. However,

beginning in late 2011, Sandoz and Upsher-Smith began coordinating to drive up the price of

Amantadine HCL by approximately 500%, with the average price per capsule increasing from

approximately                      Sandoz and Upsher-Smith matched also simultaneously

increased their WAC prices for Amantadine HCL. Lannett, which had the lowest market share

of the three companies, also announced an identical list price and complied with its fair share
                                                131
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 145 of 789




agreement by declining to take customers from Sandoz or Upsher-Smith. Lannett ultimately

matched the price increase in December 2012.

        361.   Sandoz, Upsher-Smith, Mylan, and Lannett communicated directly with each

other in furtherance of the conspiracy, including at the trade association events identified in

Exhibit 1.

        362.   In the summer of 2013, co-conspirator Banner Pharmacaps entered the market for

Amantadine. Although the market price was significantly more profitable at this time than it had

been two years prior, Mylan, Sandoz, Upsher-Smith and Lannett arranged for Lannett to exit the

market. Indeed, in August 2013, Lannett forfeited virtually all of its market share to Banner.

        363.   Upon information and belief, this coordination reflected the overarching

conspiracy at work. At the same time that Banner had entered the market for Amantadine,

Lannett, Mylan, and Sandoz were coordinating to increase prices on Levothyroxine (one of the

highest volume generic drugs in the country). Upon information and belief, Lannett agreed to

forfeit its share to Banner (for the benefit of Upsher-Smith and Sandoz), and in return, Sandoz

agreed not to seek increased share in the Levothyroxine market (where Sandoz had less than its

fair share).

        G.     Amiloride HCL/HCTZ

        364.   The market for Amiloride HCL/HCTZ is mature, as the drug has been available in

generic form for more than thirty years to treat edema and hypertension. Moduretic 5-50, the

branded version of Amiloride HCL/HCTZ was patented by Merck prior to 1982.

        365.   At all times relevant to this lawsuit there has been more than one manufacturer of

Amitriptyline on the market. Defendants Mylan and Teva dominate the market for Amiloride

HCL/HCTZ.
                                                132
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 146 of 789




       366.    Prior to June 2011, the price of Amiloride HCL/HCTZ was stable at just a few

cents per dose. However, in summer 2011, Mylan and Teva, applying their common

understanding of the Fair Share overarching agreement, conspired to implement an abrupt and

substantial price increase of more than 300%.

       367.    Mylan and Teva continued to conspire to stabilize and maintain this

supracompetitive price increase. Indeed, after Patel arrived at Teva, the Defendants targeted

Amiloride HCL/HCTZ for additional price increases in 2013 and 2014. As a result of this

collusion, by 2014, Teva and Mylan were able to charge prices for Amiloride that were up to

700% higher than they were prior to June 2011.

       368.    These price increases were coordinated by telephone and in-person

communications by high-level sales executives at Teva and Mylan, including Patel, Rekentheler,

and Green of Teva, and James Nesta and                  of Mylan.

       369.    As a result of these collusive communications, Defendants continue to charge

supracompetitive prices for Amiloride HCL/HCTZ as of the filing of this Complaint.

       H.      Amitriptyline

       370.    The market for Amitriptyline is mature, as Amitriptyline has been available in the

United States for more than sixty years to treat depression. Amitriptyline is on the WHO’s List

of Essential Medicines. During the relevant time period, Defendants Mylan, Qualitest/Endo, and

Sandoz sold Amitriptyline to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       371.    At all times relevant to this lawsuit there has been more than one manufacturer of

Amitriptyline on the market. Defendants Mylan, Qualitest/Endo, and Sandoz dominate the

market for Amitriptyline.
                                                133
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 147 of 789




          372.   In the years prior to the conspiracy period, Defendants’ average prices in the

United States for Amitriptyline were remarkably stable. Beginning in May 2014, Defendants

increased their prices abruptly and, for the most part, in unison. Average prices for Amitriptyline

increased 300% to nearly 2,000% across dosage strengths. The Financial Times reported on

May 12, 2015 that the $1.07 price for a 100 mg pill of Amitriptyline “jumped by 2,487 per cent

in under two years,” noting that “in July 2013, the same pill cost just 4 cents.” 61 The Boston

Globe similarly reported: “The cost of the antidepressant drug Amitriptyline jumped 2,475

percent, from 4 cents for a 10-milligram pill in 2014 to $1.03 in 2015.” 62

          373.   Defendants’ WAC prices further illustrate these substantial price increases. By

way of example, beginning in May 2014, Defendants Sandoz, Mylan, and Qualitest/Endo set

their WACs for their 50 mg product in lockstep, implementing increases from previous WACs

that exceeded 900%:

   Product                                                                  Date of       Percentage
   (50 mg)       Defendant        NDC          Old WAC      New WAC        Increase        Increase
 100 ct          Sandoz        00781148801          $0.05         $0.57    23-May-14          1032%
 1000 ct         Sandoz        00781148810          $0.05         $0.48    23-May-14           945%
 100 ct          Mylan         00378265001          $0.05         $0.57       16-Jul-14       1032%
 1000 ct         Mylan         00378265010          $0.05         $0.57       16-Jul-14       1157%
 100 ct          Qualitest     00603221421              *         $0.57       26-Sep-14            *
 1000 ct         Qualitest     00603221432              *         $0.48       26-Sep-14            *




______________________
          61
         David Crow, Teva Bids for Mylan Amid Pressure on Copycat Drugmakers, FINANCIAL TIMES
(May 12, 2015), available at https://www.ft.com/content/8ff2fc5a-f513-11e4-8a42-00144feab7de.
          62
           Priyanka Dayal McCluskey, As Competition Wanes, Prices for Generics Skyrocket, BOSTON
GLOBE (Nov. 6, 2015), available at https://www.bostonglobe.com/business/2015/11/06/generic-drug-
price-increases-alarm-insurers-providers-and-consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.
                                                 134
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 148 of 789




         374.   There are no legitimate reasons or explanations for the unprecedented and

dramatic price increases of Amitriptyline. Changes in demand for Amitriptyline do not justify

the price increases. If anything, the price should have gone down because demand was likely

lower after 2012. In 2012, Amitriptyline was added to the American Geriatrics Society’s Beers

list of drugs that pose a high risk of adverse effects in seniors. When drugs are classified as high

risk, doctors tend to prescribe them to seniors less, causing total demand to decline. Lower total

demand generally causes prices to drop. Here, the drop in demand does not explain the price

increase.

         375.   Furthermore, at the time Amitriptyline prices were increased in May 2014, there

were no known raw material shortages that would have constrained Defendants’ ability to supply

the market. The huge increases on Amitriptyline were not due to supply disruptions.

         376.   Upon information and belief, the price increases on Amitriptyline were the result

of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Amitriptyline in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         377.   For example, on February 20–22, 2013, GPhA held its 2013 Annual Meeting in

Orlando, Florida. GPhA’s 2013 Annual Meeting was attended by representatives of Sandoz,

Mylan, and Par, including key executives such as Mylan’s President, Tony Mauro, and Sandoz’s

President, Don DeGolyer. See Ex. 1.

         378.   On June 2–5, 2013, the HDMA held a Business Leadership Conference (“BLC”)

in Orlando, Florida that was attended by representatives from Sandoz, Mylan, and Par, including
                                                135
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 149 of 789




key executives for generics prices and sales. For example, all three Defendants sent their

National Account Directors. See Ex. 1.

         379.   On June 4–5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Defendants Mylan, Sandoz, and Par. See Ex. 1.

         380.   On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. It was attended by representatives from Mylan,

Sandoz, and Par. See Ex. 1.

         381.   On October 28–30, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Sandoz, and Par. See Ex. 1.

         382.   On December 3, 2013, NACDS held its 2013 Foundation Reception & Dinner

that was attended by representatives from Defendants Mylan and Sandoz. See Ex. 1.

         383.   On February 19–21, 2014, GPhA held its Annual Meeting in Orlando, Florida that

was attended by representatives from Defendants Mylan, Sandoz, and Par. See Ex. 1.

         384.   On April 1, 2014, the HDMA held its Sixth Annual CEO Roundtable Fundraiser

in New York City that was attended by representatives of Mylan, Sandoz, and Par. See Ex. 1.

         385.   On April 26–29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. The meeting was attended by representatives from Mylan, Sandoz, and Par. See Ex. 1.

         386.   On June 1–4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Phoenix, Arizona. This BLC was attended by representatives from Mylan, Sandoz, and Par. See

Ex. 1.

         387.   On June 3–4, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Sandoz, and Par. See Ex. 1.



                                               136
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 150 of 789




        388.   On August 23–26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center in Boston, Massachusetts. It was attended by representatives from Mylan,

Sandoz, and Par. See Ex. 1.

        389.   On October 27–29, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Mylan, Sandoz, and Par. See Ex. 1.

        390.   On December 3, 2014, NACDS held its 2014 Foundation Reception & Dinner

that was attended by Mylan and Sandoz employees. See Ex. 1.

        391.   The price increases on Amitriptyline closely followed Mylan, Sandoz, and Par’s,

participation in the February 2014 GPhA Annual Meeting and their participation in the April

2014 NACDS Annual Meeting in Scottsdale, Arizona. See Ex. 1.

        392.   In 2015 and 2016, representatives of Mylan, Sandoz, and Qualitest/Endo

continued to regularly attend trade association meetings and events. See Ex. 1.

        I.     Amphetamine/Dextroamphetamine

        393.   Amphetamine/Dextroamphetamine (Immediate and Extended Release), also

known by the brand name Adderall, is a medication used in the treatment of attention deficit

hyperactivity disorder (ADHD). The drug is comprised of a combination of dextroamphetamine

salts and levoamphetamine salts and is sometimes referred to as “Mixed Amphetamine Salts” or

“MAS.”

        394.   During the time period relevant to this Complaint, Actavis, Impax, and Teva

dominated the market for MAS Extended Release (“MAS-XR”), and Actavis, Aurobindo,

Mallinckrodt, Sandoz, and Teva dominated the market for MAS Immediate Release (“MAS-

IR”).



                                              137
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 151 of 789




       395.    On April 9, 2012, a large customer contacted Teva to request a price reduction

because a new competitor had expressed an interest in “all or some” of its MAS-XR business. A

senior Teva sales director,         insisted on knowing the identity of the competitor before

deciding what Teva’s response would be. The customer responded that the competitor was

Actavis, and that Actavis was expecting approval soon to enter the market for that drug.

       396.    Teva deferred its decision on pricing until Actavis was in a position to ship the

product.

       397.    Actavis obtained FDA approval to manufacture various formulations of MAS-XR

on June 22, 2012. At 9:58 p.m. that same evening, Rekenthaler instructed Teva employees to

find out Actavis’s plans regarding its newly-approved generic, including shipping details and

inventory levels. At 8:32 a.m. the next morning, Teva employee                      responded that

she had spoken to                  , a senior Actavis sales and marketing executive, and

conveyed to Rekenthaler the details of their conversation:




       398.    The customer that had sought a price reduction from Teva in April 2012 was not

among those named by Actavis as its targets.

       399.    Upon learning which customers Actavis wanted,              warned colleagues that

this allocation of market share could be tricky. She cautioned that if Teva decided to concede a

particular wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product

warehousing for a different customer whose business Actavis was not soliciting.
                                               138
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 152 of 789




       400.    One year later, Teva’s customer renewed its request for a price reduction on

MAS-XR, citing Actavis’s desire to gain a share of the customer’s business for the drug. On

May 7, 2013,          informed the customer that Teva would agree to revise its price in order to

retain 100% of the customer’s business. She made it clear that Teva had already conceded an

appropriate amount of business to its competitor. She stated:




       401.    Also in 2012, Mallinckrodt entered the market for MAS-IR and sought to add

share. In internal documents, Teva acknowledged that it had willingly conceded a number of

accounts to Mallinckrodt, the new competitor, which was wholly consistent with the Fair Share

agreement.

       402.    In March 2014, Aurobindo was making plans to enter the market with its MAS-IR

product. On March 18, 2014, Teva’s          shared with her colleagues that Aurobindo’s market

share target for the impending launch was 10%. Teva’s senior marketing operations executive,

          indicated that Teva was aware that both Aurobindo and Actavis were launching.

       403.    A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014,

Patel had spoken to Actavis’s Director of Pricing, Rick Rogerson, three (3) times. Rekenthaler

and Falkin of Actavis also spoke once on that day. On March 18, 2014, the day of the e-mail,

Rekenthaler and          a senior-most executive at Aurobindo, had a thirty (30) minute

telephone conversation. Rekenthaler and Falkin spoke again seven (7) times on March 20, 2014.

       404.    On April 16, 2014, Teva received word from a customer that a new competitor in

the market had offered a lower price than Teva’s current price for MAS-IR. Patel informed
                                              139
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 153 of 789




            that the challenge was coming from Actavis and recommended that Teva concede that

customer’s account. At 1:43 p.m., she communicated to another colleague that the decision had

been made to concede. Apparently closing the loop, she called Rogerson at Actavis at 1:55 p.m.

They spoke for just over four (4) minutes.

       405.     As a result of these collusive communications, Actavis, Aurobindo, Impax,

Mallinckrodt, Sandoz, and Teva were able to charge supracompetitive prices for both MAS-XR

and MAS-IR, and those supracompetitive prices persist as of the filing of this Complaint.

       J.       Atenolol Chlorthalidone

       406.     Atenolol Chlorthalidone, also known by the brand name Tenoretic, is a

medication used to treat high blood pressure.

       407.     During the period relevant to this Complaint, Actavis and Mylan were the primary

manufacturers of Atenolol Chlorthalidone tablets.

       408.     Mylan and Actavis sought to allocate the market for Atenolol Chlorthalidone

pursuant to fair share principles, with each company entitled to 50% market share. Although

monthly fluctuations in the orders of customers allocated between the two companies

occasionally resulted in small fluctuations in total market share, the two companies

communicated with each other to ensure that they were following the fair share rules.

       409.     Actavis and Mylan communicated directly with each other in furtherance of the

conspiracy. For example, Nesta of Mylan and Falkin of Actavis spoke extensively through this

period, including: nine times in March 2014, four times in May, twenty times in June, nine times

in July and twice in September.

       410.     As a result of this coordination, beginning in March of 2014, Defendants were

able to impose a collusive price increase of more than 200%, and to maintain prices at
                                                140
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 154 of 789




supracompetitive levels into 2020. Indeed, Defendants continue to charge Plaintiffs and others

supracompetitive pricing for Atenolol Chlorthalidone sold in the United States.

       K.      Baclofen

       411.    The market for Baclofen is mature, as Baclofen has been available in the United

States for nearly 50 years to treat muscle spasms. During the relevant time period and

continuing today, Defendants Lannett, Qualitest/Endo, and Upsher-Smith each sold Baclofen to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       412.    At all times relevant to this lawsuit, there has been more than one manufacturer of

Baclofen on the market. Defendants Lannett, Qualitest/Endo, Teva, and Upsher-Smith dominate

the market for Baclofen. In the years prior to the conspiracy period, Defendants’ average price in

the U.S. for Baclofen was remarkably stable. Beginning in February 2014, Defendants increased

their prices abruptly and in unison.

       413.    Baclofen is among the drugs identified in the GAO Report, which concluded that

Baclofen, in both the 10 mg and 20 mg tablet form “[e]xperienced an extraordinary price

increase” in 2014–2015. Similarly, American Pharmacies, a group of independent pharmacists

that monitors the pricing of generic drugs and issues notices to customers, warned in February

2014 of the recently announced “[m]arketwide price increases of more than 500% . . . occurring

on Baclofen tablets.”

       414.    Effective February 21, 2014, Defendant Upsher-Smith took a significant price

increase on Baclofen, ranging from 350 - 420% of the WAC price, depending on the

formulation. Prior to the increase, Baclofen was not a profitable drug for Upsher-Smith, and



                                               141
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 155 of 789




Upsher-Smith was considering whether to exit the market or significantly raise price. It chose the

latter.

          415.   The primary competitors in the market for Baclofen at this time were Teva

(62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

          416.   Teva initially considered following the Upsher-Smith price increase quickly as

part of its April 4, 2014, price increases but decided against it. The primary reason was that

Qualitest was in the market, and Teva considered Qualitest a “low-quality” competitor. In other

words, Qualitest would likely compete for market share if Teva increased its price.

          417.   Starting on April 10, 2014, however, Teva learned that Qualitest was having

supply problems, and could exit the market for at least 3–4 months, if not permanently.

          418.   Upon learning that the only significant remaining competitor in the market would

be Upsher-Smith—a high-quality competitor—Teva immediately decided to follow the price

increase. Patel asked one of her direct reports to start working up price increase scenarios for

Baclofen that same day.

          419.   Upsher-Smith was a highly-ranked competitor by Patel (+2) in large part because

of Patel’s relationship and understanding with                  , a national account executive at

Upsher-Smith. In the week before she started her employment at Teva (after leaving her

previous employment at ABC), Patel and                 exchanged several text messages. During her

first week on the job, as she was beginning to identify price increase candidates and high quality

competitors, Patel spoke to           on April 29, 2013, for nearly twenty (20) minutes. During

these initial communications, Patel and           reached an understanding that Teva and Upsher-

Smith would follow each other’s price increases, and not compete for each other’s customers



                                                 142
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 156 of 789




after a price increase. Their agreement was further cemented in June and July 2013 when the

two competitors agreed to substantially raise the price of Oxybutynin Chloride.

          420.    There was no need for the two competitors to communicate directly in this

situation because it was already understood between them that Teva would follow an Upsher-

Smith price increase based on Patel’s prior conversations with            and based on the history

of collusion between the two competitors.

          421.    Effective April 15, 2014, Teva raised its WAC and SWP pricing to match Upsher-

Smith’s pricing exactly. Teva increased its WAC pricing from 350% – 447%, depending on the

dosage strength. Teva would not have increased its prices on Baclofen unless it had an

understanding in place with Upsher-Smith.

          422.    The chart below shows the increases by Teva and Upsher-Smith on 20 mg

strength doses of Baclofen:

  Product                                          Old         New        Date of     Percentage
                   Defendant         NDC
  (20 mg)                                          WAC         WAC       Increase      Increase
 100 ct          Upsher-Smith     00832102500          $0.10    $0.49     21-Feb-14           420%
 1,000 ct        Upsher-Smith     00832102510          $0.10    $0.49     21-Feb-14           420%
 100 ct          Teva             00172409760          $0.10    $0.49     15-Apr-14           420%
 1,000 ct        Teva             00172409780          $0.09    $0.49     15-Apr-14           447%

          423.    Pursuant to the agreement between the companies, Teva did not seek to take any

customers from Upsher-Smith during the time period after Upsher-Smith’s increase and before

Teva could follow. Even after Teva’s increase, when Qualitest customers approached Teva for a

bid due to Qualitest’s supply problems, Teva deferred to Upsher-Smith. As Patel told

in a June 11, 2014 e-mail: “Dynamics have changed, but I think we need to see if Upsher wants




                                                 143
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 157 of 789




to pick up share. We have an unreasonably high share.”                agreed: “I think this is the

right thing to do….we should just give them a high bid.”

       424.    Upsher-Smith, on the other hand, was able to secure several new customers as a

result of the Qualitest exit. In short order, Baclofen became a very profitable product for

Upsher-Smith. On April 18, 2014—only three days after the Teva price increase—                   ,a

Senior Director of Sales and Marketing at Upsher-Smith, made the following pronouncement:




       425.    Only two months later, Lannett would enter the market at the same WAC prices

as Teva and Upsher-Smith. Teva and Lannett colluded so that Lannett could enter the market

seamlessly without significantly eroding the high prices in the market.

       426.    These dramatic price increases were not the result of supply shortages or demand

spikes. There were no relevant labeling changes or reported drug shortages that might have led

to price increases. Nor was there a spike in demand that could explain these large price

increases. Instead, the increase was the product of the overarching fair-share agreement and also

the following collusive communications between Defendants.

       427.    In June 2014, Defendant Lannett was preparing to re-enter the market for

Baclofen, but faced limited supply. In an internal e-mail sent to his sales staff,             ,a

senior sales executive at Lannett, stated: “Baclofen launch in four weeks, need market

intelligence. We can only take a 10% market share.” At that time, Teva had a large market

share in relation to the existing competitors in the market.

                                                144
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 158 of 789




       428.    Sullivan, a Director of National Accounts at Lannett and a recipient of the e-mail,

promptly communicated with Patel (Teva was a competitor for Baclofen) using Facebook

Messenger. On June 12, 2014, Sullivan messaged Patel, stating:




       429.    The message was sent at 11:16 a.m. At 11:30 a.m., Patel called Sullivan, and they

spoke for seven (7) minutes. This was the first phone conversation between Sullivan and Patel

since Patel had joined Teva in April 2013. During the conversation, Sullivan informed Patel that

Lannett would be entering the market for Baclofen shortly. In a follow-up message through

Facebook Messenger later that afternoon, Sullivan confirmed:




       430.    True to her word, Sullivan called Patel on July 1, 2014, and left a voicemail.

Patel promptly returned the call, and the two spoke for almost seven (7) minutes.

       431.    On July 11, 2014, as Teva was evaluating future forecasting and whether to try

and take on additional Baclofen business with a large wholesaler, Patel stated to a Teva

colleague: “[n]ot sure if it helps your review, but there is another entrant coming to market
                                                145
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 159 of 789




(Lannett). I’m not sure about their share targets, but I know it’s probably soon.” That same day,

Patel sent a text message to Sullivan asking “Around?” Sullivan immediately called Patel and

left a voicemail. Patel called Sullivan back promptly, and they spoke for more than three (3)

minutes. After speaking, Patel sent another text message to Sullivan, stating: “Thank you!!”

Sullivan responded: “No prob!”

       432.    Shortly thereafter, on July 22, 2014, Teva was approached by a customer stating:

“[w]e were contacted by another mfg that is going to be launching Baclofen in the coming

weeks.” The customer asked whether Teva wanted to exercise its right of first refusal (i.e., offer

a lower price to maintain the account). Even though the new manufacturer’s price was only

slightly below Teva’s price, Teva declined to bid. Patel specifically agreed with the decision to

concede, stating: “I believe this is Lannett.” Teva’s internal tracking database noted that the

customer had been conceded to a “Strategic New Market Entrant.”

       L.      Balsalazide Disodium

       433.    Balsalazide Disodium (“Balsalazide”), also known by the brand name Giazo, is an

anti-inflammatory drug used in the treatment of inflammatory bowel disease. During the period

relevant to this Complaint, Mylan, West-Ward and Apotex were the primary manufacturers of

Balsalazide Disodium.

       434.    As with other drugs identified in this Complaint, Defendants arranged for

manufacturers to exit the market so that they could increase prices. With respect to Balsalazide,

West-Ward, Apotex, and Mylan arranged for Mylan to exit the market, which it did in June

2013. As detailed further below, Apotex, Mylan and West-Ward also controlled the market on

Butorphanol Tartrate, and Mylan and West-Ward controlled the market for Captopril. Whereas



                                               146
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 160 of 789




Mylan exited the market for Balsalazide, Apotex exited the market for Butorphanol, and West-

Ward exited the market for Captopril.

       435.      Additionally, in January 2014, Apotex briefly exited the market for Balsalazide

based on what it claimed to be a supply issue. West-Ward used this opportunity to increase

prices by approximately 400%. And, upon its re-entry in February 2014, rather than compete for

market share, Apotex matched West-Ward’s price increase.

       436.      Upon information and belief, Apotex’s one month hiatus from the market was a

pretext that it coordinated with West-Ward to impose a substantial price increase. Upon its

reentry into the market, Apotex arranged with West-Ward to concede to West-Ward its fair share

of the market.

       437.      Senior sales executives from Mylan, West-Ward, and Apotex communicated

directly with each other in furtherance of the conspiracy in order to coordinate the price increases

and market allocation for Balsalazide Disodium, as well as Butorphanol Tartrate and Captopril.

For example,                     of West-Ward was in frequent contact with

(Mylan’s Director of National Accounts), with the two communicating by phone at least 20

times between March and June of 2013. Executives from West-Ward, Apotex, and Mylan also

met regularly at trade association events frequently throughout this time period, as detailed in

Exhibit 1.

       M.        Benazepril HCTZ

       438.      Benazepril HCTZ, also known by the brand name Lotensin, is an angiotensin

converting enzyme (ACE) inhibitor that is used to treat high blood pressure.

       439.      The market for Benazepril HCTZ is mature, as Benazepril HCTZ has been

available in the United States for more than 25 years. At all times relevant to this lawsuit, there
                                                147
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 161 of 789




has been more than one manufacturer of Benazepril HCTZ on the market. Defendants Mylan

and Sandoz dominate the market for Benazepril HCTZ, and co-conspirator Rising entered the

Benazepril HCTZ market following collusive discussions with Mylan and Sandoz during which

Rising agreed to follow the conspiracy pricing.

       440.     At issue here are three dosage strengths of Benazepril HCTZ: 10 mg/12.5 mg, 20

mg/12.5 mg, and 20 mg/25 mg.

       441.     In the years prior to the conspiracy period, Defendants’ average price in the

United States for Benazepril HCTZ was remarkably stable. Beginning in August 2013,

Defendants increased their prices abruptly and in unison. This price increase was the result of an

agreement reached during discussions between Mylan and Sandoz.

       442.     In July 2013, Sandoz finalized its plan to re-launch Benazepril HCTZ. However,

because Sandoz executives knew that Mylan planned to increase price on this product, it chose to

wait to re-enter the market until after Mylan increased its price so that Sandoz could enter at the

higher price.

       443.     On July 12, 2013, a marketing executive at Sandoz sent an internal e-mail

regarding “Benazepril Orders for Cardinal” stating: “[b]efore any release, we are expecting

Mylan to raise their price.” Similarly, during a Commercial Operations meeting on July 15,

2013, it was confirmed that Sandoz was just waiting for confirmation of a Mylan price increase

before re-entering the market.

       444.     The next day, on July 16, 2013, CW-4 spoke with Nesta, and following this phone

call, CW-4 sent the following e-mail to her superiors (the “July 2013 E-mail”), outlining the

Mylan price increase drugs that Nesta had provided to her:



                                                148
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 162 of 789




       445.    This list did not include Benazepril HCTZ. CW-1 forwarded the July 2013 E-

mail to Kellum stating: “See [CW-4’s] note below for Mylan increases. . . . I’m surprised

benazepril hctz isn’t on the list below for Mylan?” CW-1 then e-mailed CW-4 asking:

“Benazepril hctz? Was hoping to see that one.”

       446.   Over the next few days, CW-4 and Nesta communicated several times, during

which they discussed Benazepril HCTZ. These phone calls are detailed below:




       447.   On August 2, 2013, CW-1 sent a spreadsheet to Kellum entitled “Teva increases

July 2013.” In the e-mail, CW-1 stated: “Mylan is also in there. Be on the lookout for

bumetanide and Benazepril/hctz.”

       448.   One week later, on August 9, 2013, Mylan increased WAC pricing on Benazepril

HCTZ. The increase was large—nearly 334% on all dosage strengths.
                                              149
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 163 of 789




         449.    On August 20, 2013, consistent with their agreement to maintain high prices,

Sandoz quickly re-entered the Benazepril HCTZ market and essentially matched Mylan’s WAC

pricing.

         450.    By way of example, in August 2013, Mylan and Sandoz set nearly identical WAC

prices on their 25 mg product for Benazepril HCTZ, reflecting increases of more than 300%:

  Product                                       Old                        Date of     Percentage
                 Defendant         NDC                     New WAC
  (25 mg)                                       WAC                       Increase      Increase
 20 ct          Mylan          00378477501         $0.38        $1.65      9-Aug-13             334%
 20 ct          Sandoz         00185027701         $0.32        $1.62     20-Aug-13             407%

         451.    A third competitor, Rising, entered the Benazepril HCTZ market on April 2,

2014, as the authorized generic. When Rising entered, it essentially matched the WAC pricing

of Sandoz and Mylan. Both before and after entering the market, CW-2—then at Rising—

communicated with his former colleagues at Sandoz (CW-1, CW-3, and                    ) about

obtaining market share on Benazepril HCTZ. Through those communications, Sandoz

ultimately agreed to relinquish ABC to Rising so that the new entrant could achieve its fair share

of the market.

         452.    In December 2019, co-conspirator Rising reached a deferred prosecution

agreement in which it admitted to price-fixing Benazepril HCTZ between at least April 2014 and

September 2015.

         453.    As a result of the overarching “fair share” understanding and these collusive

communications, Mylan, Sandoz, and Rising sold Benazepril HCTZ to Plaintiffs and others in

the United States at supracompetitive prices inflated by the unlawful and anticompetitive

agreements alleged in this Complaint.


                                                 150
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 164 of 789




       N.      Betamethasone Dipropionate

       454.    Betamethasone Dipropionate is a topical steroid used to treat inflammation caused

by allergic reactions, eczema, psoriasis, fungal infections and a wide range of other skin

conditions. It is sold in a variety of formulations, including cream, lotion, and ointment. It is also

sold in an augmented formulation, and a formulation that included Clotrimazole (“CBD”).

During the time period relevant to this Complaint, Sandoz/Fougera and Taro manufactured each

formulation. Additionally, Actavis manufactured cream, ointment, and CBD formulations, while

Perrigo manufactured Betamethasone Dipropionate lotion.

               1.      Lotion, Cream, and Ointment

       455.    In 2010, Fougera, Perrigo, and Teva were the only three competitors in the market

for Betamethasone Dipropionate lotion.

       456.    On December 16, 2010, CW-6 of Fougera e-mailed Kaczmarek to inform him that

Teva was exiting the market, leaving Fougera and Perrigo as the only competitors. With a strong

collusive understanding firmly in place between Fougera and Perrigo at that point, Kaczmarek

was thrilled with the news and immediately suggested that Fougera take advantage of Teva’s

departure by increasing pricing on the product:




       457.    Also on December 16, 2010, Perrigo held an internal meeting to discuss

increasing pricing on Betamethasone Dipropionate. Notes from that meeting stated:

                                                That same day,           of Perrigo and CW-6 of
                                                 151
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 165 of 789




Fougera exchanged several calls. After hanging up with               CW-6 called Kaczmarek to

update him on their discussions. These calls are detailed in the chart below:




         458.   After this series of phone calls, Perrigo also decided to raise prices – and did so

even before Fougera. On January 4, 2011, Perrigo increased its WAC pricing for Betamethasone

Dipropionate by 504% to           . That same day,           called CW-6 and they spoke for seven

minutes. Just minutes after hanging up, CW-6 again called Kaczmarek. The call lasted one

minute.

         459.   Three days later, on January 7, 2011, the Fougera sales team held a conference

call during which they discussed the upcoming increase on Betamethasone Dipropionate, among

other products. That same day,            called CW-6 and they spoke for four minutes. Over the

course of the day, the two competitors would exchange several more calls and CW-6 would

continue to keep Kaczmarek apprised of his discussions. This call pattern is detailed in the chart

below:




                                                 152
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 166 of 789




       460.    On January 12, 2011, Fougera followed Perrigo and increased its WAC pricing on

Betamethasone Dipropionate to $39.99 – slightly higher than Perrigo’s WAC pricing. The next

day, on January 13, 2011, CW-6 called            again and they spoke for twelve minutes.

       461.    At the same time that Fougera was coordinating to raise prices on Betamethasone

Dipropionate lotion, it also coordinated with Actavis and Taro to increase prices on the ointment

and cream formulations. For example, Actavis increased prices on Betamethasone Dipropionate

cream in December 2010, and Fougera and Taro agreed to follow this increase in January 2011,

which they ultimately did within days of each other. At the same time that Actavis increased its

prices on cream, it also increased its prices on Betamethasone Dipropionate ointment. And

although Fougera did not follow this increase until late in 2011, it complied with the fair share

agreement to support Actavis’ price increase by refraining from taking any of Actavis’ customers

during this time period.

       462.    As further detailed below in Section XIII, in May 2013, Aprahamian and Perfetto

of Taro coordinated another round of price increases on Betamethasone Dipropionate cream and

lotion, and also augmented Betamethasone Dipropionate, shortly after leaving Actavis for Taro.

                                                153
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 167 of 789




               2.      CBD

       463.    In early 2011, the competitors in the generic market for CBD Cream were

Fougera, Taro, and Actavis and the competitors in the generic market for CBD Lotion were

Fougera and Taro.

       464.    On March 9, 2011,              , a senior Actavis pricing executive, circulated

internally a proposed price increase plan for four products, including CBD Cream, to take effect

on March 28, 2011. Actavis planned to raise WAC prices for CBD Cream by 227% and to

increase contract prices to customers by as much as 1100%. Notably, Actavis had not yet

conveyed the proposed increases to its customers. In fact, in that March 9, 2011 e-mail,



       465.    Even though Actavis had not yet told its customers of these substantial price

increases, its competitors, Fougera and Taro, were already aware. For example, on March 9,

2011– the same day that        circulated the price increase proposal internally at Actavis –

              , a Fougera sales executive, sent a National Accounts Monthly Recap report for

February 2011 to Kaczmarek. In that recap,



                                is a reference to all of Taro’s betamethasone products.

Importantly, Taro had not yet raised its prices on those products.

       466.    Fougera was already aware of its competitors’ price increases for CBD products

because, in the preceding month, representatives of Actavis, Fougera, and Taro were in contact

with one another to ensure that each competitor would follow the other’s price increases.

       467.    For example, from February 1, 2011 to March 9, 2011, Perfetto, then a senior

Actavis sales and marketing executive, spoke with Blashinsky, then a senior Taro marketing
                                               154
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 168 of 789




executive, eight times for a total of approximately fifty-two minutes. During that same time,

                , a Taro sales executive, spoke with CW-6 of Fougera three times for a total of

approximately fifteen minutes.

       468.    On March 25, 2011, Actavis informed its customers of the price increases for

CBD Cream. By happenstance, just days before the announcement, Actavis learned that its API

costs for CBD Cream would increase. Actavis immediately recognized that it could use this

news to mislead its customers and provide cover for its illegal price-fixing conspiracy.

       469.    Before the announcements went out, Perfetto e-mailed the Actavis sales

executives, telling them to




       470.    In furtherance of their conspiracy to raise prices, Actavis, Taro, and Fougera

remained in contact during the days leading up to Actavis’s formal price increase announcement

on March 25, 2011, including calls between the following individuals:




                                               155
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 169 of 789




       471.    On March 30, 2011 – just three business days after Actavis sent out its price

increase notices for CBD Cream – Fougera sent out notices to its customers stating that it was

raising prices for CBD Cream. Those increases, which took effect April 1, 2011, increased

Fougera’s WAC prices for CBD Cream by 54% and increased contract prices across the board,

in some cases by over 1200%. The day after Fougera announced those price increases, CW-6 of

Fougera and                   of Taro spoke three separate times for a total of eighteen minutes.

       472.    Within days, on April 4, 2011, Taro implemented its own substantial price

increases across the board for both CBD Cream and CBD Lotion. For some customers, Taro

raised prices for CBD Cream by approximately 1350% and raised prices for CBD Lotion by

approximately 960%. The next day,             called CW-6 and they spoke for eighteen minutes.

       473.    On April 14, 2011, Fougera followed Taro with a price increase on CBD Lotion –

raising its WAC by 71% and increasing its contract prices across the board, in some cases by

over 900%. At the time, Fougera’s gross profit margin on CBD Lotion was already               , yet,

with this price increase, their gross profit percentage would soar to       . Fougera estimated that

these increases accounted for an extra                in profit for the rest of 2011 alone.

       474.    In furtherance of the conspiracy, Fougera refrained multiple times from taking

customers that approached it for bids. For example, after Taro’s increase, Walmart, a Taro

customer for CBD Cream and Lotion, asked Fougera to bid for that business. Kaczmarek

cautioned




                                                156
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 170 of 789




                                                           Kaczmarek determined that Fougera

should opt for the latter.

         475.   Shortly after pulling off one massive coordinated price increase, Taro wasted no

time planning the next. In an e-mail to Kaczmarek on May 6, 2011,                 , a senior

Fougera executive, detailed how Taro had already approached Fougera about raising CBD prices

again:




         476.   By March 5, 2012, Taro reignited its desire to raise prices on CBD Cream. Over

the next several weeks, representatives of Taro spoke several times with their contacts at Actavis

and Fougera. During these calls, Taro conveyed to its competitors its intentions to increase

prices and secured their commitments not to poach Taro’s customers. These calls are detailed in

the chart below:




                                               157
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 171 of 789




       477.    The day after the final calls detailed above, on March 30, 2012, Taro increased its

WAC prices for CBD Cream by approximately 7% and its contract prices by 15% for most of its

existing customers.

       478.    In May 2012, McKesson twice asked Taro to reduce its price based on

comparable sales by competitors. Both times Taro declined, comfortable that its competitors

would not poach its business. Taro’s confidence was well placed.

       479.    On May 23, 2012, McKesson contacted an Actavis sales executive, asking if

Actavis’s recent RFP bid still stood because




                                                         The following day, Perfetto exchanged

three calls with Blashinsky of Taro, including one call lasting fourteen minutes. Following his

calls with Blashinsky, Perfetto instructed Aprahamian to call him. Aprahamian called Perfetto
                                               158
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 172 of 789




the next morning on May 25, 2012. After that call, an Actavis employee suggested that Actavis

should stick by their RFP price and take the business because it was




       480.    In the Fall of 2012, a fourth competitor (Prasco) was entering the CBD Cream

market. However, Taro and Sandoz (which acquired Fougera in July 2012) were still the only

competitors in the CBD Lotion market. Facing new competition on CBD Cream, Sandoz and

Taro sought to maximize profits by raising the price of CBD Lotion.

       481.    Starting in late August 2012, Sandoz began planning a 100% price increase on

CBD Lotion to take place in October, which – assuming




        , including the following calls:




                                              159
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 173 of 789




       482.    On October 18, 2012, Sandoz increased prices for CBD Lotion, doubling its

WAC price (from $61.90 to $123.80) as well as its contract prices. As expected, Taro did not

attempt to poach Sandoz’s customers. For example, when MMCAP e-mailed Taro on October

26, 2012 to request a bid from Taro for a dual award in light of Sandoz’s increase, Taro did not

even respond to the customer’s request.

       483.    Taro also made plans to follow the Sandoz price increase. On January 4, 2013,

            , a senior Taro sales executive, instructed Taro sales executives, including

and              , to gather competitive intelligence on CBD Lotion in anticipation of Taro’s

planned price increase. That same day,           spoke with CW-3 of Sandoz for five minutes.

The pair spoke again on January 7, 2013 for thirteen more minutes. Three days later, on January

10, 2013,        spoke with CW-4 of Sandoz for twenty-three minutes.


                                                160
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 174 of 789




       484.    On February 12, 2013, Taro instituted its price increase on CBD Lotion, raising

WAC by approximately 80% and contract prices by approximately 60%.

       485.    After Taro’s increase was issued, news of it spread throughout Sandoz. One

Sandoz employee remarked




       O.      Betamethasone Valerate

       486.    Betamethasone Valerate (“Beta Val”), also known by brand names such as

Betamethacot, Beta-Val and Betacort, among others, is a medium strength topical corticosteroid

prescribed for the treatment of skin conditions such as eczema and dermatitis, as well as allergies

and rashes. It is manufactured in various formulations, including cream, lotion, and ointment.

During the time period relevant to this Complaint, Sandoz manufactured each of the three

formulations. Additionally, Taro manufactured cream; G&W and Teva manufactured lotion; and

Actavis manufactured both cream and ointment.

               1.     Lotion

       487.    In mid-2011, two companies shared the market for Beta Val Lotion – Fougera

with 79% of the market, and Teva with 21% market share.

       488.    In early November 2011, however, Grauso at G&W contacted CW-6 with some

important news about G&W’s plans to enter the Beta Val Lotion market. Grauso called CW-6

late in the afternoon of November 9, 2011. They also spoke three times the next morning. Later

that day, CW-6 informed his Fougera colleagues that G&W would be launching

                                               161
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 175 of 789




        and that he believed Teva had discontinued the product. He opined that, under those

circumstances, Beta Val Lotion



       489.    Fougera promptly began preparing for an even larger price increase than CW-6

had recommended. On December 13, 2011, CW-3, a Fougera sales executive, created a

spreadsheet detailing Fougera’s upcoming price increases, including a 200% increase in WAC

pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle. The average net sales price

for the product would go from $10.11 to $30.33.

       490.    With the Fougera price increase details now firm, CW-6 began coordinating the

price increase directly with G&W. Between December 14 and December 21, 2011, CW-6 and

Grauso spoke by phone 12 times. Fougera’s price increase to $60.00 for Beta Val Lotion went

into effect on December 22, 2011.

       491.    CW-6 and Grauso remained in close contact in the days that followed the Fougera

price increase, as G&W also finalized plans for its Beta Val Lotion launch, including a twenty

minute call on December 28, 2011, Grauso’s last day as a G&W employee. During these calls,

the competitors discussed G&W’s market share goals and identified customers for G&W to

target as it launched.

       492.    On January 9, 2012, Vogel-Baylor of G&W (who had just taken over for Grauso)

distributed to her colleagues a

                                    That same day, she sent an e-mail to Walmart announcing the

G&W launch. On January 11, 2012, she followed up with a quote, offering to supply the product

for $10.40, far below Fougera’s newly increased average net sales price.



                                               162
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 176 of 789




       493.    Vogel-Baylor directed her colleagues at G&W to generate a nearly identical offer

letter for Plaintiff Rite Aid on January 10, 2012, offering a price of $10.20.

       494.    Something had clearly been lost in translation after Grauso’s departure, and CW-6

of Fougera set out to figure out what had happened. Late in the afternoon on January 11, 2012,

CW-6 placed an urgent call to Grauso, who had recently started at Aurobindo.

       495.    Grauso called him back quickly and the two spoke for five minutes. Immediately

upon ending that call, Grauso called his former colleague at G&W, Vogel-Baylor, to convey

Fougera’s concerns about G&W’s drastically underpriced offers. As soon as that call ended,

Grauso called CW-6 of Fougera to confirm that he had addressed the problem.

       496.    At 10:02 p.m. that same day, Vogel-Baylor e-mailed Orlofski with the news she

had just received about Fougera:




       497.    At 7:55 a.m. the following morning, Vogel-Baylor asked that the G&W team

resubmit the Rite Aid proposal with a new price of $20.00, bringing it more in line with

Fougera’s new price. That same day, G&W also issued a revised price proposal to Walmart,

quoting the new price of $20.00.

       498.    Vogel-Baylor explained the sudden about-face to a colleague by saying that she

had revised the G&W launch pricing for this product                                  The


                                                163
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 177 of 789




modified schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

wholesalers, closely paralleling the new Fougera prices.

       499.    One week later, on January 19, 2012, Vogel-Baylor announced to Orlofski that

G&W had already reached its target market share for Beta Val Lotion:

                                            By following Fougera’s price increase, that 45%

share equated to $1.6 million in total annual gross sales for G&W.

       500.    In a February 17, 2012 e-mail exchange with a distributor, Orlofski explained

G&W's rationale for not seeking additional market share on this product:




               2.     Ointment

       501.    As noted above with respect to Betamethasone Dipropionate, Sandoz/Fougera

coordinated large price increases across all formulations of Betamethasone beginning in late

2010. For Betamethasone Valerate ointment, prices remained at the supracompetitive levels

established through this collusion, including during a brief period in 2012, when Sandoz stopped

production.

       502.    In early January 2013, Sandoz began making plans to re-enter the market for

Betamethasone Valerate and targeted February 15, 2013 as its re-launch date. At that time,

Actavis was the only other generic competitor in the market.

       503.    On January 21, 2013, Sandoz held a Commercial Operations call during which the

Betamethasone Valerate re-launch was discussed. During that call, CW-3 noted that Sandoz was

seeking 40% of the market – which was typical (and consistent with fair share principles) for a
                                               164
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 178 of 789




second entrant in a two-player market – and was looking for price points and customer

information.

       504.    On February 4, 2013, CW-3 called Aprahamian, who at that time was still at

Actavis. The call lasted one minute. The next day, February 5, 2013, CW-3 spoke with

Aprahamian two more times – with one call lasting twenty-three minutes. Immediately after

each call with Aprahamian, CW-3 called Kellum or CW-1 to report back what he had learned.

These calls are detailed in the chart below:




       505.    During these calls, Aprahamian provided CW-3 with Actavis's non-public pricing

for Betamethasone Valerate at its largest customers, as well as the percentage of the market that

each customer represented. The purpose of providing this specific information was so that

Sandoz would be able to price as high as possible while still obtaining business from specific,

agreed-upon customers that represented an agreed-upon market share. CW-3 took the following

contemporaneous notes in his Notebook, placing check marks next to Rite Aid and Walgreens,

two of the customers that he and Aprahamian agreed that Sandoz would target. These notes are

pictured below:




                                               165
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 179 of 789




        506.   Later in the evening on February 5, 2013,                    , a senior Sandoz

marketing executive, sent an internal e-mail, including to CW-3, stating:




        507.   Two days later, on February 7, 2013,              , a pricing analyst at Sandoz,

sent an internal e-mail, including to CW-3, stating that Sandoz planned to send an offer to

Walgreens shortly and would send offers to additional targets once they received feedback from

Walgreens. CW-3 responded:

        508.   On February 13, 2013, CW-3 called Aprahamian and they spoke for nearly

sixteen minutes. That same day, on February 13, 2013, Rick Rogerson, a senior pricing

executive at Actavis, discussed ceding the Walgreens account to Sandoz, stating in an internal e-

mail:



                                               166
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 180 of 789




       509.    Two days later, on February 15, 2013, Sandoz re-entered the market and

published WAC pricing that matched Actavis’s WAC pricing. That same day, on February 15,

2013, Sandoz was awarded the Betamethasone Valerate business at Walgreens.

       510.    On February 19, 2013, Sandoz made a bid to Plaintiff Rite Aid on the

Betamethasone Valerate business. That same day, CW-3 called Aprahamian to let him know.

The call lasted less than one minute. On February 28, 2013, Rite Aid awarded the business to

Sandoz.

       511.    On March 15, 2013, Sandoz bid on the Betamethasone Valerate business at

Cardinal. A few weeks later, on March 27, 2013, Cardinal awarded the business to Sandoz.

These three accounts – Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of

the Betamethasone Valerate market.

       512.    On April 1, 2013, Sandoz held a Commercial Operations call during which they

discussed, among other items, the status of the Betamethasone Valerate re-launch. CW-3’s notes

from that call reflect that Sandoz had been able to secure three customers, but was

one additional customer, OptiSource, to reach its original 40% market share goal. The next day,

April 2, 2013, CW-3 called and spoke with Aprahamian twice, with one call lasting six minutes.

       513.    On April 4, 2013, Sandoz submitted an offer to Optisource for its Betamethasone

Valerate business. Four days later, on April 8, 2013, Optisource awarded Sandoz the business.

       514.    As detailed further below in Section XIII, Sandoz and Taro then proceeded to

coordinate a second price increase on Betamethasone Valerate cream beginning in April 2013,

and culminating with a July 2013 collusive price increase.
                                               167
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 181 of 789




       P.      Bromocriptine Mesylate Tablets

       515.    Bromocriptine Mesylate Tablets (“Bromocriptine”), also known by the brand

name Parlodel, is used in the treatment of Parkinson’s disease, hyperprolactinemia (abnormally

high levels of prolactin in the blood), and acromegaly (a syndrome where the pituitary gland

produces excess growth hormones).

       516.    As of December 2012, the three competitors in the market for Bromocriptine were

Sandoz (with 65% share), Perrigo (with 30%), and Mylan (with 5%).

       517.    On March 1, 2013, Walgreens reached out to Sandoz asking for a one-time buy

for Bromocriptine because Mylan was having supply issues and would be out of the market for

two months. On March 4, 2013,                        responded to Walgreens stating that Sandoz

could not fill the customer’s request.

       518.    Viewing Mylan’s supply issues as an opportunity,               forwarded his

exchange with Walgreens to Kellum asking,                                       Kellum

responded within the hour stating, “     ” That same day, March 4, 2013, CW-4, a Sandoz

senior sales executive, spoke with Jim Nesta, a senior sales executive at Mylan, for nearly four

minutes. The two competitors spoke again on March 11, 2013 for nearly ten minutes.

       519.    On March 22, 2013, Kellum e-mailed the Pricing Committee recommending that

Sandoz increase prices on Bromocriptine, among other products. In particular, Kellum sought a

206% increase to Sandoz’s WAC pricing for Bromocriptine and noted the reason for the increase

was due to “                             ”

       520.    By March 31, 2013, all members of the Sandoz Pricing Committee (which

included Kellum and CW-1, among others) had approved the increase. The very next day, on

April 1, 2013, CW-3, a Sandoz senior sales executive, called          of Perrigo – the other
                                               168
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 182 of 789




competitor on Bromocriptine – and they spoke for seventeen minutes. The next morning, on

April 2, 2013, CW-3 called            again and they spoke for five minutes. On this call, CW-3

conveyed to his competitor a list of products that Sandoz planned to increase pricing on in April

2013, including Bromocriptine, as well as the amount of those increases.

          521.   After hanging up with          CW-3 called Kellum. The call lasted one minute.

A few hours later, CW-3 called CW-1, a senior pricing executive at Sandoz, and they spoke for

eleven minutes.

          522.   The next day, on April 3, 2013, Sandoz held an internal meeting attended by sales

and pricing personnel, including CW-3, CW-4, CW-1, and Kellum, to discuss the upcoming

Sandoz price increases, including Bromocriptine.

          523.   Two days later, on April 5, 2013, Sandoz implemented the Bromocriptine

increase and raised WAC pricing on the product by 205%.

          524.   Throughout the first three weeks of May 2013, CW-4 spoke with Nesta of Mylan

regularly, including on May 8, 13, and 20.

          525.   By late May 2013, Mylan had resolved its supply issues on Bromocriptine and

was readying to increase its own price. To that end, on May 22, 2013, Mylan held an internal

meeting to discuss Bromocriptine.

          526.   That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid on

Bromocriptine, citing supply issues with its incumbent manufacturer.                      ,a

Sandoz sales executive, who had a better idea of Mylan’s plans, forwarded the request to Kellum

stating

          527.   Sandoz quickly set out to confirm the reason for ABC’s request. First thing the

next morning, on May 23, 2013, Kellum called                  , a sales executive at Mylan. The
                                                169
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 183 of 789




call lasted two minutes. Notably, this was the only call ever between the two competitors

according to the available phone records. That same morning, CW-3 spoke twice with

of Perrigo and CW-4 exchanged two calls with Nesta of Mylan. These calls are detailed in the

chart below:




       528.    After speaking with their competitors, CW-3 and            reported back to their

superiors, CW-1 and Kellum of Sandoz and                   of Perrigo. During these calls, Sandoz

learned that ABC was in fact Perrigo’s customer, and that Perrigo might be leaving the market

for Bromocriptine due to supply problems. This call pattern is illustrated in the chart below:




       529.    After this series of calls, Kellum called           of Sandoz and they spoke for

twenty- one minutes. While on the phone with Kellum,                 sent the following internal e-

mail, with a copy to Kellum, regarding the reason for ABC’s bid request on Bromocriptine:




                                                170
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 184 of 789




       530.    Not wanting to upset the market balance between the competitors, Sandoz

ultimately decided to submit an offer to ABC for a one-time buy. However, the customer

declined the offer because Sandoz’s pricing was too high.

       531.    Just one week later, on May 31, 2013, Mylan re-entered the market and published

WAC pricing for Bromocriptine that matched Sandoz’s increased pricing. In the days leading up

to, and on the day of, Mylan’s price increase, the competitors again exchanged several calls.

These calls are detailed in the chart below:




       532.    As of June 2013, Sandoz decided not to pursue additional market share on

Bromocriptine because it had reached its




                                               171
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 185 of 789




       533.    Perrigo did not quickly follow the price increases taken by Sandoz and Mylan, in

part due to their intermittent supply issues. As a result, Sandoz received several complaints from

its customers that Perrigo was selling the product at a cheaper price.

       534.    For example, on July 22, 2013, McKesson e-mailed Sandoz requesting a price

reduction for Bromocriptine because a competitor was selling the product at



       of Mylan and they spoke for eight minutes. Within minutes of hanging up, CW-3 called

CW-1. The call lasted two minutes. Two days later, Sandoz responded to McKesson and

declined to lower its pricing stating,



       535.    On July 29, 2013, McKesson asked that Sandoz reconsider its decision because

otherwise it would need to request a bid from Perrigo. That same day,              of Perrigo called

CW-3 twice. Both calls lasted one minute. The next morning, CW-3 called                 and they

spoke for thirteen minutes. During these calls, the competitors discussed the fact that Perrigo

had not followed the Sandoz and Mylan price increases on Bromocriptine. However,

assured CW-3 that Perrigo would not take Sandoz’s business at McKesson. CW-3’s

contemporaneous notes from his conversation with             are pictured below:




       536.    After hanging up with            CW-3 called CW-1 and they spoke for four

minutes. On this call, CW-3 conveyed to CW-1 what               had told him about Bromocriptine.
                                                172
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 186 of 789




According to CW-3, it was not a question of whether Perrigo would follow, but when they would

follow. Armed with this assurance from Perrigo, Sandoz responded to McKesson’s request by

declining to lower its pricing and reiterating



       537.    Similarly, on August 23, 2013, Omnicare, a Sandoz customer, e-mailed Perrigo

stating that they noticed Perrigo’s price for Bromocriptine was significantly lower than the other

competitors and asked




       538.    Sandoz and Mylan generated a substantial amount of money from Bromocriptine

sales in 2013. For example, on February 4, 2014, Sandoz released a business review report that

detailed how the 2013 price increases for certain drugs delivered upwards of $197 million of

revenue for Sandoz after price protection. Among the drugs mentioned, Bromocriptine realized

incremental net sales of $3.2 million after price protection.

       539.    Perrigo ultimately followed its competitors and implemented a price increase on

Bromocriptine in October 2014.

       540.    On October 2, 2014,               of Perrigo called CW-3 and they spoke for seven

minutes. Immediately upon hanging up with CW-3,                 called his supervisor,

Less than one week later, on October 7, 2014, Perrigo sent letters to its customers notifying them
                                                   173
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 187 of 789




of the Bromocriptine price increase. The next day, on October 8, 2014, CW-3 sent an internal e-

mail to Kellum and CW-1, among others, noting that Perrigo




       Q.      Budesonide DR Capsules

       541.    Budesonide DR, also known by the brand name Entocort EC, is a steroid used to

treat Crohn’s disease and ulcerative colitis. It is taken orally in capsule form.

       542.    Teva was preparing to enter the market for Budesonide DR in or about March

2014. At that time, it was a 2-player market: Par had 70% market share and Mylan had the

remaining 30%.

       543.    Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014,                , a senior national account

executive at Par, called Rekenthaler at Teva. The two executives spoke for twenty-six (26)

minutes. The next day, April 2, 2014—which happened to be the same day that Teva received

FDA approval to market Budesonide DR—Par increased its price for Budesonide DR by over

15%.

       544.    That same day, Teva sales employees were advised to find out which customers

were doing business with Par and which were with Mylan, so that Teva would have a better

sense of how to obtain its fair share: “it would be helpful to gather information regarding who is

with mylan and who is with par…they are the two players in the mkt…as well as usage.”

       545.    Par and Mylan were also communicating at this time. On April 3, 2014—the day

after the Par price increase—                   , a senior account executive at Par, spoke to

                , a senior account manager at Mylan, for fifteen (15) minutes.
                                                 174
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 188 of 789




       546.    On April 4, 2014, Rekenthaler informed some members of Teva’s sales force that,

although the company had received approval to market and manufacture Budesonide DR, Teva

was not prepared to launch the product, and he did not yet know when it would do so.

Nonetheless, Rekenthaler spoke to both Nesta, the Vice President of Sales at Mylan, and

a similarly high-level executive at Par, that same day.

       547.    Although Teva did not launch Budesonide DR until approximately June 2016,

company executives clearly attempted to coordinate pricing and market share with its

competitors in anticipation of its product launch date.

       R.      Budesonide Inhalation

       548.    Budesonide Inhalation, also known by the brand name Pulmicort Respules, is an

anti-inflammatory steroid, administered through inhalers or similar devices, used to prevent

asthma attacks. It belongs to a class of drugs called corticosteroids and works directly in the

lungs to make breathing easier by reducing the irritation and swelling of the airways.

       549.    Teva obtained approval to market Budesonide Inhalation in November 2008. As

of February 2013, Teva was the only company in the market for generic Budesonide Inhalation

Suspension. Teva knew, however, that a potential legal action challenging the validity of the

patent on the brand drug could allow additional competition into the generic market shortly. So,

before any additional competition could enter the market, effective February 8, 2013, Teva raised

the WAC price for its Budesonide Inhalation Suspension by 9%. Although a very modest

increase in percentage terms, the 9% price increase added $51 million to Teva’s annual revenues.

       550.    On April 1, 2013, Actavis won a legal challenge in federal district court against

the brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid.

Actavis immediately began planning to launch the product “at risk,” which is when a generic
                                                175
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 189 of 789




manufacturer begins selling a generic product before all appeals in the patent lawsuit are

formally resolved and there is still a risk that the new generic entrant might ultimately be found

to violate the patent. That same day, David Rekenthaler of Teva called his counterpart at

Actavis,             , a senior sales and marketing executive, and they spoke for two (2)

minutes. This was the first-ever phone call between them based on the phone records produced.

       551.    The next day, April 2, 2013, Rekenthaler spoke to          two (2) more times,

including one call lasting eight (8) minutes. Actavis then immediately began shipping the

product. Instead of competing to obtain market share as a new entrant, however, Actavis entered

the market with the exact same WAC price as Teva. Indeed, when Teva inquired of a customer

that same day to confirm Actavis’s pricing, Teva was informed by the customer that Actavis’s

pricing was “in line with [Teva’s] current wholesale pricing.”

       552.    At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market, but, in the interim, Teva was able to

continue to charge the agreed-upon prices. In addition, once Actavis entered the market in 2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement—

after calls between Rekenthaler and Falkin, by then a Vice President at Actavis.

       553.    On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’s

plans to enter the market, saying: “[i]t appears that Actavis is intending on shipping”

Budesonide Inhalation. Rekenthaler and Falkin of Actavis had spoken by phone three days

earlier on February 10, 2015.

       554.    On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

conversation lasting twenty-three (23) minutes. The following morning, Teva’s

confirmed to her colleagues that Teva had conceded the Budesonide Inhalation accounts of two
                                                176
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 190 of 789




major customers to Actavis. She explained that Actavis’s sense of urgency to obtain the

accounts was due to concerns about getting its product into market before it faced legal action

from the brand manufacturer. She further explained that she was working with the customers on

an “exit strategy” to get Teva’s product out of the supply channel, so as to streamline Actavis’s

entry into the market.

       555.    In late July 2015, Sandoz entered the market at the elevated prices established by

Teva and Actavis. Teva—which still had more than its fair share of the market—quickly

conceded several large accounts to Sandoz so that it could get its fair share. And because

Actavis and Teva communicated to Sandoz which accounts to target, Sandoz was able to add

market share without decreasing the market price.

       S.      Buspirone Hydrochloride Tablets

       556.    Buspirone HCL is an anti-anxiety drug that was first approved for medical use in

the United States in 1986.

       557.    During the time period relevant to this Complaint, Actavis, Mylan, and Teva

dominated the market for Buspirone HCL.

       558.    Buspirone HCL was one of eight drugs that Teva targeted for a price increase

effective July 31, 2012. Prior to implementing the price increase for these drugs, Green and

Rekenthaler spoke with their competitors for each targeted drug, including Mylan, Actavis,

Breckenridge, and Alvogen, to ensure that the understanding to increase prices would hold. For

example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and

              of Alvogen. On July 31, Green and Nesta spoke five times, and immediately

following some of these calls, Green called        Also, Rekentheler spoke with                   of

Actavis and                  of Breckenridge. These communications solidified the agreement
                                                177
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 191 of 789




between the Defendants that each would adhere to the price increases for the drugs that each

manufactured.

       559.     As a result of these collusive communications, Defendants have been able to

maintain Buspirone HCL at anticompetitive prices since July 2012.

       T.       Butorphanol Tartrate

       560.     Butorphanol Tartrate, also known by the brand name Stadol NS, is used to treat

moderate to severe pain. During the period relevant to this Complaint, Mylan, West-Ward and

Apotex were the primary manufacturers of Butorphanol Tartrate.

       561.     In December 2013, Apotex temporarily left the market in 2013. Rather than

compete on price to win Apotex’s customers, West-Ward and Mylan increased prices by more

than 200%, and divided Apotex’s share between them evenly.

       562.     In a familiar pattern, when Apotex re-joined the market in January 2015, it did not

attempt to compete on pricing to regain market share. On the contrary, it matched the existing

manufacturers’ increased prices, and in return, West-Ward and Mylan conceded to Apotex more

market share than it had in 2013.

       563.     Senior sales executives from Mylan, West-Ward, and Apotex communicated

directly with each other in furtherance of the conspiracy in order to coordinate the price increases

and market allocation for Balsalazide Disodium, as well as Butorphanol Tartrate and Captopril.

For example,                    of West-Ward was in frequent contact with

(Mylan’s Director of National Accounts), with the two communicating by phone at least 20

times between March and June of 2013. Executives from West-Ward, Apotex, and Mylan also

met regularly at trade association events frequently throughout this time period, as detailed in

Exhibit 1.
                                                178
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 192 of 789




         564.   As a result of this coordination, Defendants were able to charge supracompetitive

pricing on Butorphanol Tartrate sold in the United States to Plaintiffs and others.

         U.     Cabergoline

         565.   Cabergoline, also known by the brand name Dostinex, is used to treat medical

problems that occur when too much of the hormone prolactin is produced. It can be used to treat

certain menstrual problems, fertility problems in men and women, and tumors of the pituitary

gland.

         566.   During the time period relevant to this Complaint, the market for Cabergoline was

dominated by Greenstone, Par, and Teva.

         567.   In December 2014, as Greenstone was preparing to enter the market for

Cabergoline, a senior Greenstone sales executive approached             of Teva on Greenstone’s

behalf to discuss obtaining market share for Greenstone. The Greenstone executive made clear

to Teva that, in exchange for market share, Greenstone would adhere to the overarching Fair

Share agreement.

         568.   The same day that          e-mailed Greenstone, she also spoke with a senior

sales executive at Par. Upon information and belief, the purpose of this call was so that

could inform Par that Teva was prepared to concede a large customer to Greenstone, consistent

with the overarching Fair Share agreement.

         569.   The next day, after some internal discussion at Teva,         agreed to the

proposed allocation: “Tell Greenstone we are playing nice in the sandbox and we will let them

have

         570.   Pursuant to this agreement, Greenstone was able to acquire ABC as a customer

for Cabergoline without any fear that Teva (or Par) would compete to retain the business. In
                                                179
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 193 of 789




exchange, Greenstone agreed to “play nice in the sandbox”—i.e., not compete with Teva for

other customers and drive prices down in the market.

       571.    As a result of these collusive communications, Teva, Par, and Greenstone have

been able to charge supracompetitive prices to Plaintiffs and others for Cabergoline since

December 2014.

       V.      Calcipotriene

       572.    Calcipotriene Solution (“Calcipotriene”), also known by the brand name Dovonex

Scalp, is a form of vitamin D that impacts the growth of skin cells. This topical medication is

prescribed for the treatment of chronic plaque psoriasis of the scalp.

       573.    In early 2010, the market for generic Calcipotriene was shared by Defendants

Fougera, Hi-Tech, and Impax. Even with three competitors in the market, pricing remained high

and the product was “                   ” for the sellers.

       574.    On July 23, 2010, however, Hi-Tech received a warning letter from the FDA

detailing numerous violations found during a recent manufacturing facility inspection. Even

though G&W was not in the Calcipotriene market at the time, Grauso knew his contact at

Fougera would be interested in the information. On July 28, 2010, he forwarded a copy of the

FDA letter to CW-6 at Fougera. Pleased with the news, CW-6 replied: “

       575.    By the end of July 2010, Hi-Tech had discontinued the product, leaving its

approximate 35% market share open for competitors to claim.

       576.    One year later, on June 6 and 7, 2011, CW-6 and Grauso exchanged several

phone calls, with one call lasting eight minutes. During those calls, Grauso informed CW-6 that

G&W would soon be launching its own generic Calcipotriene. Shortly after speaking with



                                                180
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 194 of 789




Grauso, CW-6 e-mailed Kaczmarek and other colleagues at Fougera sharing the news that he had

just learned from his competitor – G&W was launching that week.

       577.    G&W did, indeed, launch Calcipotriene that week – on June 10, 2011. As G&W

was entering the market, CW-6 and Grauso continued to speak, including exchanging two calls

on June 23, 2011 and one call on June 24, 2011 lasting sixteen minutes.

       578.    A few months later, between November 10 and November 17, 2011, CW-6 and

Grauso exchanged at least seven separate phone calls. The topic of conversation during these

calls was a G&W price increase that was about to become effective for Calcipotriene.

       579.    At the end of this series of phone communications between Grauso and CW-6,

G&W instituted a 54% price increase on Calcipotriene, effective November 18, 2011. Grauso

sent an internal e-mail advising the team to




       580.    Shortly after the G&W price increase became effective, on November 21, 2011,

CW-6 of Fougera called his supervisor, Kaczmarek. Immediately upon hanging up, CW-6 called

Grauso and they spoke for five minutes. Within minutes after that call ended, CW-6 called

Kaczmarek again to report the results of his call with the competitor. Almost simultaneously,

Grauso was also reporting the substance of his conversation with CW-6 to his G&W colleagues,

by placing calls to Orlofski and Vogel-Baylor.

       581.    Fougera acted quickly. Just two days later, it followed G&W’s price increase.

Fougera’s new WAC price on Calcipotriene went into effect on November 23, 2011.




                                                 181
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 195 of 789




       W.      Calcipotriene Betamethasone

       582.    Calcipotriene Betamethasone Dipropionate (“Cal Beta”), also known by the brand

name Taclonex Ointment, is a vitamin D analogue and corticosteroid combination product

indicated for the topical treatment of psoriasis vulgaris in adults 18 years of age and older. Cal

Beta Ointment is available in 60gm and 100gm dosages.

       583.    In early 2014, both Sandoz and Perrigo were preparing to launch CBD Ointment.

Sandoz was preparing to launch as the first-to-file generic, and Perrigo was preparing to launch

as the authorized generic (the “AG”). Under the agreement that Perrigo had reached with the

brand manufacturer, Perrigo could not launch until Sandoz, the first filer, entered the market.

Typically, a first filer interested in gaining a competitive advantage would want to keep its

launch date a secret from the company launching the AG so that the first filer could catch the AG

by surprise and maintain market exclusivity for a longer period of time. But that was not the

case with regard to Cal Beta Ointment.

       584.                  , a sales executive at Perrigo, and CW-3, a senior sales executive at

Sandoz, exchanged two calls in late February 2014. On those calls,               told CW-3 that

Perrigo would be launching the AG of Cal Beta Ointment and asked CW-3 when Sandoz

planned to launch its generic version.

       585.    When first approached by            about Cal Beta Ointment, CW-3 was not aware

that Sandoz was planning to launch it. After being approached by              CW-3 reached out to

others at Sandoz to find out what Sandoz’s plans were. On March 4, 2014,                          ,a

senior Sandoz launch executive, confirmed to CW-3 that Sandoz would be launching Cal Beta

Ointment. Within minutes of receiving                 confirmation the night of March 4, 2014,

CW-3 e-mailed Kellum, stating: “                                            .”
                                                182
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 196 of 789




          586.   The next day, on March 5, 2014, Sandoz held an internal “

          ” teleconference to discuss its plans. Kellum,            CW-1, a Sandoz senior pricing

executive, and other members of the sales and launch teams attended the call. Additional

meetings were held on March 10 and March 13, 2014 to coordinate the Cal Beta Ointment

launch.

          587.   Also on March 13, 2014, CW-3 called            two times, with one of the calls

lasting twelve minutes. That same day, Perrigo scheduled its own teleconference for the

following day to discuss its Cal Beta Ointment launch.             his supervisor                 a

senior executive at Perrigo, and over twenty other Perrigo sales and launch team members

attended the call. On the call, the Perrigo sales executives were directed to go after only six

select customer accounts, and no others. These accounts were referred to as “

                    ”

          588.   Promptly following the call,                  , a Perrigo marketing executive,

circulated a document that was discussed on the call. The document was internally prepared at

Perrigo and indicated that Sandoz may launch on March 31, 2014 and that Perrigo’s

     ” was 50% of the market. Perrigo’s information was accurate. Sandoz ultimately launched

the 100gm size on March 31, 2014 and the 60gm size on April 1, 2014. In harmony with

Perrigo’s target share goal of 50%, internal Sandoz e-mail correspondence circulated prior to

launch stated that Sandoz also had a target market share of 50% for Cal Beta Ointment.

          589.   While Perrigo planned to approach a small, select group of potential customers,

Sandoz was deciding which large customers to go after. Sandoz initially planned to target

Walgreens and ABC for Cal Beta Ointment. However, Sandoz remained involved in ongoing

business disputes with Walgreens and ABC in the middle of March 2014. Sandoz was
                                                183
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 197 of 789




concerned that Walgreens and ABC would not award Sandoz their Cal Beta Ointment business if

the disputes were not resolved prior to launch.

       590.    On the night of Friday, March 14, 2014,             e-mailed                     ,

the President of Sandoz US, stating that resolving the ABC and Walgreens disputes would be a

                         for the Cal Beta Ointment launch.               responded by directing

           to look for Cal Beta Ointment business “                 ” and to “

                               ”

       591.                forwarded his e-mail correspondence with               to Kellum and

others at Sandoz on the afternoon of March 16, 2014. Consistent with                  direction,

            Kellum, CW-3 and CW-1 immediately began to strategize how Sandoz could reach

its market share target of 50% without Walgreens and ABC.                determined that in order

to reach that goal, Sandoz would need to have CVS as a customer. At an in-person meeting in

Sandoz’s Princeton offices, Kellum told CW-3 and CW-1 that he also wanted McKesson and

Plaintiff Rite Aid as customers.

       592.    On the next day, March 17, 2014, CW-3 called            at Perrigo to resume their

discussions about customer allocation and to exchange pricing information. Between March 17

and March 20, 2014, CW-3 and              exchanged more than ten phone calls, with one call

lasting eleven minutes and another call lasting seventeen minutes. Further,         reported the

substance of these calls to his supervisor,              seeking direction from him on how to

respond to CW-3.           often spoke with               between calls with CW-3, sometimes

even calling him immediately after hanging up with CW-3. This call pattern is detailed in the

chart below:



                                                  184
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 198 of 789




        593.    Although most of          and CW-3’s calls were just between the two of them,

occasionally other colleagues would join them. For example, CW-3 made a call early in the

week of March 17, 2014 to                              office in Princeton, and Kellum and CW- 1

also joined the call.

        594.    As noted above, over the course of these calls,       and CW-3 discussed

market pricing and customer allocation. In a call early in the week of March 17, 2014,

shared Perrigo’s proposed WAC pricing and AWP pricing for different types of customers.

During that call, CW-3 took the following contemporaneous notes in his Notebook:




        595.    When Perrigo launched Cal Beta Ointment about two weeks later, its WAC and

AWP matched those price points. The two rows of WAC prices in the Notebook represent the

                                                185
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 199 of 789




different pricing for the 60gm and 100gm sizes. Sandoz’s WAC prices at launch were close but

slightly higher than Perrigo’s, at $657.45 for the 60gm size and $968.40 for the 100gm size.

       596.            also shared with CW-3 what Perrigo’s non-public, “dead net” pricing

would be for its customers. Perrigo ranked its customers into five “        Customers in the same

tier were typically sold a drug at the same “dead net” price.          communicated the Cal Beta

Ointment pricing tiers to CW-3 by giving examples of the types of customers in a tier, such as

large wholesalers like ABC and Cardinal or regional wholesalers like HD Smith or Optisource,

and what the corresponding “dead net” pricing would be for that type of customer. CW-3’s

contemporaneous notes regarding Perrigo’s dead net pricing for Cal Beta Ointment are below:




       597.    The pricing tiers         gave to CW-3 matched the pricing tiers Perrigo planned

to use. The following rows are from an internally prepared spreadsheet that shows Perrigo’s

main pricing tiers for the two different sizes of Cal Beta Ointment:




                                                186
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 200 of 789




       598.      Moreover, Perrigo’s offers to customers were in step with the “dead net” pricing

noted above. For example, Perrigo made offers to Walmart and Meijer, both so-called

customers, that resulted in Walmart and Meijer having “dead net” pricing of $426.31 and

$627.94 for the 60g and 100g sizes respectively and offers to Optisource and Morris Dickson,

both so called          customers, that resulted in Morris Dickson and Optisource having “dead

net” pricing of $448.75 and $660.99 for the 60g and 100g sizes respectively

       599.      As noted earlier,        and CW-3 did not just use these calls to share pricing

information in anticipation of their launches. They also used them to allocate the customers that

would be in the market. When CW-3 and                 spoke on calls early in the week of March 17,

2014, each shared his respective company’s position on how customers should be divided

between them to achieve “fair share.” CW-3 told              that Sandoz wanted McKesson, Rite

Aid, Econdisc, CVS, Cardinal, Omnicare and Kaiser.

       600.              responded that Perrigo wanted Anda, Walgreens, ABC, Walmart, Rite

Aid and McKesson. The purpose of reaching agreement on the list of customers was to avoid

competing with one another as both companies entered the market simultaneously.

       601.      As the lists above show, with the exception of Rite Aid and McKesson, Sandoz

and Perrigo were aligned on how significant customers should be allocated. In March 2014, Rite

                                                187
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 201 of 789




Aid was purchasing generic drugs through McKesson’s “OneStop Generics” program, so Perrigo

and Sandoz viewed these customers as a package or, put another way, whoever got McKesson

also got Rite Aid as a customer. Both of the competitors wanted that business.

       602.     As the negotiations continued, Sandoz recognized that the list of customers it

wanted for Cal Beta Ointment was more than its fair share of the market. However, in keeping

with its general strategic preference for selling to a smaller number of large customers, Sandoz

did not want to give up McKesson, Rite Aid, CVS, or Cardinal. To resolve the issue, Kellum,

CW-3 and CW-1 brainstormed a list of other customers that, when combined, would have about

the same market share as Rite Aid and McKesson and that Sandoz was willing to give up to

Perrigo. Ultimately, the list of customers that Sandoz created included Optisource, Publix,

Morris & Dickson (MD), PBA Health (PBA), Meijer, and Kaiser.

       603.     Thereafter, CW-3 called          and proposed that Sandoz give up these

customers to Perrigo in exchange for McKesson and Rite Aid. Perrigo agreed.

       604.     Following the plan, Perrigo submitted offers to the customers listed above and

was awarded the business at Optisource, Publix, Morris & Dickson, Meijer, and Kaiser. In

addition, and as planned, Perrigo bid on and won Anda, Walgreens, ABC and Walmart, while

Sandoz bid on and won McKesson, Rite Aid, CVS, Cardinal, and Omnicare.

       605.     While              encouraged the Perrigo sales team to go after their assigned

customers, he was also careful to make sure they adhered to the agreement reached with Sandoz.

For example, on March 21, 2014, Omnicare reached out to Perrigo asking for a bid on Cal Beta

Ointment. Omnicare was a customer allocated to Sandoz.                      , a Perrigo sales

executive, forwarded the request to               who responded,

              ” Consistent with               direction, Haakenstad told Omnicare that Perrigo
                                                188
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 202 of 789




was “                                 ,” even though Perrigo was actively sending offers to other

potential customers at that time.

        606.      On March 31, 2014, CW-3 called               The call lasted two minutes. That

same day, Sandoz officially launched the 100gm package size of Cal Beta Ointment and Perrigo

launched both the 100gm and 60gm package sizes. The next day, on April 1, 2014, Sandoz

launched the 60gm size. Early in the morning of April 1, 2014,                        , a Sandoz

marketing executive, e-mailed Kellum and                   to advise that she received an alert that

Perrigo had increased prices on Cal Beta Ointment. She noted that she was “

                             ”

        607.      On April 7, 2014,                     , a Sandoz launch executive, noted in an

internal e-mail that Sandoz “                                        .” At the end of April 2014,

Sandoz and Perrigo had a virtually even split of the market for that product.

        X.        Capecitabine

        608.      Capecitabine, also known by the brand name Xeloda, is an anti-cancer

chemotherapy drug used to treat a variety of cancers, including breast and colon cancer.

        609.      To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals,

entered into settlement agreements with various generic manufacturers—including Teva and

Mylan—that allowed those generic manufacturers to sell generic Capecitabine after a certain

period of time.

        610.      As early as January 2014, both Teva and Mylan were making plans for their

eventual launch of Capecitabine. Part of this planning included the sharing of information so

that they could allocate the market between them. For example, in a January 31, 2014 e-mail,

               , a national accounts executive at Teva, informed                Rekenthaler, and
                                                  189
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 203 of 789




others at Teva that Mylan was courting a specific customer, Armada Health Care, and that

“Mylan estimated Armada’s share on [Capecitabine] at 37%.” Teva incorporated this data it

received from Mylan into its own launch plan for Capecitabine.

       611.    On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two

spoke for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to

launch on time with Teva. Rekenthaler immediately reported this news internally at Teva.

       612.    In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan

entered in August 2014.

       613.    On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On these

calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market and the

pair discussed how to allocate the market.

       614.    For example, at 12:46 p.m. that day, Nesta called Rekenthaler and they spoke for

a little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the

following e-mail:




       615.    Cavanaugh responded that she would be in the office the next day and wanted to

discuss it with Rekenthaler in person.




                                              190
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 204 of 789




          616.   Less than an hour later, Rekenthaler sent another e-mail, just to Patel, asking her

to run a customer report and indicating that Mylan will “be looking at ABC, McKesson, and

Econdisc as well as a couple small guys, probably aiming at 35% share.” Mylan did seek the

business for each of these three companies, and Teva conceded each of them, pursuant to the

agreement Rekenthaler had reached with Nesta.

          617.   On August 7, 2014, McKesson informed Teva that it received a bid for

Capecitabine and gave Teva the opportunity to bid to retain the business. Patel then sent an e-

mail to              Rekenthaler, and                     , a senior operations executive at Teva, to

ask if they had “[t]houghts in regards to [loss of exclusivity].”           replied that Teva did

“have a plan,” but             did not want to put the plan in writing. Instead        told Patel she

“wi[ll] call” to discuss it.             separately questioned whether the competitive bid was

coming from Mylan, and asked Rekenthaler whether he had any additional information.

Rekenthaler also did not want to put that “additional information” in writing, so he responded:

“I’ll catch up with you today.”

          618.   The “plan” was the market allocation scheme previously agreed to by Nesta and

Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to McKesson—

August 7, 2014—Nesta and Rekenthaler spoke by phone for nearly thirteen (13) minutes. On

that call, Rekenthaler and Nesta discussed Mylan’s bid to McKesson and reconfirmed their

market allocation scheme.

          619.   This market allocation “plan” was highlighted in other e-mails as well. On

August 10, 2014,               e-mailed Rekenthaler, Patel, and           about the plan.

stated that her “notes are showing that are [sic] plan is to concede McKesson, Econdisc, Rite-

Aid, and Cardinal,” but that             wanted to confirm. Rekenthaler corrected            stating
                                                   191
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 205 of 789




that Mylan is “going after McKesson, ABC (only) and Econdisc,” but that Teva “ha[s] not heard

from Econdisc yet.” Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc

had not contacted Teva, because he and Nesta had previously discussed it.

       620.     The next morning, at 8:30 a.m. on August 11, 2014, Rekenthaler alerted others at

Teva that Mylan had received formal approval to market Capecitabine and that he was

“[c]hecking on shipping status.” Five minutes later, Rekenthaler received a call from Nesta.

After exchanging voicemails, the two spoke at 8:52 a.m. The call lasted nearly six (6) minutes.

Shortly after hanging up the phone, at approximately 9:02 a.m., Rekenthaler e-mailed

Patel, and others at Teva to confirm that Mylan’s “primary targets are ABC, McKesson and

Econdisc.” He added that Teva “may hear from some other smaller guys as well” and that he

“do[es]n’t expect price to be aggressive.”

       621.     In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

       622.     Teva also conceded some of the “smaller guys” as well, pursuant to the

agreement. On August 14, 2014, for example, a smaller customer, Cigna, informed Teva that it

received a bid for Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the

market allocation scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes.

The next day,              circulated an internal e-mail confirming that Teva “will be conceding

this business” at Cigna.

       Y.       Captopril

       623.     Captopril, also known by the brand name Capoten, is an angiotensin-converting

enzyme (ACE) inhibitor used for the treatment of hypertension and congestive heart failure.



                                                 192
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 206 of 789




During the period relevant to this Complaint, Mylan, West-Ward and Wockhardt were the

primary manufacturers of Captopril.

       624.    Prior to 2013, Captopril was priced competitively, and cost roughly one cent per

dose. However, as with Balsalazide and Butorphanol, Mylan and West-Ward agreed for West-

Ward to temporarily halt production in April 2013. Mylan and Wockhardt followed fair share

rules, and divided West-Ward’s market share roughly evenly between them. Further, Mylan and

Wockhardt increased prices by approximately 2000% by the end of 2013.

       625.    In March 2014, West-Ward re-entered the market (less than a year after it halted

production). Rather than compete for market share through competitive pricing, Mylan, West-

Ward, and Wockhardt increased prices substantially. For the 12.5 mg dosage, this resulted in an

increase of approximately one hundred times what it had been before West-Ward halted its

production in furtherance of the conspiracy.

       626.    Additionally, Wockhardt and Mylan conceded share to West-Ward in accordance

with the fair share rules. Mylan’s internal documents indicated that “

                                                                                .”

       627.    Mylan, Wockhardt, and West-Ward communicated directly with each other in

furtherance of the conspiracy. For example,                     of Mylan (the Director of National

Accounts) communicated by phone with                        of West-Ward (the National Account

Manager) more than 20 times during the spring, including at least six times in June 2013 and for

nearly twelve minutes on July 1st, in order to coordinate West-Ward’s exit and reentry. Mylan’s

price increase was announced on July 2, the day after this last call with

       628.    Additionally, Wockhardt and West-Ward sent representatives to the February

2014 ECRM Retail Pharmacy Efficient Program Planning Session in Amelia Island, Florida. In
                                                193
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 207 of 789




April, both companies announced large WAC price increases on the heels of Mylan’s second list

price increase.

       629.       In mid-2015, Wockhardt exited the Captopril market, even though prices were

significantly more profitable than they had been just a few years earlier. Upon information and

belief, Wockhardt’s decision to exit was discussed with Mylan, which agreed to concede market

share to Wockhardt on Enalapril in late 2015.

       630.       As a result of this collusion, Defendants were able to charge supracompetitive

prices on Captopril to Plaintiffs and others in the United States.

       Z.         Carbamazepine

       631.       Carbamazepine tablets, including regular tablets, chewable tablets, and extended

release tablets, are anticonvulsants used to prevent seizures and treat bipolar disorder.

       632.       During the period relevant to this Complaint, Apotex, Taro, Teva, and Torrent

dominated the market for Carbamazepine tablets (“Tablets”); Taro, Teva, and Torrent dominated

the market for Carbamazepine chewable tablets (“Chewable Tablets”); and Sandoz and Taro

dominated the market for Carbamazepine Extended Release tablets (“Carbamazepine ER”).

       633.       Taro was the first generic manufacturer to enter the market for Carbamazepine

ER. However, because Novartis – Sandoz’ parent – held the patent for branded Carbamazepine

(Tergetol), Novartis directed Sandoz to enter the market as an authorized generic during Taro’s

180-day exclusivity period.

       634.       Beginning in March 2009, Taro and Sandoz made plans to allocate the

Carbamazepine ER market between them in accordance with fair share principles.

of Taro and CW-4 of Sandoz spoke frequently by phone in 2009 to coordinate this allocation.

       informed CW-4 that Taro intended to secure 50%-60% of the market, and was targeting
                                                 194
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 208 of 789




Walmart, Walgreens, and Supervalu. CW-4 reported this information to                       at

Sandoz.           and CW-4 continued to communicate competitively sensitive information about

the Carbamazepine ER market into 2010, such as Taro’s plans to delay the launch of the 100 mg

formulation.

       635.      Taro and Sandoz also refused to challenge each other’s accounts. For example, on

January 5, 2011, CVS provided Sandoz with a list of product opportunities for Sandoz to bid on,

including Carbamazepine ER. CW-2, then a senior sales executive at Sandoz, was hesitant, and

asked his colleagues if there was any appetite to compete for the business. The purpose for

pursuing CVS, he opined, would be “

                                   ” He added: “                                        Sandoz

ultimately declined to bid on the CVS account because it did not want to “            the successful

collusion with Taro.

       636.      As a result of this collusion, Carbamazepine ER prices remained at

supracompetitive levels from the point of generic entry and did not drop significantly from the

branded price.

       637.      The companies continued to collude on other formulations of Carbamazepine.

               —a senior sales executive at Taro—and CW-4, a senior sales executive at Sandoz,

spoke by phone on May 16, 2013, and again on May 17, 2013.

       638.      Upon information and belief, the purpose of these calls was to coordinate a price

increase on Carbamazepine ER.

       639.      Following these calls between         and CW-4, both Taro and Sandoz

implemented substantial and abrupt price increases on Carbamazepine ER of more than 50%.



                                                 195
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 209 of 789




       640.      One year later, in May 2014, Aprahamian of Taro led price increases on all three

formulations of Carbamazepine.

       641.      Between May and July of 2014, Aprahamian texted or spoke with Nisha Patel of

Teva a number of times. Following their first series of communications in May 2014, Patel

added Carbamazepine to the list of drugs she was then targeting for price increases.

       642.      In early June 2014, Taro increased prices on all formulations of Carbamazepine

tablets, including price increases on the Carbamazepine Tablets and Chewable Tablets of

between 200% and 1000%.

       643.      As a result of the overarching Fair Share agreement, Aprahamian knew that his

competitors would follow these massive price increases—which each did for their respective

formulations in July 2014.

       644.      Aprahamian continued to speak with Patel by phone in June and July 2014.

Additionally, David Rekenthaler of Teva and                       (a senior vice president at

Apotex) texted and spoke by phone a number of times between June and September 2014.

Further,                       of Torrent spoke by phone with                of Teva on September

11, 2014.

       645.      Additionally, the competitors complied with the fair share rules during this time

period. As an internal Taro spreadsheet indicated in March 2014, “

              ” on chewable tablets. Following this adjustment, the three competitors’ market

shares for chewable tablets were stable for the remainder of 2014, consistent with fair share

principles.

       646.      Due to these collusive communications and each Defendant’s commitment to the

overarching Fair Share agreement, prices on Carbamazepine have remained elevated since May
                                                 196
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 210 of 789




2013. For example, Defendants continue to sell Carbamazepine Tablets at prices more than

700% higher than in early 2014. Additionally, Defendants’ prices for Carbamazepine ER are

more than 100% higher today than in early 2013, and their prices for Carbamazepine Chewable

Tablets are more than 300% higher than before the collusive price increase.

       AA.     Cefpodoxime Proxetil

       647.    Cefpodoxime Proxetil (“Cefpodoxime”), also known by the brand name Vantin, is

an antibiotic used to treat a wide variety of bacterial infections. It is sold in both oral suspension

and tablet form. During the period relevant to this Complaint, Sandoz and Aurobindo dominated

the market for Cefpodoxime.

       648.    On January 3, 2013, CW-3 of Sandoz called CW-6 of Aurobindo. The call lasted

two minutes. The next day, on January 4, 2013, CW-6 called CW-3 twice, with one call lasting

three minutes. A few minutes after hanging up, CW-3 called Kellum and they spoke for nine

minutes. After that call, Kellum e-mailed                       , a senior sales and marketing

executive at Sandoz that “




       649.    The following business day, on January 7, 2013, CW-6 of Aurobindo and CW-3

of Sandoz exchanged three calls, including one lasting six minutes. On these calls, CW-6

confirmed that Aurobindo planned to launch both formulations of Cefpodoxime that week. CW-

3 told CW-6 that Sandoz planned to increase pricing on both formulations by 20%. CW-6

advised that Aurobindo was looking for 40% share and would start by targeting Cardinal and

CVS. In turn, CW-3 gave his competitor specific non-public contract price points that Sandoz



                                                 197
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 211 of 789




was charging to those customers. CW-6 then stated: “                                          .”

CW-3’s contemporaneous notes from this call are pictured below:




       650.    Shortly after speaking with each other, CW-6 called Grauso and CW-3 called

Kellum to report back what they had discussed. This call pattern is detailed in the chart below:




                                               198
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 212 of 789




       651.    On January 9, 2013 and January 11, 2013, the day that Sandoz increased WAC

pricing on Cefpodoxime, CW-3 and CW-6 exchanged three more calls. After speaking with

each other, CW-3 called Kellum and CW-6 called Grauso to report back what they had

discussed. This call pattern is detailed in the chart below:




       652.    Due to an issue at its manufacturing facility, Aurobindo’s launch of Cefpodoxime

was delayed and the company was unable to launch in January 2013 as planned.

       653.    Between February 24 and February 27, 2013, ECRM held its annual Retail

Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from

Aurobindo and Sandoz were in attendance, including CW-6 and Grauso of Aurobindo and

Kellum, CW-3, and CW-2 of Sandoz.

       654.    On February 26, 2013, CW-2, a Sandoz senior sales executive – while still at the

ECRM conference – sent the following e-mail to his Sandoz colleagues:




                                                199
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 213 of 789




       655.    On April 17, 2013, CW-6 of Aurobindo called CW-3 of Sandoz. The call lasted

two minutes. Less than an hour later, CW-3 called CW-6 back and they spoke for six minutes.

The next day, on April 18, 2013, CW-6 called CW-3 and they spoke for ten minutes. That same

day, Aurobindo launched both formulations of Cefpodoxime and matched Sandoz’s increased

WAC pricing.

       656.    On April 30, 2013, CW-3 and CW-6 exchanged three phone calls, including one

call lasting three minutes. On these calls, the competitors again discussed Aurobindo’s launch of

Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market share. The

competitors also discussed specific customers that Aurobindo was targeting. CW-3’s

contemporaneous notes from these calls are pictured below:




                                              200
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 214 of 789




        657.    In accordance with the plan, on May 22, 2013, Aurobindo made an offer to CVS

for Cefpodoxime Tablets and the customer accepted that offer the very next day on May 23,

2013.

        658.    Similarly, on August 29, 2013, Aurobindo made an offer to ABC for

Cefpodoxime Tablets. The next day, on August 30, 2013, ABC e-mailed Sandoz to advise that it

had received a competitive offer and asked whether Sandoz wanted to bid to retain the business.

On September 4, 2013,                     , a Sandoz sales executive, responded to ABC and

declined the opportunity stating, “                                                      Later

that same day, ABC awarded the business to Aurobindo.

        659.    Aurobindo would also win awards for Cefpodoxime Tablets at McKesson and

several other smaller customers, without substantially eroding the high pricing in the market.

        660.    On September 9, 2013,                     , an Aurobindo sales and marketing

executive, pushed Grauso to submit a bid for Walmart’s Cefpodoxime business. Grauso balked

at the request stating, “

                                               201
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 215 of 789




                                      Given the market share breakdown, Grauso gave his

approval to submit a bid to Walmart. Thereafter, on September 30, 2013, the customer accepted

the bid and awarded Aurobindo its indirect business.

       661.    Later, in December 2013, when Sandoz was looking to identify additional

products to supply to Walmart, Kellum noted with respect to Cefpodoxime: “



           ”

       BB.     Cefuroxime Axetil

       662.    Cefuroxime Axetil, also known by the brand name Ceftin, is an antibiotic used to

treat a variety of bacterial infections. Aurobindo, Citron, and Lupin were the primary

manufacturers of Cefuroxime Axetil during the conspiracy.

       663.    In February 2014, Lupin and Aurobindo were the primary manufacturers of the

drug and they began to coordinate to increase prices by 500%. Citron entered the market in

April 2014, and it matched the WAC pricing of its competitors rather than compete for market

share. In exchange, Lupin and Aurobindo conceded to Citron its fair share of the market.

       664.    For example, when a customer came to Aurobindo in 2014 asking it to reduce

prices, its Director of National Accounts refused, stating: “

                                                                ” There are likewise indications

that manufacturers who had a much smaller share of the market were aware of the coordination.

       665.    Lupin, Aurobindo and Citron communicated directly with each other in

furtherance of the conspiracy. For example, David Berthold of Lupin (the VP of sales) spoke

with                of Citron (the EVP of Sales) for nearly ten minutes on January 10, 2014, for
                                                202
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 216 of 789




over thirty minutes on April 10, 2014, three times in June, on July 16, 2014 for fifteen minutes

and on July 17, 2014 for fourteen minutes.

       666.    Lupin’s Berthold also communicated by phone multiple times in January and

February 2014 with                    of Aurobindo (the Senior Director of Commercial

Operations). Notably, they spoke on the days close to their coordinated WAC price increases.

This included conversations on January 23, 2014 for seven minutes; twice on February 4, 2014;

three times on February 5th; once on February 14th for over eight minutes; once on February

15th; three times on February 18th; twice on February 20th; and once on February 25th.

       667.    As a result of this coordination, Defendants were able to charge supracompetitive

pricing on Cefuroxime Axetil to Plaintiffs and others in the United States.

       CC.     Celecoxib

       668.    Celecoxib, also known by the brand name Celebrex, is a nonsteroidal anti-

inflammatory medication used in the treatment of pain and inflammation associated with

arthritis, juvenile rheumatoid arthritis, and other disorders.

       669.    Teva received approval to market generic Celecoxib in May 2014.

       670.    On November 20, 2014, as Teva was preparing to launch its generic Celecoxib

capsules, a customer informed Teva that Actavis was vying for some of the customer’s

Celecoxib business. The customer indicated that Actavis was preparing for a launch of its own

and had advocated its position by pointing out that it was just trying to “get their share” in light

of the fact that Teva had already secured over 30% of the market.

       671.    Rekenthaler took a cooperative—rather than competitive—stance upon hearing

that news, saying: “That’s all pretty accurate and hard to argue with.”



                                                 203
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 217 of 789




       672.    By December 1, 2014, however, the issue of where Actavis would obtain its

desired market share remained undecided. Rekenthaler’s strategy was consistent with the “fair

share” understanding, saying: “I don’t want to give up anything. . . . We’re at 32% and I think

that’s reasonable.”

       673.    In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6)

minute call with Falkin at Actavis on November 25. The two spoke twice more on December

3—once for two (2) minutes and another time for one (1) minute. Patel spoke to                 ,a

senior sales and marketing executive at Actavis, for over eight (8) minutes on December 5, and

for over sixteen (16) minutes on December 8. Rekenthaler and Falkin resumed their

communications the day before the Teva launch—December 9—with a one (1) minute phone

call. On December 10, the day of the launch, Rekenthaler and Falkin spoke three times in calls

of one (1) minute, nine (9) minutes, and three (3) minutes in duration.

       674.    As a result of these collusive communications, Defendants have been able to sell

Celecoxib at supracompetitive prices since December 2014.

       DD.     Chlorpromazine

       675.    Chlorpromazine HCL is prescribed to treat psychotic disorders such as

schizophrenia, manic depression, and bipolar disorder. It is also used to treat nausea, vomiting,

anxiety, and other symptoms.

       676.    During the period relevant to this Complaint, Sandoz, Mylan, and Upsher-Smith

dominated the market for Chlorpromazine.

       677.    Beginning in approximately August of 2011, Sandoz, Mylan, and Upsher-Smith

colluded to implement a series of abrupt and substantial price increases.
                                               204
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 218 of 789




        678.    The companies also coordinated price increases through their common purchase

of the APIs for Chlorpromazine. For example, on July 1, 2013,                       of Upsher-

Smith e-mailed               , Armando Kellum,             , and others at Sandoz to discuss a

price increase on the APIs for Chlorpromazine and other drugs. Although the price increase on

the API for Chlorpromazine represented a cost increase to the manufacturers of a fraction of a

cent per tablet, Sandoz’s procurement director asked internally on July 16, 2013, whether there

was “                                                                                  ” And

indeed there was, as that very same day, Kellum circulated a list of drugs for which Sandoz

would increase prices that included Chlorpromazine (along with other drugs such as

Betamethasone, Cholestyramine, Clomipramine, Etodolac, and Methazolamide for which

Kellum and others at Sandoz also communicated with competitors to implement price increases).

        679.    Kellum was able to add Chlorpromazine to the list of pending price increase

because senior executives from Mylan, Sandoz, and Upsher-Smith had been in frequent contact

by phone during the two months prior to his e-mail. For example,                of Upsher-Smith

spoke with                   of Mylan and CW-3 of Sandoz a number of times between May and

August July 2013. During this same period, James Nesta of Mylan had dozens of calls with CW-

4 of Sandoz.

        680.           continued to speak with CW-3 of Sandoz and           of Mylan in 2014 and

2015, and the companies continued to coordinate additional price increases on Chlorpromazine.

Although Upsher-Smith led another price increase in August 2014, Sandoz and Mylan did not

follow it until early in 2015. However, upon information and belief,         confirmed with CW-

3 and          that the companies would comply with the fair share rules, and refrain from taking

Upsher-Smith’s customers.
                                                205
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 219 of 789




       681.       As a result of these communications, Sandoz, Mylan, and Upsher-Smith were able

to increase prices on Chlorpromazine by approximately 1000% between August 2011 and May

2015. Additionally, the companies have been able to maintain prices at supracompetitive levels

they established during the conspiracy as of the filing of this Complaint.

       EE.        Cholestyramine

       682.       Cholestyramine is prescribed to lower cholesterol levels and also to alleviate

itching associated with liver disease. During the period relevant to this Complaint, Sandoz,

Upsher-Smith, and Par dominated the market for Cholestyramine powder.

       683.       As noted above,               of Upsher-Smith was in frequent communication

with CW-3 of Sandoz between May and August of 2013, discussing Chlorpromazine. Upon

information and belief, these discussions also included collusion on Cholestyramine, which the

Defendants increased prices on at the same time as Chlorpromazine. Indeed, Cholestyramine

was included by Kellum on his list of drugs slated for increases in late July 2013.

       684.       In addition to the calls between         and CW-3,                  of Upsher-

Smith spoke with CW-3 on July 16 (the same day that Kellum created his list of price increase

targets that included Cholestyramine), and again on July 26. Three days later,                 of

Upsher- Smith spoke with                       of Par. The two spoke again on September 5, 2013.

       685.       Upon information and belief, through these calls, Par, Upsher-Smith and Sandoz

agreed to implement a price increase that Upsher-Smith led in June 2013. Sandoz followed this

increase in July 2013, and Par followed the increase in August 2013. Additionally, the

competitors agreed to comply with the fair share market allocation rules in order to effectuate the

price increase.



                                                     206
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 220 of 789




       686.    As a result, Defendants were able to increase prices by between 100-200%,

depending on the method of packaging. For example, between August and September 2013, Par

increased its prices of Cholestyramine cans from $22 to more than $63, and on Cholestyramine

packets from $43 to more than $107.

       FF.     Ciclopirox

       687.    Ciclopirox, also known by the brand names Loprox and Penlac, is an antifungal

medicine that is sold in a variety of formulations including cream, gel, shampoo, solution, and

suspension. During the period relevant to this Complaint, Actavis, Fougera/Sandoz, Glenmark,

G&W, Perrigo, and Taro.

       688.    In the summer of 2011, the market for Ciclopirox cream was evenly split between

four competitors – Perrigo with 26%; Paddock Laboratories, LLC – which was acquired by

Perrigo in July 2011 – with 30%; Fougera with 21%; and Glenmark with 21%. Defendant G&W

was not in the market at this time.

       689.    On September 21, 2011, however, Vogel-Baylor learned from a customer that

Fougera had temporarily discontinued Ciclopirox Cream. Vogel-Baylor forwarded that

information to her supervisor, Grauso, who then called CW-6 at Fougera twice to confirm the

information. The two competitors also spoke again the next morning.

       690.    G&W saw Fougera’s exit as an opportunity to enter the market for Ciclopirox

Cream. After confirming Fougera’s plans to exit, G&W began making plans to enter the market.

       691.    On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a meeting she had

with Plaintiff Rite Aid concerning G&W's upcoming launches. Regarding Ciclopirox Cream,

Vogel-Baylor noted that Rite Aid’s current incumbent was Glenmark and stated that



                                               207
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 221 of 789




         692.   Throughout January 2012, G&W began formalizing its strategy for the Ciclopirox

Cream launch and reached out to various customers to obtain incumbent information, usage, and

pricing intelligence.

         693.   On February 3, 2012, Vogel-Baylor e-mailed Orlofski, a senior G&W executive,

notifying him that Ciclopirox Cream was now available in small quantities and that several

additional batches would be ready for shipment in the next few weeks. She further stated that

she needed to sit down with him to discuss which customers G&W wanted to approach.

         694.   On February 20, 2012, Orlofksi e-mailed Vogel-Baylor with a list of the tasks that

she was accountable for. One of those responsibilities was to secure approximately 20% market

share of Ciclopirox Cream per the company’s launch plan.

         695.   The next day, on February 21, 2012, Orlofski exchanged eight text messages with

                , a high-level executive at Perrigo. Two days later, on February 23, 2012, the two

competitors exchanged an additional ten text messages.

         696.   As of March 2012, Glenmark had a 60% share of the Ciclopirox Cream market,

Perrigo had 25%, and Fougera had the remaining share even as it was phasing out of the market.

         697.   By March 19, 2012, G&W had secured the Ciclopirox Cream business at

Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than G&W’s

goal of 20% of the market for Ciclopirox Cream.

         698.   On March 23, 2012, Vogel-Baylor asked                   , a sales executive at

G&W, to reach out to Publix to see if the customer would be interested in a bid for Ciclopirox

Cream.             responded: “



                                                                                                 .
                                               208
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 222 of 789




                         replied: “



                                                                                   ”

       699.   On March 27, 2012,              advised Vogel-Baylor that G&W should put

together a proposal for Publix and that the customer planned to award G&W the business before

the upcoming RFP. That same day, while they were both at a Rite Aid event in Las Vegas,

Nevada, Vogel-Baylor met CW-5, a senior executive at Glenmark, for the first time.

       700.   Two days later, on March 29, 2012, Vogel-Baylor e-mailed CW-5 stating,

                                                                          and asked the

Glenmark executive to send his full contact information. The next day, CW-5 responded to

Vogel-Baylor’s e-mail, providing his contact information and adding, “

                    .” After exchanging a few more e-mails, the two then also exchanged

several text messages.

       701.   On April 2, 2012, CW-5 e-mailed Vogel-Baylor stating that he had forgotten his

cell phone at home and was “

                   ”

       702.   Throughout the month of April 2012, Vogel-Baylor and CW-5 exchanged

hundreds of text messages and phone calls. During these communications, and others over the

next several months, G&W and Glenmark colluded to significantly raise their contract pricing on

Ciclopirox Cream almost simultaneously.

       703.   For example, on April 11 and April 12, 2012, Vogel-Baylor and CW-5 exchanged

more than fifty text messages and phone calls. In the early morning of April 12, 2012, Vogel-

Baylor e-mailed her supervisor, Orlofski, recommending that G&W increase contract pricing for
                                              209
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 223 of 789




Walgreens and Publix. She suggested a direct price increase for Publix between 57% and 82%

and between 233% and 408% for Walgreens, depending on the dosage size.

        704.   On April 18, 2012, Vogel-Baylor e-mailed              at G&W with specific

pricing to submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-Baylor

advised that because G&W was doing a price increase on the product, she was including

increased pricing on the bid. Vogel-Baylor further stated that           should discuss this with

her before submitting the bid. That same day, Vogel-Baylor exchanged at least twenty text

messages and phone calls with CW-5 of Glenmark.

        705.   That same day, Glenmark also began sending out notices to its customers that it

would be increasing its prices for Ciclopirox Cream.

        706.   From April 24 to April 27, 2012, the NACDS held its annual meeting in Palm

Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all attended, including

         of Perrigo, Orlofksi and Vogel-Baylor of G&W, and CW-5 of Glenmark.

        707.             of Perrigo and Orlofski of G&W communicated several times by phone

in advance of the conference, as well as on the day the conference began. Between April 19 and

24, 2012, Orlofski and          exchanged at least fifteen text messages. Orlofski also called

         once on April 24, 2012. The call lasted less than one minute. Vogel-Baylor and CW-5

of Glenmark continued to communicate constantly throughout this time period. On April 24,

2012 alone, Vogel-Baylor exchanged eighty-eight text messages with CW-5.

        708.   That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid on

Ciclopirox Cream.               a sales executive at G&W, forwarded the request to Vogel-Baylor

stating: “                                                                                       .”

G&W declined to bid on the opportunity.
                                               210
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 224 of 789




       709.     The next day, on April 25, 2012, Vogel-Baylor e-mailed             asking him to




       710.     Two days later, on April 27, 2012, Vogel-Baylor requested that G&W prepare a

price increase letter for Walgreens raising the prices for Ciclopirox Cream between 233% and

408% depending on the formulation.

       711.     On May 21, 2012, Plaintiff Kroger, a Glenmark customer, e-mailed Vogel-Baylor

asking if G&W would like to bid on Ciclopirox Cream. Vogel-Baylor declined to bid on the

opportunity claiming that G&W could not handle the volume.

       712.     On May 24, 2012, Vogel-Baylor e-mailed             asking if he had heard

whether Publix would accept the price increase on Ciclopirox Cream.               responded that

Perrigo had submitted low pricing on the RFP.

       713.     By this time, Vogel-Baylor had been introduced to CW-6 at Fougera and was

communicating with him directly (instead of through Grauso, as she had done previously).

Vogel-Baylor knew that CW-6 had a relationship with           at Perrigo, so she reached out to

him that same day to have CW-6 act as a conduit between her and            at Perrigo.

Immediately upon hanging up with Vogel-Baylor, CW-6 called               of Perrigo. After

speaking with           CW-6 hung up and immediately called Vogel-Baylor back. This call

pattern is detailed in the chart below:




                                                211
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 225 of 789




       714.    Later that day, Vogel-Baylor replied to her colleague             stating,

                                                                              Vogel-Baylor

forwarded Perrigo's pricing to her supervisor, Orlofski.

       715.    On June 4, 2012, G&W sent its price increase notice to Walgreens. In an internal

pricing spreadsheet, Perrigo listed its direct pricing at one of its customers on the 15gm, 30gm,

and 90gm package sizes as $7.14, $11.22, and $19.39, respectively. Notably, this pricing was

even higher than the increased pricing G&W sent to Walgreens on June 4, 2012.

       716.    On June 6, 2012, Vogel-Baylor and CW-5 of Glenmark exchanged eight phone

calls. All of the calls lasted less than one minute.

       717.    On June 11, 2012,               of G&W e-mailed Vogel-Baylor stating that he had

spoken with Walgreens and the customer had told him

                                                                                    stated,

                                                                                              Vogel-

Baylor responded: “                                                                         .” That

same day, Vogel-Baylor and CW-5 of Glenmark exchanged more than eighty text messages.




                                                 212
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 226 of 789




       718.    Vogel-Baylor forwarded her exchange with                to Orlofski. The next day,

on June 13, 2012, Vogel-Baylor exchanged eighteen text messages with CW-5 of Glenmark.

G&W ultimately retained the Walgreens business.

       719.    Between June 15, 2012 and June 26, 2012, Vogel-Baylor and CW-5 continued to

exchange multiple text messages each day. During that time period, the two competitors

exchanged 545 text messages.

       720.    On June 29, 2012,             e-mailed Vogel-Baylor to advise her that MMCAP

was requesting a bid on Ciclopirox Cream. Vogel-Baylor asked:




       721.    As noted below in Section XIII, Defendants also conspired to fix prices of other

formulations of Ciclopirox.

       GG.     Clindamycin Phosphate

       722.    Clindamycin Phosphate (“Clindamycin”), also known by the brand names Cleocin

T, Clinda Max, and Clinda-Derm, among others, is a topical antibiotic used on the skin to stop

the growth of certain bacteria that cause acne. Clindamycin comes in several different

formulations, including a cream, gel, lotion, and solution.

       723.    At all times relevant to the Complaint, Fougera (and later Sandoz, after its

acquisition of Fougera) and Greenstone were the primary players in the markets for the four

different formulations of Clindamycin Phosphate. In each of those markets, the two competitors
                                                213
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 227 of 789




adhered to the “fair share” understanding across all four product markets and coordinated several

significant price increases. In only one of those markets – Clindamycin Solution – did any

competitor ever enter. As discussed more fully below, Taro and Perrigo entered the market for

Clindamycin Solution in late 2013, coordinating to avoid competition and minimize price

erosionconsistent with the “fair share” understanding.

               1.      The First Coordinated Price Increase (60ml Solution – Fougera and
                       Greenstone)

       724.    In 2010, Defendants Fougera and Greenstone were the only suppliers in the

market for Clindamycin 60ml solution. Fougera – a separate entity that was subsequently

acquired by Sandoz in 2012 – temporarily discontinued the product in September 2010, leaving

Greenstone as the sole supplier in the market.

       725.    By late 2010, however, Greenstone also began to experience production

problems, although it did continue to supply certain select customers. Fougera immediately

started preparing to re-enter the market and significantly raise price – in direct coordination with

Greenstone.

       726.    On November 1, 2010, Fougera learned that it had Clindamycin 60ml solution in

stock and that the product was available for shipping. That day, Kaczmarek stated internally that




                                                                           That same executive

initially suggested that Fougera double its WAC price, from $7.50 to $15.

       727.    Fougera did get the price point “            ,” with the help of Greenstone. The

next day – November 2, 2010 – Fougera scheduled an internal


                                                 214
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 228 of 789




                                         for the call included Kaczmarek, CW-3 and CW-6,

among others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone –

someone he generally did not speak with on the phone for social reasons – and the two spoke for

nearly six minutes.

       728.    At some point that day, Fougera changed plans and decided to re-enter the market

with a much more dramatic WAC price increase than originally suggested the day before, going

from $7.50 to $31.50 – or a 320% increase. Customer contract prices increased even higher.

Within two days after the price increase, for example, during a conversation with a Fougera

national account representative, a customer complained that it had only just recently taken

Clindamycin off contract with Fougera but

                That same day, November 4, 2010, CW-6 and Nailor of Greenstone exchanged

twenty-one text messages.

       729.    Based on their communications, Fougera knew that Greenstone would follow its

price increase – but it could not tell its customers that. For example, in January 2011, a large

wholesaler customer, ABC, approached Fougera asking if it knew whether Greenstone would be

following Fougera’s price increase on Clindamycin Solution. In an internal Fougera e-mail

exchange, CW-3 asked CW-6 (who, as stated above, had spoken with Nailor at Greenstone on

the day of the Fougera price increase) if there was

                                                            CW-6 responded that he did not have

any new information, other than that a Greenstone price increase              .” When CW-3

pressed for more detail about how quickly it would be coming, CW-6 responded:

                       Indeed, CW-6 had called Nailor at Greenstone and left a 43-second

voicemail immediately before sending that e-mail to CW-3.
                                                215
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 229 of 789




       730.    Over the ensuing months, Fougera was contacted by several customers requesting

price reductions due to the fact that Greenstone had not yet followed. Fougera continued to

coordinate regularly with Greenstone and did not reduce its price, but grew frustrated when its

competitor did not promptly follow as expected – internally stating that Greenstone was

                                and that they                   and that they were

       731.    Greenstone did ultimately follow Fougera’s price increase with an increase of its

own on Clindamycin Solution in July 2011, but it did not fully match Fougera’s public WAC

pricing. Nonetheless, Fougera refused to bid on any of Greenstone’s accounts as it did not want

to punish Greenstone for actually raising its prices.

       732.    During this time period, the anticompetitive understanding and coordination

between Fougera and Greenstone applied to the other formulations of Clindamycin as well. For

example, in May 2012, Greenstone notified customers that it would be raising the price of

Clindamycin Gel. Shortly after that, Fougera was approached by a customer asking for a bid on

Clindamycin Gel. In conveying the request to Kaczmarek, a Fougera senior executive explained

that

                                        Kaczmarek agreed.

       733.    The next day, CW-6 exchanged five text messages with Nailor of Greenstone,

likely to convey Fougera’s decision not to challenge Greenstone’s market share at that customer.

       734.    Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

Clindamycin Gel, Lotion and Cream out to bid “                                       .” According

to CW-3,                                                That same day, CW-6 of Fougera placed a

call to Nailor at Greenstone and left a 31-second voicemail.



                                                216
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 230 of 789




               2.      The Second Coordinated Increase (October 2012 – All Formulations –
                       Sandoz and Greenstone)

       735.    In late July 2012, Sandoz formally acquired Fougera. As discussed more fully

below, even before the acquisition Sandoz had been conspiring separately with Greenstone to fix

prices on Latanoprost Drops, and thus had its own separate relationships with Greenstone.

       736.    After the merger, Sandoz began to scrutinize the Fougera business line and search

for ways to maximize revenue for Fougera products in order to meet its pre-merger expectations.

Starting in or about August 2012, Kellum (of Sandoz) and Kaczmarek (of Fougera, still with the

company during the transition) – now co-workers – were tasked with discussing and identifying

a list of price increase candidates from the Fougera drug portfolio.

       737.    By August 1, 2012, Greenstone had identified Clindamycin Solution as a

                      On August 7, 2012, Kellum called            and the competitors exchanged

six text messages. The next day, August 8, 2012, Kellum and            spoke for ten minutes.

       738.    Later that month, on August 22, 2012, Kellum identified Clindamycin, in all of its

various formulations, as a price increase candidate. In describing his reasoning, Kellum

indicated that the only competitor for all four formulations was Greenstone,

                                                          Kellum was referring to his recent

successful collusion with Greenstone on Latanoprost drops (discussed below) which had resulted

in a significant price increase. In response, Kaczmarek recalled his own experience of

Greenstone’s failure to follow Fougera’s Clindamycin Solution price increase as quickly as he

wanted, stating

       739.    Kellum’s confidence in Greenstone was based on his own relationship with

       of Greenstone, and his prior conversations with her. Kellum pushed forward with the


                                                217
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 231 of 789




planned price increases for Clindamycin, noting in a late-August 2012 presentation that




       740.    As Sandoz was planning for the Clindamycin price increase in August 2012,

Kellum was coordinating with            For example, on August 29, 2012, a colleague at Sandoz

sent Kellum a draft “                                     ,” which included detailed information

about the proposed Clindamycin price increase. After speaking with           of Greenstone that

same day for more than three minutes, Kellum responded to his colleague saying,



       741.    Similarly, in September 2012 when Kellum was asked for his “               for the

price increases on Clindamycin, he told colleagues that he expected Greenstone would

                                                 and follow the Sandoz price increase. Although

others at Sandoz expressed some concern that Greenstone might not follow, Kellum remained

confident in his agreement with         and Greenstone.

       742.    On October 19, 2012, Sandoz implemented price increases on all four

formulations of Clindamycin ranging from 77% for vaginal cream to 188% for gel.

       743.    In the days leading up to the price increases, Kellum continued his coordination –

by phone and text message – with          of Greenstone. As detailed in the table below, Kellum

reached out repeatedly by phone and text message to          at Greenstone in the days leading up

to Sandoz’s announcement of the price increases. This culminated in a nearly four minute call

between the two competitors on October 19, 2012 – the day the Sandoz price increases became

effective:



                                               218
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 232 of 789




       744.    During these communications, the competitors confirmed their understanding that

Greenstone would follow the Sandoz price increases. With the agreement in hand and understood

between the two competitors, Kellum and           would not need to speak again by phone or text

message for nearly a year-and-a-half, until March 18, 2014 – as Sandoz was preparing for

another large price increase on Clindamycin (discussed below).

       745.    Greenstone followed the price increases quickly this time, notifying its customers

of a price increase on all of Clindamycin formulations on November 27, 2012 – although the

WAC price increases did not become effective and publicly visible until December 27, 2012. In

the interim period before Greenstone publicly followed the Sandoz price increases, Sandoz made

sure to avoid disrupting the market.

       746.    When Greenstone’s customers approached Sandoz looking for a lower price,

Sandoz refused to bid. Kellum, in particular, “                      ” that Sandoz avoid bidding

as a result of the Greenstone price increases.

       747.    During that same time period, Sandoz’s own customers also approached the

company, seeing lower public prices from Greenstone and requesting that Sandoz reduce its

pricing because they were not yet aware that Greenstone had followed. Knowing that

Greenstone would follow, however, Sandoz refused. For example, in early December 2012
                                            219
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 233 of 789




Sandoz was approached by its customer McKesson asking Sandoz to reduce its pricing for

Clindamycin because Greenstone was offering significantly lower pricing in the market. A

Sandoz pricing employee initially responded to the customer by refusing to lower the price,

saying

                                                                        your e-mail. When the

customer challenged those responses and asked for additional details about what intelligence

Sandoz was referring to, the pricing employee forwarded the e-mail string to Kellum and CW-1,

asking for advice on how to avoid referring to the illegal understanding between the two

companies by

Kellum responded by instructing the employee to call McKesson and

                   Knowing that a Greenstone increase would be coming, Kellum concluded:



         748.   The Greenstone Clindamycin WAC price increases became effective and publicly

visible on December 27, 2012. Greenstone followed Sandoz’s WAC price increases to the penny

on every formulation, with Greenstone’s prices on Clindamycin Solution increasing by 416%.

         749.   The coordinated price increases were a success. In a May 2013 Sandoz Planning

Meeting, Sandoz noted with respect to Clindamycin:

             By May 2014, those price increases had resulted in an additional $61,000,000 in net

sales to Sandoz.




                                               220
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 234 of 789




               3.         New Entrants on Clindamycin Solution – Actavis, Perrigo and Taro –
                          Do Not Significantly Erode Pricing

       750.    The late-2012 Sandoz and Greenstone price increases got the attention of two

competitors – Taro and Perrigo – that had previously obtained approval to market Clindamycin

Solution but had not recently been active in the market.

       751.    For example, in a January 2013 internal e-mail, Perrigo employees noted that they

had                                                  on Clindamycin Solution. They noted that

Perrigo already possessed approved ANDAs for the product that were

                    and

                              Perrigo did indeed begin making plans to return to the market; and

was in frequent communication with its competitors at every important step throughout the

process.

       752.    Taro similarly had approval to sell Clindamycin Solution, but had not been

marketing the product. As early as April 2013, however, Taro began taking steps to bring the

product back to market, which included reaching out to competitors. For example, on April 17,

2013, Taro circulated an internal e-mail about a “                 ” for Clindamycin Solution,

requesting specific information about material availability in order to estimate an available

launch date. That same day, Aprahamian called his contact at Sandoz, CW-3, and the two spoke

for four minutes.

       753.    Similarly, Aprahamian scheduled a meeting with colleagues at Taro on June 6,

2013 to discuss Taro’s entry into the market for Clindamycin Solution. The day before that

meeting, he sent an e-mail internally saying, “




                                                  221
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 235 of 789




                 The day after his internal meeting – June 7, 2013 – Aprahamian called CW-3 at

Sandoz and the two competitors spoke for nearly eleven minutes.

       754.    Starting in July 2013, Sandoz started having temporary supply problems for

Clindamycin Solution, due to a change in the adhesive label which required additional testing.

The disruption was temporary, and Sandoz expected to be back in the market by the end of the

year. However, this left Greenstone as the only viable competitor while Taro and Perrigo were

planning to enter the market.

       755.    Because it was well understood under “fair share” principles that Greenstone

would have to concede market share and “play nice in the sandbox” as these new competitors

entered the market (and as Sandoz subsequently re-entered the market), it was important for

Taro, Perrigo and Sandoz to coordinate with each other in order to avoid competition and

minimize price erosion as they re-entered the market.

       756.    Perrigo started preparing in earnest to enter the market for Clindamycin Solution

in August 2013. Over the next several weeks, executives at Perrigo, Taro and Sandoz were in

almost constant communication, as set forth below:




                                              222
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 236 of 789




       757.    On August 28, 2013, at 1:30 p.m. ET, the Perrigo sales team held an internal

launch meeting regarding Clindamycin Solution. In advance of that meeting, a Perrigo executive

circulated pricing and market share information to the team, including a pricing grid with

proposed Perrigo pricing for different “     of customers. One of the attached documents listed

Perrigo’s “                          .” This led to several more phone calls between Taro,

Perrigo, and Sandoz that same day. Aprahamian of Taro and             of Perrigo both spoke to

CW-3 of Sandoz in the morning before the 1:30 p.m. ET Perrigo launch meeting. Shortly after

the meeting, at 2:36 p.m., Boothe of Perrigo called the Taro main line and spoke to someone at

Taro – likely Perfetto – for approximately thirteen minutes.

       758.    Perrigo formally launched and entered the market for Clindamycin Solution on

Monday, September 9, 2013 – a week earlier than expected. The week before the launch, as


                                               223
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 237 of 789




Perrigo was deciding which customers to approach, executives at the company were again in

frequent contact with competitors Taro and Sandoz. On Wednesday, September 4, 2013, a

Perrigo executive sent an e-mail to the Perrigo sales team about Clindamycin Solution, stating:

“                                                      ” The next day,       of Perrigo called

his contact at Sandoz, CW-3, and the two spoke for approximately ten minutes. The day after

that – Friday September 6, 2013 –Boothe of Perrigo spoke to Perfetto of Taro for nearly two

minutes.

       759.    Perrigo was quickly able to obtain ABC and Walmart as customers, allowing the

company to even exceed its initial market share targets.

       760.    Shortly after Perrigo entered the market, on September 12, 2013, Aprahamian of

Taro sent an internal e-mail announcing that “



                                                        .”

       761.    Over the next several weeks, executives at Taro communicated frequently with

their counterparts at Perrigo and Sandoz to determine which customers to target, and how to

avoid competing with each other. At least some of those communications are set forth below:




                                                 224
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 238 of 789




       762.    As can be seen in the table above, Aprahamian called CW-3 at Sandoz on October

1, 2013, most likely leaving a voicemail. CW-3 called Aprahamian back the next day, and the

two spoke for ten minutes. During that call, Aprahamian and CW-3 talked about specific pricing

in the market and which customers Taro should approach as it entered the market. That same

day – October 2, 2013 – Aprahamian created a spreadsheet titled

                       which documented some of the information he had received during that

call. In that document, Aprahamian created an initial pricing model for Taro’s upcoming launch

of Clindamycin Solution, based on his conversations with CW-3. The spreadsheet included not

only public WAC pricing for Sandoz, Greenstone and Perrigo, but also in a separate tab of the

spreadsheet titled “           ” – non-public price points for three potential customers: Plaintiff

Rite Aid, Publix, and ABC:




                                              225
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 239 of 789




       763.    On October 8, 2013, Taro was busy preparing for the launch. Aprahamian sent an

e-mail to the Taro sales team indicating that Taro was planning to launch Clindamycin Solution

“                ” and asking those sales executives to reach out to customers and “

              ” Aprahamian said he was

                                                      Consistent with the “fair share”

understanding, Aprahamian indicated that

meaning that Taro would only target Greenstone customers – not Perrigo – due to Greenstone’s

very high market share. Another Taro employee was concurrently creating a

                     with information about the product, recent price trends in the market,

competitors, and Taro’s                              of 20%. That same day, Aprahamian called

CW-3 at Sandoz and left a message. CW-3 returned the call immediately and the two spoke for

approximately three minutes.

       764.    Taro also scheduled an internal meeting regarding the Clindamycin launch for

October 11, 2013. The day before and the day of that meeting, Aprahamian was again busy

communicating with CW-3 of Sandoz. On October 10, 2013, Aprahamian called CW-3 twice –

first on CW-3’s office line, leaving a message, and then immediately after on his cell phone,




                                               226
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 240 of 789




leaving another message. The next day – the day of the Taro internal launch meeting – the two

competitors spoke three times, with calls lasting three, one, and five minutes, respectively.

       765.    As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn speaking with

        at Perrigo, he continued compiling competitively sensitive, non-public price points for

various customers. For example, by October 25, 2013, the “                 ” tab of Aprahamian’s

Clindamycin Solution pricing spreadsheet had grown:




       766.    Having this competitively sensitive, non-public information allowed Taro to price

as high as possible while still obtaining new business – accomplishing one of the fundamental

goals of the “fair share” understanding by minimizing price erosion as it entered the market.

       767.    Taro entered the market for Clindamycin Solution on October 28, 2013, matching

Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching, Taro quickly targeted

and obtained Rite Aid – not ABC or Walmart – to avoid competing with Perrigo for market

share. This gave Taro approximately 13% market share immediately, almost reaching its target

goal with just one customer.

                                                227
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 241 of 789




       768.    When Sandoz subsequently re-entered the market for Clindamycin Solution in

early 2014, it also did so in coordination with its competitors. For example, on Monday,

February 10, 2014, members of the Sandoz sales team had a conversation about the company’s

upcoming relaunch of Clindamycin Solution. As a result of that discussion, it was decided that



       769.    That same day, Kellum sent an internal e-mail to the Sandoz sales team reminding

them of the important understanding already in place with Greenstone across all of the

Clindamycin formulations, not just the Solution:




       770.    Two days later, on February 12, 2014, CW-3 of Sandoz called Aprahamian of

Taro and the two spoke for seventeen minutes. They spoke again on February 13 for one minute.

That same day – February 13, 2014 – CW-1 of Sandoz sent an internal e-mail again stressing the

broader relationship with Greenstone and the desire not to disrupt that relationship:




                                               228
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 242 of 789




        771.    Over the next several weeks until Sandoz re-launched, the four competitors for

Clindamycin Solution – Sandoz, Taro, Perrigo and Greenstone – coordinated through numerous

phone calls, in order to minimize any disruption that might be caused by Sandoz’s re-entry:




        772.    Sandoz set its target market share at 25%, choosing to target 20% from

Greenstone and 5% from Perrigo. In a May 2014 internal Sandoz presentation, Sandoz laid out

its plan for reentry, specifically referring to one of its competitors as “   rather than

“




        773.    Ultimately, these coordinated efforts to minimize price erosion were very

successful. Even after both Taro and Perrigo’s entry, and Sandoz’s re-entry, prices for

                                                  229
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 243 of 789




Clindamycin Solution remained significantly higher than they had been prior to the first

coordinated price increase. In a “                   ” presentation to Pfizer in 2017, Greenstone

summarized the lock-step price increases in the market for Clindamycin Solution, while also

showing relatively minimal price erosion even after two additional competitors had entered the

market:




       774.    Indeed, even when Actavis entered the market in early 2015, the competitors’

commitment to the fair share scheme allowed a fifth entrant without materially affecting market

prices. This was because Aprahamian coordinated Actavis’ entry with                        of

Actavis during several lengthy calls in January 2015. During these calls, Actavis identified

which customers to target to gain its fair share, which allowed Actavis to gain share at the same

supracompetitive pricing as the existing competitors.



                                               230
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 244 of 789




               4.     The Third Coordinated Price Increase (2014 – All Formulations Except
                      Solution) – Sandoz and Greenstone

       775.    Starting in April 2014, Sandoz decided to raise prices on the three formulations of

Clindamycin where Greenstone was still its only competitor. This led to a quick flurry of phone

calls between Greenstone and Sandoz in early April 2014 to confirm the understanding, as

shown below:




       776.    The phone call between Nailor and Kellum listed above was the first phone call

ever between the two, according to phone records. As a result of these calls, Sandoz understood

that Greenstone would follow its price increases. During these calls, the competitors also

discussed a separate price increase on Eplerenone Tablets, discussed more fully below.

       777.    Sandoz moved quickly, raising its WAC prices on Clindamycin Gel, Clindamycin

Lotion, and Clindamycin Cream by approximately 20%, effective April 18, 2014. Shortly after

the Sandoz increase, on April 23, 2014, Nailor of Greenstone and Kellum spoke again for nearly

fifteen minutes.

       778.    By now, Greenstone understood the need to follow the Sandoz price increases

quickly – and did so. It followed the Sandoz WAC increases to the penny less than a month-and-

a-half later, with an effective date of June 2, 2014. Shortly before Greenstone followed the

Sandoz Clindamycin increases – on May 22, 2014 –             of Greenstone called Kellum of

Sandoz twice, leaving him a forty-seven second voicemail. They did not speak again for nearly

three months. Similarly, three days before the increases became effective, on May 29, 2014,

                                               231
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 245 of 789




Nailor of Greenstone called Kellum of Sandoz, leaving him a twenty-six second voicemail. As

part of that same price increase, Greenstone also raised its pricing on Eplerenone Tablets.

       779.      Sandoz honored the “fair share” understanding with Greenstone and the

agreement to raise prices on Clindamycin. For example, when approached by a customer,

Omnicare, on May 28, 2014 to provide a bid for Clindamycin Gel, the first reaction from a

Sandoz marketing manager was that Kellum “                                                       .”

Omnicare approached Sandoz again in August, asking if Sandoz had enough supply to meet the

customer’s needs. The e-mail from Omnicare followed a flurry of phone calls between Kellum

and           of Greenstone only a few days prior, on August 14, 2014 (their first calls since May

2014). After receiving the e-mail from Omnicare, CW-3 of Sandoz informed the customer that

Sandoz would not do anything that would disrupt the market.

       HH.       Clobetasol

       780.      Clobetasol is a corticosteroid used to treat various skin conditions, such as

psoriasis and eczema.

       781.      The market for Clobetasol is mature, as Clobetasol has been available in the

United States for decades. During the relevant time period, Defendants Actavis, Akorn, Hi-

Tech, Sandoz, Fougera, Perrigo, Taro, Wockhardt, and Morton Grove sold Clobetasol to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       782.      For more than two years prior to June 2014, Defendants’ average price in the

United States for Clobetasol was remarkably stable.

       783.      Beginning in approximately June 2014, Defendants abruptly increased their prices

for Clobetasol on multiple formulations and sizes. By way of example, Taro, Sandoz, Hi-Tech,
                                                  232
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 246 of 789




Actavis, and Wockhardt all implemented price increases on their 0.05% cream product in near

lockstep reflecting increases of more than 800%:

  Product
                                                            New          Date of      Percentage
    crm          Defendant        NDC         Old WAC
                                                            WAC         Increase       Increase
   .05%
 15 gm          Taro           51672125801         $0.38       $6.84       3-Jun-14        1684%
 15 gm          Sandoz         00168016315         $0.73       $6.84      18-Jul-14         833%
 15 gm          Hi-Tech        50383026715         $0.37       $6.84      9-Aug-14         1732%
 15 gm          Actavis        00472040015             *       $6.84     10-Mar-15               *
 30 gm          Taro           51672125802         $0.33       $6.84       3-Jun-14        1993%
 30 gm          Sandoz         00168016330         $0.50       $6.84      18-Jul-14        1268%
 30 gm          Hi-Tech        50383026730         $0.32       $6.84      9-Aug-14         2026%
 30 gm          Actavis        00472040030             *       $6.84     10-Mar-15               *
 45 gm          Taro           51672125806         $0.33       $6.84       3-Jun-14        1971%
 45 gm          Sandoz         00168016346         $0.59       $6.84      18-Jul-14        1057%
 45 gm          Hi-Tech        50383026745         $0.31       $6.84      9-Aug-14         2138%
 45 gm          Actavis        00472040045             *       $6.84     10-Mar-15               *
 60 gm          Taro           51672125803         $0.32       $6.12       3-Jun-14        1832%
 60 gm          Sandoz         00168016360         $0.50       $6.12      18-Jul-14        1124%
 60 gm          Hi-Tech        50383026760         $0.29       $6.12      9-Aug-14         2016%
 60 gm          Actavis        00472040060             *       $6.12     10-Mar-15               *



         784.    Upon information and belief, between June and August 2014, Akorn, Morton

Grove, Fougera, and Perrigo all increased their list prices for Clobetasol by similar amounts,

even though these prices were not publicly reported.

         785.    Clobetasol was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase” in 2014–15.




                                               233
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 247 of 789




         786.   Defendants’ dramatic price increases were not due to supply disruptions because

there is no indication that there was a drug shortage. These dramatic increases cannot be

explained by any other market feature or shock.

         787.   Upon information and belief, the price increases on Clobetasol were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Clobetasol in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         788.   For example, on April 20–23, 2013, NACDS held its 2013 Annual Meeting in

Palm Beach, Florida. The meeting was attended by representatives from Actavis, Perrigo,

Sandoz, Taro, and Wockhardt. See Ex. 1.

         789.   On June 4–5, 2013, GPhA held a meeting in Bethesda, Maryland, which was

attended by representatives from Actavis, Fougera, Hi-Tech, Morton Grove, Perrigo, Sandoz,

and Taro. See Ex. 1.

         790.   On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. Representatives from Actavis, Akorn, Perrigo,

Sandoz, Taro, and Wockhardt attended the Expo. See Ex. 1.

         791.   On February 19–21, 2014, GPhA held its Annual Meeting at the JW Marriott in

Orlando, Florida that was attended by representatives from Actavis, Sandoz, Hi-Tech, Perrigo,

Taro, and Wockhardt. See Ex. 1.




                                               234
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 248 of 789




         792.   On April 26–29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. The meeting was attended by representatives from Actavis, Perrigo, Sandoz, Taro, and

Wockhardt. See Ex. 1.

         793.   On June 1–4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Arizona. This BLC was attended by representatives from Actavis, Hi-Tech, Sandoz, Taro, and

Wockhardt. See Ex. 1.

         794.   On June 3–4, 2014, GPhA held a meeting at the Bethesda North Marriott Hotel in

Bethesda, Maryland that was attended by representatives from Actavis, Fougera, Perrigo,

Sandoz, Hi-Tech, and Taro. See Ex. 1.

         795.   On August 23–26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center in Boston, Massachusetts. It was attended by representatives from Actavis,

Hi-Tech, Perrigo, Sandoz, Taro, and Wockhardt. See Ex. 1.

         796.   On October 27–29, 2014, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Actavis, Sandoz, Fougera, Perrigo, Taro, and Wockhardt. See

Ex. 1.

         797.   On December 3, 2014, NACDS held its 2014 NYC Week and annual foundation

dinner, which was attended by representatives from Actavis, Sandoz, and Perrigo. See Ex. 1.

         798.   On February 9–11, 2015, GPhA held its Annual Meeting in Miami Beach,

Florida. Representatives from Actavis, Sandoz, Akorn, Perrigo, Taro, and Wockhardt attended.

See Ex. 1.

         799.   On April 25–28, 2015, NACDS held its 2015 annual meeting at The Breakers,

Palm Beach, Florida. The meeting was attended by representatives from Actavis, Akorn,

Perrigo, Sandoz, Taro, and Wockhardt. See Ex. 1.
                                              235
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 249 of 789




         800.   The June 7–10, 2015 HDMA BLC was held in San Antonio, Texas. This BLC

was attended by representatives from Actavis, Sandoz, and Wockhardt. See Ex. 1.

         801.   On June 9–10, 2015, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Actavis, Fougera, Sandoz, Perrigo, Taro, and Wockhardt. See

Ex. 1.

         802.   On August 22–25, 2015, NACDS held its 2015 Total Store Expo at the Denver

Convention Center. Representatives from Actavis, Akorn, Perrigo, Sandoz, Taro, and

Wockhardt attended. See Ex. 1.

         803.   In 2016, Actavis, Akorn, Fougera, Perrigo, Sandoz, Taro, and Wockhardt

continued to attend trade association meetings and events. See Ex. 1.

         II.    Clomipramine

         804.   Clomipramine HCL, also known by the brand name Anafranil, is used for

treatment of obsessive-compulsive disorder, panic disorder, major depressive disorder, and

chronic pain. The market for Clomipramine is mature, as Clomipramine has been available in

the United States for more than 20 years. WHO includes Clomipramine on its list of essential

medicines. During the relevant time period, Mylan sold Clomipramine pursuant to ANDAs

approved by the FDA in or around January 1998. Sandoz sells Clomipramine to purchasers

pursuant to ANDAs that were approved by the FDA in or around June 1997 and March 1998.

Taro sells Clomipramine to purchasers pursuant to ANDAs approved by the FDA in December

1996.

         805.   At all times relevant to this lawsuit, there has been more than one manufacturer of

Clomipramine on the market. Defendants Mylan, Sandoz, and Taro sold Clomipramine to



                                                236
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 250 of 789




Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       806.    For more than two years prior to the conspiracy period, Defendants’ average price

in the United States for Clomipramine was remarkably stable. Beginning in approximately May

2013, Mylan, Sandoz, and Taro increased their prices abruptly and, for the most part, in unison.

       807.    In addition to Defendants Sandoz and Mylan, Defendant Taro also manufactured

Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on May 1,

2013. The price increase was striking – more than a 3,440% increase to Taro’s WAC pricing on

certain formulations.

       808.    In the weeks leading up to the Taro price increase on Clomipramine, Aprahamian

of Taro spoke several times with both CW-3 at Sandoz and                     , a national account

manager at Mylan. In fact, on several occasions during this time period, Aprahamian hung up

the phone with one competitor and immediately called the next. At the same time, CW-4 of

Sandoz was also speaking with                , a senior sales and national account executive at

Taro. During these conversations, Defendants Taro, Sandoz, and Mylan agreed to raise the price

of Clomipramine HCL.

       809.    CW-3 of Sandoz also took contemporaneous notes of some of his conversations

with competitors. For example, after speaking with Aprahamian of Taro twice on April 30,

2013, CW-3 made the notes identifying Clomipramine HCL as one of the products that Taro

planned to increase on May 1st.

       810.    Indeed, there are notations in CW-3’s notebook that demonstrate that he began

communicating with Aprahamian about Taro’s May 1 increase as early as April 2, 2013.



                                               237
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 251 of 789




       811.    As part of the agreement to raise prices and not poach each other’s customers on

Clomipramine, Defendant Sandoz consistently refused to bid for Taro’s customers after Taro

raised its price. For example, on April 30, 2013, Publix e-mailed Sandoz stating that it had

received a price increase letter from Taro regarding several Sandoz overlap products, including

Clomipramine, and asked whether Sandoz wanted to bid for the business. Kellum e-mailed CW-

4 stating: “I’m not inclined to do anything here as these may be opportunities for us. We can

blame supply if these are in fact opps for us.” CW-4 replied: “Agreed! Especially the

opportunities for us part!”

       812.    Taro agreed to concede one customer to Sandoz so that it could achieve its fair

share of the market. On May 1, 2013, Plaintiff Rite Aid e-mailed Sandoz asking for a bid on

Clomipramine. Kellum responded: “I want to raise price and perhaps pick up share here if

possible. [CW-4] try to keep Rite Aid warm and let them know we are evaluating but need to

assess supply etc….”

       813.    The next day, on May 2, 2013, Aprahamian of Taro called CW-3 at Sandoz, and

they spoke for five (5) minutes. CW-3 hung up the phone and then immediately called Kellum.

The two spoke for eight (8) minutes. First thing the next morning, on May 3, 2013, CW-3 called

Aprahamian back, and they spoke for another five (5) minutes. Within a half hour, CW-3 again

contacted Kellum and spoke for two (2) minutes. Later that day, CW-4 of Sandoz e-mailed

Kellum regarding an upcoming call with Plaintiff Rite Aid stating: “[w]hen we speak to the

clomipramine—let’s reiterate we need to keep it on the DL from taro as long as possible. . . . like

we don’t already know the cat’s out of the bag.”




                                               238
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 252 of 789




           814.   Ultimately, Plaintiff Rite Aid awarded the Clomipramine business to Sandoz.

When Rite Aid notified Taro, Aprahamian forwarded the e-mail to                      , Chief

Commercial Officer at Taro, stating: “[a]s expected Rite Aid moving Clomipramine.”

           815.   Mylan was the next to increase price on Clomipramine HCL. On May 16, 2013,

Mylan increased to the same WAC per unit cost as Taro. In the days leading up to the Mylan

price increase, all three competitors were in contact with each other by telephone to coordinate

efforts.

           816.   On July 3, 2013, HEB informed Taro that Mylan was on back order for

Clomipramine HCL and asked Taro to bid for the business. Aprahamian responded that he was

“[n]ot inclined to take on new business. Wholesalers have product, let them pull from there

temporarily and we can certainly review if shortage persists. Don’t want to over react to this

product. Not sure how long Mylan is out.”

           817.   On July 16, 2013, CW-4 of Sandoz sent the July 2013 E-mail identifying

Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew that Mylan

had increased its price on this product.

           818.   On July 20, 2013, Taro received a “Watch List” notification that Sandoz was

increasing price on Clomipramine HCL. Aprahamian forwarded the notice to                stating:

“FYI, Sandoz is in the market (and adjusted price to match ours) now with product as expected.

Don’t want to alert the reps as they could overreact. They did take Rite Aid as you know. Will

see what happens from here.”

           819.   Two days later, on July 22, 2013, Sandoz increased its WAC pricing to match the

per unit cost of Taro and Mylan.



                                                 239
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 253 of 789




       820.    On August 5, 2013, Walgreens, a Mylan customer, e-mailed Sandoz and

requested a bid on Clomipramine HCL.                        , a national account executive at

Sandoz, sent an internal e-mail asking: “[s]hould we consider a 25% share of their business?”

Kellum responded negatively, based on the agreement in place with Mylan, stating: “[t]hat is

tempting but I worry very disruptive.” On August 6, 2013, Nesta of Mylan called CW-4 at

Sandoz twice. Both calls lasted less than a minute (likely voicemails). The next day, on August

7, 2013,            replied to Kellum’s e-mail, stating: “[b]ased upon your concerns, I will kill

this unless I hear from you otherwise.”

       821.    In October 2013, CW-4 and Nesta spoke by phone several times, including

multiple calls on October 3rd and 4th.

       822.    After this series of calls, during the morning of October 15, 2013, CW-4 of

Sandoz called Kellum. The call lasted one minute. Approximately one half hour later, Kellum

e-mailed McKesson and asked if Sandoz could submit a bid for Clomipramine HCL.

       823.    On October 23, 2013, Sandoz submitted a bid to McKesson, and the customer

responded that a reduction was needed to bring the pricing in line with their current supplier,

Taro. CW-1 was surprised and forwarded the request to CW-4, copying Kellum, stating: “I

thought we were taking Mckessons Clomipramine from Mylan? Per below it appears that they

have Taro on the 90s.” CW-4 responded: “Hey, I’m only as good as my intel . . . which should

have been good.”

       824.    In December 2013, Sandoz received an inquiry from a Bloomberg reporter who

questioned the propriety of the large increases that Sandoz had taken in recent months on a

whole host of drugs, including Clomipramine HCL. Kellum prepared a response claiming that

Sandoz had simply followed the market price increase after learning of it through public sources.
                                                240
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 254 of 789




          825.    As is clear from the above allegations, Kellum’s statement was a lie. In reality,

Sandoz had raised its prices after coordinating the increases with Taro and Mylan in advance,

and stayed true to its commitments to keep those prices high.

          826.    By way of example, beginning in May 2013, Mylan, Sandoz, and Taro set their

WACs in lockstep on their 25 mg product, reflecting increases from previous WACs of more

than 2,700%:

  Product                                         Old                       Date of     Percentage
  (25 mg)         Defendant         NDC           WAC       New WAC        Increase      Increase
 30 ct           Taro            51672401106        $0.25         $8.99     1-May-13          3441%
 90 ct           Taro            51672401105        $0.25         $8.99     1-May-13          3441%
 100 ct          Mylan             378302501        $0.30         $8.99    16-May-13          2853%
 100 ct          Sandoz            781202701        $0.31         $8.99     22-Jul-13         2778%

          827.    In the fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Clomipramine, which had

experienced extraordinary price increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson, and Mark Warner, in August 2016, the GAO

issued a report in which Clomipramine was identified as having experienced an “extraordinary

price increase.”

          828.    There are no legitimate justifications for these price hikes. There were no supply

shortages or disruptions, no new patents or formulations, and no changes in drug labeling that

explain these abrupt increases.

          829.    The price increases on Clomipramine were the result of collusive agreements

between and among Defendants to increase pricing and restrain competition for the sale of

Clomipramine in the United States.


                                                  241
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 255 of 789




       830.    These collusive agreements were also furthered, at least in part, through in-person

meetings at industry events hosted by GPhA and HDMA.

       831.    For example, on October 1–3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Taro, Sandoz, and Mylan. See Ex. 1.

       832.    On February 20–22, 2013, GPhA held its 2013 Annual Meeting in Orlando,

Florida. The meeting was attended by representatives of Taro, Sandoz, and Mylan. See Ex. 1.

       833.    On April 20–23, 2013 NACDS held its 2013 Annual Meeting at The Breakers in

Palm Beach, Florida. This meeting was attended by representatives from Taro, Sandoz, and

Mylan. See Ex. 1.

       834.    On June 2–5, 2013, HDMA held its 2013 BLC in Orlando, Florida. The BLC was

attended by representatives from Sandoz and Mylan. See Ex. 1.

       835.    On June 4–5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Taro, Sandoz, and Mylan. See Ex. 1.

       836.    On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center in Las Vegas, Nevada. It was attended by representatives from Taro,

Sandoz, and Mylan. See Ex. 1.

       837.    On October 28–30, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Taro, Sandoz, and Mylan. See Ex. 1.

       838.    On December 3, 2013, NACDS held its 2013 NACDS Foundation Reception and

Dinner, which was attended by representatives from Defendants Mylan and Sandoz. See Ex. 1.

       JJ.     Clonidine-TTS Patch

       839.    Clonidine-TTS, also known by the brand name Catapres-TTS, is a medication in

the form of a transdermal patch that is used to treat high blood pressure.
                                                242
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 256 of 789




       840.    As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan having approximately 48.4% market share and Teva having

approximately 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva

began to take more than its “fair share.”

       841.    In November 2011, Teva took over Mylan’s business for Clonidine-TTS at

Walgreens after Walgreens solicited Teva to provide a bid. Then, in late January 2012, Cardinal

Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term “supply

disruption” that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal

for the one-time-buy, Cardinal asked Teva to become Cardinal’s primary supplier for Clonidine-

TTS. Believing that Cardinal’s request was prompted by Mylan having supply issues, Teva

accepted and took over the primary position at Cardinal for Clonidine-TTS.

       842.    On February 10, 2012, the move of Cardinal’s business to Teva prompted

          of Teva to order his colleagues to get intelligence on the extent of Mylan’s alleged

supply issues. That same day, Rekenthaler called             , a senior national accounts

executive at Mylan, to obtain the information, and they spoke for six (6) minutes. Later that day,

Rekenthaler reported back to his Teva colleagues that, contrary to Teva’s assumptions: “Mylan

is back in supply” and cautioned that Teva should “tread carefully.” Rekenthaler was concerned

that Mylan might retaliate against Teva for taking more than its “fair share” without consulting

with Mylan. With the awards from Walgreens and Cardinal, Teva was projected to have

between 65%–70% market share for Clonidine-TTS.

       843.    To gain back some market share, Mylan challenged Teva’s Clonidine-TTS

business at McKesson. To de-escalate the situation, Teva “conceded the McKesson business to

Mylan.” Then, in April 2012, Mylan aggressively challenged Teva’s Clonidine-TTS business at
                                               243
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 257 of 789




CVS to gain back market share and further signal its displeasure with Teva for taking the

Cardinal business. Internally, Teva lamented that Mylan was “trashing the price in pretty much a

two-player market.” Ultimately, Teva “conceded [the CVS business] due to price.”

       844.    Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just a

few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for one

of the four Doxazosin dosage strengths until the end of June 2012, but Cardinal wanted to move

the entire Doxazosin line to Teva. Rather than take this business,           cautioned his

colleagues that Teva “will need to be cautious after what happened with Clonidine. I would

rather cover them on a short-term basis where they have an issue and revisit if it becomes a more

prolonged and extensive event.”

       845.    On July 18, 2012,                  , a senior Teva product manager, circulated an

internal e-mail to Teva’s national account managers that the “[m]arket rumor is Mylan may be

having Clonidine Patch supply issues.” Teva learned of this “rumor” directly from Mylan over

the course of at least two calls between Green and Nesta on July 17 and the morning of July 18,

2012. Those calls lasted three (3) minutes and five (5) minutes, respectively.

       846.    On the morning of September 28, 2012, Nesta and Green spoke by phone at least

twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta

informed Green of Mylan’s impending temporary exit from the Clonidine-TTS market. As

expected, later in the day on September 28, 2012, Teva began getting solicitations from Mylan

customers, such as Walmart and CVS, seeking a bid from Teva for Clonidine-TTS because

Mylan had just issued a temporary discontinuation notice.
                                               244
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 258 of 789




       847.    Mylan’s exit from the Clonidine-TTS market presented an opportunity to raise

prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

market. For example, in April 2012, before Mylan had challenged Teva’s Clonidine-TTS

business at CVS, Teva’s direct invoice price to CVS for the .1 mg, .2 mg, and .3 mg Clonidine-

TTS was $22.13, $37.81, and $54.41, respectively. Mylan’s retaliation against Teva drove the

prices for CVS down to below $10.49, $18.17, and $26.51 for those dosages, respectively.

Because of Mylan’s exit from the market, however, when Teva took back the CVS business in

October 2012, Teva was able to charge CVS a direct invoice price of $33.28, $56.08, and

$80.76, respectively.

       848.    Mylan and Teva maintained regular contact as former Mylan customers came to

Teva because of Mylan’s supply issues with Clonidine-TTS. For example, Teva submitted bids

to CVS and Walmart—which were ultimately accepted by those companies—on October 4,

2012, and October 5, 2012, respectively. In the days leading up to those bids, Teva and Mylan

representatives had at least the following phone calls:




       849.    Teva and Mylan representatives continued to keep in contact going forward so

that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without

eroding price through competitive bidding. For example, on October 10, 2012, Green and Nesta

spoke for ten (10) minutes. That same day,                   of Teva sent an e-mail to Teva


                                                245
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 259 of 789




national account managers and other senior representatives reiterating that Teva representatives

should “advise of any update to this market intelligence.”

       850.    In or about February 2013, Mylan relaunched Clonidine-TTS and began seeking

market share. In early March 2013, Mylan sought to secure the Clonidine-TTS business at

Econdisc. Rather than competitively bid for the business, Teva’s internal documents state that

they chose to “concede” Econdisc back to Mylan. By April 2013, Teva also “gave up Rite Aid”

and “concede[d]” McKesson to Mylan.

       851.    In a stark admission of Teva’s willingness to help Mylan regain market share

without competition, Rekenthaler acknowledged in an internal e-mail dated February 28, 2013,

that Teva was “trying to concede the Clonidine business at CVS” to Mylan. Because Teva had

been able to increase the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that was

higher than Mylan’s “previous price prior to their supply problems.” For its part, Teva was “not

going to make any effort in the form of price concessions to retain the CVS business” if CVS

brought Mylan’s price challenge to Teva’s attention. CVS pushed Mylan to lower its bid in light

of its prior prices but, confident that its brinkmanship would work because of Teva’s

cooperation, Mylan would not do so. Ultimately, CVS declined Mylan’s bid because of Mylan’s

refusal to lower its bid in light of its prior pricing. Nonetheless, because Mylan’s bid to CVS

was not competitive—but rather an effort to allocate the market without eroding price—Teva

was able to maintain artificially higher prices at CVS.

       852.    To carry out their scheme to allocate the Clonidine-TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March

2013 alone, Teva and Mylan representatives called each other at least 33 different times and

spoke for nearly 2 hours and 45 minutes.
                                               246
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 260 of 789




          853.   By April 2013, Teva had “conceded all customers [it] plan[ned] on conceding.”

Having successfully allocated the market, however, Mylan and Teva were now conspiring to

raise prices on Clonidine-TTS. On April 8, 2013,                  , a marketing manager at Teva,

reported internally to his Teva colleagues, including Rekenthaler, that Mylan had agreed to raise

prices:




          854.   Green knew that Mylan would follow a price increase on Clonidine-TTS because

earlier that day, Green had two phone calls with Nesta (Mylan), with one lasting one (1) minute

and the other lasting eight (8) minutes. In a follow up call the following day between Green and

Nesta lasting eleven (11) minutes, Mylan and Teva reconfirmed their agreement that Mylan

would follow a Teva price increase on Clonidine-TTS.

          855.   On May 6, 2014, Actavis was granted approval to market Clonidine-TTS. Teva

and Actavis immediately commenced an extensive negotiation over price and market share.




                                               247
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 261 of 789




Rekenthaler and Falkin spoke by phone three times that day for fifteen (15) minutes, one (1)

minute, and three (3) minutes, respectively.

        856.    The next day, Rekenthaler announced to his colleagues that Actavis was entering

the market.             of Teva responded by requesting that Patel come up with a

recommendation as to which customers Teva should concede to Actavis. At the same time, Teva

employees bemoaned Actavis’s “ridiculous” low pricing for a new entrant, saying that price “is

already eroded here.”

        857.    On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis to

revise its pricing and market share plans for Clonidine-TTS to more acceptable levels with an

even more intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin three more

times (5-, 10-, and 8-minute calls). Patel spoke to Rogerson at Actavis four times, the last call

coming at 9:54 a.m. At 10:02 a.m., she informed her colleagues of the results of the

negotiations, instructing them: “Please concede Ahold and HEB.”

        858.    The following day, May 9, 2014, Patel learned from yet another customer of a

“competitive price challenge” on this drug. Suspecting the source of the challenge was Actavis,

Patel called Rogerson three times. Following those conversations, Patel informed her colleagues

that Actavis wanted 25% of the market. She also stated that Actavis would likely want 10%–

15% of that share from Teva. During those conversations, she also likely conveyed her

displeasure to Rogerson about how low Actavis’s pricing was because not long after those phone

calls, she conveyed to her supervisor,              that: “I just found out that Actavis rescinded

their offer.” Shortly after that, Patel also learned that Actavis had “resent all of their offer letters

at pricing that is higher than our [Teva’s] current.”



                                                  248
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 262 of 789




        859.    Rekenthaler described to his colleagues the agreement he was willing to strike

with Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going to

play any games with them. They take the 15% and I don’t want to hear about this product

again.” Teva’s senior sales executive,              cautioned him on the importance of maintaining

a cooperative stance towards this competitor, saying: “now, now Mr. Rekenthaler play nice in

the sand box . . . If history repeats itself activist [sic] is going to be responsible in the market. . .

.”

        860.    The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to

achieve its fair share of the market for Clonidine-TTS. On May 14, 2014, for example, Patel told

colleagues that Teva must be “responsible” and concede a particular wholesaler’s account to

Actavis. On May 17, 2014, Teva conceded a large retailer account to Actavis. On May 20,

2014, Patel again declined to bid at another customer due to the new entrant Actavis, stating:

“We are trying to be responsible with share and price.”

        861.    When                 , Teva’s analytics manager, recommended giving up yet

another Clonidine-TTS account to Actavis on May 23, 2014, after several conversations between

Patel and Rogerson the prior day,               of Teva reluctantly approved, saying: “[o]kay to

concede, but we are getting to the point where we will not be able to concede further.”

        KK.     Clotrimazole

        862.    Clotrimazole, also known by the brand name Lotrimin, is an antifungal

medication used to treat yeast infections, oral thrush, diaper rash, pityriasis versicolor, and

various types of ringworm including athlete’s foot and jock itch. It is available in a variety of

formulations including cream and solution.
                                                   249
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 263 of 789




       863.    As detailed further below in Section XIII, Taro and Teva led price increases on

Clotrimazole solution in June 2014.

       864.    In early January 2015, Sandoz was readying to re-launch into the Clotrimazole

cream market. At that time, there were three other competitors in the market – Taro, Glenmark,

and Major Pharmaceuticals. Sandoz had some supply constraints and was only targeting

between 15% and 20% market share as the fourth entrant.

       865.    On the evening of January 7, 2015,            , a senior Sandoz launch executive,

sent an internal e-mail to the Sandoz launch team, stating that the Pricing Department was

preparing pre-launch offers for Clotrimazole Cream to be sent the following week.

       866.    First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls lasted one

minute. That same day,                , a Sandoz launch executive, told his colleague CW- 1, a

Sandoz senior pricing executive, that CW-3 was getting an additional price point for the

Clotrimazole cream launch. The next day, on January 9, 2015, Aprahamian called CW-3. CW- 3

called him back and they spoke for four minutes.

       867.    First thing the next business day, Monday January 12, 2015,




                          ”

       868.    That same day, CW-3 called Aprahamian. Aprahamian returned the call and they

spoke for seven minutes. On that call, Aprahamian provided CW-3 with Taro’s non-public

pricing for two different categories of customer – wholesalers and retailers. CW-3 told



                                               250
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 264 of 789




Aprahamian that Sandoz had limited supply of Clotrimazole cream and that it planned to target

Walmart and Walgreens only. CW-3’s contemporaneous notes from the call are detailed below:




       869.   Immediately after his call with Aprahamian, CW-3 called CW-1. The call lasted

one minute. Also, later that day CW-3 sent the following e-mail to             at Sandoz, with

a copy to CW-1, conveying the competitively sensitive information he had learned from

Aprahamian:




       870.   The prices matched exactly the prices that CW-3 had written down in his

Notebook.




                                              251
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 265 of 789




       871.    The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen minutes.

Later that afternoon, Aprahamian called CW-3. CW-3 returned the call and they spoke for eight

minutes.

       872.    On January 29, 2015, Sandoz bid on Clotrimazole cream at Walmart, a Taro

customer. Walmart e-mailed Aprahamian to inform him of the bid and asked if Taro wanted to

bid to retain the business. Aprahamian responded,

                         That same day, Aprahamian called CW-3 and they spoke for nine

minutes.

       873.    The following Monday, February 2, 2015, Aprahamian e-mailed Walmart and

declined the opportunity, explaining that



                                                                         Aprahamian then

forwarded his response along internally stating:



       874.    On February 9, 2015, Walmart e-mailed Sandoz to notify the company that it had

won the Clotrimazole cream business.

       875.    In March 2015, and consistent with its plans, Sandoz also bid on Clotrimazole

cream at Walgreens, a Glenmark customer. On March 27, 2015, Walgreens awarded the

business to Sandoz.

       LL.     Desogestrel/Ethinyl Estradiol Tablets (Kariva)

       876.    Desogestrel/Ethinyl Estradiol (“Kariva”) is a combination pill containing two

hormones: progestin and estrogen. This medication is an oral contraceptive. These drugs are



                                               252
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 266 of 789




also known by various brand names, such as Viorele and Mircette. During the period relevant to

this Complaint, Actavis, Glenmark, and Teva were the primary manufacturers of Kariva.

       877.    During the morning of May 19, 2014, Patel learned that Glenmark had bid a low

price for its own version of Kariva, Viorele, at Publix, a retail pharmacy purchaser.

       an analyst at Teva, e-mailed Patel a list of suggested re-bid prices to send to Publix for

various drugs, including Kariva. The chart included a suggested re-bid price for Kariva of

$76.14—which was $52.64 higher than the $23.50 price that Glenmark had offered Publix.

       878.    This sparked a flurry of communications that same day between Patel and three

different Glenmark representatives—Brown, Grauso, and                       , a sales and

marketing executive at Glenmark—and also with Rick Rogerson of Actavis. Indeed, Patel had

previously been communicating with Rogerson on May 8, 9, and 12.

       879.    After this flurry of communications between the three competitors, Patel decided

that Teva would offer Publix a re-bid price with a nominal 10% reduction off the originally

proposed re-bid price of $76.14—virtually guaranteeing that the business would be awarded to

Glenmark.

       MM. Desonide

       880.    Desonide is a topical corticosteroid used to treat various skin conditions, such as

psoriasis and eczema. The market for Desonide is mature, as both the ointment and cream form

of the drug have been available in the United States since the 1970s, and generic Desonide has

been available in the United States since 1994.

       881.    During the relevant time period, Defendants Actavis, Perrigo, Sandoz, Fougera,

and Taro sold Desonide to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.
                                                  253
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 267 of 789




       882.    At all times relevant to this lawsuit, there has been more than one manufacturer of

Desonide on the market. Defendants Actavis, Perrigo, Sandoz, Fougera, and Taro dominate the

market for Desonide.

       883.    For at least five years prior to May 2013, Defendants’ prices for Desonide in the

United States remained stable. In May 2013, however, Defendants abruptly began implementing

substantial price increases.

       884.    By way of example, Defendants all set the same WACs for their ointment

products beginning in May 2013, reflecting increases from previous WACs of more than 140%:

                                              Old                        Date of     Percentage
  Product     Defendant          NDC                     New WAC
                                              WAC                       Increase      Increase
 15 GM        Taro             51672128101       $0.84        $3.21      1-May-13          282%
 60 GM        Taro             51672128103       $0.53        $3.21      1-May-13          501%
 15 GM        Perrigo          45802042335       $1.30        $3.21     21-May-13          146%
 60 GM        Perrigo          45802042337       $0.31        $3.21     21-May-13          932%
 15 GM        Sandoz           00168030915           *        $3.21      17-Jan-14              *
 60 GM        Sandoz           00168030960           *        $3.21      17-Jan-14              *



       885.    In August 2013, Actavis entered the market for Desonide and implemented the

supracompetitive prices as well. Upon information and belief, just as the Defendants did with

Glyburide and Doxy DR, Actavis communicated its intention to enter the market to Perrigo,

Sandoz, Fougera, and Taro well in advance of its actual entry, and the Defendants reached an

agreement on the supracompetitive pricing that each would charge its customers. This

agreement on Desonide was facilitated by the overarching market allocation (or “fair share”)

agreement that was followed by all Defendants and conspirators, and it prevented Actavis’ entry

into the market from eroding the conspiratorial pricing on Desonide.


                                               254
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 268 of 789




       886.    Desonide was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase.”

       887.    No competitive justifications explain the abrupt increase in price. Changes in

ingredient costs do not explain Defendants’ price increases. The gel and lotion formulations of

Desonide did not experience the same coordinated and extraordinary price increases in May

2013 that the cream and ointment formulations experienced, even though all formulations have

the same active ingredient.

       888.    The abrupt price increases were not due to supply disruptions.

       889.    Upon information and belief, the price increases on Desonide were the result of

collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Desonide in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA, as well as other meetings and communications, some of

which are described below.

       890.    For example, on October 1–3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Actavis, Perrigo, Sandoz, and Taro. See Ex. 1.

       891.    On February 20–22, 2013, GPhA held its Annual Meeting at the JW Marriott

Orlando Grand Lake in Orlando, Florida that was attended by representatives from Actavis,

Perrigo, Sandoz, and Taro. See Ex. 1.

       892.    On April 20–23, 2013, shortly before the drastic May 2013 price increases,

NACDS held its annual meeting at The Breakers, Palm Beach, Florida. This event was attended

by representatives from Actavis, Perrigo, Sandoz, and Taro. See Ex. 1.



                                                 255
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 269 of 789




       893.    On June 2–5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This BLC

was attended by representatives from Actavis and Sandoz. See Ex. 1.

       894.    On June 4–5, 2013, GPhA held a CMC Workshop meeting at Bethesda North

Marriott Hotel, Bethesda, Maryland, that was attended by representatives from Actavis, Perrigo,

Sandoz, and Taro. See Ex. 1.

       895.    On August 10–13, 2013, NACDS held its 2013 Total Store Expo at the Sands

Expo Convention Center. It was attended by representatives from Actavis, Perrigo, Sandoz, and

Taro. See Ex. 1.

       896.    On October 28–30, 2013, GPhA held its 2013 Fall Technical Conference in

Bethesda, Maryland that was attended by representatives from all Defendants. See Ex. 1.

       897.    On December 3, 2013, NACDS held its 2013 NACDS Foundation Reception and

Dinner, which was attended by representatives from Actavis, Sandoz, and Perrigo. See Ex. 1.

       898.    On April 26–29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. This event was attended by representatives from Actavis, Perrigo, Sandoz, and Taro.

See Ex. 1.

       899.    These Defendants continued to attend trade association meetings and events

between 2014 and 2016. See Ex. 1.

       NN.     Desoximetasone Ointment

       900.    Desoximetasone Ointment (“Desoximetasone”), also known by the brand name

“Topicort,” is a corticosteroid used to treat a variety of skin conditions, including eczema and

dermatitis. Desoximetasone reduces the swelling, redness and itching associated with those

conditions.



                                                256
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 270 of 789




       901.    As of the summer of 2012, Taro was the only manufacturer of Desoximetasone

Ointment. However, starting in August 2012, Sandoz began making plans to enter the

Desoximetasone market. Because it would be a 2-player market upon Sandoz’s entry, and

because Sandoz was the second manufacturer to enter the market, Sandoz initially decided –

consistent with the “fair share” understanding outlined above – to target a 40% market share.

       902.    On the evening of August 21, 2012, Sandoz held an internal meeting to discuss its

                                      regarding Desoximetasone. Shortly after the meeting, a

Sandoz executive sent an initial list of eight customers that Sandoz should consider approaching.

The executive indicated that Sandoz’s success would depend




       903.    First thing the next morning, Sandoz began to coordinate with Taro.

       , a national account executive at Sandoz, called              , a senior sales executive at

Taro, and the two spoke for nine minutes.

       904.    On August 30, 2012, Sandoz held another internal meeting to discuss its

Desoximetasone launch. That same day,             of Sandoz spoke again to           of Taro, this

time for two minutes. The day after this internal Sandoz meeting and the phone conversation

with Taro, on August 31, 2012, CW-1 of Sandoz sent Kellum a “                ” for

Desoximetasone, which included specific pricing “         and a more refined list of customers that

would provide Sandoz with its target market share.

       905.    As the Sandoz launch date approached, CW-3 of Sandoz also began speaking to

                , an account executive at Taro, to coordinate Sandoz’s entry into the market.

The two competitors were not friends, and nearly all their conversations were collusive in nature.
                                               257
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 271 of 789




According to phone records, the first ever call between the two competitors was on September 6,

2012. They spoke again on September 21, 2012, as Sandoz was finalizing its launch plan.

During these calls,           provided CW-3 with Taro price points for various customers so that

Sandoz could bid as high as possible and avoid price erosion, while still obtaining new customers

as it entered the market. CW-3 passed that pricing information and list of customer targets on to

CW- 1 and Kellum at Sandoz. That same day,                also sent an internal e-mail relaying a

“         that Sandoz would be entering the Desoximetasone market “                                 ,”

and suggesting six accounts as possible targets.

         906.    Sandoz received FDA approval and formally launched Desoximetasone on

September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3 of Sandoz

also called           at Taro and left a message;         returned the call almost immediately,

leaving CW-3 a voicemail.

         907.    Based on the conversations with Taro, Sandoz decided to take a




         908.    Shortly after receiving approval, on October 1, 2012, Sandoz began approaching a

limited set of customers, per its agreement with Taro. That same day, CW-4 of Sandoz reached

out to          at Taro – someone CW-4 had colluded with in the past – and spoke two times,

including one call lasting twenty-one minutes.

         909.    Consistent with the understanding in place between the two competitors, Taro

immediately started conceding customers to Sandoz. For example, on October 11, 2012, a

highranking Taro executive sent an internal e-mail discussing Sandoz’s launch of
                                                    258
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 272 of 789




Desoximetasone. In the e-mail, the executive indicated that Taro had been aware of Sandoz’s

launch “              ” and that Taro had just conceded two large customers to Sandoz, with the

expectation of relinquishing “                           ” going forward. That same day,

        of Taro called CW-3 of Sandoz, likely to let him know that the customers had been

conceded and confirm the plan moving forward. They spoke twice that day, including one call

lasting more than six minutes.

       910.    Sandoz was able to obtain most of its targeted market share quickly, without any

market disruption. By October 12, 2012, for example,                     , a senior sales and

marketing executive at Sandoz, provided a summary of the Desoximetasone launch, stating:




       911.    At that point, Sandoz decided it needed to obtain at least one more customer to

meet its fair share goals. Internally, Sandoz discussed sending a message to Taro that

                             .” On October 23, 2012, CW-1, CW-3 and Kellum scheduled a

conference call to discuss which customers to approach to “                                   .”

That same day, CW-3 called           at Taro and the two competitors spoke several times,

including two separate fifteen minute calls.

       912.    As a result of these conversations, Taro agreed to relinquish additional customers

to Sandoz. By February 2013, Sandoz had captured its original goal of 40% of the

Desoximetasone market, without any significant disruption.

       913.    Glenmark received FDA approval to sell Desoximetasone on September 20, 2013.

In the days and weeks leading up to the Glenmark launch, Perfetto of Taro was also

communicating with                   , a senior-most executive at Glenmark, through e-mail.
                                               259
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 273 of 789




Additionally, senior sales executives from each company were speaking frequently to coordinate

Glenmark’s entry, including at least the following calls and text messages:




       914.    Glenmark’s approval came on Friday, September 20, 2013. The following

Monday, there was a flurry of additional communications between the three competitors to

coordinate Glenmark’s entry.

       915.    The day after that, September 24, CW-3 of Sandoz spoke to Aprahamian at Taro

again for fifteen minutes. CW-3 then sent an e-mail to his superiors, including CW-1 and

Kellum, alerting them to the situation: “

                            ”

       916.    On September 26th, there was another torrent of phone calls between Glenmark,

Taro and Sandoz:




                                               260
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 274 of 789




       917.    During these calls, the competitors reached an understanding about which

customers Glenmark would target and what prices it would offer in order to avoid price erosion.

That same day, September 26, 2013, CW-5, a senior-most executive at Glenmark, described

Glenmark’s launch strategy as a

       918.    Because Taro still had a majority of the market share, it understood pursuant to

the “fair share” understanding that it would be the primary target of Glenmark and would have to

relinquish market share to Glenmark as it entered. Internally, Taro executives commented that it



       919.    Taro began to concede customers to Glenmark immediately. By October 17,

2013, CW-5 reported internally that Glenmark had already been able to obtain 30% market share

for Desoximetasone.

       920.    Because of the discussions between the competitors in advance, and because

prices remained high, Taro was not upset about conceding this business to Glenmark. Taro

executives continued to stress that



       921.    In early November 2013, Taro was approached by a customer to bid on

Desoximetasone as part of an RFP. In deciding whether to provide a bid, Taro executives noted

that the company had already                                    so that Glenmark could obtain

market share. Nonetheless, Taro still decided not to bid, stating



       OO.     Dexmethylphenidate HCL Extended Release

       922.    Dexmethylphenidate HCL Extended Release (“Dexmeth ER”) is a generic version

of the drug Focalin, and it is used to treat attention deficit hyperactivity disorder (ADHD).
                                                261
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 275 of 789




       923.    As Sandoz was preparing to enter the market on the 40 mg strength of Dexmeth

ER in February 2014, Patel of Teva spoke frequently with CW-1 at Sandoz about how to divide

the market so that Sandoz could obtain its fair share without significantly eroding the price. On

February 10, 2014, for example, CW-1 began internal preparations to pursue Plaintiff Rite Aid’s

account for Dexmeth ER 40 mg. Later that night, CW-1 called Patel and the two spoke for more

than thirteen (13) minutes. On February 18, Patel left a voicemail for CW-1. That same day,

Teva conceded Plaintiff Rite Aid’s account to Sandoz. Patel and CW-1 then spoke again by

phone on February 20, 2014.

       924.    Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40 mg

strength of Dexmeth ER. After Patel spoke with CW-1 on February 10 and again on February

12, 2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on February 12,

Patel summarized the understanding that Teva had reached with Sandoz:




       925.    One of the Teva national account managers on the e-mail responded by

confirming that the approach “makes total sense.”

       926.    On February 14, 2014, Teva also refused to lower its price for Dexmeth ER when

approached by a GPO customer, Anda, even though Sandoz’s price was not significantly lower

than Teva’s—essentially conceding the business to Sandoz.


                                               262
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 276 of 789




       927.    Further, on February 20, 2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmeth ER, the customer was

entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke

to CW-1 the same day for almost twenty-one (21) minutes. The next day, February 21, Patel

responded internally about the customer’s request, with additional inside information from

Sandoz, stating: “[t]he competitor (Sandoz) has not yet shipped. The new price will become

effective on and the price protection should be calculated on the date that Sandoz ships. The

expected date is 2/28/14.”

       928.    Also on February 21, 2014, Patel sent a calendar invite to Rekenthaler and other

team members for a meeting on February 24 where one of the topics to be discussed was “Post

Launch Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not

surprisingly, she called CW-1 a few days later, on February 27, to further coordinate about

Dexmeth ER.

       929.    Throughout this time period, Sandoz abided by fair share principles and its

ongoing understanding with Teva. In February 2014, Sandoz’s target market share for varying

strengths of Dexmeth ER varied by how many manufacturers were in the market. Teva and

Sandoz were not alone in allocating customers for certain formulations of Dexmeth ER. The

agreement was also carried out by other manufacturers allowing Sandoz to take share from them.

In February 2014, for example, as Sandoz was seeking share on the 15 mg dosage strength of

Dexmeth ER, Par “gave up the business to keep the market share even.” As Sandoz was entering

the market, Rekenthaler of Teva was speaking to                  , a senior national account

executive at Par, right around the same times that Patel had been speaking to CW-1—including



                                                263
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 277 of 789




two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2 and 22 minutes),

and calls on February 24 and 25, 2014—in order to effectuate the scheme.

       930.    The market allocation scheme between Teva and Sandoz on Dexmeth ER

continued through at least mid-2015. On May 6, 2015, for example, Teva declined to submit a

bid to Walgreens for Dexmeth ER 5 mg on the basis that “there is equal share in the market

between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a bid to Managed

Health Care Associates, a large GPO, on Dexmeth ER 20 mg, on the basis that Sandoz already

had 57% market share—greater than its sole competitor on this dosage strength, Teva. When a

Sandoz national account representative communicated this decision to the customer, he lied and

explained that the decision not to bid was based on limited supply.

       PP.     Dextroamphetamine Sulfate Extended Release

       931.    Dextroamphetamine Sulfate Extended Release, also known by the brand name

Dexedrine and sometimes referred to as “Dex Sulfate XR,” is a medication used to stimulate the

central nervous system in the treatment of hyperactivity and impulse control.

       932.    During the relevant time period, Actavis, Teva, Impax, and Mallinckrodt

dominated the market for Dex Sulfate XR capsules, with Teva having by far the largest share as

the first generic entrant. Additionally, during the period relevant to this Complaint, Aurobindo,

Teva, and Mallinckrodt were the primary manufacturers of Dex Sulfate XR tablets.

       933.    Impax prepared to enter the capsules market in August 2011 and communicated

these plans to Teva, which allowed Teva to increase prices substantially even prior to Impax’s

entry. Consistent with the fair share rules, Impax then entered the market at the supracompetitive

prices established by Teva.



                                               264
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 278 of 789




       934.    In 2012, as Mallinckrodt entered the market for both capsules and tablets, internal

Teva documents acknowledged that Teva had “                   (i.e., willingly) conceded a large

number of accounts for the drug to Mallinckrodt solely because it was entering the market and

sought to add share. Moreover, with respect to tablets, Teva increased prices substantially in

advance of Mallinckrodt’s entry, based on the assurances it received from Mallinckrodt that it

would comply with the fair share rules. Indeed, internal Teva documents indicate that it

repeatedly conceded share to Mallinckrodt between 2012 and 2014, in order to ensure that

Mallinckrodt supported the conspiracy pricing.

       935.    On June 19, 2014, as Actavis was entering the market for Dex Sulfate XR, Patel

reviewed a profitability analysis for that drug and asked Rekenthaler what share of the market

Actavis was targeting. Rekenthaler responded:                Rekenthaler knew Actavis’s market

share goals because he and Falkin of Actavis had spoken twice by phone that morning – once for

more than eleven (11) minutes and again for more than nine (9) minutes.

       936.    Five days later on June 24, 2014, Teva employee                     confirmed to

her colleagues in an e-mail that Actavis had entered the market for Dex Sulfate XR. She

remarked that Teva had a 72.2% share of this                         and thus recommended

giving up a large customer to Actavis and reducing Teva’s market share to          —in

accordance with the industry understanding to allocate the market and Teva’s ongoing agreement

with Actavis. Later internal e-mails confirmed Teva’s decision to concede that customer to

Actavis because

       937.    Once again, when Aurobindo entered the market for tablets in mid-2014, Teva

again conceded share to the new entrant, and communicated to Aurobindo which customers it

would concede. Moreover, these communications with Aurobindo overlapped with collusion
                                               265
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 279 of 789




between the two companies (and others) with respect to Glyburide and other drugs during this

same timeframe.

       QQ.     Digoxin

       938.    Digoxin is a cardiac glycoside used to treat heart failure.

       939.    The market for Digoxin is mature, as Digoxin has been available in the United

States for more than a decade. Generic Digoxin is prescribed to approximately 6.5 million

patients in the United States and it is considered an essential medicine by WHO. Variants of the

drug have been in existence since the 18th century. Because Digoxin was in existence prior to

the 1938 passage of the Federal Food, Drug, and Cosmetic Act, the drug was manufactured and

sold by a large number of companies outside the NDA/ANDA process.

       940.    In 1997, GlaxoSmithKline obtained an NDA authorizing it to market Lanoxin, a

branded version of Digoxin. Because Digoxin was not a new chemical compound, its NDA

allowed for just a three-year period of exclusivity, and, by 2003, there were at least eight

manufacturers of generic Digoxin in the United States, including Defendants Impax, Lannett,

Mylan, Par, and West-Ward.

       941.    During the relevant time period, Defendants Impax, Lannett, Mylan, Par, Sun, and

West-Ward sold Digoxin to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       942.    At all times relevant to this lawsuit, there has been more than one manufacturer of

Digoxin on the market. Defendants Impax, Lannett, Mylan, Par, and West-Ward dominate the

market for Digoxin.

       943.    Due to industry consolidation and manufacturing difficulties experienced by

Mylan, Par, and West-Ward, by the end of 2012, just Lannett and Impax remained active in the
                                                266
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 280 of 789




market for generic Digoxin. Despite the existence of a duopoly, until October 2013, the price of

Digoxin charged by Lannett and Impax remained stable.

          944.    Beginning in October 2013, however, Defendants issued abrupt and substantial

price increases.

          945.    Defendants continued to increase the prices they charged to Plaintiffs and others

for Digoxin during the first six months of 2014, despite Par’s entry into the Digoxin market in

early 2014 and West-Ward’s re-entry soon after. Mylan also re-entered in early 2015 and

followed the pricing agreed to by the conspirators. Upon information and belief, Par, West-

Ward, and Mylan each communicated their entry into the generic Digoxin market to their co-

conspirators well in advance of the date each entrant began marketing the drug, so that

agreements could be reached on price without any disruption to the prevailing supracompetitive

prices.

          946.    By way of example, with respect to WAC pricing, in October 2013, Lannett and

Impax implemented lockstep WAC prices on their 0.125 mg products, reflecting increases of

more than 630%. Instead of competing on price, Par, West-Ward, and Mylan reported the same

WAC benchmarks as Lannett and Impax as they entered the market:

  Product
                                                 Old                        Date of     Percentage
   (0.125        Defendant         NDC                      New WAC
                                                 WAC                       Increase      Increase
    mg)
 100 ct          Lannett        00527132401         $0.14        $1.19      16-Oct-13         734%
 1000 ct         Lannett        00527132410         $0.12        $0.99      16-Oct-13         738%
 100 ct          Impax          00115981101         $0.14        $1.19      22-Oct-13         734%
 1000 ct         Impax          00115981103         $0.12        $0.99      22-Oct-13         738%
 100 ct          Par            49884051401             *        $1.19      17-Jan-14             *
 1000 ct         Par            49884051410             *        $0.99      17-Jan-14             *
 100 ct          West-Ward      00143124001         $0.16        $1.19      14-Apr-14         638%

                                                  267
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 281 of 789




  Product
                                                  Old                        Date of      Percentage
   (0.125        Defendant         NDC                       New WAC
                                                  WAC                       Increase       Increase
    mg)
 1000 ct         West-Ward       00143124010         $0.13        $0.99      14-Apr-14          687%
 100 ct          Mylan           00378615501             *        $1.19      17-Nov-14              *
 1000 ct         Mylan           00378615510             *        $0.99      17-Nov-14              *

          947.    In the fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Digoxin, which had

experienced extraordinary price increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson and Mark Warner, in August 2016, the GAO issued

a report in which Digoxin was identified as experiencing an “extraordinary price increase.”

          948.    There were no legitimate justifications for these abrupt shifts in pricing conduct.

There were no drug shortages or supply disruptions which would cause large price spikes.

          949.    Defendants’ pricing of Digoxin is the exact opposite of what one would expect to

see in a competitive market, where the entry of new manufacturers brings the price down.

Instead, as a result of their collusion, Defendants’ pricing for Digoxin in the United States

increased as the number of “competitors” in the market grew. Thus, the pricing of Digoxin

mirrors Defendants’ collusion on Glyburide, where Mylan, Heritage, and Mayne agreed to

increase prices on the diabetes drug in advance of the entry into the market by Heritage and

Mayne.

          950.    In early 2015, Mylan re-entered the market and Defendants continued to adhere to

their anticompetitive agreements on pricing.

          951.    Upon information and belief, the price increases on Digoxin were the result of

collusive agreements between and among Defendants to increase pricing and restrain


                                                  268
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 282 of 789




competition for the sale of Digoxin in the United States. As a result, Defendants have sold

Digoxin at supracompetitive levels since October 2013.

         952.   These collusive agreements were furthered, at least in part, through in-person

discussions conducted at meetings and industry events hosted by GPhA and HDMA, as well as

other meetings and communications, some of which are described below.

         953.   For example, on April 20–23, 2013, NACDS held its 2013 Annual Meeting at the

Sands Expo Convention Center in Palm Beach, Florida. This meeting was attended by

representatives from Defendants Mylan and Par. See Ex. 1.

         954.   On June 2–5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This meeting

was attended by representatives from Impax, Lannett, Mylan, Par, and West-Ward. See Ex. 1.

         955.   On August 10–13, 2013, NACDS held its 2013 Total Store Expo (“TSE”) at the

Sands Expo Convention Center in Las Vegas, Nevada. This TSE was attended by

representatives from Impax, Lannett, Mylan, Par, and West-Ward. See Ex. 1.

         956.   On April 26–29, 2014, NACDS held its 2014 annual meeting in Scottsdale,

Arizona. This meeting was attended by representatives from Defendants Mylan and Par. See

Ex. 1.

         957.   On June 1–4, 2014, the HDMA held a BLC at the JW Marriott Desert Ridge in

Phoenix, Arizona. The meeting was attended by representatives from Impax, Lannett, Mylan,

Par, and West-Ward. See Ex. 1.

         958.   On August 23–26, 2014, NACDS held its 2014 TSE at the Boston Convention

Center in Boston, Massachusetts. This TSE was attended by representatives from Impax,

Lannett, Mylan, Par, and West-Ward. See Ex. 1



                                                269
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 283 of 789




       959.    On February 16–18, 2015 the National Pharmacy Forum (“NPF”) took place at

the Marriott Waterside Hotel & Marina in Tampa, Florida. The speaker topics included:

“current pricing and spending trends”; “a critique of the rationale for high prices offered by

manufacturers”; and “the U.S. pharmaceutical market and the ongoing changes within the

pharmaceutical world,” including “market trends.” The NPF was attended by representatives of

Defendants Mylan and West-Ward. See Ex. 1.

       960.    On April 25–28, 2015, NACDS held its 2015 annual meeting at The Breakers,

Palm Beach, Florida. This meeting was attended by representatives from Defendants Mylan,

Par, and West-Ward. See Ex. 1.

       961.    Defendants continued to regularly attend trade association meetings, conferences

and events in 2015–16, including: (a) the June 7–10, 2015 HDMA BLC in San Antonio, Texas;

(b) the June 9–10, 2015 GPhA meeting in Bethesda, Maryland; (c) the August 22–25, 2015

NACDS Total Store Expo in Denver, Colorado; (d) the November 2–4, 2015 GPhA meeting in

Bethesda, Maryland; (v) the February 8–10, 2016 NPF meeting in Scottsdale, Arizona; (e) the

April 12, 2016 HDMA Eighth Annual CEO Roundtable Fundraiser in New York, New York; (f)

the April 16–19, 2016 NACDS 2016 Annual Meeting in Palm Beach, Florida; (g) the June 12–

16, 2016 HDMA BLC in Colorado Springs, Colorado; and (h) the August 6–9, 2016 NACDS

2016 Total Store Expo in Boston, Massachusetts. See Ex. 1.

       RR.     Diphenoxylate Atropine

       962.    Diphenoxylate Atropine, also known by the brand name Lomotil, is used to treat

and prevent diarrhea. During the period relevant to this Complaint, Mylan and Greenstone were

the primary manufacturers of Diphenoxylate Atropine tablets.



                                                270
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 284 of 789




       963.    In April 2014, Mylan and Greenstone coordinated to impose substantial price

increases on Diphenoxylate Atropine tablets of more than 100%.

       964.    Senior sales executives from Mylan and Greenstone communicated directly with

each other in furtherance of the conspiracy. For example,                   of Mylan (the

National Account Director) communicated by phone with                      of Greenstone (the

Director of National Accounts), on April 3rd, 4th, 22nd, 28th and 29th. Mylan announced its

WAC price increases on April 17th.

       965.    When Greenstone followed the increase on June 2, 2014, with pricing that exactly

matched Mylan’s,                  of Greenstone again spoke to                   of Mylan on

June 24th.

       966.    As a result of this collusion, Defendants charged supracompetitive pricing on

Diphenoxylate Atropine tablets to Plaintiffs and others in the United States.

       SS.     Divalproex ER

       967.    Divalproex ER is an anticonvulsant medication used to treat seizure disorders and

mood conditions and to prevent migraine headaches.

       968.    The market for Divalproex ER is mature, as generic versions of the drug have

been available in the United States for almost a decade. Valproate, the base compound in

Divalproex ER, has been in use for more than a century and is recognized as an essential

medicine by WHO.

       969.    In 1999, Abbott Laboratories received FDA approval to market Depakote ER, a

branded version of the drug. Depakote ER was a blockbuster drug that achieved nearly

$1 billion in sales for Abbott.



                                               271
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 285 of 789




       970.    Between January and May of 2009, Mylan, Zydus, and Par (through Anchen

Pharmaceuticals, its predecessor-in-interest) all received ANDAs authorizing them to market

Divalproex ER as generic versions of Depakote ER. Dr. Reddy’s sells Divalproex ER pursuant

to ANDAs approved by the FDA in March 2012.

       971.    During the relevant time period, Defendants Mylan, Zydus, Dr. Reddy’s, and Par

sold Divalproex ER to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       972.    At all times relevant to this lawsuit there has been more than one manufacturer of

Divalproex ER on the market. Defendants Mylan, Zydus, Dr. Reddy’s, and Par dominate the

market for Divalproex ER.

       973.    Between 2009 and June 2013, Defendants’ prices for Divalproex ER remained

relatively stable. However, in early July 2013, Defendants implemented in unison abrupt and

substantial price increases on Divalproex ER. For example, Defendants increased the price for a

bottle of 500 pills at 250 mg strength from approximately $30 to more than $200 per bottle.

Bottles of 500 mg strength pills increased at even greater rates, increasing from approximately

$130 per bottle to more than $1600 per bottle, an increase of more than 1100%.

       974.    By way of example, with respect to WAC pricing, Mylan and Par set identical

WAC prices within a couple weeks of each other in June 2013, and Dr. Reddy’s and Zydus

matched those WACs in August 2013, around the time they each entered the market. As noted

below, the new WACs for 100 and 500 count bottles of 500 mg pills reflected increases of more

than 300%:




                                               272
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 286 of 789




  Product
                                                  Old                       Date of     Percentage
  (500 mg         Defendant         NDC                     New WAC
                                                  WAC                      Increase      Increase
    ER)
 100 ct          Mylan           00378047301        $0.74        $3.26      14-Jun-13         338%
 500 ct          Mylan           00378047305        $0.71        $3.26      14-Jun-13         361%
 100 ct          Par             10370051110        $0.74        $3.26      26-Jun-13         338%
 500 ct          Par             10370051150        $0.71        $3.26      26-Jun-13         361%
 100 ct          Zydus           68382031501            *        $3.26     14-Aug-13               *
 500 ct          Zydus           68382031505            *        $3.26     14-Aug-13               *
 100 ct          Dr. Reddy’s     55111053401            *        $3.26     19-Aug-13               *
 500 ct          Dr. Reddy’s     55111053405            *        $3.26     19-Aug-13               *

          975.    In the Fall of 2014, Senator Bernie Sanders and Representative Elijah Cummings

requested information from manufacturers of ten drugs, including Divalproex ER, which had

experienced extraordinary price increases. In response to a Congressional request from Senators

Susan Collins, Claire McCaskill, Bill Nelson, and Mark Warner, in August 2016, the GAO

issued a report in which Divalproex ER was identified as experiencing an “extraordinary price

increase.”

          976.    There are no legitimate justifications for the abrupt increases in 2013. Divalproex

ER was not listed on the FDA’s list of Current and Resolved Drug Shortages and

Discontinuations Reported to the FDA. Furthermore, the large price spike cannot be attributed to

an increase in demand. If anything, in defiance of rational economic behavior, demand for

Divalproex ER was actually decreasing when prices were increasing.

          977.    Upon information and belief, the price increases on Divalproex ER were the result

of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Divalproex ER in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

                                                  273
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 287 of 789




events hosted by GPhA and HDMA as well as other meetings and communications described

below.

         978.   For example, on October 1–3, 2012, GPhA held a meeting in Bethesda, Maryland

which was attended by representatives from Dr. Reddy’s and Mylan. See Ex. 1.

         979.   On February 20–22, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

         980.   On April 20–23, 2013, representatives of Dr. Reddy’s, Mylan, Par, and Zydus

attended the NACDS 2013 Annual Meeting in Palm Beach, Florida. See Ex. 1.

         981.   Shortly before Mylan’s and Par’s Divalproex ER prices increased, Dr. Reddy’s,

Mylan, Par, and Zydus attended the HDMA 2013 BLC in Orlando, Florida on June 2–5, 2013.

See Ex. 1.

         982.   On June 4–5, 2013, representatives from Dr. Reddy’s, Mylan, Par, and Zydus

attended the 2013 GPhA CMC Workshop in Bethesda, Maryland. See Ex. 1.

         983.   On August 10–13, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the NACDS 2013 Total Store Expo in Las Vegas, Nevada. See Ex. 1.

         984.   On October 28–30, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2013 GPhA Fall Technical Conference in Bethesda, Maryland. See Ex. 1.

         985.   On February 19–21, 2014 representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the 2014 GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

         986.   On April 26–29, 2014, NACDS held its 2014 Annual Meeting in Scottsdale,

Arizona. It was attended by representatives from Dr. Reddy’s, Mylan, Par, and Zydus. See Ex.

1.



                                              274
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 288 of 789




       987.   On June 1–4, 2014, the HDMA held a BLC in Arizona. This event was attended

by representatives from Dr. Reddy’s, Mylan, Par, and Zydus. See Ex. 1.

       988.   On June 3–4, 2014, representatives from Dr. Reddy’s, Mylan, Par, and Zydus

attended the 2013 GPhA CMC Workshop in Bethesda, Maryland. See Ex. 1.

       989.   On August 23–26, 2014, NACDS held its 2014 Total Store Expo at the Boston

Convention Center. It was attended by representatives from Dr. Reddy’s, Mylan, Par, and

Zydus. See Ex. 1.

       990.   On October 27–29, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Fall Technical Conference. See Ex. 1.

       991.   On October 27–29, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Fall Technical Conference. See Ex. 1.

       992.   On February 9–11, 2015, representatives from Dr. Reddy’s, Mylan, Par, and

Zydus attended the GPhA Annual Meeting in Miami Beach, Florida. See Ex. 1.

       993.   On June 9–10, 2015, representatives from Dr. Reddy’s, Mylan, Par, and Zydus

attended the GPhA CMC Workshop. See Ex. 1.

       994.   On November 2–4, 2015, representatives of Dr. Reddy’s, Mylan, Par, and Zydus,

attended the 2015 GPhA Fall Technical Conference in North Bethesda, Maryland. See Ex. 1.

       TT.    Doxycycline

       995.   Doxycycline is an antibiotic that fights bacteria in the body.

       996.   The Doxycycline market is mature, as generic Doxycycline – which includes

generic versions of branded Doxycycline such as Vibramycin, Vibra-Tabs, and Monodox – has

been available in the United States since the mid-1980s in tablet and capsule form. Doxycycline

has been designated by WHO as an essential medicine. Doxy DR is the generic version of the
                                               275
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 289 of 789




branded acne medication Doryx, for which Warner Chilcott received an NDA in May 2005.

Although Doxy Hyclate and Doxy Mono are not bioequivalent drugs, doctors will often simply

write a prescription for Doxycycline, which allows pharmacists to supply consumers with either

Doxy Hyclate or Doxy Mono.

       997.    Although there were, at one point, approximately 20 manufacturers of

Doxycycline, by early 2012, the primary manufacturers were Actavis, Par, Sun (including its

subsidiaries Mutual and Caraco), and West-Ward (for Doxy Hyclate), and Heritage, Lannett,

Mylan, and Par (for Doxy Mono). In 2012, Mylan received authorization to market both Doxy

Hyclate and Doxy DR. Because Mylan was the first generic manufacturer to file an ANDA for

Doxy DR challenging patents listed by Warner Chilcott for the product, it received 180 days of

exclusivity, a benefit that expired in early 2013. Mylan remained the only generic manufacturer

of Doxy DR until Heritage and Mayne entered the market in 2013. Historically, Doxy Mono

cost more than Doxy Hyclate, and for that reason, Doxy Hyclate was the most commonly used

version of Doxycycline.

       998.    Defendants Actavis, Heritage, Lannett, Mayne, Mylan, Par, Sun (including

Mutual and Caraco), and West-Ward each sold at least one variation of Doxycycline to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

               1.     The Doxy Hyclate Collusive Price Increase

       999.    Although prices of Doxycycline had remained stable for several years, beginning

in approximately November 2012, Defendants implemented an abrupt and substantial price

increase across all doses of Doxy Hyclate. By May 2013, Defendants’ prices for Doxy Hyclate

increased on certain strengths by as much as 8,000%. For example, in mid-January 2013, West-
                                               276
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 290 of 789




Ward and Sun raised prices for a bottle of 500 tablets of 100 mg strength Doxy Hyclate pills

from an average of less than $25 per bottle to approximately $2,000 per bottle.

          1000. Upon information and belief, the agreement to increase prices on Doxy Hyclate

was discussed at GPhA meetings in October 2012 in Bethesda and February 2013 in Orlando.

The October 2012 meeting was attended by Actavis, Teva, Sun, and Mylan, in addition to the

other conspiring Defendants identified in Exhibit 1. The February 2013 meeting was attended by

Actavis, Mylan, and Teva, in addition to the other conspiring Defendants identified in Exhibit 1.

          1001. By way of example, Defendants raised Doxycycline WACs on the 100 mg

capsules to identical benchmark prices over a two-week period, reflecting increases of more than

2,500%:

  Product
                                               Old                       Date of     Percentage
  (100 mg       Defendant        NDC                       New WAC
                                               WAC                      Increase      Increase
  capsule)
 50 ct         West-Ward       00143314250       $0.10        $4.43      21-Jan-13        4326%
 500 ct        West-Ward       00143314205       $0.10        $4.43      21-Jan-13        4370%
 50 ct         Actavis         00591544050       $0.10        $2.74       1-Feb-13        2515%
 500 ct        Actavis         00591544005       $0.10        $2.74       1-Feb-13        2663%
 50 ct         Sun             53489011902       $0.10        $4.92       5-Feb-13        4847%
 500 ct        Sun             53489011905       $0.06        $4.92       5-Feb-13        7844%



          1002. In addition, Defendants increased WACs on the 100 mg tablets within a few days

of each other, reflecting increases of more than 2,500%:

  Product
                                               Old                       Date of     Percentage
  (100 mg       Defendant        NDC                       New WAC
                                               WAC                      Increase      Increase
   tablet)
 50 ct         Actavis         00591555350       $0.10        $2.74       1-Feb-13        2515%
 500 ct        Actavis         00591555305       $0.10        $2.74       1-Feb-13        2663%
 50 ct         Sun             53489012002       $0.09        $4.92       5-Feb-13        5631%

                                               277
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 291 of 789




 500 ct        Sun             53489012005       $0.08         $4.92       5-Feb-13        6268%



          1003. In May 2013, after the price increases had been implemented, Teva discontinued

production of Doxy Hyclate—a product that it had manufactured for three decades. This act was

against Teva’s individual self-interest (given that pricing for Doxy Hyclate had been raised by

orders of magnitude above Defendants’ marginal costs) and in furtherance of Defendants’

conspiracy.

          1004. By April 2014, DAVA launched Doxy Hyclate pursuant to an exclusive supply

and distribution agreement with Chartwell Therapeutics Licensing, LLC and Chartwell

Pharmaceuticals, LLC (“Chartwell”). Around this time, Endo was in discussions with DAVA to

acquire it, which it did in August 2014.

          1005. Following DAVA’s acquisition by Endo, Chartwell and Endo sued each other in

New York state court for alleged failures to comply with the terms of the supply and distribution

agreement for Doxycycline. 63 Chartwell alleged that DAVA, DAVA’s former President Aram

Moezinia, and Endo (through its generics subsidiaries) were refusing to take delivery of

Doxycycline shipments from Chartwell despite the fact that there was demand for Doxycycline

in the market. Because Endo (through its generics subsidiaries, including DAVA) refused to

accept the available Doxycycline supply, Chartwell attempted to rescind its agreement with

DAVA in order to find other generic drug marketers, which Chartwell claims it was able to

accomplish.



______________________
          63
          See Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, No. 502775/15 (N.Y. Sup.
Ct. Mar. 11, 2015) (“Dava v. Chartwell”).


                                               278
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 292 of 789




       1006. Chartwell recognized that its supply of Doxycycline provided an opportunity to

“reduc[e] prices for consumers, all while earning significant profits.” 64 But Endo (and,

subsequently, Par) withheld Doxycycline supply from the U.S. market and priced its

Doxycycline at the supracompetitive price of its co-conspirators. Chartwell suggested a reason

for Endo’s economically irrational decision to withhold additional Doxycycline supply when

there was ample demand in the market. It accused Endo and its generic subsidiaries of engaging

in an illegal price-fixing and market allocation scheme: “Having bought DAVA, Endo

implemented its withhold-and-price-gouge scheme, did virtually nothing to sell the Chartwell

Entities’ Doxycycline, and, in collusion with its alleged ‘competitors,’ set Doxycycline’s price at

the exact same level its competitors were charging for the drug.” 65 Chartwell further alleged that

“DAVA and Moezinia dedicated efforts to withhold [Doxycycline] from the marketplace . . . , to

keep the overall price of Doxy high.” 66 For example, Chartwell cited an e-mail dated on or

about July 11, 2014 where Moezinia e-mailed Chartwell and stated that DAVA’s plan was to sell

Doxycycline “slowly not to disturb pricing.” 67 Upon information and belief, all actions taken by

DAVA as described in Chartwell’s complaint were done at the direction of Endo and targeted at

the U.S. market.

       1007. Chartwell sought discovery of the materials that Par and Endo have produced to

the DOJ and the State AGs. Notably, the regulators’ inquiries to Endo have focused on at least



______________________
       64
        Dava v. Chartwell, Verified Answer & Counterclaims of Chartwell Therapeutics Licensing,
LLC & Chartwell Pharms., LLC., Counterclaim ¶ 3 (July 29, 2016).
       65
            Id. ¶ 6 (emphasis in original).
       66
            Id. ¶ 47 (emphasis in original).
       67
            Id. ¶ 63 (emphasis in original).
                                               279
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 293 of 789




three drugs that Endo acquired rights to via DAVA: Doxy Hyclate, doxazosin mesylate, and

methotrexate sodium. Chartwell and Endo settled their claims in November 2016.

               2.     The Doxy Mono Collusive Price Increase

       1008. In February 2013, Heritage believed that demand for some Doxycycline products

was increasing, and wanted to use this as a pretext to raise the prices of Doxy Mono.

Accordingly, Heritage began reaching out to Lannett, Mylan, and Par to institute a price increase

for Doxy Mono. These pricing discussions occurred at the same time as Heritage and Dr.

Reddy’s were discussing pricing and market share for Zoledronic Acid and Meprobamate, as

discussed below.

       1009. Starting in March 2013, Heritage’s                began communicating with

Lannett about pricing for Doxy Mono.

       1010. On March 7, 2013,           spoke with a senior sales executive from Lannett, Tracy

Sullivan by telephone for approximately 14 minutes, and executives from both companies

followed up on March 13, 2013, through e-mail and a five-minute phone call.

       1011. Throughout the next several months,           and Sullivan communicated about

Doxy Mono by phone, text message, and in person.

       1012. On April 25, 2013,          and Sullivan spoke on the phone for more than eight

minutes.

       1013. Heritage’s          and Lannett’s Sullivan attended a conference together on May

14, 2013. At the conference, they discussed a possible Doxy Mono price increase.

       1014. On June 4, 2013,          called and texted with another Lannett employee,

       a Director of National Accounts at Lannett.



                                               280
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 294 of 789




       1015. Upon information and belief, these communications resulted in an agreement

between Heritage and Lannett to increase prices on Doxy Mono by approximately 400%.

       1016. However, before they could implement the price increase, Lannett and Heritage

had to confirm that Mylan and Par were on board as well. During a series of industry events in

May and June, executives from all four companies met in person to discuss the Doxy Mono price

increase. Lannett agreed to lead the price increase on June 12, 2013, and communicated this

intention to Mylan, Par, and Heritage. For example,          a Lannett executive, met with a

       a Heritage executive, to discuss the price increase during a trade association event on

June 4. Sales executives from Mylan,                   , and Par,                 , spoke several

times about the price increase by telephone on June 7, and on June 11,         and           spoke

by phone, while Lannett’s Sullivan and Par’s             communicated through at least nine text

messages. The following day, when Lannett announced the price increase, Sullivan and

          texted at least another nine times.

       1017. Upon information and belief, these communications by Mylan, Par, Lannett, and

Heritage resulted in an agreement that each would follow Lannett’s price increase of

approximately 400% on Doxy Mono, which each Defendant did. For example, Par provided

instructions to its sales employees to begin implementing the price increase on August 13, 2013.

And upon information and belief, Mylan began announcing price increases on Doxy Mono to

customers during summer 2013 as well.

       1018. Although Heritage had supply chain issues for Doxy Mono for a brief period in

2013 (and had to delay the implementation of the price increase), these issues arose after

Defendants had reached the agreement to increase prices. By October 2013, Heritage began



                                                281
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 295 of 789




announcing the price increase on Doxy Mono and fully implemented the price increase by March

2014.

        1019. Additionally, during the period that it delayed announcing the price increase,

Heritage continued to speak with Lannett, Mylan, and Par to ensure that it remained committed

to the price increase, notwithstanding its delay in implementation. For example, Heritage’s

        met with Par’s           and Lannett’s Sullivan at a conference in August 2013, and Par,

Mylan, Lannett, and Heritage continued to communicate about the pricing of Doxy Mono

throughout the summer of 2013. Additionally, consistent with the overarching agreement that

governed each Defendant’s market share of each drug in the industry, Mylan, Heritage, and Par

agreed to refrain from competing for any of Lannett’s Doxy Mono business after Lannett led the

price increase.

                  3.     Collusion on Doxy DR

        1020. With respect to Doxy DR, as the sole generic manufacturer of the drug for a

period of time in 2012, Mylan was able to charge a supracompetitive price during the period of

generic exclusivity. (As explained in ¶ 87, the FDA estimates that, in a market with one generic

manufacturer, the generic drug will typically sell at 94% of the branded drug).

        1021. In April 2013, Malek and then-Heritage CEO Jeffrey Glazer traveled to India and

met with two executives of Heritage’s parent company, Defendant Emcure, to discuss, among

other things, their plans to enter the Doxy DR market and to coordinate how Heritage and Mylan

could minimize competition between them. It was decided that Satish Mehta, the CEO of

Emcure, would reach out first to a high-level counterpart at Mylan, Rajiv Malik, in order to

facilitate subsequent communications between Glazer and Malek and their Mylan counterparts.



                                                282
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 296 of 789




       1022. Beginning in May 2013, Heritage reached out to Mylan for the purpose of

colluding to allocate the Doxy DR market without disturbing the supracompetitive price. On

May 2, 2013, Heritage’s Malek contacted a senior executive at Mylan through the social

networking website LinkedIn, and on May 7 and 8, 2013, Heritage’s Glazer spoke with Rajiv

Malik, another senior executive by e-mail and then by telephone, first writing: “Rajiv: Would

like to schedule time for a call to catch up and discuss some recent Heritage news. Please let me

know when you are available and we’ll pencil it in.” Malik responded with a phone number

where he could be reached in England, and the two spoke the next day.

       1023. Upon information and belief, these discussions between Glazer and Malik—

which were facilitated by Satish Mehta of Emcure—resulted in an agreement that Mylan would

concede significant business in the Doxy DR market that accounted for approximately 30% of

that market. Malik noted that Mylan was agreeing to concede this business to Heritage because

Heritage had previously agreed to concede market share to Mylan for another generic drug.

       1024. In July 2013, Heritage began to sell Doxy DR to Plaintiffs and others in the

United States subject to the terms of its unlawful agreement with Mylan. Again, Satish Mehta of

Emcure spoke with Rajiv Malik of Mylan on July 18, 2013, to coordinate Heritage’s entry into

the market. Following Mehta’s entreaty, Glazer spoke with Malik again to finalize the details.

Following these calls between Mehta, Glazer, and Malik, Mylan arranged to put in a bid at

Walgreens that it knew would be above Heritage’s bid, so that Heritage could take this business

and get its “fair share” of the market.

       1025. In January 2014, Mayne informed Heritage and Mylan that it planned to enter the

Doxy DR market as well. For example, a senior executive from Mayne spoke with a senior



                                               283
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 297 of 789




executive with Heritage on January 7, 2014, about making room for Mayne in the market

allocation agreement between Heritage and Mylan.

       1026. Senior executives from Heritage, Mylan, and Mayne communicated frequently

via e-mail, text, and phone about their collusive market allocation agreement throughout 2014.

Executives from Heritage and Mayne also met in person at the American Society of Health-

System Pharmacists’ conference in Anaheim, California in December 2014.

       1027. Mayne, Emcure, Heritage, and Mylan continued to adhere to their collusive

agreements. For example, in May 2014, Heritage walked away from a large account so that

Mayne could win the bid. Similarly, in January 2015, Heritage submitted a bid to Econdisc, a

group purchasing organization, which it knew would be above Mayne’s bid, so that Mayne could

win the Econdisc business.

       1028. As a result of their collusion, the price in the United States for Doxy DR remained

at elevated and supracompetitive levels since 2013, despite the entry of two additional generic

manufacturers. Indeed, whereas the FDA study mentioned in ¶ 87 would predict a market price

of 44% of the branded price, Mylan, Emcure, Heritage, and Mayne, charged—and continue to

charge—Plaintiffs the same or similar price that Mylan charged during its period of generic

exclusivity. Accordingly, Plaintiffs have paid, and continue to pay, substantial overcharges to

Defendants on Doxy DR.

       1029. The market allocation agreement on Doxy DR and the price-fixing agreements on

Doxy Hyclate and Doxy Mono still remain in force or effect (or both).




                                               284
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 298 of 789




         UU.    Drospirenone and ethinyl estradiol (Ocella)

         1030. Drospirenone and ethinyl estradiol, commonly known by the brand name Ocella,

constitute a pair of drugs used in combination as an oral contraceptive. This drug is also

marketed under the brand names Yaz, Yasmin, and Gianvi.

         1031. Barr Pharmaceuticals received approval to market generic Ocella in 2008, and

Teva continued to market the drug after the acquisition of Barr in 2011 under the name Gianvi.

         1032. In late 2012, Lupin received approval to market a generic Ocella product.

         1033. By April 2013, Lupin was making plans for a summer 2013 entry into the market

and contacted Teva to initiate negotiations on how the competitors would allocate fair share

between themselves. On April 24, 2013, Berthold of Lupin called Green at Teva. The two

spoke for over three (3) minutes. Berthold called Green two more times the following day.

         1034. The negotiations intensified the following week among Teva, Lupin, and a third

competitor—Actavis. In preparation, on April 29, 2013,               of Teva asked a colleague for

current market share figures along with a list of Teva’s generic Ocella customers. The colleague

responded with a customer list, estimating Teva’s current share of the market at 70–75%.

         1035. The next day, April 30,               , a senior sales and marketing executive at

Actavis, and Rekenthaler of Teva spoke twice by phone. That same day, Patel of Teva also

called         On May 1, Patel sent        four (4) text messages.

         1036. The competitors’ communications continued into early May. On May 6, Patel

and Berthold spoke twice by phone, the second call lasting twenty-two (22) minutes. Green and

Berthold also spoke that same day. On May 7, Patel and Berthold had yet another call, this one

lasting over ten (10) minutes. Patel also placed a call to Rogerson at Actavis, which lasted

thirty-nine seconds.
                                               285
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 299 of 789




       1037. Faced with the news it had received from a major customer on May 8—that

Actavis had bid for that customer’s business for generic Ocella—Teva doubled down on its

efforts to reach a deal with its competitors that would give each its fair share. Patel called

Rogerson on May 8, and they spoke for nineteen (19) minutes. On May 9, Green spoke with

Berthold twice, for one (1) and twelve (12) minutes, respectively.

       1038. The following day, Teva’s                   complied with Rekenthaler’s request for

an analysis of the business Teva would lose by conceding its two major customers for this drug

to Actavis and/or Lupin. Armed with that analysis, Patel spoke to Berthold three times that

afternoon—with one call lasting over seventeen (17) minutes. Patel also called Rogerson at

Actavis and the two spoke for more than five (5) minutes.

       1039. On May 14, 2013,                 of Teva recommended to Rekenthaler that Teva

concede the business to Actavis. Rekenthaler replied simply: “Agreed.”

       1040. On July 10, 2013, Green spoke to Berthold twice (for more than eight (8) minutes

and more than two (2) minutes). After the first of those calls, Green requested specific

information from a colleague to help him continue to negotiate with Lupin:




       1041. Later that day, Green called and spoke to Patel for more than seven (7) minutes,

conveying what he had learned from Berthold. During that call, the two decided that Patel would

                                                286
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 300 of 789




call Berthold back and confirm the agreement between Teva and Lupin. Patel called Berthold

shortly after, and the two spoke for more than four (4) minutes. They spoke again first thing the

next morning, for nearly one (1) minute.

       1042. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green,

confused by the e-mail, responded: “Huh…you are calling…correct?” Patel confirmed that she

had indeed called her counterpart at Lupin: “Yes, I was saying it’s all done.”

       1043. Discussions between Teva and Lupin continued on July 17, 2013 with a call

between Green and Berthold that lasted twenty (20) minutes.

       1044. On July 29, 2013, Green announced to his colleagues: “Lupin has entered and we

need to evaluate.”

       1045. The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013, for example, Rekenthaler conveyed to a

colleague the importance of retaining a particular customer’s account, along with his

understanding of Green’s discussions with Berthold about Lupin’s desired market share. Green

spoke to Berthold by phone twice the following day to confirm the understanding between the

two companies.

       1046. On September 9, 2013,               of Teva sent an internal e-mail to his colleagues

conveying his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella

business. He informed them that because Teva had secured two other significant customers, “we

will likely need to give up some of our formulary position to this new market entrant.”

       1047. In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them,            sent a word of caution to a co-worker, reminding her of the parameters
                                               287
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 301 of 789




of the furtive arrangement. He told her to be careful before conceding large customers on a

“bucket basis” rather than drug-by-drug in order to “make sure we are not giving up volume on

products where we do not have our fair share.”

       VV.     Econazole

       1048. Econazole is a topical medication used to treat fungal skin infections.

       1049. The market for Econazole is mature, as Econazole has been available in the

United States for almost 20 years. Defendants Taro and Fougera sell generic Econazole pursuant

to ANDAs approved by the FDA in November 2002. Perrigo sells Econazole pursuant to an

ANDA approved in 2004. Teligent sells Econazole pursuant to an ANDA it acquired in 2013.

       1050. During the relevant time period, Defendants Sandoz/Fougera, Perrigo, Taro, and

Teligent sold Econazole to purchasers throughout the United States.

       1051. At all times relevant to this lawsuit, there has been more than one manufacturer of

Econazole on the market. Defendants Sandoz/Fougera, Perrigo, Taro, and Teligent sold

Econazole to Plaintiffs and others in the United States at supracompetitive prices inflated by the

unlawful and anticompetitive agreements alleged in this Complaint.

       1052. Between 2009 and September 2013, Defendants’ prices for Econazole remained

relatively stable. However, beginning in September 2013 and continuing thereafter, Defendants

began implementing abrupt and substantial price increases on Econazole.

       1053. Between September 2013 and the Summer of 2014, Ecnazole, which had cost

roughly 12 cents per unit, shot up to more than $4 per unit.

       1054. This skyrocketing price increase cannot be explained by supply shortages or other

market events. The only material change in the months preceding the price increases was

Teligent’s entry into the market.
                                                 288
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 302 of 789




       1055. On February 1, 2013, Teligent acquired an ANDA for Econazole from Prasco

LLC. During that month, the CEO of Teligent attended trade conferences with Perrigo and Taro,

where the three Defendants had an opportunity to discuss Teligent’s entry into the market.

       1056. During this same time period, Teligent also became interested in entering the

market for other generic pharmaceuticals. Teligent launched its first topical generic drug in late

2012, followed by its acquisition of the Econazole ANDA in February 2013. By September

2013, Teligent had 12 ANDAs pending for FDA approval. By June 20, 2014, that number had

jumped to 17, with four additional ANDAs submitted under joint-development plans with other

manufacturers and another five ANDAs planned for submission by the end of 2014.

       1057. When Teligent acquired the right to sell Econazole from Prasco LLC, it was the

beginning of a publicly-announced plan that would place Teligent in direct competition with

Taro and Perrigo across numerous drugs. Teligent now makes twenty topical drugs. Seventeen

of these drugs are also made by Taro; fifteen are made by Perrigo.

       1058. Teligent’s entry into the Econazole market demonstrates a “fair share” agreement.

Where a drug manufacturer, like Teligent, plans to enter a market with established

manufacturers, and where the established manufacturers are competitors across multiple drugs,

such a situation sets the groundwork for a “fair share” agreement. Rather than allow the new

entrant to drive the price of drugs lower, the incumbent manufacturers and the new entrant can

“play nice in the sandbox” and keep prices high. The conduct of Teligent, Perrigo, Fougera, and

Taro after Teligent entered the Econazole market is the result of a market allocation or “fair

share” agreement among these Defendants.

       1059. Teligent launched Econazole under its own label in September 2013. In a

competitive generic drug market, new market entrants typically price their product below the
                                                289
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 303 of 789




prevailing market price in order to gain market share. Teligent, however, announced a list price

(WAC) increase in July 2013, even before its first sale of Econazole under its own label. Rather

than competing for market share by lowering prices, Teligent made the economically irrational

decision to raise prices. Upon information and belief, Teligent’s conduct reflected an agreement

with Perrigo, Fougera, and Taro that Teligent would enter with higher – rather than lower –

prices in exchange for the incumbents’ promise to cede market share to Teligent.

         1060. On October 28–30, 2013, right before Teligent’s higher prices took effect in the

marketplace, representatives from Perrigo, Taro, Fougera, and Teligent met at a GPhA

conference where they had an opportunity to discuss Econazole market shares and pricing. See

Ex. 1.

         1061. By January 2014, Teligent’s effective pricing for Econazole was more than

double that of Perrigo and Taro. Pursuant to their agreement, the incumbents also matched

Teligent’s high prices.

         1062. In February 2014, Perrigo began to increase its effective prices, and by March,

Perrigo’s effective prices had risen to the level of Teligent’s prices. Taro’s prices remained

relatively stable, but that changed after representatives from Perrigo, Teligent, and Taro met at

the June 3–4, 2014 GPhA meeting in Bethesda, Maryland. See Ex. 1.

         1063. Consistent with their price-fixing agreement, in mid to late 2014, Teligent,

Perrigo, Taro, and Fougera each implemented abrupt and substantial price increases on the

Econazole products they sold to Plaintiffs and others in the United States in lockstep.

         1064. In June 2014, Perrigo began planning a price increase. On June 17, 2014, Boothe

of Perrigo called a Taro employee – likely Perfetto – and they spoke for forty-five minutes.



                                                290
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 304 of 789




         1065. One week later, on June 25, 2014,              , a sales executive at Taro, sent an

internal e-mail stating that

                     and suggested bidding at Associated Pharmacies. On July 8, 2014, Taro put

together an offer for that customer. With regard to Taro’s pricing for the bid, Aprahamian stated:



Notably, the price of Econazole had not yet gone up – and would not do so for another several

weeks.

         1066. On July 18 and July 19, 2014, Boothe of Perrigo and Perfetto of Taro exchanged

three short calls. The next business day, on July 21, 2014, the two competitors spoke for twenty-

six minutes. On July 22, 2014,           of Perrigo spoke with S.M., a sales executive at Teligent,

for more than five minutes. Three days later, on July 24, 2014, Boothe called Perfetto again.

The call lasted two minutes. Perfetto returned the call and the two competitors spoke for seven

minutes.

         1067. That same day, on July 24, 2014, Perrigo instituted a dramatic price increase for

Econazole. Customers saw increases ranging from 637% to 735%.

         1068. That morning, Aprahamian notified his colleagues at Taro of the development.

He instructed them not to capitalize on any opportunities that might come Taro’s way as a result

of Perrigo’s price increase, saying:

                                                   Aprahamian further instructed his team to

increase Taro’s Econazole price to GPOs to $0.02 under its WAC price with just five days’

notice for all such customers.




                                                291
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 305 of 789




         1069. The next day, on July 25, 2014,                     , a Taro sales executive, placed

two calls to                    at Teligent.           called             again on August 12,

2014 and they spoke for nearly five minutes. The next day, on August 13, 2014, Perfetto spoke

with Boothe for eleven minutes.

         1070. The coordination among the competitors bore fruit quickly. Just two weeks later,

on September 1, 2014, Teligent increased its WAC prices for Econazole to match Perrigo.

         1071. Taro’s price increases followed two months later, on November 18, 2014.

         1072. With respect to WAC pricing, Taro, Teligent, and Perrigo raised their WACs to

identical prices, reflecting increases of more than 600%:

  Product                                      Old                        Date of      Percentage
               Defendant          NDC                       New WAC
   CRM                                         WAC                       Increase       Increase
 15 gm         Perrigo        45802046635         $0.79         $5.80      24-Jul-14        637%
 30 gm         Perrigo        45802046611         $0.69         $5.80      24-Jul-14        736%
 85 gm         Perrigo        45802046653         $0.50         $4.09      24-Jul-14        719%
 15 gm         Teligent       52565002215         $0.82         $5.80      1-Sep-14         610%
 30 gm         Teligent       52565002230         $0.72         $5.80      1-Sep-14         704%
 85 gm         Teligent       52565002285         $0.52         $4.09      1-Sep-14         688%
 15 gm         Taro           51672130301         $0.66         $5.80    18-Nov-14          779%
 30 gm         Taro           51672130302         $0.59         $5.80    18-Nov-14          890%
 85 gm         Taro           51672130308         $0.42         $4.09    18-Nov-14          871%



         1073. By May 2015, Sandoz was making plans to re-enter the Econazole market,

attracted by the fact that the other players had instituted price increases. CW-3 advocated a re-

launch strategy that considered fair share principles as well as Sandoz’s ongoing understanding

with Perrigo. He advised his colleagues:




                                                 292
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 306 of 789




       1074. On October 1, 2015, a Sandoz launch executive e-mailed CW-3 seeking intel on

current prices for various customer accounts in anticipation of the upcoming Econazole re-

launch. Less than an hour later, CW-3 called          at Perrigo and they spoke for twenty-seven

minutes.

       1075. Later that day, CW-3 responded to his colleague’s e-mail with details of Perrigo’s

pricing at Morris & Dickson. Not wanting to put additional details about his conversation with

        in writing, CW-3 copied CW-1 and wrote



       1076. On November 30, 2015, Sandoz bid on the Econazole business at Morris &

Dickson. Perrigo, however, refused to cede the business to Sandoz because it had already given

up one customer to the new entrant and was not inclined to hand over another.

       1077. Intent on working out a deal with the market share leader, CW-3 and             of

Perrigo exchanged four calls on December 16, 2015. The next day, on December 17, 2015,

Sandoz contacted Morris & Dickson and convinced the customer to consider a revised offer from

Sandoz. This time, Perrigo ceded the customer to Sandoz. Despite the fact that Perrigo initially

fought Sandoz on its attempt to take Perrigo’s market share, Sandoz did not target accounts held

by Teligent because this would not have been consistent with the fair share rules.

       1078. When Sandoz’s re-launch of Econazole finally came to fruition in late 2015, it

matched its competitors’ increased WAC prices.

       1079. Upon information and belief, the Defendants further coordinated this collusion at

numerous trade association meetings that each attended between 2013 and 2016. See Ex. 1.

       1080. Additionally, a number of individuals with leadership roles at Teligent have ties

to other Defendants that are implicated in the conspiracy. For example, Jason Grenfell-Gardner
                                               293
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 307 of 789




(“Grenfell-Gardner”) joined Teligent as CEO in July 2012. Prior to that time, he had served in a

number of roles at West-Ward. Damian Finio, who worked with Grenfell-Gardner at West-

Ward, served briefly on Teligent’s Board in 2014 before leaving that job to become the CFO of

Heritage. In 2018, he returned to Teligent and is now Teligent’s CEO. Carole Ben-Maimon

joined the Teligent Board in 2016. She has held leadership positions at Impax, Par, and Teva.

Narendra Borkar served on the Board of Teligent and is the former CEO of Aurobindo and

Caraco (now part of Sun). Bhaskar Chaudhuri served on the Teligent Board and previously

worked for Valeant and Mylan.

       WW. Enalapril Maleate

       1081. Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec, is a drug

used in the treatment of high blood pressure and congestive heart failure.

       1082. In 2009, Taro discontinued its sales of Enalapril under its own label and

effectively exited the market. It continued supplying Enalapril thereafter only to certain

government purchasers under the “TPLI” label.

       1083. By mid-2013, the Enalapril market was shared by three players: Mylan with

60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a

significant anticompetitive price increase for Enalapril in July 2013.

       1084. Shortly before the Teva and Wockhardt price increases, on or about July 12, 2013,

Aprahamian, the Vice President of Sales and Marketing at Taro, was considering whether to

renew or adjust Taro’s price on Enalapril for its national contract (for government purchasers),

which was slated to expire in September 2013.

       1085. In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Patel of Teva as well as                 , a senior sales and marketing
                                                294
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 308 of 789




executive at Wockhardt, about Enalapril. As a result of those conversations, Taro’s plans

changed.

       1086. On July 17, 2013—the same day that Teva was taking steps to implement the

price increase—Patel called Aprahamian and left a message. He returned the call and the two

spoke for almost fourteen (14) minutes. Then, on July 19, 2013—the day that both Teva and

Wockhardt’s price increases for Enalapril became effective—Aprahamian called             at

Wockhardt on his office phone and left a message. He then immediately called                cell

phone, which          answered. They spoke for nearly eleven (11) minutes.

       1087. On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

signaling a change in plans:




       1088. Aprahamian followed up with another e-mail shortly after, adding that Taro

“[w]ould only look for 10–15% MS [market share] but with recent market changes and units on

this product, it would be incremental.”

       1089. In the coming months, both Teva and Taro engaged in intensive analyses of how

the market should look after Taro’s re-launch so that each competitor would have its desired, or

“fair,” share of the market.



                                               295
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 309 of 789




       1090. On July 31, 2013, for example, Patel provided her analysis of the drugs Teva

should bid on in response to a request for bids from a major customer, which was largely based

on whether Teva had reached its “fair share” targets. Enalapril was one of the drugs for which,

according to Patel, Teva was “seeking share,” so she authorized the submission of a bid. Prior to

sending that e-mail, Patel had spoken to Aprahamian on July 30 (11-minute call) and July 31,

2013 (4-minute call). Based on the agreement between the two companies, and in accordance

with the industry’s “fair share” code of conduct, Taro understood that it would not take

significant share from Teva upon its launch because Teva had a relatively low market share

compared to others in the market.

       1091. Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro’s final prices would be set largely based on “continued

market intelligence to secure share . . .”

       1092. In early December 2013, Taro was fully ready to re-enter the Enalapril market.

On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive,                  , during conversations of two (2) and eleven (11) minutes.

       1093. On December 4, 2013, one customer that had recently switched from Wockhardt

to Teva expressed an interest in moving its primary business to Taro for the 2.5 mg, 5 mg, 10

mg, and 20 mg strengths. At 4:30 p.m. that afternoon, Aprahamian instructed a colleague to

prepare a price proposal for that customer for all four products.

       1094. Before sending the proposal to the customer, however, Aprahamian sought the

input of his competitor, Teva. On December 5, 2013, he and Patel spoke by phone for nearly

five (5) minutes.



                                                296
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 310 of 789




       1095. Taro’s fact sheet for the Enalapril re-launch generated on the day of

Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing

identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

       1096. Taro began submitting offers on Enalapril the following day, December 6, 2013.

But even with the bidding process underway, Aprahamian made certain to communicate with

Mylan’s         during a brief phone conversation that afternoon. This particular

communication was important since Mylan was the market share leader and Taro was targeting

more of Mylan’s customers than those of other competitors.

       1097. Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril market. Aprahamian and            talked for ten (10) minutes on

December 11 and for seven (7) minutes on December 12.

       1098. Thereafter, and with the likely consent of Mylan, Aprahamian reported on an

internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril

market share goal of 15% had been raised to 20%.

       1099. Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris &

Dickson, a Wockhardt customer. This caused            of Wockhardt to call Aprahamian on

December 31, 2013, to discuss the situation. During the call,          agreed that so long as

Wockhardt was able to retain McKesson as a customer, it would concede Morris & Dickson to

Taro. In an e-mail on January 2, 2014,               of Wockhardt conveyed the details to his

colleagues:




                                              297
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 311 of 789




       1100. By May 2014, the market was stable, and market share for Enalapril was

reasonably distributed among the companies. As Teva was considering whether to bid on

specific drugs for an RFP sent out by a large wholesaler customer, Patel provided the following

caution with regard to Enalapril: “no bid due to potential market/customer disruption, aka

strategic reasons.” The same day she sent that e-mail—May 14, 2014—Patel spoke to

Aprahamian for more than four (4) minutes and exchanged eight (8) text messages with him.

       1101. By June 2014, Taro had obtained 25% market share for Enalapril in a 4-player

market. Mylan and Teva each had approximately 28% market share.

       1102. In January 2015, Aprahamian conducted a market analysis of Enalapril and noted

that Teva might be leaving the market, but that Oceanside/Valeant would be “             In

reality, Valeant had always sold a small amount of Enalapril, with a market share of less than

1%. But Valeant was able to get word to Aprahamian in January 2015 of its future plans, even

though it did not ramp up production of the drug until December 2015. Leveraging Teva’s exit

from the market, the competitors allowed Valeant to take the share forfeited by Teva, and in

December 2015, Valeant sold more Enalapril tablets than either Mylan or Taro, despite the fact

that its market share was less than 1% just a few months prior. Additionally, Valeant was able to

ramp up production substantially without disturbing price because it knew from its competitors

which accounts to target. Moreover, upon ramping up production, Valeant began charging prices

that were higher than the other competitors.
                                               298
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 312 of 789




        1103. As discussed earlier with respect to Captopril, Mylan agreed to concede market

share to Wockhardt for Enalapril after it exited the Captopril market, and as a result, Wockhardt

received the largest market share on Enalapril. Accordingly, as a result of the fair share

conspiracy, Defendants were able to charge supracompetitive pricing on Enalapril tablets (and

also other drugs).

        XX.    Entecavir

        1104. Entecavir, also known by the brand name Baraclude, is a medication used to treat

chronic Hepatitis B.

        1105. As Teva was preparing to enter the market for Entecavir in August 2014,

a senior sales and business relations executive at Teva, informed an executive at WBAD that

Teva was planning on launching Entecavir “shortly” depending on when the FDA approved the

drug.          further noted: “We may or may not be alone on the market at launch. Sandoz has

a settlement and we do not know their terms. Apotex has recently filed a PIV [Paragraph IV

certification] but we invalidated the patent. We are hearing PAR has the [authorized generic]

and is stating they will launch after we launch, but there is still a good chance we may be alone

in the market for a short time.”

        1106. On August 28, 2014, Rekenthaler informed Teva sales employees that Teva had

received approval on Entecavir and would circulate offers later that day or the next day.

Rekenthaler noted: “[w]e are looking for at least a 60 share. Known competition is Par with an

[authorized generic].” Rekenthaler also noted that Teva would be pricing as if they were

“exclusive” in the market, and expressed concern that customers might react negatively to the

launch of this drug “because of our recent price increase [on other drugs].”



                                                299
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 313 of 789




       1107. The same day, August 28, 2014, Rekenthaler had three phone calls with

        a senior national account executive at Par. The two spoke two (2) more times the next

day, August 29, 2014.

       1108. On August 29, a Teva sales employee reported that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired

whether Teva might consider reducing its price as well. Rekenthaler, after speaking with

at Par several times on August 28 and 29, replied that Teva would remain firm on the price and

noted that he was “doubtful PAR will be much lower.” Despite Teva’s refusal to lower its price,

that customer signed an agreement with Teva to purchase Entecavir.

       1109. Also on August 29, Rekenthaler e-mailed              asking if she had received any

feedback from CVS on Entecavir.             replied that she had not, and followed up later saying

that ABC had indicated that it would sign Teva’s offer letter. Rekenthaler replied: “Great, that

helps. We may end up conceding our friends up north [CVS] if they make too much fuss.”

        dismissed that concern: “I think they will work with us really…We need them they

need us so we just have to make it work.”

       1110. Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic

prescriptions and 90.9% of the total generic market (new prescriptions and refills).

       1111. Within a few weeks, however, Teva’s share of the market was much more in line

with “fair share” principles—52.6% for new generic prescriptions and 47% of the total generic

market (new prescriptions and refills).

       1112. On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.”
                                               300
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 314 of 789




Teva declined to do so, citing that the “pricing is competitive and in line with the market.”

Rekenthaler had spoken to          at Par twice on October 2, 2014.

       1113. The two-player market for Entecavir remained stable over time. By January 2,

2015, Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the

total generic market (new prescriptions and refills) was 46.7%.

       YY.     Eplerenone Tablets

       1114. Eplerenone, also known by the brand name Inspra, is an oral medication used

alone or in combination with other medicines to treat high blood pressure by blocking a chemical

(aldosterone) in the body that in turn lowers the amount of sodium and water the body retains.

       1115. As of spring 2014, Sandoz and Greenstone were the only generic manufacturers

of Eplerenone Tablets.

       1116. As discussed above, while Greenstone was coordinating with Sandoz in April

2014 to follow Sandoz’s price increases on various formulations of Clindamycin, it was also

coordinating to lead a price increase on Eplerenone Tablets.

       1117. Originally, Greenstone planned its Eplerenone price increase to become effective

on May 1, 2014, but sometime in mid-April that increase was delayed. Shortly after the decision

was made to delay the Eplerenone price increase, on April 22, 2014, Nailor of Greenstone called

Kellum and left a message. They traded voicemails until they were able to speak the next day

for nearly fifteen minutes.

       1118. Greenstone planned its increases of Clindamycin and Eplerenone together, as it

was coordinating with Sandoz – and both increases ultimately became effective on June 2, 2014.

Shortly before the increases became effective, on May 29, 2014, Nailor of Greenstone called

Kellum of Sandoz, leaving him a twenty-six second voicemail.
                                                301
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 315 of 789




       1119. Sandoz’s intent was always to follow Greenstone’s Eplerenone price increase,

rather than compete for market share. Sandoz began preparing to follow Greenstone’s

Eplerenone price increase in early July 2014. However, because of price protection terms with

several of Sandoz’s customers, the company decided to delay the roll-out of its Eplerenone price

increase (and several others) until it made more financial sense and Sandoz would be able to

limit any contractual penalties that would arise as a result of the increase.

       1120. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone on

October 10, 2014. Sandoz increased its pricing by as much as 270% to certain customers.

During the time period after Greenstone’s price increase and before Sandoz could follow, the

two competitors continued to coordinate by phone, including a number of calls between Kellum

and          of Greenstone in August 2014. Shortly after the Sandoz price increase became

effective, on October 15, 2014, Kellum and Nailor of Greenstone also communicated briefly.

       ZZ.     Erythromycin Solution

       1121. Erythromycin Base/Ethyl Alcohol Solution (“Erythromycin Solution”) is a topical

medication used to treat acne.

       1122. In the summer of 2011, Defendants Fougera and Wockhardt were the only two

competitors in the market for Erythromycin Solution. However, both manufacturers would

experience intermittent supply issues that would require their exit from the market for periods of

time. Because of these supply problems, extensive coordination was necessary between

competitors in order to maintain a stable market.

       1123. Between May 17 and May 19, 2011, Perrigo discussed internally whether to

reenter the Erythromycin Solution market. The next day, May 20, 2011,                   of Perrigo

called CW-6 of Fougera and they spoke for seven minutes. Immediately after that call,
                                                 302
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 316 of 789




called his supervisor,               and they spoke for three minutes. The following Monday, on

May 23, 2011,                 gave the green light to move forward with Perrigo’s plans to re-

launch the product within six months.

           1124. On August 5, 2011, CW-3 of Fougera e-mailed his supervisor, Kaczmarek,

stating,



           1125. Thereafter, on August 9, 2011, CW-6 of Fougera called                    ,a

Wockhardt sales executive, three times, including one call lasting ten minutes. Notably, these

were the first phone calls ever between the two competitors according to available phone

records. Indeed, CW-6 and             were not friends and did not socialize together. If they did

speak, it was to coordinate anticompetitive conduct relating to products on which Fougera and

Wockhardt overlapped.

           1126. Over the next week, CW-6 exchanged several calls with            of Wockhardt

and            of Perrigo, the prospective new entrant. Because         and         did not have an

independent relationship, CW-6 acted as the go-between – relaying information between the two.

After speaking with his competitors, CW-6 called his supervisor, Kaczmarek, to report back

what he had learned. These calls are detailed in the chart below:




                                                 303
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 317 of 789




       1127. On August 19, 2011, after the final call listed above, Fougera held an internal

meeting to discuss Erythromycin Solution and the intelligence that CW-6 had gained from phone

calls with competitors.

       1128. On November 15, 2011,                  of Perrigo sent an internal e-mail to the

Perrigo sales team, including to        stating that Perrigo planned to launch Erythromycin

Solution the following month in December 2011.                 stated,

                                                         Beginning that day, and over the next

few days,         exchanged several calls with CW-6 of Fougera. At the same time, CW-6 was

speaking with         of Wockhardt. These calls are detailed in the chart below:




       1129. The next day, on November 18, 2011,                 , another Wockhardt sales

executive, called CW-3 of Fougera. The call lasted two minutes. Later, CW-3 sent the following

e-mail to his supervisor, Kaczmarek:




       1130. It was CW-3’s customary practice to state that he learned information from a

customer when he actually learned it from a competitor because he wanted to keep that


                                              304
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 318 of 789




information out of writing. In response to CW-3’s e-mail, Kaczmarek stated simply: “

       ”

       1131. On November 30, 2011,               of Wockhardt called CW-6 and they spoke for

four minutes. Later that same day, CW-6 sent the following e-mail to Kaczmarek regarding

Erythromycin Solution:




       1132. Kaczmarek forwarded the e-mail along internally to                        , a Fougera

operations manager.             reminded Kaczmarek that Fougera was also having supply issues

and had temporarily exited the market.

       1133. A few weeks later, on December 19, 2011, Perrigo entered the Erythromycin

Solution market and set WAC pricing that was significantly higher – indeed, approximately

200% higher – than the market WAC pricing at that time.

       1134. CW-6 of Fougera exchanged several calls with              of Perrigo in the weeks

leading up to, and surrounding, Perrigo’s launch, including on the date of the launch itself. On

these calls, the competitors discussed pricing and the allocation of market share to the new

entrant, Perrigo. These calls are detailed in the chart below:




                                                305
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 319 of 789




           1135. Several months later, between April 24 and April 27, 2012, the NACDS held its

annual meeting in Palm Beach, Florida. Representatives from Fougera, Perrigo, and Wockhardt

attended, including CW-6 and CW-3 of Fougera,                   of Perrigo, and       of

Wockhardt.

           1136. At that time, Fougera was readying to re-enter the Erythromycin Solution market.

Shortly after the NACDS annual meeting, on April 30, 2012, Kaczmarek e-mailed his sales team

stating,

             CW-3 responded with the following e-mail:




           1137. Fougera’s re-launch caused a flurry of communications among the three

competitors on May 1 and May 2, 2013. Following his consistent practice, CW-6 reported these

conversations back to his boss, Kaczmarek. These calls are detailed in the chart below:




                                                306
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 320 of 789




       1138. The next day, on May 3, 2012, Fougera re-entered the market and matched

Perrigo’s increased WAC pricing. That morning, Kaczmarek sent the following e-mail to his

sales team:




       1139. That same day, CW-3 of Sandoz spoke with             of Wockhardt for five minutes

and called             , a sales executive at Perrigo. Further, CW-6 called his contact at Perrigo,

        and the two competitors spoke for fifteen minutes. Immediately after hanging up with

        CW-6 again called his supervisor, Kaczmarek, and they spoke for five minutes.

       1140. The following Monday, on May 7, 2012,                    of Perrigo sent the

following e-mail regarding Erythromycin Solution to other Perrigo executives:




       1141. On that same day, Kaczmarek circulated a proposed customer pricing grid for

Erythromycin Solution to the Fougera sales team. Kaczmarek advised: “



                                              307
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 321 of 789




                                                                                 .”

       1142. Over the next several days, CW-3 and CW-6 exchanged calls with their respective

contacts at Perrigo,      and           As was his practice, after hanging up with           CW-6

immediately reported back to Kaczmarek what he had learned. These calls are detailed in the

chart below:




       1143. On May 14, 2012, the date of the last calls detailed above, Kaczmarek sent the

following internal e-mail to his sales team, lying about the source of his information to avoid

putting evidence of illegal conduct into writing:




       1144. Less than two months later, on June 7, 2012, Fougera recalled Erythromycin

Solution and again placed the product on back order. By that time, Fougera had approached and

                                                308
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 322 of 789




secured approximately 12% market share on the product, including several customers on its

target list such as Plaintiff Rite Aid, Cardinal, Optisource, and SUPERVALU.

       1145. By August 2012, Fougera had resolved those supply issues. Around this same

time, Sandoz had completed its acquisition of Fougera. As Fougera (now Sandoz) prepared to

re-enter the Erythromycin Solution market, the company set an internal market share goal of

20% on the product.

       1146. After the Fougera acquisition was completed, CW-6 left the company for another

position. At some point before he left Fougera, CW-6 introduced CW-3 – who would be

remaining at Sandoz after the acquisition – to          at Perrigo. This was the beginning of a

collusive relationship that would last several years and will be discussed in detail in subsequent

Sections of this Complaint.

       1147. The first ever phone calls between CW-3 and               according to the available

phone records, were on August 8, 2012. They spoke two times that day. The competitors spoke

again on August 21, 2012, as Sandoz was preparing to re-enter the market for Erythromycin

Solution.

       1148. On September 5, 2012,                        , a Sandoz sales executive, e-mailed

CW-3 and Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin

Solution at Walgreens. Kellum responded,                                        On September 6,

2012, CW-3 called             of Perrigo and they spoke for eleven minutes.

       1149. The next day, on September 7, 2012, CW-3 sent an internal e-mail including to

CW-1, a Sandoz senior pricing executive, recommending that Sandoz target the same customers

that Fougera had targeted when it re-launched Erythromycin Solution in May 2012. Not wanting



                                                 309
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 323 of 789




to have a discussion in writing, CW-1 responded to CW-3 directly, stating,



        1150. On September 13, 2012, CW-3 called              of Perrigo and they spoke for three

minutes. CW-3 hung up and called                       , a senior sales and marketing executive at

Sandoz. The call lasted one minute. Later that day, CW-3 called         of Wockhardt. The call

lasted one minute.

        1151. The following Monday, on September 17, 2012, CW-1 instructed CW-3 to put

together offers for Cardinal and Walmart and advised that they would be the only customers

Sandoz would be bidding on at this time. That same day,          of Wockhardt called CW-3 and

they spoke for four minutes.

        1152. Between September 20 and September 21, 2012, CW-3 and                 of Perrigo

exchanged six calls, including two calls lasting eight minutes and seven minutes, respectively.

By October 2012, Perrigo had conceded the Erythromycin Solution business at Cardinal and

Walmart to Sandoz.

        AAA. Estradiol Tablets

        1153. Estradiol is a form of estrogen that used to treat symptoms of menopause. During

the time period relevant to this Complaint, Actavis, Mylan, and Teva dominated the market for

Estradiol tablets.

        1154. Estradiol was one of eight drugs that Teva targeted for a price increase effective

July 31, 2012. Prior to implementing the price increase for these drugs, Green and Rekenthaler

spoke with their competitors for each targeted drug to ensure that the understanding to increase

prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For example, in July

2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and                     of
                                               310
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 324 of 789




Alvogen. On July 31, Green and Nesta spoke five times, and immediately following some of

these calls, Green called       Also, Rekentheler spoke with                 of Actavis and

       of Breckenridge. These communications solidified the agreement between the

Defendants that each would adhere to the price increases for the drugs that each manufactured.

       BBB. Estradiol/Norethindrone Acetate Tablets (Mimvey)

       1155. Estradiol/Norethindrone Acetate Tablets (“Mimvey”) contains estrogen and

progestin and is used to reduce the symptoms of menopause. During the time period relevant to

this Complaint, Breckenridge and Teva dominated the market for Estradiol/Norethindrone

Acetate tablets.

       1156. Estradiol/Norethindrone Acetate was one of eight drugs that Teva targeted for a

price increase effective July 31, 2012. Prior to implementing the price increase for these drugs,

Green and Rekenthaler spoke with their competitors for each targeted drug to ensure that the

understanding to increase prices would hold, including Mylan, Actavis, Breckenridge, and

Alvogen. For example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of

Sandoz, and                 of Alvogen. On July 31, Green and Nesta spoke five times, and

immediately following some of these calls, Green called        Also Rekentheler spoke with

        of Actavis and                of Breckenridge. These communications solidified the

agreement between the Defendants that each would adhere to the price increases for the drugs

that each manufactured.

       1157. On November 14, 2013, Breckenridge increased its pricing on both Mimvey and

Cyproheptadine HCL Tablets. For Cyproheptadine, Breckenridge increased its WAC pricing by

as much as 150%, and raised its customer contract pricing even higher—400%. The increases to

Mimvey were a more modest 20–27% for both the WAC and customer pricing.
                                         311
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 325 of 789




       1158. In the weeks leading up to those increases – when Patel was still out on maternity

leave – Rekenthaler had several phone calls with          at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid-January 2014, when Teva

began preparing to implement its price increase.

       1159. Over the next several months—during the period of time before Teva was able to

follow the Breckenridge price increases—Teva followed the “fair share” understanding to the

letter and refused to increase market share while it had a lower price than its competitors.

       1160. On April 4, 2014, Teva followed the Breckenridge price increases with a price

increase on Mimvey across all its customer contracts. In addition, Teva increased the WAC

price on Mimvey by 26% to exactly match Breckenridge’s WAC price.

       CCC. Ethambutol HCL Tablets

       1161. Ethambutol HCL Tablets (“Ethambutol”), also known by the brand name

Myambutol, is a drug used to treat tuberculosis. In 2012, G&W marketed the authorized generic

of Ethambutol for the manufacturer, STI Pharma (“STI”), and Lupin, VersaPharm, and Teva sold

the generic version.

       1162. By late 2012 and early 2013, however, both VersaPharm and Teva were

experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and G&W

colluded to significantly raise price on the product while their competitors were out of the

market.

       1163. In November and December 2012, Orlofski and Vogel-Baylor of G&W

exchanged several calls with David Berthold of Lupin to discuss Ethambutol. At the same time,



                                                312
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 326 of 789




Berthold was keeping Kevin Green, a sales executive at Teva, apprised of his discussions with

G&W.

       1164. For example, on November 15, 2012, Orlofski exchanged at least eight text

messages with Berthold. The next day, on November 16, 2012, Orlofski and Berthold spoke for

nearly twelve minutes. Shortly thereafter, Berthold spoke three separate times with Green, with

the calls lasting five minutes, ten minutes, and five minutes, respectively.

       1165. That same day, G&W reached out to several VersaPharm customers, including

Econdisc, HealthTrust, and FW Kerr, to inquire whether they were interested in a new supplier

for Ethambutol due to VersaPharm’s supply issues.

       1166. Over the next month, Berthold would continue to exchange numerous calls and

text messages with Vogel-Baylor and Orlofski during which they discussed a coordinated price

increase on Ethambutol. These communications are detailed in the chart below:




                                                313
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 327 of 789




       1167. On December 9, 2012, the day after the final call listed above,                      ,

a finance executive at Lupin, e-mailed Berthold at 3:41 p.m. stating:



                          Three minutes later, at 3:44 p.m., Berthold called Orlofski. The call

lasted less than one minute. The next day, on December 11, 2012, Berthold called Vogel-Baylor

and they spoke for nearly six minutes. A short time later, Orlofski sent a text message to

Berthold and the two competitors exchanged two more calls that day, including one lasting

nearly six minutes.

       1168. On December 17, 2012,                    , a Lupin sales executive, sent an internal e-

mail including to Berthold, attaching the price increase letters for Ethambutol that Lupin planned

to send on December 18, 2012. Between December 17, 2012 and December 19, 2012, Berthold

again exchanged several calls and text messages with Orlofski and Vogel-Baylor. These are

detailed in the chart below:




       1169. On January 2, 2013, Orlofski e-mailed Vogel-Baylor suggesting that they discuss

the Ethambutol price increase during their meeting scheduled for the next day. That same day,


                                               314
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 328 of 789




Vogel-Baylor called Berthold and they spoke for eleven minutes. Later that evening, Vogel-

Baylor e-mailed Orlofski a price increase analysis for Ethambutol.

       1170. On January 14, 2013, another customer, Morris & Dickson, e-mailed Lupin

asking for a bid on Ethambutol. The customer explained that both VersaPharm and Teva were

having supply issues. That same day, Orlofski sent a text message to Berthold. Berthold also

called Green of Teva and they spoke for nine minutes.

       1171. On January 28, 2013, the manufacturer of G&W’s authorized generic, STI, e-

mailed Vogel-Baylor to inform her that it would be shipping Ethambutol to G&W the following

day stating: “                                                   .” Vogel-Baylor then forwarded

the e-mail to Orlofski as an “         .” Later that day, Vogel-Baylor sent her Ethambutol price

increase analysis to the sales team and asked them to draft letters to their customers advising

them of the increases. The next day, on January 29, 2014, Orlofski sent a text message to

Berthold, and Berthold spoke two times with Green of Teva by phone, with calls lasting three

minutes and more than five minutes, respectively.

       1172. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for three

minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold again. Berthold

returned the call and they spoke for five minutes. The following Monday, on February 4, 2013,

Vogel-Baylor e-mailed Orlofski to inform him that G&W planned to send the Ethambutol price

increase letters on February 7, 2013 and would call customers in advance to advise that they

would be coming.

       1173. Consistent with the plan, on February 6, 2013, G&W reached out to its customers

to advise them of the Ethambutol increases. As Vogel-Baylor explained in her e-mail to

WalMart: “
                                                315
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 329 of 789




        1174. Berthold continued to communicate with Orlofski and Vogel-Baylor over the next

several weeks. For example, on February 19, 2013, Vogel-Baylor and Berthold had a joint

dinner with representatives from two customers – ABC and Plaintiff Kroger.

        1175. On April 1, 2013, STI began notifying customers that it was terminating its

relationship with G&W regarding Ethambutol. STI advised that it would be taking over the

marketing and distribution of the product effective April 15, 2013. Between April 2, 2013 and

April 15, 2013, Berthold exchanged several calls with Orlofski and Vogel-Baylor. The calls are

detailed in the chart below:




        1176. Notably, after April 15, 2013, the date of the last two text messages listed above,

Berthold and Vogel-Baylor would never communicate by phone again, according to the phone

records available to the Plaintiffs.



                                               316
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 330 of 789




       DDD. Ethinyl Estradiol and Levonorgestrel

       1177. Ethinyl estradiol and levonorgestrel are used in combination as an oral

contraceptive used to prevent pregnancy. During the relevant time period, both Teva and Sandoz

marketed ethinyl estradiol and levonorgestrel under multiple names, including Portia and Jolessa.

       1178. In or around May 2012, Teva had a much higher market share than Sandoz for

both Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%,

while Teva’s market share for Jolessa was 43% compared to Sandoz’s 11%.

       1179. On May 11, 2012, Walmart contacted Teva with a right of first refusal and

explained that another supplier had made an offer for the sale of four drugs, including Portia and

Jolessa.                  , a senior sales executive at Teva, responded: “We really need to know

who is challenging. Sandoz??? Glenmark???” The customer responded that it was Sandoz.

           had initially been very reluctant to let Sandoz have the business, candidly remarking to

the customer that “[w]e are not going to let Walmart go to Sandoz [because] we have conceded a

number of accounts to Sandoz that were not as strategic to Teva.”

       1180. After sending out a competitive offer for the sale of three drugs, including Portia

and Jolessa, to the customer on May 16, 2012, and an even more competitive offer on May 18,

Teva abruptly backtracked on May 23, 2012, and removed Portia and Jolessa from the offer.

The night before this change in plans, on May 22, Green of Teva spoke on the phone with CW-2,

then at Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and Jolessa. The

decision to concede the Walmart business to Sandoz led to a more equal share split between the

companies for both Portia and Jolessa. Teva discussed the decision internally and explained that

the reason for the “change in plans” was that Teva was “going to concede this business to

Sandoz . . .”
                                                 317
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 331 of 789




       1181. Sandoz continued to coordinate with Teva to achieve its “fair share” of the

markets for both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva

stating it had received bids on Portia and Jolessa and in order for Teva to retain the business,

Teva would need to submit its “best bids.” On July 9, 2013, CW-1 of Sandoz called Patel and

left a voicemail. Shortly thereafter, they connected for a sixteen (16) minute call. On July 10,

Teva learned that the challenger was Sandoz. At 12:16 p.m., Rekenthaler forwarded an e-mail to

Patel and posed the question: “Who’s over at Sandoz now?” Patel did not respond by e-mail,

but, due to the close proximity of their offices, she likely related her conversation with CW-1

directly to Rekenthaler.

       1182. Rekenthaler then called CW-2 at Sandoz at 1:26 p.m. that same day, and they

spoke for two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they spoke for

nine (9) minutes. CW-2 and Rekenthaler would speak once more later that day, at 4:48 p.m., for

seven (7) minutes. Later that same evening, Teva submitted a cover bid to the customer for

Portia and Jolessa, which the customer described as “not aggressive enough” for their primary

supply. Teva submitted an intentionally inflated bid for the two drugs in order to ensure that

Sandoz obtained the primary award with the customer.

       EEE. Etodolac

       1183. Etodolac, also known by the brand name Lodine, is a medication known as a

nonsteroidal anti-inflammatory drug (NSAID). It is used to reduce pain, swelling and joint

stiffness from arthritis. It works by blocking the body’s production of certain natural substances

that cause inflammation. An extended release version of Etodolac, Etodolac ER (also known by

the brand name Lodine XL) is also available.



                                                318
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 332 of 789




       1184. Apotex, Taro, Teva and Sandoz dominated the market for Etodolac tablets; Teva,

Taro, and Zydus dominated the market for Etodolac ER tablets; and Apotex, Teva, and Taro

dominated the market for Etodolac capsules.

       1185. In early 2012, Apotex (which had received an ANDA to market Etodolac capsules

in 2000) was planning to re-enter the market for the drug while Teva was planning to exit the

market. Although the number of competitors in the market would remain the same, Apotex and

Taro were able to coordinate a large price increase due to the overarching Fair Share Agreement.

       1186. As a result of this coordination, Taro was able to lead a price increase that more

than tripled its previous price for Etodolac capsules from early 2012, while Apotex was able to

enter the market at the higher price and gain its “Fair Share.” As a result, between May and

August of 2012, Taro and Apotex were able to coordinate to increase prices by more 200%.

       1187. This coordination paved the way for a subsequent price increase on the tablet

formulations of the drug. One year later, when Patel first began planning for “Round 2” Teva’s

price increases, Etodolac and Etodolac ER were not slated for increases. For example, when she

circulated a long list of potential “Round 2” increases on July 11, 2013 (that would later be cut

down substantially), neither of those drugs was on the list.

       1188. Around that time, Sandoz began identifying a list of drugs where it believed it

could increase price by the end of July. Etodolac was on the list, primarily because Sandoz

would be able to implement a substantial increase without incurring significant price protection

penalties from its customers.

       1189. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Aprahamian at Taro and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the

next day and the two spoke again for eight (8) minutes. After hanging up the phone with CW-3,
                                                319
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 333 of 789




Aprahamian immediately called Patel. They exchanged voicemails until they were able to

connect later in the day for nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 at

Sandoz and the two spoke for more than ten (10) minutes.

       1190. During this flurry of phone calls, Defendants Sandoz, Taro and Teva agreed to

raise prices for both Etodolac tablets and Etodolac ER.

       1191. On July 22, 2013—before any price increases took effect or were made public—

Patel added both Etodolac tablets and Etodolac ER to her price increase spreadsheet for the first

time, with the following notations:




       1192. Based on her conversations with CW-1 and Aprahamian, Patel understood that

Sandoz planned to increase its price on Etodolac tablets, and that Taro would follow suit and

raise its price for Etodolac ER. During those conversations, Teva agreed to follow both price

increases.

       1193. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013, to discuss planned price increases,

including for Etodolac tablets. Prior to the conference call on July 23, CW-1 called Patel at

Teva. After exchanging voice mails, the two were able to connect for more than fourteen (14)

minutes that day. During that call, CW-1 confirmed the details of the Sandoz price increase on

Etodolac tablets. Similarly, CW-3 of Sandoz called Aprahamian at Taro that same day and the

two spoke for more than three (3) minutes.

       1194. The Sandoz price increase for Etodolac tablets became effective on July 26, 2013.

That same day, Taro received a request from a customer for a one-time buy on Etodolac 400 mg

                                               320
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 334 of 789




tablets. After learning of the request, Aprahamian responded swiftly internally: “Not so fast.

Why the request? Market just changed on this and not apt to undercut.”

       1195. When Taro received another request on July 30 from a large wholesale customer

for a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




       1196. Also on July 26, Patel sent an e-mail to others at Teva—including her supervisor

           Rekenthaler, and others—informing them of the Sandoz increase on Etodolac IR

(immediate release). She instructed them to “[p]lease watch ordering activity for both, IR and

ER. The intent is that we will follow in the near future, but a date has not been determined.”

       1197. Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac

tablet and Etodolac ER price increases (among other things). Between July 29 and August 2,

2013, for example, Patel engaged in the following series of calls with CW-1 of Sandoz and

Aprahamian at Taro:




                                               321
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 335 of 789




       1198. Aprahamian was also speaking to his contact at Sandoz, CW-3, during this time,

including the following calls:




       1199. On August 1, 2013—shortly after speaking with Patel—Aprahamian instructed a

colleague at Taro to begin implementing a price increase on Etodolac tablets and Etodolac ER.

Aprahamian stated: “[w]e need to get these out next week.” Not wanting to provide the details

in writing, Aprahamian concluded: “Will come over and discuss with you.”

       1200. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac tablets and Etodolac ER. The minutes from a Teva “Marketing

Ops” meeting on August 5, 2013—which Patel attended—reflect the following:




       1201. When Patel sent the “Price Increase Overview” spreadsheet to her supervisor

          on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again

made it clear that the reason Teva was increasing its prices for Etodolac tablets and Etodolac ER

was because Teva senior executives knew that Taro would be raising its prices on both drugs

“this week.”            quickly instructed Patel to delete those entries but never instructed her to

stop communicating with the company’s competitors, including Taro.

       1202. Teva and Taro raised prices for Etodolac tablets and Etodolac ER simultaneously,

with the price increases effective on August 9, 2013. Both their AWP and their WAC prices

were increased to the exact same price points. The increases were substantial. For Etodolac,

Teva’s average increase was 414%; for Etodolac ER, the average increase was 198%.

                                               322
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 336 of 789




       1203. The substantial price increase resulted in Zydus entering the market for Etodolac

ER, which should have led to price competition. Instead, Teva and Taro willingly gave up

customers to Zydus so that it could get its “Fair Share” of the market. For example, Patel,

Aprahamian, and Green discussed a plan to cede a large wholesale client to Zydus in May 2014,

and Teva then ceded a second customer to Zydus a few months later. Some of these

conversations are reflected in the chart below:




       1204. Defendants continued to allocate the market. On May 14, 2014, Anda, a

wholesaler customer of Teva, notified Teva that Zydus had submitted a bid for its Etodolac ER

business. That same day, Patel exchanged eight (8) text messages and had a four (4) minute call

with Aprahamian. The next day, on May 15, 2014, Green called Patel and they spoke for twenty

(20) minutes.

       1205. On May 20, 2014, Green called Patel and they spoke for four (4) minutes. That

same day,               , a senior sales executive at Zydus, also exchanged two (2) text messages
                                                323
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 337 of 789




and had a 39-second call with Maureen Cavanaugh of Teva. The next day, May 21, 2014, Green

called Patel again and they spoke for twenty- eight (28) minutes. That same day,           of

Zydus and Cavanaugh of Teva exchanged four (4) text messages.

       1206. The next day, on May 22, 2014,                  , Senior Analyst, Strategic Support at

Teva, sent an internal e-mail to certain Teva employees, including Patel, stating: “I have

proposed we concede Anda as they are a small percent of market share and we will have to give

up some share with a new market entrant. Anda is looking for a response today.” Patel

responded: “agree with concede.”

       1207. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified Teva that it

had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Aprahamian at Taro for fourteen (14) minutes.

       1208. On July 2, 2014, Patel called Green and left a four-second voicemail. The next

day, on July 3, 2014, Patel sent an internal e-mail advising that: “We will concede.” Later that

day, Teva told Econdisc that it was unable to lower its pricing to retain the business.

       1209. When Patel’s supervisor,                 learned that Teva had lost the Econdisc

business, he sent an internal e-mail asking: “Did we choose not to match this?” Patel responded:

“Yes. New market entrant – Zydus.”                replied: “Okay good. Thank you.”

       FFF. Fenofibrate

       1210. Fenofibrate, also known by brand names such as Tricor, is a medication used to

treat cholesterol conditions by lowering “bad” cholesterol and fats (such as LDL and

triglycerides) and raising “good” cholesterol (HDL) in the blood.




                                                324
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 338 of 789




       1211. By the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48 mg and 145 mg tablets, with Teva having approximately 65% market share and

Lupin having approximately 35% market share.

       1212. Based on the Fair Share agreement, between late 2012 and March 2014, three new

competitors entered the Fenofibrate market: Mylan, Perrigo, and Zydus. Consistent with the

conspiracy, when each competitor entered, the existing manufacturers coordinated to cede

market share to the new entrant.

       1213. On February 27, 2013,                      , a senior marketing executive at Teva, e-

mailed multiple Teva colleagues asking them to provide “any noise you may be hearing in the

market relative to additional competition on Fenofibrate 48 mg and 145 mg.” Specifically,

          was seeking “Competitive Intelligence” on Mylan’s potential entry to the market. In

order to get this information, Green called Mylan’s Vice President of National Accounts, Jim

Nesta. Over the course of that day, Green and Nesta spoke at least four (4) different times. That

same day, Green reported back to             and other Teva colleagues what he had learned:

Mylan planned to launch Fenofibrate 48 mg and 145 mg sometime around November 2013.

       1214. A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

market for Fenofibrate. On May 8, 2013, Green e-mailed his colleagues at Teva that “Mylan is

entering [the market for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate the

Fenofibrate market, Green asked a colleague for the “typical data on Fenofibrate.” This request

for information was reiterated – and its purpose made clear – the following day when

sent an internal e-mail stating that Mylan expected to launch Fenofibrate 48mg and 145mg



                                                325
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 339 of 789




tablets “                    ” and that he needed Teva’s Fenofibrate sales and profitability

information “to determine who we want to keep and who we want to concede” to Mylan.

        1215. Up to this point, executives for Teva, Mylan, and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan,

and Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to

allocate market share to Mylan.




        1216. In one striking example of the coordination between the three companies, Nesta

called Green at 2:42 p.m. on May 7, and they spoke for more than eleven (11) minutes.

Immediately after hanging up the phone, at 2:54 p.m., Nesta called Berthold and spoke for nearly

three (3) minutes.

        1217. On May 10, 2013,              received the Teva sales and profitability information

he requested. After having the information for barely a half hour, and before there was even a

formal price challenge by Mylan at any of Teva’s customers,             concluded: “it is best to

concede Econdisc [to Mylan] and try to maintain the balance of our customers. . . .” By
                                              326
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 340 of 789




conceding Econdisc to Mylan, Teva would walk away from its single biggest customer (in terms

of gross profit) for the 48 mg tablets and the third largest out of six customers (in terms of gross

profit) for the 145 mg tablets. Patel, who had been at Teva for only two weeks at that point, said

she “want[ed] to understand the logic you [             use for determining this.” The logic, of

course, was to allocate a customer of sufficient size to Mylan so that Mylan would be

comfortable with its “fair share” and not need to compete on price to acquire market share.

       1218. Teva executives immediately reached out to executives at Mylan and Lupin

through a series of phone calls. These calls include at least those listed below. On these calls,

executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.




       1219. Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48 mg and 145 mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business. Less than an hour after receiving the notice of the price challenge, Green

recommended conceding Econdisc based on “prior conversations.”                   later agreed: “this

is the customer we should concede on Fenofibrate.”

       1220. Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at


                                                327
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 341 of 789




least those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.




       1221. In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Green, now at Zydus, colluded with Patel, Rekenthaler, Nesta, Berthold, and Perrigo’s

        to share pricing information and allocate market share to his new employer, Zydus.

       1222. On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to

her supervisor,           Senior Director, Marketing Operations, for a meeting to discuss “Post

Launch Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’s

anticipated entry into the Fenofibrate market. Notably, Defendant Zydus did not enter the

Fenofibrate market until a few weeks later on March 7, 2014.

       1223. In the days leading up to the meeting, between February 19 and February 24,

Patel and Green spoke by phone at least 17 times—including two calls on February 20 lasting



                                              328
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 342 of 789




twenty-seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 21

lasting twenty-five (25) minutes; and a call on February 24 lasting nearly eight (8) minutes.

         1224. On or about March 7, 2014, Defendant Zydus entered the Fenofibrate market at

WAC pricing that matched Defendants Teva, Mylan, and Lupin. In the days leading up to the

launch, Defendants from all four competitors were in regular contact with each other to discuss

pricing and allocating market share to Zydus. Indeed, between March 3 and March 7, these

competitors exchanged at least 26 calls with each other. These calls are detailed in the table

below:




                                                329
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 343 of 789




       1225. During the morning of March 17, 2014, Patel and Green had two more phone

calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were

discussing how to divvy up the market for several products where Zydus was entering the

market. A half an hour after the second call, Patel e-mailed her supervisor,

identifying “LOE Targets to Keep” for several products for several products on which Teva

overlapped with Defendant Zydus – including Fenofibrate. With respect to Fenofibrate, Patel

recommended: “Defend all large customers.” Later that same day, Patel called Green again, and

they spoke for more than eleven (11) minutes.

       1226. In the months that followed, Teva “strategically conceded” several customers to

Zydus in accordance with the agreement they had reached.

       1227. For example, on Friday, March 21, 2014,                    , a Director of National

Accounts at Teva, sent an internal e-mail to certain Teva employees, including Patel and

Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a Teva customer,

OptiSource. Patel responded that Teva was “Challenged at Humana as well.”

       1228. That morning, Patel sent a calendar invite to Rekenthaler and to

scheduling a meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the

agenda was “Fenofibrate (Zydus at Opti and Humana-propose to concede).”

       1229. The following Monday, March 24, 2014, Patel sent internal e-mails directing that

Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a

“courtesy reduction” to a third customer, NC Mutual, but stated that Teva should “concede if

additional reduction is requested.” That same day, Patel called Green and they spoke for more

than fourteen (14) minutes. She also spoke with Berthold of Lupin for nearly twelve (12)

minutes.
                                                330
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 344 of 789




       1230. In the meantime, Zydus bid at another Teva customer, Ahold. On March 25,

2014, Patel e-mailed Rekenthaler stating: “Need to discuss. NC pending, and new request for

Ahold. We may not be aligned.” Patel then sent an internal e-mail directing that Teva

“concede” the Ahold business. Later that day, Patel called Green. He returned the call and they

spoke for nearly eight (8) minutes. Patel also called Berthold of Lupin and they spoke for five

(5) minutes.

       1231. On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor,

and explained “if we concede, we will still be majority share, but only by a few share points. On

the other hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of

the customer is large. What are you[r] thoughts on asking them to divide the volume 25% Zydus

and 75% Teva? This way, we’ve matched, retained majority and will hopefully have satisfied

Zydus, and minimize them going elsewhere.”

       1232.              agreed with the approach, and, on May 15, 2014, Patel sent an internal

e-mail directing that Teva reduce its price to Walgreens, but explained that “we will retain 75%

of the award. The remainder will go to Zydus. Hopefully, this will satisfy their share targets.”

Patel emphasized that we “need to be responsible so that Zydus doesn’t keep challenging Teva in

the market.” Later that day, Green called Patel and they spoke for twenty (20) minutes.

       1233. On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014,

Zydus submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

       1234. On June 10, 2014,                              , Senior Analyst, Strategic Support at

Teva, e-mailed                , Director of National Accounts, stating: “We are going to concede
                                                331
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 345 of 789




this business to Zydus per upper management.”                       forwarded the e-mail to

           copying Patel and Rekenthaler, asking to “revisit the decision to concede ANDA”

because “[w]e need to send Zydus a message to cease going after all of our business.”

Rekenthaler responded: “At Anda I would suggest you try to keep our product on their

formulary in a secondary position and we’ll continue to get sales. . . . Zydus has little market

share on Fenofibrate that I can tell and they’ll continue to chip away at us until they get what

they are looking for.” A few hours later,        responded that Anda would maintain Teva on

secondary and award the primary position to Zydus. Anda was fully aware that Teva was

conceding Anda’s business to Zydus because it was a new entrant.

       1235. The next day, on June 11, 2014, Green called Rekenthaler and they spoke for

eight (8) minutes. Later that day, Patel called Green. He returned the call and they spoke for

nearly fifteen (15) minutes.

       GGG. Fluocinolone Acetonide

       1236. Fluocinolone Acetonide (“Fluocinolone”) is a steroid that reduces inflammation.

In its topical formulations (cream – 0.025%, 0.01% and ointment – 0.025%), it is prescribed for

the treatment of skin conditions such as eczema and psoriasis.

       1237. In early 2011, Fougera had 100% share of the market for these products and was

making plans to implement a price increase.

       1238. At an October 3, 2011 meeting of the Fougera Pricing Committee, members

discussed their confidence that they were nearly ready to execute the planned increase.

Moreover, they discussed the possibility that Fougera could use the impending entry of a

competitor into the Fluocinolone market to ensure the success of the price hike, saying: “



                                                332
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 346 of 789




           .”

       1239. The market intelligence that the Fougera Pricing Committee had when it

convened was the result of at least a week’s worth of preparatory conversations that CW-6 had in

late September 2011 with the entering competitor – G&W. Between September 20, 2011 and

September 27, 2011, CW-6 and Grauso at G&W exchanged five phone calls, speaking for a total

of forty-six minutes.

       1240. The conversations between CW-6 and Grauso continued at a vigorous pace over

the coming weeks as Fougera moved towards its price increase, and G&W planned for its

launch. The two exchanged sixteen calls during October and November 2011:




       1241. On the morning of December 14, 2011, Fougera learned that G&W had launched

Fluocinolone the preceding day and, importantly, that it had done so at nearly the same pricing as

Fougera’s current (pre-increase) price.

       1242.                , a senior executive at Fougera, was quite displeased with the

development considering Fougera’s impending price increase, saying:
                                           333
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 347 of 789




       1243. Less than a half hour later, Kaczmarek called CW-6. The call lasted two minutes.

Immediately after hanging up, CW-6 placed a call to Grauso. They spoke for six minutes. Later

that day, the competitors exchanged two more calls lasting nine minutes and eighteen minutes,

respectively.

       1244. Having received some peace of mind from the conversations between CW-6 and

Grauso,         of Fougera sent an internal e-mail recommending that Fougera move forward

with the planned price increase on Fluocinolone, adding “                       ”

       1245. To solidify the plan, CW-6 and Grauso placed three more calls to each other that

afternoon. Less than an hour after his final call with CW-6, Grauso initiated the first of three

calls to his superior, Orlofski, to update him on the Fluocinolone discussions with Fougera. CW-

6 also called to update his supervisor, Kaczmarek.

       1246. Six more calls followed between CW-6 and Grauso in the days that followed

between December 15, 2011 and December 21, 2011.

       1247. At the conclusion of that series of calls, on December 22, 2011, Fougera increased

WAC pricing on Fluocinolone Cream and Ointment by 200%.

       1248. Fougera knew from its discussions with G&W that G&W would follow the price

increase. On the morning of December 28, 2011,             of Fougera instructed a co-worker to

find out whether G&W had followed Fougera’s price increase yet. The co-worker reported that

the competitor had not.




                                                334
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 348 of 789




          1249. Shortly before noon that day, CW-6 and Grauso had a twenty minute phone

conversation. Immediately after that call ended, Grauso called his colleague at G&W, Vogel-

Baylor.

          1250. Less than a week later, on January 3, 2012, G&W followed through with its

assurances to Fougera, increasing WAC prices on Fluocinolone Cream and Ointment to within

pennies of Fougera’s prices.          was delighted by the news and agreed with a colleague’s

suggestion that Fougera would “

               .”

          1251. Fougera was satisfied with G&W’s compliance and promptly gave up its Walmart

business to G&W, quoting intentionally high prices on this drug to allow the rival to “

     ” Specifically, Kaczmarek recommended giving G&W 30-35% share of the market,

adding

          1252. In early February 2012, the two companies continued to collaborate on allocating

the market between themselves to give the new entrant its fair share. CW-6 called Orlofski on

the morning of February 1, 2012, because his regular contact at G&W – Grauso – had left the

company for employment at Aurobindo a few weeks earlier. Less than one hour later, Orlofski

called CW-6 back. On February 8, 2012, Orlofski called Kaczmarek. Kaczmarek called Orlofski

back on February 9, 2012, and the competitors exchanged two more calls the following day,

including one call lasting over twenty-five minutes.

          1253. At the conclusion of these communications, on February 14, 2012, Fougera ceded

another large customer to G&W, telling Cardinal that it would




                                                335
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 349 of 789




       1254. In late 2012, Sandoz (having recently acquired Fougera) learned that Teligent was

planning to enter the market. In advance of Teligent’s entry, Sandoz raised its WAC prices

again, and also made plans to concede to Teligent its fair share of the market. For example,

when Ahold sought to negotiate lower pricing from Sandoz based on Teligent’s entry on March

6, 2013, CW-1 of Sandoz notified others internally that Sandoz



         In exchange for Sandoz and G&W conceding market share, Teligent agreed to match

the WAC price increases announced by Sandoz and G&W on each formulation.

       1255. Upon information and belief, the Defendants coordinated these price increases

with Teligent by phone and also at the trade association events identified in Ex. 1. For example,

Erika Vogel-Baylor of G&W spoke with                               (Teligent’s CEO) and

            (Teligent’s Director of National Accounts) several times each between November

2013 and May 2014, in order to coordinate Teligent’s fair share allocation and also Teligent’s

entry into the market for Fluocinolone cream (which it did in early 2014).

       1256. Additionally, when Taro entered the market for Fluocinolone in 2015, it did so at

the prices set by Sandoz, G&W, and Teligent, and in return, Taro received its fair share of the

market from the existing competitors.

       HHH. Fluocinonide

       1257. Fluocinonide, also known by the brand name Lidex, is a topical corticosteroid

used for the treatment of a variety of skin conditions, including eczema, dermatitis, psoriasis, and

vitiligo. It is one of the most widely prescribed dermatological drugs in the United States.

       1258. There are several different formulations of Fluocinonide including, among others:

Fluocinonide cream, Fluocinonide gel, and Fluocinonide ointment.
                                                336
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 350 of 789




       1259. On January 14, 2014, Perrigo launched Fluocinonide .1% as the first-to-file

generic, giving it 180 days of exclusivity against all other generic competitors, except for the

authorized generic. Two weeks later, on January 31, 2014, Valeant launched the AG of

Fluocinonide .1% and published WAC pricing that matched Perrigo.

       1260. When Valeant entered the market, the company submitted a bid to Publix for

Fluocinonide .1%. After consultation with             a sales executive at Perrigo, and

              a senior Perrigo executive, the company decided to “play fair” and gave up the

business to Valeant.

       1261. On June 25, 2014, Taro submitted an offer to Publix, a Valeant customer, for

Fluocinonide .1%. On June 30, 2014, Publix e-mailed Valeant asking whether the company

wanted to bid to retain the business.                 , a sales executive at Valeant, forwarded the

request along internally stating that he had spoken with his contact at Publix who told him that

Taro



                                                 After discussing the issue internally,

          a marketing executive at Valeant, responded with his agreement to act in accordance

with the larger fair share understanding among the Defendants:

                                Thereafter, on July 7, 2014, Publix awarded the business to Taro.

       1262. Around this same time, Glenmark entered the market for 0.1% Fluocinonide. In

the days leading up to Taro’s and Glenmark’s Fluocinonide .1% launch, Aprahamian of Taro and

Grauso of Glenmark exchanged several calls, including two calls on July 14, 2014 – the day that

both competitors launched the product. These calls are detailed in the chart below:



                                                337
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 351 of 789




       1263. On July 14, 2014, Taro and Glenmark published WAC pricing that essentially

matched each other. Prior to their entry, the generic market was evenly split between Perrigo

(with 56%) and Valeant (with 44%). Through the end of July 2014, the competitors continued to

talk with each other. Aprahamian and Perfetto of Taro exchanged several calls with Grauso of

Glenmark and Perfetto exchanged several calls with Boothe of Perrigo. During this time, and in

accordance with fair share principles, Perrigo and Valeant both ceded several accounts to the

new entrants, Taro and Glenmark.

       1264. For example, on July 14, 2014, Meijer, a Perrigo customer, e-mailed Glenmark to

advise that it was interested in receiving an offer for Fluocinonide .1%.                      , a sales

executive at Glenmark, forwarded the e-mail to his colleague                , a senior sales

executive at Glenmark, who responded:



       1265. Over the next several days, Glenmark secured awards for Fluocinonide .1% at

Econdisc, a Valeant customer, and Plaintiff Rite Aid and ABC, both Perrigo customers. With

respect to ABC, when                    , a Glenmark sales executive, received the customer’s

acceptance she forwarded it along internally, stating,




                                                338
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 352 of 789




       1266. After securing these accounts,           of Glenmark followed up with his

colleague        regarding Meijer, asking

                                                          replied to          e-mail stating



       1267. With respect of 0.05% formulations of the drug, Teva and Taro had divided the

market evenly under fair share principles prior to Sandoz’s entry in early 2013. On March 2,

2013, CW-3 and           exchanged three text messages. That same day,                        ,a

Taro sales executive, forwarded the customer request along internally and attached a spreadsheet

indicating that McKesson was Taro’s largest customer and including the notation:



       1268. On March 5, 2013,                      confirmed that Taro supplied




                                       After confirming that Taro was primary on all three,




       1269. Perfetto was looking for a way to communicate to Sandoz that Taro would prefer

if Sandoz approached ABC or Cardinal instead of McKesson. To do this, Perfetto reached out to

his former colleague at Actavis, Aprahamian (who would not leave for Taro for a few more

weeks), who he knew had a relationship with CW-3 at Sandoz. Perfetto asked Aprahamian to

speak with CW-3 about Fluocinonide Ointment. The two exchanged calls, and Aprahamian

reported back to Perfetto what they discussed. In accordance with the agreement between the



                                              339
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 353 of 789




two competitors brokered by Aprahamian (still with Actavis), Sandoz bid on Fluocinonide

Ointment at ABC and Taro promptly conceded the business.

       1270. On June 11, 2014, Teva identified the market-share breakdown for each of the

different formulations of those drugs as follows:




       1271. As discussed above, Teva coordinated with Taro and Sandoz to increase the price

of all four of those formulations of Fluocinonide in July 2013, based in part on discussions that

started between Patel and Aprahamian even before Patel started her employment at Teva. The

increases to the WAC prices in 2013 were a modest 10–17%, depending on the formulation.

       1272. The second coordinated increase of Fluocinonide was much more significant.

Taro raised its prices for all four Fluocinonide formulations effective June 3, 2014, as part of the

June 2014 Increases. For each, the increases to Taro’s WAC prices are set forth below:




       1273. Taro notified its customers of the increases the day before they became

effective—June 2, 2014.
                                                340
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 354 of 789




       1274. Patel knew of these (and other) Taro increases well in advance and was prepared

so that Teva would be able to quickly follow the price increases. Patel was already preparing for

the next round of Teva price increases in June 2014—many of which would ultimately be

implemented by Teva in August.

       1275. On May 14, 2014, Patel and Aprahamian exchanged eight (8) text messages, and

had one phone conversation lasting more than four (4) minutes.

       1276. Subsequent to the May 14 communications, Patel directed a colleague to create a

list of future price increase candidates, based on a set of instructions and data she had given him.

On May 28, 2014, that colleague sent her a list titled “2014 Future Price Increase Candidate

Analysis.” The list included several drugs sold by Taro—including the four formulations of

Fluocinonide (plus Carbamazepine and Clotrimazole)—with the notation “Follow/Urgent” listed

as the reason for the increase, even though Taro had not yet increased its price on those drugs or

notified its customers that it would be doing so. The relevant portions of that spreadsheet are set

forth below:




       1277. On June 3, 2014—the day the Taro increases on Fluocinonide became effective—

CVS reached out to                  , a senior sales executive at Teva, indicating that it had an
                                                 341
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 355 of 789




“immediate opportunity” on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient

Cream, but did not give a reason for providing that opportunity to Teva. The CVS representative

offered to move a significant amount of business from Taro to Teva, stating: “Opportunity

knocks.” The e-mail was forwarded to Patel, who responded:




       1278. Of course, Patel already knew the bid request was due to a price increase, because

she had spoken to Aprahamian in May and included Fluocinonide on her list of price increases

with a notation to “Follow/Urgent.” But she still needed to determine the specific price points so

that Teva could follow quickly.

       1279.            stated that she had not heard about a price increase from anyone else, but

indicated that she would “snoop around.” Patel stated: “OK. Thanks. I’ll do the same.”

       1280. Patel immediately began snooping around by exchanging five (5) text messages

with Aprahamian at Taro. Later that afternoon, she reported that she had “[c]onfirmed that Taro

increased,” but that she was “still working on intel.”                 at Teva suggested that it

might be a good opportunity to take some share from Taro—the market share leader on several

of the Fluocinonide formulations. He asked Patel to provide “guidance” by the next day. Patel

responded at 4:23 p.m., making it clear that she had been talking to Aprahamian not only about

Fluocinonide, but other drugs as well:



                                                342
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 356 of 789




               I expect to provide guidance at some point in the morning. I’m
               also hearing Warfarin, Carbamazepine as well. I’ll be looking at
               shares and intel tomorrow and will provide commentary. (Taro is
               a high quality competitor. It’s just a matter of who the others are.)

       1281. Shortly after sending that e-mail, Patel called Aprahamian and they spoke for

nearly seven (7) minutes. As discussed more fully below, Taro had also increased its prices for

Warfarin and Carbamazepine on June 3 as part of the June 2014 Increases. Teva followed those

substantial Taro price increases with equally substantial increases of its own in August.

       1282. First thing the next morning—June 4, 2014—Patel exchanged two (2) more text

messages with Aprahamian, and then the two spoke on the phone for more than twenty-five (25)

minutes. Within minutes after hanging up the phone with Aprahamian, Patel sent the following

e-mail to            making it clear that she had obtained additional “intel” that she did not want

to put in writing:




                                                343
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 357 of 789




          1283. That same day, Teva received a bid request from another large customer,

Walmart. Shortly after that e-mail was forwarded to her, Patel responded by making it clear that

Teva would play nice in the sandbox with Taro:




          1284. After further deliberation, Teva decided not to bid on any of the Walmart business

at all.

          1285. On June 23, 2014, as Teva was planning to implement a price increase on

Fluocinonide to follow the Taro increase, Patel forwarded a spreadsheet to a subordinate with

“intel” she had obtained directly from Aprahamian. That spreadsheet contained specific Taro

customer price points for the different formulations of Fluocinonide for each of the various

classes of trade (i.e., wholesalers, chain drug stores, mail order and GPO). Prior to sending that

“intel,” Patel had spoken to Aprahamian on June 17 for fifteen (15) minutes, and June 19 for

nearly fourteen (14) minutes. The contract price points obtained by Patel were not otherwise

publicly available.

          1286. Sandoz was also a competitor on two formulations of Fluocinonide—

Fluocinonide ointment and Fluocinonide gel—but was only actively marketing the gel. Not

                                                344
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 358 of 789




coincidentally, Aprahamian was having similar communications with his contact at Sandoz, CW-

3, during this time period. At least some of those calls are set forth below:




       1287. During one of the calls on June 20 referenced above, Aprahamian dictated to CW-

3 over the telephone specific Taro contract price points for each of the same classes of trade that

he had provided to Patel for Fluocinonide ointment, Fluocinonide gel, and various other drugs

that overlapped with Sandoz for which Taro had increased the price. CW-3 took very detailed

notes of the pricing information Aprahamian provided, which again were not publicly available.

Based on a history and pattern of practice between CW-3 and Aprahamian, it was understood

that Sandoz would follow the Taro price increase.

       1288. On June 26, 2014, Teva sent out a calendar notice to a number of sales and

pricing employees—including Patel and Rekenthaler—for a 3:00 p.m. conference call that day.

The notice stated: “We will discuss the upcoming price increase for all Fluocinonide products:

Fluocinonide Cream, Fluocinonide E-Cream, Fluocinonide Gel, and Fluocinonide Ointment…

We are targeting an announcement date of Monday, June 30th for an effective date of July 1st.”

The next morning at 9:57 a.m., Patel and Aprahamian spoke again for nearly thirteen (13)

minutes.

       1289. Taro and Teva set identical WAC prices within a month of each other in the

summer of 2014, reflecting increases of more than 200%:


                                                345
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 359 of 789




  Product                                       Old                       Date of      Percentage
                 Defendant        NDC                     New WAC
 CRM .05%                                       WAC                      Increase       Increase
 15 gm          Taro           51672125301        $0.79        $2.43        3-Jun-14          206%
 30 gm          Taro           51672125302        $0.56        $2.43        3-Jun-14          337%
 60 gm          Taro           51672125303        $0.39        $2.43        3-Jun-14          524%
 15 gm          Teva           00093026215        $0.79        $2.43        1-Jul-14          206%
 30 gm          Teva           00093026230        $0.56        $2.43        1-Jul-14          337%
 60 gm          Teva           00093026292        $0.39        $2.43        1-Jul-14          524%



         1290. The Teva price increases on Fluocinonide became effective on July 1, 2014. Teva

increased its WAC pricing to match Taro’s pricing almost exactly. That same day, Patel spoke

to her contact at Sandoz, CW-1, several times, including at least those calls set forth below:




         1291. During those calls, Patel informed CW-1 of the Teva price increase and provided

specific price points to CW-1 so that Sandoz would be able to follow the price increase.

         1292. Sandoz was in the process of exiting the market for Fluocinonide ointment. (It

had ceased its sales by September 2014 but followed the increase on the gel three months later

on October 10, 2014.) Sandoz increased its WAC pricing on the gel by 491%. That same day,

Patel spoke to CW-1 at Sandoz by phone for more than three (3) minutes.

         1293. During this time period, Actavis had also started to re-enter the market for

Fluocinonide 0.05% cream but had not yet gained any significant market share due to supply

problems. Nonetheless, Actavis still followed the Taro and Teva price increases in December

                                                346
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 360 of 789




2014 by raising its prices to the exact WAC prices as Teva and Taro. The Actavis price increase

on Fluocinonide cream was effective December 19, 2014. Not surprisingly, in the days and

weeks leading up to the Actavis price increase, the co-conspirators at Actavis, Taro, and Teva

were all communicating frequently. At least some of those communications are set forth below:




       1294. Although the price increases on Fluocinonide were successful across all

formulations, Sandoz and Teva exited the market for Fluocinonide gel in late 2014, and Teva

sold its ANDA for the product to G&W. In the fall of 2015, however, G&W was making plans

to join Taro in the market by launching the product that November, after purchasing the product

from Teva. G&W built into its plans an assumption that Taro would cede approximately twenty-

five (25%) percent market share to G&W upon its launch.

       1295. By mid-November, G&W had bumped its product launch date back to December

because of a product testing problem at an outside lab. No longer content with assuming that

Taro would give it a quarter of the market when the launch came to fruition, G&W executives

                                              347
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 361 of 789




reached out to the competitor to confirm. On November 17, 2015, Orlofski of G&W called

Aprahamian at Taro, and the two competitors spoke for seventeen minutes. Later that same day,

Perfetto of Taro placed a brief call to Orlofski.

       1296. On November 20, 2015, Vogel-Baylor of G&W worked on confirming that Taro

was, indeed, the only competitor with whom G&W had to confer, asking a colleague to pull

information for Fluocinonide Gel:

                        Orlofski placed another quick call to Perfetto on November 21, 2015.

Two days later, on November 23, 2015 at 11:25 a.m., Orlofski called Perfetto yet again. They

spoke for seven minutes. Less than two hours later, Vogel-Baylor sent Kroger an e-mail with

news of the G&W launch of Fluocinonide Gel and a request for information about the

purchaser’s usage numbers for the product. On November 24, 2015, Kroger responded that

G&W would need to offer all three sizes of the product – 15gm, 30gm, and 60gm – before it

would consider moving the business. G&W, however, would not be prepared to launch the two

smaller sizes until May 2016.

       1297. The Kroger response sent the competitors back to square one in figuring out how

to allocate the Fluocinonide Gel market between them. G&W set to work quickly exploring

other options. On November 25, 2015, Orlofski called Perfetto and the two competitors spoke

for seven minutes. On December 3, 2015, Vogel-Baylor reached out to Walgreens asking

whether the customer would entertain a bid for Fluocinonide Gel. Vogel-Baylor explained to

Walgreens that it was

       1298. A few days later on December 8, 2015, Aprahamian and Orlofski had a twenty-

three minute phone conversation. Later that day, Vogel-Baylor moved forward, e-mailing her



                                                    348
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 362 of 789




Walgreens contact to ask where G&W should send its Fluocinonide Gel proposal soliciting

Walgreens’ business.

         1299. While Vogel-Baylor awaited Walgreens’ response, other G&W executives

continued their conversations with their counterparts at Taro. On December 13, 2015, Perfetto

called               of G&W and they spoke for twenty-nine minutes. The following day,

December 14, 2015, Aprahamian called Orlofski and they spoke for nine minutes.

         1300. Having gotten the requested information from Walgreens late in the evening on

December 14, 2015, and having vetted the plan with its competitor, G&W sent its pricing

proposal on Fluocinonide Gel to Walgreens the following day.

         1301. Walgreens contacted Taro two days later, on December 17, 2015, to inform the

incumbent of G&W’s proposal and to find out whether Taro intended to defend. Taro sales

executive                  asked Aprahamian:                             Aprahamian responded

simply




         1302. To keep the lines of communication open, Orlofski called Perfetto first thing the

following morning.

         1303. On January 4, 2016 the Walgreens representative again pressed for an answer on

what Taro’s approach would be on Fluocinonide Gel, asking:




         1304. The following day, January 5, 2016, a Taro pricing executive,                  ,

confirmed that Taro had voluntarily ceded its Walgreens business to the competitor, telling his
                                               349
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 363 of 789




colleague:



       1305. That same day, a Taro pricing executive,                      , advised

that he should have someone on the pricing team send e-mails to customers when Taro declines

to bid – like the one he sent to Walgreens for Fluocinonide Gel.




       1306. On January 6, 2016, the day after Taro declined to bid at Walgreens, Vogel-

Baylor called           at Taro, and they spoke for twenty-five minutes. Notably, this was the

only phone call ever between these two competitors according to the available phone records.

       1307. Several months later, on April 26, 2016,




       III.     Fluticasone Propionate

       1308. Fluticasone Propionate Lotion (“Fluticasone”), also known by the brand name

“Cutivate,” is a topical corticosteroid used to treat swelling and itching that result from various

chronic skin disorders, including atopic dermatitis.

       1309. Glenmark was the first generic manufacturer to enter the market for Fluticasone

on March 26, 2012. As the first generic manufacturer to file an approved ANDA, Glenmark

enjoyed a 180-day period of exclusivity during which time no other competitors could sell the

product. Even before Glenmark launched, Sandoz (then Fougera) was planning to enter the
                                                350
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 364 of 789




market for Fluticasone after Glenmark’s exclusivity period ended in September 2012 and

understood that Perrigo was also planning to enter at the same time. Over the course of several

months, Fougera – in particular CW-6, at the direction of Kaczmarek – coordinated with

Glenmark frequently about Fluticasone, including market share targets and pricing, to prepare for

its eventual Fluticasone launch.

       1310. After the Sandoz acquisition of Fougera in July 2012, as the end of Glenmark’s

180-day exclusivity period approached, Sandoz continued to stay in communication with

Glenmark and Perrigo about Fluticasone. As part of its launch strategy, Sandoz planned to

obtain 33% of the market. Perrigo, however, only anticipated taking about one-quarter of the

market.

       1311. By mid-August 2012, Sandoz learned that its launch of Fluticasone would be

delayed until the end of November 2012 because of certain production problems. As a result of

this delay, Kellum was concerned that Perrigo would be able to launch earlier than Sandoz and

wanted to learn more about Perrigo’s launch strategy. On August 21, 2012, Kellum sent an e-

mail to his sales team asking about “                    .” Within minutes of receiving the e-

mail, CW-3 reached out to            his contact at Perrigo, by phone.

       1312. That same day, a customer sent an e-mail to a Perrigo sales executive, stating:

                                                                                         The

Perrigo sales executive informed the customer that Perrigo’s Fluticasone launch had now been

             to the first quarter of 2013.

       1313. Around this same time, Sandoz also began preparing to have conversations with

             about its Fluticasone launch while at the NACDS Conference in Denver in late

August 2012. It was at that same conference where CW-3 first spoke to Blashinsky at Glenmark
                                                351
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 365 of 789




about working                                           In an internal e-mail to the Sandoz sales

team on August 25, 2012, in advance of the NACDS Conference,




        1314. As its launch date for Fluticasone approached, Sandoz began to think more

critically about which customers to target and began to communicate directly with Glenmark on

the subject. On November 26, 2012, Sandoz scheduled an internal meeting to discuss which

customers it should approach as part of its Fluticasone launch. That same day, CW-3 of Sandoz

spoke to Blashinsky of Glenmark twice, with one call lasting five minutes. After the second call

with Blashinsky, CW-3 e-mailed his Sandoz colleagues a list of six customers he thought Sandoz

should target. That list would later grow to eight customers. CW-3 also made it known to his

Sandoz colleagues that Glenmark was planning a potential price increase on Fluticasone at some

point in the future.

        1315. The next day, November 27, 2012, a senior Sandoz marketing executive asked

CW- 3 to get Fluticasone                for the customers Sandoz had agreed to target. CW-3

responded that he was                                           As promised, the next morning

(November 28), CW-3 called Blashinsky of Glenmark. The two spoke four times that day,

including one call lasting eight minutes. Later that same day, CW-3 was again asked if he had

been able to




                                              352
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 366 of 789




         1316. The next morning, CW-3 sent an updated list of nine customers that Sandoz

should target for Fluticasone – based on his conversations with Blashinsky – but he did not

include the pricing information that had been requested. The senior Sandoz marketing executive

responded immediately: “             CW-3 countered by referring to one of the biggest pop songs

of 2012, suggesting that his boss should call him instead of asking for the information in writing:




         1317. As Sandoz continued to prepare for its imminent launch, it also began to evaluate

the usage expected from the nine customers that it had agreed with Glenmark to target. Sandoz

found that those nine customers would not allow the company to reach its desired market share

goals. As a result, on November 30, 2012, a senior Sandoz marketing executive suggested that

Sandoz approach two large wholesaler customers, instead of one as originally agreed. CW-3

responded immediately, saying                                           .” CW-3 then stated that



                                                            A few hours later, CW-3 called

Blashinsky and left a message. Blashinsky promptly returned the call and the competitors spoke

for three minutes. Later that day, CW-3 also called and spoke to his contact at Perrigo,

twice.

         1318. Sandoz officially entered the market for Fluticasone on December 3, 2012,

matching Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called Blashinsky

of Glenmark and they had a two minute call. Also that day, Blashinsky directed the sales team to
                                               353
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 367 of 789




relinquish the Publix and Optisource accounts to Sandoz, two of the nine customers that

Glenmark had agreed to give up to the new entrant.

       1319. Sandoz continued to coordinate with Glenmark to make sure that it was targeting

the appropriate customers and minimizing price erosion as it entered the Fluticasone market. For

example, on December 13, 2012, a large wholesaler that Sandoz had agreed not to target

approached Sandoz looking for an offer. That same day, CW-3 spoke to Blashinsky twice.

When Sandoz refused to respond to the customer, the customer followed up again on December

21, 2012. Again, following the same pattern, CW-3 spoke to Blashinsky twice that day,

including one call lasting four minutes.

       1320. Although Sandoz made sure to coordinate extensively with Glenmark, it had

initial difficulty meeting its market share goal, in part because some of the customers already had

a significant amount of inventory on hand. On January 9, 2013, CW-3 had a conversation with

Blashinsky where the two competitors walked through a list of customers, identifying those that

Sandoz should target and those which it should not. CW-3 took detailed contemporaneous notes

of the conversation. Later in the day, after reviewing the list, CW-3 of Sandoz began to suspect

that Glenmark may have oversold to certain customers in advance of Sandoz’s entry, stating in

an e-mail that he had

       1321. By January 11, 2013, CW-1 of Sandoz sent around a summary of




                                                                   In response,           of



                                               354
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 368 of 789




Sandoz indicated that he was



       1322. During an internal Commercial Operations meeting on January 21, 2013, Sandoz

decided to approach another customer, CVS, in order to obtain additional market share. But

before doing so, Sandoz wanted to confirm that it was acceptable with Glenmark. In his

contemporaneous notes of the meeting, CW-3 recorded in his Notebook that he was supposed to




       1323. Sandoz subsequently learned why Glenmark was reluctant to give up more market

share to Sandoz. There was a discrepancy between the two competitors about how much market

share Sandoz had already obtained. On January 29, 2013, a senior Sandoz marketing executive

reported that

                                                                             Two days later, on

January 31, 2013, CW-3 and Blashinsky spoke two more times, for five minutes each.

       1324. Over the next several months, Sandoz and Glenmark continued to coordinate

about Fluticasone, including about a Glenmark price increase on that drug. For example, on

April 16, 2013, as Glenmark was preparing for a large-scale price increase on several different

drugs (in coordination with several different competitors), CW-3 of Sandoz had two separate

calls with Blashinsky of Glenmark, including one call lasting thirteen minutes. They talked

about several things, including Glenmark’s potential entry and market share targets on a different

drug, Alclometasone, as well as a price increase on Fluticasone, as recorded by CW-3 in his

contemporaneous notes of the call:



                                               355
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 369 of 789




       1325. Blashinsky called CW-3 again on May 6, 2013, in advance of the Glenmark price

increase. He also called CW-3 on May 17, 2013 – the day after the Glenmark price increase on

Fluticasone became effective. In all, the two competitors spoke three times on May 17, 2013,

including two separate five minute calls.

       1326. Throughout this time period, Sandoz also kept in close communication with

Perrigo about the details of Perrigo’s anticipated entry into the Fluticasone market. For example,

in early April 2013, CW-3 of Sandoz spoke to                 of Perrigo multiple times, including

calls lasting seventeen and five minutes, respectively. CW-3 subsequently reported to his

colleagues at Sandoz that Perrigo would be delayed in entering the Fluticasone market

                                    On April 9, 2013, a colleague at Sandoz followed up asking

CW-3 for additional information about whether Perrigo planned to enter

                 The next day, CW-3 communicated directly with Perrigo to obtain the answer,

calling and speaking with         two times.

       1327. On May 21, 2013, as Perrigo was beginning to plan its entry into the market, a

Perrigo executive asked          to obtain “              ” for Fluticasone Lotion. Two days

later, on May 23, 2013,         called CW-3 at Sandoz. They ended up speaking twice that day,

for five and three minutes, respectively. Immediately after their second call, CW-3 called

Blashinsky at Glenmark – the other competitor on Fluticasone – and the two spoke for four

minutes.



                                               356
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 370 of 789




       1328. Similarly, on May 28, 2013, a senior Sandoz executive requested additional

                      about Perrigo’s entry timing on Fluticasone. That same day, CW-3 called

        at Perrigo and they spoke for four minutes. The next day,         called CW-3 back and

they spoke again for two minutes.

       1329. By July 2013, Perrigo finally began preparing in earnest to enter the Fluticasone

market. As of that time, Sandoz had been able to obtain 30% market share, reaching its initial

target goal for a 3-player market with Glenmark and Perrigo. Sandoz understood that, because

Glenmark still had a significant majority of the market share, Perrigo would target Glenmark

customers as it entered.

       1330. In the days and weeks leading up to Perrigo’s launch, Perrigo was in frequent

communication with Sandoz, as set forth below:




       1331. Perrigo held an internal meeting to discuss its Fluticasone launch on July 16,

2013. As can be seen in the table above, on the day of the meeting         of Perrigo called

CW-3 at Sandoz and left a message. He called CW-3 again the next day, and they were able to

speak for nineteen minutes. During these conversations,          informed CW-3 that, consistent

with the “fair share” understanding, Perrigo was targeting specific Glenmark customers and



                                              357
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 371 of 789




looking for approximately 25% market share. CW-3 took contemporaneous notes of his

conversation with           as set forth below:




       1332. On July 30, 2013, Perrigo received FDA approval to begin selling Fluticasone.

That same day,           of Perrigo spoke to CW-3 of Sandoz for thirteen minutes. Perrigo then

formally launched the product on August 1, 2013, with the same exact WAC pricing as

Glenmark and Sandoz.            and CW-3 also spoke twice that day.

       1333. As Perrigo entered the market, it planned only a “                ,” targeting only

$1 million per year in sales. In accordance with the fair share understanding and the previous

communications between the competitors, Perrigo targeted – and Glenmark conceded – multiple

customers immediately.

       JJJ.    Fosinopril HCTZ

       1334. Fosinopril HCTZ is the generic version of Monopril HCT, a drug developed by

Bristol Meyers Squibb in 1994 to treat hypertension. The market for Fosinopril HCTZ is mature.

The primary marketers of Fosinopril HCTZ are Aurobindo, Citron, Glenmark, Heritage, and

Sandoz, and each sold Fosinopril HCTZ to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.




                                                  358
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 372 of 789




       1335. During an April 22, 2014, internal call at Heritage, Malek informed the sales team

that he wanted Heritage to take a price increase on Fosinopril HCTZ. Both Malek and Glazer

pushed the Heritage sales team members to communicate with their competitors to obtain

agreements to raise prices.

       1336. In early May 2014, sales executives with pricing authority for Fosinopril HCTZ

from Heritage, Glenmark, and Aurobindo began to discuss a collusive price increase for the

drug. For example, on May 2, 2014, Heritage executive                       reached out to his

counterpart at Glenmark, the Executive Vice President of Generics. On May 8, 2014, the

Fosinopril HCTZ sales executives from each of the three companies spoke several times by

telephone in order to discuss and coordinate the price increase.

       1337. On May 14, 2014, at the MMCAP conference, executives from Sandoz,

Aurobindo, and Heritage met in person to discuss raising prices on Fosinopril HCTZ. Heritage’s

       spoke with the Director of National Sales at Aurobindo,                   .      also

spoke with CW-3, a National Accounts Executive at Sandoz. The next day, Aurobindo’s

Gustafson and Sandoz’s CW-3 communicated by text messages about the price increase.

       1338. Also on May 15, 2014, Heritage agreed to walk away from a large pharmacy

account so that it could concede this business to Aurobindo. This act against Heritage’s self-

interest was done to ensure that Aurobindo participated in the price increase.

       1339. On May 21, 2014, Heritage’s             exchanged texts with Sandoz’s CW-3 to

confirm that each had the other’s mobile phone number.

       1340. On June 3, 2014, following an HDMA conference held that day, Heritage’s

met for drinks with her counterpart at either Sandoz or Aurobindo (or both). During the week

that followed this conference, the sales executives from Aurobindo, Sandoz, and Glenmark
                                               359
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 373 of 789




spoke by phone at least nine times and also exchanged numerous text messages about the

Fosinopril HCTZ price increase.

       1341. On June 16, 2014, a different Glenmark employee called a different Aurobindo

employee and they spoke for twenty-two minutes. Again, these discussions were presumably

about the pricing of various drugs, including Fosinopril HCTZ.

       1342. On June 25, 2014, Heritage’s           and Aurobindo’s                   spoke by

phone for approximately 18 minutes. Upon information and belief, during that call, Heritage

informed the Aurobindo executive that Heritage would increase Fosinopril HCTZ prices by

approximately 200% beginning the next day, and the Aurobindo executive ensured Heritage that

each of Aurobindo, Glenmark, and Sandoz would follow Heritage’s price increase.

       1343. That same day, Glenmark’s sales executive spoke with the sales executive at

Citron with responsibility for both Glyburide and Fosinopril HCTZ,                 . Upon

information and belief, during the discussion, Citron informed Glenmark that Citron would be

entering the Fosinopril HCTZ market, and Glenmark informed Citron about the agreement

between Glenmark, Heritage, Aurobindo, and Sandoz to follow Heritage’s forthcoming price

increase.

       1344. Beginning on June 26, 2014, Heritage began to implement the 200% price

increase on Fosinopril HCTZ with its customers.

       1345. On June 27, 2014, executives from Aurobindo and Glenmark discussed the price

increase on Fosinopril HCTZ. Upon information and belief, each confirmed to the other that the

two companies would follow Heritage’s price increase.

       1346. On July 1, 2014, Citron’s            the Citron employee who had discussed the

price increase with Glenmark, reached out to Heritage’s               to discuss the price
                                              360
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 374 of 789




increases of both Glyburide and Fosinopril HCTZ.            told             that

communications should not be done through e-mail, which would leave evidence of the

conspiracy, and instead, Heritage should communicate only by phone with a specific Citron

executive,               .

       1347. On July 2, 2014, Heritage’s          spoke with the specified Citron representative,

      for approximately 22 minutes. Upon information and belief, during that call, Citron

agreed to follow Heritage’s price increases on both Fosinopril HCTZ and Glyburide. The two

executives continued to speak frequently about both drugs for the rest of July 2014.

       1348. By July 9, 2014, Heritage had fully implemented the 200% price increase on

Fosinopril HCTZ. That same day, Citron executives spoke internally about their intention to

follow through on their agreement to increase prices of Fosinopril HCTZ, as well as other drugs

(including Glyburide).

       1349. A few days later, on July 14, 2014, Citron’s          spoke with a Glenmark

employee on the phone for about 20 minutes.

       1350. The next day, July 15, 2014, Citron began announcing to customers its pricing of

Fosinopril HCTZ, which was in line with the increased prices announced by Heritage.

       1351. The Defendants continued to communicate in mid- and late-July 2014 regarding

the Fosinopril HCTZ price increase. For example, Heritage’s          spoke with her Glenmark

counterpart for about 23 minutes on July 18 and for approximately 5 minutes on July 30, and

Aurobindo’s                  and Citron’s   spoke for about 24 minutes on July 28. Upon

information and belief, Defendants communicated to each other during these calls their

commitment to the agreement to follow Heritage’s increased prices.



                                               361
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 375 of 789




       1352. By January 2015, each of the Defendants had fully implemented the increased

pricing on Fosinopril HCTZ.

       1353. As alleged above, the price increases regarding Fosinopril HCTZ were the result

of collusive agreements between and among Defendants and co-conspirators to increase pricing

and restrain competition for the sale of the drug to Plaintiffs and others in the United States.

These collusive agreements were furthered, at least in part, by the communications between and

among Defendants and co-conspirators alleged above.

       KKK. Gabapentin Tablets

       1354. Gabapentin, also known by the brand name Neurontin, is part of a class of drugs

called anticonvulsants. The medication is used to treat epilepsy and neuropathic pain.

       1355. During the time period relevant to this Complaint, Aurobindo, Glenmark, and

Teva dominated the market for Gabapentin 600 mg and 800 mg tablets.

       1356. On October 13 and 14, 2014, Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes, California,

along with a number of Teva’s competitors, including executives at Glenmark and Aurobindo.

The PCMA described its Annual Meeting as “the . . . ideal venue for senior executives from

PBMs, specialty pharmacy, payer organizations and pharmaceutical manufacturers to network,

conduct business and learn about the most current strategic issues impacting the industry.”

       1357. Shortly after returning from that meeting, during the morning of October 15,

2014, Patel informed colleagues at Teva that Glenmark would be taking a price increase on

Gabapentin, and suggested that this would be a great opportunity to pick up some market share.

The Glenmark increase had not yet been made public, and would not be effective until

November 13, 2014. Nonetheless, Patel informed her colleagues in an e-mail that same day that
                                                362
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 376 of 789




there would be a WAC increase by Glenmark effective November 13, and that she had already

been able to obtain certain contract price points that Glenmark would be charging to distributors.

At around the time she sent the e-mail, Patel exchanged two (2) text messages with Brown of

Glenmark.

         1358. Also in October 2014, Jim Grauso of Glenmark was speaking frequently with

                , the CEO of Aurobindo, and           was speaking frequently with Teva’s

Rekenthaler.

         1359. Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over

the next several weeks, Teva did pick up “a bit of share” to be more in line with fair share

principles, but cautioned internally that it did not “want to disrupt Glenmark’s business too

much.”

         1360. These communications reflect that, even in instances when competitors took share

from each other, it was fully in line with the conspiracy’s Fair Share principles. Indeed, the fact

that these high-level conspirators were actively communicating about confidential pricing

information while also taking market share from each other demonstrates that Teva’s act of

taking market share from Glenmark was the conspiracy functioning on a business as usual basis.

         LLL. Glipizide-Metformin

         1361. The market for Glipizide is mature, as the drug has been available in generic form

since 2005 to treat high blood sugar levels caused by type 2 diabetes. During the relevant time

period, Heritage, Teva, and Mylan sold Glipizide to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.
                                                363
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 377 of 789




       1362. During the same April 15, 2014 phone call between Malek and Teva’s Patel

alleged above in which they agreed to increase prices on Doxy Mono, Malek also informed

Teva’s Patel that Heritage wanted to raise prices on Glipizide. Teva agreed that it would either

match Heritage’s price increase or commit to not bidding against Heritage’s business.

       1363. Around the same time, a second Heritage employee,                     , who was

tasked with coordinating price increases with Mylan, discussed the Glipizide price increase with

his Mylan contact,          On April 23, 2014, Heritage’s            e-mailed Malek to confirm to

him that Mylan agreed to the Glipizide price increase as well. They also agreed to raise prices

on Doxy Mono and Verapamil in the same communication.

       1364. Pursuant to the agreement with Teva and Mylan, Heritage began informing

customers of the price increase in late June and had fully implemented the price increase by July

9, 2014.

       1365. In furtherance of the agreement, Teva and Mylan did not bid for any of Heritage’s

Glipizide business. Additionally, in those instances where Heritage’s customers sought out bids

from Teva, Teva responded with pricing that it knew was higher than Heritage’s pricing.

       1366. As alleged above, the price increases regarding Glipizide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and

restrain competition for the sale of Glipizide to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and among

Defendants and co-conspirators alleged above.

       MMM.            Glyburide

       1367. Glyburide is a medication used to control high blood sugar caused by type 2

diabetes.
                                                364
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 378 of 789




       1368. The market for Glyburide is mature, as Glyburide has been available in the United

States for decades and has been available in generic form in the United States for more than 20

years. Prior to September 2015, the primary manufacturers were Heritage, Teva, Citron, and

Aurobindo (Citron entered the market in 2014 through a manufacturing partnership with

Aurobindo), and each sold Glyburide to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

       1369. Glazer’s plea agreement with the DOJ, which provided the factual basis for his

felony conviction imposed by Judge Surrick, states that: “[i]n furtherance of the conspiracy,

[Glazer] and his co-conspirators at [Heritage], including individuals the defendant supervised,

engaged in discussions and attended meetings with co-conspirators involved in the production

and sale of Glyburide. During such discussions and meetings, agreements were reached to

allocate customers and fix and maintain the prices of Glyburide sold in the United States.” 68

       1370. Similarly, Malek’s plea agreement with the DOJ, which provided the factual basis

for his felony conviction imposed by Judge Surrick, states that: “[i]n furtherance of the

conspiracy, [Malek] and his co-conspirators at [Heritage], including individuals the defendant

supervised, engaged in discussions and attended meetings with co-conspirators involved in the

production and sale of Glyburide. During such discussions and meetings, agreements were

reached to allocate customers and fix and maintain the prices of Glyburide sold in the United

States.”



______________________
       68
          Plea Agreement, U.S. v. Glazer, No. 2:16-CR-00506-RBS (E.D. Pa. Jan. 9, 2017), ECF No. 18,
available at https://www.justice.gov/atr/case-document/333309.
                                                365
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 379 of 789




          1371. On or about April 22, 2014, Heritage held an internal teleconference during which

Malek identified drugs that could be targeted for price increases. Glyburide was one of the drugs

on Malek’s list. During the call or shortly thereafter, Malek instructed Heritage sales executives

to contact their counterparts at Teva and Aurobindo and to reach an agreement to raise prices on

Glyburide.

          1372. Malek himself spoke to Patel about Glyburide and several other drugs on his list,

including during an 18-minute call on April 15, 2014 (one week before the April 22 conference

call). During Malek’s communications with Patel, an agreement was reached that both

companies would raise their prices on Glyburide sold to Plaintiffs and others in the United

States.

          1373. After successfully reaching an agreement with Teva in late April, Malek and

Glazer pressured their sales executives to reach agreement with Aurobindo as well in order to

allow the collusive Glyburide price increase to succeed.

          1374. While Malek was responsible for communicating with Teva (among other

Defendants), Heritage’s                was assigned to communicate with Aurobindo. Malek and

Glazer asked                 for updates about his communications with Aurobindo on April 28,

29, and 30.                eventually connected with his contact at Aurobindo on May 8, 2014,

when the two spoke for sixteen minutes. During this call, they agreed to increase the price of a

number of drugs, including Glyburide.

          1375. On May 9, 2014, Heritage’s sales team had another internal call to share the

results of their conversations with competitors and further discuss the contemplated price

increases for other generic drugs, including Glyburide.



                                                366
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 380 of 789




       1376. At the MMCAP conference in Bloomington, Minnesota, from May 12 to 15,

2014, Heritage’s         met with a number of competitors and held collusive discussions on a

number of generic drugs. Among her conspiratorial meetings,             met with an executive from

Aurobindo, Gustafson, who also attended the conference and confirmed that each of the three

generic manufacturers of Glyburide (Aurobindo, Heritage, and Teva) would increase prices on

Glyburide sold in the United States.         confirmed that Aurobindo was committed to the

agreement in an e-mail to Malek on May 15, 2014.

       1377. But the Defendants were not done. On June 23, 2014, Heritage held another

teleconference during which the company determined that the price of Glyburide could be raised

by 200%, notwithstanding the fact that Citron was planning to enter the market through its

partnership with Aurobindo. (As noted earlier, the FDA has documented that, with each new

competitor that enters a market for a generic drug, the price of the drug typically declines

substantially).

       1378. In June and July 2014, executives from Heritage communicated with executives

from Citron via text message, phone, and e-mail in order to ensure that Citron would abide by

the collusive agreement already in place between the three existing manufacturers of generic

Glyburide. Citron agreed to increase prices on Glyburide, but Citron’s           requested that

there be no communication to Citron via e-mail in order to prevent the unlawful agreement from

being exposed. Citron requested that the collusive communications be conveyed by telephone

and directed to a specific individual within the company,

       1379. By early July 2014, with Citron, Heritage, Aurobindo, and Teva all committed to

the collusive price increase, these four Defendants had successfully implemented the collusive



                                                367
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 381 of 789




price increase and were able to raise their prices for Glyburide to Plaintiffs and others in the

United States to supracompetitive levels.

       1380. Thereafter, Citron, Heritage, Aurobindo, and Teva adhered to the collusive

agreement. In July 2014, a purchaser of Glyburide sought a request for proposal from Teva on

Glyburide, in response to Heritage’s price increase. Teva sales executives declined to bid based

on their agreement with Defendants and referenced the agreements on both Glyburide and

another drug as the basis for refusing to issue a competitive bid to the potential customer.

Defendants also engaged in discussions about how Citron could acquire market share without

disrupting the collusive conspiracy agreement.

       1381. Through their continued collusion, Citron, Heritage, Aurobindo, and Teva were

able to maintain their collusive pricing on Glyburide until at least December 2015. This

conspiratorial agreement continues to impact prices that Plaintiffs and others in the United States

pay for Glyburide.

       1382. As alleged above, the price increases regarding Glyburide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and

restrain competition for the sale of Glyburide to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and among

Defendants and co-conspirators alleged above, and at trade association events and conferences.

       NNN. Glyburide-Metformin

       1383. The market for Glyburide-Metformin is mature, as the drug has been available in

generic form since 2004 to treat high blood sugar caused by type 2 diabetes. During the relevant

time period, Heritage, Teva, Aurobindo, Actavis, and Citron sold Glyburide-Metformin to



                                                 368
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 382 of 789




Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       1384. During the same April 15, 2014 phone call alleged above in which they discussed

a number of other collusive price increases, Malek and the senior Teva sales executive, Patel,

agreed to increase prices on Glyburide-Metformin.

       1385. On April 22, 2014, Heritage held an internal call during which Malek identified a

large number of drugs that Heritage targeted for price increases, including Glyburide-Metformin.

After the call, Malek assigned               to contact Aurobindo about Glyburide Metformin,

and           was assigned to Actavis to discuss Glyburide-Metformin.

       1386. After the internal conference call, Heritage’s         spoke with a senior executive

at Actavis,                  , on April 22, 2014, about the Glyburide-Metformin price increase.

Upon information and belief, during this call, the executives from Heritage and Actavis agreed to

increase prices on both Glyburide-Metformin and another drug (Verapamil). As with all

collusive communications identified in this Complaint involving Actavis, the Actavis

representative acted on behalf of and reached an agreement that was followed by all Actavis

entities identified in this Complaint.

       1387. On May 8, 2014, Heritage’s                   spoke with Aurobindo’s

about the Glyburide-Metformin price increase. The Heritage and Aurobindo executives followed

up this phone call with an in-person meeting, during which, upon information and belief, the

Glyburide-Metformin price increase was discussed (along with price increases on other drugs).

       1388. Executives from the four companies continued to communicate regarding the

price increase for the next month. For example, the Actavis executive spoke with Teva by phone

on May 1 and May 6, and the two exchanged at least 30 text messages about pricing agreements
                                                369
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 383 of 789




on Glyburide-Metformin and other drugs. The same Actavis executive also spoke with

Aurobindo’s CEO regarding the pricing agreement.

       1389. Heritage also communicated the terms of the agreement to Citron and Sun.

Because Citron had agreed to increase prices of Glyburide, Heritage sought to ensure that Citron

(which had authority to market Glyburide-Metformin, but did not actively manufacture the drug

at that time) did not take any steps that would undermine or reveal the collusion on Glyburide-

Metformin. Accordingly, a Heritage sales executive discussed the Glyburide-Metformin price

agreement by text. Additionally, to facilitate collusion on other drugs, Heritage informed Sun

through a chain of text messages sent in August 2014 about the successful price increases on

Glyburide-Metformin and Verapamil.

       1390. In summer 2014, Aurobindo, Actavis, Heritage, and Teva increased their WAC

pricing on Glyburide-Metformin.

       1391. In August 2014, Heritage’s           texted a Sun employee regarding agreements

Heritage had reached with Actavis to increase the prices of both Glyburide-Metformin and

Verapamil. This communication highlights the overarching nature of the conspiracy; Sun was

kept apprised of agreements (in this case between Actavis and Heritage) relating to drugs that it

did not market or sell.

       1392. By September 2014, Citron had mobilized to enter the Glyburide-Metformin

market. Instead of undercutting the prices of Actavis, Aurobindo, Heritage, and Teva in an effort

to gain market share, Citron announced list prices higher than all of them.

       1393. As alleged above, the price increases regarding Glyburide-Metformin were the

result of collusive agreements between and among Defendants and co-conspirators to increase

pricing and restrain competition for the sale of Glyburide-Metformin to Plaintiffs and others in
                                               370
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 384 of 789




the United States. These collusive agreements were furthered, at least in part, by the

communications between and among Defendants and co-conspirators alleged above.

       OOO. Halobetasol Propionate

       1394. Halobetasol Propionate, also known by the brand name Ultravate, is a strong

corticosteroid used to treat a variety of skin conditions, including eczema, dermatitis, psoriasis,

and rash. Halobetasol comes in both cream and ointment form.

       1395. As of June 2012, the market was split between Perrigo with 60% share and G&W

with 40%.

               1.      The First Coordinated Price Increase – September 2012

       1396. On September 25, 2012, both G&W and Perrigo announced price increases for

Halobetasol Cream and Ointment. G&W’s price increases took effect on September 28, 2012

and Perrigo’s price increases took effect one month later on October 28, 2012.

       1397. In the days leading up to the price increases, both Vogel-Baylor of G&W and

        of Perrigo had numerous discussions with CW-6 of Aurobindo concerning Halobetasol.

Although Aurobindo did not manufacture either form of Halobetasol, Vogel-Baylor and

used CW-6 as a conduit to convey information between them about the price increases. As

discussed in detail above, CW-6 had formerly worked at Fougera and had developed

relationships with Vogel-Baylor and            of Perrigo during his tenure there.

       1398. For instance, on September 19, 2012, less than one week before the price

increases, Vogel-Baylor exchanged three text messages with CW-6. Then, CW-6 called Vogel-

Baylor, hung up, and immediately called               After speaking with            CW-6 hung up

and immediately called Vogel-Baylor back, relaying the information he had learned from



                                                371
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 385 of 789




         Indeed, within a twenty-minute period, CW-6 had exchanged at least eight calls with

Vogel-Baylor and            These calls are detailed in the chart below:




       1399. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

Baylor immediately called her boss, Orlofski, and spoke to him for thirteen minutes. Similarly,

        also reported back to his boss,              a senior executive at Perrigo, exchanging

two calls with him totaling roughly six minutes.

       1400. Further, two days later, on September 21, 2012, and then again on September 27,

2012, the day before the G&W price increase went into effect, the same call pattern occurred.

These calls are detailed in the chart below:




                                               372
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 386 of 789




       1401. In early November 2012, a customer reached out to G&W asking it to submit a

bid for Halobetasol Cream and Ointment because the customer believed its prices were

inconsistent with the market.

       1402. After receiving the request, Vogel-Baylor had several calls with CW-6 who,

again, served as a conduit between Vogel-Baylor and          to discuss Halobetasol. These

calls are detailed in the chart below:




       1403. After this call exchange, Vogel-Baylor sent the following directive to

           a sales executive at G&W, instructing him to submit a cover bid to the customer in

order to create a false appearance of competition between G&W and Perrigo:




               2.      The Second Coordinated Price Increase – March/April 2013

       1404. The competitors colluded to raise the price of Halobetasol again in 2013. This

time, there were multiple channels of communication between the competitors. For example, on
                                            373
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 387 of 789




March 26, 2013,           of Perrigo called Orlofski of G&W directly and they spoke for seven

minutes. That same day,           of Perrigo once again called CW-6. The call lasted two

minutes. Right after that call, CW-6 called Vogel-Baylor. That call lasted one minute.

       1405. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

Halobetasol Cream and Ointment by over 250%.

       1406. Roughly two weeks later, on April 11, 2013, G&W also increased its contract and

WAC pricing for the two formulations. G&W’s contract price was now double what it had been

just the year before.

       1407. G&W told one of its customers, Morris & Dickson, that G&W increased prices in

                                                        Indeed, in the days leading up to the

G&W price increase, Vogel-Baylor and             had again engaged in a game of telephone with

CW-6 to coordinate their pricing actions. After speaking with           for four minutes on April

8, 2013, CW-6 immediately called Vogel-Baylor. The call lasted one minute. CW-6 then called

Vogel-Baylor a short while later and they spoke for four minutes. Immediately after that call,

Vogel- Baylor called her boss, Orlofski. The call lasted a little over one minute.

               3.       Sandoz Launches Halobetasol Cream

       1408. In December 2013, Sandoz began preparing to re-launch Halobetasol Cream. At

that time, G&W had 63% of the market, and Perrigo had 36%. Sandoz was targeting 20%

market share. Because G&W was the market share leader, Sandoz wanted to



       1409. On December 11, 2013,                       , a senior Sandoz launch executive,

instructed Sandoz employees to reach out to Plaintiff Rite-Aid and Walgreens to learn who their

suppliers were for Halobetasol Cream and what their pricing was. Upon learning that both
                                               374
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 388 of 789




customers were with G&W – the market share leader – Sandoz decided to target those

customers.

         1410. On December 12, 2013, Walgreens reached out to G&W to advise that Sandoz

had expressed interest in its Halobetasol Cream business. When Vogel-Baylor shared this

information with Orlofski, he remarked that G&W “

              ” Although Sandoz submitted a bid for Halobetasol on December 16, 2013,

Walgreens declined to move the business because the price was slightly higher than G&W’s

price.

         1411. On December 17, 2013, another one of G&W's customers, Ahold, informed

G&W that it had received a bid from Sandoz and was seeking a lower price from G&W. Vogel-

Baylor e-mailed Orlofski stating,

                                                                   Orlofski responded by asking

Vogel-Baylor to call him, noting                                                    Later that

day, Plaintiff Rite Aid also e-mailed Vogel-Baylor stating that Sandoz had submitted a bid for

Halobetasol Cream and requested that G&W lower its price to retain the business.

         1412. Vogel-Baylor tried calling Orlofski three times on December 17, 2013. After the

third call, Vogel-Baylor called        of Perrigo and they spoke for more than seven minutes.

Vogel-Baylor hung up with           and called Orlofski again. Orlofski returned her call later

that day and they spoke for five minutes.

         1413. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid stating,



                                                          Rite-Aid accepted Sandoz’s offer the

next day.
                                              375
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 389 of 789




         1414. At the same time that Sandoz was going after G&W’s Halobetasol customers, it

was also approaching some Perrigo customers as well, albeit in coordination with Perrigo. On

December 17, 2013, CW-1, a senior Sandoz pricing executive, e-mailed CW-3, a senior Sandoz

sales executive, asking him to inquire whether Walmart, a Perrigo customer, was interested in

receiving a bid from Sandoz for Halobetasol Cream. CW-3 happened to be meeting with

Walmart at that time at its offices in Bentonville, Arkansas.

         1415. Walmart told CW-3 that it was interested in receiving an offer. Thereafter, CW- 3

called          of Perrigo. During that call,         provided CW-3 with Perrigo’s price points

for Halobetasol Cream at Walmart and Omnicare and agreed to give up Walmart to Sandoz. CW-

3 took the following contemporaneous notes in his Notebook during that call:




         1416. Also on December 17, 2013, CW-3 responded to an e-mail exchange with CW-1

and Kellum regarding Halobetasol Cream, stating:



         1417. Two days later, on December 19, 2013, CW-3 called             again. The call

lasted one minute. After hanging up, CW-3 called CW-1, and they spoke for four minutes. That

same day, Sandoz sent offers to Walmart and Omnicare. The next day, on December 20, 2014,

              , a senior Sandoz launch executive, followed up with CW-3 regarding the Walmart

offer. CW-3 responded,



                                                376
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 390 of 789




       1418. That same day, Boothe of Perrigo called Orlofski of G&W. The call lasted two

minutes. Orlofski returned the call a half hour later, and they spoke for eleven minutes. Later

that day, Orlofski called Vogel-Baylor, and they spoke for more than seventeen minutes.

       1419. On January 8, 2014, CW-3 called               of Perrigo. The call lasted one minute.

Later that day, Walmart accepted Sandoz's bid for Halobetasol Cream. CW-3 forwarded the

acceptance to his supervisor, CW-1, who asked,                                   CW-3 replied in

two separate e-mails sent simultaneously:

       1420. The next day, on January 9, 2014, CW-1 and CW-3 agreed that “

                    That same day, CW-3 called           and they spoke for more than fifteen

minutes.

       1421. In early February 2014,                   joined G&W as a Director of Sales &

Marketing. Once at G&W,             wasted no time using his competitor contacts at Sandoz – CW-

3 and CW-4 to coordinate regarding Halobetasol.

       1422. On February 18, 2014,            of G&W e-mailed Vogel-Baylor stating that Sandoz

had bid on Halobetasol at Walgreens again and the customer was providing G&W with an

opportunity to bid to retain the business. Less than an hour later, Vogel-Baylor called           at

Perrigo and          called CW-3 at Sandoz to coordinate a response. The calls lasted one minute

and two minutes, respectively. Immediately after hanging up,          sent Vogel-Baylor the

following e-mail:




                                                 377
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 391 of 789




       1423. After receiving the e-mail, Vogel-Baylor called          He returned the call, and

they spoke for sixteen minutes. Immediately after hanging up with         Vogel-Baylor sent a

text message to         of Perrigo. Later that day,      sent the following e-mail to Vogel-

Baylor:




       1424. Two days later, on February 20, 2014,         had still not heard back from CW-3,

so he reached out to his other contact at Sandoz, CW-4, and the competitors spoke for four

minutes. Immediately after hanging up,         called Vogel-Baylor, and they spoke for four

minutes. Later that morning, Vogel-Baylor and         exchanged two more calls lasting thirteen

minutes and three minutes, respectively. Upon hanging up with Vogel-Baylor,          sent an


                                               378
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 392 of 789




internal e-mail, including to Vogel-Baylor, stating




                         Vogel-Baylor later responded:



       1425. A few minutes after receiving             e-mail, Vogel-Baylor sent a text message

to         of Perrigo. A half hour later, she called         and they spoke for more than seven

minutes. At around the same time, CW-3 of Sandoz called            and they spoke for fourteen

minutes. Immediately after hanging up with CW-3,            called Vogel-Baylor to report back

what he had learned. That call lasted nineteen minutes.

       1426. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to apprise him

of the situation, and they spoke for twenty-one minutes. Upon hanging up, Vogel-Baylor called

       and they spoke for nearly twelve minutes. Immediately after talking to         Vogel-

Baylor called         of Perrigo one more time that day. The call lasted less than one minute.

       1427. That evening, after his conversation with G&W, CW-3 e-mailed CW-1 and asked

that he call him                         Within a half hour of receiving the e-mail, CW-1 called

CW-3, and they spoke for twenty minutes.

       1428. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again for

fourteen minutes. CW-3 hung up and immediately called            of G&W. The call lasted one

minute. Immediately after that call,        called Vogel-Baylor. The call lasted one minute.

That same day,        sent the following response to Walgreens (which accounted for more than

33% of G&W’s business for Halobetasol Cream:



                                                379
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 393 of 789




               4.      Taro Launches Halobetasol Cream and Ointment

       1429. In mid-March 2014, Taro was making plans to re-launch Halobetasol Cream and

Ointment. Although its launch was ultimately delayed until May 2014 due to issues relating to

the FDA, Aprahamian called Vogel-Baylor on March 27, 2014, and they spoke for fourteen

minutes. Notably, this was the first phone call ever between these two competitors, according to

the available phone records. Four days later, on March 31, 2014, Vogel-Baylor called

Aprahamian, and they spoke for over five minutes.

       1430. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment markets

and published WAC pricing that matched its competitors. In the days leading up to the re-

launch, all four competitors were speaking frequently by phone. At least some of those calls are

detailed in the chart below:




                                              380
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 394 of 789




       1431. After the phone calls detailed above, Aprahamian would not speak to Vogel-

Baylor again until September 2015. Similarly, the two calls between Aprahamian and

             of Perrigo are the only calls ever exchanged between the two competitors, according

to the available phone records.

       1432. On May 11, 2014, Aprahamian circulated a Fact Sheet including details regarding

the Halobetasol re-launch. Taro stated that



                      The Fact Sheet detailed the following market share breakdown and set

Taro’s target market shall goal at 15%:




       1433. On June 10, 2014, Aprahamian instructed a colleague to put together offers for

Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a Perrigo customer).

Aprahamian cautioned                                                             That same

day, Perfetto of Taro exchanged three text messages with Orlofski of G&W.

                                              381
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 395 of 789




       1434. On June 11, 2014, Vogel-Baylor called               of Perrigo. The call lasted one

minute. The next day, on June 12, 2014, HD Smith informed Taro that Perrigo had proactively

revised its pricing shortly after Taro submitted the bid and asked Taro to lower its bid to win the

business.

       1435. On June 17, 2014, Boothe of Perrigo called a Taro employee on his office line.

The call lasted forty-five minutes. Later that day,                , a Taro pricing executive, sent

an internal e-mail stating,

                     The next day, June 18, 2014, Perfetto called Boothe. That call lasted two

minutes.

       1436. Around that same time, G&W employees were having a similar exchange over e-

mail. On June 17, 2014,         sent an internal e-mail to Orlofski stating:




       1437. On June 18, 2014, Orlofski sent a text message to Perfetto and also called him.

The call lasted two minutes. The next morning, on June 19, 2014, Orlofski replied to               e-

mail stating:



                                                         then sent an internal e-mail directing that

G&W should cede the Publix and Morris & Dickson accounts to Taro. As                explained to his

colleagues, it was



                                                382
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 396 of 789




       1438. On June 20, 2014, Orlofski exchanged two text messages and two calls with

         including one call lasting nearly thirty-eight minutes.

       1439. At the same time, G&W was also careful not to take any steps that would throw

off its market share balance with Perrigo. For example, on June 18, 2014, Plaintiff HEB, a

Perrigo customer, asked G&W to bid on their Halobetasol business.           responded,




       PPP. Hydralazine

       1440. Hydralazine HCL is a drug used to treat high blood pressure. It is also known by

the brand names Apresoline and Dralzine.

       1441. During the relevant time period, Teva, Par, Heritage, Strides, Camber, and

Glenmark dominated the market for Hydralazine tablets.

       1442. In approximately August 2014, Defendants applied the “fair share” understanding

to the market for Hydralazine in order to prevent any price erosion for the drug.

       1443. As of August 2014, Defendant Strides was in the process of ramping back up its

domestic operations, following its 2013 sale of its specialty injectable business to Defendant

Mylan. As a result of this ramp up, Strides sought to obtain its “fair share” of the Hydralazine

market, consistent with the principles of Defendants’ fair share agreement. As a company with

more share for Hydralazine than the market allocation scheme allowed, it was up to Heritage to

concede business to Strides.

       1444.              joined Defendant Heritage as VP of Marketing on August 1, 2014.

One of his first acts of business for Heritage was to facilitate an agreement to allow Defendant

Strides to obtain market share for Hydralazine.
                                                383
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 397 of 789




       1445. In early August 2014,          spoke to                 , an executive working with

co-conspirator TruPharma, who relayed the message that Strides would submit an unsolicited bid

to Morris & Dickson, a wholesaler, for its Hydralazine business. Through               Strides

requested that Heritage concede the business.

       1446. On August 20, 2014,            informed Malek that Strides wanted Morris &

Dickson’s Hydralazine business.         advised Malek that Heritage should concede this

business to Strides. Malek also looped in              , who was responsible for the Morris &

Dickson account.

       1447. On September 5, Morris & Dickson informed               that it had received a

competing bid for its Hydralazine business and asked for Heritage to provide a better price for

Hydralazine.

       1448. Consistent with the fair share understanding, Heritage declined to match Strides’

bid and instead conceded the Morris & Dickson business to Strides.

       1449. Upon information and belief, Heritage’s decision to concede this business to

Strides was communicated to Teva, Par, Camber, and Glenmark, so that each of these

Defendants would know that Heritage was complying with the fair share agreement for the

benefit of each Defendant.

       1450. As a result of the overarching fair share agreement, Defendants have been able to

maintain the market allocation agreement for Hydralazine tablets since at least August 2014,

which has allowed them to sell Hydralazine at supracompetitive prices to Plaintiffs.

       QQQ. Hydrocortisone Acetate Suppositories (Anucort HC)

       1451. Hydrocortisone Acetate Suppositories (“Hydrocortisone Acetate”), also known by

the G&W brand name Anucort-HC, are used to treat itching or swelling caused by hemorrhoids
                                                384
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 398 of 789




as well as ulcerative colitis, proctitis, and other inflammatory conditions of the intestines,

rectum, or anus. Hydrocortisone Acetate is a corticosteroid.

       1452. During the time period relevant to this Complaint, Hydrocortisone Acetate was

G&W’s top-selling product. As of January 2016, the 25mg formulation of Hydrocortisone

Acetate accounted for nearly half of all of G&W’s moving annual sales, totaling more than

$119.7 million. Similarly, Hydrocortisone Acetate was Perrigo’s second-best selling product.

During that same time period, Perrigo’s moving annual sales for the 25mg and 30mg

formulations accounted for approximately $78.3 million of Perrigo’s total sales.

       1453. In 2013, the Hydrocortisone Acetate market was split between G&W with 41%

market share, Perrigo with 32%, and County Line Pharmaceuticals with 25%. However, by late

June 2013, County Line made the decision to exit the market for Hydrocortisone Acetate.

       1454. County Line's exit created an opportunity for Perrigo and G&W to collude to

significantly raise the price of Hydrocortisone Acetate in July 2013, and then again one year later

in July 2014.

       1455. On June 25, 2013, Vogel-Baylor of G&W e-mailed Walmart, a County Line

customer, stating that she had heard that County Line was discontinuing Hydrocortisone Acetate

and asked whether Walmart was interested in a new supplier.

       1456. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed G&W

requesting a bid on Hydrocortisone Acetate due to a                                   Vogel-Baylor

forwarded the request to her supervisor, Orlofski, explaining:




                                                 385
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 399 of 789




       1457. Between June 27 and June 30, 2013, representatives from Perrigo and G&W,

including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Venetian

hotel in Las Vegas, Nevada.

       1458. While at the trade show, on June 27, 2013, Vogel-Baylor received a call from

               , a sales executive at Perrigo. The call lasted approximately one minute. A few

hours later, Vogel-Baylor called Orlofski and they spoke for nearly fifteen minutes. Shortly

thereafter, Vogel-Baylor sent an internal e-mail to her team notifying them that G&W would be

implementing a price increase for Hydrocortisone Acetate and requesting that they draft

customer notifications to that effect. The price increase included a 200% increase to WAC and

would result in an estimated $27.9 million in increased sales for G&W.

       1459.                           , an operations manager at G&W, responded to Vogel-

Baylor's e-mail stating,



       1460. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three more

times from the trade show, including exchanging two text messages and one call lasting more

than nineteen minutes.

       1461. On July 8, 2013,            of Perrigo and Vogel-Baylor exchanged two calls and

then connected for a call lasting more than seven minutes, during which they coordinated their

price increases on Hydrocortisone Acetate. After that call, both         of Perrigo and Vogel-

Baylor reported the substance of their conversations back to their supervisors. Immediately upon

hanging up with            Vogel-Baylor called Orlofski and they spoke for more than six
                                               386
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 400 of 789




minutes. Similarly,          called              three times after speaking with Vogel-Baylor,

including two calls lasting one minute and a third lasting six minutes.

       1462. The G&W price increases on Hydrocortisone Acetate went into effect on July 9,

2013. That same day, Perrigo issued a product announcement notifying its customers that it was

also increasing its pricing on Hydrocortisone Acetate effective July 11, 2013. Perrigo increased

its WAC by 473% on the 25mg formulation to essentially match G&W's WAC. That same day,

July 11, 2013,         of Perrigo called Vogel-Baylor. The call lasted one minute.

       1463. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to lower its

dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly lower dead net pricing.

Vogel- Baylor forwarded the request to Orlofski who responded:                    Vogel-Baylor

replied,                          Later that day, Vogel-Baylor responded to ABC and declined to

lower its pricing.

       1464. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking why G&W

was increasing its price on Hydrocortisone Acetate. Vogel-Baylor replied:




       1465. Several months later, on April 9, 2014,                , a G&W sales executive, e-

mailed Vogel-Baylor regarding bidding on several products at Kaiser, including Hydrocortisone

Acetate. Vogel-Baylor responded that G&W could not disrupt the market and pursue the

customer, reasoning that Kaiser




                                               387
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 401 of 789




         1466. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that G&W

increase McKesson’s contract pricing for Hydrocortisone Acetate. That same day, Vogel-Baylor

called          of Perrigo. The call lasted less than one minute. Two days later, on June 13,

2014, Vogel-Baylor tried to reach           again by phone. The call lasted less than one minute.

         1467. Less than a week later, on June 26, 2014, Perrigo generated its own internal price

increase analysis for Hydrocortisone Acetate. The analysis assumed zero percent unit loss as a

result of the planned increase.

         1468. On July 22, 2014, Perrigo notified its customers that it was increasing pricing on a

list of products, including Hydrocortisone Acetate. This included a 235% increase to WAC for

its 25mg formulation, effective on July 24, 2014.

         1469. At the time the increase was announced, representatives from Perrigo and G&W,

including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Gaylord

Palms Hotel in Orlando, Florida.

         1470. Over the next several days, G&W heard from multiple customers that Perrigo had

increased pricing on Hydrocortisone Acetate.

         1471. In accordance with their ongoing understanding to follow each other’s price

increases, and consistent with past practice on this product and others, G&W went to work

implementing a comparable price increase of its own.

         1472. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-mails

finalizing the details of the price increase for Hydrocortisone Acetate. The increase included an

increase to WAC for the 25mg, 12 count bottle that essentially matched Perrigo pricing.




                                                388
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 402 of 789




        1473. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had offered to

Schnucks and sent a text message to her superiors:



        1474. The next day, on July 31, 2014,                      , a senior G&W executive, e-

mailed Vogel-Baylor stating:



                               Vogel-Baylor responded,




        1475. The next day, on August 1, 2014, G&W began notifying its customers of the price

increase on Hydrocortisone Acetate. Vogel-Baylor sent an internal e-mail advising the team

that,

                                                                                           G&W

sent out a second wave of letters to additional customers on August 5, 2014.

        1476. The increase included a 200% increase to WAC for all three package sizes.

According to an internal analysis, G&W projected an increase in Hydrocortisone Acetate sales

from $41.3 million to $111.3 million as a result of the increase, or a total of $70 million in sales.

        1477. The two competitors continued to coordinate after the price increases. On August

11, 2014,          of Perrigo called Vogel-Baylor and they spoke for more than sixteen minutes.

One week later, on August 18, 2014, Vogel-Baylor called              and they spoke for more than

ten minutes.




                                                 389
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 403 of 789




        1478. Several customers did not react kindly to the increase. For example, when Vogel-

Baylor e-mailed Econdisc to notify the customer of the price increase, Econdisc responded by

stating that G&W’s conduct was

        RRR. Hydrocortisone Valerate Cream

        1479. Hydrocortisone Valerate Cream is a topical corticosteroid used to treat a variety

of skin conditions including eczema, dermatitis, allergies, and rash.

        1480. The two competitors on Hydrocortisone Valerate Cream were Taro and Perrigo.

Boothe of Perrigo colluded with Perfetto of Taro to raise the price of Hydrocortisone Valerate

Cream in August 2013, including raising WAC pricing by 351% on certain formulations.

Building on this success, the competitors colluded to raise the price again in June 2014.

        1481. As detailed above, on June 3, 2014, Taro published increased WAC pricing for

the products involved in the June 2014 Increases, including Hydrocortisone Valerate. That same

day,             , a sales executive at Perrigo, sent an internal e-mail advising of the Taro price

increases.              a senior executive at Perrigo, responded stating:

                     That same day, Boothe and Perfetto exchanged four phone calls, including

one call lasting five minutes. Two days later, on June 5, 2014, Boothe followed up with Perfetto

again. The call lasted two minutes.

        1482. On July 14, 2014,                , a sales executive at Perrigo, sent an internal e-

mail asking for a list of products that were due for a price increase. The next day, on July 15,

2014,              , a Perrigo pricing executive responded

                                                                            Hydrocortisone

Valerate was on the list.



                                                390
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 404 of 789




       1483. Over the next several days, Boothe and Perfetto exchanged several calls during

which they discussed the price increase on Hydrocortisone Valerate, as well as other products.

These calls are detailed in the chart below:




       1484. After the lengthy twenty-six minute call between Boothe and Perfetto on July 21,

2014, Perrigo notified its customers on July 22, 2014 that it would be increasing its WAC pricing

on a list of products, including Hydrocortisone Valerate, effective July 24, 2014. Notably,

Perrigo was also colluding with competitors regarding other products on its list – Econazole

Nitrate Cream (Taro and Teligent) and Hydrocortisone Acetate Suppositories (G&W). These

products are discussed in detail in other subsections of this Complaint.

       1485. Indeed, Teligent’s role in agreeing to the price increase on Econazole is reflective

of its knowledge of and support for the overarching conspiracy. Without Teligent’s support for

the Econazole price increase – which Shawn McMorrow promised during his conversations with

              of Perrigo and               of Taro in July 2014 – the Econazole price increase

would have failed, but so would the market allocation agreements and collusive price increases

on those products for which Taro, Perrigo, and Sandoz overlapped, such as Clobetasol,

Hydrocortisone Valerate, Halobetasol Propionate, and Imiquimod. This allowed the competitors

to implement the                   in which Sandoz would exit the market for certain drugs and

Taro would lead price increases with the remaining competitors in those markets. And in return



                                               391
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 405 of 789




for its express support of the overarching conspiracy, Teligent was rewarded upon Sandoz’s

reentry into the Econazole market, as Sandoz knew to take share from Perrigo and not Teligent.

       SSS.    Imiquimod Cream

       1486. Imiquimod Cream, also known by the brand names Aldara and Zyclara, is a

topical medication used to treat actinic keratosis, or precancerous growths on the skin.

Imiquimod Cream was a high-priced, large volume drug that provided a significant source of

revenue for its manufacturers. In 2012, the annual market for Imiquimod Cream in the United

States exceeded $200 million.

       1487. On February 25, 2010, Fougera received FDA approval to market Imiquimod

Cream. At that time, Fougera was the only generic manufacturer in the market and it used that as

an opportunity to set a high price for the product.

               1.      Perrigo Entry (April 2010)

       1488. Less than two months later, on April 13, 2010, Perrigo announced that it would be

the AG for Imiquimod Cream. That same day,                    , a senior Fougera executive, sent

the following e-mail to Kaczmarek, also a senior Fougera executive:




                                                392
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 406 of 789




        1489. Later that same day, Kaczmarek called CW-6, a senior sales executive at Fougera,

and they spoke for nearly four minutes. CW-6 hung up and immediately called                        ,a

sales executive at Perrigo, and they spoke for nearly nine minutes. When CW-6 hung up with

          he promptly called Kaczmarek back. That call lasted less than one minute.

        1490. It is rare that the entry of a generic competitor would cause prices to actually

increase – but it did so in this case. Three days later, on Friday April 16, 2010, in advance of

Perrigo’s entry into the market, Fougera increased its WAC pricing for Imiquimod Cream. That

same day, CW-6 called             The call lasted more than two minutes. Immediately after

hanging up, CW-6 called his supervisor, Kaczmarek, and they ultimately spoke for more than six

minutes. Immediately after hanging up with Kaczmarek, CW-6 called                back. The call

lasted one minute.

        1491. The next business day, Monday April 19, 2010, Perrigo sent an internal e-mail

stating that

               As a result of the increase, Perrigo’s WAC pricing would end up even slightly

higher than Fougera’s. That same day, John                  a senior executive at Perrigo, called

        and they spoke for nearly six minutes. This set off another rush of communications

between           of Perrigo and CW-6 of Fougera, with each of them concurrently reporting the

results of those communications to their superiors,               and Kaczmarek. These calls,

which all occurred within the span of less than an hour, are detailed in the chart below:




                                                393
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 407 of 789




       1492. The following week, between April 24 and April 27, 2010, the NACDS held its

annual meeting in Palm Beach, Florida. Several executives from Fougera and Perrigo were in

attendance, including Kaczmarek,                  , and CW-6 from Fougera and                and

              , senior executives from Perrigo.

       1493. Fougera and Perrigo executives were speaking about Perrigo’s launch throughout

the conference. On April 26, 2010,             and CW-6 spoke by phone for seven minutes.

Immediately after that call, CW-6 hung up and called Kaczmarek, speaking for four minutes.

       1494. Similarly, on April 27, 2010,             e-mailed Kaczmarek while they were still at

the NACDS meeting, stating that he needed




       1495. On April 28, 2010, Perrigo officially entered the Imiquimod Cream market and

published WAC pricing that was slightly higher than Fougera’s. That same day,             e-mailed

Fougera executives with an update regarding his conversations at the NACDS meeting. With

respect to Imiquimod Cream,          stated,

                                        explained that Fougera gave up McKesson and ABC to

Perrigo because



                                                 394
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 408 of 789




                              CW-3, a sales executive at Fougera, expressed confusion that

Fougera had lost ABC’s business. Kaczmarek explained that                                       CW-

3 replied:

       1496. On April 30, 2010, a senior Fougera executive,                     , demanded an

urgent explanation from            as to why Fougera was willing to give up both McKesson and

ABC.            reminded           that it was inevitable that Perrigo would take some of the

market.          also explained:



                                                                         stated that Perrigo’s share

would likely settle in the range of 30-40%



       1497. Consistent with fair share principles and the prior discussions between the

competitors, by April 30, 2010, Fougera had given up more than ten of its Imiquimod customers

to Perrigo.

       1498. On May 16, 2010, Fougera was preparing an internal presentation regarding

Imiquimod Cream, which included a statement that

          While reviewing the presentation,            challenged       about the statement, asking



                   assured          that




                                                 395
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 409 of 789




         1499. The next day, on May 17, 2010, CW-6 and             exchanged at least six calls,

including one lasting more than six minutes, likely to confirm (again) the agreement in place

between the two competitors.

         1500. Several months later, on September 8, 2010, CW-6 circulated a press release to

the Fougera sales team announcing that Perrigo had received its own ANDA approval to market

generic Imiquimod Cream. Previously, Perrigo had been selling the AG through a license with a

branded manufacturer. That same day, CW-6 called               That call lasted less than a minute.

          called CW-6 back almost immediately, and they spoke for more than two minutes.

         1501. On September 27, 2010, CW-6 gave a presentation to Fougera’s parent company

titled                                    during which he noted that Fougera had given up

Imiquimod share to Perrigo and that, with regard to the larger fair share understanding, Fougera

is                                                                   Later that year, in November

2010, CW-6 also noted in his monthly recap that                                  in the

Imiquimod market.

         1502. Fougera also continued to monitor the status of other competitors’ plans to enter

the Imiquimod market. For example, on February 7, 2011, a Glenmark employee called CW-6,

and they spoke for four minutes. Later that day, CW-6 e-mailed Kaczmarek and

regarding Imiquimod Cream that

                responded,

                2.     Sandoz Entry (February 2011)

         1503. Although Fougera was fortunate that Glenmark had no near-term plans to enter

the Imiquimod Cream market, another competitor – Sandoz – did receive FDA approval on



                                                396
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 410 of 789




February 28, 2011 to launch the product. That same day, CW-6 of Fougera and                of

Perrigo exchanged at least five calls, including two calls lasting two minutes each.

       1504. On March 1, 2011, one of Fougera’s customers, NC Mutual, also e-mailed CW-3,

a sales executive at Fougera, to tell him that Sandoz was launching Imiquimod. CW-3 promptly

forwarded the e-mail to Kaczmarek. That same day, CW-6 called                 and they spoke for

more than three minutes.

       1505. When Sandoz entered the market, it did so seamlessly – initially taking

comparable share from the existing competitors Fougera and Perrigo.

       1506. For example, in late February and early March, Sandoz made offers to ABC, a

Perrigo customer, and Plaintiff Rite Aid, a Fougera customer. In total, the customers accounted

for approximately 13% of the Imiquimod Cream market (ABC at 8% and Rite Aid at 5%).

       1507. On March 3, 2011, Fougera declined to bid to retain the Rite Aid business and

gave up its primary position to Sandoz. The next day, on March 4, 2011, Kellum of Sandoz

followed up with                    , a sales executive at Sandoz, stating,



           Later that day, Perrigo followed suit and declined to bid to retain the ABC business.

That same day, CW-6 called            and they spoke for four minutes. A few minutes later,

Kaczmarek called CW-6 and they spoke for nearly five minutes.

       1508. Around this same time, Taro was also starting to make plans to enter the market.

Between March 6 and March 10, 2011, representatives from Fougera, Perrigo, Sandoz, and Taro

were all in attendance together at the ECRM Retail Pharmacy Generic Pharmaceutical

Conference in Champions Gate, Florida. These representatives included CW-6 from Fougera,



                                               397
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 411 of 789




               from Perrigo, CW-4 and Kellum from Sandoz, and                    and

        sales executives from Taro.

       1509. On March 7, 2011, while at the ECRM conference, CW-4 of Sandoz and

of Taro spoke on the phone for four minutes. Later that day, Kellum, CW-4’s boss, sent an

internal e-mail from ECRM stating that he had “       Taro may be entering the Imiquimod

Cream market. Also, while at the ECRM conference, CW-6 of Fougera and               of Perrigo

spoke once by phone on March 9, 2011. The call lasted one minute. By March 9, 2011, Sandoz

had acquired approximately 13% of the Imiquimod Cream market and Kellum recommended

that they

referred to a group of direct purchasers including HEB, Ahold, Schnucks, and Giant Eagle.

These were all Perrigo customers, and Sandoz intended to obtain their Imiquimod business



                            Those customers were the only additional customers whose business

Sandoz was seeking. To that end, Kellum conveyed to                     , a sales executive at

Sandoz, that

                                                                       Ultimately, on March

17, 2011, Perrigo conceded the consortium business to Sandoz.

       1510. On March 10, 2011, Kellum provided additional color for his recommendation

that Sandoz only go after smaller Fougera customers moving forward, explaining that




                                             398
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 412 of 789




               3.         Taro Entry (July 2011)

       1511. A month or so later, on April 15, 2011, Taro received FDA approval to market

Imiquimod Cream. Taro immediately began coordinating its entry with competitors. On April

17, 2011,           of Taro and CW-4 of Sandoz exchanged two calls, with one call lasting twelve

minutes. Within an hour of ending the second call, CW-4 called her supervisor, Kellum, and

they spoke for five minutes. The next day, on April 19, 2011,          called CW-4 again. The

call lasted one minute.

       1512. On these calls,           conveyed to CW-4 that Taro had gotten FDA approval for

Imiquimod Cream but advised that Taro would not formally launch until June.             also told

CW-4 that Taro had already received a pre-commitment from Econdisc, a large GPO customer,

and now would only go after smaller customers. CW-4 understood that             shared this

information with her so that she knew Taro would not attack Sandoz at large customers and, if it

did compete for smaller customers, it was only to obtain its fair share of the market. CW-4 also

understood that Sandoz should not compete for the Econdisc business, and in return, Taro



       1513. Perrigo and Fougera were also simultaneously coordinating how they would react

to Taro’s entry. For example, on April 18, 2011, Kaczmarek informed the Fougera sales

executives that Taro had received FDA approval to market Imiquimod Cream and asked,

                                     This set off a flurry of communications that same day

between CW-6 of Fougera and              of Perrigo, who were both concurrently reporting to, and

taking direction from, their supervisors, Kaczmarek and                 These calls are detailed in

the chart below:



                                                399
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 413 of 789




       1514. Three days later, on April 21, 2011, CW-6 decided to reach out to Taro directly

and called                 , a sales executive at Taro. The two men spoke for eight minutes.

Upon hanging up, CW-6 called Kaczmarek. The call lasted one minute. First thing the next

morning, CW-6 sent a text message to                  of Perrigo.

       1515. By early July 2011, Taro was finally starting to enter the Imiquimod Cream

market. On July 5, 2011,           reached out to CW-6 of Fougera. The call lasted only two

minutes, but it set off another rush of communications among the three competitors – Perrigo,

Fougera, and Taro – to make sure they were on the same page regarding Taro’s entry. These

calls, which all occurred within the span of approximately fifteen minutes, are detailed in the

chart below:




       1516. At the same time,           of Taro was coordinating with CW-4 of Sandoz. On

July 7, 2011,        of Taro called CW-4 of Sandoz. The call lasted two minutes. CW-4



                                               400
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 414 of 789




returned the call and they spoke for sixteen minutes. A few hours later, CW-4 called           and

they spoke for another four minutes.

         1517. On July 14, 2011, CW-6 of Fougera called               at Taro again and they spoke

for nine minutes. As soon as CW-6 hung up he called his boss, Kaczmarek, and the two spoke

for five minutes. Later that day, Kaczmarek e-mailed the Fougera sales team stating,



         1518. On July 26, 2011, a customer, MedCo, informed Perrigo that it had received a

competitive offer for Imiquimod Cream and asked if Perrigo could match the price. MedCo

declined to disclose who made the offer. This sparked another flurry of phone communications

starting first thing the next morning between Perrigo, Taro and Fougera, as detailed in the chart

below:




         1519. The next day, on July 28, 2011, Perrigo declined to bid to retain the MedCo

business. That same day, CW-6 of Fougera called             of Perrigo. The call lasted one

minute.           returned the call and they spoke for six minutes.

         1520. On August 8, 2011,          of Taro called CW-4 of Sandoz again. They

ultimately spoke for seventeen minutes. On that call,         informed CW-4 that Taro had

officially been awarded the Econdisc business and the secondary position at Cardinal and that

Taro could not support any more customers. CW-4 understood this to mean that the market
                                            401
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 415 of 789




would remain strong with no price erosion and Sandoz would not have to relinquish any

additional customers to Taro. Later that evening, on August 8, 2011, CW-4 passed along

competitive intelligence to the effect that Taro



       1521. On August 19, 2011, Hannaford – a retail pharmacy customer – advised CW-6

that it had received a competitive offer for Imiquimod Cream, but similarly would not identify

which competitor made the offer. Thereafter, CW-6 spoke several times with                (Perrigo)

and         (Taro), in an effort to discover which competitor made the offer. These calls are

detailed in the chart below:




       1522. During those calls, CW-6 was able to confirm that Taro had in fact made the

offer. Later that day, CW-6 e-mailed Kaczmarek that Hannaford received a competitive offer on

Imiquimod, but would not tell him                                        Despite not getting this info

from the customer, CW-6 reported                                        CW-5 responded again that

he thought they should                                   Kaczmarek ultimately agreed with this

assessment, and Fougera conceded the account to Taro.

       1523. The goal of these communications between the various competitors on Imiquimod

Cream – Fougera, Perrigo, Sandoz, and Taro – was always to avoid competition and minimize

the price erosion that would typically come with the entry of new competitors. The results were

highly successful.


                                                   402
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 416 of 789




       1524. The next day, on August 20, 2011,             a senior executive at Fougera, sent an

e-mail to other senior Fougera executives regarding Imiquimod Cream stating,




       1525. Throughout September 2011,                        of Taro, CW-6 of Fougera, and

              of Perrigo spoke several times by phone during which they discussed, among other

things, Taro’s new capacity to take on additional market share for Imiquimod Cream and how

that should be accommodated in the market. As always, CW-6 and               kept their

supervisors, Kaczmarek and                  informed of the content of those conversations. Some

of these calls are detailed in the chart below:




       1526. After this series of calls, on September 30, 2011, Kaczmarek e-mailed other

Fougera sales executives, including           to advise them that Taro had made an offer for

Imiquimod Cream at Walmart, a Fougera customer. Kaczmarek explained that
                                           403
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 417 of 789




Kaczmarek reluctantly recommended that Fougera give up Walmart’s business and

                            Kaczmarek noted that, if Fougera defended Walmart’s business,

Taro would likely just go after other customers at lower and lower prices

              On the other hand, if Fougera gave up Walmart, Taro would hopefully



       agreed with Kaczmarek’s recommendation, and Fougera ultimately ceded the business to

Taro in order to keep the market stable.

       TTT. Irbesartan

       1527. Irbesartan is a drug used in the treatment of hypertension. It prevents the

narrowing of blood vessels, thus lowering the patient’s blood pressure. Irbesartan is also known

by the brand name Avapro.

       1528. Teva received approval to manufacture generic Irbesartan in March 2012.

       1529. On March 6, 2012, Teva’s               polled the Teva sales team seeking

information about competitors that were also making offers to supply Irbesartan.

       1530. At 11:27 a.m.,                , an account manager at Teva responded: “Lupin is

promising offers today.” Less than twenty minutes later, Green placed a call to Berthold at

Lupin. They talked for seventeen (17) minutes. Shortly after hanging up the phone, Green e-

mailed his colleagues with the information he obtained:




                                              404
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 418 of 789




       1531. That same day, Rekenthaler informed the group that he still had not received “a

call from any other manufacturer on Irbesartan.” He received an immediate response from a

senior commercial operations executive at Teva, expressing his displeasure:




       1532. At 10:54 a.m. the next day, Green called Berthold again. They spoke for nearly

seven (7) minutes. At 12:20 p.m.,             of Teva shared with the sales team the

competitively sensitive information Green had obtained. Included were the details Berthold had

shared with Green about which competitors were launching/not launching the drug, and the

identity of the customers that received offers.          stated that Teva was in a position to

take up to a 40% market share when it launched Irbesartan on March 30, 2012.

       UUU. Isosorbide Dinitrate

       1533. Isosorbide Dinitrate, also known by the brand name Sorbitrate, is used to prevent

chest pain by relaxing and widening blood vessels so blood can flow more easily to the heart.

During the period relevant to this Complaint, Sandoz, Par and West-Ward were the primary

manufacturers of Isosorbide Dinitrate tablets.



                                                  405
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 419 of 789




       1534. In July 2012, due to claimed supply disruptions, both Sandoz and West-Ward

dramatically increased their prices by approximately 1000%. Following these price increases,

internal Sandoz documents kept by Armando Kellum and CW-3 concluded that Sandoz had its

fair share of the market for Isosorbide Dinitrate and did not seek more share for this reason.

       1535. Following this price increase, Par sought to increase its presence in the market for

Isosorbide Dinitrate. Rather than compete for price, Par knew that Sandoz and West-Ward

would concede share. Accordingly, Par matched the 1000% price increase announced by Sandoz

and West-Ward.

       1536. These price increases were coordinated by senior sales executives from each of

Sandoz, Par, and West-Ward. For example,                                 West-Ward spoke to

                  of Sandoz for nearly twenty minutes on September 5, 2012. Likewise, on June

6, 2012, Sandoz’s CW-3 spoke for approximately twenty-five minutes to                    , West-

Ward’s Director of National Accounts. The next week, on June 15th, Sandoz announced its

price increases on Isosorbide. The two executives next spoke for approximately twenty-one

minutes on October 11th, and West-Ward announced its Isosorbide Dinitrate list price increases

the next day.

       1537. Par announced its WAC price increases on March 11, 2013. Not long after, on

March 26th,                    of Par (the VP of National Accounts) spoke to CW-1 of Sandoz

for approximately twenty-five minutes.

       1538. As a result of this coordination, Defendants increased prices on Isosorbide

Dinitrate by more than 1000% and charged supracompetitive prices to Plaintiffs and other in the

United States.



                                                406
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 420 of 789




         VVV. Labetalol

         1539. Labetalol, also known by brand names such as Normodyne and Trandate, is a

medication used to treat high blood pressure. Labetalol, like Nadolol, is in a class of drugs called

beta blockers, and it works by relaxing blood vessels and slowing heart rate to improve blood

flow and decrease blood pressure.

         1540. Labetalol was one of eight drugs that Teva targeted for a price increase effective

July 31, 2012. Prior to implementing the price increase for these drugs, Green and Rekenthaler

spoke with their competitors for each targeted drug to ensure that the understanding to increase

prices would hold, including Mylan, Actavis, and Breckenridge. For example, in July 2012,

Green spoke by phone with Nesta of Mylan and CW-2 of Sandoz. On July 31, Green and Nesta

spoke five times. Also, Rekenthaler spoke with                  of Actavis and                 of

Breckenridge. These communications solidified the agreement between the Defendants that each

would adhere to the price increases for the drugs that each manufactured.

         1541. After Teva increased its pricing on Labetalol on July 31, 2012, it continued to

coordinate with its competitors to maintain that supracompetitive pricing for that drug. For

example, in October 2012, Teva learned that Sandoz was “no longer having supply issues” but

that                             (i.e., did not have enough supply to meet all of its demand). In

an internal e-mail sent on October 16, 2012,                 , a senior analyst at Teva, questioned

whether Teva should consider lowering “strategic customer pricing” in order to retain its market

share.

         1542. That same day, Green spoke to CW-2 of Sandoz two (2) times. After those calls

with CW-2, Green responded to the analyst’s question:



                                                407
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 421 of 789




       1543.            of Teva agreed: “We need to stay the TEVA course.”

       1544. Rekenthaler was not satisfied, however. In order to confirm that Actavis was also

still committed to maintain high pricing on Labetalol, Rekenthaler called and spoke to

         a senior sales executive at Actavis, four (4) times on October 18, 2012.

       1545. Another manufacturer, County Line Pharmaceuticals, LLC, prepared to enter the

labetalol market in late 2014.                   , County Line’s Business Development

Director, noted in an October 2014 e-mail,



       1546. During the time leading up to County Line’s launch,                      , a National

Account Manager at Actavis, exchanged several phone calls with County Line executives,

including             , Executive Vice President of Sales and Marketing, and                     ,

Vice President of Sales and Marketing.          called         on July 10, 2014.           and

       then exchanged phone calls on October 3 and October 24 before speaking for 35 minutes

on October 27. Notably, at the time of the October 27 call, employees from Actavis, Teva,

Sandoz, and Par were all attending the October 2014 GPhA Fall Technical Conference.

       1547. On December 1, 2014, just a few weeks after             and            lengthy phone

call and the GPhA conference, County Line announced WAC pricing for 100 mg, 200 mg, and

300 mg labetalol tablets that was identical to the WAC pricing of Teva, Actavis, Sandoz, and

Par.




                                               408
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 422 of 789




        WWW.          Lamivudine/Zidovudine (generic Combivir)

        1548. Lamivudine/Zidovudine, also known by the brand name Combivir, is a

combination of medications used in the treatment of human immunodeficiency virus (HIV)

infection. This combination of drugs is often prescribed to decrease the chances that an HIV

positive patient will develop acquired immunodeficiency syndrome (AIDS) or other related

illnesses.

        1549. Teva launched its generic Combivir product in December 2011.

        1550. In mid-May 2012, two competitors, Lupin and Aurobindo, received FDA

approval for generic Combivir and were preparing to enter the market.

        1551. Even before those two companies obtained FDA approval, Teva was

communicating with both about how to share the market with the new entrants. Rekenthaler was

speaking to               , a senior-most executive at Aurobindo, while Green was speaking to

Berthold of Lupin and Grauso of Aurobindo.

        1552. For example, on April 24, 2012,          of Teva asked her co-workers whether

they had heard about any new entrants to the market for generic Combivir. Rekenthaler

responded immediately that Aurobindo was entering. When              questioned that information

based on her understanding of how quickly the FDA typically approved new product

applications, Rekenthaler assured her that the information was coming from a reputable source:




                                              409
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 423 of 789




       1553. That “good friend” was Aurobindo’s             who had previously worked with

both         and Rekenthaler while at Teva. Rekenthaler was reluctant to identify          in

writing as it would evidence conspiratorial communications between the two competitors. To

confirm this information, Green also called and spoke to Grauso of Aurobindo that same day for

twelve (12) minutes and Berthold of Lupin for four (4) minutes.

       1554. After speaking with Berthold, Green responded separately to             providing

specific information regarding Lupin’s entry plans, including commercially sensitive intelligence

about Lupin’s anticipated bid at a large wholesaler. Green and Berthold then spoke again the

next day, April 25, 2012, for seven (7) minutes.

       1555. In early May, with the Lupin and Aurobindo launches just days away,

communications among all three competitors accelerated noticeably. Over the four-day period

from May 7 to May 10, for example, the three companies spoke at least 32 times, as set forth in

the table below:




                                               410
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 424 of 789




       1556. During this four-day period, the three individuals were negotiating and discussing

the specific customers that Teva would concede and retain in order to make Lupin and

Aurobindo’s entry into the generic Combivir market as seamless as possible. The phone records

demonstrate several instances during this 4-day period where two of the individuals referenced

above (Green, Berthold, and/or Grauso) would speak, followed by a phone call by one of those

two individuals to the individual that was not part of the original conversation.

       1557. On May 10, 2012, at the conclusion of this four-day period of intensive

communications,              of Teva informed his colleagues of the results. He confirmed that

“Lupin and Aurobindo anticipate approval and launch.” Importantly, he went on to list the
                                            411
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 425 of 789




specific accounts that Teva had negotiated to retain in order to hold on to a 40% market share in

generic Combivir.              also identified the specific accounts that Teva would concede to its

competitors Aurobindo and Lupin.

       1558. Even before the negotiations with Aurobindo and Lupin were finalized,

made it clear to the sales team that Teva would be cooperating with its competitors to provide

them with their fair share of the generic Combivir market. On May 9, 2012, when a major

customer was pressing Teva for a bid,              instructed           that Teva did not plan to

keep that customer. When             asked if she should provide any bid at all,            directed

her to provide a sham bid, saying:




       1559. Three days later, when preparing the bid for that customer,               pushed back

on               directive on price, asking: “Can we send something that at least looks like we are

trying?” But             refused, responding that they could not go any lower or else Teva might

risk actually winning the business. He concluded: “We really need to concede this business

with the accounts we have kept.”

       1560. In a separate e-mail exchange with                 on that same day, May 11, 2012,

          told           that another of her major customers was not on the list for Teva to retain

with respect to generic Combivir. He reminded her of the goal of the overarching conspiracy,

stating that Teva should concede that customer: “. . . in order to preserve market pricing as much

                                                412
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 426 of 789




as possible.”           pointed out that such a move would give Teva its fair share as the first

entrant: “40–45% market share in a three player market.”            then informed that customer

that Teva would not compete for its business because “we need to concede some share.”

       1561. Lupin was able to enter the market for generic Combivir and obtain more than a

30% market share without significantly eroding the price due to the understanding with Teva and

Aurobindo that each was entitled to its fair share of the market.

       XXX. Latanoprost Drops

       1562. Latanoprost, also known by the brand name Xalatan (manufactured by Pfizer), is

an ophthalmic solution, in the form of eye drops, used to treat high blood pressure inside the eye

due to glaucoma (open angle type) or other eye diseases including but not limited to ocular

hypertension. In 2013, the annual market for Latanoprost Drops in the United States exceeded

$100 million.

       1563. As of March 2012, there were three generic manufacturers in the market for

Latanoprost Drops: Sandoz, Greenstone, and Valeant (sometimes referred to as Bausch & Lomb

(“B&L”)). Greenstone had the largest market share with 42%, followed by Valeant with 30%

and Sandoz with 19%. In April 2012, all three manufacturers raised their prices in direct

coordination with one another.

       1564. In early April 2012, Greenstone informed its customers that it would be taking a

price increase on Latanoprost Drops. In the days and weeks leading up to the Greenstone price

increase notice,               of Greenstone acted as the conduit, sharing information between

Sandoz and Valeant in order to secure an agreement from both to raise prices, through phone and

text message exchanges with Kellum of Sandoz and                     of Valeant:



                                                413
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 427 of 789




       1565. On the day that Greenstone sent out the price increase notices, April 3, 2012, both

CVS and Walgreens approached Sandoz looking for a lower price on Latanoprost Drops. That

same day,         and Kellum exchanged five text messages while Kellum replied internally to

his colleagues at Sandoz, stating: “

                                                                        .” Later that evening,

Kellum instructed his sales team not to make any “             for Latanoprost and to put the

product on                  .” Kellum also instructed                   , one of his sales

executives, to lie to Walgreens about why Sandoz was unable to bid, instructing him to “

        even though Sandoz had plenty of supply.

       1566. Sandoz immediately began preparing an increase of its own. On April 4, 2012,

Kellum called          but was unable to connect. He called her again on April 5, 2012, and the

two competitors spoke for nearly two minutes.

       1567. On April 6, 2012, Kellum requested a customer list from a colleague so that he

could begin calculating the financial impact of a Sandoz price increase. He also added the item

                                                414
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 428 of 789




                          After some quick calculations, Kellum determined that a Sandoz

increase on Latanoprost Drops could increase the company’s revenues by up to $14,900,000 per

year.

         1568. In a presentation he created that same day to support the Latanoprost price

increase, Kellum was intentionally opaque about why Sandoz should take the increase, stating

that “

                                                        But that was a lie. Kellum had first learned

of the Greenstone price increase directly from            not a customer. In addition, the Valeant

price increase had not even happened yet. In fact, it would not be effective until April 24, 2012,

three weeks in the future; Kellum’s inside information instead came directly from his prior

conversations with his competitor, Greenstone.

         1569. While he was in the midst of planning the Sandoz price increase on April 6, 2012,

Kellum also exchanged two more text messages and had a nearly seven minute call with

of Greenstone.           in turn, then called          at Valeant and the two spoke for nearly five

minutes. Later that evening, Kellum told colleagues:



         1570. Things moved quickly from there. On April 9, 2012, Kellum sent around an

agenda for the Pricing Committee meeting the next day. The agenda included

                                       He also called          of Greenstone but was unable to

reach her. Kellum quickly obtained approval for the Latanoprost price increase; customers were

notified of the increase on April 11, 2012, and it became effective on April 13, 2012. As a result

of this quick action, Sandoz’s price increase became effective even before Greenstone’s.
                                                 415
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 429 of 789




       1571. On April 12, 2012, Plaintiff Rite-Aid sent Greenstone a request for a bid on

Latanoprost. Knowing that this was likely an indication that Sandoz had followed Greenstone’s

price increase,        (then using a different surname) forwarded the e-mail directly to Kellum

with an approving message:




       1572. That same day, a different customer, Optisource, approached Sandoz – angry that

it was not notified in advance of Sandoz’s Latanoprost price increase. A Sandoz sales executive

told the customer that Sandoz was simply                                           but Optisource

challenged that idea, saying that Valeant – which was also on a secondary contract with that

customer – had not raised its price. Questioning Kellum’s intel about the price increases, a

senior sales and pricing executive at Sandoz forwarded the e-mail string directly to Kellum on

Friday, April 13, 2012, asking:

                           Kellum’s understanding, of course – based on his conversations with

        – was that Valeant would be raising, or already had raised, its price.

       1573. The following Monday, April 16, 2012, Kellum called                 She called him

back the next day, but they were unable to connect. On April 18 and 19, 2012,           and

        of Valeant then communicated several times by phone and text message, including one

call lasting nearly fourteen minutes.




                                                416
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 430 of 789




       1574. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a point even

higher than Sandoz’s. That same day,            of Valeant called          of Greenstone, likely to

report the news.

       1575. Three price increases in the span of roughly three weeks caused a lot of customer

activity and confusion – which in turn required additional coordination among the three

manufacturers to make sure prices stayed high and the market remained stable. For the most

part, Sandoz tried to avoid taking any of its competitors’ customers after the price increases, but

it did want to pick up one customer to get closer to its “fair share” of the market.

       1576. For example, on Friday May 4, 2012 – shortly after the Greenstone and Valeant

price increases became effective – Cardinal approached Sandoz with an opportunity to bid and

take the business with a lower price. Kellum called           that day, but they were unable to

connect. He called her again on Monday, and they spoke for more than six minutes. They spoke

about Sandoz’s desire to obtain another customer, and which customer it should target. Monday

morning, before speaking to           Kellum responded to the internal Sandoz e-mail saying,




                                 The next day, after speaking to           Kellum followed up the

e-mail, confirming that Sandoz should pass on Cardinal, stating

                                                            Consistent with the agreement reached

with Greenstone, Sandoz retained its secondary position with Cardinal, instead of bidding for the

primary position, and decided to wait until ABC put its Latanoprost business out to bid and let

Greenstone concede that customer instead.



                                                417
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 431 of 789




       1577. Around this same time, CW-1 started at Sandoz. He had previously worked with

       at a prior employer and thus had a pre-existing relationship with the Greenstone sales

executive. When some confusion arose later in May 2012 around the Cardinal business,

communicated with both CW-1 and Kellum from Sandoz, as well as                of Valeant, in order

to enforce the agreement already in place among the three manufacturers.

       1578. For example, on the morning of May 31, 2012,              of Valeant and           of

Greenstone exchanged one text message and had several phone calls of varying lengths. In the

midst of those communications with                    was simultaneously communicating with

CW-1 of Sandoz using iPhone chat, resulting in the following message exchange:




       1579. As           explained to CW-1, Valeant (B&L) had the Cardinal business, not

Greenstone, but Cardinal was telling Valeant that Sandoz had a lower price in the market.

       expressed the need to call “Armando” [Kellum] because CW-1 had only recently started

at Sandoz and thus did not completely understand the scope of the prior collusive

communications between            and Kellum about the Latanoprost price increases.

       1580. Immediately following this exchange,             did call Kellum, setting off a flurry

of calls between the three competitors that day, as set forth below:




                                                418
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 432 of 789




       1581. Over the next several weeks,             went to great lengths to make sure Sandoz

and Valeant lived up to their agreement to keep prices high across the board for Latanoprost. For

example, between June 26 and 28, 2012,              and       of Valeant exchanged twelve text

messages.

       1582. After that series of communications, on June 29, 2012,            reached out again

to CW-1 via iPhone chat. At the exact same time that           was exchanging these iPhone chat

messages with CW-1 at Sandoz, she was also exchanging separate text messages with             of

Valeant:




       1583. Those efforts were successful. On July 3, 2012, CW-1 followed up with

via iPhone chat message confirming that Sandoz’s pricing for Latanoprost was not low at

Cardinal – or any other customer for that matter:




                                               419
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 433 of 789




       1584. Again, shortly after receiving this information from CW-1 about Sandoz’s

pricing,        sent a text message to        at Valeant. They exchanged several other text

messages that same day.

       1585. Greenstone similarly lived up to its agreement to concede the ABC business to

Sandoz, allowing Sandoz to get closer to its “fair share” of the Latanoprost market. On June 22,

2012, ABC requested a bid from Sandoz on Latanoprost, as expected, due to the Greenstone

price increase. Consistent with the agreement, Greenstone quickly conceded the customer to

Sandoz, allowing Sandoz to obtain the business

       1586. Remarkably, the Defendants were able to implement this price increase despite

the fact that Akorn launched Latanoprost in July 2012. Each of the competitors conceded market

share to Akorn, and in return, Akorn entered the market at the price set by Sandoz,

Greenstone/Pfizer, and Valeant.

       1587. As discussed above, this successful effort at price fixing convinced Kellum to

recommend further efforts at price fixing with Greenstone on various formulations of

Clindamycin beginning in August 2012, continuing through 2014. That history also paved the




                                               420
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 434 of 789




way for another successful price fixing agreement between Sandoz and Greenstone on

Eplerenone Tablets, discussed above.

       YYY. Leflunomide

       1588. Leflunomide belongs to a class of medications called disease-modifying

antirheumatic drugs (DMARDs). It is used to treat rheumatoid arthritis by reducing

inflammation.

       1589. The market for Leflunomide is mature, as the drug has been available in generic

form since 2005. During the relevant time period, Defendants Apotex, Heritage, and Teva sold

Leflunomide to Plaintiffs and others in the United States at supracompetitive prices inflated by

the unlawful and anticompetitive agreements alleged in this Complaint.

       1590. During their April 15, 2014 phone call alleged above, Malek and Teva’s Patel

also discussed Leflunomide and targeted it for a price increase.

       1591. During the first week of May 2014, executives from Teva, Heritage, and Apotex

spoke several times by telephone. During these phone calls, all three companies agreed to

increase prices on Leflunomide and to refrain from submitting competitive bids to each other’s

customers. These conversations also resulted in an agreement that Apotex would lead the price

increase, which it did on May 9, 2014.

       1592. Pursuant to the agreement between the three companies, Heritage began to

announce the price increase in June and had fully implemented the price increase on all its major

Leflunomide accounts by early July.

       1593. In early July, after the price increase on Leflunomide was implemented, Teva

exited the market for the drug. Because the price increase was successful, this action was against



                                               421
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 435 of 789




Teva’s self interest. Upon information and belief, Heritage induced Teva’s exit by agreeing to

concede market share to Teva on other drugs.

       1594. As alleged above, the price increases regarding Leflunomide were the result of

collusive agreements between and among Defendants and co-conspirators to increase pricing and

restrain competition for the sale of Leflunomide to Plaintiffs and others in the United States.

These collusive agreements were furthered, at least in part, by the communications between and

among Defendants and co-conspirators alleged above.

       ZZZ. Levothyroxine

       1595. Levothyroxine is a synthetic form of the thyroid hormone thyroxine used to treat

hypothyroidism, goiter, thyroid cancer, and cretinism. The market for Levothyroxine is mature,

as Levothyroxine has been available in the United States for more than fifty years.

Levothyroxine is on the WHO list of essential medicines. Levothyroxine is often featured on

lists of the top ten most prescribed generic drugs and, as of June 2015, it was the most prescribed

generic drug in the United States and constituted 2.7% of the entire generic drug market by

number of prescriptions. Over 120 million prescriptions are written annually for Levothyroxine

in the United States, treating 15% of the population over the age of 55.

       1596. Since approximately December 2010, Defendants Mylan, Sandoz, and Lannett

have dominated the generic Levothyroxine market.

       1597. In 2013 and 2014, the three competitors coordinated to significantly raise the

price of Levothyroxine. Nesta of Mylan spearheaded the discussions by speaking with

       a senior sales executive at Lannett, and with CW-4 of Sandoz. In addition to

communicating directly with CW-4 on this drug, Nesta also communicated indirectly with



                                                422
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 436 of 789




Sandoz through a mutual contact at a competitor company – Green of Teva. Notably,

Levothyroxine was not a drug that Teva sold.

       1598. As detailed above, Mylan increased prices on a number of drugs on January 4,

2013, including Levothyroxine. The day before the Mylan increase, on January 3, 2013, Nesta of

Mylan and Green of Teva spoke at least four times by phone. The next morning—the day of the

Mylan price increases—Green spoke twice with Kellum, including a six (6) minute call at 9:34

a.m.

       1599. Shortly after hanging up the phone with Green, Kellum sent an internal e-mail

stating, among other things, that he “[j]ust heard from a customer that . . . Mylan took a

significant price increase on Levothyroxine” and Kellum advised his team to “please be

cautious” on this product. As the phone records demonstrate, Kellum’s source for the

information was not “a customer,” but rather Green of Teva.

       1600. That same morning,            of Lannett called Nesta of Mylan. The phone call

lasted 44 seconds. Then, on January 10, 2013, Nesta called          back and they spoke for more

than six (6) minutes. That same day, McKesson e-mailed Sandoz and requested a price reduction

on Levothyroxine. Kellum responded internally: “This is a no. We just learned that Mylan took

a large price increase.”

       1601. The following Monday—January 14, 2013—Lannett raised its WAC pricing for

Levothyroxine to match Mylan. Notably, after these phone calls, Nesta would not speak again

with        of Lannett until August 6, 2013—three days before Mylan increased its prices for

Levothyroxine a second time.




                                                423
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 437 of 789




       1602. On July 16, 2013, as detailed above, CW-4 spoke with Nesta and sent the July

2013 E-mail identifying the Mylan price increases. The price list included Levothyroxine and

noted that Lannett had followed.

       1603. On August 6, 2013, Nesta called CW-4 two times. Both calls lasted less than a

minute. A few minutes after the second call, Nesta called         at Lannett. The call lasted 24

seconds (likely a voicemail). Three days later, on August 9, 2013, Mylan increased WAC

pricing on Levothyroxine for a second time.

       1604. On August 10, 2013,                         , a national account executive at Sandoz,

sent an internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!!

Based on my intelligence (we will need to confirm), please lock down inventory (strict allocation

per AK) and no new product offers until we can clarify the situation.” CW-4 replied to

             e-mail stating: “This is correct based on my info as well.”

       1605. Pursuant to their ongoing understanding, Lannett followed quickly and matched

Mylan’s WAC pricing on August 14, 2013.

       1606. On August 14, 2013,                  sent an e-mail to Kellum, copying CW-1,

regarding “Levothyroxine Mylan” and asked “[w]e taking the pricing up?” CW-1 responded:

“[w]orking on it.” In response,              replied: “Thx. I believe Lannett rationalized the

market earlier this week.” CW-1 answered: “We just noticed that as well.”

       1607. On September 5, 2013, Cigna, a Mylan customer, contacted Lannett and

requested a bid on Levothyroxine.                      , a national account manager at Lannett,

forwarded the request to          stating: “due to Mylan’s across the board price increases on a

number of products, they are looking for new suppliers wherever there is crossover.”

            explained that “[t]he volume isn’t gigantic on the 1000s so it wouldn’t attract much
                                                 424
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 438 of 789




attention from Mylan if it went to us ….” Nonetheless, on September 12, 2013, Lannett declined

the opportunity and blamed supply issues stating “[a]s much as we’d love to take on the

business, we are not in a position to do so at this time.”

          1608. During a September 10, 2013 earnings call, Lannett’s CEO,                      ,

was asked for his reaction to Mylan’s Levothyroxine price increase.              responded: “You

mean after I sent them a thank you note? I’m just kidding. . . . I’m always grateful to see

responsible generic drug companies realize that our cost of doing business is going up as well. . .

. So whenever people start acting responsibly and raise prices as opposed to the typical spiral

down of generic drug prices, I’m grateful.”

          1609. On September 13, 2013, Sandoz did indeed act “responsibly” and, consistent with

the understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.

          1610. By way of example, Defendants set matching WAC prices on their 0.05 mg tablet

in quick succession in August and September 2013:

  Product
                                                Old                       Date of      Percentage
   .05 mg       Defendant         NDC                        New WAC
                                                WAC                      Increase       Increase
     tab
 1000 ct       Mylan           00378180310         $0.18        $0.27      9-Aug-13           45%
 100 ct        Lannett         00527134201         $0.18        $0.27    14-Aug-13            46%
 1000 ct       Lannett         00527134210         $0.18        $0.27    14-Aug-13            46%
 90 ct         Sandoz          00781518192         $0.12        $0.27     13-Sep-13           120%
 1000 ct       Sandoz          00781518110         $0.12        $0.27     13-Sep-13           120%

          1611. The three competitors—Defendants Mylan, Lannett, and Sandoz—did not stop

there. They coordinated again to raise price on Levothyroxine in April/May 2014.

          1612. Consistent with the 2013 increases, Mylan was the first to raise its WAC pricing

on Levothyroxine on April 25, 2014. In the two days leading up to the increase, Nesta and

                                                 425
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 439 of 789




               of Lannett spoke by phone several times. These calls are listed below. Notably,

these calls are the last documented telephone calls between these two executives.




          1613. On April 25, 2014—the day Mylan increased its pricing for Levothyroxine—P.C.,

a sourcing manager at Cardinal Health, sent a text message to Sullivan of Lannett, stating: “[n]ot

sure if you knew already . . . Mylan increasing levos.” Sullivan responded: “Thanks for the

heads up . . . We heard 55% on contract price, can you confirm?” Sullivan had “heard” about the

Mylan increase from her supervisor,               , who had communicated with Nesta only days

prior.

          1614. Lannett quickly followed with a price increase of its own—raising its WAC

pricing to match Mylan on April 28, 2014. In accordance with their ongoing agreement, and

consistent with past practice, Sandoz followed shortly thereafter on May 23, 2014, and matched

the WAC pricing of its competitors. The following chart reflects Defendants’ price increases on

.05 mg tablets:

  Product
                                               Old                       Date of     Percentage
   .05 mg       Defendant        NDC                      New WAC
                                               WAC                      Increase      Increase
     tab
 1000 ct       Mylan          00378180310         $0.27        $0.41     25-Apr-14          54%
 100 ct        Lannett         00527134201        $0.27        $0.41     28-Apr-14          55%
 1000 ct       Lannett         00527134210        $0.27        $0.41     28-Apr-14          54%
 90 ct         Sandoz          00781518192        $0.27        $0.41    23-May-14           54%
 1000 ct       Sandoz          00781518110        $0.27        $0.41    23-May-14           54%




                                               426
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 440 of 789




       1615. As a result of the overarching “fair share” understanding and these collusive

communications, Defendants Lannett, Mylan, and Sandoz all sold Levothyroxine to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

       1616. Mylan, Sandoz, and Lannett have maintained their prices at these

supracompetitive levels and, as a result, Plaintiffs have been forced to pay supracompetitive

prices for generic Levothyroxine since January 2013.

       AAAA.          Lidocaine Ointment

       1617. Lidocaine Ointment (“Lidocaine” or “Lido”), also known by brand names such as

Xylocaine Topical Solution, among others, is an anesthetic used to temporarily numb and relieve

pain from minor burns, skin abrasions, insect bites, and other painful conditions affecting

mucous membranes.

       1618. In late 2011, Hi-Tech began making plans to launch Lidocaine Ointment. At that

time, Fougera was the sole generic manufacturer in the market.

       1619. On November 21, 2011,                         , a Fougera sales executive, forwarded

an invitation to CW-6, among others, for a conference call on November 28, 2011 to discuss

                                          referred to Fluocinolone Acetonide – a product on

which Fougera and G&W overlapped and where CW-6 was colluding with Grauso of G&W at

the same time. That anticompetitive conduct is discussed above in an earlier Section of this

Complaint.

       1620. The next day, on November 22, 2011,                  of Hi-Tech called CW-6 and

they spoke for seven minutes. Immediately after hanging up, CW-6 called his supervisor,

Kaczmarek, and they spoke for four minutes. The November 2011 call between CW-6 and
                                               427
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 441 of 789




          was the first time that the two competitors had ever spoken by phone (according to the

available phone records). During these calls, the two competitors discussed Hi-Tech’s entry into

the market and Fougera’s plan to raise its prices before Hi-Tech entered.

        1621. Fougera held its internal strategy meeting on November 28, 2011. A few days

later, on December 2, and then again on December 5, 2011, CW-6 called               The calls

lasted one minute each.

        1622. Later that month, on December 22, 2011, and consistent with the competitors’

discussions, Fougera increased WAC pricing for Lidocaine Ointment by 200%.

        1623. Starting in February 2012, as Hi-Tech began preparing in earnest to enter the

market,           and CW-6 began speaking more frequently. On February 23, 2012,                of

Hi-Tech called CW-6 and they spoke for seven minutes. Immediately upon hanging up, CW-6

called his supervisor, Kaczmarek, to report the conversation. That call lasted one minute. An

hour later, Kaczmarek called CW-6 back and they spoke for six minutes. Further, on March 7,

2013,           called CW-6 and they spoke for five minutes. CW-6 called           back a few

minutes later. The call lasted one minute. During these calls, the competitors discussed which

customers Hi-Tech should target as it entered the Lidocaine market, as well as pricing.

        1624. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine Ointment

market and matched Fougera’s increased WAC pricing.

        1625. After Hi-Tech entered, and consistent with fair share principles, Fougera gave up

several of its Lidocaine Ointment customers to the new entrant. For example, on March 22,

2012, ABC e-mailed Fougera

                                                            . CW-3, then a sales executive at



                                                428
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 442 of 789




Fougera, asked Kaczmarek



       1626. Similarly, on March 27, 2012, CW-6 advised Kaczmarek that Hi-Tech had

                                                           . CW-6 suggested that Fougera

                                               to which Kaczmarek replied:

       1627. On May 17, 2012, Walmart e-mailed                   , another Fougera sales

executive,

                                                                        forwarded Walmart’s

request to Kaczmarek,

       1628. First thing the next morning, Kaczmarek called CW-6 and they spoke for ten

minutes. A few hours later, Kaczmarek called CW-6 again and they spoke for three minutes.

Immediately upon hanging up, CW-6 called            of Hi-Tech. The call lasted one minute. A

half hour later, CW-6 called       again. The call lasted one minute. That same morning,

Kaczmarek responded to            e-mail stating,



       1629. Later that day, Kaczmarek e-mailed the sales team



                                 and advised that Fougera was

    A Fougera sales executive,



                                       The next day, on May 19, 2012, CW-6 called

speaking for four minutes – likely letting him know that Fougera was now done conceding

customers to the new entrant.
                                             429
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 443 of 789




       1630. One year later, in March 2013, Taro began preparing to re-launch into the

Lidocaine Ointment market. At that time, Sandoz (which by that point had acquired Fougera)

had approximately 56% market share and Hi-Tech had 42%.

       1631. On March 18, 2013, the same day that Aprahamian started at Taro,              sent

an internal e-mail,



       1632. Over the next several days, Aprahamian and CW-3 of Sandoz exchanged several

calls, including a call on March 19, 2013 lasting sixteen minutes and a call on March 21, 2013

lasting twelve minutes.

       1633. Later in the day on March 21, 2013, after Aprahamian’s conversations with CW-

3,            , a senior Taro sales executive, sent an internal e-mail

                                                      and stating:




                                                            The next day, on March 22, 2013,

Aprahamian called CW-3 again. CW-3 returned the call and the two competitors spoke for

seventeen minutes.

       1634. During these calls in March 2013, Aprahamian informed CW-3 that Taro would

be re-entering the Lidocaine Ointment market. CW-3, in turn, provided Aprahamian with non-

public price points that Sandoz was charging to its customers for the product.

       1635. Armed with this competitively sensitive information, on or about March 23, 2013,

Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech WAC pricing. Over the
                                                430
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 444 of 789




next two weeks, Aprahamian and CW-3 exchanged numerous calls during which they discussed,

among other things, the allocation of customers to the new entrant, Taro. These calls are listed in

the chart below:




       1636. Although Aprahamian wanted CW-3 to tell him which customers to target, CW-3

had a difficult time obtaining that guidance from Kellum. Aprahamian told CW-3 that Taro

would be taking two customers from Sandoz – CW-3 understood that to mean that Taro planned

to take one wholesaler and one retailer.

       1637. On April 5, 2013,                    , a senior Sandoz marketing executive, sent an

internal e-mail asking,

            CW-3 responded:

                                                                  replied by asking Kellum,

                   Kellum answered by providing his understanding of the conversations

between CW-3 and Taro:

                                               Later that day,            sent another e-mail to

others at Sandoz stating:

       1638. On April 8, 2013, Taro held a Sales and Marketing conference call. According to

the meeting minutes, Perfetto reported the following:

                                               431
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 445 of 789




                                                                                                 The

next day, on April 9, 2013, CW-3 called Aprahamian and they spoke for seven minutes.

         1639. On April 15, 2013, Aprahamian and CW-3 exchanged three calls, including one

lasting eighteen minutes and another lasting nine minutes. Later that day, Aprahamian sent an

internal e-mail attaching a                                                     detailed that,

                                      Taro’s                                       they had

achieved “        ” share. For pricing,



         1640. The next day, on April 16, 2013, CW-3 called Aprahamian. Aprahamian returned

the call and the two competitors spoke for eleven minutes. At the same time,              of Taro

called            , a senior Hi-Tech sales and marketing executive, and they spoke for eight

minutes. Throughout the rest of April, CW-3 and Aprahamian would exchange at least ten more

phone calls.

         1641. In June 2013, Taro circulated a spreadsheet detailing its gains and losses for May

2013 for various products. With respect to Lidocaine Ointment,



         1642. By January 2014, Sandoz held a “                           ” which included a

presentation on                                                     The presentation contained a

slide titled,

                                                      described Taro’s



         1643. Throughout 2014, Sandoz was careful not to disrupt the market balance it had

achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For example, in March
                                                432
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 446 of 789




2014, Sandoz created a list of products to target at Walmart in 2014. With regard to Lidocaine

Ointment, CW-3 responded that Sandoz had




       BBBB.Lidocaine-Prilocaine

       1644. Lidocaine-Prilocaine is a topical anesthetic used to numb the skin before

injections or other procedures.

       1645. The market for Lidocaine-Prilocaine is mature, as Lidocaine-Prilocaine has been

available in the United States for decades. It is marketed in the United States under the brand

name EMLA. Defendants Akorn, Hi-Tech, Impax, Sandoz, and Fougera have all sold

Lidocaine-Prilocaine throughout the United States.

       1646. At all times relevant to this lawsuit there has been more than one manufacturer of

Lidocaine-Prilocaine on the market. Defendants Akorn, Hi-Tech, Impax, Sandoz, and Fougera

sold Lidocaine-Prilocaine to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       1647. For more than two years prior to the conspiracy period, Defendants’ average price

in the United States for Lidocaine-Prilocaine was remarkably stable. Beginning in mid-2014,

Defendants increased their prices abruptly and, for the most part, in unison.

       1648. Upon information and belief, Akorn, Hi-Tech, Impax, Sandoz, and Fougera

reached an agreement to increase prices for Lidocaine-Prilocaine in the United States from an

average of 47 cents per dose in April 2014 to an average price of $1.20 by January 2015.




                                               433
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 447 of 789




         1649. These extraordinary price increases were not the result of supply shortages,

demand spikes, or other competitive market conditions that might have led to price increases.

Nor was there a spike in demand that could explain the price hikes.

         1650. Upon information and belief, this agreement to increase prices on Lidocaine-

Prilocaine was the result of collusive communications between and among Defendants that were

initiated by Sandoz and Fougera to increase pricing and restrain competition for the sale of

Lidocaine-Prilocaine in the United States, and this agreement to increase prices was facilitated

because each Defendant adhered to the overarching market allocation agreement in the generic

drug industry. The collusive agreement to increase prices on Lidocaine-Prilocaine was furthered,

at least in part, through in-person discussions conducted at meetings and industry events hosted

by GPhA and HDMA, as well as other meetings and communications, such as those described

below.

         1651. For example, on October 1–3, 2012, representatives from Fougera, Impax, and

Sandoz attended the GPhA Annual Meeting in Orlando, Florida. See Ex. 1.

         1652. On February 20–22, 2013, GPhA held its Annual Meeting in Orlando, Florida,

that was attended by Akorn, Impax, and Sandoz. See Ex. 1.

         1653. On June 2–5, 2013, HDMA held its 2013 BLC in Orlando, Florida, which was

attended by Akorn, Impax, and Sandoz. See Ex. 1.

         1654. On June 4–5, 2013, GPhA held a meeting in Bethesda, Maryland that was

attended by Fougera, Hi-Tech, Impax, and Sandoz. See Ex. 1.

         1655. On August 10–13, 2013, NACDS held its 2013 Total Store Expo in Las Vegas.

This event was attended by representatives from Akorn, Hi-Tech, Impax, and Sandoz. See Ex. 1.



                                               434
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 448 of 789




       1656. On October 28–30, 2013, GPhA held a meeting in Maryland that was attended by

Akorn, Fougera, Hi-Tech, Impax, and Sandoz representatives. See Ex. 1.

       1657. On February 28–30, 2013, GPhA held its Annual Meeting in Orlando, Florida that

was attended by representatives from Hi-Tech, Impax, and Sandoz. See Ex. 1.

       1658. On June 1–4, 2014, HDMA held a BLC in the Marriott in Phoenix, Arizona.

Representatives from Akorn, Sandoz, and Impax attended. See Ex. 1.

       1659. On June 3–4, 2014, GPhA held a meeting in Maryland that was attended by

representatives from Hi-Tech, Fougera, Impax, and Sandoz. See Ex. 1.

       1660. On August 23–26, 2014, NACDS held its 2014 Total Store Expo in Boston.

Representatives from Akorn, Impax, and Sandoz attended. See Ex. 1.

       1661. On October 27–29, 2014, GPhA held its Fall Conference in Bethesda, Maryland.

Representatives from Impax, Fougera, and Sandoz attended. See Ex. 1.

       1662. Akorn, Hi-Tech, Impax, Sandoz, and Fougera continued to attend trade

association events in 2015 and 2016. See Ex. 1.

       CCCC.          Loperamide HCL Capsules

       1663. Loperamide HCL is used to treat inflammatory bowel disease.

       1664. Mylan and Teva dominate the market for Loperamide HCL capsules.

       1665. Loperamide HCL was one of eight drugs that Teva targeted for a price increase

effective July 31, 2012. Prior to implementing the price increase for these drugs, Green and

Rekentheler spoke with their competitors for each targeted drug to ensure that the understanding

to increase prices would hold, including Mylan, Actavis, Breckenridge, and Alvogen. For

example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of Sandoz, and

             of Alvogen. On July 31, Green and Nesta spoke five times, and immediately
                                              435
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 449 of 789




following some of these calls, Green called      Also, Rekenthaler spoke with                  of

Actavis and               of Breckenridge. These communications solidified the agreement

between the Defendants that each would adhere to the price increases for the drugs that each

manufactured.

       1666. As a result of these collusive communications, Mylan and Teva were able to

increase prices on Loperamide HCL. By adhering to the Fair Share agreement and through the

numerous other examples of collusion between Teva and Mylan, Defendants have been able to

maintain prices for Loperamide HCL at supracompetitive levels since July 2012.

       DDDD.          Meprobamate

       1667. Meprobamate is a tranquilizer drug used to treat anxiety.

       1668. The market for Meprobamate is mature, as the drug has been available in the

United States since 1955. Heritage and Dr. Reddy’s sold Meprobamate to Plaintiffs and others

in the United States at supracompetitive prices inflated by the unlawful and anticompetitive

agreements alleged in this Complaint.

       1669. On March 21, 2013, Heritage’s Malek e-mailed



       1670. On March 22, 2013, Heritage’s             e-mailed a senior sales executive at Dr.

Reddy’s,              to propose that both companies increase their prices for Meprobamate in

the United States.

       1671. On March 22, 2013, Heritage’s             spoke with Dr. Reddy’s          by phone

for about nine minutes. Upon information and belief, during the phone call, the two companies

agreed to increase prices on Meprobamate in the United States. The terms of the agreement were



                                               436
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 450 of 789




further confirmed in e-mails exchanged between               and         between March 22 and

March 25, 2013.

       1672. On March 27, 2013, Malek forwarded an RFP to                    that Heritage had

received from a prospective purchaser of Meprobamate. Through e-mails that followed and

through a four-minute phone call on March 29, 2013 between                and           Heritage and

Dr. Reddy’s took steps to ensure that neither submitted bids that would undercut the other’s

pricing for Meprobamate.

       1673. In April 2013, Dr. Reddy’s requested that Heritage allow Dr. Reddy’s to increase

its market share for Meprobamate. Dr. Reddy’s wanted to achieve this by reaching an agreement

that Heritage would walk away from its existing Meprobamate business with a national

pharmacy chain. Heritage quickly agreed to give this business to Dr. Reddy’s, and by April

2013, Heritage took steps to give up this business so that Dr. Reddy’s could take it.

       1674. Malek and other employees continued to e-mail and speak by phone throughout

May 2013 to ensure that the market for Meprobamate in the United States was allocated to the

liking of both Dr. Reddy’s and Heritage.

       1675. As a result of this anticompetitive conduct, Heritage and Dr. Reddy’s increased

the prices for Meprobamate sold to Plaintiffs and others in the United States to supracompetitive

levels. This market allocation and price-fixing agreement and the ensuing supracompetitive

pricing continued in either force or effect (or both) until at least the end of 2016.

       EEEE.Metformin ER

       1676. Metformin ER, the generic version of Fortamet, is prescribed to treat adult-onset

diabetes.



                                                 437
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 451 of 789




       1677. During the time period relevant to this Complaint, Actavis, Amneal, Lupin, Sun,

and Teva dominated the market for Metformin ER tablets.

       1678. Lupin led the price increase in August 2015, by raising prices by approximately

200%. Between August 2015 and January 2016, Actavis, Amneal, Sun, and Teva all supported

Lupin’s price increase by following it themselves and by refraining from adding market share

beyond each Defendant’s “fair share” of the market.

       1679. Senior sales executives from each Defendant were in active contact with each

other during the period in which they implemented the price increase, both by telephone and at

trade shows and industry events.

       1680. For example, and as detailed in the phone records tables depicted throughout this

Complaint, between July 2015 and February 2016, David Berthold of Lupin was in frequent

contact with                  and                     (both of Amneal); and with Mark Falkin and

                of Actavis. Similarly, during this same time period, Ara Aprahamian (on behalf

of Taro’s corporate parent, Sun) was in frequent contact with                  of Amneal; Rick

Rogerson, Mark Falkin, and                    of Actavis; and Nisha Patel of Teva.

       1681. As a result of these collusive communications, Defendants have been able to

maintain prices at supracompetitive levels on Metformin ER tablets since July 2015.

       FFFF. Methadone HCL

       1682. Methadone HCL is an opioid used by cancer patients and others to manage

moderate to severe pain. It is also used to treat addiction to opioids by stopping withdrawal

symptoms. During the period relevant to this Complaint, West-Ward and Mallinckrodt were the

primary manufacturers of Methadone HCL tablets.



                                               438
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 452 of 789




       1683. Prior to 2014, West-Ward and Mallinckrodt both sold Methadone HCL tablets for

pennies per pill. However, in June 2014 both manufacturers significantly increased their WAC

prices by approximately 200%.

       1684. West-Ward and Mallinckrodt communicated directly with each other in

furtherance of the conspiracy. For example,              , West-Ward’s Senior Director and

Head of Sales, and              , Mallinckrodt’s National Account Director, both attended a

February 2014 ECRM event at the Omni Amelia Island Plantation Resort in Amelia Island,

Florida. They spoke by phone on May 15, 2014, and attended the August 2014 NACDS Total

Store Expo in Boston. Upon information and belief,           and        agreed that West-Ward

would lead the price increase and Mallinckrodt would follow it. After the meeting in Boston,

this is exactly what happened; in September 2014, West-Ward announced its WAC price

increases for Methadone, and Mallinckrodt followed this price increase in October 2014.

       1685. As a result of this collusion, Defendants charged Plaintiffs and others

supracompetitive prices for Methadone HCL tablets sold in the United States.

       GGGG.          Methazolamide Tablets

       1686. Methazolamide, also known by the brand name Neptazane, is used to treat ocular

conditions where lowering intraocular pressure would be beneficial, including several types of

glaucoma. Methazolamide Tablets are available in 25mg and 50mg dosages.

       1687. By the fall of 2013, there were two manufacturers marketing Methazolamide –

Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both competitors had posted nearly

identical WAC pricing for the 25mg and 50mg dosage sizes, respectively.




                                              439
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 453 of 789




       1688. In early 2014, Sandoz began experiencing issues with its API supplier and was

forced to temporarily withdraw from the market. At that time, Sandoz expected that its supply

problems would be resolved in June 2014 and it would re-enter then.

       1689. At the same time that Sandoz was experiencing supply problems, Perrigo acquired

Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition, Fera left the

Methazolamide market.

       1690. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo knew

prior to its launch that Sandoz, its only competitor, was out of the market and was not expected

to reenter until the summer of 2014. Perrigo leveraged its temporary position as the only

manufacturer with the ability to supply by implementing a large price increase. Perrigo’s WAC

pricing when it entered was 136% higher than Sandoz’s. An internal Perrigo document

circulated approximately one month prior to the launch



On June 17, 2014, Perrigo           from a customer that Sandoz was back in the Methazolamide

market. That same day,            of Perrigo called CW-3, a Sandoz senior sales executive. The

call lasted one minute. After that call,        called his supervisor,              and they

spoke for three minutes. The next day, on June 18, 2014,            and CW-3 exchanged two

more calls, with one call lasting three minutes. On Monday, June 23, 2014,            e-mailed

             the following:

       1691. Indeed, Sandoz had re-entered the market for the 25mg with a WAC price of

$129.84 – which was significantly lower than Perrigo’s WAC price of $306.47.

was upset that Sandoz did not reach out to Perrigo before re-entering the market. Had it done so,

Sandoz would have known to increase its price, and to what level.                 forwarded
                                                440
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 454 of 789




          e-mail above to Boothe, a senior Perrigo executive, and others at Perrigo with the

following cover note:




        1692. In the meantime, Perrigo would make sure that Sandoz did its “                before

re-entering on the 50mg, and that it would correct its prior mistake on the 25mg.

        1693. On October 21, 2014, CW-3 and              spoke for fifteen minutes. During that

call,        provided CW-3 with Perrigo’s increased WAC pricing for the 25mg and 50mg

package sizes of Methazolamide to ensure that Sandoz would match those prices when it re-

entered the market. CW-3’s contemporaneous notes from that call are pictured below:




        1694. Shortly after the call, in early November 2014, Sandoz began ramping up for its

reentry into the Methazolamide market. On November 3, 2014, Sandoz held a Commercial

Operations meeting during which Sandoz discussed its plans for the Methazolamide re-launch,

including implementing significant price increases to align with Perrigo’s pricing.

        1695. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing executive,

sent an internal e-mail

                                          The next day, CW-3 called                   at Perrigo
                                               441
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 455 of 789




and the two competitors spoke for twelve minutes. Also on that day, CW-1 directed the Sandoz

pricing team to remove Methazolamide from any existing contracts. CW-1 explained that




       1696. The two competitors continued to coordinate over the next several weeks as

Sandoz made final preparations to re-enter the market and raise prices. On November 10, 2014,

CW-3 called           twice with one call lasting two minutes and the other call lasting three

minutes.

       1697. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at Sandoz




       1698.



           This pricing information was not publicly available.

       1699. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC price of

$612.97, which matched Perrigo’s WAC price. At the same time, Sandoz increased the WAC

price on its 25mg dosage by 136% to match Perrigo’s pricing.

       HHHH.           Methylphenidate

       1700. Methylphenidate, the generic version of the branded drug Ritalin, is a central

nervous system stimulant prescribed to treat attention deficit disorder.



                                                442
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 456 of 789




       1701. During the time period relevant to this Complaint, Actavis, Impax, Mallinckrodt,

Par, Sandoz, and Sun dominated the market for Methylphenidate.

       1702. In early March 2013, Mallinckrodt announced that it would have a temporary

supply disruption. Whether Mallinckrodt truly had a supply disruption or not remains unclear;

what is clear though, is that immediately after this announcement, Sandoz and Mallinckrodt

began coordinating to exploit this purported supply disruption to raise prices.

       1703. Between March 1, 2013, and March 8, 2013, CW-3 (a senior sales executive at

Sandoz) and Walt Kaczmarek (a Vice President of Mallinckrodt) spoke by phone four times.

Following their fourth call of the week on March 8, 2013, Sandoz announced that it was raising

its prices on Methylphenidate by 400%.

       1704. Following Sandoz’s announcement,                       , a Director of National

Accounts at Watson (later Actavis) spoke with                , the VP of Generic Sales of Sandoz,

for more than 20 minutes on April 21, 2013. Upon information and belief,               confirmed

to       that Actavis would follow Sandoz’s price increase.

       1705. Two days after the call between               and                           of Sun

reported to her superior that Actavis/Watson would raise price effective May 25 (even though

Actavis had not yet announced a price increase) and that Mallinckrodt would follow this price

increase when it resolved its supply issue.

       1706. Sure enough, on April 25, 2013, Actavis/Watson announced that it was matching

Sandoz’s 400% price increase.

       1707. Less than a week later, Mallinckrodt sought to re-enter the market and regain the

share that it had forfeited during the period of its claimed supply disruption—which lasted just



                                                443
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 457 of 789




two months. Despite selling the product at competitive levels in February 2013, Mallinckrodt

reentered the market at the elevated price set by Sandoz and Actavis.

       1708. The day after Mallinckrodt announced that its supply disruption had been

resolved,               , a national accounts director at Mallinckrodt, spoke by phone with CW-3,

his former colleague from Sandoz. Upon information and belief, the purpose of this call was to

determine which customers Sandoz would concede to Mallinckrodt so that it could regain its

market share.

       1709. And that is just what happened. In August 2013, CW-2 and Armando Kellum –

both of Sandoz – acknowledged conceding a large customer

                             upon reentry into the market.

       1710. In late 2014, Sun’s market share was well below what it determined would be its

fair share of 17% in what was then a five-manufacturer market.               and            of Sun

then coordinated with the other Defendants to arrange for Sun to increase its market share on

Methylphenidate.

       1711. In 2014 and 2015, Impax and Par entered the Methylphenidate market at the

elevated prices set by Sandoz, Actavis, and Mallinckrodt. Consistent with the overarching Fair

Share agreement, Impax and Par communicated with the existing manufacturers to arrange for

the seamless transfer of a “fair share” of the market without disrupting the price. For example,

                    , Sun’s Manager of National Accounts, spoke with                  and

            —both senior sales executives at Par—to coordinate Par’s entry into the market and

arrange for Par to receive Fair Share in mid-2015.

       1712. As a result of these collusive communications, Defendants have been able to

maintain prices for Methylphenidate at supracompetitive levels since March 2013.
                                               444
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 458 of 789




       IIII.   Methylprednisolone

       1713. Methylprednisolone, the generic version of the branded drug Medrol

manufactured by Defendant Pfizer, is a corticosteroid that is prescribed to reduce inflammation

and treat a wide range of conditions including arthritis, ulcerative colitis, psoriasis, and endocrine

disorders. Methylprednisolone is most typically sold in 4 mg tablets but is also occasionally sold

in higher dose tablets ranging from 8 mg to 32 mg.

       1714. The market for Methylprednisolone is mature, as the drug has been available in

the United States for more than 60 years.

       1715. During the time period relevant to this Complaint, Breckenridge, Cadista,

Greenstone, Par, and Sandoz dominated the market for Methylprednisolone.

       1716. In early 2011, Methylprednisolone cost just a few cents per tablet. For example,

Cadista sold 21-tablet packages of 214 mg tablets for 85 cents each. Between March and June

2011, however, Defendants colluded to implement a massive price increase.

       1717. Cadista and Sandoz both raised their prices by more than 2000%. For example,

the same 21-tablet package that Cadista sold for 85 cents in March cost more than $19.00 by

June. Sandoz concurrently imposed the same price increase as Cadista.

       1718. Qualitest, which was obligated by contractual price protections to maintain its

current prices for large customers, complied with the fair share agreement by declining to supply

Cadista’s and Sandoz’s customers. As Qualitest’s contractual price obligations for

Methylprednisolone phased out, Qualitest also raised its prices in accordance with those of

Sandoz and Cadista.

       1719. Between October 2011 and October 2012, Greenstone and Breckenridge entered

the market for Methylprednisolone. Consistent with the Fair Share agreement, Greenstone and
                                                 445
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 459 of 789




Breckenridge communicated with the other Defendants and confirmed their intentions to enter

the market at the elevated price. In return, Cadista, Qualitest, and Sandoz conceded market share

to the new entrants so that they could receive their “fair share.”

       1720. In response to this price increase, customers pushed back on the Defendants to

lower their pricing on Methylprednisolone. For example, Walgreens—which was supplied by

Cadista—solicited Sandoz to submit a bid in December 2012. Upon learning that Walgreens

was soliciting bids,                   , the Vice President of Sales & Marketing at Sandoz,

                              that

                                                                             Of course, the “

was the collusion between the competitors that led to the price increase in the first place, which

          was unwilling to put in writing.



       1721. Walgreens continued to seek a lower price on Methylprednisolone in 2013. In

September 2013, Kellum of Sandoz

                                                      Upon learning that a sales executive was

working on a bid for Walgreens for Methylprednisolone, Kellum instructed



                       Upon learning of Kellum’s




       1722. Qualitest and Endo also

                 prepared in July 2013, that they had
                                                446
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 460 of 789




       1723. As a result of these collusive communications and each Defendants’ adherence to

the fair share agreement, the price increase on Methylprednisolone stuck, and Defendants have

been able to sell the drug at supracompetitive levels ever since. Indeed, in August 2012, roughly

a year after the initial Methylprednisolone price increase, Kellum of Sandoz




       JJJJ. Metronidazole

       1724. The market for Metronidazole is mature, as the drug has been available in the

United States since the 1970s. Defendants Actavis, G&W, Impax, Sandoz, Teva, and Valeant

sold Metronidazole to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint. There are

several formulations of Metronidazole including cream, gel, lotion, and vaginal formulations.

               1.      Metronidazole Gel

       1725. Metronidazole Gel (“Metro Gel” also known by the brand name Metrogel) is a

topical antibiotic prescribed for the treatment of skin lesions in patients suffering from rosacea.

Defendants G&W, Sandoz, Taro, and Teva were the primary manufacturers of the gel

formulation in 2011. Impax entered the market in 2012.




                                                447
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 461 of 789




       1726. Beginning around July 2011, G&W, Sandoz/Fougera, and Taro engaged in price

increases of Metronidazole Gel of more than 400%. When Impax entered the market in 2012, it

did not disturb the artificially inflated pricing because it adhered to the fair share understanding.

       1727. In the summer of 2011, Sandoz was seeking opportunities to increase prices on its

products. In pursuit of that goal, on July 6, 2011,             , a product manager at Sandoz, sent

an internal e-mail




       1728. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

exchanged three calls with                at Taro, including one call lasting sixteen minutes.

During these calls,        informed CW-4, among other things, that Taro would be raising prices

on Metro Gel .75%. Based on their prior conversations and understanding, CW-4 knew that

Sandoz was expected to follow the price increase.

       1729. Later that day, CW-4 responded to             e-mail stating




       1730. Over the coming months, Sandoz kept watch on the market, waiting to follow

Taro’s expected price increase on Metro Gel .75%. In the interim, on July 20, 2011, a fourth

competitor, G&W, entered the Metro Gel .75% market. Despite only recently entering the

market, G&W quickly got to work coordinating a price increase on Metro Gel .75%. For the

increase to succeed, G&W would need to ensure that the other competitors in the market would

follow – and follow they did.
                                                 448
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 462 of 789




       1731. From January 29 to February 1, 2012, the ECRM held its Retail Pharmacy

Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives from all four

competitors in the Metro Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in

attendance. These representatives included CW-6 and Kaczmarek of Fougera, CW-4 of Sandoz,

       of Taro, and Vogel-Baylor and Orlofski of G&W. Grauso, then at Aurobindo, was also in

attendance.

       1732. On February 2, 2012, the day after the conference concluded, G&W generated a

price increase analysis for Metro Gel .75%, which included a 245% increase to the WAC price

from $39.99 to $137.99. That same day, Vogel-Baylor used her former colleague Grauso (then

at Aurobindo) to convey information to CW-6 at Fougera regarding the Metro Gel .75% price

increase.

       1733. For example, on February 2, 2012, Vogel-Baylor called Grauso and they spoke

for eight minutes. Grauso hung up and immediately called CW-6 of Fougera. The two men

spoke for four minutes. Immediately upon hanging up, Grauso called Vogel-Baylor back and

they spoke for eleven minutes. Grauso then called CW-6 again and spoke to him for five

minutes. Grauso hung up, received a call from Orlofski at G&W, and the two men spoke for

thirteen minutes. These calls, which all occurred within the span of less than an hour, are

detailed in the chart below:




                                               449
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 463 of 789




       1734. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek,

               . CW-6 and Kaczmarek spoke by phone three times the following day.

       1735. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price increase

analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski called Kaczmarek at

Fougera. The two competitors exchanged two more calls over the next few days and finally

connected on February 10, 2012 for a twenty-five minute call.

       1736. The communications intensified on February 14, 2012 as G&W made final

preparations for its price increase announcement. As they had done previously, Vogel-Baylor

and CW-6 used Grauso as the conduit to coordinate their plans on Metro Gel .75%. These calls

are detailed in the chart below:




       1737. Similarly, the next day, on February 15, 2012, Vogel-Baylor called Grauso and

they spoke for eleven minutes. Less than ten minutes later, Grauso called Vogel-Baylor back

and they spoke for forty-one minutes. Grauso hung up the phone and immediately called CW-6

at Fougera. That call lasted one minute. The next day, Vogel-Baylor instructed her team to
                                              450
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 464 of 789




generate price increase letters for Metro Gel .75%, and to issue them by 1:00 p.m. on February

17, 2012.

          1738. Even before G&W notified its customers of the increase, other competitors in the

market knew that G&W would be increasing price and planned to do the same. For example, on

February 15, 2012, two days before G&W sent its notice letters to its customers, Blashinsky,

then a senior marketing executive at Taro,

                                                                                       he added.

             , a senior executive at Taro, responded: “



          1739. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro

                                                                    Orlofski stated,

                                            Blashinsky responded,

                              The next day, Orlofski e-mailed        a senior Taro executive,

asking,




          1740. On February 17, 2012, G&W sent out letters notifying its customers of the Metro

Gel .75% price increase. That same day, Grauso called Vogel-Baylor and they spoke for sixteen

minutes. Following the now normal pattern, Grauso hung up and called CW-6 at Fougera. The

two men spoke for five minutes. Immediately upon hanging up, Grauso called Vogel-Baylor

again. That call lasted two minutes.

          1741. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after receiving the

Metro Gel .75% notice asking,
                                                 451
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 465 of 789




Vogel-Baylor responded,

                                                                 Of course, Vogel-Baylor already

knew that her competitors would follow G&W’s price increase, but she could not tell the

customer that. Ultimately, the customer

                                       On February 20, 2012, Blashinsky reiterated to his

colleagues that



       1742. From February 22 to February 24, 2012, the GPhA held its annual meeting in

Orlando, Florida. Senior executives from all four competitors in the Metro Gel .75% market –

Fougera, Sandoz, Taro, and G&W – were in attendance. These representatives included

Kaczmarek and           a senior executive at Fougera,               of Sandoz,        of Taro, and

Orlofski of G&W. During the conference, the competitors were actively discussing and agreeing

on the details of the Metro Gel .75% price increase.

       1743. On February 22, 2012, the first day of the GPhA meeting, Orlofski e- mailed

       again, stating



       1744. Immediately after meeting with Orlofski on February 22,                e-mailed

Blashinsky regarding Metro Gel .75% stating:

          Blashinsky responded,                           replied,

to which Blashinsky answered,                                                     inquired,

                                and Blashinsky replied,



                                               452
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 466 of 789




Of course, Fougera and Sandoz had not increased their Metro Gel .75% pricing yet – but

of Taro understood that they would from his conversation with Orlofski.

       1745. Similarly, that same evening, on February 22, 2012, Kaczmarek of Fougera (who

was also at the GPhA conference) sent an e-mail to the Fougera Pricing Committee stating:




       1746. On March 9, 2012, Plaintiff Rite Aid e-mailed Sandoz asking for a bid on Metro

Gel .75%. CW-4 of Sandoz forwarded the invitation to Kellum with the simple comment

“                  Kellum wasted no time in telling his colleagues that Sandoz should stay clear

of the Rite Aid bid, as Sandoz intended to follow the price increase that he believed spawned the

opportunity, saying: “

       1747. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4 contacted

Kellum                                          . Kellum

                                                                                    , CW-4

responded to Rite Aid: “



                                               453
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 467 of 789




       1748. Within the next several weeks, all three competitors followed G&W's increase on

Metro Gel .75% as agreed and essentially matched G&W's WAC pricing. Fougera increased on

March 16, 2012, Taro increased on March 23, 2012, and Sandoz increased on April 6, 2012. On

March 22, 2012, the day before Taro increased its price, Orlofski at G&W received two phone

calls from a Taro employee lasting twelve minutes and two minutes, respectively. Customers

began to react immediately to the dramatic price hikes by seeking price quotes from the

competitors. The competitors, however, refused to break ranks. On April 3, 2012, for example,

Fougera received a request from a Taro customer to bid on Metro Gel .75% in light of the Taro

increase. CW-6                             Kaczmarek, saying: “                     Kaczmarek



       1749. The following day, on April 4, 2012, CW-6 sent Kaczmarek an




       1750. Two years later, in June 2014, Taro began making plans to enter the market for

Metro Gel 1% and, on July 1, 2014, Taro launched the product and matched Sandoz’s WAC

pricing.

       1751. In the days leading up to the launch, CW-3 of Sandoz and Aprahamian of Taro

exchanged several calls during which they discussed the launch and Sandoz’s allocation of

customers to the new entrant, Taro. Further, during these calls, Aprahamian told CW-3 that Taro

was targeting 35% market share and identified the customers that it planned to target.



                                               454
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 468 of 789




Immediately upon hanging up with Aprahamian, CW-3 reported this information back to his

superiors, CW-1 and Kellum. This call pattern is detailed in the chart below:




        1752. On June 18, 2014, Aprahamian sent an internal e-mail to                  ,a

pricing executive at Taro, stating “



                                            . On June 25, 2014, Taro submitted an offer to

Walgreens. A few days later, on June 30, 2014, Taro submitted a separate offer to ABC.

        1753. On the same day that ABC received the offer from Taro, the customer notified

Sandoz that it had received a competitive bid from Taro and asked whether Sandoz would lower

its price to retain the business.                , a sales executive at Sandoz, forwarded the

request along internally, including to CW-1 and Kellum. CW-1 responded to                stating:




                                              Kellum agreed: “



                                              455
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 469 of 789




       1754. The next day, July 1, 2014,                a sales executive at Sandoz, sent an

internal e-mail stating that Taro was

Kellum responded,



                                        CW-1 replied:



       1755. Walgreens accepted Taro’s bid on July 2, 2014 and ABC accepted Taro’s bid on

July 7, 2014. WBAD (including ABC and Walgreens) represented approximately 20% of

Sandoz's volume and sales for Metro Gel 1%.

       1756. On July 8, 2014, Taro also submitted a bid to Walmart for Metro Gel 1%. That

same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one minute. Two days

later, on July 10, 2014, Aprahamian e-mailed                     , a Taro sales executive, asking

her to follow up with Walmart regarding the offer. The next day, on July 11, 2014, CW-3 and

Aprahamian exchanged four calls. After the last call, CW-3 hung up and immediately called

Kellum. These calls are detailed in the chart below:




       1757. The following Monday, on July 14, 2014, Walmart notified Sandoz that it had

received a competitive bid on Metro Gel 1% that was 10% lower than Sandoz’s pricing and

asked whether it would bid to retain the business.



                                               456
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 470 of 789




       1758.   On July 18, 2014,                 , a pricing executive at Sandoz,

                                  CW-1 and Kellum, stating



                                                             -1 responded by




                                                                                    Kellum then

replied,

       1759. Notably, after sending this e-mail,




       1760. Although Sandoz gave up the business, Walmart was unexpectedly reluctant to

stop ordering Metro Gel 1% from Sandoz. On August 7, 2014,                     , a sales executive at

Sandoz, sent an internal e-mail




       1761. On August 4, 2014, McKesson also notified Sandoz that it had received an

unsolicited bid for Plaintiff Rite Aid’s portion of its Metro Gel 1% business and gave Sandoz the

opportunity to bid to retain the business. Kellum responded that
                                                457
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 471 of 789




       1762. As                , a pricing executive at Sandoz, explained in an internal e-mail on

August 8, 2014:



       1763. On August 11, 2014, McKesson awarded the Rite Aid portion of its Metro Gel

1% business to Taro. Two days later, on August 13, 2014, Aprahamian called CW-3 and they

spoke again for seven minutes.

              2.      Metronidazole Cream and Lotion

       1764. During the period relevant to this Complaint, Defendants Sandoz and Actavis

were the primary generic manufacturers of Metronidazole Lotion in 2011, and Sandoz, G&W,

and Actavis dominated the market for Metronidazole Cream.

       1765. Beginning in early July 2011, Actavis initiated its plan to raise the prices of both

products by reaching out to its rival G&W. On July 6, 2011,                   , then a senior sales

and marketing executive at Actavis, called Grauso at G&W twice. The calls lasted four minutes

and twenty-one minutes. The next day, on July 7, 2011, the conversation continued, with

        initiating a six minute call to Grauso.

       1766. Confident that at least G&W was on board with the planned increase, Actavis

raised the price of Metro Cream and Lotion effective July 22, 2011. The new WAC price for

Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The WAC price for Metro

Lotion increased by 189% to $208.03 for a 59ml bottle.

       1767. That same day,                       , a Fougera marketing executive, e-mailed several

colleagues, including Kaczmarek,                                                    . Kaczmarek
                                                  458
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 472 of 789




                                 . He inquired



       1768. The next morning, on Saturday July 23, 2011, Fougera utilized one of its most

reliable sources of information – the relationship between Fougera’s CW-6 and Grauso at G&W.

CW-6 called Grauso and the two competitors spoke for four minutes. A few minutes later, CW-

6 called Grauso again and they spoke for fourteen minutes.

       1769. Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his team at

Fougera to consult with management before quoting a price to any customer on Metro Cream or

Metro Lotion, saying:



       1770. By 10:31 a.m. that morning, Kaczmarek had already decided on the exact amount

by which Fougera should increase its price on these products to stay in lockstep with Actavis. He

told his colleagues:



                                    By early afternoon,

                                                               Kaczmarek’s



       1771. Meanwhile, CW-6 and Grauso continued their discussions that same morning.

CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m. Less than twenty minutes after the

second call with Grauso ended, CW-6 called his boss, Kaczmarek, to report the information he

had obtained. A total of eight calls were exchanged between CW-6 and Kaczmarek on the

afternoon and early evening of July 25, 2011.
                                                459
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 473 of 789




        1772. During those calls – only 3 days after the Actavis increase and before G&W had

even been able to follow – Kaczmarek informed the Fougera team that



        1773. In the early afternoon of Monday, July 25, 2011, a large customer reached out to

CW-6 at Fougera seeking a new source of supply for Metro Lotion and another product. CW-6

asked




        1774. That same day, Fougera informed its customers that it was increasing its pricing

for both Metro Cream and Metro Lotion effective July 26, 2011, closely tracking Actavis’s new

prices. The new WAC price for Metro Cream was $151.80 for a 45gm tube. The new WAC

price for Metro Lotion was $205.95 for a 59ml bottle.

        1775. Customers quickly began to complain to Fougera about the sharp price increase,

                                                               Kaczmarek




        1776. Undaunted by the obvious dissatisfaction of its customers, Fougera’s singular

focus was on ensuring that the competitors all followed the price increases.

                                                Kaczmarek



        1777. Kaczmarek did not have to worry for long, however, as G&W’s plans to follow

the Actavis and Fougera price increases on Metro Cream were already in full swing. On July 26,
                                               460
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 474 of 789




2011 – the day of the Fougera increase – Grauso of G&W called CW-6 of Fougera. The call

lasted one minute. CW-6 hung up and immediately called Kaczmarek.

       1778. Meanwhile, less than ten minutes after ending his call with CW-6, Grauso brought

Actavis into the conversation, initiating a two minute call to Perfetto. Orlofski of G&W

similarly followed up with a text message to Perfetto at Actavis roughly a half hour after that.

Grauso called CW-6 at Fougera again a few hours later, and the resulting call lasted seven

minutes. Within five minutes of the end of that call, Grauso had placed yet another call to

Perfetto at Actavis, this one lasting five minutes.

       1779. By that evening, Grauso had spoken to Perfetto by phone for thirty-five more

minutes, and had sent him a text message, while CW-6 of Fougera had conferred twice more

with his boss, Kaczmarek. Over the next two days, July 27 and July 28, 2011, Grauso spoke to

Perfetto at Actavis four more times and to CW-6 at Fougera six more times.

       1780. With its competitors fully apprised, G&W raised the price of Metro Cream on

July 28, 2011, following close on the heels of the Actavis and Fougera increases.

       1781. As the news of yet another Metro Cream price increase hit the market, customers

again scrambled to find more reasonably priced sources of supply. One large customer reached

out to Fougera and Actavis on the same day as the G&W increase seeking quotes. Fougera sales

executive          contacted Kaczmarek about the request, surmising both that the customer was

currently supplied by G&W and that G&W must be implementing a price increase.

       1782.

CW- 6, Kaczmarek




                                                 461
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 475 of 789




         1783. Finally, just four days later on August 1, 2011, the remaining competitor, Harris

(a co-conspirator), fell in line with an increase of its own on Metro Cream. The new Harris

WAC price was $135.00, an increase of 437%.

         1784. On August 2, 2011, a customer informed G&W that its increase would bump

G&W from its primary position on Metro Cream, but only by a small margin considering the

market wide increases. Vogel-Baylor promised the customer a slight price adjustment in order to

maintain the primary position.

                3.     Metronidazole Vaginal

         1785. Defendants Sandoz and Valeant were the primary generic manufacturers of

generic Metronidazole Vaginal in 2015.

         1786. Prior to January 2015, prices for Metronidazole Vaginal remained stable for

years.

         1787. Beginning in around February 2015, Defendants Sandoz and Valeant engaged in

price increases of more than 300%.

         1788. Notably, the price increase on Metronidazole Vaginal occurred around the same

time that news sources reported that Valeant was dramatically increasing prices on other drugs.

         1789. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

         1790. Upon information and belief, the agreement to increase prices on all formulations

of Metronidazole was the result of collusive communications between and among Defendants,

and this agreement to increase prices was facilitated because each Defendant adhered to the

overarching market allocation agreement in the generic drug industry. The collusive agreement
                                                462
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 476 of 789




to increase prices on Metronidazole was furthered, at least in part, through in-person discussions

conducted at meetings and industry events hosted by GPhA and HDMA as well as other

meetings and communications such as those described below.

         1791. For example, on August 30-31, 2010, representatives from G&W, Sandoz, and

Teva attended the NACDS Pharmacy and Technology Conference in San Diego, California. See

Ex. 1.

         1792. On August 27-30, 2011, NACDS held a Pharmacy and Technology Conference in

Boston. Representatives from G&W, Sandoz, and Teva attended. See Ex. 1.

         1793. On April 24-27, 2012, NACDS held its Annual Meeting. Representatives from

G&W, Impax, Sandoz, and Teva attended. See Ex. 1.

         1794. On February 20-22, 2013, GPhA held its annual meeting in Orlando, Florida.

Representatives from G&W, Impax, Sandoz, and Teva attended. See Ex. 1.

         1795. On December 3, 2014, NACDS held its Foundation and Reception Dinner in New

York City. Representatives from Sandoz, Valeant, and Teva attended. See Ex. 1.

         1796. On April 25-28, 2015, NACDS held its annual meeting in Florida.

Representatives from G&W, Impax, Sandoz, Teva, and Valeant attended. See Ex. 1.

         KKKK.         Moexipril Hydrochloride Tablets

         1797. Moexipril Hydrochloride (“Moexipril”), also known by the brand name Univasc,

is part of a class of drugs called angiotensin-converting enzyme (ACE) inhibitors. It is used to

treat high blood pressure by reducing the tightening of blood vessels, allowing blood to flow

more readily and the heart to pump more efficiently. Glenmark entered the market for the 7.5

mg and 15 mg tablets of Moexipril on December 31, 2010.


                                               463
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 477 of 789




       1798. As discussed more fully below in Section XIII.D.1., Glenmark and Teva

coordinated with each other to raise pricing on two different formulations of Moexipril between

May and July 2013. When Patel colluded with CW-5, a senior-most executive at Glenmark, to

raise prices on Moexipril, one of the fundamental tenets of that agreement was that they would

not try to poach each other’s customers after the increase and the competitors would each

maintain their “fair share.”

       1799. On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of

its largest wholesaler customers, ABC. Upon hearing this news, Rekenthaler, the Vice President

of Sales at Teva, forwarded an e-mail discussing the Glenmark challenge to Patel, expressing his

confusion over why Glenmark would be challenging Teva’s business:




       1800. Rekenthaler forwarded the e-mail only to Patel because he was aware that she had

been the person at Teva who had been colluding with Glenmark.

       1801. Five (5) minutes after receiving the e-mail from Rekenthaler, Patel responded:




                                              464
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 478 of 789




       1802. The call that Patel had made earlier that day was to CW-5, a senior executive at

Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

       1803. Patel spoke to CW-5 three times that day. The following day, August 6, 2013,

Jim Brown, the Vice President of Sales at Glenmark, called Patel at 9:45 a.m. but did not reach

her. Patel returned Brown’s call at 10:08 a.m., and the two spoke for approximately thirteen (13)

minutes. Later that day, at 1:11 p.m., the two spoke again for approximately fifteen (15)

minutes. During these calls, Patel reminded Brown and CW-5 of their prior agreement not to

poach each other’s customers after a price increase.

       1804. As a result of these communications, Glenmark decided to withdraw its offer to

ABC and honor the agreement it had reached with Teva not to compete on Moexipril. Later that

same day, August 6, 2013, a Teva executive informed colleagues that “[t]oday is a new day and

today…. ABC has now informed me that they will NOT be moving the Moexipril business to

Glenmark.”

       LLLL.            Nadolol

       1805. As early as 2012, Teva was speaking to competitors about the drug Nadolol.

Nadolol, also known by the brand name Corgard, is a “beta blocker” which is used to treat high

blood pressure, reducing the risk of stroke and heart attack. It is also used to treat chest pain

(angina).

       1806. In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz.

All three companies experienced supply problems of some sort during that time period, but they

were in continuous communication to coordinate pricing and market allocation in order to

maintain market stability. Nadolol was a high-volume drug and one of the most profitable drugs


                                                 465
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 479 of 789




where Teva, Mylan and Sandoz overlapped, so it was very important that they maintain their

coordination.

       1807. Teva’s relationships with Mylan and Sandoz are discussed more fully below, but

by 2012, an anticompetitive understanding among those companies was firmly entrenched.

       1808. Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase, following a pattern that would become routine and systematic over the following years,

Kevin Green, at the time in the sales department at Teva, was in frequent communication with

executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29,

2012, and again on the day of the price increase, July 31, 2012. Similarly, Green was

communicating with Nesta of Mylan often in the days leading up to the increase, including five

(5) calls on the day of the price increase.

       1809. Sandoz followed with its own increase on August 27, 2012. The increases were

staggering—varying from 746% to 2,762%, depending on the formulation. The day before the

Sandoz increase, Armando Kellum, then the Senior Director of Pricing and Contracts at Sandoz,

called Green. They had also spoken once earlier in the month, shortly after the Teva increase.

CW-2 also called Green twice on August 21, 2012—the same day that Sandoz requested

approval from its Pricing Committee to raise the Nadolol price. The day after the Sandoz

increase, Green—acting as the conduit of information between Sandoz and Mylan—called Nesta

of Mylan twice, with one call lasting fourteen (14) minutes.

       1810. Mylan, which returned to the market after a brief supply disruption, followed and

matched the Teva and Sandoz increases on January 4, 2013. In what had become a routine

component of the scheme, the day before the Mylan increase Nesta spoke to Green four (4)

times. The next day, Green conveyed the information he had learned from Nesta directly to his
                                               466
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 480 of 789




counterpart at Sandoz. On January 4, 2013—the day of the Mylan increase—Green called

Kellum twice in the morning, including a six (6) minute call at 9:43 a.m. Shortly after hanging

up with Green, Kellum reported internally on what he had learned—but concealing the true

source of the information—a convention that was frequently employed by many Sandoz

executives to avoid documentation of their covert communications with competitors:




       1811. Being “cautious” on those products meant that Sandoz did not want to steal

business away from its competitors by offering a lower price and taking their market share.

       1812. Kellum’s phone records demonstrate that he did not speak with any customers

during the morning of January 4, 2013. At 11:50 a.m. the same morning, Green called CW-2 at

Sandoz and they spoke for fifteen (15) minutes.

       1813. Significantly, Green was not speaking with his Sandoz contacts solely about

Nadolol, the common drug between Teva and Sandoz, but was also conveying information to

Sandoz about a Mylan price increase on another drug that Teva did not even sell—

Levothyroxine. Such conversations further demonstrate the broad, longstanding agreement

among each of these competitors to share market intelligence in order to facilitate the scheme.




                                               467
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 481 of 789




       1814. In 2014, Greenstone entered the market for Nadolol and abided by the

overarching Fair Share agreement in the process. Jill Nailor of Greenstone was in frequent

contact with Kellum of Sandoz, Nesta of Mylan, and Patel of Teva around the time that

Greenstone entered the market. Through these conversations, the competitors arranged for

Greenstone to obtain its “Fair Share” of the Nadolol market, and Greenstone agreed to enter the

market at the existing supracompetitive price.

       1815. To put the Nadolol price increases into context, the Connecticut Attorney

General’s Office received a complaint from a Connecticut resident who has been prescribed

Nadolol for approximately the last 15 years. In or about 2004, that individual paid between $10

and $20 in out-of-pocket costs for a 90-day supply of Nadolol. Today, that same 90-day supply

of Nadolol would cost the complainant more than $500.

       1816. As discussed more fully below, Teva continued to conspire with Mylan and

Sandoz about Nadolol and many other drugs throughout 2013 and thereafter.

       MMMM.          Naproxen Sodium

       1817. Naproxen Sodium is a nonsteroidal anti-inflammatory drug (NSAID) used to treat

pain, menstrual cramps, inflammatory diseases such as rheumatoid arthritis and fever. During

the period relevant to this Complaint, Amneal and Glenmark were primary manufacturers of

Naproxen Sodium tablets.

       1818. Prior to 2015, Naproxen Sodium cost pennies per tablet. However, in March

2015, Amneal and Glenmark imposed abrupt and substantial price increases of more than

1000%.

       1819. Amneal and Glenmark communicated directly with each other in furtherance of

the conspiracy. For example, Jim Brown of Glenmark (the VP of Sales) and
                                                 468
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 482 of 789




of Amneal (the Senior Director of Sales) frequently communicated during the period when

Glenmark and Amneal raised and maintained the prices of Naproxen Sodium. The two

executives communicated by phone multiple times per month in every month of 2015 –

including before and after their respective price increases – which allowed the companies to

increase prices and maintain the fair share rules.

       1820. As a result of this collusion, Defendants charged supracompetitive prices on

Naproxen Sodium to Plaintiffs and others in the United States.

       NNNN.           Niacin ER

       1821. Niacin Extended Release (“ER”), also known by the brand name Niaspan

Extended Release, is a medication used to treat high cholesterol.

       1822. Defendant Teva entered the Niacin ER market on September 20, 2013 as the first-

to-file generic manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was

set to expire on March 20, 2014.

       1823. Teva had advance knowledge that Defendant Lupin planned to enter on March 20,

2014, and that Lupin would have 100 days or until June 28, 2014, before a third generic

manufacturer would be allowed to enter. Teva also knew that Defendant Zydus planned to enter

on June 28, 2014.

       1824. Armed with that knowledge, Teva increased price on Niacin ER on March 7,

2014, in advance of the competitors’ entry. In the days leading up to the price increase, all three

competitors exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin.

The communications between Green, Patel, and Rekenthaler of Teva, and Berthold of Lupin are

detailed in the chart below:
                                                469
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 483 of 789




       1825. Similarly, in the days leading up to the Lupin launch on March 20, 2014, all three

competitors spoke again to discuss their plans for Niacin ER. The communications between

Green and Rekenthaler and Patel of Teva, and Berthold of Lupin, are detailed in the chart below:




       1826. In May 2014, Zydus began readying to enter the Niacin ER market. On May 5,

2014, Zydus bid on the Niacin ER business at ABC, a Teva customer. The next day, on May 6,

2014, Green called Rekenthaler, and they spoke for three (3) minutes. Less than an hour later,

Green called Patel and they spoke for eight (8) minutes. A few minutes later, Green called Patel

again and left a twelve-second voicemail. Later that evening, Patel e-mailed




                                              470
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 484 of 789




       1827.             responded that Patel should schedule an internal meeting to discuss

their strategy for Niacin ER and include Rekenthaler.

       1828. Over the next several days, Patel and Rekenthaler exchanged several calls with

Green. Green also exchanged several calls with Berthold of Lupin.

       1829. Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.

       1830. On May 29, 2014,                    , an Associate Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler, stating:

“A customer is reporting that Zydus is soliciting usage for Niacin with an anticipated launch of

June 24.” After receiving the e-mail, Rekenthaler called Green. The call lasted two (2) minutes.

Green returned the call a few minutes later and they spoke for twenty-eight (28) minutes. Later

that day, Patel called Green and they spoke for nearly twenty-one (21) minutes.



                                               471
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 485 of 789




       1831. On June 2, 2014,                  , a Director of National Accounts at Teva, sent an

internal e-mail stating: “I received a ROFR from McKesson due to Zydus entering the market.

They apparently did not secure ABC. They are launching 6/28, but are sending offers early due

to Sun entering as well.” Patel replied: “Please be sure to consult with [              on this one.

Thanks.” Later that morning, Green called Rekenthaler. The call lasted two (2) minutes. Green

then called Patel and they spoke for nearly six (6) minutes.

       1832. On June 5, 2014,           sent an internal e-mail regarding “McKesson Niacin,”

stating: “Per Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.”

      also entered the loss in Teva’s internal database, Delphi, and noted that the reason for the

concession was “Strategic New Market Entrant.”

       1833. On June 28, 2014, Zydus formally launched Niacin ER and published WAC

pricing that matched the per-unit cost for both Teva and Lupin.

       OOOO.           Nimodipine

       1834. Nimodipine is a calcium channel blocker used to decrease brain damage that can

be caused by a subarachnoid hemorrhage, or a ruptured blood vessel in the brain.

       1835. The market for Nimodipine is mature, as the drug has been available in the United

States in generic form for more than 10 years. Heritage and Sun (through Caraco), and Teva

sold Nimodipine in the United States to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

       1836. In June 2012, Malek instructed a Heritage employee,              to reach out to a

sales executive at Caraco to discuss an agreement to raise prices and confirm the market

allocation that the two companies would abide by in the U.S. market for Nimodipine. The
                                               472
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 486 of 789




ensuing communications between Heritage’s            and Caraco’s                    resulted in

an agreement to increase prices on Nimodipine.

       1837. In furtherance of this agreement to increase prices, Heritage agreed to submit a

sham bid to an RFP from Cardinal Health, with Heritage intentionally quoting a price to Cardinal

that Heritage knew was higher than the price quoted by Caraco.

       1838. In late 2012, the FDA issued a recall on Nimodipine sold by Caraco in the United

States, which required Caraco to briefly exit the market.

       1839. In late April or early May 2013, Malek learned that Caraco would seek to re-enter

the Nimodipine market by July 2013. Malek initiated discussions with Caraco that resulted in an

agreement that both companies would continue charging elevated prices on Nimodipine, and

Heritage would allow Caraco to retake a certain percentage of the market.

       1840. Caraco ultimately re-entered the Nimodipine market in November 2013 and

implemented the agreement with Heritage by charging the agreed-upon prices. Upon

information and belief, Heritage reciprocated by allowing Sun and Caraco to retake the agreed-

upon percentage of the Nimodipine market.

       1841. These anticompetitive agreements by Heritage and Sun (through Caraco) resulted

in supracompetitive prices for Nimodipine in the United States that have persisted since June

2012. As alleged above, the price increases regarding Nimodipine were the result of collusive

agreements between and among Defendants and co-conspirators to increase pricing and restrain

competition for the sale of Nimodipine to Plaintiffs and others in the United States. These

collusive agreements were furthered, at least in part, by the communications between and among

Defendants and co-conspirators alleged above.

       PPPP.          Nitrofurantoin Macrocrystal Capsules
                                           473
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 487 of 789




       1842. Nitrofurantoin Macrocrystal, also known by the brand name Macrodantin, is a

medication used to treat certain urinary tract infections.

       1843. In 2012, Mylan and Teva dominated the market for Nitrofurantoin Macrocrystal

capsules, and Alvogen also maintained approximately 10% market share.

       1844. Nitrofurantoin Macrocrystal was one of eight drugs that Teva targeted for a price

increase effective July 31, 2012. Prior to implementing the price increase for these drugs, Green

and Rekenthaler spoke with their competitors for each targeted drug to ensure that the

understanding to increase prices would hold, including Mylan, Actavis, Breckenridge, and

Alvogen. For example, in July 2012, Green spoke by phone with Nesta of Mylan, CW-2 of

Sandoz, and                 of Alvogen. On July 31, Green and Nesta spoke five times, and

immediately following some of these calls, Green called         Also, Rekenthaler spoke with

               of Actavis and                of Breckenridge. These communications solidified

the agreement between the Defendants that each would adhere to the price increases for the

drugs that each manufactured.

       1845. Teva’s July 31, 2012, price increase on Nitrofurantoin Macrocrystal was between

90–95% depending on the dosage and formulation. After that increase, Teva continued to

coordinate with Mylan and Alvogen to maintain those high prices.

       1846. For example, on October 10, 2012, a distributor customer approached Teva

requesting a lower price for Nitrofurantoin MAC because it was having difficulty competing

with the prices being charged by the distributor’s competitors (i.e., other distributors). At 9:49

a.m. on October 10, 2012,             of Teva sent an internal e-mail to the Teva sales team,

including Green and Rekenthaler, among others, saying:



                                                 474
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 488 of 789




       1847. Immediately after receiving that e-mail, Green reached out to both Nesta at Mylan

and              , his counterpart at Alvogen. At 10:01 a.m., Green called Nesta and the two

spoke for ten (10) minutes. After hanging up, at 10:11 a.m., Green called         at Alvogen for the

first of three (3) calls that day, including one call lasting fourteen (14) minutes. To close the

loop, Nesta also separately spoke to      two times that same day, including a call lasting almost

ten (10) minutes. Teva did not lower its price.

       QQQQ.           Norethindrone Acetate

       1848. Norethindrone Acetate, also known by the brand name Primolut-Nor among

others, is a female hormone used to treat endometriosis, uterine bleeding caused by abnormal

hormone levels, and secondary amenorrhea.

       1849. On September 9, 2014, a customer approached Teva asking if Teva would lower

its pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for

Norethindrone Acetate was Amneal. The same day, Patel received phone calls from two

different Amneal employees—                        , a senior sales executive (call lasting more than

three (3) minutes), and                  , a senior sales and finance executive (almost twenty-five

(25) minutes). These were the first calls Patel had with either            or         since she

joined Teva in April 2013. That same day,               also spoke several times with Brown, Vice

President of Sales at Glenmark—the only other competitor in the market for Norethindrone

Acetate.


                                                  475
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 489 of 789




       1850. After speaking with the two Amneal executives, Teva refused to significantly

reduce its price to the customer; instead providing only a nominal reduction so as not to disrupt

the market. At that time, market share was almost evenly split between the three competitors.

When discussing it later, Patel acknowledged internally that Teva had “bid high” at the customer

based on its understanding “that it would be an increase candidate for Amneal. They increased

shortly after.” By bidding high and not taking the business from Amneal, in anticipation of a

future price increase, Teva reinforced the fair share understanding among the competitors in the

market.

       RRRR.          Norethindrone/ethinyl estradiol (Balziva®)

       1851. Norethindrone/ethinyl estradiol, also known by the brand name Ovcon®35, is a

combination of medications used as an oral contraceptive. Teva markets its generic version of

this combination medication under the name Balziva.

       1852. On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing its generic of Ovcon®35.

       1853. Teva employees discussed internally how to make room for this new player in the

market, with one expressing concern that “[w]e would lose our current market lead if we were to

concede this business.”

       1854. The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24, 2014, Patel spoke to Berthold at

Lupin twice by phone.

       1855. Five days later, on January 29, Patel informed Rekenthaler of her

recommendation based on her communications with Berthold, to take a cooperative stance
                                               476
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 490 of 789




towards this competitor, saying: “Kevin and I are in agreement that we should concede part of

the business to be responsible in the market.”

       1856. On February 4, Patel received the profitability analysis she requested in order to

determine how much of the customer’s business to hand over to Lupin. That same day, she

spoke to Berthold two more times to further coordinate Lupin’s seamless entry into the market.

       SSSS.           Nortriptyline Hydrochloride

       1857. Nortriptyline Hydrochloride (“Nortriptyline”), also known by the brand name

Pamelor, is a drug used to treat depression.

       1858. While Taro was approved in May 2000 to market generic Nortriptyline, it

subsequently withdrew from the market. As of early 2013, the market was shared by only two

players—Teva with a 55% share, and Actavis with the remaining 45%.

       1859. By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that “. . . Nortriptyline capsules should be seriously

considered for re-launch as soon as possible.”

       1860. In early November, Taro was formulating re-launch plans, including a “Target

Market share goal” for Nortriptyline of 25% that would leave Teva with 42.45% and Actavis

with 31.02%.

       1861. On November 6, 2013, Aprahamian pressed his team to “…get some offers on

Nortrip[tyline] out….” He emphasized the need to find out who currently supplied two

particular large customers so that Taro could “determine our course (Cardinal or MCK).”

       1862. Two days later, on November 8, Aprahamian received confirmation that

McKesson was a Teva customer.


                                                 477
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 491 of 789




       1863. Several days of conversations ensued among the affected competitors in an effort

to sort out how Teva and Actavis would make room for Taro in this market. For example,

Rekenthaler of Teva and Falkin of Actavis spoke twice by phone on November 10, 2013.

       1864. Then, on November 12, 2013, Taro’s Aprahamian called Patel at Teva. Their

conversation lasted almost eleven (11) minutes. That same day, Aprahamian announced to his

colleagues that Taro would not be pursuing Teva’s business with McKesson, saying simply:

“Will pass on MCK on Nortrip.” Accordingly, he instructed a subordinate to put together an

offer for Cardinal instead.

       1865. The discussions of how to accommodate Taro into the Nortriptyline market were

far from over, however. Falkin of Actavis and Rekenthaler of Teva spoke on November 14, 15

and 18. Falkin also exchanged two text messages with Maureen Cavanaugh of Teva on

November 17, and one on November 18, 2014.

       1866. Immediately following this series of discussions, Aprahamian began delivering a

new message to his team: Taro had enough offers out on Teva customers—it needed to take the

rest of its share from Actavis. On November 19, 2013, when a colleague presented an

opportunity to gain business from Teva customer HD Smith, Aprahamian flatly rejected the idea,

saying: “Looking for Actavis… [sic] We have outstanding Teva offers out… [sic].”

       1867. The next day, November 20, 2013, another Taro employee succeeded in finding

an Actavis customer that Taro might pursue. Armed with this new information, Aprahamian

wasted no time in seeking Actavis’s permission, placing a call to                , a senior

national account executive at Actavis, less than four hours later. They ultimately spoke on

November 22, 2013, for more than eleven (11) minutes.



                                               478
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 492 of 789




       1868. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed

in the negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer

that “[w]e are going to concede the business with Cardinal.”

       1869. The competitors continued consulting with each other over the coming months on

Nortriptyline. On December 6, 2013, for example, Aprahamian called            at Actavis and the

two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague informed

Aprahamian that a large customer, HEB, was with Actavis for all but one of the Nortriptyline

SKUs, and that HEB was interested in moving the business to Taro.

       1870. Having already cleared the move with Actavis during his December 6 call with

        Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

       1871. Aprahamian also continued to coordinate with Teva. He called Patel on January

28, 2014, but she did not pick up. The dialogue continued on February 4, 2014 when Patel called

Aprahamian back. The two talked for nearly twenty-four (24) minutes.

       1872. Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Aprahamian of that fact and asked if he wanted to pursue

the opportunity, Aprahamian responded firmly that Teva had already done enough to help Taro

with its re-launch and thus only Actavis accounts should be pursued:




                                              479
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 493 of 789




       1873. Over the first ten days of March, executives at Teva, Taro, and Actavis called and

texted each other frequently in their continuing efforts to work out the details of Taro’s re-entry.

These calls include at least those listed below:




       1874. At the end of this flurry of communications, Teva documented its internal game

plan for Nortriptyline. Prior to this time, particularly in early 2014, Nortriptyline had been listed

by Teva as a potential candidate for a price increase. On March 10, 2014, however, as Patel was

revising that list of price increase candidates (and the same day she spoke to Aprahamian for

more than five (5) minutes), she removed Nortriptyline from contention in order to accommodate

Taro’s entry. The spreadsheet that she sent to a colleague on that date expressly took into
                                                   480
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 494 of 789




account the negotiations over Taro’s entry that had occurred over the past few weeks. With

respect to a possible Nortriptyline price increase, it stated: “Delay – Taro (new) seeking share.”

As discussed more fully below, Teva subsequently raised the price of Nortriptyline on January

28, 2015—in coordination with both Taro and Actavis.

       1875. Green left Teva in November 2013 and moved to Zydus where he took a position

as an Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the

relationships he had forged with his former Teva colleagues to collude with Teva (and other

competitors) on several Teva/Zydus overlap drugs.

       1876. In the spring/early summer of 2014 in particular, Zydus was in the process of

entering four different product markets that overlapped with Teva. During that time period,

Green was in frequent contact with Patel and Rekenthaler, and others, to discuss pricing and the

allocation of customers to his new employer, Zydus. Indeed, given the close timing of entry on

these four products, Green, Patel, and Rekenthaler were often discussing multiple products at any

given time.

       TTTT.Nystatin

       1877. Nystatin is an antifungal used to treat fungal infections of the inside of the mouth

and the lining of the stomach and intestines.

       1878. The market for Nystatin is mature, as the drug has been available in the United

States since 1950. The drug is considered an essential medicine by WHO. Actavis,

Qualitest/Endo, Perrigo, Sandoz, Taro, Teva, Heritage, and Sun (through Mutual) sold Nystatin

to Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful

and anticompetitive agreements alleged in this Complaint.



                                                481
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 495 of 789




       1879. During the relevant period, Defendants Actavis, Qualitest/Endo, Perrigo, Sandoz,

and Taro were the primary manufacturers of Nystatin external cream.

       1880. During the relevant period, Defendants Actavis, Perrigo, and Sandoz were the

primary manufacturers of Nystatin ointment.

       1881. During the relevant period, Defendants Teva, Heritage, and Sun (through Mutual)

were the primary manufacturers of Nystatin tablets.

               1.      Nystatin Cream

       1882. In late 2011, Taro, Perrigo, Qualitest/Endo, and Actavis all raised the list prices of

Nystatin cream. Taro and Perrigo increased their prices in very close succession in late 2011.

Par followed the price increase in August, and Actavis joined in November 2011. Sandoz joined

the price increase when it re-entered the market in 2013.

       1883. In June 2011, Taro announced a dramatic price increase of more than 600%.

Rather than compete on price in order to gain market share, Perrigo followed Taro’s increase and

raised its own prices to almost identical levels. Perrigo increased production and managed to

gain some market share from 2011–2013, but, consistent with the overarching market allocation

(or “fair share”) agreement, market prices remained relatively stable.

       1884. In August 2011, Qualitest, which only had about 1% of the market, followed the

Taro and Perrigo price increase. Rather than competing on price in order to gain market share,

Par followed this price increase. Over the next few years Par grew its market share, but it did so

without competing on price, just as the fair share agreement intended.

       1885. In November, Actavis ramped up production of Nystatin cream and re-joined the

market. It, too, immediately elevated its prices to match that of Taro, Perrigo, and Qualitest, also

choosing to forgo price competition and the prospect of winning a larger share of the market.
                                                482
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 496 of 789




Even a fourth entrant into the Nystatin cream market did not cause prices to erode. Defendants’

agreement was working.

         1886. Sandoz’s share of the Nystatin cream market was close to 0% until the fall of

2013, at which point it ramped up production for re-entry into the market. Like Perrigo,

Qualitest, and Actavis before it, rather than compete on price in order to regain lost market share,

Sandoz priced its Nystatin cream at the same inflated level as its co-conspirators. Prices

remained stable and elevated even with a fifth seller in the market.

         1887. Upon information and belief, the price increases on Nystatin cream were the

result of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Nystatin in the United States. These collusive agreements were

furthered, at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described in

Ex. 1.

                2.     Nystatin Ointment

         1888. In June 2011, after Sandoz and Actavis had ceded the Nystatin ointment market,

Perrigo implemented a more than 300% increase.

         1889. In early 2012, Actavis increased production of Nystatin ointment. Rather than

compete on price and try to steal market share from Perrigo, Actavis increased its list prices to

high levels to match Perrigo.

         1890. This pattern repeated in the summer of 2012. Sandoz increased its production.

Rather than compete on price to gain market share, Sandoz raised its list price to identical levels

as Perrigo and Actavis.



                                                483
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 497 of 789




         1891. These actions by Actavis and Sandoz reflected the “fair share” agreement

understanding.

         1892. Upon information and belief, the price increases on Nystatin ointment were the

result of collusive agreements between and among Defendants to increase pricing and restrain

competition for the sale of Nystatin in the United States. These collusive agreements were

furthered at least in part, through in-person discussions conducted at meetings and industry

events hosted by GPhA and HDMA as well as other meetings and communications described in

Ex. 1.

                 3.    Nystatin Tablets

         1893. Beginning in approximately April 2013, Sun (along with its subsidiary, Mutual)

sought to increase the prices of Nystatin. A senior executive from Sun,              discussed the

price increase with Heritage’s        on April 16, 2013, during a phone call that lasted

approximately 40 minutes. However, the newly hired senior executive at Teva responsible for

pricing of Nystatin was initially leery about joining Sun’s price increase.

         1894. Malek sought to get Teva on board with the price increase. He spoke with Teva’s

Patel by telephone regarding a possible price increase on Nystatin several times in July 2013,

including for about 21 minutes on July 9, 10 minutes on July 23 and for more than approximately

20 minutes on July 30. Heritage’s          also discussed the conversations Heritage was having

with Teva with Sun’s

         1895. The discussions between the three companies were put on hold for a period of

time in late 2013 while Teva’s Patel went on maternity leave. Shortly after her return to work,

she spoke with Malek about finally implementing the Nystatin price increase during a February



                                                484
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 498 of 789




4, 2014 telephone conversation. Malek and the senior Teva executive spoke several additional

times about the Nystatin price increase in February and March in order to confirm the agreement.

       1896. On April 4, 2014, Teva announced an increase of approximately 100% on its

Nystatin pricing. Around the same time, Malek renewed discussions with Sun to confirm the

timing of Sun’s and Heritage’s price increases. As it was Sun that began the collusive

discussions on Nystatin roughly one year prior, Sun quickly agreed to implement the price

increase.

       1897. Beginning in late June 2014, Heritage began announcing to its customers an

increase on its Nystatin prices of almost 100%. Heritage confirmed to Sun the details of its

pricing announcements in a detailed text message sent on June 25, 2014. By July 9, 2014,

Heritage had fully implemented the Nystatin price increase.

       1898. After Heritage implemented its price increase on Nystatin, a large pharmacy sent

an RFP to Teva seeking a competitive bid on Nystatin pricing. Teva forwarded the RFP to

Heritage, confirming that Teva was following the conspiracy pricing.

       1899. In August 2014, as it had discussed with Teva and Heritage, Sun (and Mutual)

announced and implemented the increased pricing on Nystatin.

       1900. As a result of this collusive agreement on Nystatin pricing, Teva, Heritage, and

Sun (including Mutual) were able to roughly double the prices for generic Nystatin tablets that

they sold to Plaintiffs and others in the United States. This collusive agreement remained in

force or effect (or both) from April 2014 until the present.

       UUUU.           Nystatin Triamcinolone

       1901. Nystatin Triamcinolone (“NT”) Cream and Ointment is used for the treatment of

cutaneous candidiasis, such as yeast infections and thrush.
                                                485
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 499 of 789




       1902. By early 2011, Sandoz had discontinued NT Cream and Ointment leaving Taro as

the exclusive generic manufacturer of the products.

       1903. Capitalizing on this exclusivity, Taro took several significant price increases on

NT Cream and Ointment in 2011 and 2012, which resulted in a total WAC increase of more than

700% on certain formulations.

       1904. Not surprisingly, during this time period, NT Cream and Ointment were Taro’s

highest grossing products and represented approximately 14.1% of the company’s consolidated

net sales for the year ending March 31, 2013.

       1905. Enticed by the high pricing, Sandoz began making plans to re-enter the NT Cream

and Ointment markets in late 2012 and began coordinating regularly with Taro. On November

12, 2012 – before Aprahamian had joined Taro – CW-3 of Sandoz called                 a Taro sales

executive, three times with one call lasting four minutes, to alert him to the fact that Sandoz

might be entering the market. That same day, CW-3 e-mailed                       , a Sandoz

marketing executive,




       1906. Two days later, on November 14, 2012,                  , a senior Taro executive, sent

an internal e-mail to other senior executives at Taro and Sun



explained that




                                                486
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 500 of 789




       1907. Sandoz's launch dates for NT Cream and Ointment would get pushed back, but

CW-3 continued to keep            informed. On January 4 and 7, 2013, CW-3 called                of

Taro. The calls lasted five minutes and thirteen minutes, respectively. One week later, on

January 14, 2013, Taro held a Sales and Marketing conference call. During that call, Perfetto,

then a Taro senior executive,

            hat Taro was



       1908. Two days later, on January 16, 2013, Perfetto e-mailed                , a senior Taro

sales executive, advising that it was

                                        and asked

                    then forwarded



       1909. On February 12, 2013, Taro increased WAC pricing on NT Cream by 25%. On

February 28, 2013, CW-3 e-mailed              of Sandoz

                  She responded:               That same day, CW-3 called             of Taro to

keep him updated on Sandoz’s plans, and they spoke for eleven minutes. Two days later, on

March 2, 2013, the two competitors exchanged three text messages.

       1910. The following Monday, March 4, 2013, Taro held a Sales and Marketing

conference call. During that call, Perfetto informed the team that Sandoz was



       1911. On March 13, 2013,                  , a senior sales executive at Sandoz, sent an

internal e-mail to the sales team, including to CW-3, requesting



                                               487
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 501 of 789




       1912. One week later, on March 18, 2013, Aprahamian started at Taro. Over the next

several days, Aprahamian and CW-3 exchanged several calls. These calls are detailed in the

chart below:




       1913. On March 19, 2013,          sent CW-3 a “                  ” stating:

                                              CW-3

                                                         . CW-3 responded:




       1914. True to his word, on March 22, 2013, after the series of phone calls referenced

above, CW-3 stated:

               Although CW-3

                      CW-3                          Kellum and CW-1, a Sandoz senior pricing

executive. Kellum and CW-1 understood at the time that CW-3 obtained this information

directly from Taro.

       1915. The file attached to CW-3’s e-mail, which is pictured below,



                                                                     Notably, CW-3
                                             488
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 502 of 789




                                                                            . The pricing

information had been provided directly by Aprahamian for the express purpose of allowing

Sandoz to price as high as possible when entering the market.




       1916. On the morning of April 15, 2013, Aprahamian called CW-3 and they spoke for

eighteen minutes. A few minutes after hanging up, CW-3 called Aprahamian back. The call

lasted one minute. During these calls, CW-3 told Aprahamian that Sandoz would be entering the

market for NT Cream shortly. Later that day, Taro held a Sales and Marketing conference call.

The minutes from the conference call stated:



       1917. On that same day, April 15, 2013, Sandoz held its own Commercial Operations

call during which they discussed NT Cream. During that call, Sandoz identified Plaintiff Rite

Aid, ABC, Walgreens, Walmart, and Omnicare as potential targets for the re-launch. CW-3’s

contemporaneous notes from that call are pictured below:




                                               489
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 503 of 789




       1918. Later that same day, on April 15, 2013, CW-3 called Aprahamian to further

discuss the NT Cream launch. The two competitors spoke for nine minutes. CW-3’s

contemporaneous notes from that call are pictured below:




       1919. On the call, Aprahamian provided CW-3 with Taro’s non-public pricing at Rite

Aid, ABC, Walgreens, and Omnicare. Aprahamian also told CW-3 that Taro would not defend

these customers. CW-3 noted that by drawing arrows pointing at those customer names in his

Notebook.

       1920. After hanging up with Aprahamian, CW-3 immediately called Kellum to report

his conversation with the competitor. The call lasted one minute. First thing the next morning,

on April 16, 2013, CW-3 called Kellum again and they spoke for five minutes.

       1921. From April 20 to April 23, 2013, NACDS held its annual meeting in Palm Beach,

Florida. Representatives from Taro, including Aprahamian and Perfetto, and Sandoz, including

             and                    , attended.

       1922. The following day, on April 24, 2013, Aprahamian called CW-3 twice. The calls

lasted one minute and five minutes, respectively. On April 25, 2013, CW-3 called Aprahamian.

                                                  490
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 504 of 789




The call lasted one minute. That same day, Sandoz re-entered the NT Cream market and

matched Taro's increased WAC pricing.

       1923. On the day of Sandoz’s re-entry, Plaintiff Rite Aid e-mailed Taro



                 of Taro                                                   , Perfetto, and

Aprahamian stating:

     Aprahamian responded:

       1924. The next day, on April 26, 2013, Aprahamian called CW-3 and they spoke for

eight minutes. Consistent with Taro’s agreement to cede that customer to Sandoz, Aprahamian

e-mailed        on April 27, 2013



       1925. Also on April 26, 2013, Omnicare e-mailed Taro

                                                                             forwarded the

       to Aprahamian who responded,



       1926. That same day, Perfetto sent an internal e-mail to                  and

    , two senior Taro executives, and others including Aprahamian,




       1927. On May 8, 2013, Perfetto sent an internal e-mail to Taro



                        That same day, Aprahamian called CW-3 and they spoke for eight

minutes. CW-3 called Aprahamian back later that day and they spoke for another nine minutes.
                                             491
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 505 of 789




       1928. On May 28, 2013, NC Mutual e-mailed Taro stating that



         , a Taro sales executive,                                         , but Aprahamian

           stating:

                                       Two days later, on May 30, 2013, Aprahamian called CW-

3. The call lasted one minute.

       1929. On June 4, 2013, Taro




       1930. Despite Sandoz’s entry, prices for NT Cream remained extremely high. Around

this same time,               , a policy executive at Taro, actually sent an internal e-mail to

        Perfetto, and Aprahamian

                                                          because

                                                                             replied that Kaiser



                      .

       1931. Following Sandoz’s re-launch into the NT Cream market, Sandoz executives

began discussing a larger                  which involved

                                                 The rationale was simple – allow Taro to grow

these markets by increasing prices and then Sandoz could re-enter later at the higher prices, in

coordination with Taro. Sandoz



                                               492
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 506 of 789




       1932. Indeed, the following chart from a Credit Suisse Investor report graphically

illustrates the success of such an approach – depicting the price increases taken by Taro on NT

Cream while Sandoz was out of the market and Sandoz’s re-entry at the higher price:




       1933. In November 2013, Sandoz began readying to re-enter the NT Ointment market.

Sandoz executives, including Kellum, wanted to mirror the NT Ointment launch after the NT

Cream launch by targeting the same customers as it had for NT Cream. Kellum specifically

discussed this approach with CW-1.

       1934. On November 13 and 15, 2013, Aprahamian and CW-3 exchanged several calls

during which they discussed NT Ointment. CW-3 then reported what he discussed on those calls

to CW-1. This call pattern is detailed in the chart below:




                                               493
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 507 of 789




       1935. During his calls with Aprahamian, CW-3 took the following contemporaneous

notes in his Notebook regarding NT Cream and Ointment:




       1936. On these calls, CW-3 and Aprahamian discussed Sandoz's plan to target the same

customers that it had targeted on NT Cream – Rite Aid, ABC, Walgreens, and Omnicare. CW-3

drew an arrow from the customers listed under NT Cream to the NT Ointment pricing to

demonstrate this. As he had done before, Aprahamian agreed that Taro would not defend those

customers and provided CW-3 with Taro’s pricing at those accounts.

       1937. On November 22, 2013, Aprahamian called CW-3 and they spoke for seven

minutes. That same day, Sandoz re-entered the NT Ointment market and matched Taro's

increased WAC pricing. Per the competitors’ agreement, Sandoz submitted offers to



       1938. The next day, on November 23, 2013,                     ., Sandoz’s President, e-

mailed Kellum and




                                            494
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 508 of 789




       1939. By December 2013, Sandoz had – as agreed – targeted and secured the NT

Ointment business at Rite Aid, ABC, Walgreens, and Omnicare.

       1940. In July 2015, Actavis entered the market for both NT Cream and Ointment, and

Sandoz and Taro promptly arranged to concede to Actavis approximately 10% of the market for

both formulations. Actavis accepted this concession without disrupting pricing. Accordingly, by

following the fair share rules, Sandoz, Taro, and Actavis were able to maintain supracompetitive

pricing on NT Cream and Ointment, even as a third competitor entered the market for the drug.

       VVVV.           Omega-3-Acid Ethyl Esters

       1941. Omega-3-Acid Ethyl Esters, also known by the brand name Lovaza, are used as a

lipid regulating agent used to lower triglyceride levels.

       1942. Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time

period, manufacturers of the drug were all experiencing various supply problems, affecting how

much market share each would be able to take on.

       1943. On the morning of June 26, 2014, Patel e-mailed             a senior operations

executive at Teva, to inform          that Par had recently received FDA approval for Omega-3-

Acid Ethyl Esters.          responded by asking if Par had started shipping that product. Patel

replied at 10:24 a.m. that she had not heard anything yet, but promised to “snoop around.”

       1944. Patel had in fact already started “snooping around.” At 9:46 a.m., she had sent a

message to            , a senior-most executive at Par, through the website LinkedIn, stating:




                                                495
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 509 of 789




        1945.         did not respond through LinkedIn, but texted Patel on her cell phone later

that day, initiating a flurry of ten (10) text messages between them in the late afternoon and early

evening of June 26. That night, Patel then followed up with            informing her that the only

thing Patel knew at that point was that Par was limited on supply, but that she was “working on

getting more . . .”

        1946. The next morning,          called Patel and they spoke for nearly thirty (30) minutes.

That was the first and only voice call ever between the two according to the phone records. That

same morning, Patel informed            that she now had “some more color” on Par’s launch of

Omega-3-Acid Ethyl Esters and would “fill you in when we speak.” Patel also communicated

this information to Rekenthaler. At 11:27 a.m. that same morning, Rekenthaler sent an e-mail to

         a Teva sales executive, with a veiled – but clear – understanding about Par’s bidding

and pricing plans:




                                                496
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 510 of 789




                You’re aware PAR receive [sic] an approval. I would imagine that
                CVS is going to receive a one time buy offer from PAR. I’m also
                assuming the price would be above ours so there should not be a
                price request (which we would not review anyway). My point in
                the email is to ensure that you are aware of all of this . . . .

       1947. Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June

30, 2014.

       1948. After the discussions between Patel and          at Par, Teva proceeded to concede

business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share

of the market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the

total generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

       1949. As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s

            stated that “[w]e heard that Apotex may be launching with limited supply and at a high

price.” Rekenthaler had obtained this information through phone calls with                        ,a

senior sales executive at Apotex, on September 25 and 27, 2014—and then conveyed the

information internally at Teva.

       1950. Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10, 2014, Patel and            exchanged five (5) text

messages. On December 1, 2014, Teva was notified by a customer that it had received a price

challenge on Omega-3-Acid Ethyl Esters.               at Teva speculated that the challenge was

from Apotex, but Rekenthaler knew better, stating: “I’m confident it’s Par.” Rekenthaler

informed           that Teva would not reduce its price to retain the business, thus conceding the

business to Par.



                                                497
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 511 of 789




       1951. By mid-February 2015, Teva had conceded several large customers to Par to

smooth Par’s entry into the market and maintain high pricing. During this time, Rekenthaler was

speaking frequently with                , a senior national account executive at Par, to coordinate.

       1952. By April 2015, Apotex had officially entered the market, and consistent with the

“fair share” understanding, Teva’s market share continued to drop. By April 25, Teva’s share of

the market for new generic prescriptions for Omega-3-Acid Ethyl Esters had dropped to 68.3%

and its share of the total generic market (new prescriptions and refills) had dropped to 66.8%.

Rekenthaler was speaking frequently with              at Apotex to coordinate during the time

period of Apotex’s entry into the market.

       WWWW.            Oxaprozin Tablets

       1953. Oxaprozin, also known by the brand name Daypro, is a nonsteroidal anti-

inflammatory drug (NSAID). It is used to treat rheumatoid arthritis, osteoarthritis, and juvenile

rheumatoid arthritis.

       1954. Prior to July 2012, Teva and Dr. Reddy’s dominated the Oxaprozin market.

However, between July 2012 and March 2013, two additional competitors entered the market,

yet the price of the drug went up more than 500% in the process.

       1955. First, Sandoz entered the market in July 2012. Prior to Sandoz’s entry into the

market, Teva raised its prices by approximately 500%.

       1956. This price increase was made possible by the Fair Share agreement, as Teva knew

that it would not lose market share by raising prices, even with Sandoz’s pending entry into the

market. Indeed, when Sandoz did enter the market in July 2012, it matched Teva’s higher prices

and was still able to gain its “Fair Share” of the market.



                                                498
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 512 of 789




       1957. Greenstone entered the market for Oxaprozin 600 mg tablets on March 27, 2013.

It entered with the exact same WAC pricing as Teva. In the days and weeks leading up to

Greenstone’s entry into the market, Green of Teva, and Robin Hatosy, an account executive at

Greenstone, were in frequent communication by phone and text to coordinate the entry, as set

forth in more detail below:




       1958. During these communications, Teva agreed to concede specific customers to

Greenstone in order to avoid competition and price erosion resulting from Greenstone’s entry.

       1959. Part of the understanding between the companies was that Teva would concede at

least two large customers—CVS and Cardinal—to Greenstone and that Teva would retain

Walmart as a customer. On March 27, 2013, however, Teva learned that Greenstone had either

misunderstood the deal or was trying to cheat on the agreement by approaching Walmart.

       1960. On March 27, 2013,            of Teva forwarded an e-mail that          had

received from Walmart to Green and Rekenthaler. The e-mail from Walmart, sent the same day,

requested that Teva provide a more competitive price on Oxaprozin 600 mg tablets because

Walmart had received a new bid from a competitor (Greenstone).


                                              499
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 513 of 789




       1961. Rekenthaler’s immediate reaction to                 e-mail was: “Great. More idiots

in the market. . . .” In subsequent e-mails between            and Rekenthaler,            reminded

Rekenthaler that, pursuant to the agreement with Greenstone, “[w]e just conceded at cardinal . . .

remember[?]” Rekenthaler corrected                 stating that Teva had conceded both Cardinal and

CVS to Greenstone. Rekenthaler remarked that “[t]hey should not have gone to Walmart. Poor

strategy on their part for sure.” In her reply,          made it clear that there was an

understanding between Teva and Greenstone:




       1962. Teva took immediate steps to address the situation. That same day, March 27,

2013, Green called Hatosy at Greenstone at 5:25 p.m., but she did not answer. The next morning

at 8:06 a.m.,         sent an e-mail to Walmart stating: “Addressing this morning . . .” Less

than half an hour later, she sent an e-mail to Green, stating: “CALL ME IN MY OFFICE when

you get a chance.”

       1963. After Green spoke to                 he immediately called Hatosy at Greenstone. She

relayed the information from Green to her boss, Nailor, in a series of conversations and text

messages over the course of that morning and later in the day ensued, as set forth below:




                                                  500
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 514 of 789




        1964. During those conversations, Greenstone agreed to withdraw the offer to Walmart

and honor the agreement with Teva.

        1965. At 1:22 p.m. that day, after several of the communications outlined above,

Walmart sent an e-mail to          at Teva confirming that Greenstone had in fact withdrawn its

offer: “FYI – I just received word from Greenstone that they have met their market share and the

proposal has expired. Please see what you can do with pricing.”           forwarded the e-mail to

Green, with a one-word response making it clear that Teva would not be reducing its price for

Oxaprozin: “FUNNY.”

        1966. Pursuant to the overarching agreement between Greenstone and Teva, there was

very little price erosion as a result of Greenstone’s entry. A couple of months later, as Defendant

Dr. Reddy’s was preparing to reenter the market for Oxaprozin (Dr. Reddy’s briefly exited the

market after Sandoz’s entry in 2012), a Dr. Reddy’s representative commented positively that

“[p]ricing [is] still high” on Oxaprozin. That same representative had also talked to wholesaler

Cardinal about the drug, and conveyed that “Cardinal switched to Greenstone. Teva was ‘fine’

with it!”
                                               501
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 515 of 789




       1967. In early 2013, Dr. Reddy’s began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013—when Teva was still the sole generic in the

market—the plan was to target one large chain and one large wholesaler in order to obtain at

least 30% market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market share

expectations down to 20% after Greenstone and Sandoz both re-launched Oxaprozin.

       1968. On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained

by the sales team.”

       1969. Dr. Reddy’s re-launched Oxaprozin on June 27, 2013, with the same WAC price

as Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the

Oxaprozin business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for

Teva’s business at McKesson, but Teva reduced its price to retain that significant customer.

       1970. Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a

July 1, 2013, sales and marketing meeting, there was an internal discussion among Dr. Reddy’s

employees about “asking to see if Teva would walk away from the business” at Walgreens.

Within a week, Dr. Reddy’s employees had learned that Teva would defend the Walgreens

business and recognized that they would have to “bid aggressively” to obtain that customer.

       1971. Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Green, then a National Account Director at Teva, that Dr. Reddy’s had

made an unsolicited bid for the Oxaprozin business, at a price of roughly half of Teva’s current

price. Per Green, Walgreens did not “want to move but obviously want[s] the price.”




                                               502
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 516 of 789




        1972. While the Dr. Reddy’s offer to Walgreens was still pending, on July 23, 2013,

            of Dr. Reddy’s called Green. That phone call—the only one ever between the two

individuals that is identified in the phone records—lasted for nearly five (5) minutes.

        1973. Two days later, Green noted that “[i]f we give D[r. Reddy’s] this business, they

may be satisfied. I will see if I can find this out.” Green also warned, however, that if Teva

decided to defend and keep Walgreens’ business, Dr. Reddy’s will “just go elsewhere”—

meaning Dr. Reddy’s would continue to offer unsolicited bids to Teva customers and drive

prices down.

        1974. While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede

the business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29,

2013,            at Teva suggested the possibility of keeping the Walgreens business, but

conceding Teva’s next largest customer for Oxaprozin—Econdisc—to Dr. Reddy’s. Eager to

avoid any further price erosion from the Dr. Reddy’s entry, Rekenthaler immediately asked Patel

to “look at our business on Oxaprozin in order to accommodate Dr. Reddy’s entry.”

Rekenthaler’s goal was to identify customers other than Walgreens that Teva could concede to

Dr. Reddy’s in order to satisfy its market share goals.

        1975. At 12:33 p.m. that day, Patel asked a colleague to “run the customer volume and

profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report before

negotiating market share with a competitor. At 2:20 p.m., that colleague provided the

information to Patel, copying Rekenthaler and               With this information in hand, less

than an hour later Rekenthaler placed a call to               , a Senior Director of National

Accounts at Dr. Reddy’s. The call lasted two (2) minutes and was their only telephone

conversation in 2013.
                                                  503
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 517 of 789




       1976. After having this conversation with            Teva decided to maintain the

Walgreens business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the

Econdisc business on August 7, 2013. Green listed “Strategic Market Conditions” in Teva’s

Delphi database as the reason for conceding the business to Dr. Reddy’s.

       1977. By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20%

share of the Oxaprozin market. At that time, its customers included Econdisc, Keysource, and

Premier.

       1978. As a result of this collusion, Defendants have been able to maintain pricing for

Oxaprozin at supracompetitive levels since July 2012.

       XXXX.          Oxycodone/Acetaminophen

       1979. Oxycodone/Acetaminophen, which is the generic version of Percocet and is

sometimes abbreviated as “Oxy/Apap” is prescribed to treat chronic or severe pain.

       1980. During the time period relevant to this Complaint, Actavis, Alvogen, Amneal,

Aurobindo, Mallinckrodt, Mayne, Par, and Qualitest/Endo dominated the market for Oxy/Apap.

Given the large number of competitors that entered the market for the drug between 2011 and

2015, pricing for Oxy/Apap should have fallen substantially over time. Instead, the opposite

occurred. For example, by December 2013, Mallinckrodt, Actavis, Alvogen, Amneal, and

Qualitest/Endo all sold 100-tablet bottles of 10/325 mg pills for more than $80 that had cost

roughly $18 per bottle throughout 2011 and 2012.

       1981. Although the Defendants did not increase prices on the drug until late 2013,

Defendants ensured that the fair share agreement applied as new competitors entered the market.

For example, Alvogen received approval to launch Oxy/Apap in July 2012. Upon learning that

Alvogen was entering the market for Oxy/Apap, Dr. Reddy’s – which did not manufacture the
                                               504
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 518 of 789




drug – reached out to               , Alvogen’s EVP of US Commercial Sales, to

                           responded




       1982. Between July and December 2013, Defendants coordinated to more than

quadruple their prices on Oxy/Apap. Mallinckrodt led the price increase, and Actavis, Alvogen,

Amneal, and Qualitest quickly followed. Upon information and belief, the campaign to increase

prices on the drug was spearheaded by Actavis and Mallinckrodt. Between July 2013 and

December 2013, Marc Falkin of Actavis spoke with                    , Alvogen’s EVP of US

Commercial Sales;                      , VP of Sales at Amneal;                , the CEO of

Aurobindo; and Walt Kaczmarek, Vice President and General Manager at Mallinckrodt.

                                                also coordinated with Aurobindo and Actavis,

respectively, during this time. Additionally, Falkin spoke with                 of Qualitest at

least 10 times between May 2 and May 19, 2014.

       1983. On November 19, 2013, Qualitest received an inquiry from Econdisc to bid for

Oxy/Apap. Upon learning that the RFP was requested due to a price increase from the

incumbent supplier, Qualitest and Endo declined to bid for this business based on its

commitment to the fair share rules. Further, although sales executives from Qualitest

participated in the collusion, this was done on Endo’s behalf, as it was Endo that held the ANDA

for the drug. And following the acquisition of Par by Endo in May 2015, sales executives from

Par began to sell Oxycodone/APAP on behalf of Endo as well, adhering to the collusive pricing

set before the acquisition, and continuing to abide by the fair share rules.
                                                505
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 519 of 789




       1984. As a Teva sales executive reported internally in a November 26, 2013 e-mail to

                                  , David Rekenthaler, Nisha Patel, and others,




                       Notably,                  of Teva spoke with                  of Qualitest a

number of times in the weeks prior to this exchange. Although Teva did not manufacture

Oxycodone/Apap, it did manufacturer Codeine/Acetaminophen, which is prescribed for similar

uses. This conversation reflects the overarching nature of the conspiracy as Teva communicated

with competitors about drugs that it did not manufacture because it sold drugs that could be

substituted for those drugs.

       1985. Mayne entered the market for Oxy/Apap in late 2014. In planning for the launch,

             , Mayne’s President, encouraged his sales team to engage in

                   with competitors to determine which customers Mayne should target to receive

its “fair share.” Indeed, upon entry, Mayne received its “fair share” as the eighth entrant into the

market without any disruption to price, in accordance with the overarching conspiracy.

       1986. As a result of these collusive communications, Defendants have been able to

maintain Oxy/Apap at supracompetitive levels since July 2012.

       YYYY.           Paricalcitol

       1987. Paricalcitol, also known by the brand name Zemplar, is used to treat and prevent

high levels of parathyroid hormone in patients with long-term kidney disease.

       1988. Defendant Teva entered the market on Paricalcitol on September 30, 2013. As

the first generic to enter the market, it was entitled to 180 days of exclusivity.



                                                 506
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 520 of 789




       1989. In March 2014, with the end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that

Defendant Zydus and another generic manufacturer not named as a Defendant in this case

planned to enter the market on day 181, which was March 29, 2014.

       1990. Following its period of exclusivity, Teva’s




       1991. In the month leading up to the Zydus launch, Patel and Rekenthaler spoke with

Green and discussed, among other things, which Paricalcitol customers Teva would retain and

which customers it would allocate to the new market entrant.

       1992. On February 28, 2014,                              , a Director of National Accounts

at Teva, sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler,

advising that ABC was requesting bids on two Zydus overlap drugs—Paricalcitol and Niacin ER.

After receiving that e-mail, Rekenthaler called Green. The call lasted less than one (1) minute

(likely a voicemail). The next business day, on March 3, 2014, Rekenthaler called Green again

and they spoke for twenty (20) minutes. Later that afternoon, Patel also called Green. The two

exchanged four calls that day, including one that lasted nearly twenty (20) minutes. On March 4,

Patel called Green again and left a voicemail.

       1993. On March 12, 2014,                        e-mailed Patel and Rekenthaler stating that

Zydus had bid on Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a

loss of exclusivity report for Paricalcitol, listing out Teva’s customers and the percentage of

Teva’s business they represented. This was typically done by Teva employees before calling a

competitor to discuss how to divvy up customers in a market.
                                                 507
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 521 of 789




       1994. On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14, 2014, Patel called Green. A few minutes later, Green

returned the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and

they spoke for eleven (11) minutes.

       1995. During the morning of March 17, 2014, Patel and Green had two more phone

calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls they

discussed how to divvy up the market for several products where Zydus was entering the market.

A half an hour after the second call, Patel e-mailed her supervisor,            identifying “LOE

Targets to Keep” for several products on which Teva overlapped with Defendant Zydus—

including Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva “Keep

Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later that same day, Patel called

Green again and they spoke for more than eleven (11) minutes.

       1996. Over the next several weeks, Defendant Teva would “strategically” concede

several customers to the new entrant Zydus.

       1997. For example, on March 27, 2014, Green called Patel. Patel returned the call and

they spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource, one of

Teva’s GPO customers, notified                  , a Director of National Accounts at Teva, that it

had received a competing offer from Zydus for its Paricalcitol business.          forwarded the

OptiSource e-mail to Patel. Within minutes, Patel responded: “[w]e should concede.”

       1998. That same day, Defendant Teva was notified by another customer, Publix, that

Zydus had submitted a proposal for its Paricalcitol business. On April 1, 2014, Defendant Teva

conceded the customer to Zydus and noted in Delphi that the reason for the concession was

“Strategic New Market Entrant.”
                                                508
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 522 of 789




          1999. Also on April 1, 2014, Defendant Zydus bid for the Paricalcitol business at NC

Mutual, another Teva customer. That same day, Patel called Green and left a 22-second

voicemail. The next day, on April 2, 2014, Patel tried Green twice more and they connected on

the second call and spoke for nearly ten (10) minutes. Later that evening               , an

Associate Manager, Customer Marketing at Teva, sent an internal e-mail to                       the

Teva Director of National Accounts assigned to NC Mutual, copying Patel, asking: “May we

please have an extension for this request until tomorrow?” Patel responded: “I apologize for the

delay! We should concede.”

          2000. On April 15, 2014, Walmart received a competitive bid for its Paricalcitol

business and provided Teva with the opportunity to retain. Two days later, on April 17, 2014,

            responded that he thought it might be Zydus. Patel replied: “We have conceded a

reasonable amount of business (as planned) to Zydus. I would be surprised if they were going

after a customer this big after they’ve picked up business recently.” Later that day, Green called

Patel. She returned his call and they spoke for nearly twelve (12) minutes. Later that day, after

her discussion with Green, Patel sent an internal e-mail stating “After further review, I believe

this is                           On April 22, 2014, Patel sent an internal e-mail regarding

Walmart directing, “Need to retain. Please send an offer. Thanks.”

          2001. By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market. On

May 1, 2014,                  of Dr. Reddy’s spoke with Rekenthaler of Teva for nearly eleven

(11) minutes.

          2002. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which



                                                509
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 523 of 789




manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time,

Teva’s share was 73%.

       2003. On June 10, 2014—as Dr. Reddy’s was starting to approach certain customers,

including a large retail pharmacy customer—Patel spoke with                    , the Vice President

of Sales for North American Generics at Dr. Reddy’s several times. At 8:50 a.m., Patel called

       and left a voicemail.           returned the call at 9:18 a.m., and the two spoke for more

than ten (10) minutes.

       2004. By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and

               The internal plan was that if           declined, then Dr. Reddy’s would make an

offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare,

dropping its market share by 3%.

       2005. Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the four mcg portion of the

business. Patel recommended to her boss,                that Teva concede the business: “We have

~70 share and it is ideal to concede here because of the incomplete family.”              agreed.

Patel then instructed                   , a customer analyst at Teva, to concede “due to [T]eva’s

high share.”          subsequently e-mailed            Teva’s Senior Director of Sales & Trade

Relations: “Due to the fact that we have high share and already conceded on the other strengths,

we are going to concede on this strength as well.”           relayed this statement, word-for-

word, to Cardinal.

       2006. Dr. Reddy’s also submitted a bid to ABC, which was one of the customers that

Teva had targeted to keep after losing exclusivity. ABC notified Teva of Dr. Reddy’s
                                                 510
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 524 of 789




competitive bid for Paricalcitol on June 26, 2014. In internal e-mails discussing this price

challenge, Teva employees noted that Dr. Reddy’s was “aggressively seeking market share” and

potentially eroding the price of the drug. When asked for his thoughts on this, Rekenthaler

remarked:




         2007. Despite the pricing challenge, Teva retained the ABC Paricalcitol business. As

ABC explained to Dr. Reddy’s: “Teva wanted to keep the business and has given us a

competitive price.”

         2008. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that

date, it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014,

Teva’s             told Patel that he was “willing to concede 10–15% share total on Paricalcitol”

to Dr. Reddy’s.

         2009. Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy’s. Patel recommended that Teva concede the business. Teva did, and Winn-

Dixie informed Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.

         2010. Giant Eagle informed Teva that it had received a competing offer on Paricalcitol

on July 10, 2014. That same day,           of Dr. Reddy’s called Patel and the two spoke for more

than twelve (12) minutes. Shortly after getting off the phone with          Patel responded to a

question from a colleague regarding an RFP to another supermarket chain. One of the potential

bid items was Paricalcitol. Patel directed her colleague to “bid a little high on Paricalcitol. We
                                                511
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 525 of 789




should not be aggressive since we are in the process of conceding share due to additional

entrants.” Her colleague responded: “I will bid higher” on Paricalcitol.

       2011. The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s.                a

Teva Strategic Customer Analyst, wrote in an internal e-mail: “Due to DRL recent launch and

pressure to give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal

the next day.

       2012. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at

Schnucks “[d]ue to new entrants and having to give up some share.” In order to create the

appearance of competition with this customer, Teva engaged in what Patel referred to as “fluff

pricing,” – by which it offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure

that Teva did not win the business. Indeed, Schnucks was “so insulted” by Teva’s price that it

moved to Dr. Reddy’s the same day it received Teva’s offer. When Patel learned of this, she

remarked to a Teva salesperson (with whom she had been discussing “fluff pricing”recently):




       2013. Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

       2014. On July 16, 2014, McKesson informed Teva that it had received a competing bid

for Paricalcitol, and that Teva would need to submit its best bid in order to retain the business.

Teva initially decided to concede the One Stop portion of McKesson’s business only, while


                                                512
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 526 of 789




retaining Plaintiff Rite Aid’s portion. Patel wrote internally to her team that “[t]his decision is

based on the number of competitors, DRL’s potential share target and our current/conceded

share. (Dr. Reddy’s should be done with challenging our business on this product.)” Patel

further added that Teva had been “looking to give up One Stop to be responsible with share” and

that “[t]he responsible thing to do is concede some share to DRL but not all.”

        2015. On July 18, 2014, a Friday, Patel called           at Dr. Reddy’s at 4:20 p.m. and

left a message.         returned the call on Monday morning, and the two spoke for more than

four (4) minutes. They spoke again the next morning, July 22, 2014, for more than six (6)

minutes. During these calls, Patel and          agreed that Dr. Reddy’s would stop competing for

additional market share (and driving price down further) if Teva conceded all of its McKesson

business (One Stop and Rite Aid) to Dr. Reddy’s. Indeed, Dr. Reddy’s confirmed to McKesson

(that same day) that it “would be done after this”—meaning it would not compete for additional

business because it had attained its fair share. McKesson passed this information along to Teva

on July 22.

        2016. The next day, July 23, 2014, Teva decided to concede its entire McKesson

business—both Rite Aid and One Stop—to Dr. Reddy’s. In making this decision, Teva noted in

its Delphi database that the McKesson Paricalcitol business had been conceded to a “Strategic

New Market Entrant.” After the fact, former customer McKesson informed Teva that Dr.

Reddy’s had been “so aggressive because [Teva was] not giving up share.”

        2017. By early August 2014, Dr. Reddy’s had attained 15–16% of the total Paricalcitol

market, which it decided – pursuant to its understanding with Teva – it would “maintain for

now.”



                                                 513
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 527 of 789




       ZZZZ.Paromomycin

       2018. Paromomycin is an aminoglycoside antibiotic used to treat intestinal parasite

infections.

       2019. The market for Paromomycin is mature, as the drug has been available in the

United States since 1960. The drug is considered an essential medicine by WHO. Heritage and

Sun sold Paromomycin to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       2020. Until April 2014, pursuant to the conspiracy’s overarching agreement on market

allocation, Heritage maintained approximately a 65% market share for Paromomycin and Sun

maintained approximately a 35% market share.

       2021. During a lengthy phone call on April 22, 2014, Sun’s                and Heritage’s

       discussed an agreement to raise prices on Paromomycin. Ultimately, it was agreed

between the two companies that Sun would exit the market for Paromomycin. Upon information

and belief, Heritage agreed to concede market share to Sun on another generic drug in exchange

for Sun’s agreement to stop manufacturing Paromomycin.

       2022. In May 2014, Sun stopped its production of Paromomycin, although it continued

to sell its surplus inventory of the drug until approximately January 2015.

       2023. Knowing that it would have a complete monopoly for the manufacture of generic

Paromomycin in the United States, Heritage decided to raise prices, and on June 26, 2014,

Heritage notified its customers that its prices for Paromomycin would double going forward.

Upon information and belief, Heritage raised its prices by approximately 100%.




                                               514
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 528 of 789




       2024. As a result of this unlawful agreement between Heritage and Sun, Defendants

have charged supracompetitive prices on generic Paromomycin sold to Plaintiffs and others in

the United States since at least April 2014.

       AAAAA.          Permethrin

       2025. Permethrin cream is used to treat scabies. During the period relevant to this

Complaint, Actavis, Perrigo and Mylan were the primary manufacturers of Permethrin cream.

       2026. Prior to 2010, Perrigo and Actavis sold Permethrin cream for pennies per dose.

However, beginning in May 2010, senior executives from Actavis and Perrigo began

coordinating to increase prices substantially. On May 27, 2010,                     of Actavis (the

Director of National Accounts) spoke by phone with                               of Perrigo (the

Director of National Accounts). Upon information and belief, the two executives reached an

agreement to double their WAC prices for Permethrin by July 2010.

       2027. After successfully doubling their prices,           and           began speaking

again in August 2011 to discuss another price increase. The two spoke twice on August 5, and at

least four times on August 8, 2011. Upon information and belief, these conversations resulted in

an agreement that each company would increase their prices on Permethrin by at least an

additional 200% (on top of the 2010 price increase).

       2028. In early 2013, Perrigo and Actavis learned that Mylan would be entering the

market. As a result,         and          spoke again on March 12, 14, and 18 to coordinate yet

another price increase of approximately 100%.            and           then spoke again on April

11, in order to confirm their third successful price increase on Permethrin.

       2029. In June 2013, Mylan entered the market for Permethrin. Even though prices were

more than 1000% higher than they had been in 2010, Mylan entered the market at higher prices
                                                515
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 529 of 789




than either Actavis or Perrigo. Pursuant to the fair share rules, Perrigo and Actavis conceded

market share to Mylan.

        2030. To coordinate Mylan’s entry and determine which customers Actavis and Perrigo

would concede, Jim Nesta of Mylan and                   of Perrigo called each other nine times

between August 27 and August 28, 2013. Nesta and              then spoke again on November 15,

2013.          also acted as the intermediary between Nesta and            as he continued to

speak with         regularly about the Permethrin market, including multiple calls on August 21,

August 23rd, September 6th, September 9th, and September 10th and once on September 11th,

2013.

        2031. As a result of this coordination between the three companies, Mylan, Actavis, and

Perrigo were able to implement the fair share rules and maintain supracompetitive pricing on

Permethrin cream that they sold to Plaintiffs and others in the United States.

        BBBBB.         Perphenazine

        2032. Perphenazine is used to treat certain mental health issues and mood disorders.

During the period relevant to this Complaint, Qualitest/Endo and Sandoz were the primary

manufacturers of Perphenazine.

        2033. Prior to 2009, the price of Perphenazine cost pennies per dose. However,

Qualitest left the market in 2009 due to a disruption in supply, and Sandoz dramatically

increased prices. When Qualitest re-entered in the summer of 2009, it matched Sandoz’s

increased price.

        2034. The market shares of Qualitest and Sandoz are wholly reflective of each

company’s adherence to the fair share rules. As of May 2010, Qualitest had less than 14%

market share, compared to Sandoz’s 86.1% share of the market. Over the next year, Sandoz
                                               516
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 530 of 789




conceded approximately 20% market share to Qualitest, and by May 2011, Qualitest’s share was

more than 33% compared to 66% for Sandoz. But during this time, despite the fact that Qualitest

increased its market share from 13% to 33%, prices charged by both companies remained

virtually unchanged.

       2035. Indeed, between May 2011 and May 2014, the respective market shares of

Qualitest and Sandoz remained essentially fixed, with Par supply roughly one third of the

market, and Sandoz supplying the remaining two thirds. As a result of their adherence to the fair

share rules, the companies were able to increase prices twice (once in 2011 and again in 2013),

and as a result, their average prices roughly doubled from the supracompetitive pricing

established by Sandoz in 2009. Although executives from Qualitest and Sandoz communicated

regarding their pricing during this time, their adherence to the fair share rules rendered the price

increases virtually self-executing. Because each company knew that the other was committed to

the conspiracy, their communications about pricing were essentially a formality.

       2036. In mid-2014, the companies reallocated share to be more consistent with fair

share rules, and Sandoz conceded additional share to Qualitest so that the two companies had

market share close to 50%. Following this reallocation, Sandoz and Qualitest maintained market

share within a few percentage points of 50% until at least the end of 2016.

       2037. As a result of this collusion, Sandoz and Qualitest were able to charge

supracompetitive prices for Perphenazine to Plaintiffs and others in the United States.

       CCCCC.          Phenytoin Sodium Capsules

       2038. Phenytoin Sodium Extended Release Capsules (“Phenytoin Sodium”), also known

by the brand name Dilantin, is an antiepileptic drug that is used to prevent and treat seizures.



                                                517
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 531 of 789




        2039. Throughout the spring and summer of 2014, there were four competitors in the

Phenytoin Sodium market: Taro, Mylan, Amneal, and Taro’s parent company, Sun.

        2040. In early April 2014, Taro began formulating its list of products for the June 2014

Increases. On April 3, 2014, Aprahamian exchanged an e-mail with                     , a pricing

executive at Taro,                                       , and by April 7, 2014, Taro had added

the product to its price increase list.

        2041. Three days later, on April 10, 2014, Aprahamian and                   , a Mylan

sales executive, exchanged two calls lasting two minutes and ten minutes, respectively. Notably,

the competitors would not speak again by phone until June 4, 2014, one day after Taro increased

its pricing on Phenytoin Sodium.

        2042. On April 16, 2014,

                             After an internal discussion regarding market shares, Aprahamian

responded on April 20, 2014 stating:

          Similarly, on April 24, 2014, Walgreens also e-mailed Mylan, another competitor in the

market, asking for a bid on the product.

        2043. Between April 26 and 29, 2014, NACDS held its annual meeting in Scottsdale,

Arizona. Key representatives from Taro, Mylan, Amneal, and Sun all attended the conference.

The attendees included Aprahamian and Perfetto of Taro, Jim Nesta of Mylan,                     ,

a pricing executive at Amneal, and            , a senior executive at Sun.

        2044. While attending the NACDS annual meeting, the competitors had numerous

opportunities at various programming and social events to discuss Phenytoin Sodium, along with

other products on which they competed. Indeed, between April 27 and April 29, Nesta of Mylan

and         of Amneal exchanged at least twenty-two phone calls and text messages. Further, on
                                               518
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 532 of 789




April 29, 2014, while still at the NACDS meeting, Aprahamian sent an e-mail to an

administrative clerk at Taro, asking,



       2045. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”) team at

Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on Phenytoin

Sodium. In the report, Mylan noted that the opportunity would occur in July 2014 and identified

the reason as                                     Notably, no generic manufacturer of Phenytoin

Sodium had increased pricing yet, including Amneal.

       2046. In the days leading up to the generation of the P&C Report, Nesta and              a

sales executive at Mylan, both communicated multiple times with           of Amneal. These

communications are detailed in the chart below:




       2047. Ultimately, Mylan declined to bid on the Walgreens business, refusing to take the

business away from its competitor, Amneal.

       2048. As detailed above, on June 2, 2014 Taro notified its customers that it would be

increasing its prices on the products subject to the June 2014 Increases, including Phenytoin

Sodium. That same day,           of Amneal called both          and Nesta several times. Over



                                               519
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 533 of 789




the next several days, all three competitors would exchange a number of calls. These are

detailed in the chart below:




       2049. On July 2, 2014,                   , a sales executive at Sun, sent an internal e-mail

advising           , a senior executive at Sun, and others,




       2050. In the days leading up to July 2, Taro, Mylan, and Amneal continued to

communicate. These calls are detailed in the chart below:




                                                520
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 534 of 789




        2051. On July 10, 2014,

                                                               . That same day,          of

Mylan called Aprahamian. The call lasted seven minutes. First thing the next morning, on July

11, 2014, Aprahamian called                    of Amneal.        returned the call a few minutes

later and they spoke for three minutes. Later that day,                , a pricing executive at

Mylan, sent an internal e-mail regarding the Walmart opportunity stating:




                                                                            ” (emphasis in

original).

        2052. On July 14, 2014, Sun followed its competitors and increased pricing on

Phenytoin Sodium. Similarly, Mylan followed suit on July 16, 2014, increasing its WAC pricing

by 210% to match market pricing.

        2053. On July 31, 2014,

                                                            , a Taro sales executive, forwarded

the request along internally, asking
                                               521
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 535 of 789




                                                      , a Taro pricing executive, advised that




           To that,

           2054. One month later, on September 1, 2014, Amneal followed and matched its

competitors’ WAC pricing.

           DDDDD.        Pilocarpine HCL

           2055. Pilocarpine HCL tablets, also known by the brand name Salagen, are used to treat

dryness of the mouth associated with Sjogren’s syndrome (an immune disease), and also to treat

saliva gland damage after radiation treatment for cancer. During the period relevant to this

Complaint, Actavis, Impax, and Lannett were the primary manufacturers of Pilocarpine HCL

tablets.

           2056. Prior to 2014, Pilocarpine tablets cost pennies per dose. However, when Impax

claimed to suffer a brief disruption in supply in late 2013, Lannett and Actavis conspired to

increase prices by approximately 200% in March 2014. When Impax re-entered the market in

the fall of 2015, it matched or exceeded the prices offered by Actavis and Lannett, but was still

able to recover its fair share of the market (because Actavis and Lannett conceded this share back

to Impax pursuant to the fair share rules).

           2057. Senior sales executives from Actavis, Lannett and Impax communicated directly

with each other in furtherance of the conspiracy. For example, Falkin of Actavis spoke with

Kevin Smith of Lannett on November 10th, 22nd and 25th, and December 12th and 13th of

2013, while the two companies were determining what to do in response to Impax’s claimed

supply disruption. They spoke again on January 17, 2014, twice on February 20th and once on
                                                522
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 536 of 789




February 27th, just weeks before the two companies imposed their price increases. Likewise,

Falkin and                   of Impax spoke on November 11, 2013.             of Lannett and

               of Impax also spoke once January 15, 2014. Upon information and belief, during

these calls, Defendants promised to follow Lannett’s price increase and to abide by the fair share

rules upon Impax’s reentry into the market.

       2058. As a result of this coordination, Defendants were able to charge supracompetitive

prices on Pilocarpine HCL to Plaintiffs and others in the United States.

       EEEEE.           Pioglitazone HCL Metformin HCL Tablets

       2059. Pioglitazone HCL Metformin HCL (“Pioglitazone Metformin”), also known by

the brand name Actoplus Met, is used to control high blood sugar in patients with type 2 diabetes

mellitus.

       2060. Prior to February 2013, Mylan and Teva were the only competitors in the market

for Pioglitazone Metformin. As a result of settling patent litigation with the brand manufacturer,

Mylan was entitled to 180 days exclusivity as the first-to-file generic, and Teva earned the right

to market the authorized generic. During that period, Mylan and Teva split the market equally

with Teva controlling 48% share and Mylan controlling 52%.

       2061. Mylan and Teva’s 180-day exclusivity period expired on February 13, 2013, and

Aurobindo and Torrent Pharmaceuticals entered the market on that date. Although Sandoz also

planned to enter at that time, the company ran into regulatory obstacles that delayed its launch

until April 16, 2013.

       2062. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

communication with their contacts at Mylan and Teva to discuss, among other things,



                                                523
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 537 of 789




Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the competitors

spoke about pricing and the allocation of market share to the new entrant.

       2063. For example, in the week leading up to Aurobindo’s entry on February 13, 2013,

CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive at Mylan. At the

same time, Grauso was communicating with his contacts at Teva, exchanging at least twenty-one

calls with sales executives Kevin Green and                           These calls are detailed in

the chart below:




       2064. Illustrating the substance of these calls, on February 12, 2013,

spoke to Grauso at Aurobindo for forty-five minutes. Shortly after that call,


                                               524
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 538 of 789




       2065. At the same time, Mylan and Teva were communicating with each other. In the

week leading up to Aurobindo’s entry on February 13, 2013, Green of Teva exchanged at least

seventeen calls with Nesta of Mylan. These calls are detailed in the chart below:




       2066. Similarly, Green of Teva exchanged several calls with his contacts at Sandoz,

Kellum and CW-2. These calls are detailed in the chart below:




                                              525
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 539 of 789




       2067. On February 7, 2013, the same day that Green talked to both Kellum and CW-2,

both of those Sandoz employees participated in a conference call in which they discussed

                on Pioglitazone Metformin.

       2068. Finally, the new entrants, Sandoz and Aurobindo, were also communicating

directly with each other regarding Pioglitazone Metformin. For example, CW-3 of Sandoz and

CW-6 of Aurobindo exchanged at least six calls between February 13 and February 19, 2013.

These calls are detailed in the chart below:




       2069. During their calls on February 19, 2013, CW-6 and CW-3 discussed specific

customers and price points for Pioglitazone Metformin, and the fact that Aurobindo had already

picked up Cardinal as a customer. CW-3’s contemporaneous notes are pictured below:




       2070. By mid-April, Aurobindo had secured approximately 20% of the Pioglitazone

Metformin market, including Cardinal, a portion of the CVS business, Costco, and several other

smaller customers.
                                               526
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 540 of 789




       2071. Between February 24 and February 27, 2013, ECRM held its annual Retail

Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from

Aurobindo and Sandoz attended, including CW-6 and Grauso from Aurobindo and CW-3 and

Kellum from Sandoz.

       2072. On February 28, 2013, Kellum sent an internal e-mail to other Sandoz executives

regarding the “

                            :




       2073. A month and a half later, on April 16, 2013, Sandoz finally received FDA

approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz senior pricing

executive, e-mailed the sales team stating:



                                      Six minutes later, CW-1 e-mailed CW-3 individually,

asking him to

       2074. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo lasting two

minutes and six minutes. The next day, on April 18, 2013, the two competitors spoke again for

ten minutes. During that call, CW-6 provided CW-3 with Aurobindo’s dead net prices at several

customers, including Cardinal and CVS. CW-3’s contemporaneous notes from that call are

pictured below:




                                              527
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 541 of 789




         2075. At the same time, Sandoz was speaking with Teva. On April 18 and April 19,

2013, CW-2, a Sandoz senior sales executive, spoke three times with Green of Teva, including

two calls lasting four minutes and one call lasting eight minutes.

         2076. Later in the evening on April 19, 2013, CW-1 e-mailed Kellum and others at

Sandoz                                     stating,



                                                                                .

         2077. The next day, on April 23, 2013, ABC e-mailed Teva to



           ABC further stated that


                                                528
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 542 of 789




                                   Green, the Teva sales executive who had spoken to CW-2 the

day before, forwarded ABC’s e-mail to several other Teva executives, writing:



                        , a senior Teva marketing executive, responded,



        2078. Three days later, on April 26, 2013,




                                  That same day, ABC awarded the business to Sandoz.

        2079. Also, that same day, on April 26, 2013, Sandoz officially entered the market and

published WAC pricing that matched its competitors. Sandoz’s entry prompted even more

communication between the competitors. Between May 8 and May 20, James Nesta of Mylan

spoke with CW-4 of Sandoz three times and with Kevin Green of Teva more than 20 times.

Additionally, Jim Grauso of Aurobindo spoke with Kelly Gegenheimer of Torrent on May 16,

2013.

        2080. Through this coordination, Teva and Mylan conceded significant market share of

Pioglitazone Metformin to Sandoz, Taro, Aurobindo, and Torrent, and in return, the new entrants

agreed to support the supracompetitive pricing and not compete for market share in excess of

their fair share.

        FFFFF.        Piroxicam

        2081. Piroxicam, also known by the brand name Feldene, is a nonsteroidal anti-

inflammatory drug (NSAID). Piroxicam is used to treat rheumatoid arthritis, osteoarthritis, and



                                              529
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 543 of 789




juvenile rheumatoid arthritis. During the period relevant to this Complaint, Greenstone, Teva,

and Mylan were the primary manufacturers of Piroxicam.

          2082. Prior to 2010, prices for Piroxicam cost pennies per dose. However, in April

2010, Rekenthaler of Teva and              of Mylan coordinated to increase prices by

approximately 3000%. The two spoke by phone on April 27, 2010, and again on May 14, 2014.

          2083. On March 3, 2014, Greenstone received FDA approval to market Piroxicam

Capsules. It entered the market with the exact same WAC pricing as Teva for both the 10 mg

and 20 mg capsules.

          2084. Greenstone immediately began seeking potential customers. At 10:07 a.m. on

March 5, 2014,              of Teva sent an e-mail to Patel informing her that Greenstone had just

received Piroxicam approval and was challenging Teva on several accounts.                   asked

Patel: “Do we have any strategy in place for Piroxicam?”

          2085. Before responding to that e-mail, Patel sought to negotiate strategy with

Greenstone. Patel called Hatosy at Greenstone at 10:55 a.m., and they spoke briefly. Shortly

after that call, Patel also called Hatosy’s boss, Nailor. At 2:14 p.m. that afternoon, Patel and

Nailor spoke briefly. Immediately after hanging up with Nailor, Patel responded to

e-mail:




                                                 530
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 544 of 789




       2086. Teva immediately began preparing a strategy to deal with Greenstone’s entry into

the Piroxicam market. On March 6, 2014, Patel requested a customer profitability and share

analysis. During these negotiations with competitors regarding market entry, it was typical for

Teva employees to request a “customer profitability and share analysis” (as Patel did here) so

they could easily determine which customers to concede when talking to competitors about

dividing the market.

       2087. That same day, Patel had multiple calls with Nailor and Hatosy at Greenstone to

discuss their plans for dividing the Piroxicam market. At least some of those calls are set forth in

the table below:




       2088. The next day, March 7, 2014, after the flurry of phone calls detailed above, Patel

sent an e-mail to             , a customer marketing manager at Teva, identifying specific

customers to concede to Greenstone. Based on her several conversations with Greenstone, and

her understanding of the concept of fair share, Patel also noted: “I’m guessing that Greenstone

will not stop here since we are the share leader, but for the customers listed below, we should

concede. We will review additional challenges as they come, if they come.”

       2089. Additional challenges did come. On March 12, 2014, Patel learned that

Greenstone was challenging Teva at CVS—Teva’s largest account for Piroxicam. Teva refused

                                                531
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 545 of 789




to concede CVS to Greenstone because CVS represented 26.1% of Teva’s total market share for

that drug. Teva lowered its price by 20%, and the next morning, CVS notified Teva that it would

retain the account. The same day, after hearing that Teva was not going to back down on the

CVS challenge, Hatosy of Greenstone called Patel at 1:41 p.m., and they spoke briefly.

         2090. Mylan, Teva, and Greenstone continued to coordinate their allocation over the

coming days and weeks. On March 11, 2014,                      of Mylan spoke with            twice

by phone. On March 17, 2014, Patel called Hatosy, and they spoke briefly. Hatosy called Patel

back at 11:35 p.m. that same day, and they spoke for fifteen (15) minutes. Immediately after

speaking to Patel, Hatosy called Nailor and they spoke for ten (10) minutes. The following day,

March 18,           spoke with        of Mylan twice. Teva retained the CVS account but

conceded other customers (representing less market share) to Greenstone through March and

April.

         2091. For example, on March 25, 2014 Teva learned of a challenge from Greenstone at

Anda, a wholesaler distributor. Following an analysis of its market share, Teva determined that

it still had more than its fair share of the market. Pursuant to the understanding among generic

manufacturers alleged above, Teva determined that it was obligated under the unwritten rules of

the fair share agreement to concede the Anda business to Greenstone on Piroxicam.

         of Teva spoke with        by phone briefly the next day. Patel agreed with the decision

to concede on April 1, 2014. As a result of this coordination, Teva, Mylan, and Greenstone

charged supracompetive prices on Piroxicam to Plaintiffs and others in the United States.

         GGGGG.        Potassium Chloride

         2092. Potassium Chloride is prescribed to treat hypokalemia, a condition occurring

when a patient’s blood levels have insufficient potassium.
                                               532
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 546 of 789




       2093. During the time period relevant to this Complaint, Actavis, Mylan, Sandoz,

Upsher-Smith, and Zydus dominated the market for Potassium Chloride tablets and capsules.

       2094. In August 2010, Actavis, Sandoz, and Upsher-Smith each implemented abrupt

and substantial parallel price increases on Potassium Chloride. For example, bottles of 100

tablets of 8 MEQ dosage strength that sold for less than $7.00 at the end of July 2010 increased

to more than $42.00 by mid-August.

       2095. Upon information and belief, this price increase was agreed upon during

telephone calls between               , Senior National Account Manager at Upsher-Smith, and

             , Senior National Account Executive at Sandoz, who spoke several times in August

2010, including before and after price increases. Additionally, representatives of each of the

three companies met at trade shows and other industry events throughout Summer 2010.

       2096. In mid-2011, Zydus entered the market at the elevated prices established by

Actavis, Sandoz, and Upsher-Smith. Prior to Zydus’ entry,                 —the company’s

Associate Vice President of National Accounts—communicated frequently with CW-4 of

Sandoz. The purpose of these communications was to determine which accounts Zydus would

add in order for the company to receive its “fair share” of the market. In exchange for Zydus’

support of the supracompetitive conspiracy pricing for Potassium Chloride, Actavis, Sandoz, and

Upsher-Smith each conceded market share to Zydus.

       2097. In late 2014, Mylan also entered the market for Potassium Chloride. Consistent

with the Fair Share agreement, Jim Nesta of Mylan reached out to Marc Falkin of Actavis in

September 2014 to coordinate Mylan’s receipt of its “fair share” of the market. Like Zydus,

Mylan agreed to support the pricing as already fixed by Actavis, Sandoz, and Upsher-Smith, and

in return, the existing manufacturers of Potassium Chloride conceded market share to Mylan.
                                               533
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 547 of 789




        2098.




        2099. As a result of these collusive communications, Defendants have been able to

maintain supracompetitive pricing for Potassium Chloride tablets and capsules since August

2010.

        HHHHH.         Pravastatin

        2100. Pravastatin, also known by the brand name Pravachol, is a medication belonging

to a class of drugs called “statins” and is used to treat high cholesterol and triglyceride levels.

The market for Pravastatin is mature, as generic Pravastatin has been available in the United

States for over ten years. In October 1991, Bristol Meyers Squibb received FDA approval to

market Pravachol, which is prescribed to control high cholesterol and triglycerides. Pravastatin

is the generic version of Pravachol.

        2101. Upon the expiration of Bristol Meyers Squibb’s patent in 2006, a number of

generic manufacturers applied for ANDAs to market Pravastatin in the United States. By 2010,

Apotex, Glenmark, Teva, Dr. Reddy’s, Lupin, Zydus, and Mylan had all received ANDAs to

manufacture and sell generic Pravastatin and each sold Pravastatin to Plaintiffs and others in the



                                                 534
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 548 of 789




United States. As a result, the average cost of a dose of generic Pravastatin sold at a competitive

price of less than 10 cents between January 2010 and June 2013.

       2102. Beginning in May 2013, Defendants conspired to implement a series of collusive

price increases on Pravastatin. Although the price increases were taken in stair-step fashion, they

could not have been implemented without collusion between and among each of the eight

generic manufacturers of Pravastatin.

       2103. As early as May 2, 2013, Patel engaged in discussions regarding a price increase

for Pravastatin with CW-5, a senior executive at Glenmark. Early in the morning of May 2, as

she was in the process of formulating her list of “high quality” competitors and the list of price

increase candidates, Patel informed a colleague that she expected to have some “priority items”

to add to the price increase list “shortly.” Within minutes, she received a call from CW-5 and

they discussed price increases for a number of different drugs, including Pravastatin. Shortly

after that call, Patel sent an e-mail to her Teva colleague directing him to add Pravastatin, and

several other Glenmark drugs, to the price increase list. In all, Patel spoke to CW-5 four (4)

times throughout the day on May 2, 2013, as set forth below:




       2104. As of May 2013, the market for Pravastatin included five competitors: Glenmark,

Teva, Lupin, Zydus and Apotex. The number of competitors made it more difficult to coordinate

a price increase. This difficulty stemmed in part because two of those competitors—Zydus and

Apotex—were also the two lowest quality competitors in Patel’s quality of competition rankings,



                                                535
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 549 of 789




and any price increase for that drug would require significant coordination and communication

before Teva could feel comfortable raising its own price.

       2105. Teva was able to achieve a sufficient level of comfort and substantially raise

prices for Pravastatin by systematically communicating and reaching agreement with each and

every competitor on that drug over the next several months.

       2106. On May 3, 2013, Green called                         , a senior executive at Zydus,

twice with one call lasting four (4) minutes. Over the next several weeks, Green communicated

numerous times with both            and                 , a senior sales executive at Zydus, to

coordinate a Zydus price increase on Pravastatin.

       2107. On May 6 and 7, 2013, Patel communicated with her contacts at Lupin (Berthold)

and Glenmark (                   , a national account executive) multiple times. Those calls are

detailed below:




       2108. During one or more of her calls with                and/or CW-5 of Glenmark in early

May 2013, Patel obtained specific price points from Glenmark for its Pravastatin (and other)

price increases—well before the Glenmark increases became public—and documented those

price points in her price increase spreadsheet.

       2109. By May 8, 2013, Teva executives clearly understood that Glenmark would be

leading the Pravastatin price increase and were comfortable enough with the situation that one
                                                  536
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 550 of 789




marketing executive at Teva indicated in an e-mail to Patel that he was hoping to raise price on

Pravastatin “if/when Glenmark does.”

       2110. As the Glenmark increase for Pravastatin was approaching, Patel began preparing.

On May 15, 2013—the day before Glenmark’s increase would become effective—a Teva

executive sent an e-mail out to the pricing team stating that: “Nisha would like to be made aware

of any requests (including in-house RFPs) that include” several of the Glenmark product

families, including Pravastatin. The Teva executive concluded: “[i]n the event you are

reviewing these products for any request, please make her aware and as a group we can discuss

where to price based on market intelligence she has collected.”

       2111. That same day, Glenmark notified its customers that it would substantially raise

the price of Pravastatin, effective May 16, 2013.

       2112. As was now the practice among co-conspirators, the day before and the day of the

Glenmark increase brought a flurry of phone calls among several of the competitors, including

Teva executives. At least some of those calls are set forth below:




       2113. As of May 16, 2013, Patel was still considering whether Teva should increase its

price for Pravastatin, because she was concerned about whether Zydus would act responsibly and

                                               537
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 551 of 789




follow a price increase. At that time, Patel did not view Zydus as a quality competitor. Patel

stated: “I have asked to get Zydus’ ability to supply on this. If it’s not so great, I would like to

add back to the increase list.” Patel later indicated that “[t]he only threat was Zydus. Just

waiting to hear on their ability to supply.”

       2114. Green was responsible for coordinating with Zydus. As seen in the table above,

on May 15, 2013, Green spoke with three Zydus employees, including a call with               of

Zydus lasting sixteen (16) minutes. The next day, on May 16, Green spoke with                   for 4

minutes. Later that day,         called           and the two Zydus executives spoke for more

than seventeen (17) minutes. Green also spoke to Rekenthaler and Patel the same day,

conveying what he had learned from his communications with the Zydus executives.

       2115. Also on May 16, Patel’s supervisor,                 sent an internal e-mail to several

colleagues, including Patel and Rekenthaler, stating: “I think we need to understand additional

competitor ability to take on additional share and pricing actions. The volume is huge for us. It

would be nice to try to increase our price, but we do not really want to lose a lot of share on this

product.” In response, Rekenthaler indicated that he was now comfortable with the price

increase, but he did not want to put his reasoning in writing:




       2116. The next day, May 17, 2013, Patel continued to coordinate the price increase with

executives at both Glenmark and Lupin. For example, at 12:08 p.m., Patel called Berthold at

Lupin for an eleven (11) minute call. While she was on the phone with Berthold, CW-5 of

                                                 538
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 552 of 789




Glenmark called Patel (at 12:09 p.m.) and left a 23-second voicemail. Immediately after she

hung up the phone with Berthold, Patel returned the call to CW-5; they ultimately connected for

nearly eight (8) minutes.

        2117. As of this point, Teva executives had spoken to all of their competitors about

Pravastatin except Apotex. From May 20–24, Patel had the following series of phone calls with

                   , a senior sales executive at Apotex, during which Apotex agreed to raise its price

for Pravastatin:




        2118. These were the first documented phone calls between Patel and                   since

Patel had joined Teva.

        2119. But even with this agreement in hand, Patel was still hesitant to add Pravastatin to

the price increase list until Apotex actually increased its price. For example, when she sent the

“Immediate PI” spreadsheet to her supervisor                 on May 24, 2013, Pravastatin was still

not on the list.

        2120. That would change shortly. On May 28, 2013, Apotex raised its price for

Pravastatin. That same day, Green also exchanged six (6) text messages with               at Zydus.

The next day, after a conversation with Maureen Cavanaugh, Patel added Pravastatin to the Teva

price increase list.




                                                   539
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 553 of 789




       2121. The day after the Apotex increase, Green spoke to             at Zydus two more

times, and exchanged four (4) more text messages. Zydus then quickly followed with a price

increase of its own on June 14, 2013.

       2122. Following the normal pattern, Green spoke to             and others at Zydus several

times in the days leading up to the Zydus increase, including at least the following calls and text

messages:




       2123. Teva ultimately followed Glenmark, Apotex and Zydus with a significant (653%)

price increase of its own on August 9, 2013. As described in more detail above, in the days and

weeks leading up to August 9, Patel and Green were communicating with all of Teva’s

competitors for Pravastatin to coordinate the increase.

       2124. When Patel sent the “Price Increase Overview” to her supervisor                  on

August 7, 2013—two days in advance of Teva’s price increase—she included one piece of very

telling information about the agreement she had in place with Berthold and Lupin: specifically,

that Lupin was “waiting on Teva” before implementing its own increase. Based on this

representation from Lupin, and Lupin’s status as a high-quality competitor, Teva executives felt

comfortable implementing the significant price increase.

                                                540
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 554 of 789




          2125. A couple of days after Teva implemented its increase, a colleague at Teva asked

Patel when Zydus and Apotex implemented their price increases. In her response, Patel

confirmed that it was Kevin Green (or “KGn”) who had indeed coordinated the Pravastatin price

increase with Zydus:




          2126. Pursuant to that agreement, shortly after Teva’s increase, on August 28, 2013,

Lupin raised its price to follow competitors Glenmark, Apotex, Zydus, and Teva.

          2127. The extra work required to implement the Pravastatin price increase was well

worth it to Teva. On August 8, 2013—the day before the Teva increase—Patel sent her

supervisor              an estimate of the “net upside” to Teva as a result of certain price increases.

She estimated that, for Pravastatin alone, the “net upside after credits” to Teva was $674,670,548

per quarter.

          2128. Between July 2013 and October 2013, Apotex, Glenmark, Teva, Lupin, Zydus,

and Mylan each increased their prices for generic Pravastatin sold to Plaintiffs and others in the

United States. The Defendants continued to further raise prices throughout the remainder of

2013.

          2129. By way of example, with respect to WAC pricing, Defendants reported nearly

identical WACs for their 10 mg products, reflecting increases of more than 100%:

  Product                                         Old                        Date of      Percentage
                Defendant          NDC                      New WAC
   10 mg                                          WAC                       Increase       Increase
 90 ct         Apotex           60505016809         $0.26         $0.56     28-May-13           119%
 500 ct        Apotex           60505016805         $0.26         $0.56     28-May-13           119%
 90 ct         Zydus            68382007016         $0.17         $0.48      14-Jun-13          189%
 500 ct        Zydus            68382007005         $0.15         $0.48      14-Jun-13          222%

                                                  541
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 555 of 789




  Product                                       Old                       Date of     Percentage
                Defendant         NDC                       New WAC
   10 mg                                        WAC                      Increase      Increase
 90 ct         Teva            00093077198        $0.17        $0.48      9-Aug-13           189%
 1000 ct       Teva            00093077110        $0.15        $0.48      9-Aug-13           221%
 90 ct         Lupin           68180048509        $0.17        $0.48     28-Aug-13           190%
 500 ct        Lupin           68180048502        $0.15        $0.48     28-Aug-13           222%



          2130. These price increases were not the result of supply shortages, demand spikes,

increased input costs, or other competitive market conditions. There were no reported drug

shortages nor was there a spike in demand that could explain the price hikes.

          2131. Although prices for Pravastatin have receded somewhat from the peak in early

2014, Defendants continue to charge supracompetitive prices for Pravastatin to Plaintiffs and

others in the United States. The conspiracy overcharge remains embedded in the price of

Pravastatin that Defendants charge Plaintiffs and others.

          IIIII. Prednisolone Acetate

          2132. Prednisolone Acetate suspension, also known by the brand names Omnipred and

Pred Forte (among others), is a medication used to treat eye conditions and relieve swelling,

redness, and itching in the eye. During the period relevant to this Complaint, Defendants Sandoz

and Greenstone were the primary manufacturers of Prednisolone Acetate suspension.

          2133. Prior to late 2013, prices for Prednisolone Acetate suspension cost approximately

$1 per package. However, in July 2013, Sandoz increased its WAC pricing by approximately

500%, and Greenstone followed this price increase in September 2013.

          2134. Senior sales executives from Sandoz and Greenstone communicated directly with

each other in furtherance of the conspiracy. As noted with respect to Clindamycin, Latanoprost,

and Eplerenone, Kellum of Sandoz was in frequent contact with                   and Jill Nailor of

                                                542
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 556 of 789




Greenstone during this time period, and other executives from both companies also

communicated in furtherance of the conspiracy. Indeed, between 2011 and 2014, there were at

least 360 communications between senior sales executives of the two companies in furtherance

of the conspiracy.

       2135. Throughout this time period, Sandoz consistently had more than its fair share of

the market. As the first generic entrant in what was essentially a two-player market, Sandoz was

arguably entitled to 60% share under the conspiracy’s rules. However, Sandoz consistently

maintained market share above this threshold, and as such, it was cautious not to bid for any new

business on the drug. For example, on January 22, 2014, OptiSource approached Sandoz to see

if it was interested in supplying OptiSource members with Prednisolone Acetate. Kellum

cautioned internally that:



                                                                   at Sandoz

         and CW-3

[                            Sandoz’s Kellum




       2136. Through this collusion, Defendants were able to charge supracompetitive pricing

on Prednisolone Acetate to Plaintiffs and others in the United States.

       JJJJJ. Prednisone

       2137. Prednisone is a corticosteroid that is used to treat conditions such as arthritis,

blood disorders, breathing problems, severe allergies, skin diseases, cancer, eye problems, and



                                                543
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 557 of 789




immune system disorders. During the period relevant to this Complaint, Actavis, Cadista,

Qualitest/Endo and West-Ward were the primary manufacturers of Prednisone tablets.

       2138. Prior to 2013, Prednisone tablets cost pennies per pill. However, beginning in

February of 2013, Actavis, Cadista, Qualitest, Roxane, and West-Ward colluded to raise their

prices by approximately 200%. In January 2013, a marketing manager at Actavis inquired about

the possibility of increasing prices on Prednisone. At the time, Cadista had exited the market

temporarily, and Actavis knew from its regular communications with West-Ward that its supply

was limited.

       2139. In early March 2013, Qualitest submitted revised pricing to Plaintiff Rite Aid for

Prednisone knowing that it would be rejected, which allowed Qualitest to concede the account to

Roxane in accordance with the fair share rules, and in return, Roxane agreed to support the

upcoming price increase (which it did).

       2140. Between April and June, Actavis, Roxane, and Qualitest each increased their

prices on Prednisone by approximately 200%. Additionally, West-Ward was able to cure its

supply issues and followed the price increase as well during this same timeframe. And when

Cadista reentered the market in August, it followed the higher pricing as well. In accordance

with the fair share rules, Actavis, Qualitest, and Roxane allowed West-Ward and Cadista to

receive their fair share of the market.

       2141. Senior sales executives continued to communicate to implement this agreement.

For example, shortly after joining Actavis in July 2013, Mark Falkin began communicating with

               of Cadista (the VP of Sales) to coordinate Cadista’s reentry into the market. Falkin

also spoke regularly with                 of Qualitest beginning in September 2013.



                                                544
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 558 of 789




Additionally, Mark Falkin of Actavis spoke with                    of Qualitest twice on May 2,

2014.

        2142. As a result of this coordination, Defendants were able to charge supracompetitive

prices for Prednisone to Plaintiffs and others in the United States.

        KKKKK.         Prochlorperazine

        2143. Prochlorperazine Maleate (“Prochlorperazine”), also known by the brand names

Compro and Compazine, are used to treat nausea and vomiting.

        2144. Since at least 2011, G&W and Perrigo have been the only generic suppliers of

Prochlorperazine suppositories, while Teva, Cadista, Mylan, and Sandoz dominated the market

for Prochlorperazine tablets.

               1.      Suppositories

        2145. Throughout 2011 and 2012, G&W and Perrigo priced Prochlorperazine similarly

and maintained a virtually even split of the market. In mid-January 2013, Perrigo hired Boothe

as an executive. On January 25, 2013, Orlofski called Boothe for the first time ever, according

to the available phone records.

        2146. A little over one month later, on Friday, March 1, 2013, Boothe and Orlofski met

for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway, New Jersey.

        2147. The next business day, on Monday, March 4, 2013, Orlofski met with Vogel-

Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an internal e-mail to

Michelle         a sales analyst at G&W, asking her to run sales reports on Prochlorperazine in

anticipation of a price increase.       provided the requested information to Vogel-Baylor on

March 5, 2013.



                                                545
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 559 of 789




       2148. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase analysis for

Prochlorperazine. Vogel-Baylor recommended increasing WAC pricing by 200% from $35.66

to $106.98.

       2149. On March 19, 2013, G&W implemented the 200% increase. That same day,

Orlofski called Boothe. The two competitors would exchange two more phone calls later that

day, including one call lasting six minutes. These were the first calls exchanged between

Orlofksi and Boothe since their lunch on March 1, 2013, according to the available phone

records. Orlofski and Boothe would exchange one text message and one more phone call in

March 2013 and would not communicate by phone again until August 30, 2013, according to the

available phone records.

       2150. On April 11, 2013, Perrigo announced it would also be increasing its WAC price

for Prochlorperazine by 200% from $34.85 to $104.55. However, Perrigo waited to notify its

customers of the specific changes to its contract pricing until after attending the NACDS 2013

annual meeting.

       2151. The NACDS 2013 annual meeting was held at the Sands Expo Convention Center

in Palm Beach, Florida between April 20 and April 23, 2013. Boothe, Orlofksi, and Vogel-

Baylor attended the conference and had many opportunities to meet in person to discuss the

Prochlorperazine increases at various programming and social events.

       2152. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner together

with a representative of Pfizer. That same evening, Boothe and Orlofski also attended a wine

tasting hosted by Upsher-Smith. Also on Sunday, Vogel-Baylor told a potential GPO customer

that G&W would need to understand who its incumbent supplier was for Prochlorperazine,

among other drugs, before participating in a bid for new business.
                                               546
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 560 of 789




       2153. Over the next several days, Perrigo sent out price increase notices to its customers

for Prochlorperazine specifying its new contract pricing.

       2154. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed

           a sales executive at G&W,

                         responding:




       2155.



                    After trading these accounts, the competitors fell back in line with the

agreement. By the Fall of 2013, the Prochlorperazine Suppositories market was again virtually

evenly split between Perrigo and G&W.

               2.     Tablets

       2156. As detailed further below in Section XIII, in August 2014, Patel and Rekenthaler

of Teva led price increases on a number of drugs, including Prochlorperazine tablets.

       2157. In order to coordinate the price increase with Mylan, Cadista, and Sandoz,

Rekenthaler communicated with Nesta at Mylan on August 7 and August 11. Nesta, in turn,

communicated with                 , a senior sales executive at Cadista Pharmaceuticals, on the

same days that he had been communicating with Rekenthaler.

                                               547
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 561 of 789




       2158. Further, Sandoz has admitted in its deferred prosecution agreement that, during

this time period, it was “conspiring with [Teva] to suppress and eliminate competition by

agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic

drugs sold in the United States.” This collusion extended to Prochlorperazine tablets. 69

       LLLLL.           Promethazine HCL

       2159. Promethazine HCL, also known by the brand name Promethegan, is an

antihistamine that is used to treat some allergies, nausea, and vomiting. In late 2012 and early

2013, the competitors in the market for Promethazine HCL were Actavis, Perrigo, and G&W.

       2160. Starting in late August 2012 – around the same time that Vogel-Baylor first met

Rogerson at Actavis – G&W began planning a price increase for Promethazine HCL. Prior to

implementing that increase, and as it had done on other products, G&W reached out to its

competitors to coordinate plans.

       2161. On September 18, 2012, Vogel-Baylor sent an internal e-mail to                           ,a

sales analyst at G&W,

                     That same day, Vogel-Baylor also responded to a request from her boss,

Orlofski,                                                                             . Vogel-

Baylor stated that

             The next day, on September 19, 2012, Orlofski replied:




______________________
       69
            U.S. v. Sandoz, 2:20-cr-00111-RBS, Dkt. 2 (E.D. Pa. March 2, 2020); Press Release, U.S.
Department of Justice, Major Generic Pharmaceutical Company Admits to Antitrust Crimes (March 2,
2020), available at https://www.justice.gov/opa/pr/major-generic-pharmaceutical-company-admits-
antitrust-crimes.

                                                 548
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 562 of 789




       2162. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of Actavis

regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor exchanged thirty-

four text messages with Rogerson.

       2163. Similarly, on September 19, 2012, Vogel-Baylor used her contact at Aurobindo,

CW-6, as a conduit to communicate with             of Perrigo, the other competitor on

Promethazine HCL. This call pattern is detailed in the chart below. Notably, these are the same

calls that Vogel-Baylor used to convey information regarding the price increase on Halobetasol,

another product on which Perrigo and G&W overlapped, which was happening at the same time.

The collusion on Halobetasol is discussed above in detail.




       2164. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

Baylor immediately called her boss, Orlofski, and spoke to him for thirteen minutes.

       2165. While Vogel-Baylor was communicating with                 of Perrigo through her

contact CW-6,           was also communicating directly with                   , a sales executive

at Actavis, and reporting that information back to his superior,              This call pattern,

including the calls between          and CW-6, are detailed in the chart below:




                                                549
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 563 of 789




       2166. Over the next week, G&W worked to finalize its price increase for Promethazine

HCL. On September 21, 2012, Vogel-Baylor forwarded her initial price increase analysis to

Orlofski and scheduled a one-on-one meeting to discuss it on September 24, 2012. Two days

later, on September 26, 2012, Vogel-Baylor e-mailed

                                                                                            . In

her e-mail, Vogel-Baylor

                                       .

       2167. Throughout this time period, Vogel-Baylor stayed in constant communication

with Rogerson at Actavis. For example, between September 25, 2012 and October 5, 2012 – the

day the price increase notices were sent – Vogel-Baylor exchanged thirty-eight text messages

with Rogerson. Similarly, Vogel-Baylor continued to keep           of Perrigo informed of

G&W’s plans through her conduit CW-6. This call pattern is detailed in the chart below:




                                              550
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 564 of 789




       2168. On October 8, 2012, G&W published increased WAC pricing for Promethazine

HCL, which included an 18% increase on the 25mg dosage and a 35% increase on the 12.5mg

dosage.

       2169. Perrigo followed suit on December 4, 2012, when it notified customers that it

would be increasing contract pricing on Promethazine HCL effective January 5, 2013. Similarly,

on February 12, 2013 and April 3, 2013, Actavis also followed and increased its WAC pricing to

match G&W on the 12.5mg and 25mg dosages, respectively. On February 12, 2013, Rogerson

called Vogel-Baylor and they spoke for nearly twenty-two minutes.

       2170. The competitors were not satisfied to stop there, however. Knowing now that all

three competitors were on board to increase prices, they began contemplating a second increase

on Promethazine HCL – and this time, it would be much larger.

       2171. On March 25, 2013,                      , a sales analyst at G&W, forwarded Vogel-

Baylor updated sales data for Promethazine HCL. That same day, Orlofski of G&W sent a text

message to Boothe, an executive at Perrigo. The next day, on March 26, 2013, Boothe called

Orlofski back and they spoke for six minutes. Similarly, Vogel-Baylor continued to

communicate with            of Perrigo through her conduit, CW-6, about Promethazine HCL.

These calls are detailed in the chart below:




                                               551
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 565 of 789




       2172. On March 28, 2013, the same day as the last calls listed above, Vogel-Baylor

finalized a price increase analysis for Promethazine HCL and, on April 1, 2013, she forwarded

that information to Orlofski. Vogel-Baylor and Orlofski discussed some revisions to the analysis

and, on April 10, 2013, Vogel-Baylor sent the revised analysis to Orlofski. G&W planned to

implement the price increase on April 15, 2013, but ultimately sent the notices on April 16, 2013.

       2173. Meanwhile, all three competitors continued to coordinate their plans on

Promethazine HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis, while

        at Perrigo was speaking to                   at Actavis. These calls are detailed in the

chart below:




       2174. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

communicate with           of Perrigo regarding Promethazine HCL. This call pattern is detailed

in the chart below:




                                               552
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 566 of 789




       2175. According to the plan, on April 17, 2013 G&W published new WAC pricing for

Promethazine HCL, increasing WAC from $38.99 to $116.97 – an approximately 200% increase.

       2176. Around the time of the increase,

                                                                                 forwarded

the request to Vogel-Baylor who responded,




       2177. A few weeks later, Actavis followed G&W’s price increase on Promethazine

HCL and, on June 5, 2013, published WAC pricing that matched G&W. Prior to increasing its

price, and as it had now done several times before, Actavis spoke with both G&W and Perrigo.

These calls are detailed in the chart below:

       2178. On June 26, 2013, Vogel-Baylor e-mailed Orlofski

                                Vogel-Baylor explained,


                                               553
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 567 of 789




                                      The next day, Vogel-Baylor received a short phone call from

                    a sales executive at Perrigo. Several hours later, Vogel-Baylor placed a phone

call to Orlofski.

        2179. G&W had no reason to fear because a few weeks later, on July 30, 2013, Perrigo

notified its customers that it was increasing price on a list of products, including Promethazine

HCL, with an effective date of August 1, 2013. This included an increase to its WAC pricing

that matched G&W and Actavis. In the days leading up to Perrigo’s price increase, the three

competitors again spoke several times by phone. These calls are detailed in the chart below:




        2180. Several months later, the collusion continued on Promethazine HCL. On March

5, 2014,                , a G&W sales executive, informed Vogel-Baylor that Walgreens had

received an offer from Actavis for a one time buy on the 25mg dosage at a significantly

discounted price of $42.08. G&W would later learn that Actavis had made the offer because it

had an excess of shortdated inventory on the 25mg dosage. This information stunned Vogel-

Baylor, who asked




                                                  554
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 568 of 789




       2181. Despite her initial surprise, Vogel-Baylor                       to Orlofski:



                                         Vogel-Baylor placed a call to Rogerson fifteen minutes

later. The two competitors continued to trade phone calls over the next several days, including a

call on March 6, 2014 that lasted eleven minutes.

       2182. Apparently, Vogel-Baylor’s communications with Rogerson did yield a solution

to her problem. On March 18, 2014, she e-mailed Walgreens to




       2183. Over the next several months, G&W would continue to decline to bid on new

opportunities for Promethazine HCL so as not to upset the market share balance it had achieved

with its competitors.

       2184. For example, on May 5, 2014,                      , a sales executive at G&W,

summed up G&W’s commitment to playing nice in the sandbox when she told a customer, PBA

Health, that she

                                                       Similarly, on May 30, 2014, Vogel-Baylor



                                                                                      Further, on

August 8, 2014, Vogel-Baylor told




                                               555
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 569 of 789




       2185. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed



                                        asked Vogel-Baylor if

                                         Vogel-Baylor

August 28, 2014 stating:



       MMMMM.          Propranolol

       2186. Propranolol (also known by various brand names including Inderal LA, Inderal

XL, Hemangeol, and Innopran XL) is a beta-blocker used to treat high blood pressure, irregular

heartbeats, shaking (tremors), and other conditions.

       2187. The market for Propranolol is mature, as Propranolol has been available in the

United States for decades. The drug is considered an essential medicine by WHO, and it is used

by millions of patients in the United States. The price for Propranolol had fallen steadily since

its introduction in the 1960s, and as recently as early 2013, a monthly prescription for

Propranolol cost as little as $8.00.

       2188. Actavis, Breckenridge, and Upsher-Smith each manufacture Propranolol in

capsule form, while Actavis, Mylan, Teva, Pliva, UDL, Par, and Heritage manufacture

Propranolol in tablet form. Each sold either Propranolol capsules or tablets (or both) to Plaintiffs

and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

               1.      Propranolol Capsules

       2189. Actavis, Breckenridge, and Upsher-Smith implemented a collusive price increase

beginning in November 2013 on Propranolol capsules. Breckenridge, which had previously had

                                                556
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 570 of 789




lower prices for Propranolol capsules, increased its prices for all dosages by 88% to 140%.

Upsher-Smith followed in December with a corresponding price increase on all dosages of

Propranolol capsules that ranged from 49% to 79%, depending on the dosage strength. In

February 2014, Actavis increased prices for all dosages of Propranolol capsules by 64% to 81%,

depending on the dosage strength. Although prices fell slightly from their peak in 2014, Actavis,

Breckenridge, and Upsher-Smith still continue to price Propranolol capsules at supracompetitive

levels as of the filing of this Complaint. 70

         2190. Upon information and belief, the price increases on Propranolol capsules were the

result of collusive agreements between and among Defendants that were initiated by Actavis to

increase pricing and restrain competition for the sale of Propranolol capsules to Plaintiffs and

others in the United States. These collusive agreements were furthered, at least in part, through

in-person discussions conducted at meetings and industry events hosted by GPhA and HDMA as

well as other meetings and communications, as described in Exhibit 1.

                    2.      Propranolol Tablets

         2191. Although the conspiring Defendants increased prices on Propranolol capsules by

early 2014, Defendants’ prices for Propranolol tablets remained stable throughout 2014.

         2192. Beginning in January 2015, however, Actavis, Mylan, Teva, Pliva, UDL, Par, and

Heritage colluded to increase prices on Propranolol tablets as well.

         2193. On January 15, 2015, Actavis sent a notice to its customers informing them of a

significant increase to its WAC and Suggested Wholesale Prices (SWP) for Propranolol. The




______________________
         70
              See generally In re Propranolol Antitrust Litig., 249 F. Supp. 3d 712, 716 & n.1 (S.D.N.Y.
2017).
                                                      557
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 571 of 789




increases would not become effective (and thus publicly visible to the rest of the market) until

February 17, 2015.

       2194. In the days before Actavis sent this notice to its customers, Falkin of Actavis and

Rekenthaler of Teva spoke frequently. For example:




       2195. Indeed, the day before Actavis sent the price increase notice to its customers,

Rekenthaler coordinated the price increase with Falkin and Nesta of Mylan—the other quality

competitor in the market for Propranolol. The timing and duration of those phone calls are set

forth in the table below:




       2196. On January 16, 2015—more than a month before the Actavis price increase for

Propranolol was disclosed to the public—Rekenthaler forwarded Teva’s price increase list to

Patel. Propranolol was on the list, with the following explanations about pricing strategy and

reasons for the price increase:




                                               558
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 572 of 789




       2197. Teva raised its pricing for Propranolol on January 28, 2015—before the Actavis

price increase even became effective. As discussed above, Rekenthaler was in constant

communication with Falkin of Actavis and Nesta of Mylan in the days leading up to Teva’s price

increase.

       2198. When the Actavis price increase on Propranolol became effective on February 17,

2015, Rekenthaler and Falkin continued to discuss pricing. For example, the day before those

price increases became visible to the public, February 16, 2015, Rekenthaler and Falkin spoke

two times, including one call lasting nearly twenty- three (23) minutes. Rekenthaler then spoke

to Nesta twice on February 18, 2015, and again on February 19, 2015.

       2199. Heritage increased effective prices by 102% to 151% in January 2015, and, a few

weeks later, Teva, Pliva, and Actavis increased their own prices in March 2015 by 566% to

898% and 395% to 638%, respectively. Mylan and Par began increasing their prices soon after

by amounts ranging from 55% to 607% and 52% to 216%, respectively. Actavis, Mylan, Teva,

Pliva, Par, and Heritage continued to increase prices throughout 2015, and by January 2016,

Defendants had increased their prices for some strengths of Propranolol tablets by more than

1,700%. For example, Actavis raised its prices of 80 mg Propranolol tablets from an average of

$0.30 to $0.46 per tablet between December 2014 and November 2015.

       2200. With respect to both the capsule and the tablet price increases, even in those

instances in which the Defendants did not increase prices in perfect unison, they still managed to

align their pricing on a bimonthly or quarterly basis, which is consistent with an illegal

agreement.

       2201. Defendants continue to charge supracompetitive prices for Propranolol tablets as

of the filing of this Complaint.
                                                559
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 573 of 789




       NNNNN.          Spironolactone HCTZ

       2202. Spironolactone HCTZ is used to treat high blood pressure, heart failure, and

edema. During the period relevant to this Complaint, Greenstone, Mylan, and Sun were the

primary manufacturers of Spironolactone HCTZ tablets.

       2203. Prior to 2013, Spironolactone HCTZ tablets cost pennies per pill. However,

beginning in February 2013, Defendants conspired to increase prices twice in the span of 18

months, and by the end of 2014, Spironolactone HCTZ tablets cost approximately 500% more

than they did in early 2013.

       2204. Greenstone, Mylan, and Sun communicated directly with each other in

furtherance of the conspiracy. As noted elsewhere in this Complaint, Jim Nesta of Mylan was in

constant contact with Jill Nailor and                of Greenstone throughout the conspiracy,

including during the periods that Defendants were implementing their price increases on

Spironolactone HCTZ. For example,             and Nesta spoke at least 12 times between February

2013 and April 2013. Nailor and           were likewise in frequent contact with Aprahamian,

Perfetto, and CW-1 of Sun’s subsidiary, Taro. Additionally,               of Mylan spoke with

                of Sun/Taro for twenty-five minutes on March 17, 2014 and for five minutes on

March 18th.                    of Mylan and Aprahamian of Taro (and on behalf of Sun) spoke

several times during this period: on March 18, 2014, on June 4th, twice on June 6th, once on

June 9th, at least three times on July 2nd and for seven minutes on July 10th.

       2205. Due to this coordination, Defendants charged supracompetitive pricing on

Spironolactone HCTZ tablets to Plaintiffs and others in the United States.




                                               560
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 574 of 789




       OOOOO.          Tacrolimus Ointment

       2206. Tacrolimus Ointment (“Tacrolimus”), also known by the brand name Protopic, is

a secondary treatment option for moderate to severe eczema. Tacrolimus is available in 30gm,

60gm and 100gm dosages. Recent annual sales of Tacrolimus Ointment in the United States

exceeded $100 million.

       2207. In August 2014, Sandoz and Perrigo were both preparing to launch Tacrolimus.

Sandoz was the first-to-file generic and Perrigo was the authorized generic.

       2208. On August 13, 2014 at 3:57 p.m.,                 , a Sandoz launch executive, sent

an internal e-mail

                                             . At 5:11 p.m. that same day, CW-3, a Sandoz

senior sales executive, called             , a Perrigo sales executive, and they spoke for fifteen

minutes. Notably, prior to this call, CW-3 and         had not spoken since June 18, 2014.

Within a half hour of hanging up with         , CW-3 sent the following e-mail




       2209. On September 8, 2014, Sandoz held a Commercial Operations meeting during

which they discussed the Tacrolimus launch. That same day, CW-3 called              four times,

with one call lasting eleven minutes and another six minutes. On those calls, CW-3 and

discussed the Tacrolimus launch and decided to model it after the Cal Beta Ointment launch. As

                                                 561
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 575 of 789




discussed above in the previous Section, in the spring of 2014 CW-3 and           had colluded

on Cal Beta Ointment when Sandoz was entering as the first-to-file generic and Perrigo as the

AG. By using Cal Beta Ointment as a model, the competitors would not have to spend

significant time negotiating the allocation of customers for Tacrolimus.

       2210. That same day, on September 8, 2014, CW-3 sent the following e-mail to Sandoz

launch executives,              and                   , with a copy to CW-1, a Sandoz senior

pricing executive:




       2211. Two days later, on September 10, 2014, CW-3 called               and they spoke for

fifteen minutes. During that call, the competitors again talked about the Tacrolimus launch.

Specifically, they discussed the allocation of certain customers to Sandoz and Perrigo so that

each competitor could reach 50% market share. Further,            provided CW-3 with



                                               . CW-3’s contemporaneous notes from that call

are pictured below:




                                               562
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 576 of 789




       2212. In his notes, CW-3

                                                                . Sandoz planned to




       2213. On November 10, 2014,                   a Perrigo sales executive, e-mailed

             a senior Perrigo executive, to

                    . In turn,            e-mailed          and others at Perrigo

                                 That same day,        and CW-3 spoke two times, with one

call lasting two minutes and the second lasting three minutes. During those calls, CW-3 told

        that Sandoz had not yet formally launched the product or started shipping to customers.

Later that afternoon,




                                              563
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 577 of 789




       2214. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo launched on

the following day, November 20, 2014. Consistent with the competitors’ plans, Sandoz was

awarded CVS, Cardinal, Omnicare, and Econdisc, among other customers. As planned, Perrigo

won Walgreens, Walmart, ABC (secondary), Anda, Optisource, and Publix.

       2215. On November 20, 2014, Boothe, a senior Perrigo executive, sent around a

congratulatory e-mail to the Perrigo team                                      . He specifically

congratulated                     a Perrigo business development executive, and

                             A few days later,

                                                          replied,



       PPPPP.         Temozolomide

       2216. Temozolomide, also known by the brand name Temodar, is used to treat

glioblastoma multiforme and refractory anaplastic astrocytoma, both cancers of the brain.

       2217. The patent on Temodar was set to expire in early 2014, but both Teva and Sandoz

had independently obtained the right to launch in August 2013—six months prior to the patent

expiration. Leading up to the launch of the generic, Teva coordinated with Sandoz to divide up

the market.

       2218. On July 18, 2013,              submitted an RFP to Sandoz for Temozolomide.

Playing by the rules of the road, Sandoz waited to see what Teva was going to do before

submitting its own bid. That same day, CW-1 received a telephone call from Patel. Patel sought

information on Sandoz’s customers and discussed options to allocate customers for

Temozolomide. Nothing was agreed to on that call.



                                              564
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 578 of 789




       2219. On July 22, 2013,                     , a senior Sandoz executive, instructed his team

to find out Teva’s plans with regard to            : “Please find out if Teva is submitting an offer

to them.”

       2220. At the same time, CW-1 was reaching out to Teva directly to get more

information. CW-1 called Patel at approximately 1:45 p.m. on July 23, 2013. After exchanging

voicemails, they spoke for over fourteen (14) minutes that same afternoon.

       2221. On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an

offer on Temozolomide.                    , a senior sales executive at Teva, discussed the matter

internally and asked her boss, Rekenthaler: “[i]s the strategy to target CVS[?]” Rekenthaler

responded by alluding to the deal that had already been struck with Sandoz: “We’ll send offers

out to everyone. My instincts tell me Sandoz will end up with them as we’ll probably be more

focused on             on this one. Again, we’ll send them out an offer same time as everyone

else and respond from there.” Rekenthaler most likely got his information from Patel. Just one

day earlier, on July 29, 2013, Patel had called CW-1 at Sandoz and spoke for nine (9) minutes,

where the two discussed how to carve up the market for the drug.

       2222. Teva and Sandoz were also coordinating through other channels. After receiving

the RFP from Walgreens,               of Sandoz coordinated with                    , a senior

account executive at Teva, on a seven (7) minute call on July 29, 2013 followed by an eleven

(11) minute call on July 31, 2013. After those calls,             suggested in an internal e-mail

on July 31 that Sandoz cede the business and instead submit a cover bid: “              has

received an offer from Teva on Temozolomide. They are asking for an offer from Sandoz. Even

if we decide not to take this business, I would recommend that we submit an offer.”



                                                565
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 579 of 789




         2223. Similarly, on July 29, 2013, Green spoke to CW-2 of Sandoz two (2) times. The

two spoke again on July 31, 2013, for six (6) minutes. During those calls, Green told CW-2

about Teva’s launch plans and that Teva wanted              business. The next day, August 1,

2013,               , another Sandoz executive, e-mailed Kellum, conveying the message from

Green:




         2224. Teva and Sandoz communicated their future plans with each other for other

accounts in addition to           and CVS. On July 31, 2013,          of Sandoz e-mailed an

update on Temozolomide to his coworker, stating: “Teva has sent offers to ABC and

and is planning to send to Econdisc tomorrow[.]”

         2225. Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with

Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo

conference. There, Rekenthaler discussed, among other things, Temozolomide and informed

CW-2 that Teva had officially launched and shipped all formulations of the drug.

         2226. Although Teva initially obtained the CVS account in August 2013 due to

Sandoz’s inability to supply the 250 mg strength of Temozolomide, the companies had agreed

                                              566
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 580 of 789




that the account would revert back to Sandoz once Sandoz could supply that dosage strength. In

an internal e-mail dated August 16, 2013, a Teva employee confirmed the plan: “This is perfect

I spoke to [a CVS representative] and as soon as Sandoz is available to launch the 250 mg we

kill the contract.”

        2227. CW-1 spoke to Patel both before and after Sandoz sent out any offers regarding

Temozolomide in an effort to develop and ensure the appropriate fair share balance between the

two competitors.

        QQQQQ.         Theophylline ER

        2228. Theophylline ER is a medication that treats wheezing, shortness of breath, and

chest tightness caused by lung diseases like asthma and chronic obstructive pulmonary disease.

It works by relaxing air passages in the lungs, making it easier to breathe.

        2229. The market for Theophylline ER is mature, as Theophylline has been used to treat

various conditions since approximately 1900. Heritage and Teva sold Theophylline ER to

Plaintiffs and others in the United States at supracompetitive prices inflated by the unlawful and

anticompetitive agreements alleged in this Complaint.

        2230. In February 2014, Teva’s Patel spoke with Heritage’s Malek for more than an

hour regarding a number of potential drugs on which prices could be increased. Upon

information and belief, during that conversation, Heritage and Teva agreed that they would

increase prices for Theophylline ER.

        2231. Teva agreed that it would lead the price increase for Theophylline ER. By late

April 2014, Teva fully implemented a price increase of approximately 150% on the drug.




                                                567
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 581 of 789




        2232. During an internal company meeting on April 22, 2014, Malek informed sales

employees at Heritage that Heritage would follow Teva’s price increase and raise prices for

Theophylline ER by approximately 150%.

        2233. Heritage began announcing the price increase to customers in late June 2014, and

by July 9, 2014, it had fully implemented the collusive 150% price increase of Theophylline ER.

        2234. As a result of the unlawful agreement on Theophylline ER between Teva and

Heritage, prices for the drug remain at supracompetitive levels as of the filing of this Complaint.

        RRRRR.         Timolol Maleate

        2235. Timolol Maleate is used to treat high pressure inside the eye due to glaucoma or

other eye diseases. During the period relevant to this Complaint, Sandoz and Valeant were the

only manufacturers of Timolol Maleate gel, and they divided the market in accordance with the

fair share rules.

        2236.




                    For example, in May 2013 Sandoz decided not to bid for one of Valeant’s

accounts because                            Similarly, following the successful price increase, a

Sandoz executive advised CW-1 and CW-3 that Sandoz



        2237. Beginning in November 2013, Sandoz and Valeant coordinated to increase their

prices on Timolol Maleate. Valeant first initiated a modest WAC price increase of

approximately 25% in November 2013. In January 2014, Sandoz responded with a WAC



                                                568
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 582 of 789




increase of more than 200%. One month later, Valeant raised its prices again, matching

Sandoz’s price increase.

       2238. Valeant and Sandoz communicated directly with each other in furtherance of the

conspiracy. For example, both companies sent representatives to the February 2014 ECRM

Retail Pharmacy Efficient Program Planning Session in Amelia Island, Florida. Sandoz had

raised its list (WAC) prices before the conference, and Bausch announced the second portion of

its price increases in March.

       2239. As a result of this coordination and their commitment to the fair share rules,

Sandoz and Valeant were able to charge supracompetitive pricing for Timolol Maleate to

Plaintiffs and others in the United States.

       SSSSS.           Tobramycin

       2240. Tobramycin, also known by the brand name Tobi, is an eye drop used to treat

bacterial infections.

       2241. Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry

after Teva’s exclusivity period. These plans included going after Sandoz’s “fair share,” but

depended on Teva being “rational.”                     a Sandoz executive responsible for

product launches, wrote in an internal e-mail in October 2013: “[w]e will aim to go for our fair

share of the market, and exact goals will depend on how Teva goes into the market on day 1, and

how rational they behave on day 181.”

       2242. As expected, Teva was “rational” when it came time to give up share to Sandoz.

Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Patel exchanged
                                               569
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 583 of 789




seven (7) calls with CW-1 on July 1, during which they discussed Sandoz’s launch plans and

how to divide up the market for Tobramycin. Patel conveyed some of this information in an

internal Teva e-mail the same day, writing: “[A]s a heads up, I heard that Sandoz plans to ship

Tobi [Tobramycin] prior to Akorn. Hearing they are ready to ship once they secure business,

and we have been challenged.” The next day, Teva made the decision to concede two different

accounts for Tobramycin to Sandoz.

       2243. On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting

eleven (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The result: Teva would take

Walgreens, McKesson, Econdisc, ABC, and Omnicare. Teva also planned to concede the

Cardinal business to Sandoz.

       2244. Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This

was significant because Tobramycin was a very expensive product, and Sandoz was able to

acquire the CVS business by offering only a nominal reduction to the extremely high Teva price.

       2245. According to plan, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business. Rekenthaler

wrote in an internal e-mail: “I notified CVS that we would be conceding their business.…never

a pleasant call so I figured I’d simply handle it myself.” Teva also went through with its plan to

concede Cardinal to Sandoz.

       2246. CW-1, in turn, told Patel that Sandoz would not pursue business from ABC and

Walgreens. CW-1 spoke with Kellum about his conversations with Patel and the agreement to

stay away from Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that
                                               570
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 584 of 789




agreement, Sandoz made no effort to contact those two large customers when it entered the

market.

       2247. CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed

Patel that Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to

Akorn’s expected entry.” After discussing Sandoz’s share goal with Rekenthaler, Patel went

back to CW-1 and informed him “that a 25% share was reasonable.” Sandoz appeared to comply

with that, as Patel observed that Sandoz “appear[s] to be taking a responsible approach.”

       2248. On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail: “[w]e

are strategically going to decline to bid on this request per Nisha.” A Teva national accounts

director was confused by this decision and responded: “Really? Do you have a little more

detail? It is such a small qty.” The analyst responded and said: “[w]e were given direction from

Nisha not to pursue this opportunity. My understanding of this is there is a new market entrant,

(Sandoz) and we are trying to keep our current customers instead of picking up new business.”

Patel’s direction had come after she had called CW-1 at Sandoz twice on July 9, 2014 and left

him a voicemail. CW-1 then returned her call the same day and the two spoke for four (4)

minutes.

       TTTTT.         Tolterodine

       2249. Tolterodine Tartrate, also known by the brand name Detrol, is in the

antispasmodics class of medications and is prescribed to treat an overactive bladder. Tolterodine

Extended Release (“Tolterodine ER”), also known by the brand name Detrol LA, is an extended

release version of the drug used for the same purpose.



                                               571
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 585 of 789




                1.     Tolterodine ER

       2250. Teva planned to launch the first generic version on January 2, 2014. During the

first half of December 2013, Teva was under the impression—based on conversations with

potential customers—that Mylan was not in a position to launch until 30 to 60 days after Teva

launched. Nonetheless, Teva was considering how to allocate the market with Mylan when it did

eventually launch. On December 3, 2013,                 a marketing executive at Teva, sent an e-

mail to Rekenthaler,              , and several other Teva colleagues stating: “we prepared for 50–

60 share… I am looking into the numbers as far as what this means.” To prepare offers and

figure out the allocation of customers that would bring Teva its desired 50% to 60% market

share, Teva executives were instructed to gather usage from potential customers.

       2251. Through the first half of December 2013, as Teva was soliciting usage amounts

from potential customers, customers were asking Teva to send in pricing offers before the

launch. Teva resisted sending out those offers and instead did not plan to do so until the January

2, 2014 launch date. Teva’s delay in putting together pricing for potential customers was part of

a plan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva expected

that, on January 1, 2014, Pfizer would raise the price of branded Detrol LA. This would allow

Teva to peg its price to the now inflated price of the branded drug and thereby command a higher

price for Tolterodine ER on the January 2, 2014, generic launch date.

       2252. At the end of the day on Friday, December 20, 2013,                       of Teva

learned from            at Cardinal that Mylan intended to launch its Tolterodine ER on January

2, 2014.       further provided           with Mylan’s pricing for two dosages and conveyed that

Mylan is “looking for a 40% market share,” and that Teva “can figure the rest out.”



                                                  572
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 586 of 789




        2253. Figure it out they did.          informed her Teva colleagues of Mylan’s plans.

           of Teva then worked over the weekend to turn this information into initial pricing for

all of Teva’s potential customers and then shared it internally. In a telling admission that Teva

had no intention to bid competitively for all accounts,           noted that the next step was “to

pick who should receive” bids. The goal in “pick[ing] who should receive” bids was to ensure

that both Mylan and Teva received their previously stated market share goals: Teva wanted “50–

60 [%] share” while Mylan was only “looking for a 40% market share.”

        2254. On Monday, December 23, 2013, Rekenthaler, Patel,                          , and

several others at Teva had a telephone conference scheduled from 8:00 a.m. to 9:00 a.m. to

discuss the Tolterodine ER launch strategy. Just minutes before the meeting was to start,

Rekenthaler tried calling Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 a.m., which

was during Teva’s scheduled Tolterodine ER phone conference. Rekenthaler nonetheless

answered Nesta’s call on his cell phone, and the pair spoke for 1 minute, 26 seconds.

Immediately after Teva’s scheduled Tolterodine ER phone conference, Rekenthaler tried calling

Nesta two more times. At 10:22 a.m., Nesta returned Rekenthaler’s calls, and the pair spoke for

an additional 12 minutes, 2 seconds. During these calls, Rekenthaler and Nesta exchanged the

details about their offers to various customers, including the specific contractual language used

in their offers.

        2255. For example, at 10:33 a.m., while Rekenthaler was still on the phone with Nesta,

           sent an e-mail to Rekenthaler and others asking about the appropriate contractual

language to use in offers about the potential for price increases. Minutes after Rekenthaler

finished his call with Nesta, he replied with the exact language, in quotes, that Mylan was using:



                                                573
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 587 of 789




          2256. Most importantly though, during these calls between Nesta and Rekenthaler, Teva

and Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that

Teva and Mylan could reach their target share without eroding pricing.

          2257. At 12:12 p.m. on December 23, 2013,               circulated a revised version of

Teva’s pricing plan for the Tolterodine ER launch. This new version incorporated Teva and

Mylan’s plan to allocate the market, including the submission of cover bids and abstention from

bidding. Notably, the revised pricing plan identified the major customers (and their associated

market share percentage) that Teva would receive to get close to its desired 60% market share

while Mylan would get its desired 40% share.

          2258. In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised

pricing plan now included considerably higher direct invoice prices for major customers

allocated to Mylan: Walgreens, Cigna, Humana, Prime Therapeutics, Optum, and Kaiser.

          2259. In addition to submitting inflated bids for the accounts listed above, Teva agreed

to refrain from bidding for certain customers, such as Publix, Ahold, Hannaford, and PVA

Health.




                                                 574
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 588 of 789




       2260. The following day, on December 24, 2013, Rekenthaler and Nesta had two more

calls to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted for

nine (9) minutes and eight (8) minutes, respectively.

               2.     Tolterodine Tartrate

       2261. Greenstone entered the market for Tolterodine Tartrate 1 mg and 2 mg Tablets

(“Tolterodine”) on January 23, 2014, with the exact same WAC prices as Teva for all

formulations. In the days leading up to Greenstone’s entry, Hatosy and Nailor of Greenstone

were speaking frequently to Patel and Rekenthaler of Teva to coordinate Greenstone’s entry into

the market. Those calls and text messages include at least those set forth below:




       2262. During these calls and text messages, Teva and Greenstone agreed that Teva

would concede business to Greenstone in order to avoid significant price erosion in the market.

       2263. The day after Greenstone’s entry, January 24, 2014, in a message to Teva national

account managers about how important it was for them to determine and document which
                                               575
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 589 of 789




competitor was challenging Teva for business in a particular situation (because it would help

Teva determine whether to concede or not) Patel stated: “As we’ve heard, Greenstone is

entering the market for Tolterodine. I’m sure we will have to concede somewhere . . .”

        2264. On January 28, 2014, Teva was informed by CVS that it had received a

competitive price challenge on Tolterodine.            of Teva immediately asked: “do we

know who this could be?” Rekenthaler responded that it was Greenstone, but did not want to put

the details into writing:




        2265. The next day, Patel and Hatosy of Greenstone tried to reach each other several

times, and were ultimately able to speak once, for more than two (2) minutes.

        2266. On Monday, February 3, 2014, Patel instructed a colleague at Teva to concede the

business at CVS by providing a small price reduction that she knew would not be sufficient to

retain the business.        of Teva, who had the customer relationship with CVS, challenged

the decision to concede the business. Rekenthaler responded—again not wanting to put the

details into writing:




                                              576
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 590 of 789




       2267. The next day, Patel called Hatosy at Greenstone and the two spoke for nearly

sixteen (16) minutes.

       2268. After some internal discussions at Teva regarding the CVS business, Teva

confirmed its decision to concede CVS to Greenstone. CVS represented more than 20% of

Teva’s business on Tolterodine Tartrate.

       UUUUU.           Triamcinolone Acetonide

       2269. Triamcinolone Acetonide, also known by the brand names Aristocort, Aristocort

HP, Kenalog, and Triderm, is a corticosteroid that is used to treat a variety of skin conditions,

including eczema, dermatitis, allergies, and rashes. Triamcinolone Acetonide is available as both

a cream and an ointment. During the period relevant to this Complaint, Par, Perrigo,

Sandoz/Fougera, and Taro were the primary manufacturers of Triamcinolone Acetonide.

       2270. As of July 2010, Fougera and Perrigo were the only generic manufacturers in the

market for both Triamcinolone Acetonide Cream and Ointment. They took advantage of their

ongoing collusive relationship to raise prices on both products. On July 1, 2010 and again on

July 20, 2010, Fougera raised WAC prices for various sizes and formulations of both the cream

and the ointment. CW-3, a sales executive at Fougera,

                        On July 21 and July 30, 2010, Perrigo increased its own WAC prices on the

same products to comparable levels.

       2271. In the days leading up to, and surrounding these increases, CW-6 and

(Perrigo) exchanged at least eight calls. These calls are detailed in the chart below:




                                                577
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 591 of 789




       2272. After the price increases, both companies adhered to their understanding not to

poach the other’s customers or improperly take advantage of the price increase by seeking

additional market share.



              . CW-3 of Fougera e-mailed Kaczmarek, his supervisor, stating,




       2273. That same day, Kaczmarek called CW-6. The call lasted two minutes. CW-6

then called         and they spoke for three minutes. CW-6 hung up with                called

Kaczmarek back, and they spoke for five minutes. Immediately upon hanging up, Kaczmarek

responded to CW-3's e-mail, with a copy to CW-6. Confident that the agreement with Perrigo

was strong, Kaczmarek stated,                                                                   At the

same time,         called his supervisor,                 and they spoke for five minutes.

       2274. The following week, on August 3 and 6,                         of Par spoke twice with

a sales executive from Taro calling from the company’s main line. Between October 2010 and

March 2011,                spoke at least 10 times with             of Taro, and also exchanged


                                                 578
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 592 of 789




calls with Taro’s main company line during this period as well (which makes it impossible to

determine from phone records whether she was speaking with             or someone else from

Taro). Upon information and belief,             communicated to           that Par was following

the price increase on Triamcinolone Acetate as well, and that Par would also follow the fair share

rules and not poach market share from the other manufacturers.

       VVVVV.          Triamterene HCTZ

       2275. Triamterene HCTZ is a medication used to treat high blood pressure as well as

other ailments. During the period relevant to this Complaint, Actavis, Apotex, Lannett, Mylan,

and Sandoz were the primary manufacturers of Triamterene HCTZ. Sandoz and Mylan

manufactured the drug in both tablet and capsule formulations, while Actavis and Apotex made

just tablets, and Lannett made just capsules.

       2276. In late 2011, Mylan led price increases on both capsules and tablets, and Sandoz

and Actavis followed shortly thereafter. Mylan’s price increases were between 100% and 300%,

depending on the strength and formulation. Throughout this time period, CW-1 of Sandoz was

in constant contact with Edgar Escoto, Mylan’s Director of National Accounts. Indeed, the two

spoke hundreds of times in 2011 and 2012. Additionally, Armando Kellum of Sandoz spoke

with Rick Rogerson of Actavis on May 5, 2011, July 28, 2011, and September 28, 2011, and

                  of Mylan spoke with                    (Sandoz’s Executive Director of

Marketing) in November 2011. As a result of this coordination, each of the three companies

announced their price increases on the formulations of Triamterene HCTZ that each

manufactured by November 2011.

       2277. Prior to 2012, neither Apotex nor Lannett manufactured Triamterene HCTZ.

However, in a familiar pattern, both entered the market in early 2012 after the existing
                                                579
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 593 of 789




manufacturers imposed large price increases. However each company received its fair share of

the market after the incumbent suppliers followed the fair share rules, and both Apotex (on

tablets) and Lannett (on capsules) were able to enter the market at prices that were higher than

the existing market prices.

       2278. Additionally, to determine which tablet customers it should bid on,

        of Actavis spoke with              (a National Account Manager at Apotex) on March 8

and March 16, 2012.

       2279. Similarly,             (Mylan’s VP of Sales) coordinated with

(Lannett’s VP of Sales) on April 19, 20, and 23, to determine which customers Lannett should

bid on to get its fair share of the capsules market.

       2280. As a result of this coordination, Defendants were able to charge supracompetitive

prices on Triamterene HCTZ to Plaintiffs and others in the United States.

       WWWWW. Ursodiol

       2281. Generic versions of Ursodiol have been available in the United States since 2000.

Ursodiol is a bile acid used to dissolve and/or prevent gallstones and to treat certain types of liver

disease. At all times relevant to this lawsuit, there have been more than one manufacturer of

Ursodiol on the market. Defendants Actavis, Lannett, and Epic dominated the market for

Ursodiol in the United States and sold it to Plaintiffs and others at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       2282. In the years prior to the conspiracy period, Defendants’ average price in the

United States for Ursodiol had been remarkably stable. Beginning in or around May 2014,

Defendants increased their prices for Ursodiol abruptly and, for the most part, in unison.



                                                 580
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 594 of 789




       2283. By way of example, beginning in May 2014, Defendants selling generic Ursodiol

set their WACs in near lockstep, reflecting increases from previous WACs on the 300 mg

capsule of more than 560%:

  Product                                        Old                      Date of     Percentage
              Defendant         NDC                        New WAC
    cap                                          WAC                     Increase      Increase
 300 mg      Lannett          00527132601              *       $5.11      1-May-14                 *
 300 mg      Epic             42806050301         $0.45        $5.10      6-May-14         1034%
 300 mg      Actavis          00591315901         $0.77        $5.11      24-Jun-14         562%



       2284. Ursodiol was one of the drugs identified in the GAO Report as having

experienced an “extraordinary price increase.”

       2285. Furthermore, there are no legitimate reasons or explanations for the

unprecedented and dramatic price increases of Ursodiol. Demand for Ursodiol has not materially

changed in the last few years, nor does any change in input costs explain these price increases.

Furthermore, at the time Ursodiol prices were increased in summer 2014, there were no known

raw material shortages that would have constrained Defendants’ ability to supply the market.

       2286. Upon information and belief, the price increases on Ursodiol were the result of

collusive agreements between and among Defendants that were initiated by Actavis to increase

pricing and restrain competition for the sale of Ursodiol in the United States. These collusive

agreements were furthered, at least in part, through in-person discussions conducted at meetings

and industry events hosted by GPhA and HDMA as well as other meetings and communications,

some of which are highlighted below.

       2287. For example, on October 1–3, 2012, GPhA held a meeting in Bethesda, Maryland

that was attended by representatives from Actavis and Lannett. See Ex. 1.


                                                 581
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 595 of 789




       2288. On June 4–5, 2013, the GPhA held a meeting in Bethesda, Maryland that was

attended by representatives from Actavis and Lannett. See Ex. 1.

       2289. On June 2–5, 2013, HDMA held its 2013 BLC in Florida. Representatives from

Actavis and Lannett attended the event. See Ex. 1.

       2290. On August 10–13, 2013, NACDS held its 2013 Total Store Expo in Las Vegas.

Representatives from Actavis and Lannett attended. See Ex. 1.

       2291. On October 28–30, 2013, GPhA held a meeting in Maryland that was attended by

representatives from Actavis and Lannett. See Ex. 1.

       2292. On May 12–15, 2014, MMCAP held its National Member Conference which was

attended by representatives from Actavis and Lannett. See Ex. 1.

       2293. On June 1–4, 2014, HDMA held its BLC at the JW Marriott in Arizona. This

event was attended by representatives from Actavis and Lannett. See Ex. 1.

       2294. On June 3–4, 2014, GPhA held a meeting in Maryland that was attended by

representatives from Actavis and Lannett. See Ex. 1.

       2295. On August 23–26, 2014, NACDS held its 2014 TSE in Boston. Representatives

from Actavis, Epic, and Lannett attended. See Ex. 1.

       2296. On October 27–29, 2014, GPhA held a meeting in Maryland that attended by

Actavis and Lannett. See Ex. 1.

       XXXXX.         Valsartan HCTZ

       2297. Valsartan HCTZ works to lower blood pressure and relax blood vessels so that

blood can flow more easily, in order to prevent strokes, heart attacks, and kidney problems.

Mylan and Sandoz dominate the market for Valsartan HCTZ.



                                               582
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 596 of 789




       2298. In September 2012, CW-4 was concerned about her job security at Sandoz and

sought to network with executives at competing companies in the hope of obtaining new

employment. CW-4 contacted Nesta because she was interested in potentially working at Mylan.

CW-4 obtained Nesta’s phone number from a mutual contact and called to introduce herself.

During that phone call, Nesta immediately started talking about competitively-sensitive

information. Although CW-4 was surprised that Nesta was being so blatant, she did not stop

him.

       2299. In the year that followed, between September 2012 and October 2013, CW-4 and

Nesta developed an ongoing understanding that they would not poach each other’s customers

and would follow each other’s price increases. Notably, CW-4 and Nesta were not friends and

communicated almost exclusively by phone. Examples of their coordination with respect to

specific drugs are discussed in more detail below.

       2300. The first drug about which CW-4 and Nesta coordinated was Valsartan HCTZ.

Valsartan HCTZ, also known by the brand name Diovan HCT, is used to treat high blood

pressure.

       2301. Diovan was a large volume drug that had sales in the United States of

approximately $1.6 billion for the 12 months ending June 30, 2012.

       2302. Mylan was the first to file an abbreviated new drug application (ANDA) to

market the generic version – Valsartan HCTZ – which, if approved, would give Mylan 180 days

of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz and

Mylan would be the only two manufacturers of the generic version of the drug for six months.

       2303. Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21,

2012. In the days leading up to the launch, CW-4 and Nesta spoke at least twenty-one (21) times
                                               583
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 597 of 789




by phone during which they discussed, among other things, allocating market share for this

product. These calls are detailed in the table below:




       2304. During these phone calls, Sandoz and Mylan—through CW-4 and Nesta—agreed

to divvy up the market so that each competitor obtained roughly a 50% market share.

       2305. Throughout this time, CW-4 also kept Kellum (her supervisor) regularly informed

of her discussions with Nesta and met with Kellum in person to discuss her customer accounts,

including a meeting on September 14, 2012.

       2306. On September 21, 2012 – the date of the Valsartan HCTZ launch—

           a senior sales and marketing executive at Sandoz, sent an internal e-mail stating:



                                               584
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 598 of 789




“[a]s a cross functional team, we have optimized this launch successfully securing ~52% market

share vs. a formidable competitor like Mylan. . . . you should be very proud!”

        2307. That same day, Mylan issued a press release announcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to

this news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.”

                , a senior-most executive of Sandoz North America, replied:




        2308. Kellum forwarded Mylan’s press release announcing the Valsartan launch to the

Sandoz pricing and sales teams.                       , a national account executive at Sandoz,

replied: “Hallelulah!!!!!!!!!!!!!!! [sic].”

        2309. On September 25, 2012—only four days after the launch—ABC contacted

Sandoz seeking a price reduction on Valsartan HCTZ.                  forwarded the request to CW-

1 and Kellum, stating: “ABC has provided additional information regarding the market pricing

on Valsartan HCTZ (specifically to McK [a Mylan customer]). Please review and advise if

Sandoz will continue to let the market settle or move in a different direction. Kellum replied:

“[n]o price change.”

        2310. On November 16, 2012, Sandoz executives met to discuss increasing sales for

Valsartan HCTZ.                sent an internal e-mail in advance of the meeting, asking: “Are

there opportunities with non-Sandoz customers that we should evaluate?” After a colleague

responded with a list of potential Mylan customers, Kellum responded: “I’m concerned we are

going to disrupt the market. I understand the need for additional sales but we need to be



                                                585
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 599 of 789




thoughtful here.”            then informed the Sandoz team: “Do not approach new customers,

with[out] me or Armando [Kellum]’s consent.”

       YYYYY.          Verapamil

       2311. Verapamil is a calcium channel blocker used to treat high blood pressure and

control chest pain.

       2312. The market for Verapamil is mature, as the drug has been available in the United

States since 1981. The drug is considered an essential medicine by WHO. Actavis, Heritage,

and Mylan sold Verapamil to Plaintiffs and others in the United States at supracompetitive prices

inflated by the unlawful and anticompetitive agreements alleged in this Complaint.

       2313. During phone calls with senior sales executives from Mylan and Actavis on April

22 and April 23, 2014, Heritage, Mylan, and Actavis agreed to raise prices on Verapamil in the

United States.

       2314. Heritage began announcing the price increase to its customers in late June 2014

and had fully implemented the Verapamil price increase by July 9, 2014.

       2315. During the summer of 2014, Mylan and Actavis also implemented the collusive

price increase on Verapamil, as agreed upon by the three Defendants. As a result of this

agreement, prices for Verapamil sold to Plaintiffs and others in the United States still remain at

supracompetitive levels.

       ZZZZZ.          Zoledronic Acid

       2316. Zoledronic Acid used to treat various conditions, including hypercalcemia, a form

of cancer called multiple myeloma, Paget’s disease, and osteoporosis.

       2317. The market for Zoledronic Acid is mature, as the drug has been available in

generic form since 2013. The drug is considered an essential medicine by WHO. Heritage and

                                                586
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 600 of 789




Dr. Reddy’s sold Zoledronic Acid to Plaintiffs and others in the United States at

supracompetitive prices inflated by the unlawful and anticompetitive agreements alleged in this

Complaint.

        2318. In early 2013, Heritage received approval to market Zoledronic Acid in the

United States. On January 21, 2013, Malek instructed members of his sales team to reach out to

Dr. Reddy’s—which at the time was the exclusive manufacturer of generic Zoledronic Acid in

the United States—to reach an agreement on the price that the two companies would charge and

a “fair share” market allocation that each would follow once Heritage entered the market.

        2319. Through a number of phone calls in late January 2013 between Heritage’s

         and Dr. Reddy’s         , an agreement was reached that Heritage would be entitled to a

40% market share and Dr. Reddy’s could keep the remaining 60% of the market. The two

Defendants also agreed not to compete on pricing for Zoledronic Acid.

        2320. Conversations between the two companies in furtherance of the agreement

continued in early March 2013 in preparation for Heritage’s entry into the market on March 13,

2013. For example, Heritage employees, at Malek’s direction, e-mailed and spoke by telephone

with Dr. Reddy’s employees on March 1, March 4, March 6, and March 12, 2013. Heritage

employees also exchanged a number of texts with their contacts at Dr. Reddy’s on March 12,

2013.

        2321. When Heritage began shipping Zoledronic Acid on March 13, 2013, Malek

confirmed this to Dr. Reddy’s, and he also confirmed the exact prices that Heritage was

charging.




                                               587
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 601 of 789




       2322. On April 19, 2013, in order to conceal the conspiracy, Malek instructed his sales

team not to reduce to writing any collusive discussions or agreements relating to Zoledronic Acid

or other drugs.

       2323.

                                             , Malek and his counterparts at Dr. Reddy’s

discussed their bids to potential customers. For example, in November 2013, Malek e-mailed



                                   .

       2324. As a result of these anticompetitive agreements and collusive communications,

prices for Zoledronic Acid sold to Plaintiffs and others in the United States remain at

supracompetitive levels as of the filing of this Complaint.

XIII. THE CONSPIRATORS COORDINATED PRICE INCREASES ACROSS DRUGS

       2325. As discussed in detail in Section IX, the overarching “fair share” agreement

allowed the conspirators to implement and maintain supracompetitive prices on numerous drugs,

and implement massive price increases on many others. Defendants were able to reach this

common goal by adopting a set of “rules” that all Defendants followed. These rules – the “fair

share” principles – involved an agreement or understanding as to the market allocation for each

Defendant for each generic drug identified in this Complaint. Each Defendant’s knowledge of

the overarching conspiracy is demonstrated by the fact that the numerous collusive agreements

reached in furtherance of the conspiracy were discussed at the same meetings and social

gatherings, including the industry meetings alleged in Exhibit 1. Each Defendant’s knowledge

of the overarching conspiracy is further established by the fact that each Defendant identified in

this Complaint followed the “fair share” rules of the Conspiracy, both by applying the fair share
                                                588
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 602 of 789




market allocation principles, and also by agreeing not to undercut each other’s price increases by

adding customers when a competitors’ price increase was pending. Further, this overarching

conspiracy contemplated a continuous result that required the continuous cooperation of all

Defendants.

       2326. In this section, Plaintiffs explain how the overarching “fair share” agreement

allowed competitors to coordinate price increases across multiple generic drugs. As detailed

below, many of the examples of price-fixing agreements for specific drugs discussed above in

Section XII were part of such coordinated efforts to increase prices on multiple drugs. This

section further shows that, as the rules of the conspiracy became more established and the

relationships within the industry developed, Defendants ramped up their price increase activity

substantially.

       A.        Aprahamian and Perfetto of Taro Lead Price Increases on Alclometasone
                 Dipropionate, Ammonium Lactate, Betamethasone Dipropionate,
                 Betamethasone Valerate, Carbamazepine, Clomipramine HCL, Desonide,
                 and Terconazole

       2327. In addition to the numerous examples of collusion involving Aprahamian and

Perfetto identified above, the pair also began planning significant price increases on a number of

products starting in early 2013. Although some of these price increases have been discussed

individually above, each price increase was the result of collusion across generic drugs, which

was made possible by the overarching conspiracy and its rules on fair share.

       2328. Aprahamian and Perfetto focused their efforts on increasing prices on those

products where they had strong relationships and ongoing understandings with individuals at the

competitor companies. The two men capitalized on these relationships to coordinate price

increases and avoid competing with each other in the markets for those overlap drugs.


                                               589
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 603 of 789




       2329. One early example occurred in May 2013, when Taro increased its pricing on

twelve different products. As result of these price increases, Taro anticipated approximately

$110 million in additional revenue. These products, their corresponding WAC increases, and

Taro's competitors for each product are detailed in the chart below:




       2330. In advance of the May 2013 Increases, Aprahamian and Perfetto spoke with their

competitors on those products – Sandoz, Perrigo, Actavis, Mylan, and Glenmark – to discuss the

increases and limit competition between them. Indeed, Taro began communicating with

competitors, and formulating its list of products for the increases, as early as April 2, 2013.

       2331. For example, on April 2, 2013, Aprahamian spoke with CW-3 of Sandoz for six

minutes. During that call, the two competitors discussed the price increases that Taro was

planning for May 2013, and CW-3 took the following contemporaneous notes in his Notebook:




                                                590
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 604 of 789




       2332. Immediately upon hanging up with Aprahamian, CW-3 called another competitor,

              of Perrigo, and they spoke for five minutes. During that call, CW-3 discussed the

May 2013 Increases with           who told CW-3 that he already knew about them. When CW-

3 hung up with          he immediately called Aprahamian back. The call lasted one minute. A

few minutes after hanging up with Aprahamian, CW-3 called his superior Kellum. Later that

morning, Aprahamian called CW-3, and they spoke for another six minutes.

       2333. Two days later, on April 4, 2013, Aprahamian called             of Mylan and the

two competitors spoke for fifteen minutes. Immediately upon hanging up, Aprahamian called

CW-3 of Sandoz, and they spoke for six minutes. Mylan and Sandoz were competitors with

Taro on Clomipramine, one of the May 2013 Increase products.

       2334. The following Monday, April 8, 2013, Mylan circulated a list of products that it

wanted to focus on to increase its market share. For Clomipramine, Mylan noted that the product

should be removed, because Mylan

       2335. The fact that Clomipramine was a                                had come directly

from          conversation with Aprahamian, because Taro had not yet publicly announced its

price increase on this product and would not do so for several more weeks.

       2336. At the same time, Taro was communicating with Blashinsky of Glenmark. On

both April 2, 2013 and April 9, 2013, a Taro employee – likely Perfetto – called Blashinsky from

his office phone. The calls lasted twenty-eight minutes and twenty-three minutes, respectively.

Also on April 9, 2013, Aprahamian exchanged two calls with CW-3 of Sandoz, including one

call lasting seven minutes. Sandoz and Glenmark were competitors with Taro on Alclometasone

Dipropionate cream, one of Taro’s May 2013 Increase products.



                                              591
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 605 of 789




       2337. Further, on April 15, 2013 and April 16, 2013, CW-3 exchanged several calls

with Aprahamian and Blashinsky. These calls are detailed in the chart below:




       2338. During these calls, the three competitors discussed, among other things, Taro’s

planned price increase on Alclometasone Cream. During at least one of those calls, CW-3

recorded the following contemporaneous notes in his Notebook:




       2339. At the same time, Perfetto and Aprahamian were communicating frequently with

their contacts at Perrigo and Actavis. Further, Perrigo and Actavis were also speaking directly

with each other during this time period. Perrigo and Actavis had at least two May 2013 Increase

products in common that overlapped with Taro, Ammonium Lactate Cream and Lotion.

       2340. While the competitors were communicating with each other, they kept their

colleagues apprised of their communications with competitors. For example, after several of

CW-3’s calls with competitors, he immediately called Kellum or CW-1 to inform them of what

he had learned. A few of these examples are detailed below:



                                               592
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 606 of 789




          2341. By April 17, 2013, Aprahamian and Perfetto had finalized their list of products

for the May 2013 Increases. That same day,                      , a sales executive at Sandoz, sent

an internal e-mail to multiple recipients, including CW-3 and CW-4, regarding potential supply

issues on Carbamazepine ER Tablets – a drug on Taro’s list. He stated,




          2342. After receiving the e-mail, CW-4 and                of Taro spoke twice, with the

calls lasting twelve minutes and two minutes, respectively. On those calls,         explained that

Taro did not have any long-term supply issues. After hanging up with           for the second

time, CW-4 responded to                 e-mail stating:



          2343. At the same time, CW-3 forwarded                 request regarding Carbamazepine

ER directly to Kellum in a separate e-mail stating,

              – likely referring to the impending Taro price increase. To that, Kellum responded

simply,

          2344. In the days leading up to the May 2013 Increases, the competitors continued to

communicate with each other in order to coordinate the price increases. Some of these

communications are detailed in the chart below:


                                                593
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 607 of 789




       2345. Also, between April 20 and April 23, 2013, the NACDS held its annual meeting

at the Sands Convention Center in Palm Beach, Florida. Representatives from Taro, Sandoz,

Perrigo, Actavis, Mylan, and Glenmark were all in attendance.

       2346. One week later, on April 29 and April 30, 2013, Taro sent notices to its customers

informing them of the May 2013 Increases. The next day, on May 1, 2013, Taro published

increased WAC pricing for the affected products.

       2347. During this time, Aprahamian and Perfetto continued to communicate with their

competitors. For example, on April 30, 2013, Aprahamian and CW-3 exchanged two calls

lasting fourteen minutes and two minutes, respectively. During those calls, Aprahamian and

CW-3 discussed the May 2013 Increases and the seven Sandoz products that Taro had increased

prices on. CW-3’s notes from those phone calls are detailed below. The notes also include

references to the other competitors on these products. For example, CW-3 listed

        which stood for Taro and Glenmark:




                                              594
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 608 of 789




       2348. After each call with Aprahamian, CW-3 hung up and immediately called Kellum

to inform him of what he had learned from Aprahamian. At the same time, Aprahamian and

Perfetto were also communicating with other competitors about the May 2013 Increases. In the

days leading up to the May 2013 Increases, the competitors continued to communicate with each

other in order to coordinate the price increases. Some of these communications are detailed in

the chart below:




       2349. Consistent with their ongoing understandings, Taro’s competitors uniformly

declined opportunities to bid on Taro’s customers after the May 2013 Increases. Taro’s

competitors understood that to do so would violate the                   and would disrupt the

market-share balance that they had worked so hard to achieve. Indeed, rather than compete,

these competitors began working on implementing price increases of their own.

                                              595
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 609 of 789




       2350. For example, on April 30, 2013, Publix e-mailed Sandoz stating that Taro had

increased pricing on a number of Sandoz overlap products and asked whether Sandoz wanted to

bid on them. The products included Betamethasone Dipropionate Lotion, Clomipramine, and

Carbamazepine ER. Kellum e-mailed CW-4 stating,



                                                                                   Kellum and CW-

4 both meant that this was a chance for Sandoz to raise its prices on these products as well.

       2351. That same day, April 30, 2013, Publix e-mailed Actavis to notify it that Taro had

raised pricing on Terconazole Cream and asked whether Actavis wanted to bid for the business.

Two days later, and after several calls from Aprahamian and Perfetto, their former Actavis

colleague,                 , a sales executive at Actavis, also refused to bid, stating:




       2352. Similarly, on May 7, 2013, CVS asked Sandoz if it would be interested in bidding

on several of the May 2013 Increase products.                , a pricing analyst at Sandoz,

responded internally stating,



       To that, Kellum responded:



       2353. At the same time, Taro was confident based on its conversations with competitors

that its increases would stick. For example, when Kaiser gave Taro push back on the May 2013

Increases, including asking for

             Aprahamian saw no need for explanation and in an internal e-mail responded simply,
                                                596
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 610 of 789




                                                         Ultimately, Aprahamian’s approach

yielded results, and Taro retained the business at the higher pricing.

       2354. Similarly, on May 8, 2013, Cardinal e-mailed                of Taro stating that,

regarding Desonide,

                                                      forwarded the e-mail internally and

Aprahamian responded,

                                                                         Perfetto added,

       2355. Further, by the time the May 2013 Increases were publicly announced, Taro’s

competitors were already well on their way to implementing comparable price increases of their

own. For example, by May 1, 2013, the day that Taro published its increased WAC pricing,

Actavis had already conducted its own price increase analysis for Terconazole Cream and had

revised its contract pricing to follow the Taro increase.

       2356. Similarly, one day later on May 2, 2013, Kellum e-mailed the Sandoz Pricing

Committee recommending that Sandoz increase prices on six of the seven Sandoz products on

Taro’s May 2013 Increase list. The power point presentation that Kellum submitted to the

Committee contained no detailed price increase analysis and noted simply that Sandoz should

increase because Taro had raised prices on those products.

       2357. Over the next several months, and consistent with their ongoing understandings,

Taro's competitors – Sandoz, Perrigo, Actavis, Mylan, and Glenmark – followed Taro’s May

2013 Increases with increases of their own.

       2358. Consistent with past practice, the competitors also often spoke before they

followed with a price increase. By way of example, and as detailed in the chart above, Sandoz

followed Taro’s price increases on Alclometasone Cream and Carbamazepine ER with its own
                                                597
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 611 of 789




price increases on May 10, 2013, and Glenmark followed Taro’s and Sandoz’s price increases on

Alclometasone Cream shortly thereafter, on May 16, 2013.

       2359. Similarly, Sandoz followed the Taro price increases on Betamethasone

Dipropionate Cream and Lotion and Betamethasone Valerate Cream on July 28, 2013. In the

days leading up to the Sandoz price increase, Aprahamian exchanged several calls with CW-3,

including a call on July 23, 2013 that lasted three minutes. During that call, CW-3 conveyed to

Aprahamian that Sandoz would be increasing prices on several Taro products, including the

Betamethasone products.

       2360. Lastly, Perrigo followed the Taro price increases on Desonide Cream and

Ointment on May 21, 2013, and Actavis re-entered the Desonide Cream market and matched the

competitors’ pricing on August 15, 2013.

       2361. Consistent with their ongoing understandings, Taro exercised restraint, just as its

competitors had done, and did not poach customers from its competitors after they followed with

price increases of their own. For example, on May 23, 2013, Econdisc reached out to Taro

asking for a bid on Alclometasone Cream. Aprahamian asked               a Taro sales executive,

why Econdisc was looking for a bid, and          replied:




Aprahamian responded:                                 Consistent with Aprahamian’s directive, Taro

subsequently declined to bid on the business.

       2362. The competitors continued to communicate about the May 2013 Increase products

even after the competitors had followed the increases. These open lines of communication were



                                                598
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 612 of 789




important to ensure that the competitors did not run afoul of the delicate market share balance

they had achieved with each other.

        2363. For example, in September 2013,             of Taro called CW-4 of Sandoz to tell

her that Taro's Carbamazepine ER product was being held up at the border. As a result, Sandoz

would likely be receiving requests from Taro customers for the product. By conveying this to

CW-4,             was sending the message that Taro would lose customers if Sandoz sold too much,

and Taro would have no choice but to compete to get its market share back. This would disrupt

the market and cause prices to deteriorate across the board.

        2364. After speaking with            CW-4 sent an internal e-mail to multiple recipients,

including Kellum, stating:




        B.        Sandoz Coordinates with Aurobindo to Allocate Markets for Oxacillin
                  Sodium and Nafcillin Sodium Injectable Vials

        2365. Oxacillin Sodium (“Oxacillin”) and Nafcillin Sodium (“Nafcillin”) are separately

marketed antibiotics used to treat infections caused by penicillin-resistant staphylococci, among

other bacteria.

        2366. In 2012, Sagent Pharmaceuticals and Sandoz were the primary generic suppliers

of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began making plans to enter

the Nafcillin and Oxacillin markets as a third entrant.




                                                599
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 613 of 789




       2367. In advance of Aurobindo’s entry into those markets, on December 26, 2012 for

Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several times to discuss

pricing and the allocation of market share to the new entrant, Aurobindo. All the while, CW-6

kept his supervisor, Grauso, informed of his conversations with CW-3.

       2368. For example, on December 12, 2012, CW-6 called Grauso and they spoke for five

minutes. That set off a flurry of phone calls between CW-6 and CW-3, with nearly constant

reporting back by CW-6 to his supervisor, Grauso, as the two competitors orchestrated how to

avoid competition upon Aurobindo’s entry. These calls are detailed in the chart below:




       2369. Two weeks later, on December 26, 2012, Aurobindo received FDA approval to

market Nafcillin and published WAC pricing that essentially matched Sandoz’s WAC pricing.

On the date that Aurobindo received approval, and in the days surrounding the launch, CW-6

spoke several more times with CW-3 about the launch. As he had done before, CW-6 reported

back to Grauso what they had discussed. These calls are detailed in the chart below:




                                              600
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 614 of 789




       2370. The calls between the competitors continued into January 2013. On January 3,

2013, CW-6 spoke with Grauso three times for a total of twenty-five minutes. Twenty minutes

later, CW-3 called CW-6. The call lasted two minutes. The next morning, CW-6 spoke with

Grauso for four minutes. That same morning, CW-6 called CW-3 of Sandoz twice, with one call

lasting three minutes.

       2371. Two days later, on January 6, 2013, Sandoz put together a Monthly Business

review regarding its key products, including Nafcillin and Oxacillin. Regarding Oxacillin,

Sandoz noted that Aurobindo was               to be entering the market. Sandoz stated that its




       2372. Over the next several days, between January 7, 2013 and January 11, 2013, CW-6

and CW-3 spoke several more times by phone. After those calls, CW-6 promptly called Grauso

to keep him apprised of his discussions. These calls are detailed in the chart below:



                                               601
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 615 of 789




       2373. Two weeks later, on January 22, 2013, Aurobindo entered the Oxacillin market

and again published WAC pricing that essentially matched Sandoz’s WAC pricing. That same

day, CW-6 spoke with Grauso for ten minutes. Ten minutes after hanging up, CW-6 called CW-

3 of Sandoz. The call lasted one minute. Over the next two days, CW-6 and CW-3 shared five

more phone calls.

       2374. In an e-mail dated January 30, 2013, Sandoz noted that it had                      its

Oxacillin contract at Walgreens to the new entrant, Aurobindo. That same day, CW-3 and CW-6

spoke by phone for four minutes.

       C.      Glenmark Leads Price Increases on Ciclopirox Cream and Mometasone
               Furoate

       2375. As noted above, after Fougera exited the Ciclopirox market in 2012, G&W

colluded with Perrigo, Glenmark, and Fougera to coordinate its own entry into the market and

also to allocate that market and increase prices. As of May 2013, the primary competitors for

Ciclopirox Cream were Glenmark with 44% market share, Perrigo with 38%, and G&W with

16%.

       2376. Mometasone Furoate (“Mometasone”), also known by the brand name Elocon, is

a medium-strength corticosteroid used to treat skin conditions such as eczema, psoriasis,
                                               602
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 616 of 789




allergies, and rashes. Mometasone is available in several forms, including cream, ointment, and

solution.

       2377. As of May 2013, the same three competitors – Glenmark, Perrigo, and G&W –

controlled a majority of the market share on the various formulations of Mometasone.

       2378. Beginning as early as May 2, 2013, Glenmark began communicating with its

competitors, including G&W, to coordinate its May 2013 price increases. Over the next several

weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark, had multiple calls with

Vogel-Baylor of G&W during which they discussed and agreed to increase prices on Ciclopirox

Cream and the various formulations of Mometasone. Notably, prior to these calls, Vogel-Baylor

had never spoken to Brown before, according to the available phone records. These calls are

detailed in the chart below:




       2379. Similarly, Vogel-Baylor, as she had done in the past, used her contact, CW-6 –

then at Aurobindo – to communicate with             of Perrigo regarding the increases. As

discussed above, CW-6 had formerly worked at Fougera and developed relationships with

Vogel-Baylor and           of Perrigo during his tenure there. At this time, G&W and Aurobindo


                                              603
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 617 of 789




had no products that overlapped, and CW-6 and Vogel-Baylor were not social friends. These

communications are detailed in the chart below:




       2380. As a result of these conversations, Glenmark increased prices on Ciclopirox

Cream and Mometasone Cream, Ointment, and Solution on May 16, 2013. Soon thereafter,

G&W would follow with comparable increases of its own on Ciclopirox Cream and the various

formulations of Mometasone, and Perrigo would follow with an increase on Ciclopirox Cream.

       2381. Over the next several weeks, G&W consistently declined opportunities to reduce

pricing on the various formulations of Mometasone so as not to take advantage of the Glenmark

price increases.

       2382. For example, on May 15, 2013 – the day before the Glenmark price increases

would become effective and publicly visible –               , a G&W sales executive, e-mailed

Vogel- Baylor to inform her that ANDA was requesting decreased pricing on several products

because the prices were higher than their competitors. The list included Mometasone Solution

and listed Glenmark’s pre-increase pricing for Cardinal as the comparison price point. Knowing

                                                604
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 618 of 789




that Glenmark was increasing pricing on this product, Vogel-Baylor advised            that

G&W would not lower its pricing.

          2383. Similarly, on May 17, 2013, the day after the Glenmark increases became

effective, McKesson sent G&W a request for a bid on Mometasone Ointment because it

                                                          Vogel-Baylor asked the customer who

its incumbent was, and McKesson responded that it was Glenmark. Immediately upon receiving

this response, Vogel-Baylor called CW-5 of Glenmark. The call lasted less than one minute.

She then hung up and called Brown of Glenmark. That call lasted less than one minute. Fifteen

minutes later, Brown called Vogel-Baylor back, and they spoke for twelve minutes. Later that

day, Vogel-Baylor responded to McKesson and declined the opportunity, stating



          2384. The next business day, on May 20, 2013,            e-mailed Vogel-Baylor

asking,

                                                              Vogel-Baylor responded by

sending the following e-mail to            and others on the sales team:




                                               605
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 619 of 789




       2385. Later that day, ANDA e-mailed              asking if G&W was interested in

bidding on Ciclopirox Cream. Because G&W had slightly less than its fair share of the

Ciclopirox Cream market,            responded:

            ANDA provided the usage information and, the next day, on May 22, 2013,

          forwarded the request to Vogel-Baylor, along with some additional bid requests it had

received from other customers on other products. With regard to Ciclopirox Cream,




            Vogel-Baylor responded:




                                             606
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 620 of 789




       2386. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for Ciclopirox

Cream and the Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013,

Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than one minute each.

       2387. On May 29, 2013, Vogel-Baylor exchanged five calls with CW-5 and Brown of

Glenmark. That same day, G&W finalized its price increase notifications for Ciclopirox Cream

to send to its customers, including Publix and Walmart. Vogel-Baylor sent an internal e-mail to

the team stating:




       2388. Also on May 29, 2013, Target e-mailed               of G&W stating that the

customer had received a 250% price increase on another drug, Halobetasol, and asking whether

           could provide any insight into why.




       2389. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The calls

lasted four minutes and less than one minute, respectively.

       2390. On June 4, 2013, G&W sent price increase notifications to its customers regarding

the various Mometasone formulations. That same day, Vogel-Baylor called Brown. The call

lasted less than one minute.



                                                 607
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 621 of 789




       2391. On June 5, 2013, Pharmacy Select e-mailed               regarding the notification

and asked him to provide new WAC pricing for the Mometasone line of products.

forwarded the request to Vogel-Baylor asking,



       2392. G&W and Glenmark continued to coordinate even after their price increases. For

example, on June 5, 2013, Plaintiff Rite Aid, a G&W customer for Mometasone, asked

Glenmark whether it wanted to bid for the business because G&W had increased price. The next

day, on June 6, 2013, Brown of Glenmark called Vogel-Baylor, and they spoke for six minutes.

On June 7, 2013, Vogel-Baylor called Brown back. The call lasted less than one minute. That

same day, CW-5 e-mailed his colleagues Brown and Blashinsky regarding the Rite Aid

opportunity stating                                   Brown responded:



       2393. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and Blashinsky on

Saturday, June 8, 2013 stating:                                                          The

following Monday, on June 10, 2013, Brown called Vogel-Baylor. Vogel-Baylor returned the

call, and they spoke for more than six minutes. Within ten minutes of hanging up, and having

confirmed the pricing with his competitor, Brown e-mailed his colleagues with specific price

points that Glenmark should use to bid high and not take the Rite Aid business from G&W.

       D.      Nisha Patel’s First List of Increase Candidates: Adapalene Gel,
               Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril, Moexipril HCTZ,
               Pravastatin, and Ondansetron

       2394. As noted above, Patel’s first task at Teva was to identify drugs for which Teva

could increase prices by colluding with its competitors. Through her communications with

Teva’s competitors, Patel learned more about their planned price increases and entered into
                                                608
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 622 of 789




agreements for Teva to follow them. For example, a number of the drugs that Patel identified for

planned price increases were targeted because of the Glenmark price increases on Ciclopirox

Cream and Mometasone Ointment on May 16, 2013 (which Teva did not manufacture). On May

2, 2013, Patel spoke to her contacts at Glenmark, Actavis and Sandoz several times:




       2395. After one of her calls with CW-5 of Glenmark, Patel sent an internal e-mail to one

of her subordinates directing him to add six (6) different Glenmark drugs to Teva’s “high

priority” price increase list: Adapalene Gel, Nabumetone, Pravastatin, Ranitidine, Moexipril,

and Moexipril HCTZ. As discussed more fully below, these are all drugs for which Glenmark

eventually increased prices two weeks later, on May 16, 2013, and Teva followed with its own

price increases shortly thereafter.

       2396. Patel completed and sent her first formal list of recommended price increases to

her supervisor,           , on May 24, 2013. She sent the list via e-mail with an attached

spreadsheet entitled “Immediate PI File.” The attached list included twelve (12) different drugs

for which Patel recommended that Teva follow a “high quality” competitor’s price increase as

soon as possible. The spreadsheet also revealed competitively sensitive information about future

pricing and bidding practices of several of Teva’s high quality competitors—information that

Patel could have only learned through her discussions with those competitors. The relevant

columns from that spreadsheet are set forth below:



                                               609
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 623 of 789




       2397. For every one of the relevant drugs on the list, Patel or another executive at Teva

spoke frequently with Teva’s competitors in the days and weeks leading up to May 24, 2013.

(The increases on Fluocinonide and Pravastatin have been discussed in more detail above.)

During these communications, Teva and its competitors agreed to fix prices and avoid competing

with each other in the markets for the identified drugs. Patel knew before she even began her

employment at Teva that some of these drugs—including the multiple formulations of

Fluocinonide—were price increase candidates because of communications she had already had

with Aprahamian of Taro.

       2398. The following graphic summarizes some of the calls related to each of the

respective competitors leading up to May 24, 2013:




                                              610
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 624 of 789




        2399. The “Immediate PI File,” including the competitively sensitive information Patel

had obtained from competitors, was sent by Patel’s supervisor            to Maureen

Cavanaugh—at that time the Senior Vice President of Sales and Marketing at Teva—on May 27,

2013. Cavanaugh adopted and approved Patel’s price increase recommendations on May 28,

2013.

        2400. The Teva price increases for the drugs identified in Patel’s May 24, 2013

“Immediate PI File” went into effect on July 3, 2013. Patel went to great lengths to coordinate

these price increases with competitors prior to sending the list to        on May 24, 2013.

Some illustrative examples of that coordination are set forth below.




                                                611
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 625 of 789




               1.      Glenmark

       2401. As noted above, a number of the drugs identified in the “Immediate PI File” were

targeted because of the Glenmark price increases on Ciclopirox Cream and Mometasone

Ointment on May 16, 2013 (described above). As soon as Patel started at Teva, she began to

identify price increase candidates through her conversations with various sales and marketing

executives at Glenmark, including:

   x   CW-5: 4 calls on 5/2/13 (5:02; 0:06; 7:18; and 11:39), calls on 5/3/13 (1:53 and 0:06); 1

       text message on 5/3/13; and

   x                     : 3 calls on 5/6/13 (6:45; 20:44; 8:39); 2 calls on 5/7/13 (7:59 and 1:03).

       2402. For example, early in the morning on May 2, 2013, Patel informed a colleague

that she expected to have some new drugs to add to the price increase list imminently:




       2403. Less than fifteen minutes later, Patel received a call from CW-5 of Glenmark, and

the two spoke for just over five (5) minutes. Shortly after that call, at 7:44 a.m., Patel sent a

follow-up e-mail where she identified six different “high priority” Glenmark drugs to add to the

price increase list, including: Adapalene Gel, Nabumetone, Pravastatin, Ranitidine, Moexipril,

and Moexipril HCTZ. Glenmark had not yet increased price on any of those drugs, nor had it

sent any notices to customers indicating that it would be doing so (and would not send such

notices until May 15, 2013).
                                                 612
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 626 of 789




       2404. As the Glenmark price increases were approaching, Patel took steps to make sure

that Teva did not undermine its competitor’s action. During the morning on May 15, 2013, in

anticipation of the Glenmark price increases that had not yet been implemented or made public,

Patel instructed her Teva colleagues to alert her of any requests by customers for pricing relating

to eight different Glenmark drugs:




       2405. In accordance with the fair share understanding outlined above, Patel wanted to

be careful to avoid obtaining any market share from Glenmark after the price increases.




                                               613
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 627 of 789




       2406. Following the normal pattern, Patel also spoke to CW-5 of Glenmark for nearly

six (6) minutes the next day, May 16, 2013—the day of the Glenmark price increases. Effective

that day, Glenmark increased price on the following drugs where there was an overlap with

Teva: Adapalene Gel, Nabumetone, Fluconazole Tablets, Ranitidine, Moexipril, Moexipril

HCTZ, Pravastatin, and Ondansetron. Patel also spoke to CW-5 and               at Glenmark

multiple times on May 17, 2013.

       2407. After the implementation of the Glenmark price increases on May 16, 2013, and

before Teva had the opportunity to follow those increases, Teva was approached by several

customers looking for a lower price. Teva refused to bid on most of these solicitations in order

to maintain market stability. When it did provide a customer with a bid, Teva intentionally bid

high so that it would not win the business. As Patel stated to a Teva colleague when a large

wholesaler approached Teva about bidding on several Glenmark increase drugs: “IF we bid, we

need to bid high, or we will disturb the market.”

       2408. Patel did not immediately include all of the Glenmark price increase drugs on

Teva’s price increase list, however, because certain drugs involved competitors that were not of

the highest “quality.” For these drugs, a little more work (and communication) was required

before Patel would feel comfortable moving forward with a price increase.

       2409. For example, the market for Fluconazole Tablets included Greenstone as a

competitor (albeit with relatively low market share) in addition to Teva and Glenmark. As of

Friday, May 17, 2013, Patel had not yet decided whether Teva should follow the Glenmark price

increase on Fluconazole, fearing that Greenstone might not be a responsible competitor. In an

internal e-mail that day, Patel indicated to colleagues—including her supervisor,          —that

she was “[g]athering some revised intel” about Fluconazole in order to determine next steps.
                                               614
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 628 of 789




The following Monday, May 20, Patel called Robin Hatosy, a national account manager at

Greenstone, but was unable to connect. Patel was ultimately not able to communicate with

Hatosy by phone until May 28, 2013, when the two had a twenty-one (21) minute call. The next

day after speaking to Hatosy—May 29, 2013—Patel promptly added Fluconazole to the Teva

price increase list.

        2410. As discussed more fully below, Teva followed the Glenmark price increase for

Fluconazole Tablets on July 3, 2013. That same day, Patel spoke to Hatosy for nearly sixteen

(16) minutes; she also spoke to CW-5 at Glenmark for almost five (5) minutes. The Teva price

increases were a staggering 875%–1,570%, depending on the dosage strength. Greenstone then

followed with an increase of its own on August 16, 2013. Patel coordinated those increases with

both Glenmark and Greenstone.

        2411. The price increase on Fluconazole Tablets is also reflective of how the

overarching conspiracy operated. The massive price increase on Fluconazole Tablets led to two

additional market entrants: Citron and Dr. Reddy’s. When both of these competitors entered the

market for Fluconazole Tablets, they spoke with the existing entrants to arrange for their “Fair

Share” and to prevent competition for the drug. For example,

(both senior sales executives at Citron) spoke with                 of Teva and Jim Grauso of

Glenmark to coordinate Citron’s entry into the market. Similarly, Nisha Patel spoke with

        (a senior sales executive at Dr. Reddy’s) to coordinate Dr. Reddy’s entry. As a result of

these communications and the overarching fair share agreement, the market for Fluconazole

Tablets went from three competitors to five, but the supracompetitive pricing remained in effect.




                                               615
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 629 of 789




                2.      Sandoz

        2412. In her May 24 “Immediate PI File,” Patel included competitively sensitive

information about the drug Nabumetone, indicating that she was confident following Glenmark’s

increase because Sandoz was “bidding high” on that drug. In other words, Sandoz would

provide cover bids that were too high to be successful, so that Sandoz would not take its

competitors’ market share even if it did not take its own price increase. Patel had spoken to CW-

1 for nearly twenty-five (25) minutes on May 15, 2013, and again for more than eighteen (18)

minutes on May 20, 2013, during which time she learned this information.

        2413. Patel also likely gained comfort from the fact that Sandoz had, one year earlier,

colluded with Dr. Reddy’s to increase prices on Ranitidine HCL capsules, when

of Sandoz and                 of Dr. Reddy’s spoke twice in March 2012, just after the companies

had announced 50% price increases on that drug. Thus, Sandoz’s collusion with another

competitor helped facilitate collusion between Sandoz and Teva on Nabumetone and Ranitidine

HCL.

        2414. In May 2013, Sandoz was also internally discussing its “bidding high” strategy

for Nabumetone. Two days before Patel sent the “Immediate PI File” to her supervisor, a

Sandoz pricing analyst sent the following e-mail to Kellum and CW-1 confirming the strategy:




        2415. Patel continued to coordinate with CW-1 and other competitors about increasing

prices for drugs on the list even after she sent it to        on May 24, 2013. For example, at
                                                  616
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 630 of 789




8:15 a.m. on May 30, 2013, Patel spoke to CW-5 at Glenmark for nearly twelve (12) minutes.

Immediately after hanging up the phone, Patel called CW-1 at Sandoz to discuss Glenmark’s

increase on the drug Ranitidine and Teva’s plans to follow that increase (Sandoz was also in the

market for Ranitidine). She left CW-1 a voicemail, and he called her back promptly. Patel and

CW-1 then had several substantive telephone calls over the next half hour.

        2416. After these conversations with Patel, at 10:02 a.m., CW-1 sent an e-mail to

Kellum indicating that he believed there would be price increases in the pipeline with respect to

Ranitidine, and suggesting a potentially substantial increase in Sandoz’s price:




        2417. Concurrent to Patel’s outreach to Sandoz and Glenmark, Rekenthaler reached out

to his friend                  , the VP of sales at Amneal to confirm that it would also follow

Glenmark’s price increase on Ranitidine HCL capsules. Rekenthaler received confirmation from

Amneal that it was also on board in late May 2013.

        2418. The communication between Patel and CW-1 about competitively sensitive

information was constant and unrelenting during this period. For example, in June 2013, Teva

was “attempting to understand how [its] pricing for Isoniazid compares to the rest of the market.”


                                               617
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 631 of 789




On June 11, 2013,              , a Teva marketing representative, asked Patel whether she was

“aware of any competitive market intel for this family?” According to the marketing

representative, Sandoz was also in the market for Isoniazid and had “drastically increased their

pricing” in January 2013. Patel responded: “I will try to get the scoop on Sandoz pricing

tomorrow. When do you need this by?”

       2419. The next day, June 12, 2013, Patel exchanged at least five (5) calls with CW-1 at

Sandoz, including those listed below:




       2420. At 8:27 a.m., after the first two of the phone calls listed above, Patel sent the

following e-mail clarifying some of the information that               had provided, reflecting

some of the conversations about market share she was having with CW-1:




                                               618
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 632 of 789




       2421. Later that day, at 3:21 p.m., Patel passed along additional information with

specific price points she had received from CW-1 at Sandoz:




       2422. As discussed more fully below in Section XIII.I, Teva ultimately increased price

on Isoniazid on January 28, 2015 – in coordination with Sandoz. Patel spoke to CW-1 for more

than sixteen (16) minutes shortly before the increase on January 22, 2015.

               3.     Taro

       2423. Patel noted in her May 24, 2013 “Immediate PI File” that for the drug Adapalene

Gel, she was confident in following the Glenmark price increase because there were also

“[r]umors of a Taro increase” on that drug. In addition to Teva and Glenmark, Taro was the only

other competitor in the market for Adapalene Gel at that time. Patel had heard the “rumors”

about a Taro increase directly from Aprahamian, the Vice President of Sales and Marketing at

Taro. During a nearly eleven (11) minute phone conversation between the two on May 22, 2013,

the competitors agreed to follow the Glenmark increase. This was the first call between Patel

and Aprahamian since Patel joined Teva.

       2424. Shortly after the phone call with Patel, Aprahamian made an internal request for a

report with specific information about Adapalene Gel in order to evaluate a potential Taro

increase on the drug, including volume and pricing. Aprahamian indicated that the reason for his

request was that the “[r]umor mill has some price changes in the market.”



                                              619
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 633 of 789




       2425. The next day, May 23, 2013, Aprahamian directed a Taro employee to implement

a price increase on Adapalene Gel:




       2426. Exactly one week after the call between Patel and Aprahamian, on May 29, 2013,

Taro increased its price on Adapalene Gel. As discussed below, Teva followed with its own

price increase on July 3, 2013, which was coordinated with both Glenmark and Taro.

       E.      Nisha Patel’s July 3, 2013 Price Increases: Adapalene Gel, Cefaclor ER
               Tablets, Cefadroxil Tablets, Cefdinir Capsules and Oral Suspension,
               Cefprozil Tablets, Cimetidine Tablets, Doxazosin Mesylate Tablets,
               Fluconazole Tablets, Fluocinonide Cream, Gel, and Ointment, Methotrexate
               Tablets, Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets,
               Nabumetone Tablets, Nadolol Tablets, Oxybutynin Chloride Tablets,
               Prazosin HCL Capsules, and Ranitidine HCL Tablets

       2427. Teva implemented its first formal set of price increases using Patel’s high-quality

competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of

the drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several

others had been added in the interim. Patel scheduled a conference call for the day before the

price increases to discuss those increases with members of Teva’s sales and pricing departments:




                                               620
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 634 of 789




       2428. Following the now-established pattern, Patel and/or Green spoke to every

important competitor in the days and weeks leading up to the July 3, 2013 Teva price increase to

coordinate the increases and reiterate the understanding already in place with those competitors.


                                               621
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 635 of 789




       2429. The following graphic details some of the calls between Teva representatives and

Teva’s competitors in the days and weeks leading up to the July 3, 2013, price increase, color

coded to show the calls with specific competitors relating to each drug:




       2430. The only drugs that Patel or Green did not coordinate with Teva’s competitors

(those not highlighted in the graphic above) were drugs where Teva was exclusive—i.e., had no

competitors.

       2431. Patel—and other executives at Teva—went to great efforts to coordinate these

price increases with competitors prior to July 3, 2013. Some illustrative examples of generic

drugs that were added to the list after May 24, 2013 are set forth in more detail below.



                                               622
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 636 of 789




               1.     Upsher-Smith

       2432. On June 13, 2013, as Patel was in the process of finalizing the Teva price increase

list, she learned that Defendant Upsher-Smith had increased its listed WAC prices for the drug

Oxybutynin Chloride Tablets.

       2433. Oxybutynin Chloride, also known by the brand name Ditropan XL, is a

medication used to treat certain bladder and urinary conditions. Belonging to a class of drugs

called antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help decrease

problems of urgency and frequent urination.

       2434. Apotex, Par, Teva, and Upsher-Smith dominated the market for Oxybutynin

Chloride during the time period relevant to this Complaint.

       2435. On June 13, 2013,                of Teva sent an e-mail to several Teva employees,

including Patel, asking them to “share any competitive intelligence you may have or receive”

regarding Oxybutynin Chloride. At that time, Teva had been considering whether to delete the

drug from its inventory, due to low supply and profitability. One factor that could potentially

change that calculus for Teva was the ability to implement a significant price increase. On June

14, 2013, while considering whether to change Teva’s plan to delete the drug, a Teva employee

asked Patel whether she could “provide an estimate of the pricing we might secure business at?”

       2436. On June 15, 2013, Patel exchanged six (6) text messages with                    , the

Senior Director of National Accounts at Upsher-Smith. Around this same time,

– a Vice President of Sales at Par – was in contact with             , the Senior National

Accounts Manager at Upsher-Smith.

       2437. Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large part because

of her relationship and understanding with                  In the week before she began her
                                                623
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 637 of 789




employment at Teva (after leaving her previous employment), Patel and               xchanged

several text messages. During her first week on the job, as she was beginning to identify price

increase candidates and high quality competitors, Patel spoke to           on April 29, 2013 for

nearly twenty (20) minutes. During these initial communications, the two competitors reached

an understanding that Teva and Upsher-Smith would follow each other’s price increases. This

understanding resulted in Upsher-Smith receiving a +2 “quality competitor” ranking from Patel.

       2438. On June 19, 2013, Teva learned that Apotex also increased its price for that drug.

As a result, a national account executive at Teva sent an e-mail to Patel stating: “Did you know

about the Oxybutynin? We have small share, but huge increase there!” Patel responded: “Yes,

heard late last week. The train is moving so fast, I’m worried we won’t get on!” That same day,

Patel instructed a colleague to add Oxybutynin Chloride to the Teva price increase list and began

taking steps to implement the increase.

       2439. On July 3, 2013, Teva implemented a price increase ranging between 1,100%–

1,500% on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the

list, Teva would not have increased its price without the existence of the fair share agreement,

which provided the rules for the industry and generally prevented competitors from stealing

market share from each other.

               2.     Mylan

       2440. Immediately after she began at Teva, Patel began to investigate Mylan drugs as a

potential source for coordinated price increases. For example, on May 6, 2013, as she was

creating the list of “Immediate PI” candidates, Patel sent Green an e-mail with an attached

spreadsheet titled “Price Increase Candidate Competitive Landscape.” Patel asked Green to

“gather as much market intelligence as possible” for certain, specific items that she had
                                               624
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 638 of 789




highlighted in blue, including nine (9) Mylan drugs: Tolmetin Sodium Capsules; Doxazosin

Mesylate Tablets; Methotrexate Tablets; Diltiazem HCL Tablets; Flurbiprofen Tablets; Nadolol

Tablets; Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; and Estradiol Tablets.

        2441. The next day, May 7, 2013, Green spoke to Nesta at Mylan three times, including

one call lasting more than eleven (11) minutes. Green also called Patel twice that day to report

on what he had learned. Green and Nesta also spoke a number of times over the next several

days, including on May 8 (3:46), May 9 (4:05), and May 10, 2013 (0:28; 10:46 and 2:19).

        2442. On May 14, 2013, Patel asked several Teva national account managers, including

Green, to obtain “price points” on certain Mylan drugs including Cimetidine and Nadolol in

preparation for a potential price increase. She indicated internally to another Teva colleague that

she was expecting “additional Mylan intel” and that she was expecting Mylan “to take an

additional increase” on those items. On May 17, 2013, Green spoke to Nesta six (6) times,

including calls lasting 11:50, 2:23, 4:25, and 16:02.

        2443. On May 29, 2013, after a discussion with Cavanaugh, Patel added four Mylan

drugs to the Teva price increase list: Nadolol, Cimetidine, Prazosin, and Methotrexate.

        2444. For Methotrexate, Par had already increased its prices in February 2013, and

West-Ward followed this price increase on May 15, 2013. Consistent with the “Fair Share”

agreement, Par knew it could lead this price increase without losing market share, and West-

Ward also knew that it could follow Par’s increase without losing share to Mylan or Teva as

well.

        2445. Discussions between Green and Nesta about specific drugs continued into June, as

Mylan was also preparing for its own major price increase on a number of drugs. From June 24

through June 28, 2013, for example, Green and Nesta had at least the following telephone calls:
                                                625
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 639 of 789




        2446. On June 26, 2013, in the midst of this flurry of communications between Teva

and Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel’s

colleagues sent her a suggestion with the following list of potential drugs to add to the price

increase list:




        2447. In response, Patel’s supervisor,             of Teva, commented that “Ketoprofen

would have a high likelihood of success.” Patel also responded favorably with regard to some of

the drugs, alluding to the fact that she had inside information about at least Ketoprofen:




        2448. At that time, Nystatin was not considered a strong candidate for a price increase

because of the quality of the competitors in the market. As discussed more fully below, those



                                                 626
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 640 of 789




dynamics would later change after Patel struck up a collusive relationship with a high-level

executive at Heritage.

       2449. Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac and

Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2, 2013. Teva then

quickly followed with its own price increase for both drugs (and others) on August 9, 2013. As

discussed more fully below, those price increases were closely coordinated and agreed to by

Teva and Mylan.

       2450. At the end of the flurry of phone communications between Teva and Mylan

described above, on June 28, 2013, Green and Nesta had a four (4) minute call starting at 10:59

a.m. Within minutes after that call, Patel sent the following e-mail internally at Teva:




       2451. Patel obtained this information directly from Green but got one significant point

wrong (which confirms that she had advance notice of the Mylan increase). In actuality, Mylan

did not announce the price increases until the following Monday, July 1, 2013—with an effective

date of July 2, 2013.



                                                627
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 641 of 789




       2452. “Rumors” was a term consistently used by Patel in e-mails to camouflage the fact

that she and her co-conspirators within Teva were communicating with competitors about future

price increases. She used the term when discussing Taro in the May 24, 2013 “Immediate PI”

spreadsheet, after speaking with Aprahamian and before Taro raised its price on Adapalene Gel.

She used it again on June 26, 2013—after Green and Nesta spoke several times in advance of

Mylan’s price increase on Ketoprofen.

       2453. Similarly, on July 2, 2013—the day before Teva’s price increases (including for

the drug Methotrexate) went into effect—a colleague asked Patel how Teva’s competitors’

pricing compared with regard to Methotrexate. Patel responded that Mylan’s pricing was a little

low on that drug, “but we are hearing rumors of them taking another increase,” so Teva felt

comfortable increasing the price of that drug on July 3, 2013. These “rumors,” which were

based on the direct communications between Green and Nesta noted above, again turned out to

be accurate: Mylan increased its price of Methotrexate, pursuant to its agreement with Teva, on

November 15, 2013.

       2454. Moreover, this collusion between Teva and Mylan – two of the largest generic

manufacturers in the country – facilitated collusion with smaller companies as well. At the same

time that senior executives from Teva and Mylan were speaking, both companies were also

coordinating with other competitors (and potential competitors) for the drugs being allocated

between Teva and Mylan. For example, Rekenthaler of Teva spoke a number of times with

             of Par at the same time that Patel and Green were discussing the Doxazosin

Mesylate price increase with Nesta of Mylan. When Par – which already had an ANDA for the

drug – reentered the market in early 2014, it matched the supracompetitive pricing set by Teva,

Mylan, and Apotex. Similarly,                   of Mylan coordinated Greenstone’s entry into
                                              628
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 642 of 789




the market through discussions with                   of Greenstone. The two spoke a number of

times between April and July 2014, in advance of Greenstone’s August 2014 entry into the

Doxazosin Mesylate market. And in both instances, this coordination between Mylan and Teva

allowed the new competitors to enter the market and gain market share without disturbing the

supracompetitive pricing.

                 3.     Sandoz

          2455. After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz

sought to obtain a “comprehensive list of items” increased so that it would “not respond to

something adversely” by inappropriately competing for market share on any of those drugs.

Sandoz executives had previously conveyed to their counterparts at both Mylan and Teva that

Sandoz would follow their price increases and not steal their customers after an increase.

Obtaining the comprehensive list of price increase drugs was an effort by Sandoz to ensure it was

aware of every increase taken by both competitors so it could live up to its end of the bargain.

          2456. On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call

around to the [Sandoz directors of national accounts] to try and gather a comprehensive list of

items.”

          2457. Pursuant to that direction, on July 15, 2013, CW-2 of Sandoz called Rekenthaler

at Teva and left a message. Rekenthaler called CW-2 back immediately and the two had a three

(3) minute conversation during which CW-2 asked Rekenthaler to provide him with a full,

comprehensive list of all the Teva price increase drugs—not just those drugs where Teva

overlapped with Sandoz. Rekenthaler complied. Understanding that it was improper to share

competitively sensitive pricing information with a competitor, and in an effort to conceal such

conduct, Rekenthaler first sent the Teva price increase list from his Teva work e-mail account to
                                                629
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 643 of 789




a personal e-mail account, and then forwarded the list from his personal e-mail account to CW-

2’s personal e-mail account:




                                              630
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 644 of 789




       2458. CW-2 later called CW-1 and conveyed the information orally to CW-1, who

transcribed the information into a spreadsheet.

       2459. One of the drugs that both Teva and Mylan increased the price of in early July

2013 was Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva

increase, CW-1 sent Patel a congratulatory message regarding the increase.

       F.      Summer 2013: Sandoz and Mylan Coordinate to Orchestrate Price Increases
               on Diltiazem HCL, Haloperidol, Clomipramine, Tizanidine, Levothyroxine,
               and Nadolol

       2460. Patel’s efforts to coordinate the July 2013 Price increases also helped facilitate

additional collusion between Mylan and Sandoz. After Mylan and Teva implemented significant

price increases in early July 2013, Sandoz executives sought to obtain a “comprehensive list” of

those Teva and Mylan price increases. Sandoz sought this information because it did not want to

accidentally compete for market share on any of the Teva or Mylan drugs that overlapped with

Sandoz.

       2461. To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to

investigate [the] list of Mylan and Teva increase items.”

       2462. That same day, as detailed above, CW-2 contacted his counterpart at Teva,

Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along with the

percentage increases for each. Similarly, on July 16, 2013, CW-4 called her contact at Mylan,

Nesta. The call lasted two-and-a-half (2.5) minutes. Thirty minutes later, Nesta returned the

call, and they spoke for nearly nineteen (19) minutes.

       2463. During those two calls, CW-4 asked Nesta to identify the drugs Mylan had

increased prices on so that Sandoz could follow with its own price increase. Nesta provided
                                                  631
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 645 of 789




CW-4 with a list of drugs, highlighting that the Nadolol price increase would be large. Nesta

also emphasized that Mylan did not appreciate having its prices challenged and that prices should

be kept high. After the phone call ended, CW-4 sent the July 2013 e-mail to her superiors.

       2464. For at least one drug on the list—Haloperidol—Mylan had yet to raise price at the

time of the July 2013 E-mail. Indeed, Mylan would not raise price on this product until August

9, 2013. On that date, Mylan also raised the price on Levothyroxine, a drug on the list that was

also increased by Mylan in January 2013, and at least two other Sandoz overlap drugs not on the

list—Trifluoperazine HCL and Benazepril HCTZ.

       2465. Over the next several months, and consistent with their understanding, Sandoz

declined to bid and take business from Mylan customers (except in one instance where Mylan

had more than its fair share) and raised prices to match Mylan on a number of products. Some

examples of this conduct are detailed below.

       2466. Additionally, consistent with the overarching conspiracy’s Fair Share principles,

the price increases attracted new market entrants without any resulting price competition. For

example, Zydus entered the market for Haloperidol in late 2014, and Kevin Green communicated

frequently with Nesta to ensure that Zydus obtained market share without eroding market

pricing.

       1.      Haloperidol and Trifluoperazine HCL

       2467. Haloperidol, also known by the brand name Haldol, and Trifluoperazine HCL,

also known by the brand name Stelazine, are antipsychotic drugs that are used to treat disorders

such as schizophrenia and Tourette syndrome.

       2468. On August 6, 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls

were less than a minute long. Three days later, on August 9, 2013, Mylan implemented
                                               632
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 646 of 789




significant price increases on both Haloperidol and Trifluoperazine HCL. For Haloperidol,

Mylan increased the WAC price by 250% on several formulations. For Trifluoperazine HCL,

Mylan increased the WAC price by 80% on all formulations.

       2469. On August 19, 2013,                         , a national account executive at Sandoz,

sent an internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine

and that Sandoz needed to “rationalize the market.”

       2470. On August 22, 2013, CW-2 e-mailed Kellum stating that CVS “wanted to know if

we will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial increases.”

Kellum forwarded the request to CW-1 and                     , a pricing manager at Sandoz.

        responded, “I believe the answer is yes?? We bid at current price in RFP and did not go

after this business. I would answer yes. Thoughts?” CW-1 replied that he would obtain the

pricing data, “but I would imagine we will be fast followers.”

       2471. On September 18, 2013, CW-1 e-mailed Kellum with his price increase analyses

for Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated that Mylan had a

72% market share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine HCL, CW-1

stated that “Mylan has 73% and we have 24%. This is a no brainer.”

       2472. On September 25, 2013, Walgreens, a Mylan customer, e-mailed Sandoz asking

for bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail explaining that

“Mylan took a price increase on this product. That’s why he is asking. We are currently

evaluating tak[ing] one ourselves.”

       2473. On October 2, 2013, CW-1 e-mailed                          , the Sandoz national

account executive assigned to Walgreens, directing               to not only decline to bid at

Walgreens, but also lie about the reason for doing so:
                                               633
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 647 of 789




       2474. Over the next several days, CW-4 and Nesta spoke by phone several times. These

communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had not

communicated by phone since August 6, 2013.




       2475. On October 15, 2013 (the day after the last of the phone calls noted above), CW-1

e-mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on

Haloperidol and Trifluoperazine HCL. After reviewing the e-mail,                , a senior

executive responsible for business planning at Sandoz, recommended approval of the

Haloperidol price increase, but advised that Sandoz wait to increase the price of Trifluoperazine

HCL until January 2014 because of price protection penalties that would be triggered if Sandoz

increased in October 2013. As        explained, “I understand that both price increases have been

taken by Mylan in August and we are the followers. We might be sending the wrong signal to

                                               634
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 648 of 789




Mylan by not following promptly however 1.6m top/bottom-line hit with no upside is too big to

swallow.”

       2476. Ultimately, Sandoz followed               recommendation and increased its WAC

pricing on Haloperidol to match Mylan’s pricing on October 25, 2013, but waited to follow on

Trifluoperazine HCL until January 31, 2014.

       2.      Tizanidine

       2477. Tizanidine, also known by the brand name Zanaflex, is used to treat muscle

spasticity due to spinal cord injury or multiple sclerosis.

       2478. Tizanidine was a drug that had been on the market for many years and whose

price had eroded as many competitors entered and exited the market depending on the

profitability of the drug. As of May 2013, Defendants Apotex, Dr. Reddy’s, Mylan, Sandoz, and

Sun were in the market for Tizanidine. Dr. Reddy’s led the increase on this product in early May

2013, increasing its WAC price and raising contract pricing tenfold, and by July 2013, Apotex,

Mylan, Sandoz, and Sun each followed the price increase.

       2479. Sandoz was thrilled when it learned that Dr. Reddy’s had increased its price on

Tizanidine. For example, on May 10, 2013,                       , a national account executive at

Sandoz, sent an internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just

took a price increase on Tizanidine! Pricing on the 2 & 4mg 150ct went from $4.50 to $45.00. . .

. We should secure confirmation but if this is true it would be very positive ….” Kellum

responded: “Wow! Thank you.” Kellum then quickly sent out a directive to the team to

“[p]lease put the product on strict allocation to forecast. Pricing Team – no new offers.”

       2480. On May 13, 2013, Dr. Reddy’s published its new WAC pricing for Tizanidine.

That same day, Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes. Two days
                                                 635
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 649 of 789




later, CW-1 of Sandoz sent an internal e-mail to Kellum regarding “Tizanidine” stating “[l]et’s

discuss.”

       2481. On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on

several formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s

WAC increases were significant—ranging from 248% to 344%, depending on the formulation.

In the days leading up to the Sandoz increase, Nesta of Mylan exchanged phone calls with both

CW-4 of Sandoz and                , a national account executive at Dr. Reddy’s, to coordinate the

price increase regarding Tizanidine. At least some of those calls are set forth in the table below:




       2482. Notably, after this, Nesta would not speak with            again until three months

later in August 2013.

       2483. On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it

wanted to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-

1 and Kellum asking: “[a]re we considering additional Tizanidine market share? I’m assuming

are [sic] intent is not to be disruptive at this time.” A few minutes later, Nesta called CW-4 at

Sandoz and they spoke for nearly thirteen (13) minutes. Later that day, CW-1 replied to CW-3’s

e-mail stating: “[w]e will sit tight for now.” CW-3 then responded to Omnicare, stating that

“[a]lthough we are not in a back order situation we cannot assume additional usage at this time.

If this were to change I will let you know.”

                                                636
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 650 of 789




        2484. On June 11, 2013,                  , Dr. Reddy’s Director of National Accounts,

spoke to            , Apotex National Account Manager, for approximately thirteen (13) minutes.

Upon information and belief, the purpose of this call was to confirm that Apotex would support

the “Fair Share” agreement and follow Dr. Reddy’s price increase (which Apotex subsequently

did).

        2485. On June 14, 2013, Anda, a wholesale customer, e-mailed                    of Dr.

Reddy’s asking “[d]id mylan follow your increase?”            responded, “We’ve heard they did.”

        had learned of Mylan’s intent to follow the price increase through his prior

communications with Nesta. However, Mylan had not actually raised its price on Tizanidine at

the time of the inquiry and would not do so until July 2, 2013.

        2486. On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

requesting a bid for Tizanidine.         forwarded the request                         , a marketing

executive at Dr. Reddy’s, stating: “I’m assuming they got a price increase.”

responded: “I think, given the market situation and us leading the price adjustment, I think, we

should not go behind additional market share since it will erode the market even further.”

replied: “[y]eah, I was just sending it as an FYI, no intention to bid.” Dr. Reddy’s informed

Sun’s Marketing Director that it would not bid for Meijer’s business two days later. A few

weeks later, Meijer forwarded the same request to Sandoz. Sandoz’s response was similar: “[w]e

cannot supply unfortunately.”

        G.     Enalapril Maleate

        2487. Immediately after the July 3, 2013, price increases, Patel began preparing for

what she called “Round 2”—another large set of Teva price increases. In the interim, however,



                                                637
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 651 of 789




Teva was presented with an opportunity to coordinate a price increase with competitors on a

single drug—Enalapril Maleate Tablets.

       2488. Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec, is a drug

belonging to the class called ACE inhibitors, and is used to treat high blood pressure.

       2489. Mylan previously increased its price for Enalapril effective July 2, 2013. At that

time, there were only three manufacturers in the market: Mylan, Teva, and Wockhardt.

Enalapril was on the list of drugs slated for a price increase that Teva had received from Mylan

in June 2013, before those price increases were put into effect.

       2490. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request

from a customer for a lower price on Enalapril. Interestingly, the customer indicated that the

request was due to Wockhardt having supply problems, not because of the Mylan increase.

          of Teva confirmed that Enalapril “was on the Mylan increase communicated last week.

They took a ~75% increase to WAC.”

       2491. The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Green and Nesta had two phone calls, including one

lasting almost sixteen (16) minutes. The next day, July 11, 2013, Green and Nesta spoke two

more times. During these conversations, Nesta explained to Green that Wockhardt had agreed to

follow the Mylan price increase on Enalapril. This information sparked the following e-mail

exchange between Green and Patel (starting from the bottom):




                                                638
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 652 of 789




       2492. As it turned out, there must have been a miscommunication between Green and

Nesta because, although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

yet had the opportunity to do so as of July 11, 2013.

       2493. On Friday, July 12, 2013,                  , a national account executive at Teva,

asked Patel whether Teva was “planning on increasing [its price for Enalapril]?” Patel

responded: “I hope to increase, but we’re gathering all the facts before making a determination.”

      then inquired whether Teva would make an offer to the customer, and Patel responded:

“Not sure yet. Need some time. We’re exploring the possibility of an increase just on this item .

. . in the near future. Maybe next week.”

       2494. That same day, Patel and Green each started “exploring the possibility” and

“gathering the facts” by reaching out to Teva’s two competitors for Enalapril. Patel called Nesta


                                               639
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 653 of 789




of Mylan directly and they spoke three times, including calls lasting six (6) and five (5) minutes.

Patel likely called Nesta directly in this instance because Green was attending the PBA Health4

Conference at the Sheraton Overland Park, Overland Park, Kansas, where he was participating in

a golf outing. Upon information and belief,               , a senior national account executive at

Wockhardt, attended the same conference, and likely spoke directly to Green either at the golf

outing during the day or the trade show at night, because at 12:40 a.m. that evening (now the

morning of July 13, 2013),         created a contact on his cell phone with Green’s cell phone

number in it.

       2495. On Sunday, July 14, 2013, after Green returned home from the conference, Green

and Patel spoke three times, including one call lasting twenty-one (21) minutes. During these

calls, Green conveyed to Patel what he had learned from           that Wockhardt planned to

follow the Mylan price increase.

       2496. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a

Teva executive stating: “new developments…heard that Wockhardt is taking an increase today

or tomorrow.” At the same time, Wockhardt began planning to raise the price of Enalapril and

sought to confirm specific price points for the increase. Internally, Wockhardt employees

understood that        would try to obtain price points from a competitor. That morning,

of Wockhardt called Green for a one (1) minute call; shortly thereafter, Green returned the call

and they spoke for two (2) more minutes. At 9:57 a.m. that morning,           reported internally

the specific price ranges that he had obtained from Green.

       2497. Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On



                                                640
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 654 of 789




Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor         ,

again using the term “rumors” to obfuscate the true source of her information:




That same day, Nesta called Patel and left a voicemail.

       2498. Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

promptly approved the price increase. That same day, July 16, 2013, Patel then scheduled a

“Price Increase Discussion” with members of Teva’s sales and pricing teams, and sent the

following agenda:




                                               641
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 655 of 789




       2499. Teva and Wockhardt simultaneously implemented price increases on July 19,

2013. Although the timing of the price increase was coordinated among the competitors, Patel

nevertheless described the simultaneous increase as a coincidence in an internal e-mail that same

day:
                                              642
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 656 of 789




          2500. Within a few days after the increases, a customer complained to          at

Wockhardt, asking: “What is going on in the market that justifies your price increases?”

          response to the customer was direct: “Mylan took up first we are just following.”

Similarly, in early August a different customer asked Wockhardt to reconsider its increase,

suggesting that Wockhardt’s competitors were offering a lower price point. Knowing this to be

untrue,         replied again: “we followed Mylan and Teva for the increase.”

          H.     August 9, 2013 Price Increases (“Patel’s Round 2”): Amiloride HCL/HCTZ
                 Tablets, Clemastine Fumarate Oral Liquid and Tablets, Diclofenac Tablets,
                 Diltizaem HCL Tablets, Etodolac ER Tablets, Ketoprofen Capsules,
                 Ketorolac Tablets, Pravastatin Tablets, Tometin Sodium Capsules

          2501. On August 9, 2013, Teva raised prices on twelve (12) different drugs. These

increases were again coordinated with a number of Teva’s competitors, including Defendants

Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus, and Apotex.

          2502. Patel began planning for the increase shortly after the July 3 increases were

implemented. On July 11, 2013, Patel sent a preliminary draft list of price increase candidates to

a colleague for what she referred to as “Round 2.” For the drugs on the preliminary list, Patel

stated that “this does not guarantee that [they] will end up getting an increase, but at the very

least, it will be put through the review process.”


                                                 643
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 657 of 789




       2503. The list included a number of drugs involving the following competitors,

primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan, and Sandoz. In the days

leading up to July 11, 2013, Patel was communicating directly with executives at nearly all of

those competitors, including the following:




       2504. Patel was also communicating indirectly with Mylan through Kevin Green. For

example, on July 10, 2013—the day before Patel sent the preliminary “Round 2” increase list—

Green and Nesta spoke twice. Shortly after the second call, Green called Patel and the two spoke

for just over seven (7) minutes. The next day, on July 11, Nesta and Green exchanged several

more calls. The timing of those calls is set forth below:




       2505. Patel and other Teva executives continued to coordinate with competitors over the

next several weeks, refining the list and preparing for the next large Teva increase.


                                                644
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 658 of 789




        2506. By August 7, 2013, Patel had finalized the list. That day she sent an e-mail to her

supervisor,                 a “Price Increase Overview” spreadsheet which she had prepared for

Maureen Cavanaugh, summarizing the increases. As shown below, the spreadsheet included

competitively sensitive information about certain competitors’ plans regarding future price

increases that Patel and/or Green could have only learned from directly colluding with those

competitors:




        2507.            immediately recognized that having such explicit evidence of a

competitor’s price increase plans in writing would be problematic for Teva. In response to the e-

mail,           politely asked Patel to remove some of the incriminating information:




                                               645
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 659 of 789




In accordance with the executive’s request, Patel deleted the information.

       2508. Following the now common and systematic pattern, Patel and Green coordinated

the increases with every important competitor in the days and weeks leading up to the increase.

The following graphic details some of the calls with competitors in the days and weeks leading

up to the increases:




                                               646
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 660 of 789




       2509. The only drug on the list for which Patel and/or Green were not coordinating a

price increase with competitors in advance (Clemastine Fumarate Oral Liquids) was a drug for

which Teva was exclusive and thus had no competitors. Interestingly, that drug was slated for

the lowest increase of all drugs on the list (7%).

       2510. The day before the price increase went into effect, August 8, 2013, Patel was

particularly busy, spending most of her morning reaching out and communicating with several

key competitors:

                                                 647
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 661 of 789




       2511. As it turned out, Mylan was also in the process of implementing its own price

increases on August 9, 2013 on several drugs (including several sold by Teva), and it is likely

that Nesta reached out to Patel to coordinate those increases.

               1.      Mylan

       2512. Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9, 2013 increases. During each step in the process,

Teva and Mylan executives kept their co-conspirators apprised of their decisions. The

communications were typically initiated by Patel, who asked Green to communicate with Nesta

of Mylan and obtain what she referred to as “intel” on many different drugs. But at times, Patel

communicated directly with Nesta.

       2513. For example, on July 22, 2013, Patel sent Green an e-mail with an attached

spreadsheet of “Round 2” increase items. She indicated that she was “seeking intel” for a group

of drugs in the attached spreadsheet with a highlighted yellow “x” and included in a column

titled “Follow Mylan/Other:”




                                               648
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 662 of 789




A large majority were Mylan drugs.

       2514. The next day, July 23, 2013, at 4:30 p.m., Green and Nesta spoke for more than

six (6) minutes. Immediately after hanging up the phone, Green called Patel to convey the intel

he had obtained from Mylan. The call lasted more than three (3) minutes.

       2515. On July 29, 2013, Green at Teva was approached by a large retail pharmacy

asking for bids on several of the drugs for which Mylan took price increases in early July.

Green’s first step was to request market share information for those drugs so that Teva could

make a decision on how to respond to the customer’s inquiry based on the generally accepted

understanding regarding fair share:




       2516. The next day, July 30, 2013, Patel sent Green the “latest” price increase file as an

attachment, saying that she “[f]igured it would help since I’ve changed a few things on you.”
                                               649
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 663 of 789




Patel asked Green to obtain additional “market intel” for a group of seven Mylan drugs, some of

which varied slightly from the prior spreadsheet.

         2517. Following the same consistent pattern, Green and Nesta spoke six (6) times over

the next two days. After hanging up from the last call between the two on August 1, 2013, Green

called Patel and conveyed the results of his conversations. This series of phone calls is detailed

below:




         2518. In the midst of phone calls between Green and Nesta on July 31, 2013, Patel sent

the following e-mail with “commentary” about the customer request, with a particular focus on

balancing Teva’s desire to increase prices against its commitment to adhere to the fair share

agreement and how that may affect its market share for certain products sold by Mylan:




                                                650
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 664 of 789




       2519. Based on all of these communications between Teva and Mylan (and at times

other competitors), Teva was able to successfully increase price on seven different Mylan drugs

on August 9, 2013, as set forth above.

               2.      Etodolac

       2520. Etodolac, also known by the brand name Lodine, is a medication known as a

nonsteroidal anti-inflammatory drug (NSAID). It is used to reduce pain, swelling and joint

stiffness from arthritis. It works by blocking the body’s production of certain natural substances




                                               651
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 665 of 789




that cause inflammation. An extended release version of Etodolac, Etodolac ER (also known by

the brand name Lodine XL) is also available.

       2521. Apotex, Taro, Teva, and Sandoz dominated the market for Etodolac tablets; Teva,

Taro, and Zydus dominated the market for Etodolac ER tablets; and Apotex, Teva, and Taro

dominated the market for Etodolac capsules.

       2522. In early 2012, Apotex (which had received an ANDA to market Etodolac capsules

in 2000) was planning to re-enter the market for the drug while Teva was planning to exit the

market. Although the number of competitors in the market would remain the same, Apotex and

Taro were able to coordinate a large price increase due to the overarching Fair Share Agreement.

       2523. As a result of this coordination, Taro was able to lead a price increase that more

than tripled its previous price for Etodolac capsules from early 2012, while Apotex was able to

enter the market at the higher price and gain its “Fair Share.” As a result, between May and

August of 2012, Taro and Apotex were able to coordinate to increase prices by more than 200%.

       2524. This coordination paved the way for a subsequent price increase on the tablet

formulations of the drug. One year later, when Patel first began planning for “Round 2” of

Teva’s price increases, Etodolac and Etodolac ER were not slated for increases. For example,

when she circulated a long list of potential “Round 2” increases on July 11, 2013 (that would

later be cut down substantially), neither of those drugs was on the list.

       2525. Around that time, Sandoz began identifying a list of drugs where it believed it

could increase price by the end of July. Etodolac was on the list, primarily because Sandoz

would be able to implement a substantial increase without incurring significant price protection

penalties from its customers.



                                                652
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 666 of 789




       2526. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Aprahamian at Taro and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the

next day, and the two spoke again for eight (8) minutes. After hanging up the phone with CW-3,

Aprahamian immediately called Patel. They exchanged voicemails until they were able to

connect later in the day for nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 at

Sandoz, and the two spoke for more than ten (10) minutes.

       2527. During this flurry of phone calls, Defendants Sandoz, Taro, and Teva agreed to

raise prices for both Etodolac tablets and Etodolac ER.

       2528. On July 22, 2013—before any price increases took effect or were made public—

Patel added both Etodolac tablets and Etodolac ER to her price increase spreadsheet for the first

time, with the following notations:




Based on her conversations with CW-1 and Aprahamian, Patel understood that Sandoz planned

to increase its price on Etodolac tablets, and that Taro would follow suit and raise its price for

Etodolac ER. During those conversations, Teva agreed to follow both price increases.

       2529. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,

including for Etodolac tablets. Prior to the conference call on July 23, CW-1 called Patel at

Teva. After exchanging voice mails, the two were able to connect for more than fourteen (14)

minutes that day. During that call, CW-1 confirmed the details of the Sandoz price increase on

Etodolac tablets. Similarly, CW-3 of Sandoz called Aprahamian at Taro that same day, and the

two spoke for more than three (3) minutes.

                                                 653
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 667 of 789




       2530. The Sandoz price increase for Etodolac tablets became effective on July 26, 2013.

That same day, Taro received a request from a customer for a one-time buy on Etodolac 400 mg

tablets. After learning of the request, Aprahamian swiftly responded in an internal

communication: “Not so fast. Why the request? Market just changed on this and not apt to

undercut.”

       2531. When Taro received another request on July 30 from a large wholesale customer

for a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




       2532. Also on July 26, Patel sent an e-mail to others at Teva—including her supervisor

         , Rekenthaler, and others—informing them of the Sandoz increase on Etodolac IR

(immediate release). She instructed them to “[p]lease watch ordering activity for both, IR and

ER. The intent is that we will follow in the near future, but a date has not been determined.”

       2533. Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac

and Etodolac ER price increases (among other things). Between July 29 and August 2, 2013, for

example, Patel engaged in the following series of phone calls with CW-1 of Sandoz and

Aprahamian at Taro:




                                               654
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 668 of 789




       2534. Aprahamian was also speaking to his contact at Sandoz, CW-3, during this time,

including the following calls:




       2535. On August 1, 2013, shortly after speaking with Patel, Aprahamian instructed a

colleague at Taro to begin implementing a price increase on Etodolac tablets and Etodolac ER.

Aprahamian stated: “[w]e need to get these out next week.” Not wanting to provide the details

in writing, Aprahamian concluded: “Will come over and discuss with you.”

       2536. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac tablets and Etodolac ER. The minutes from a Teva “Marketing

Ops” meeting on August 5, 2013—which Patel attended—reflect the following:




       2537. When Patel sent the “Price Increase Overview” spreadsheet to her supervisor

          on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again
                                           655
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 669 of 789




made it clear that the reason Teva was increasing its prices for Etodolac tablets and Etodolac ER

was because Teva senior executives knew that Taro would be raising its prices on both drugs

“this week.”            quickly instructed Patel to delete those entries, but never instructed her to

stop communicating with the company’s competitors, including Taro.

       2538. Teva and Taro raised prices for Etodolac tablets and Etodolac ER simultaneously,

with the price increases effective on August 9, 2013. Both their AWP and their WAC prices

were increased to the exact same price points. The increases were substantial. For Etodolac

tablets, Teva’s average increase was 414%; for Etodolac ER, the average increase was 198%.

       2539. Once again, this substantial price increase resulted in Zydus entering the market

for Etodolac ER early, which should have led to price competition. Instead, Teva and Taro

willingly gave up customers to Zydus so that it could get its “Fair Share” of the market. For

example, Patel, Aprahamian, and Green discussed a plan to cede a large wholesale client to

Zydus in May 2014, and Teva then ceded a second customer to Zydus a few months later.

               3.      Impact of Price Increases

       2540. As she was preparing to implement Teva’s August 9, 2013, price increases, Patel

also calculated the quarterly increase in sales revenues resulting from the price increase taken by

Teva on July 3, 2013. The analysis also included the financial impact of the recent Pravastatin

increase. The results were staggering.

       2541. According to her analysis, the “Total Net Upside after Credits” as a result of the

July 3 price increases, plus Pravastatin and one other drug, was a staggering $937,079,079

(nearly $1 billion) per quarter to Teva, as shown below:




                                                656
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 670 of 789




       2542. Patel was rewarded handsomely by Teva for effectuating these price increases. In

March 2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash

bonus, as well as an allocation of 9,500 Teva stock options.

               4.      Price Increase Hiatus

       2543. Shortly after the August 9, 2013 price increase went into effect, Patel left the

office for several months while on maternity leave.

       2544. This slowed down Teva’s plans for its next round of price increases. During the

time period while Patel was out on maternity leave, Teva did not implement or plan any

additional price increases, instead waiting for Patel to return and continue her work. Patel began

to return to the office on a part-time basis beginning in November 2013.

       2545. During this time period, Kevin Green left Teva to join Defendant Zydus as the

Associate Vice President of National Accounts. His last day of employment at Teva was

October 23, 2013. This prompted Rekenthaler to assume the role of communicating with

specific competitors, including Mylan. Rekenthaler also identified and began communicating on

a more frequent basis with co-conspirators at different companies to facilitate the price increase

process for Teva.

       2546. As discussed more fully below, although Patel’s absence slowed Teva in its plans

for price increases on additional drugs, it did not stop certain competitors – in particular Lupin


                                                657
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 671 of 789




and Greenstone – from attempting to coordinate with Teva regarding their own price increases.

In Patel’s absence, they simply communicated through different channels. These

communications were conveyed to Patel upon her return, and she included the information in her

efforts to identify new price increase candidates.

       2547. As discussed more fully below, by early 2014, Patel had picked up right where

she left off planning for the next round of Teva price increases.

       I.      March 7, 2014: (Niacin ER)

       2548. Niacin Extended Release (ER), also known by the brand name Niaspan Extended

Release, is a medication used to treat high cholesterol.

       2549. On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

       2550. Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20,

2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early

as February, Teva learned that Defendant Lupin would be the only competitor entering the

market on March 20.

       2551. The first thing Teva sought to do—knowing that a high-quality competitor would

be the only new entrant—was to raise its price. On February 28, 2014, Maureen Cavanaugh

instructed           and others at Teva that “[w]e need to do the Niacin ER price increase before

Lupin comes to market and sends offers out.”               immediately forwarded the e-mail to

Patel with the instruction: “Please see comment on Niacin ER. Please make sure you include in

your price increase.” Later that day, Patel called Berthold at Lupin and the two spoke for nearly

seven (7) minutes.
                                                658
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 672 of 789




         2552. Within a week, Teva was ready to implement the price increase. On March 5,

2014, Patel sent an e-mail to the Teva pricing group stating: “[p]lease prepare for a price

increase on Niacin ER, to be communicated [to customers] this Friday for an effective date of

Monday.” The next day, March 6, Teva notified its customers that it would be implementing a

price increase on Niacin ER effective March 7, 2014. The increase was for 10% across the

board, on all formulations.

         2553. Once Teva coordinated the price increase, it next began taking the necessary steps

to divvy up the Niacin ER market with new entrant Lupin so as to avoid competition that would

erode Teva’s high pricing. Patel scheduled a meeting with Rekenthaler for March 6, 2014 to

discuss an “LOE Plan” for Niacin ER. “LOE Plan,” in Teva’s parlance, is a plan detailing which

customers Teva would concede and which customers it would retain upon Teva’s “loss of

exclusivity” in a particular generic drug market. Teva’s LOE plans were often secretly

negotiated directly with competitors as they were entering the market, consistent with the

industry understanding of fair share discussed above.

         2554. This situation was no different. During the morning of March 6, 2014, Patel

called Berthold and they spoke for more than seven (7) minutes. During this and several

subsequent calls, discussed in more detail below, Teva and Lupin agreed on which specific

customers Teva would concede to Lupin when it entered the market on March 20, 2014. Teva

agreed that it would concede 40% of the market to Lupin upon entry.

         2555. When Lupin entered the market for Niacin ER on March 20, 2014, it entered at

the same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s

entry, Patel and Berthold were in frequent communication to coordinate the entry, as set forth

below:
                                               659
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 673 of 789




       2556. In addition, Lupin entered with customer pricing only 10% below Teva’s recently

increased pricing—so it was expected that pricing would remain at least at Teva’s pre-increase

exclusive pricing levels. In other words, there was little or no price erosion as a result of Lupin’s

anticompetitive entry into the market for Niacin ER.

       2557. Over the next several days, Patel and Berthold continued to coordinate to make

sure Lupin obtained the agreed-upon customers. For example, on March 24, 2014, a Teva

executive received an e-mail from Cardinal indicating that Cardinal had received “a competitive

offer for the Niacin ER family.” Cardinal was one of the customers that Teva had already agreed

to concede to Lupin. The Teva executive forwarded the e-mail to several people internally at

Teva, including Patel, Rekenthaler, and Cavanaugh, confirming the plan:




       2558. That same day, Patel spoke to Berthold at Lupin three times, as shown below:




Patel responded:



                                                660
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 674 of 789




       2559. The next day, March 25, 2014,               of Teva summarized the status of Teva’s

LOE Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions

(CVS, Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave

noted (I calculated 39%) . . . . We need to keep everybody else.”

       J.      April 4, 2014 Price Increases: Azithromycin Suspension and Oral
               Suspension, Bumetanide Tablets, Cephalexin Suspension, Clarithromycin
               ER Tablets, Cyproheptadine HCL Tablets, Dicloxacillin Sodium Capsules,
               Diflunisal Tablets, Estazolam Tablets, Ethosuximide Capsules and Oral
               Suspension, Hydroxyzine Pamoate Capsules, Ketoconazole (Cream and
               Tablets), Medroxyprogesterone Tablets, Estradiol/Norethindrone Acetate
               Tablets, Nystatin Oral Tablets, Pentoxifylline Tablets, Tamoxifen Citrate
               Tablets, Theophylline ER Tablets

       2560. On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs.

Again, nearly all of these increases were coordinated with a number of Teva’s high-quality

competitors who by now were familiar co-conspirators, including Defendants Sandoz, Taro,

Actavis, Mylan, Lupin, and Greenstone. But for this price increase, Teva also began

coordinating with some of what it regarded as “lesser-quality” competitors—such as Defendants

Breckenridge and Versapharm, as well as Heritage and Rising—as new sources for

anticompetitve agreements. For this price increase, Teva also decided to lead many more price

increases, which was riskier for Teva and required even greater coordination with competitors.

       2561. Leading more price increases was part of a strategy that Patel memorialized in

writing in January of 2014, documenting in many respects the successful strategy that she had

implemented in 2013, focused on leveraging Teva’s collusive relationships with high-quality
                                               661
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 675 of 789




competitors. This strategy was well known, understood and authorized by individuals at much

higher levels at Teva, including Cavanaugh and Rekenthaler, and Patel’s direct supervisor

             For example, on January 16, 2014, Patel sent a document to             titled “2014

Pricing Strategy Brainstorm,” where she outlined her plan for implementing price increases:




       2562. Patel began planning for the next round of Teva price increases in early January

2014, shortly after returning to full-time status from maternity leave. On January 14, 2014, Patel

sent            a preliminary draft list titled “Increase Potentials Q1 2014.” She stated:

“Attached is my list of potential items. Note that they still need to go through the review

process.”

       2563. The initial list contained drugs sold by Actavis, Lupin and Greenstone, among

others. Not surprisingly, Patel was communicating frequently with each of those competitors

throughout December 2013 and into early January 2014.

       2564. On February 7, 2014, Patel created a formal list of “PI Candidates” in a

spreadsheet. In the days leading up to February 7, Patel was feverishly coordinating by phone

with a number of different competitors to identify price increase candidates, including at least the

following:

                                                662
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 676 of 789




       2565. Those efforts were successful. By February 26, 2014, Patel had a more refined

list of “PI Candidates,” which she forwarded to another colleague for his review. That list

included the following drugs and notes about each drug:




Patel continued to refine the list over the next several weeks.

       2566. On March 17, 2014, Patel sent a near final version of the “PI Candidates”

spreadsheet to            with the statement: “Once you verify these are acceptable, we can

                                                663
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 677 of 789




finalize for the increase.” In a practice that had now become routine at Teva, Patel and

Rekenthaler both were communicating frequently with competitors—in this case, Taro, Lupin,

Actavis, Greenstone, Zydus, Heritage, and Rising—to coordinate the price increases in the week

before Parel sent the price increase list to         . At least some of those communications are

reflected in the table below:




                                               664
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 678 of 789




       2567. Rekenthaler had also previously spoken with his contact at Versapharm—

       , a senior national accounts executive—on January 22, 2014 (a five (5) minute call) and

March 7, 2014 (a three (3) minute call) to secure Versapharm’s agreement to follow the Teva

increase on two drugs. Those were the only two identified telephone calls between Rekenthaler

and         since 2012. As discussed more fully below, Versapharm followed with its own price

increase shortly after the Teva increase.

       2568. In the days leading up to the price increase, Rekenthaler asked Patel for a list of

drugs and competitors associated with each of the increase items so that he could confirm that

Teva had successfully coordinated increases with everyone. On April 1, 2014, Patel responded

by providing a list of only those drugs where Teva was leading the price increase—i.e., the drugs

with the most risk if Teva did not secure an agreement beforehand with a competitor before

raising its own price.

       2569. Satisfied that Patel and Rekenthaler had confirmed agreement with all the

appropriate competitors, on April 4, 2014, Teva increased pricing on various dosage strengths of

the following drugs:




                                               665
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 679 of 789




       2570. These price increases were all coordinated and agreed to between Teva and its

competitors. As was now their standard procedure, Patel and/or Rekenthaler communicated

directly with all of their key competitors in the days and weeks leading up to the increase. Many

of those communications are set forth in the graphic below:




                                              666
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 680 of 789




       2571. Patel and others at Teva again went to great efforts to coordinate these price

increases with competitors prior to April 4, 2014, including during the time that Patel was out on

maternity leave. Some illustrative examples of those efforts are set forth below.

               1.     Lupin (Cephalexin Oral Suspension)

       2572. Throughout 2013, David Berthold of Lupin colluded with two different

individuals at Teva: Patel and Green. As discussed above, at times Patel and Green would even

coordinate with each other regarding who would communicate with Berthold, and take turns

doing so.




                                               667
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 681 of 789




       2573. As of late October, 2013, however, neither of those options was available to

Berthold. Patel was out of the office on maternity leave, and Green had left Teva to join Zydus

as of October 23, 2013.

       2574. This did not deter Berthold; he merely went further down the Teva organizational

chart to find a Teva executive contact. The ongoing understanding between Teva and Lupin was

institutional. It was not dependent upon a relationship between specific individuals. So, in

October 2013, when Lupin decided to raise price on Cephalexin Oral Suspension—a drug where

Teva was the only other competitor in the market—Berthold already knew that Teva would

follow the increase.

       2575. On October 14, 2013, Berthold called Rekenthaler at Teva. They ultimately

spoke for sixteen (16) minutes that day. Communication was rare between those two executives.

Prior to October 14, 2013, the last (and only) time they had spoken by phone was November 21,

2011 according to the phone records produced.

       2576. On October 31, 2013—the day before Lupin was scheduled to increase its price

on Cephalexin Oral Suspension—Berthold also called                        , a national account

executive at Teva, to notify Teva of the price increase. He called                    at 9:18 a.m.

that morning and left a message.                     returned the call at 9:57 a.m., and the two

spoke for nearly five (5) minutes.

       2577. Within minutes of hanging up the phone with Berthold,                         notified

others internally at Teva about the substantial increase Lupin was about to take:




                                               668
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 682 of 789




       2578. The Lupin increase on Cephalexin Oral Suspension actually became effective the

next day, November 1, 2013, demonstrating that                       had advance knowledge of the

increase. Shortly thereafter,                   followed up her own e-mail with specific price

points that Lupin would be charging for Cephalexin.

       2579.              of Teva responded later that day, asking: “Did Lupin increase the Caps

as well?” Rekenthaler answered immediately, with information he had learned from Berthold in

mid-October: “Lupin did not increase the caps, only the susp[ension].”

       2580. On November 22, 2013, a large customer requested a bid from Teva on

Cephalexin due to the Lupin price increase.                     forwarded the e-mail from the

customer to Rekenthaler and others with the suggestion that, because Teva already had the

majority share, it should not bid for the business.            agreed, and simultaneously

forwarded the e-mail to Patel stating: “Nisha, let’s add this to our list to discuss.” Patel called

Berthold the same day and left a message.

       2581. When Patel drafted her initial list of possible price increase candidates and

forwarded it to            in January 2014, Cephalexin Oral Suspension was on the list. Patel

coordinated the increase consistently with Berthold throughout the period.



                                                 669
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 683 of 789




       2582. On April 4, 2014, Teva raised its WAC prices on Cephalexin Oral Suspension to

match Lupin’s prices exactly. The increases to the WAC price ranged from 90%–185%,

depending on the formulation.

               2.     Greenstone (Azithromycin Oral Suspension, Azithromycin Suspension,
                      and Medroxyprogesterone Tablets)

       2583. In November 2013, Greenstone began planning to increase prices on several

drugs, including some that overlapped with Teva: Azithromycin Oral Suspension, Azithromycin

Suspension, and Medroxyprogesterone Tablets. Patel and Hatosy, a national account executive

at Greenstone, were communicating frequently during that time, including exchanging six (6)

text messages on November 16, 2013, and a phone call on November 23, 2013. Because

Greenstone was a high-quality competitor, and because the companies had successfully

conspired to raise prices previously, it was understood between the two that if Greenstone raised

prices Teva would follow and would not seek to poach Greenstone’s customers after the

increase.

       2584. On December 2, 2013—the same day that Greenstone was scheduled to send out

notices of the price increases to its customers—Patel spoke to Hatosy at Greenstone three times

within a span of twenty (20) minutes, as set forth below:




       2585. After the last of those three calls, Patel sent an e-mail to several colleagues at

Teva notifying them of an impending Greenstone price increase—one that would not be effective

for another month:


                                               670
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 684 of 789




       2586. On December 5, 2013, Patel continued to communicate with Hatosy about the

Greenstone increases, and how Teva would react to unsolicited customer requests for bids,

trading two voicemails. The next day, Patel sent another e-mail to         about Azithromycin

Suspension:




          agreed with Patel’s recommendation. Later that day,           of Teva sent the

following notice to several Teva colleagues:




                                               671
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 685 of 789




That same day, Teva declined to bid on Azithromycin at multiple customers.

        2587. Over the next several months—during the period of time before Teva followed

Greenstone’s price increases—Teva continued to refuse to bid (and avoid taking Greenstone’s

market share) when requested by customers, for both Azithromycin formulations and

Medroxyprogesterone Tablets. For example, on January 27, 2014, Teva was approached by a

large wholesaler asking for bids on both Azithromycin Suspension and Medroxyprogesterone

due to a “Change in Market Dynamics.” After speaking with Hatosy of Greenstone for more

than five (5) minutes that same day, Patel agreed with the recommendation not to provide a bid

to that customer.

        2588. Similarly, on March 17, 2014—which was the same day that Patel sent a nearly

final price increase list to       —Teva was approached by another wholesaler requesting a

lower price for Azithromycin Oral Suspension. A national account executive at Teva asked

Patel: “Can we provide any better pricing than Greenstone? . . . I know we have picked up our

target share.” Patel had spoken with Hatosy of Greenstone twice earlier that day, including one

                                              672
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 686 of 789




call lasting more than fifteen (15) minutes. Patel’s response to the national account executive

was: “Let’s talk tomorrow.”

       2589. Consistent with the understanding between the two companies, Teva followed

Greenstone’s price increases for Azithromycin Oral Suspension, Azithromycin Suspension, and

Medroxyprogesterone Tablets on April 4, 2014. Patel spoke twice with Hatosy from Greenstone

that same day.

                 3.    Actavis (Clarithromycin ER Tablets, Tamoxifen Citrate and
                       Estazolam)

       2590. Teva and Actavis coordinated with respect to several drugs for which Teva

announced price increases on April 4, 2014. One of them was Clarithromycin ER Tablets. As of

December 2013, Teva, Actavis, and Zydus were the only three generic manufacturers actively

selling Clarithromycin ER.

       2591. On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

not have adequate supply to take on this additional market share until April 2014, but if Cardinal

could wait until then, Teva would make an offer. Cardinal agreed.

       2592. The Cardinal bid request was forwarded to Patel on the morning of January 2,

2014. At 9:37 a.m. that morning,                , a customer marketing manager at Teva,

suggested providing an offer to Cardinal at “10% under market intel pricing for [the]

Watson/Actavis product.”             also stated: “[i]f Cardinal is willing to wait until April, I

suspect that Actavis isn’t interested in picking up a lot of additional share.”

       2593. Immediately after receiving that e-mail, at 9:40 a.m., Patel called Rogerson at

Actavis and the two spoke for more than seventeen (17) minutes. Shortly after hanging up the


                                                 673
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 687 of 789




phone with Rogerson, at 10:12 a.m., Patel responded to the e-mail, saying: “I think we have an

opportunity to go higher. Let’s aim for around $148 net and request feedback.”

       2594. On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the

higher price. At 9:19 a.m. that morning, Patel called Rogerson at Actavis and they spoke for

more than six (6) minutes. Shortly after that call, at 9:45 a.m., Patel sent an e-mail internally at

Teva stating: “It looks like Cardinal accepted our bid at the higher price. We may have an

opportunity to take some increases.”

       2595. When Patel sent her supervisor the initial list of “Increase Potentials Q1 2014” on

January 14, 2014, Clarithromycin ER was on the list.

       2596. Similarly, in March, 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing

understanding between these high-quality competitors, Actavis understood that Teva would

follow the increases or, at a minimum, would not poach Actavis customers after the increase.

       2597. Following a now very familiar pattern, at 9:54 a.m. on March 14, 2014, Rogerson

called Patel and left a message. Patel called Rogerson back at 10:31 a.m., and the two spoke for

more than twelve (12) minutes. Within minutes after hanging up with Rogerson, Patel informed

others at Teva about the Actavis increase:




                                                 674
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 688 of 789




       2598. In actuality, these increases would not become effective until April 15, 2014,

again demonstrating that Teva knew in advance of its competitors’ price increase plans.

       2599. Within half an hour of sending that e-mail, Patel instructed colleagues to add the

Actavis drugs to the Teva price increase list. She added: “We intend to follow where we can.”

       2600. Less than two hours later, at 12:37 p.m., Patel called Rogerson again. They spoke

for more than five (5) minutes. Shortly after hanging up the phone, at 12:51 p.m., Patel wrote

another e-mail to certain colleagues at Teva, stating: “Actavis took an increase. We will follow.

We need to review price per my alert list. Let’s wait to see what intel we can get and discuss

Monday.”

       2601. First thing the next business day—which was the following Monday, March 17,

2014—Patel forwarded the “PI Candidates” list to             at Teva. The list included both

Tamoxifen Citrate and Estazolam. Later that morning, Patel called Rogerson. After quickly

exchanging voicemails, they spoke for more than nineteen (19) minutes. Rekenthaler of Teva

                                               675
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 689 of 789




and Falkin of Actavis also exchanged four (4) text messages that day, and had one call lasting

more than six (6) minutes.

        2602. Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

less than three weeks later, on April 4, 2014. Patel and Rogerson spoke twice by phone that day.

Rekenthaler and Falkin also spoke by phone that day. Because Teva was able to follow the price

increase so quickly, Teva’s increase became effective even before the Actavis price increase for

those drugs.

        2603. After the price increases became effective, Teva took consistent steps not to

disrupt the market or steal market share from Actavis. For example, on May 14, Patel declined

to bid at ABC on both Tamoxifen Citrate and Estazolam, stating: “unable to bid (strategic

reasons, for internal purposes).” When Patel and her other conspirators at Teva used the term

“strategic” in this context, it was code for the fact that there was an understanding in place with a

competitor.

        2604. Similarly, on May 21, 2014, Teva received a request from a large customer for a

bid on Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had

40.7%. A Teva analyst forwarded the request to Patel and others, recommending (pursuant to

the fair share understanding in the industry) that Teva not bid “as we are first in a two-player

market with good share already.” Patel responded: “Agree. We should decline to bid.”

                4.      Multiple Manufacturers (Ketoconazole Cream and Tablets)

        2605. Patel identified Ketoconazole Cream and Ketoconazole Tablets as price increase

candidates sometime in February 2014. They were not listed on her original “Increase

Potentials” list that she sent to         on January 14, 2014, but they were on the list of “PI



                                                676
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 690 of 789




Candidates” that she sent to a colleague on February 26, 2014, with the following notes about

each:




        2606. Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoconazole Cream, Teva’s competitors were Taro and

Sandoz. For Ketoconazole Tablets, Teva’s competitors were Taro, Mylan and Apotex.

        2607. Teva led the price increases for both drugs, but made sure to coordinate with all of

its competitors before (and as it was) doing so. On April 4, 2014—the day of the increases—

Patel spoke separately with both Aprahamian of Taro and CW-1 of Sandoz. During each call,

she let them know that Teva was increasing the price of Ketoconazole. The same day,

Rekenthaler spoke to Nesta of Mylan; he had previously communicated with                        ,a

senior sales executive at Apotex, on March 20 and 25, 2014.

        2608. On Ketoconazole Cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4, 2014, for example, Aprahamian spoke to

CW-3 at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the fact that

Taro would follow. CW-3 then sent an e-mail internally at Sandoz, alerting colleagues of the

price increase and conveying information about Taro’s price increase plans:




                                               677
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 691 of 789




        2609. CW-1 at Sandoz immediately told his colleagues not to bid on any new

opportunities for the drugs, and instead put the products on “strict allocation” until Sandoz

determined how to proceed.

        2610. That same day, Aprahamian sent a similar e-mail internally to his colleagues at

Taro.

        2611. The following Monday, April 7, 2014, Taro received a request from a customer—

the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”)—seeking a

competitive bid on Ketoconazole Tablets due to the Teva price increase. After reviewing the

request, a Taro sales executive sent an internal e-mail stating: “we are not going to bid this

product. . . . Taro has 27% share in a 4-player market.” In a follow-up e-mail,

         , a Director of Corporate Accounts at Taro, confirmed that Taro would decline to bid,

but indicated that Taro would need to lie about the reason: “Yes, we are declining, but we need

to advise its [sic] due to supply.”

        2612. Four days after the Teva increase, on April 8, 2014, Aprahamian called Patel and

the two spoke for more than nineteen (19) minutes. Later that same day, he initiated a price

increase for all of Taro’s customers on both the Ketoconazole Cream and the Tablets.

Aprahamian directed that the notice letters be sent to customers on April 16, 2014, with an

effective date of April 17, 2014.

        2613. Although Sandoz immediately understood that it would follow these price

increases, it was not able to implement them until October. The delay was due to the fact that

Sandoz had contracts with certain customers that contained price protection terms which would

impose substantial penalties on Sandoz if it increased its prices at that time – and those penalties

would have caused Sandoz to miss certain financial targets during the months after April 2014.
                                                678
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 692 of 789




At Sandoz, senior management held monthly budget meetings where they analyzed whether it

made financial sense to implement a particular price increase. In this case, the financial impact

of the price protection terms meant that it did not make sense for Sandoz to follow until October

2014.

        2614. In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors’ customers. For example, on May 14, 2014, Cardinal

approached Teva to request a bid due to the Taro increase. The e-mail from Cardinal was

forwarded to Patel, who responded immediately:




Shortly before sending the e-mail, Patel exchanged several text messages with Aprahamian at

Taro. She would ultimately exchange eight (8) text messages and had one phone call lasting

more than four (4) minutes with Aprahamian on that day.

        2615. Later that same day, Patel also directed that Teva decline to bid for Ketoconazole

at ABC, citing the same logic: “unable to bid (strategic reasons, for internal purposes).”

        2616. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole Cream

on October 10, 2014. That same day, Patel and CW-1 at Sandoz spoke for more than three (3)

minutes.

        2617. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro

and Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC

                                               679
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 693 of 789




increases were approximately 250%, but its customer price increases were substantially larger –

averaging 528%.

         2618. Following this first successful price increase, Defendants were able to increase

prices again on Ketoconazole Cream when G&W entered the market. Consistent with the

overarching Fair Share agreement, G&W entered the market at prices that were substantially

higher than those charged by the existing manufacturers. Notwithstanding the fact that it was a

new market entrant with a higher price, G&W was able to gain market share as Taro, Sandoz,

and Teva ceded market share to G&W. Further, Taro quickly matched G&W’s price increase.

Upon information and belief, this collusion was facilitated by communications between

Aprahamian of Taro and high level executives at G&W.

                5.     New Relationships Emerge

         2619. By early 2014, the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April 2014 price increases –

titled “2014 US Pricing Strategy” – Teva reflected on the current state of the industry, noting that

the “[c]ompetitive landscape is supportive of price increases.” In commenting on the future

implications for Teva’s pricing strategy, the company stated: “Mature competitors participate in

price appreciation; immature competitors are starting to follow.”

         2620. Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors

when implementing its April 4, 2014 price increases. Some illustrative examples are set forth

below.




                                                680
          Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 694 of 789




                        a.      Breckenridge

          2621. One of those new co-conspirators was Defendant Breckenridge. Patel had a

relationship with               , a senior sales executive at Breckenridge, and Rekenthaler had a

relationship with               , another senior sales executive at Breckenridge. These

relationships made Breckenridge a prime candidate to coordinate pricing.

          2622. On November 14, 2013, Breckenridge increased its pricing on both

Estradiol/Norethindrone Acetate Tablets (“Mimvey”) and Cyproheptadine HCL Tablets. 71 For

Cyproheptadine, Breckenridge increased its WAC pricing by as much as 150%, and raised its

customer contract pricing even more—by 400%. The increases to Mimvey were a more modest

20–27% for both the WAC and customer pricing.

          2623. In the weeks leading up to those increases—when Patel was still out on maternity

leave—Rekenthaler had several phone calls with               at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid- January 2014, when

Teva began preparing to implement its increase.

          2624. Over the next several months—during the period of time before Teva was able to

follow the Breckenridge price increases—Teva followed the “fair share” understanding to the

letter.

          2625. With respect to Cyproheptadine HCL, Teva had approximately 54% market share

in a two-player market. For that drug, Teva consistently refused to bid or take on any additional



______________________
          71
          Breckenridge had acquired the ANDA for Cyproheptadine HCL Tablets in September 2013
from another manufacturer, and immediately sought to raise the prices previously charged by the prior
manufacturer as it began to sell the product under its own label.
                                                  681
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 695 of 789




market share after the Breckenridge increase. For example, on February 7, 2014, a customer

gave Teva an opportunity to pick up new business on Cyproheptadine. When she learned the

news, Patel called        at Breckenridge. They ended up speaking twice that day—the first and

only phone calls ever between them. After speaking to         Patel sent the following e-mail

regarding the customer’s request:




       2626. With regard to Mimvey, however, Teva only had 19% market share in a two-

player market. For that drug, Teva sought to pick a few customers to level the playing field—

before raising its own prices to follow Breckenridge.

       2627. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

increases of Mimvey (contract increases of as much as 393%) and Cyproheptadine HCL Tablets

(contract increases of as much as 526%). In addition, Teva increased the WAC price on Mimvey

(Estradiol/Norethindrone Acetate Tablets) by 26% and the WAC price on Cyproheptadine HCL

Tablets by as much as 95%—to exactly match Breckenridge’s WAC price on both products.

       2628. Further demonstrating both Teva and Breckenridge’s adherence to the fair share

rules, when Impax entered the market in mid-2015, Teva and Breckenridge both coordinated to

concede market share to the new entrant, and Impax was able to enter the market at the same

supracompetitive WAC prices and net prices as those charged by Teva and Breckenridge. Once

                                               682
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 696 of 789




again,           of Breckenridge brokered Impax’s entrance through a series of texts with

            (a senior sales executive from Impax) on July 20, 2015.

                         b.      Rising

           2629. Rising became a more appealing potential co-conspirator when CW-2, who had

formerly been employed at Sandoz, left to join Rising in August 2013. Rekenthaler had known

CW-2 for many years, going back to when they both worked together at Teva several years

earlier.

           2630. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a

competitor on Diflunisal. For that drug, Rising had 21% market share in a two-player market

with Teva as of March 2014.

           2631. Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for fourteen (14)

minutes. When Patel sent her initial list of “Increase Potentials” to           on January 14,

2014, Diflunisal was on the list, with Teva expecting to lead the increase.

           2632. Teva and Rising continued to coordinate the increase over the next several

months. For example, when Patel sent a nearly final list of “PI Candidates” to her supervisor

             on March 17, 2014, she included the following notation about Diflunisal:




           2633. That same day, Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Rekenthaler that Rising was having supply problems for Diflunisal and might be

exiting the market at some point in the future. CW-2 confirmed that it would be a good

opportunity for Teva to take a price increase.




                                                  683
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 697 of 789




        2634. Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly before the

Teva price increase for Diflunisal. On April 4, 2014, Teva increased its WAC pricing on

Diflunisal by as much as 30%, and its contract pricing by as much as 182% for certain

customers.

        2635. Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Rekenthaler to let him

know. Four months later—when Rising’s supply problems were cured—Rising reentered the

market for Diflunisal. Consistent with the fair share principles and industry code of conduct

among generic drug manufacturers discussed more fully above, CW-2 and Rekenthaler spoke by

phone on several occasions in advance of Rising’s re-entry to identify specific customers that

Rising would obtain and, most importantly, to retain the high pricing that Teva had established

through its price increase on April 4, 2014. On December 3, 2014, Rising re-entered the market

for Diflunisal Tablets. Its new pricing exactly matched Teva’s WAC price increase from April

2014.

                       c.     Versapharm

        2636. On the April 4, 2014 Teva price increase list, Defendant Versapharm was a

competitor on Ethosuximide Capsules and Ethosuximide Oral Solution.

        2637. When Patel began creating the price increase list, Ethosuximide was not

considered a candidate for an increase. For example, when Patel sent her initial “Increase

Potentials” list to         in mid-January 2014, neither drug was on the list.

        2638. Versapharm was not considered a high-quality competitor. When Patel created

the quality competitor rankings in May 2013, Versapharm was given a -2 score in the rankings.

That did not stop Rekenthaler, however, from calling               a senior national account
                                               684
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 698 of 789




executive at Versapharm, and speaking for five (5) minutes on January 22, 2014. When Patel

sent the next “PI Candidate” list to a colleague on February 26, 2014, Ethosuximide Capsules

and Oral Solution were both on the list, with the following notation:




       2639. Rekenthaler called again and spoke with            at Versapharm on March 7,

2014. Teva then raised prices on both drugs on April 4, 2014. For Ethosuximide Capsules, Teva

raised its WAC price by 87%, and its contract prices by up to 322%. For Ethosuximide Oral

Solution, Teva raised its WAC price by 20% and its contract prices by up to 81%.

       2640. If Versapharm was being tested by Patel and Teva, it passed with flying colors.

On April 9, 2014—only five days after the Teva increase—Versapharm increased its pricing on

both Ethosuximide Capsules and Oral Solution to a nearly identical price to Teva.

       2641. Following their agreement on those two drugs, and with no reason to speak

further, Rekenthaler and         of Versapharm never spoke by phone again.

                      d.      Valeant

       2642. As noted above in Section XII, senior sales executives from Valeant coordinated

with Teva and other companies to raise prices and allocate markets on a number of drugs,

including Enalapril Maleate, Fluocinonide, Metronidazole and Timolol Maleate. For example,

                and                 of Valeant spoke with executives at Greenstone, Mylan,

Sandoz, Teva, and other Defendant manufacturers with respect to these drugs. Similarly,

Valeant sent representatives to the February 2014 ECRM Retail Pharmacy Efficient Program

Planning Session in Amelia Island, Florida, which led to successful collusion with Greenstone,

Mylan, Sandoz and Teva on other drugs.

                                               685
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 699 of 789




       2643. Thus, when Valeant entered the market for drugs in which Teva was already

present, relationships already existed to allow for the implementation of the fair share rules. For

example, when Valeant entered the market for Pentoxifylline in October 2014 – shortly after

Teva, Mylan, and Apotex led a price increase on this drugs – Valeant was able to coordinate with

these companies – through                      , and others – to obtain its fair share. As a result,

Valeant entered the market for Pentoxifylline at higher prices than the incumbent suppliers, but

was still able to obtain its fair share, because the relationships existed between Valeant and the

other conspirators to implement the fair share rules.

                         e.    Impact

       2644. A few weeks after Teva’s April 4, 2014 price increases went into effect, Patel

calculated the impact to Teva’s net sales as a result of the April 4 increase. Based on her

analysis, she found that the April 4, 2014 price increases resulted in a net increase in sales to

Teva of $214,214,338 per year.

       K.      August 28, 2014 Price Increases: Amiloride HCL/HCTZ Tablets,
               Amoxicillin/Clavulanate Chewable Tablets, Carbamazepine Chewable
               Tablets, Carbamazepine Tablets, Clemastine Fumarate Tablets,
               Clotrimazole Solution, Desmopressin Acetate Tablets, Diclofenac Potassium
               Tablets, Disopyramide Phosphate Capsules, Enalapril Maleate Tablets,
               Epitol Tablets, Flurbiprofen Tablets, Flutamide Capsules, Fluvastatin
               Sodium Capsules, Hydroxyurea Capsules, Loperamide HCL Capsules,
               Penicillin VK Tablets, Prazosin HCL Capsules, Prochlorperazine Tablets,
               Topiramate Sprinkle Capsules, Warfarin Sodium Tablets

       2645. On August 28, 2014, Teva raised prices on a number of different drugs, including

those set forth below:




                                                 686
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 700 of 789




       2646. Following the normal pattern of the conspiracy, in the days and weeks leading up

to the price increase, Patel and Rekenthaler communicated with every high-quality competitor on

those drugs to coordinate the increase in advance. At least some of those communications are set

forth in the graphic below:




                                              687
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 701 of 789




       2647. The day before the increase became effective—August 27, 2014—Patel spent

most of her morning discussing the price increases with her contacts at Sandoz, Actavis, Taro,

Zydus and Glenmark:




                                              688
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 702 of 789




       2648. In addition to those phone communications noted above, representatives from

Teva and every other defendant met in Boston, Massachusetts shortly before the increase, from

August 23–26, 2014, for the NACDS annual event, which was the largest pharmaceutical

industry meeting of the year. Cavanaugh, Rekenthaler and Patel, along with many other Teva

executives, as well as executives from every other corporate Defendant, attended.

       2649. For those few drugs where the phone records do not identify direct

communications between Teva executives and their competitors, these executives, at a minimum,

communicated through other competitors.

       2650. For example, with regard to Enalapril, Patel spoke to Aprahamian at Taro as

shown above. Aprahamian, in turn, spoke to                  , the Vice President of Sales and

Marketing at Wockhardt, on August 8, 2014 for thirteen (13) minutes, and again twice on August

14, 2014, including one call lasting eight (8) minutes.

       2651. Similarly, with regard to the drug Prochlorperazine, Rekenthaler communicated

with Nesta at Mylan on August 7 and August 11, as shown above. Nesta, in turn, communicated

with                , a senior sales executive at Cadista Pharmaceuticals, on the same days that he

had been communicating with Rekenthaler.

       2652. A large number of the drugs on Teva’s August 28, 2014 price increase list were

selected because Teva was following a “high quality” competitor. The coordination between

Teva and certain co-conspirators regarding those drugs is discussed more fully below.

               1.       Mylan

       2653. Effective April 17, 2014, Mylan increased its WAC pricing on a number of drugs,

including several that overlapped with Teva. Mylan also increased its contract prices, but at least

some of those price increases would not become effective until mid-May 2014.
                                                689
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 703 of 789




       2654. Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014,

           a national account executive at Teva, forwarded to Patel two spreadsheets with WAC

and AWP pricing information for the price increases taken by Mylan. The spreadsheets were

created by Mylan personnel.

       2655. Patel, in turn, forwarded the e-mail to the Teva sales team and stated: “Our

intention is to follow Mylan on this increase. Below, you will see the list of increase items

where Teva overlaps with Mylan. Please share any pricing intelligence you are able to obtain.

Thank you in advance!” The list that Patel referred to included the following products, several

of which had been the subject of coordinated price increases in 2013 as well: Amiloride

HCL/HCTZ Tablets, Cimetidine Tablets, Enalapril Maleate Tablets, Fluvastatin Sodium

Capsules, Loperamide HCL Capsules, Prazosin HCL Capsules, and Sotalol Hydrochloride

Tablets.

       2656. Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase Strategy”

in order to respond to those requests, but noted that Teva was “still awaiting intel” about the

Mylan customer contract price points, which were not publicly available. Previously, Patel had

relied on Green to obtain specific Mylan customer price points (referred to as “intel”) through his

communications with Nesta of Mylan, which she used to follow Mylan’s pricing. The next day,

in a follow-up e-mail about the Mylan strategy, Patel noted that one of her Mylan increase

strategies would not have been appropriate for this situation, and concluded: “Plus, we really

need some intel” about the Mylan contract price points.



                                                690
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 704 of 789




        2657. Patel continued to push for specific contract price points from Mylan. On April

28, 2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no intel on

Mylan’s recent increases. I realize there is a lot of travel going on, but whatever you can gather

and share would be greatly appreciated.”

        2658. On May 9, 2014, Patel sent another e-mail:




        2659. Shortly after receiving that e-mail—at 11:15 a.m. that morning—Rekenthaler

called Nesta at Mylan and left a message. Nesta returned the call at 11:23 a.m., and the two

spoke for nearly eight (8) minutes.

        2660. Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a customer request from ABC (relating to the Mylan increase items)

directly to                 at Teva, lamenting the absence of Green to obtain the Mylan intel:




                                               691
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 705 of 789




               I am in a really tough spot on these. Please help! There are several
               requests open for offers, but I have ZERO intel. A little
               frustrating/discouraging, as we are bound to hear complaints on
               how long it took to close the Delphi request. Is there anything you
               are able to get to help when you are back? . . . At some point, I
               know I’ll have to find another source of magic :))

       2661. The next day,                      sent Patel an e-mail with an attached spreadsheet

listing the Mylan contract price points for all of the recent increases:




       2662. The e-mail was unclear on where                         had obtained this “dirt,” but

the spreadsheet attached to her e-mail was created by a Mylan employee.

       2663. Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this new source

of “intel,” Patel was more confident that Teva could follow the Mylan price increases exactly,

without disrupting the market. That same day, as Patel began to create a new list of Teva price

increase candidates, she instructed a colleague to include the Mylan increase drugs—with

specific price points—as its own separate tab in the spreadsheet, called “follow.” Her colleague

provided the list, as requested, on May 21.

       2664. On May 27, 2014, Rekenthaler and Nesta spoke twice, including one call lasting

nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of price increase

items. On that list, seven of the Mylan items were prominently listed with a “Follow Urgent”

notation listed next to each:


                                                 692
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 706 of 789




       2665. Also on the list were three additional Mylan drugs for which Teva would be

leading the price increase: Diclofenac Potassium Tablets; Flurbiprofen Tablets; and

Prochlorperazine Tablets.

       2666. With the list firmly squared away at the end of May, Rekenthaler and Nesta had

no need to speak again until August, when Teva was preparing to implement the price increases.

In the weeks leading up to the August 28, 2014 Teva price increases, Rekenthaler and Nesta

spoke several times to coordinate, including at least the calls set forth below:




                                                693
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 707 of 789




               2.     Taro

       2667. As discussed above, Taro implemented a substantial price increase on various

formulations of Fluocinonide on June 3, 2014. In addition to Fluocinonide, Taro also

significantly raised its prices on the following additional drugs, which overlapped with Teva:

Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical Solution, and

Warfarin Sodium Tablets.

       2668. Patel learned of the price increases for certain of these drugs in advance, based on

her conversations with Aprahamian. It was understood that Teva would follow the Taro price

increases based on these and prior conversations. In fact, Teva agreed and made plans to follow

them before Taro had even put them into effect.

       2669. Specifically, on May 28, 2014,                     of Teva sent Patel the then-

current version of her “Future Price Increase Candidate” spreadsheet. That list included the

following Taro drugs, which had not yet been increased by Taro:




       2670. Patel likely obtained this information from Aprahamian on May 14, 2014, when

the two exchanged eight (8) text messages and spoke for more than four (4) minutes by phone.

       2671. On June 3, 2014—the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin, and other drugs—Patel and Aprahamian exchanged five

(5) text messages. After exchanging those text messages, Patel confirmed to her supervisor

          and another Teva representative that Taro had in fact raised its pricing on

Fluocinonide. Patel then added: “I expect to provide guidance at some point in the morning.
                                              694
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 708 of 789




I’m also hearing Warfarin, Carbamazepine as well. I’ll be looking at shares and intel tomorrow

and will provide commentary. (Taro is a high-quality competitor. It’s just a matter of who the

others are.)” At 5:08 p.m. that evening, Patel called Aprahamian and the two spoke for nearly

seven (7) minutes.

       2672. First thing the next morning, Patel and Aprahamian exchanged two (2) text

messages. Then, at 9:56 a.m., the two spoke again for almost twenty-six (26) minutes. Shortly

after hanging up the phone with Aprahamian, Patel sent an e-mail to                making it clear

that she had obtained additional “intel” regarding the Taro price increases that she did not want

to put into writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

       2673. On June 12, 2014, Teva internally discussed future projections regarding

Carbamazepine – including the fact that its API supplier might run out of supply sometime in

2015. One of the options discussed was a price increase.               – aware that Patel had been

in discussions with Aprahamian and had “intel” regarding the Taro price increase on

Carbamazepine (and other drugs) – stated: “Nisha [Patel] would be able to provide guidance

relative to [the Carbamazepine] price increase for the analysis being put together.” In fact, Patel

had communicated with Aprahamian earlier that same day for more than nine (9) minutes.

       2674. One of the drugs on which Taro took a price increase on June 3, 2014 was

Warfarin Sodium Tablets (“Warfarin”). Also known by the brand name Coumadin, Warfarin is a

blood thinner medication used to treat and prevent blood clots.

       2675. As of June 2014, there were three competitors in the market for Warfarin: Teva,

Taro, and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a price

increase of its own on June 13, 2014. In the days between the Taro and Zydus price increases for



                                                 695
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 709 of 789




Warfarin, Teva, Taro and Zydus coordinated through various phone communications with each

other, including at least the following:




       2676. On June 13, 2014—the date of the Zydus increase on Warfarin—Teva was

presented with an offer from a customer for a one-time buy on that drug. Patel responded that

“[w]e will review, but note that we intend to follow [the] Taro and Zydus increase price.” Later

that same day, Patel sent an internal e-mail alerting her group, including her supervisor

           about a list of drugs on which Teva planned to raise prices. A number of them—

including Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical

Solution, Fluocinonide Cream, Emollient Cream, Gel, and Ointment, and Warfarin Sodium

Tablets—included the notation “Follow/Urgent - Taro” as the reason for the increase. For that

list of drugs, Patel directed that “we should not provide any decreases on these products.”

Patel’s directive meant that Teva would not seek to compete for market share against Taro or

Zydus when approached by customers due to those competitors’ price increases.

       2677. On June 18, 2014, Patel sent that same list to the entire sales team at Teva,

informing them of the status of Teva’s next price increase. She noted that Teva had already been

“receiving multiple requests on several items that are prioritized as increase candidates.” Patel

continued: “While we do not have an exact date of increase, we are taking our increase plans

into consideration and are bidding on new business at the planned increase price where our WAC

allows.” Finally, Patel stated:
                                               696
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 710 of 789




       2678. Some of the “intelligence” referred to by Patel was gathered during a phone

conversation she had with Aprahamian of Taro the day before, on June 17, 2014, which lasted

more than fifteen (15) minutes.

       2679. The next day, Patel continued to gather “intelligence” and made concerted efforts

to simultaneously coordinate with both Aprahamian and Green at Zydus. The timing and

duration of those phone calls is set forth below:




       2680. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical Solution, and Warfarin Sodium

Tablets. As discussed more fully above, Teva coordinated those increases with Taro (and Zydus)

through direct communications with those competitors in the days leading up to the increase.

               3.      Zydus

       2681. In addition to their agreement on Warfarin, Teva also agreed with Zydus to raise

the price of Topiramate Sprinkle Capsules.

       2682. Topiramate Sprinkle Capsules, also known by the brand name Topamax, is a

medication used to treat seizures caused by epilepsy, and also to treat migraine headaches. As of

                                                697
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 711 of 789




June 2014, Zydus and Teva had a large majority of the market share for Topiramate, while

Actavis had just 3% of the market.

       2683. In April 2014, Zydus raised its price for Topiramate Sprinkle Capsules. Patel was

in frequent communication with Green at the time of the Zydus price increase.

       2684. In the days leading up to the June 13 Zydus price increase on Warfarin, which is

discussed more fully above, Green coordinated with both Patel and Rekenthaler at Teva, as set

forth in the table below:




       2685. Green was likely speaking to Patel and Rekenthaler about both Warfarin and

Topiramate Sprinkle Capsules during those calls because on June 13—the same day the Zydus

price increase on Warfarin became effective, and after the conversations noted above—Patel

added Topiramate Sprinkle Capsules to Teva’s price increase list, with a notation:

“Follow/Urgent – Zydus.” Two days before that – the same day that Green had extensive phone

calls with both Rekenthaler and Patel – Rekenthaler also spoke twice with Falkin of Actavis, the

only other competitor in the market for Topiramate Sprinkle Capsules.

       2686. Teva followed the Zydus price increase for Topiramate Sprinkle Capsules on

August 28, 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis

in the days and weeks before it.




                                              698
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 712 of 789




               4.      Competitors Follow Teva

       2687. For those drugs where Teva was leading the price increases on August 28, 2014,

several of Teva’s competitors followed in short order, and those price increases were also

coordinated.

       2688. For example, on October 10, 2014, Sandoz followed Teva’s price increases on

three drugs: (1) Amoxicillin/Potassium Clavulanate Chewable Tablets; (2) Diclofenac Potassium

Tablets; and (3) Penicillin V Potassium Tablets. Following the normal pattern, Patel of Teva

spoke to CW-1 of Sandoz on the day of the Sandoz price increases for more than three (3)

minutes.

       2689. Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate Tablets. Rekenthaler of Teva and Falkin of Actavis spoke frequently in

the days and weeks leading up to the Actavis price increase, including calls on November 18,

November 21, and November 25, 2014.

       2690. Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014—approximately six weeks

before Actavis raised its price—Teva received a request from a customer asking Teva to reduce

its pricing on Desmopressin Acetate because it was no longer offering competitive prices.

Patel’s initial response to the customer was: “[w]e believe the market is still settling on this

product. Can you please review in a few days and advise of more current pricing intelligence?”

In a subsequent internal discussion, Patel expressed how difficult it was to actually keep track of

all of Teva’s different collusive agreements, saying: “I can’t quite recall if Actavis followed us or

we followed them . . . but they definitely did not change their WACs recently.”



                                                699
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 713 of 789




       2691. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

increases on Diclofenac Potassium Tablets. Rekenthaler coordinated that price increase with

Nesta of Mylan during two phone calls on February 18 and one call on February 19, 2015.

       L.      January 28, 2015 Price Increases: Bethanechol Chloride Tablets,
               Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets,
               Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin Suspension,
               Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,
               Nortriptyline HCL Capsules, Propranolol

       2692. Shortly after the August 28, 2014 Teva price increases, Patel accepted a new

position at Teva. She left her position in the pricing department to take on the role of Director of

National Accounts at Teva. Her new position meant new responsibilities, necessitating more

frequent travel to customer conferences and trade shows, giving her a greater opportunity to meet

and collude face-to-face with competitors instead of over the telephone.

       2693. When Patel left the pricing department at Teva, she was not replaced.

Patel’s former supervisor, assumed her role and became the executive responsible for identifying

price increase candidates and implementing price increases.

       2694. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s

price increase spreadsheet—now maintained by                at Teva—identified the following

drugs, among others, along with the price increase strategy and reasons for the increase:




                                                700
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 714 of 789




       2695. Consistent with their normal pattern, Patel and Rekenthaler communicated with a

number of Teva’s significant competitors about these drugs in the days and weeks leading up to

January 28, 2015. The relevant phone communications between Teva and several of its

competitors related to these drugs are set forth below:




       2696. Upon information and belief, Patel also spoke in-person with many of these

competitors. For example, in her new role as Director of National Accounts, Patel personally

attended the following trade association events and customer conferences in the fall of 2014 and

winter of 2014–15: NACDS, Boston, MA (August 23–26, 2014); Econdisc Bidders Meeting, St.

Louis, MO (September 17–19, 2014); PCMA Annual Meeting in Rancho Palos Verdes, CA

(October 13–14, 2014); Anda Strategy Meeting, Miami, FL (October 26–29, 2014); and the
                                           701
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 715 of 789




HDMA Round Table, Washington, DC (January 8, 2015). These industry events were all well-

attended by Teva’s competitors.

       2697. Some specific examples of Teva’s coordination with competitors about its

January 28, 2015 price increases are set forth below.

               1.      Ciprofloxacin HCL and Glimepiride

       2698. Ciprofloxacin HCL Tablets, also known by various brand names including

Cetraxal, Otiprio and Ciloxan, is an antibiotic that fights bacteria in the body. It is used to treat

different types of bacterial infections, including skin infections, bone and joint infections,

respiratory or sinus infections, urinary tract infections, and certain types of diarrhea.

       2699. Glimepiride Tablets, also known by the brand name Amaryl, is a medication used

to control high blood sugar in people with type 2 diabetes.

       2700. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and

Glimepiride on August 18, 2014. The increases to the Ciprofloxacin HCL WAC were 201%–

533% depending on the dosage strength. The increases to the Glimepiride WAC were

approximately 300% for all dosage strengths.

       2701. In the days and weeks leading up to Dr. Reddy’s price increases for Ciprofloxacin

HCL and Glimepiride,                   , a senior sales executive at Dr. Reddy’s, spoke frequently

with Patel about the planned price increases, including calls on July 10, 18, 21, 22, and 24.

       2702.           continued to communicate with Patel after the Dr. Reddy’s price increases

became effective, in the hope that Teva would quickly follow with its own price increases. The

two exchanged four (4) text messages on August 25, 2014—only three days before Teva’s

substantial price increase on August 28, 2014 (discussed above).



                                                 702
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 716 of 789




        2703. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase

notices out to its customers,                    , a senior account executive at Dr. Reddy’s, obtained a

complete list of Teva’s price increases (including a number of drugs not sold by Dr. Reddy’s).

Although unclear how              obtained this information, the subject line of the e-mail clearly

identified the information as “Confidential Teva increases.” In her message to several other Dr.

Reddy’s colleagues,             stated:




        2704.                             , a senior marketing executive at Dr. Reddy’s, replied:

“Thanks for sending. This was shown in the pricing compendium today. I was a little

disappointed. However, some of the price increase[s] were led by other companies more than a

month ago. So I am still hopeful they may follow.” Dr. Reddy’s anticipated that Teva would

follow its price increases based on the understanding that had been reached between                 and

Patel during their various conversations.

        2705. In fact, Teva did follow Dr. Reddy’s price increases—on both Ciprofloxacin HCL

and Glimepiride—during its next round of price increases on January 28, 2015. In the interim,

        and Patel continued to communicate, exchanging four (4) text messages on October 10,

2014.

        2706. Actavis—the only other quality competitor in the market for Ciprofloxacin

HCL—increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s

WAC pricing. In the days leading up to the Actavis price increase, Rekenthaler of Teva spoke to
                                             703
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 717 of 789




Falkin of Actavis several times to coordinate the increase, including twice on December 17

(including one call lasting nearly nine (9) minutes) and once on December 18, 2014.

       2707. When Teva did follow Dr. Reddy’s (and Actavis’s) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match

Dr. Reddy’s WAC prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full

copy of Teva’s price increase list. That list included many drugs that Dr. Reddy’s did not

market.

               2.        Griseofulvin

       2708. Griseofulvin Microsize, also known by the brand name Grifulvin V, is a

medication used to treat fungal infections of the skin, hair and nails that do not respond to creams

or lotions. The medication is sold in several formulations, including tablets and suspension, and

it works by stopping the growth of fungi.

       2709. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin tablet

market, with Valeant Pharmaceuticals maintaining only a small percentage of the share. On

October 1, 2013, Sandoz began planning its launch into the tablet market. On October 1 and

October 2, CW-2 of Rising exchanged several calls with CW-3 and                 , a Sandoz sales

executive, during which they discussed pricing for Griseofulvin and the allocation of market

share to the new entrant, Sandoz. So that Sandoz could get its fair share, Rising ultimately

agreed to concede Cardinal, CVS, McKesson, and Walmart. After Rising conceded the Cardinal

account in late November, CW-2 and CW-3 spoke again, and Sandoz confirmed that it would not

seek additional share.

       2710. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin Microsize Oral Suspension. In the days leading up to September 9, 2014, Patel and
                                                704
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 718 of 789




Rekenthaler of Teva communicated with Falkin and Rogerson of Actavis to coordinate the

increase. Some of those calls are detailed below:




The Actavis price increase for Griseofulvin became effective on October 6, 2014.

       2711. Teva promptly added Griseofulvin to its own price increase list, with the notation

“Follow Competitor – Actavis” as the reason for the price increase.

       2712. Teva followed the Actavis increase for Griseofulvin during its next price increase

event on January 28, 2015. As discussed above, in the days leading up to that price increase,

Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva’s price increase for

Griseofulvin Microsize Oral Suspension matched Actavis’s WAC pricing exactly.

       2713. Additionally, Sandoz and Rising coordinated a price increase on Griseofulvin

tablets at the same time as Teva and Actavis were coordinating the increase on the suspension

formulation. Rising increased its prices in October 2014, and CW-2 communicated the price

increase to CW-3. Although Sandoz did not follow the price increase until August 2015 due to

price protection penalties in certain contracts, it complied with the fair share agreement and did

not take market share from Rising after it announced the price increase.




                                                705
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 719 of 789




XIV. AFTER SUCCESSFULLY COLLUDING, DEFENDANTS’ QUALITY
     RANKINGS IMPROVE

       2714. A little more than a year after she first circulated her Quality of Competitor List,

Patel finalized an updated list on May 9, 2014. This updated list reflected changes in Teva’s

conspiratorial relationships.

       2715. Although certain competitors—such as Defendants Mylan, Sandoz, Actavis, and

Taro—retained a high-quality ranking throughout the entire relevant time period, other

competitors saw their ranking increase (sometimes dramatically) after successfully colluding

with Patel or others at Teva on one or more drugs during the prior twelve-month period. These

changes demonstrate that Teva’s quality competitor rankings were, in reality, a list of co-

conspirators that Teva could trust to adhere to the illegal agreements.

       A.      Apotex

       2716. Apotex was one of Teva’s two lowest-ranked competitors in May 2013 with a

ranking of -3. However, when Patel updated her Quality Competitor rankings in May 2014, she

rated Apotex as +2—an increase in five points over that twelve-month period.

       2717. Apotex made this jump in Teva’s quality competitor rankings in large part

because of Patel’s relationship with                  , a sales executive at Apotex, and the

successful coordination between Apotex and Teva in 2013 on Pravastatin and Doxazosin

Mesylate.

       2718. As noted above, Patel revised her May 2013 price increase list on May 29, 2013

to add, inter alia, Pravastatin. The day before, May 28, Apotex increased its price on Pravastatin

by over 100%. Apotex’s new, higher prices for Pravastatin exactly matched Glenmark’s May

16, 2013 price increase.


                                                706
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 720 of 789




       2719. In the days leading up to Patel’s decision to add Pravastatin to her list of price

increase candidates—and Apotex actually increasing its prices—Patel communicated frequently

with           at Apotex. Between May 20 and May 24, 2013, the two spoke five (5) times.

       2720. Teva ultimately raised its prices on Pravastatin—to follow Glenmark, Apotex and

Zydus—on August 9, 2013. In the days leading up to the Teva price increase, Patel spoke to

          at Apotex three (3) times to coordinate.

       2721. At the same time that Teva raised its prices on Pravastatin in August 2013, it also

increased its pricing on Doxazosin Mesylate. Teva’s new price represented a 1,053% increase

that matched Apotex’s (and Mylan’s) recent price increases. Apotex itself had increased the

price of this drug on July 23, 2013,          of Apotex and Patel of Teva had one conversation

the week before Apotex took the increase, in addition to coordinating before Teva followed on

August 9, 2013.

       2722. Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired            as a senior executive. Rekenthaler of Teva and

          began communicating regularly after             was hired by Apotex. There is no

record that they had ever communicated by phone before that.

       2723. That relationship continued through 2014. On April 4, 2014, Teva increased the

price on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader

at that time, Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to

Teva’s price increase, Rekenthaler of Teva engaged in numerous communications with

at Apotex. The two spoke twice on March 7, 2014, for two (2) and three (3) minutes,

respectively. They spoke again on March 20 for four (4) minutes, and again on March 25 for

two (2) minutes. A week after Teva increased its price, on April 11, 2014, they spoke again for
                                               707
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 721 of 789




five (5) minutes. During these calls, Rekenthaler gathered Apotex’s pricing plans and conveyed

them to Patel.

         2724. As a result of Patel and Rekenthaler’s successful coordination with Apotex

executives, Patel dramatically increased Apotex’s quality competitor ranking in May 2014.

         B.      Zydus

         2725. Zydus, like Apotex, had been one of Teva’s two lowest-ranked competitors in

May 2013 with a ranking of -3. But, when Patel updated her quality competitor rankings in May

2014, Zydus was rated +2, an increase in five points over a twelve-month period. While

Apotex’s increase in the ranking was due to Teva’s successful collusion with Apotex on several

price increases in 2013 and 2014, Zydus’s increase was more personnel-oriented: Kevin Green,

who had himself conspired with a number of competitors while at Teva (at the direction of and in

coordination with Patel and Rekenthaler at Teva, among others) moved from Teva to Zydus in

November 2013. With Green firmly installed at Zydus, Patel was emboldened to more fully

include Zydus in the conspiracy.

         2726. Patel’s confidence was well-founded. In the year after Green joined Zydus, the

two companies successfully conspired to divide markets and allocate customers relating to

Zydus’s entry into the market for multiple drugs, including: Fenofibrate (February–March

2014), Paricalcitol (March–April 2014), Niacin (May–June 2014), and Etodolac ER (May–July

2014).

         2727. Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and

Warfarin Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014.

Teva followed with an increase on both drugs on August 28, 2014. With respect to the



                                               708
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 722 of 789




Topiramate Sprinkles, Teva was explicit in its internal communications that its increase was to

“follow competitor,” namely Zydus.

       2728. In the days leading up to both companies’ price increases, Green and Patel

communicated frequently to coordinate the price increases. On June 19, 2014, four days before

Zydus increased its prices, Green and Patel spoke four (4) times. And on August 27, 2014, the

day before Teva raised its prices, Green and Patel spoke three (3) times.

       2729. Green also communicated frequently with Rekenthaler of Teva around the time of

the price increases on Topiramate Sprinkles and Warfarin Sodium tablets. On June 11, 2014, the

two men spoke for eight (8) minutes. On August 20, the two exchanged an additional pair of

phone calls.

       2730. Patel and Rekenthaler did not communicate with Green in isolation. The two

Teva executives made sure to keep each other apprised of their conversations with competitors,

including Green. In early 2014, Patel and Rekenthaler both worked largely out of Teva’s home

office. After either one of them engaged in a phone call with a competitor, he or she would be

sure to provide an in-person debrief of the communication so as to avoid putting such

information in writing.

       2731. Even before Green joined Zydus in November 2013, Teva had some success in

coordinating price increases with Zydus. As discussed above, Patel decided to add Pravastatin to

her price increase list only after determining that Zydus agreed to the increase. In the week

leading up to Patel’s decision to revise her price increase list to include Pravastatin, Green (still

at Teva) spoke to                and                    , both senior executives at Zydus.




                                                 709
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 723 of 789




       2732. Just two weeks later, on June 14, 2013, Zydus increased its price on Pravastatin

by over 150%. Green similarly had numerous conversations with Zydus executives in the week

prior to that company’s Pravastatin increase, as shown in the table below:




       2733. As noted above, Teva ultimately raised its prices on Pravastatin on August 9,

2013. At that time, Patel recommended that Teva follow the competitors that had already raised

their prices—including Zydus. Prior to Teva’s price increases on August 9, 2013, Green spoke

to               at Zydus three times—twice on August 4, 2013, and once on August 5.

       C.      Heritage

       2734. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when Patel

first created the quality of competitor ranking list in May 2013. Initially, Patel gave Heritage a

ranking of “0.” However, when Patel updated her quality competitor rankings in May 2014,

Heritage received the highest possible ranking of +3.

       2735. The reason for Heritage’s significant improvement in Patel’s quality competitor

rankings was the relationship that Patel established with the Vice President of Heritage, Jason

Malek. After moving to Teva, Patel began communicating with Malek by phone as early as July

9, 2013. From that date until July 25, 2014, the two spoke by phone at least 37 times.




                                                710
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 724 of 789




       D.      Lupin

       2736. In Patel’s initial May 2013 quality competitor ranking list, Defendant Lupin had a

rank of +2. When Patel updated her quality competitor rankings a year later, Lupin received the

highest possible rating of +3.

       2737. Defendant Lupin was awarded the highest score in the quality competitor ranking

in 2014 because Berthold of Lupin earned Patel’s trust by consistently agreeing to Patel’s price

increase plans. From May 2013 through April 2014, for example, Patel and Berthold spoke at

least 76 times by phone. Green, while still at Teva, also had a very strong relationship with

Berthold. As discussed above, at times Patel and Green would even coordinate with each other

regarding which one of them should coordinate a price increase or customer allocation

agreement with Berthold.

       2738. As discussed more fully above, in 2013—after Patel joined Teva—Teva and

Lupin conspired to fix and raise prices on at least the following drugs: Cefdinir Oral Suspension

and Capsules, Cefprozil Tablets, and Pravastatin. Then in early 2014, executives at the two

companies coordinated Lupin’s entrance into the market for Balziva.

       2739. The relationship between Teva and Lupin was so strong that even when Green left

Teva, and Patel was out of the office on maternity leave, Berthold still found other executives at

Teva to communicate with regarding a price increase for the drug Cephalexin Oral Suspension.

As discussed above, in October 2013, Berthold called Rekenthaler and                     ,a

national account executive at Teva, to coordinate Lupin’s November 1, 2013 price increase for

Cephalexin Oral Suspension. When Patel returned from maternity leave and began planning the

next round of Teva price increases, she continued these communications with Berthold until

Teva followed Lupin’s price increase on April 4, 2014.
                                               711
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 725 of 789




       2740. Patel and Berthold also coordinated a price increase and market allocation scheme

with regard to the drug Niacin ER, as Lupin was entering the market in March 2014. Given the

successful track record between the two competitor companies, Lupin warranted a +3 in the

quality competitor rankings when Patel updated them in May 2014.

       E.       Par

       2741. In Patel’s initial May 2013 quality competitor ranking list, Defendant Par was

given a ranking of +1. When Patel updated her quality competitor rankings a year later, Par

improved to a ranking of +2.

       2742. Defendant Par rose in the rankings largely because of several strong relationships

between executives at the two companies. For example,                       , a national sales

executive at Teva, had a strong relationship with                 , a senior sales executive at Par.

The two began communicating by telephone in September 2013. Between September 2013 and

May 2014, the two spoke at least twenty-seven (27) times by phone.

       2743. Similarly, Rekenthaler at Teva had a very strong relationship with another senior

executive at Par,               Rekenthaler spoke with         frequently throughout 2013 and

2014. From the beginning of 2013 through May 2014, Rekenthaler spoke to                 at Par at

least thirty-two (32) times by phone.

       2744. Patel was well aware of these strong relationships and relied on the information

that                  and Rekenthaler obtained from their communications with senior Par

executives in order to make pricing or bidding decisions for Teva’s drugs. One such example

occurred on Friday, February 7, 2014, when Teva received notice from a customer that it had

received a competitive challenge from Par on the drug Labetalol HCL Tablets. Patel forwarded

the e-mail to                  with three question marks: “???”                      responded
                                               712
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 726 of 789




immediately: “left message.” The message that                        had left was for        at Par,

and the two executives spoke five (5) times that same day. After these calls with

                   responded back to Patel saying: “[l]et’s speak on Monday. Just received call

back with more information.”

        2745. The following Monday, Patel also forwarded the original e-mail (discussing the

competitive challenge from Par on Labetalol) to Rekenthaler, saying: “[n]eed to make a decision

quickly.” One (1) minute after receiving that e-mail, Rekenthaler called           at Par and the

two spoke for eighteen (18) minutes. Shortly after hanging up the phone with

Rekenthaler sent another e-mail to Patel, stating: “[h]old off on this until I get back with you.”

Rekenthaler spoke to           again later that afternoon for three (3) minutes.

        2746. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction to that customer—knowing that this would likely concede the

business to Par.

        2747. As discussed more fully above, Teva continued to conspire with Defendant Par on

various market allocation and price fixing schemes throughout the remainder of 2014 and into

2015.

        F.     Greenstone

        2748. Greenstone was not a highly-ranked competitor when Patel first created the

quality competitor ranking list in May 2013. Patel had, at that time, given Greenstone a ranking

of “0.” However, when Patel updated her quality competitor rankings in May 2014, Greenstone

improved to a +1 ranking.

        2749. One of the reasons for Greenstone’s improvement in the rankings was Patel’s

developing relationship with Robin Hatosy, a national account executive at Greenstone. Patel
                                                 713
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 727 of 789




and Hatosy were former co-workers at ABC, and had a longstanding relationship. From the time

Patel started her employment at Teva in April 2013, through the time that she updated the quality

competitor rankings in May 2014, Patel and Hatosy communicated by phone or text at least 66

times. Patel also spoke to Hatosy’s supervisor, Jill Nailor of Greenstone, numerous times in

early 2014 to coordinate Greenstone and Teva price increases and customer allocation

agreements.

       2750. Patel and Hatosy of Greenstone spoke consistently at or around the time of every

price increase effectuated by either company on drugs where they overlapped, including for

example: July 3, 2013—the day of Teva’s price increase on Fluconazole; December 2, 2013—

the day that Greenstone sent notices to customers of its price increases on Azithromycin

Suspension, Azithromycin Oral Suspension, and Medroxyprogesterone; and April 4, 2014—the

day that Teva followed Greenstone’s price increases on Azithromycin Suspension, Azithromycin

Oral Suspension, and Medroxyprogesterone.

       2751. Given the willingness of Greenstone’s executives to coordinate price increases

with Teva, Patel increased Greenstone’s quality competitor ranking in May 2014.

       G.     Amneal

       2752. In Patel’s initial May 2013 quality of competitor ranking list, Defendant Amneal

was given a ranking of +1. When Patel updated her quality competitor rankings a year later,

Amneal improved to a ranking of +2.

       2753. One of the reasons why Defendant Amneal rose in the rankings was because of

several strong relationships between executives at the two companies. For example, Rekenthaler

of Teva had a strong relationship with                  , a senior sales executive at Amneal.

From May 2013 to May 2014, they spoke eight (8) times by phone, and attended many trade
                                              714
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 728 of 789




association meetings and customer conferences together as well. Rekenthaler and               were

regular participants in an annual golf outing hosted by a packaging contractor in Kentucky,

where – as discussed above – the generic drug manufacturer participants (competitors) played

golf by day and gathered socially by night, referring to each other as “friends” and “fraternity

brothers.” (Green and Ostaficiuk were also participants.) As noted above, Rekenthaler and

             coordinated price increases on Ranitidine HCL in May 2013. The two coordinated

again with respect to Warfarin Sodium tablets several times between May and August 2014.

(            also spoke with               of Zydus, another manufacturer of Warfarin Sodium,

days before his August conversation with Rekenthaler). And after a brief exit by Amneal from

the Warfarin Sodium market in late 2014,               spoke with Rekenthaler again in early March

2015, days before Amneal reentered the market at a higher price than it had charged just months

earlier.

           2754. Similarly, Patel also developed strong relationships with two Amneal executives:

                   , a senior sales and finance executive at Amneal, and          As discussed

above, Patel and           coordinated price increases for the drugs Norethindrone Acetate

(September 2014) and Bethanechol Chloride (January 2015).

           2755. Patel also spoke to          regarding Norethindrone Acetate in September 2014,

and continued to communicate with                into at least 2015—sometimes using alternative

forms of communication. In addition to their cell phones, the two executives used Facebook

Messenger to coordinate anticompetitive conduct. In the message exchange below (relating to a

drug not identified in this Complaint),            informed Patel that Amneal would concede one

customer—Econdisc (“E”)—so long as Amneal could retain another large customer, Red Oak

Sourcing (“RO”):
                                                 715
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 729 of 789




On the day of this message exchange, Patel and            also spoke by phone for nearly five (5)

minutes.

       H.      Rising—Hydroxyzine Pamoate & Diflunisal Tablets

       2756. In Patel’s initial May 2013 quality competitor ranking list, Rising was given a

ranking of +1. When Patel updated her quality competitor rankings a year later, Rising improved

to a ranking of +2.

       2757. Rising improved in the quality competitor rankings because of the relationship

between Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that time, Rising

was already preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one

of the competitors already in that market. During several calls in early October 2013, CW-2

coordinated with Green and Rekenthaler of Teva to acquire a large customer and facilitate

Rising’s entry into the Hydroxyzine Pamoate market.

       2758. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising

experienced supply problems for the drug Diflunisal Tablets—a two-player market involving

only Teva and Rising. In an effort to “play nice in the sandbox,” and to further the ongoing
                                               716
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 730 of 789




understanding between the two competitors, CW-2 contacted Rekenthaler of Teva and informed

him of Rising’s supply problems and the fact that Rising may have to leave the market at some

point in the future. The purpose for the call was to alert Rekenthaler that Teva would have the

opportunity to take a price increase, as Rising would not be in a position to take on any

additional market share.

       2759. On April 4, 2014, Teva increased the price on Diflunisal Tablets (by as much as

182%), as well as Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those

price increases, Rekenthaler communicated several times with CW-2 at Rising to coordinate the

increases. The two spoke by phone twice on March 17, 2014, and once on March 31.

       2760. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2

called Rekenthaler to let him know. Four months later—after Rising remedied its supply

problems—Rising re-entered the market for Diflunisal. Consistent with the fair share

understanding discussed above, and the rules of engagement that were generally followed in the

industry, CW-2 and Rekenthaler communicated in advance of Rising’s re-entry to identify

specific customers that Rising would obtain and, most importantly, to ensure the retention of the

high prices that Teva had established through its price increase in April 2014. On December 3,

2014, Rising re-entered the market for Diflunisal Tablets. Its new pricing matched Teva’s WAC

price increase from April 2014.

       2761. Rekenthaler’s successful efforts to coordinate price increases and customer

allocation agreements with CW-2 of Rising led Patel to increase Rising’s quality competitor

ranking in May 2014.




                                               717
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 731 of 789




       I.      Breckenridge

       2762. In Patel’s initial May 2013 quality competitor ranking list, she gave Breckenridge

a ranking of +1. When Patel updated her quality competitor rankings a year later, Breckenridge

improved to a ranking of +2.

       2763. Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Patel and Rekenthaler and certain executives at

Breckenridge, which led to several successful price increases.

       2764. For example, on November 14, 2013, Breckenridge increased the WAC pricing of

both Mimvey and Cyproheptadine HCL Tablets. In the weeks leading up to those Breckenridge

price increases, Rekenthaler communicated by phone several times with                , a sales

executive at Breckenridge. The two spoke twice on October 14, 2013 and once on October 24,

2013. The call on October 24 lasted twenty-six (26) minutes.

       2765. On April 4, 2014, Teva followed the Breckenridge price increases on Mimvey

Tablets (increasing the WAC pricing by over 100%) and Cyproheptadine HCL Tablets

(increasing the WAC pricing by over 90%), to match Breckenridge’s WAC pricing on both

products. Teva raised prices even higher on its customer contracts. Teva increased the contract

pricing of Mimvey by as much as 393%, and the contract pricing of Cyproheptadine HCL

Tablets by as much as 526%, depending on the dosage strength.

       2766. As Patel planned for Teva’s April 4, 2014 price increases, both she and

Rekenthaler continued to communicate with their counterparts at Breckenridge. Rekenthaler

spoke to        at Breckenridge on January 15, 2014—the day after Patel sent her first list of

“Increase Potentials Q1 2014” to           —for nineteen (19) minutes. Similarly, Patel spoke

with             , a sales executive at Breckenridge, two times on February 7, 2014, as she was
                                               718
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 732 of 789




determining whether Teva should provide a bid to a customer. After her discussions with

        Teva declined to bid for the business in order to avoid taking market share away from

Breckenridge as a result of the price increases.

       2767. As a result of the successful coordination of these price increases between Teva

and Breckenridge, Patel increased Breckenridge’s quality competitor ranking in May 2014.

       J.      Glenmark

       2768. Not every Teva competitor saw its quality competitor ranking increase between

2013 and 2014. Defendant Glenmark, for example, declined slightly in the rankings. In Patel’s

initial May 2013 quality competitor ranking list, Patel gave Glenmark a ranking of +3. When

Patel updated her quality competitor rankings a year later, she gave Glenmark a ranking of +2.

       2769. The reason that Defendant Glenmark declined in the rankings was because Patel

lost her most valuable relationship at that company—CW-5. CW-5 left Glenmark in April 2014.

In the eleven-month period between Patel joining Teva in late April 2013 and CW-5 leaving

Glenmark in April 2014, the two competitors communicated by phone or text message 121

times. They also communicated frequently using an encrypted messaging application,

WhatsApp. As discussed more fully above, starting in early May 2013 Teva and Glenmark

conspired to fix and raise prices on a number of drugs, including: Adapalene, Nabumetone,

Fluconazole Tablets, Ranitidine, Moexipril, Moexipril HCTZ, and Pravastatin.

       2770. In addition to CW-5, Patel also had other contacts at Glenmark—which is why

Glenmark did not fall dramatically in the quality competitor rankings when CW-5 left the

company. For instance, Patel exchanged 44 phone calls or text messages with                      ,

a sales and marketing executive at Glenmark, between May 2013 and July 2015. Similarly, Patel

exchanged 36 calls with Brown, the Vice President of Sales at Glenmark, between August 2013
                                                   719
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 733 of 789




and October 2014. As discussed more fully above, Patel continued to coordinate with

and Brown throughout 2014 on several drugs, including Kariva and Gabapentin Tablets,

demonstrating that Glenmark remained a quality competitor even after CW-5 left the company.

       K.      A Commitment to the Overarching Conspiracy Was Instrumental to the
               Success of the Price-Fixing Agreements

       2771. As detailed above, the overall understanding among the co-conspirators was that

each competitor was entitled to its “fair share” of a given market. When a competitor was

satisfied that it had its “fair share” of a particular drug market, competition waned and prices

rose. These “fair share” principles were the foundation upon which the price increases were

built. So long as each competitor had its “fair share,” no competitor was incentivized to compete

for business when another competitor increased price. In short, competition resulted in lower

prices; and as far as Defendants were concerned, nobody won in that scenario. Indeed, it was

generally understood that when a competitor increased price, the other competitors in the same

drug market would either decline to bid for the business or would bid high so as not to punish the

party that took the price increase. Often, the competitor would then follow with a comparable

price increase of its own.

       2772. There are numerous examples throughout this Complaint of competitors refusing

to compete in the face of a price increase so as not to “punish” the leader or “steal” market share.

As just one example, when Defendant Teva was approached by a large retail customer in May

2013 to bid on a drug for which Greenstone had increased prices, Green expressed caution

stating: “not sure I want to steal it on an increase.” Teva later declined to bid on the business.

       2773. The concept of “fair share” and price increases went hand in hand. For example,

as discussed above, the ongoing understanding between Defendants Teva and Sandoz that they


                                                720
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 734 of 789




would follow each other’s price increases was predicated on the agreement that the follower

would not poach the leader’s customers after the increase. The same was true for the

understanding between Sandoz and Mylan. As discussed above, Nesta specifically cautioned

CW-4 that Mylan did not appreciate having its prices challenged after an increase—i.e., Mylan

did not want Sandoz to steal its business by underbidding its customers. Similarly, Aprahamian

of Taro often spoke with CW-3 of Sandoz about coordinating price increases between the two

companies. Almost invariably, he would conclude the conversations with phrases like: “don’t

take my fucking customers,” “don’t take my business,” or “don’t be stupid.”

       2774. Further, because of this “fair share” understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they

often did so anyway. So long as the competitor knew before it was approached by customers

that the reason for the solicitation was due to a price increase by the incumbent supplier, the

competitor knew not to compete for the business. Similarly, the competitor knew it would have

the opportunity, which it often took, to follow the increase with a comparable price increase of

its own.

       L.      “Quality Competitor” Rankings Relate to Price Increases, But Even “Low
               Quality” Competitors Complied With the Overarching Conspiracy

       2775. As a further demonstration that the fair share understanding was universally

accepted and understood in the generic pharmaceutical industry, even companies that Patel and

Teva referred to as “low quality competitors”—because they were not viewed as strong leaders

or followers for price increases—consistently complied with the principles of “fair share” and

“playing nice in the sandbox.”




                                                721
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 735 of 789




               1.      Camber and Teva Fixed Prices on Ranitidine HCL

       2776. When Patel first created the quality of competitor rankings in early May 2013, she

gave Defendant Camber a ranking of -2. When Patel revised those rankings one year later in

May 2014, Camber’s ranking did not change. It remained one of the lowest ranked of all of

Teva’s competitors.

       2777. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

       2778. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

       2779. One of those drugs was Raloxifene Hydrochloride Tablets (“Raloxifene”)—also

known by the brand name Evista—a drug used in the treatment of osteoporosis in

postmenopausal women.

       2780. Teva had begun marketing Raloxifene in March of that year. Actavis had

received approval to begin marketing Raloxifene in 2014 as well, but had not yet entered by

September 2014.

       2781. The other drug was a generic form of Lamivudine/Zidovudine, a combination

medication also known by the brand name Combivir. Generic Combivir is used in the treatment

of human immunodeficiency virus (HIV). Camber had received approval to market a generic

form of Combivir in February 2014, but as of September 2014 was still in the process of entering

the market. Already in the market were competitors Teva, Aurobindo, and Lupin. As discussed

more fully above, Defendants Teva, Lupin, and Aurobindo agreed to divvy up the generic

Combivir market in 2012 when Teva was losing exclusivity on that drug.



                                                722
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 736 of 789




       2782. As the anticipated product launches for Raloxifene approached, the new entrants

discussed an allocation strategy with Teva to ensure they each received their fair share of the

market. On September 9, 2014, Rekenthaler had a twenty-six (26) minute phone call with

       a senior sales and marketing executive at Actavis. A short time later, a Teva executive

told colleagues that she had “just heard Camber and Actavis expect to launch 9/24.”

       2783. Teva’s discussions with Actavis escalated over the coming week. On September

10, Rekenthaler exchanged two calls with Falkin of Actavis lasting fifteen (15) minutes and one

(1) minute, respectively. On September 11, the men talked for ten (10) more minutes. On

September 16, Rekenthaler spoke by phone a total of six (6) times with different Actavis

personnel, including one call with               lasting thirty-four (34) minutes.

       2784. The following morning, in response to an inquiry regarding whether Teva

intended to retain a major customer’s Raloxifene business,              of Teva replied in the

affirmative. Rekenthaler then shared the information he had gathered through his

communications with competitors: “I know Actavis will be late. Camber is talking but their

[sic] being somewhat unclear as well. I’ll know more about them after my trip this week.” That

same day, on September 17, 2014, Camber sent an offer for Raloxifene to a large Teva customer,

Econdisc.

       2785. Rekenthaler and Konstantin Ostaficiuk, the President of Camber Pharmaceuticals,

spent the next three days—September 17 through September 19—playing golf during the day

and socializing at night at an industry outing in Kentucky sponsored by a packaging vendor.

       2786. On September 21, 2014, Ostaficiuk called Rekenthaler and the two spoke for two

(2) minutes. The next day, Rekenthaler initiated a series of four (4) phone calls with Ostaficiuk.

The two spoke for a total of thirty (30) minutes that day. Notably, these are the first identified
                                                723
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 737 of 789




phone calls ever between the two competitors. As a result, Camber sent a revised offer to its

potential customer that same afternoon, containing modified prices for Raloxifene.

       2787. On September 24, Patel discussed a Raloxifene allocation strategy with her Teva

colleagues in light of Camber’s offer to the large Teva customer, Econdisc. She emphasized

Camber’s expressed commitment to the overarching conspiracy among the competitors and

conveyed information she obtained from Rekenthaler during his conversations with Ostaficiuk,

stating: “Camber indicated that they are targeting Econdisc and a small retailer … and then they

would be ‘done.’”

       2788. As a part of this discussion,           considered whether Teva should just

concede Econdisc to Camber, and seek to recover that market share with another customer. At

9:07 a.m. that morning, Patel informed her supervisor           and numerous others at Teva

that Rekenthaler planned to discuss the matter with Camber:




       2789. At 9:28 a.m. that morning, Rekenthaler called Ostaficiuk and the two spoke for

two (2) minutes. They spoke two more times that day, including one call that lasted eight (8)

minutes.

       2790. Some of these calls also related to Camber’s entry into the market for generic

Combivir. Teva and Lupin were already in the market for generic Combivir, and Ostaficiuk was

engaging in contemporaneous communications with Rekenthaler of Teva and Berthold of Lupin


                                               724
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 738 of 789




to negotiate Camber’s entry into that market. At least some of those calls on September 24, 2014

are set forth below:




       2791. On that same day, Berthold also spoke with                    , a senior operations

executive at Aurobindo, for more than eighteen (18) minutes to close the loop on the generic

Combivir communications.

       2792. On September 25, after discussing with his colleagues which customers Teva

should concede in order to give Camber its fair share of the Raloxifene market, and armed with

the information Rekenthaler had gathered from Camber’s President,                         :

“Okay, we will concede additional smaller customer challenges (particularly distributors) since

they are not going to target One Stop.” Rekenthaler and Ostaficiuk spoke again twice that day.

       2793. That evening, a Camber executive instructed a colleague to gather market

intelligence on possible additional customers for Camber’s new Raloxifene product, but stressed

that the company would not bid on any additional Teva accounts “until we know how we do with

Econ[disc].”

       2794. On Friday September 26, 2014, Camber publicly announced that it was launching

Raloxifene, the generic version of Evista. Rekenthaler called Ostaficiuk that day, for a short one

(1) minute call.

       2795. From those telephone calls, Rekenthaler expressed to Ostaficiuk that Teva did not

want Camber challenging for any more of its customers, on Raloxifene or generic Combivir. As


                                               725
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 739 of 789




a result of this communication, on Monday September 29, 2014, Ostaficiuk sent the following e-

mail to his colleagues at Camber:




       2796.                        a senior sales executive at Camber, replied: “We have not

made any offers to any Teva Raloxifene accounts since we received the Econ award. Both Sales

and Contracts are aware, & requesting incumbent detail for all offers, if Teva, no offer.”

          also added that “We are also not seeking any Lupin business on Lamo/Zidovudine [aka

generic Combivir].” Ostaficiuk replied: “Thank you. We don’t want to antagonize either of

them and start a war…”

       2797. About a week later, on October 7, 2014, a large Teva customer informed a Teva

sales representative that Camber had made an unsolicited bid for its Raloxifene business.

       a Director of National Accounts at Teva, sent an e-mail to certain employees at Teva,

including Rekenthaler, notifying them of her conversation with the customer, and expressing

surprise given the agreement Teva had previously reached with Camber: “I thought they were

done after securing Econdisc?” Based on his prior conversations with Ostaficiuk, Rekenthaler



                                               726
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 740 of 789




doubted that Camber made an offer to another Teva customer, stating: “You’re positive they

sent them an offer?”

       2798.           of Teva “relayed ‘the message’” to the customer that “the market should be

stable at this point” and Teva would be surprised if Camber had intended to make an offer to the

customer. After further discussion with the customer, Teva staff learned that it was a

misunderstanding. Camber never actually made the offer, but had instead complied with its

agreement with Teva.

       2799. The fair share agreement continued to govern as usual until mid-December 2014,

when Camber learned of supply problems at Teva on Raloxifene. A Camber employee described

the prospect of Teva being on backorder for this drug as a “Game changer.” Expressing her

understanding of the rules of the conspiracy, she pointed out: “Fair share only applies when

there is not supply constraints.” Ostaficiuk responded optimistically, but cautiously: “Good luck

guys but go fishing and gather information before we commit . . . .”

XV.    CONSCIOUSNESS OF GUILT

       2800. The Defendants were aware that their conduct was illegal. They all made

consistent efforts to avoid communicating with each other in writing, or to delete written

electronic communications after they were made. There are numerous examples, discussed

throughout this Amended Complaint, where Teva employees indicated that they could not talk

by e-mail, but had additional information that they could only convey personally. This was part

of a consistent effort by these individuals, as well as individuals at other corporate Defendants, to

avoid putting incriminating information in writing, in order to evade detection.




                                                727
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 741 of 789




       2801. Teva was aware of the antitrust laws, and paid them lip service in its Corporate

Code of Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states

specifically:




       2802. But high-level executives at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva had reached with its competitors.

       2803. For example, when Patel started at Teva in late-April 2013, she immediately

began ranking Teva’s competitors by their “quality.” “Quality” was nothing more than a

euphemism for “good co-conspirator,” and it was well known internally at Teva that Patel was

identifying price increase candidates based on who Teva’s competitors were for those drugs, and

whether she or others at Teva had an understanding in place. Indeed, Patel already had a short

list of price increase candidates in place on the day she started at Teva, which was based at least


                                                728
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 742 of 789




in part on conversations she had already been having with Teva’s competitors before she started,

including Aprahamian at Taro.

       2804. As Patel was starting to create her ranking of quality competitors and identify

candidates for price increases, she sent her very first iteration of the quality competitor ranking to

her supervisor,           —a senior marketing executive at Teva—on May 1, 2013. That

ranking included, within the category of “Strong Leader/Follower,” the following competitors:

Mylan, Actavis, Sandoz, Glenmark, Taro, and Lupin. The preliminary list of price increase

candidates also included the formula that Patel would use to identify price increase candidates

using the quality of competitor scores.

       2805. With                 approval of her methodology for identifying price increase

candidates, Patel continued communicating with competitors and agreeing to price increases.

She also routinely provided               with intelligence that she had received from her

communications with competitors. For example, when Patel sent her very first formal “PI

Candidates” spreadsheet to             on May 24, 2013, she identified that the drug Nabumetone

as a price increase candidate because, among other things, “Sandoz [was] also bidding high.”

For the drug Adapalene Gel, Patel noted that there were “[r]umors of a Taro increase”—even

though Taro had not yet increased its prices for Adapalene Gel. Patel had obtained this

competitively sensitive information directly from her communications with competitors.

       2806.              immediately forwarded that information to Maureen Cavanaugh, the

Senior Vice President of Sales at Teva, who approved of the price increases based on the

reasoning that Patel provided for each drug. As discussed more fully above, Teva raised prices

on those drugs (and others) on July 3, 2013.



                                                  729
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 743 of 789




       2807. Cavanaugh was well aware that Patel was communicating with competitors about

price increases, and making recommendations based on those communications, because Patel

told her so directly. For example, during a 2013 meeting of Teva sales and pricing personnel

where Cavanaugh was present, Patel was discussing her communications with certain

competitors about price increases when Cavanaugh smiled, put her hands over her ears, and

pretended that she could not hear what was being said. Not once, however, did Cavanaugh ever

tell Patel or anyone else at Teva to stop conspiring with Teva’s competitors or rescind the

agreements that had been reached.

       2808. Patel continued to send intelligence that she had obtained from competitors to her

supervisor,               On August 7, 2013, Patel sent          a summary list of drugs slated

for a price increase on August 9, 2013. In the “Reasons for Increase” column, Patel again

included specific information that could only have come from her communications with

competitors, including:




       2809. This time,              —recognizing that it was inappropriate for Teva to have this

information in writing – asked Patel to change those references above, to remove the offending

language:




                                                730
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 744 of 789




       2810. As discussed more fully above, Teva increased prices on those three drugs two

days later. Not once did           ever tell Patel to stop communicating with competitors, or to

rescind any of the agreements she had reached on behalf of Teva.

       2811. Patel also spoke regularly to both Rekenthaler and Green about each other’s

communications with competitors. Patel was aware that both Rekenthaler and Green were

communicating with competitors, sometimes at her direction. Green and Rekenthaler, in turn,

were also both aware that Patel was communicating with competitors and implementing price

increases based on those communications.

       2812. Rekenthaler, Vice President of Sales at Teva, was aware that communicating with

competitors about pricing and market allocation was illegal, and he took steps to avoid any

evidence of his wrongdoing. For example, as discussed more fully above, on July 15, 2013,

CW-2 of Sandoz called Rekenthaler at Teva and left a message. Rekenthaler called CW-2 back

immediately, and they had a three (3) minute conversation during which CW-2 asked

Rekenthaler to provide him with a full, comprehensive list of all drugs that Teva had recently

increased pricing on—not just those drugs where Teva overlapped with Sandoz. Rekenthaler

complied. Understanding, however, that it was improper to share competitively sensitive pricing

information with a competitor, and in an effort to conceal such conduct, Rekenthaler first sent

the Teva price increase list from his work e-mail account to a personal e-mail account, then

forwarded the list from his personal e-mail account to CW-2’s personal e-mail account.

       2813. As another example, when Kevin Green wanted to speak with a particular

competitor, he would routinely send a text message to that competitor, saying only: “call me.”

Again, this was done to avoid putting any potentially incriminating communications in writing.



                                               731
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 745 of 789




Patel learned this technique from Green, shortly after starting at Teva, and adopted a similar

strategy for communicating with competitors.

       2814. Armando Kellum of Sandoz was also aware that what he and others at Sandoz

were doing was illegal. Kellum had received antitrust training, and knew that conspiring with

competitors to fix or raise prices, or to allocate customers or markets, was a violation of the

antitrust laws. Kellum would routinely admonish Sandoz employees for putting anything

incriminating into e-mails, and voiced concern that the conduct they were engaging in, if

discovered, could result in significant liability. As a result of Kellum’s admonishments, Sandoz

employees (including Kellum himself) routinely lied in e-mails about the sources of their

information to camouflage their conduct, claiming they learned the information from a customer

instead of a competitor.

       2815. Similarly, Jill Nailor of Greenstone instructed her subordinates to avoid putting

any sensitive market intelligence in writing.

XVI. THE GENERIC DRUG INDUSTRY WAS SUSCEPTIBLE TO COLLUSION

       2816. Defendants’ anticompetitive conduct alleged in the Complaint constitutes a

conspiracy to fix prices and engage in market customer allocation, which is a per se violation of

Section 1 of the Sherman Act. Therefore, Plaintiffs need not define a relevant market. There

are, however, features of the industry relevant to this case that show both (i) that the industry is

susceptible to collusion, and (ii) that the price increases were in fact the result of collusion and

not the result of conscious parallelism.

       2817. Indeed, the U.S. market for each of the Price-Fixed Generic Drugs has been

characterized by numerous factors that facilitated Defendants’ conspiracy, including: (i) industry

concentration; (ii) sufficient numbers to drive competition; (iii) substantial barriers to entry; (iv)
                                                 732
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 746 of 789




demand inelasticity; (v) lack of substitutes; (vi) interchangeability; (vii) absence of non-

conspiring competitors; (viii) opportunities for contact and an extremely high level of inter-firm

communications; (ix) the magnitude of the price increases; and (x) the reimbursement of generic

drugs purchased by third parties.

       2818. Since 2005, consolidation has reduced the number of competitors in the generic

drug industry, which has rendered the market ripe for collusion. For example, Teva acquired

Ivax Corporation in 2006, Barr Laboratories (including Defendant Pliva) in 2008, Ratiopharm

(Germany’s second largest generic drug producer) in 2010, and Allergan’s generics business

(including Actavis) in 2016. Watson Pharmaceuticals acquired Andrx Corporation in 2006,

Endo acquired Qualitest in 2010, Perrigo acquired Paddock Laboratories, Inc. in 2011, and

Sandoz acquired Fougera in 2012. As a result of the industry-wide consolidation, for each of the

Price-Fixed Generic Drugs, there were between two and ten manufacturers in the United States

for each of the Price-Fixed Generic Drugs during the time period relevant to Plaintiffs’ claims,

thus resulting in a concentrated market for each drug.

       2819. Barriers to entry increase a market’s susceptibility to a coordinated effort to

maintain supracompetitive prices because it is difficult for new suppliers to enter the market and

destabilize coordinated supracompetitive prices. Costs of manufacture, intellectual property, and

expenses related to regulatory oversight create substantial barriers to entry in the generic

pharmaceutical industry.

       2820. Each of the Price-Fixed Generic Drugs is medically necessary to the health and

well-being of the patient for whom it is prescribed. For that reason, each demonstrates

substantial demand inelasticity. Indeed, notwithstanding the substantial price increases alleged



                                                733
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 747 of 789




in this Complaint, demand for each of the Price-Fixed Generic Drugs dropped very little

following the increase in price.

       2821. There is a lack of available substitute products for each of the Price-Fixed Generic

Drugs because patients face substantial barriers to switching to other drugs and because patients

often face little incentive to switch as a result of the disconnect described in ¶ 75.

       2822. Because a generic drug must be the therapeutic equivalent of its branded

counterpart, each generic drug that is approved for sale in the United States is interchangeable

with each other generic equivalent of the brand of the same dosage strength. For example, a 40

mg tablet of Pravastatin manufactured by Glenmark is interchangeable with a 40 mg tablet of

Pravastatin manufactured by Teva. Accordingly, each of the Price-Fixed Generic Drugs is

highly interchangeable from Defendant to Defendant, and the only way that a Defendant can

gain market share is by competing on price.

       2823. The Defendants control the markets for each of the Price-Fixed Generic Drugs,

which enables them to increase prices without losing market share to non-conspirators.

       2824. As alleged above throughout this Complaint, there was a high level of interfirm

communications within the generic pharmaceutical industry and numerous opportunities for such

communications through various trade association and similar meetings.

       2825. The magnitude of the price increases involved in this case further differentiates

them from parallel price increases.

       2826. As noted above, there are unique features of the generic drug industry, including

the fact that reimbursement for generic drugs to retail pharmacies is limited by MAC pricing,

which is based on the lowest acquisition cost for each generic pharmaceutical paid by retail

pharmacies purchasing from a wholesaler for each of the pharmaceutical’s generic equivalent
                                                 734
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 748 of 789




versions. There is therefore an enhanced incentive to compete on price within this

reimbursement system.

XVII. DEFENDANTS’ CONSPIRACY WAS EFFECTIVE AND IS STILL ONGOING

       2827. As a proximate result of this conspiracy, and during the time period relevant to

Plaintiffs’ claims, Defendants and co-conspirators charged Plaintiffs and others in the United

States supracompetitive prices (i.e., prices above a competitive level) for each of the Price-Fixed

Generic Drugs.

       2828. Defendants’ and co-conspirators’ conspiracy alleged in this Complaint

overcharged Plaintiffs on the Price-Fixed Generic Drugs that Plaintiffs directly purchased from

one or more Defendants and co-conspirators. Even in those instances in which Plaintiffs were

able to negotiate Defendants down from the full overcharge on which they agreed, Defendants’

agreements still impacted and artificially elevated the prices paid by Plaintiffs, because each

Defendant knew that Plaintiffs would not be able to obtain a competitive price from the

Defendant’s competitors for each Price-Fixed Generic Drug. Defendants also knew that any new

entrants to the market would also follow the conspiracy pricing (or even seek to increase it

further) based on the conspiracy’s overarching market allocation agreement.

       2829. As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes in the industry in 2013 and 2014 slowed

dramatically after the State of Connecticut commenced its antitrust investigation in July 2014

(but prices remained steadily and artificially high). This was not a coincidence. Generic drug

manufacturers in the industry – including the Defendants in this case – understood that they were

under scrutiny and did not want to draw further attention to themselves.



                                                735
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 749 of 789




       2830. In January 2015, Sandoz conducted an analysis of the price increases in the

generic drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz

found that “[g]eneric drug price increases in 2013 and 2014 were very common.” Specifically,

the report stated: “For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’

(WAC increase greater than 100%)[;] of this 12% (178 SKUs) were increased by more than

1000%.”

       2831. The report went on to state that “[t]he number and level of price increases

declined noticeably in 4Q 2014.” The following graphic, which was included in the Sandoz

report, actually demonstrates that the number of price increases started to decline dramatically

after the second quarter of 2014—the same time that the State AGs commenced their non-public

investigation:




                                               736
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 750 of 789




       2832. The massive price spikes in the industry may have declined, but the already-high

prices for most of these drugs did not decline. To date, prices for many of these drugs remain at

significantly inflated, anti-competitive levels.

       2833. As alleged in this Complaint, during the conspiracy, Defendants and co-

conspirators applied the “fair share” overarching agreement to each of the Price-Fixed Generic

Drugs. They were successful in achieving price increases on numerous drugs and allocating

markets for all Price-Fixed Generic Drugs, which enabled them to impose supracompetitive

prices on Plaintiffs and others. Defendants’ coordinated price increases and market allocation

agreements provided them with a higher, unified starting point for negotiating prices with

Plaintiffs and others for each Price-Fixed Generic Drug than would have resulted if each

Defendant had independently and unilaterally set its own price increases for each Price-Fixed

Generic Drug.

       2834. The conspiracy alleged in this Complaint remains in either force or effect (or

both) as of the date Plaintiffs filed this Complaint, and Defendants continue to charge Plaintiffs

supracompetitive prices for each Price-Fixed Generic Drug as a result of the conspiracy alleged

in this Complaint.

XVIII. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

       2835. Discovery is necessary to determine the full scope of the conspiracy, including the

time frame, products, and participants. Plaintiffs reserve the right to amend or supplement this

Complaint to add other Defendants, claims, time periods, products, or other allegations based

upon discovery and further investigation. Plaintiffs also reserve the right to amend this

Complaint in accordance with Orders from the Court, including—but in no way limited to—any
                                                   737
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 751 of 789




Order setting cases or claims for trial in MDL 2724. This includes any amendment that may be

needed to narrow any claim or count in this Complaint to further align, if necessary, with

bellwether claim(s) set for trial by this Court.

XIX. TOLLING OF THE STATUTE OF LIMITATIONS

       2836. The statutes of limitation as to Defendants and their co-conspirators’ continuing

antitrust violations alleged in this Complaint were tolled for one or more of the following

reasons:

       (a) The pendency of one or more Class Action Complaints and any Amendments against

           Defendants and their co-conspirators for conspiring to fix prices of each of the Price-

           Fixed Generic Drugs tolled the running of the statute of limitations on Plaintiffs’

           claims;

       (b) On December 12, 2016, the DOJ filed an Information charging Glazer with the

           criminal offense of violating the U.S. antitrust laws by participating in a conspiracy to

           fix, raise, and maintain the prices of generic Doxycycline and Glyburide sold in the

           United States. The Glazer criminal proceedings and the Malek criminal proceedings

           that were filed one day later, toll the running of the statutes of limitation on Plaintiffs’

           claims during the criminal proceedings and for one year thereafter by operation of

           federal statute, under 15 U.S.C. § 16(i). Further, each of the subsequent criminal

           enforcement actions filed by DOJ also tolls the running of the statutes of limitation on

           Plaintiffs’ claims under § 16(i); and/or

       (c) Defendants’ affirmative and fraudulent concealment of the conspiracy prevented

           Plaintiffs from having notice of their claims more than four years before filing this

           Complaint, and tolled the statute of limitations on Plaintiffs’ claims.
                                                   738
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 752 of 789




       2837. Each of the overt acts in furtherance of the conspiracy alleged in this Complaint

was done for the purpose of concealing the conspiracy and preventing Plaintiffs and other

purchasers of generic drugs from learning about the conspiracy’s existence. Accordingly,

Plaintiffs did not know or reasonably suspect the existence of their claims more than four years

before filing this Complaint, nor were they aware of any facts more than four years before filing

this Complaint that would have put them on reasonable notice of their claims. More than four

years before Plaintiffs filed this Complaint, Defendants and their co-conspirators fraudulently

concealed the existence of each Plaintiff’s antitrust claim so that each Plaintiff, acting as a

reasonable person, did not know of the existence of its claim at the time.

       2838. During the time period relevant to Plaintiffs’ claims, including the time period

more than four years before Plaintiffs filed this Complaint, Defendants and their co-conspirators

concealed the existence of Plaintiffs’ antitrust claims from Plaintiffs as a result of the self-

concealing nature of the conspiracy; and/or because Defendants and their co-conspirators

engaged in affirmative and deceptive acts of concealment as described below. As a result,

Plaintiffs did not know, and through the exercise of due diligence (which they exercised) could

not have known, about the existence of their antitrust claims more than four years before filing

this Complaint.

       2839. During the time period relevant to Plaintiffs’ claims, Plaintiffs exercised diligence

in an effort to ensure that the prices that they were paying Defendants for each generic drug that

is the subject of claims in this Complaint were competitive. For example, Plaintiffs frequently

submitted requests for competitive bids on each of the Price-Fixed Generic Drugs to Defendants.

Unbeknownst to Plaintiffs, Defendants shared these requests for quotations and took steps to



                                                 739
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 753 of 789




coordinate with their conspirators to ensure that the bids they provided in response to these

requests were rigged and were not competitive.

       2840. Notwithstanding the self-concealing nature of their conspiracy, during the time

period relevant to Plaintiffs’ claims, including more than four years before Plaintiffs filed this

Complaint, Defendants and their co-conspirators affirmatively misled Plaintiffs by wrongfully

and affirmatively concealing the existence of Plaintiffs’ antitrust claims from Plaintiffs. In

addition to the many overt acts alleged above that were undertaken for the purpose of concealing

the conspiracy, Defendants took additional steps to conceal their illegal conduct from Plaintiffs

and others. For example:

       (a) During the conspiracy alleged in this Complaint, and as alleged above, Defendants

           and co-conspirators spoke and met in secret to affirmatively conceal the existence of

           the conspiracy from Plaintiffs and others. For each of the numerous meetings

           between Defendants alleged in this Complaint, Defendants took steps to either

           conceal the existence of the meeting from Plaintiffs or others, or to create a pretextual

           explanation for why the meeting occurred.

       (b) During the conspiracy alleged in this Complaint, Defendants made false and

           pretextual statements about the bids they provided to Plaintiffs and others in response

           to requests from Plaintiffs and others for competitive bids. For example, upon

           information and belief, when Cardinal requested that Heritage provide a competitive

           bid for Nimodipine in June 2012, Heritage made representations to Cardinal that the

           sham bid that Heritage submitted in response (and that Heritage had coordinated with

           Sun and Caraco in advance) was the lowest price that Heritage could provide. In

           reality, Heritage could have manufactured and sold the drug for substantially less than
                                                 740
Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 754 of 789




   it quoted to Cardinal, but Heritage had agreed in advance with Sun and Caraco that it

   would not submit a competitive price in response to Cardinal’s request. Accordingly,

   Heritage’s false statements to Cardinal were intended to conceal from all purchasers

   of Nimodipine (and all other generic drugs) the existence of the conspiracy.

(c) During the conspiracy alleged in this Complaint, Defendants took steps to ensure that

   their communications in furtherance of the conspiracy were not recorded in writing.

   For example, on April 19, 2013, Malek instructed his employees at Heritage not to

   keep in writing any evidence of the agreements that Heritage was negotiating (and

   that it would soon reach) with other Defendants relating to the Zoledronic Acid and

   other drugs. Similarly, during the July 1, 2014 telephone conversation in which a

   senior sales executive at Heritage discussed the collusive price increases of Glyburide

   and Fosinopril HCTZ with a senior sales executive at Citron, the Citron

   representative told the Heritage representative not to communicate with Citron

   through e-mail.

(d) During the conspiracy alleged in this Complaint, Defendants took steps to confine

   knowledge of the conspiracy to a small group of senior executives for the purpose

   (and with the effect) of concealing the conspiracy’s existence. For example, during

   the same July 1, 2014 telephone conversation between Heritage and Citron, the Citron

   representative told the Heritage representative to communicate with a specifically

   designated employee of Citron who was fully briefed on the conspiracy.

(e) During the conspiracy alleged in this Complaint, Defendants discussed and

   coordinated the timing of their price increase announcements for the purpose of

   making each price increase seem like it was each Defendant’s independent decision to
                                       741
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 755 of 789




           raise prices even though, in reality, it was not. For example, Sandoz and Mylan

           coordinated their price increases on Amitriptyline and Levothyroxine. For

           Levothyroxine, Mylan increased its prices on April 25, 2014, and Sandoz issued its

           matching price increase on May 23, 2014. Also on May 23, 2014, Sandoz increased

           its price for Amitriptyline, an increase that Mylan matched on July 16, 2014. By

           staggering the announcement of these price increases, Sandoz and Mylan intended to

           convince generic drug purchasers such as Plaintiffs and others that the latter price

           increase was the independent response to the initial price increase. As the allegations

           in this Complaint make clear though, Defendants actively discussed, coordinated, and

           agreed to these price increases in secret in order to conceal the existence of the

           conspiracy.

       2841. During the conspiracy, including more than four years before Plaintiffs filed this

Complaint, Defendants and their co-conspirators’ affirmatively intended to conceal the existence

of their unlawful actions from Plaintiffs, and Plaintiffs were unaware, and had no reasonable

basis to be aware, of Defendants and their co-conspirators’ acts of concealment.

       2842. As a direct result of Defendants and their co-conspirators’ affirmative and

fraudulent acts of concealment alleged above, each Plaintiff did not have actual or constructive

knowledge of its antitrust claim, or the facts that might reasonably have led any Plaintiff (or a

reasonable purchaser in Plaintiff’s position) to discover or suspect that it had the antitrust claim

against Defendants and their co-conspirators alleged in this Complaint, more than four years

before Plaintiffs filed this Complaint. Before then, no Plaintiff was aware of the facts that would

have alerted it (or would have alerted a reasonably diligent purchaser in Plaintiff’s position) of

the need to investigate whether it had the antitrust claim alleged in this Complaint.
                                                 742
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 756 of 789




         A.     Spoliation of Evidence

         2843. Many of the individual participants, and other employees of the various corporate

Defendants, took active steps to delete their conspiratorial communications with competitors,

and destroy evidence of their illegal behavior.

         2844. For example, Nisha Patel produced text messages in response to the State AGs’

subpoena going back as far as early 2014. Prior to producing those text messages, however,

Patel had deleted all of her text communications with competitors from the same time period,

including many text messages with Aprahamian, Brown, Cavanaugh, Grauso, Green, Nailor,

Rekenthaler, and Sullivan, and many other text messages with employees of Dr. Reddy’s,

Glenmark (including CW-5), Greenstone (including Hatosy), Par, Sandoz, Upsher-Smith, and

Zydus.

         2845. Patel deleted these text messages after a conversation with Rekenthaler in early

2015 when Rekenthaler warned Patel to be careful about communicating with competitors.

Rekenthaler was aware of the government investigations that had been commenced and told

Patel that the government was showing up on people’s doorsteps. Sometime after that, Patel

deleted her text messages with competitors.

         2846. Defendant Apotex also destroyed an entire custodial file for one of its key

employees (                 , a senior sales executive) after the State AGs requested it through an

investigatory subpoena in July 2017. As discussed above,               was involved in

coordinating two significant price increases with Patel of Teva in 2013, which resulted in Apotex

soaring in the quality competitor rankings. After the State AGs’ subpoena was issued, Defendant

Apotex destroyed               custodial file—and did not inform the States that it had done so for

over a year.
                                                  743
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 757 of 789




       B.      Obstruction of Justice

       2847. Many of the Defendants have been coordinating consistently to obstruct the

ongoing government investigations and to limit any potential response.

       2848. For example, when the federal government executed a search warrant against

Patel at her home on June 21, 2017, she immediately called Rekenthaler (from another phone

because her phone had been seized) even though Rekenthaler was no longer employed at Teva

and was by that point the Vice President of Sales at Defendant Apotex. Rekenthaler then

immediately called Cavanaugh and                       , another senior Teva executive, and he

spoke to Cavanaugh several times. Rekenthaler then called his own attorney, and they spoke

twice. Later that day, Patel called Rekenthaler two more times to coordinate her response to the

government.

       2849. Other Defendants took similar action in response to events in the State AGs’

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the State AGs were engaging in substantive discussions with their counsel. As just one

example, on July 17, 2018, the State AGs sent a subpoena to Grauso, through his counsel. That

same day, Grauso spoke to Aprahamian for more than twelve (12) minutes. The State AGs then

set up a conference call with Grauso’s counsel for July 25, 2018. The day before that call—July

24, 2018—Aprahamian spoke to his lawyer, and then shortly thereafter called Grauso. The next

day, shortly after a conversation between the State AGs and counsel for Grauso, Aprahamian and

Grauso spoke again, this time for nearly seven (7) minutes.

       2850. Accordingly, Defendants and their co-conspirators’ fraudulent concealment of

their unlawful conduct tolled the statute of limitations for each of Plaintiffs’ claims.



                                                 744
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 758 of 789




          2851. Plaintiffs’ claims have been brought within the applicable statute of limitations

period.

XX.       ANTITRUST VIOLATIONS

          A.     Count One – Overarching Conspiracy on All Price-Fixed Generic Drugs
                 Against All Defendants

          2852. Plaintiffs incorporate by reference ¶¶ 1 through 2851 above.

          2853. By 2010, as alleged above, the market for the manufacture, pricing, and sale of

the Price-Fixed Generic Drugs had become conducive to cartelization. The Defendants’ efforts

to manipulate the pricing and sale of some Price-Fixed Generic Drugs, as alleged above, infected

and over time spread to the pricing and sale of all Price-Fixed Generic Drugs, as alleged above.

Beginning at a time yet to be determined, but no later than June 2011, and continuing in force or

effect, or both, through the date of filing of this Complaint, the Defendants engaged in a

continuing agreement, understanding, and conspiracy not to compete on the sale of the Price-

Fixed Generic Drugs in the United States in unreasonable restraint of trade and commerce in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

          2854. Each Defendant consciously committed to a common scheme, the ultimate

objective of which was to cartelize the Price-Fixed Generic Drugs in order to achieve substantial

supracompetitive profits. This objective was a common goal among all the Defendants. In

furtherance of the scheme, each Defendant consciously committed to an overarching market

allocation agreement that governed each of their respective market shares for the Price-Fixed

Generic Drugs.

          2855. Each Defendant had knowledge of the conspiracy to increase prices, allocate

markets, rig bids, and decrease production for each of the Price-Fixed Generic Drugs, and each


                                                 745
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 759 of 789




Defendant knowingly participated in the conspiracy’s common goal of cartelizing the Price-

Fixed Generic Drugs in order to achieve supracompetitive profits. Defendants were able to reach

this common goal by adopting a set of “rules” that all Defendants followed. These rules – the

“fair share” principles – involved an agreement or understanding as to the market allocation for

each Defendant for each generic drug identified in this Complaint. Each Defendant’s knowledge

of the overarching conspiracy is demonstrated by the fact that the numerous collusive

agreements reached in furtherance of the conspiracy were discussed at the same meetings and

social gatherings, including the industry meetings identified in Exhibit 1. Each Defendants’

knowledge of the overarching conspiracy is further established by the fact that each Defendant

identified in this Complaint followed the “fair share” rules of the Conspiracy, both by applying

the fair share market allocation principles, and also by agreeing not to undercut each other’s

price increases by adding customers when a competitors’ price increase was pending. Further,

this overarching conspiracy contemplated a continuous result that would not continue without the

continuous cooperation of all Defendants.

       2856. For example, consistent with their ongoing understandings, Taro’s competitors

uniformly declined opportunities to bid on Taro’s customers after the May 2013 Increases.

Taro’s competitors understood that to do so would violate the “rules of the road” and would

disrupt the market-share balance that they had worked so hard to achieve. Indeed, rather than

compete, these competitors began working on implementing price increases of their own.

       2857. Every Defendant intended to join the all-Price-Fixed Generic Drugs conspiracy.

       2858. All Defendants named in this Complaint engaged in the conduct alleged in this

Complaint and were active participants in the overarching conspiracy, despite the fact that some

Defendants sold fewer Price-Fixed Generic Drugs than others. However, the participation of all
                                               746
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 760 of 789




Defendants in the all-Price-Fixed Generic Drugs conspiracy was necessary. Absent the

participation of all other Defendants, the conspiracy would have been thwarted because it would

have been in the independent interests of each manufacturer to increase their market share by

competing on price. A single overarching market allocation agreement facilitated all of the

collusive agreements alleged in this Complaint, and this overarching agreement was negotiated

and policed through the industry meetings attended by all Defendants. In this way, and for the

reasons explained below in ¶¶ 2860-2867, there was substantial overlap between all Defendants

in the overarching conspiracy.

       2859. By joining the all-Price-Fixed Generic Drugs conspiracy, the Defendants became

interdependent upon one another, in that their respective successes depended on the success of

the all-Price-Fixed Generic Drugs Conspiracy. Indeed, each of the conspiratorial price increases

and price-fixing agreements alleged in this Complaint were interdependent for at least six

reasons.

       2860. First, every agreement on each of the Price-Fixed Generic Drugs was

interdependent because every agreement was the byproduct of the same overlapping overarching

market allocation agreement. Indeed, the interdependent nature of these agreements was what

allowed the Defendants to enforce and police every agreement reached in furtherance of the all-

Price-Fixed Generic Drugs Conspiracy. For example, Defendants with proportionately smaller

market shares of certain drugs agreed not to compete for additional market share in return for an

agreement that their competitors would not compete for additional market share of other drugs

for which they enjoyed a proportionately larger market share. Further, because each Defendant

knew that its market share was safe from competition, market share itself became a fungible

commodity that could be traded. For example, as alleged in ¶ 1023, Mylan agreed to concede
                                               747
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 761 of 789




market share for Doxycycline to Heritage in consideration for Heritage conceding market share

to Mylan for a second generic drug.

       2861. The overarching all-Price-Fixed Generic Drugs conspiracy also benefitted

Defendants that manufactured just a few, or even just one, of the Price-Fixed Generic Drugs.

For example, as alleged in ¶¶ 1443-1448, when Strides sought to reenter the market for

Hydralazine in 2014, it knew to approach Heritage and arrange to receive market share. Because

Strides knew that Heritage would concede a customer to Strides, Strides was able to put in a bid

to that customer at a supracompetitive price, comfortable in the knowledge that Heritage would

concede the account and the inflated bid would be accepted. Similarly, when Mayne entered the

Doxy DR market that had been cartelized by Heritage and Mylan, the overarching conspiracy

allowed Defendants to reach an agreement that allocated to Mayne a percentage of the market

and prevented price competition that would have disturbed the prevailing supracompetitive

prices on Doxy DR. The portion of Doxy DR sales allocated to Mayne by agreement with

Heritage and Mylan yielded profits sufficient to compensate Mayne for not competing on price

to gain sales of Doxy DR at the supracompetitive price level.

       2862. In this manner, the existence of the overarching conspiracy was what enabled it to

continue. Each member of the conspiracy was allocated sufficient sales of the extremely high-

margin drugs identified in this Complaint as subject to the conspiracy to incentivize its adherence

to the scheme. Absent this incentive, non-conspiring manufacturers would have acted in their

unilateral self-interest by competing on price and gaining market share. For example, the

existence of the overarching conspiracy allowed Actavis to persuade Defendant Breckenridge to

lead a series of collusive price increases on Propranolol capsules and to persuade Defendant Epic

to raise its prices by more than 1,000% on Ursodiol, notwithstanding the fact that the actions
                                               748
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 762 of 789




taken by Breckenridge and Epic were against their respective self-interest and would not have

been taken absent collusion. Similarly, the existence of the overarching conspiracy facilitated

the ability of Defendants, including Actavis, Mylan, and Teva, to reach an agreement with

Defendant Lupin to triple its prices on Pravastatin. And the overarching conspiracy facilitated

the collusive agreement of Defendants Morton Grove and Wockhardt to raise prices on

Clobetasol and Defendant Teligent’s collusive agreement to raise prices on Econazole. Although

some Defendants were the primary facilitators of the collusive conduct alleged in this Complaint,

the success of the overarching conspiracy was also dependent on the agreement (or

understanding) that the other Defendants would participate in the overarching conspiracy as well.

For example, Breckenridge’s participation in the conspiracy was dependent on its knowledge—

gained in part from attending the many industry events alleged in Section VIII, supra— that each

of the Defendants would follow the conspiracy’s supracompetitive pricing and market allocation

agreements in the event that any entered the market for Propranolol.

       2863. Second, the success of each conspiratorial price increase, each rigged bid, and/or

each individual market allocation agreement was interdependent, because a given Defendant’s

commitment to one price increase helped solidify and protect other conspiracy price increases

that were implemented. For example, as alleged in ¶ 1380, Teva declined to offer a competitive

bid to a customer that sought Glyburide based not only on its agreement with Heritage on

Glyburide, but also based on its collusion with Heritage on other drugs discussed in this

Complaint. In other words, Teva knew that undercutting the conspiratorial price increase on

Glyburide would impact not only Glyburide, but also the conspiratorial price increases on other

drugs. Because most Defendants manufactured multiple Price-Fixed Generic Drugs, a

manufacturer who cheated on the conspiracy as to one Price-Fixed Generic Drug would be
                                               749
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 763 of 789




subject or susceptible to punishment by the cartel with respect to accounts for that drug, along

with each of the other Price-Fixed Generic Drugs that the cheater manufactured. Thus, the

overarching conspiracy enhanced Defendants’ ability to enforce the conspiracy, both for

conspirators that manufactured many Price-Fixed Generic Drugs, and for those that

manufactured just one. For example, Mayne (which manufactured only Doxycycline and

Oxy/APAP) knew that Mylan and Heritage had an added incentive to follow through on the

unlawful agreements on Doxycycline, which helped to ensure that Mayne also committed to the

conspiracy. Indeed, Mylan and Heritage shared a strong incentive to reward Mayne for its

adherence to the overarching conspiracy.

       2864. Third, and along the same lines, the coordination of price increases and market

allocation agreements across multiple Price-Fixed Generic Drugs allowed Defendants to police

individual conspiratorial agreements and better conceal the conspiracy from Plaintiffs and others.

For example, Sandoz and Mylan coordinated their price increases on Amitriptyline and

Levothyroxine. For Levothyroxine, Mylan increased its prices on April 25, 2014, and Sandoz

increased its matching price increase on May 23, 2014. That same day, Sandoz increased its

price for Amitriptyline, an increase that Mylan matched on July 16, 2014. By staggering these

price increases in a “my turn, your turn” fashion, Sandoz and Mylan were able to ensure that

each would follow through with its promise to increase prices (as they had unlawfully agreed),

while avoiding announcing price increases on the same day or extremely close in time. And for

the same reasons explained in ¶¶ 2860–2863, the ability of Defendants such as Sandoz and

Mylan to compel each other’s compliance with the unlawful agreement helped to ensure that

other Defendants, some of whom manufactured fewer drugs – such as Lannett or West-Ward –



                                               750
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 764 of 789




would also commit to the unlawful agreement because they were promised a sufficient volume of

profitable sales to compensate for their forbearance.

       2865. Fourth, each successful conspiratorial price fixing agreement helped the

Defendants by reducing the quantity produced of the drug, which in turn reduced demand for the

raw materials required to manufacture that drug. Because all of the drugs involved in the

conspiracy shared common inputs such as binding agents, the reduction in supply of Propranolol

(for example) helped to reduce the demand for these inputs, which reduced the cost to produce

not only Propranolol, but also each of the other Price-Fixed Generic Drugs that also used the

same binding agents.

       2866. Fifth, with each successful price increase, Defendants were able to commit a

portion of their production capacity to a drug priced substantially above marginal cost.

However, successful price increases also incentivized other manufacturers to substitute capacity

towards the high margin drugs. Accordingly, it was necessary for Defendants to implement the

numerous conspiratorial price increases and price-fixing agreements alleged in this Complaint,

so that each member of the conspiracy could enjoy supracompetitive profits. Further, in the

instances, if any, that Defendants determined that excess capacity was devoted to a particular

drug, one conspirator would agree to discontinue production of that drug. For example, Fougera

stopped production of Fluocinonide in January 2015, after the collusive price increase had been

implemented on the drug. Similarly, Teva discontinued production of Doxy Hyclate in May

2013, after the collusive price increase had been implemented on the drug.

       2867. Sixth, certain of the Price-Fixed Generic Drugs are subject to a degree of long-run

demand-side substitution. For example, the topical corticosteroids – Fluocinonide, Desonide,

and Clobetasol – are all used for similar purposes. The same is true of the oral diabetes drugs
                                               751
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 765 of 789




Glipizide, Glyburide, Glyburide-Metformin, and Metformin ER. Accordingly, the success of

certain of the conspiratorial price increases for the Price-Fixed Generic Drugs were relevant to

the long-term success of other of the conspiratorial price increases.

       2868. The contract, combination and conspiracy among Defendants consisted of a

continuing course, pattern, and practice of conduct regarding the production, pricing, marketing,

and/or sale of generic drugs in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2869. The course, pattern and practice of conduct described above included, among

other things, a continuing agreement, understanding, and concert of action among Defendants,

the substantial terms and purpose of which were one or more of the following:

       (a) To fix, stabilize, maintain, and/or raise prices of the Price-Fixed Generic Drugs sold

           to Plaintiffs and others in the United States;

       (b) To allocate customers, the volume of sales, and/or market shares of the Price-Fixed

           Generic Drugs sold to Plaintiffs and others in the United States;

       (c) To control the production and/or sale of the Price-Fixed Generic Drugs to Plaintiffs

           and others in the United States; and/or

       (d) To earn supracompetitive profits on the Price-Fixed Generic Drugs sold to Plaintiffs

           and others in the United States that resulted from the collusion alleged in this

           Complaint.

       2870. In order to formulate and effect the foregoing illegal combination and conspiracy,

Defendants engaged in one or more of the following overt acts (including those overt acts

alleged above in this Complaint):




                                                752
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 766 of 789




       (a) They agreed to exchange, and did exchange, current and future price information

           about the Price-Fixed Generic Drugs sold in the United States, including the prices

           quoted or charged to Plaintiffs for the sale of the Price-Fixed Generic Drugs;

       (b) They agreed to coordinate, and did coordinate, price levels, price terms, and/or price

           movements for sale of the Price-Fixed Generic Drugs sold in the United States;

       (c) They agreed on prices, price levels, and/or production levels of the Price-Fixed

           Generic Drugs in the United States; and/or

       (d) They agreed not to compete for certain customers or sales on certain products, and/or

           in certain regions of the United States.

       2871. Defendants entered into and refined their illegal combination and conspiracy

through, among other things, the overt acts described above, including, without limitation,

participating in conversations and meetings to discuss the prices of the Price-Fixed Generic

Drugs to be sold to Plaintiffs and/or others in the United States; participating in conversations

and attending meetings concerning implementation of and adherence to their conspiracy; issuing

price announcements and/or price quotations in accordance with the conspiracy; and/or

exchanging confidential information on the pricing and/or sale of the Price-Fixed Generic Drugs

to Plaintiffs and/or others in the United States.

       2872. As a result of this conspiracy in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1, and during the time period relevant to Plaintiffs’ claims:

       (a) Price competition in the sale of the Price-Fixed Generic Drugs among Defendants to

           Plaintiffs and others in the United States has been restrained, suppressed, and

           eliminated;



                                                    753
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 767 of 789




         (b) Prices for the Price-Fixed Generic Drugs sold by Defendants to Plaintiffs and others

              have been raised, fixed, maintained, and/or stabilized at artificially high and

              supracompetitive levels throughout the United States; and

         (c) Plaintiffs and other direct purchasers of the Price-Fixed Generic Drugs produced and

              sold by Defendants have been deprived of the benefit of free and open competition.

         2873. Each Plaintiff and/or its assignor has been injured in its business or property by

reason of the Defendants’ antitrust violations in amounts not yet ascertained. Each Plaintiff’s

injury as a direct purchaser of the Price-Fixed Generic Drugs is an injury of the type the antitrust

laws were designed to prevent and flows from that which makes the Defendants’ conduct

unlawful.

         B.      Count Two (Pled in the Alternative to Count One) Against Teva, Actavis,
                 Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark,
                 Greenstone, Lannett, Lupin, Mylan, Par, Pfizer, Sandoz, Taro, Upsher-
                 Smith, Wockhardt, and Zydus

         2874. Plaintiffs incorporate by reference ¶¶ 1 through 2851 above.

         2875. For the purposes of this Count, the term “Specified Price-Fixed Generic Drugs”

means:

                                     Disopyramide Phosphate
 Acetazolamide                                                        Metronidazole
                                     Capsules
 Adapalene                           Divalproex ER                    Moexipril HCL Tablets
                                                                      Moexipril HCL/HCTZ
 Albuterol                           Doxazosin Mesylate Tablets
                                                                      Tablets
 Alclometasone Dipropionate          Doxycycline                      Mometasone Furoate
                                     Drospirenone and ethinyl
 Allopurinol                                                          Nabumetone Tablets
                                     estradiol (Ocella)
 Amantadine HCL                      Econazole                        Nadolol Tablets
 Amiloride HCL/HCTZ
                                     Enalapril Maleate Tablets        Nafcillin
 Tablets
                                                   754
    Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 768 of 789




Amitriptyline                 Entecavir                     Naproxen Sodium
Ammonium Lactate              Epitol Tablets                Niacin ER Tablets
Amoxicillin/Clavulanate                                     Nitrofurantoin MAC
                              Eplerenone
Chewable Tablets                                            Capsules
Amphetamine/
                              Erythromycin Solution         Norethindrone Acetate
Dextroamphetamine
                                                            Norethindrone/ethinyl
Atenolol Chlorthalidone       Estazolam Tablets
                                                            estradiol (Balziva)
Azithromycin                  Estradiol Tablets             Nortriptyline HCL Capsules
                              Estradiol/Norethindrone
Baclofen                                                    Nystatin
                              Acetate Tablets (Mimvey)
Balsalazide Disodium          Ethambutol HCL Tablets        Nystatin Triamcinolone
                              Ethinyl estradiol and
Benazepril HCTZ               levonorgestrel                Omega-3-Acid Ethyl Esters
                              (Portia and Jolessa)
Betamethasone Dipropionate
(including Augmented and      Ethosuximide                  Ondansetron
CBD formulations)
Betamethasone Valerate        Etodolac                      Oxacillin Sodium
Bethanechol Chloride Tablets Fenofibrate                    Oxaprozin Tablets
Bromocriptine Mesylate        Fluconazole Tablets           Oxybutynin Chloride Tablets
Budesonide DR Capsules        Fluocinolone Acetonide        Oxycodone/Acetaminophen
Budesonide Inhalation         Fluocinonide                  Paricalcitol
Bumetanide Tablets            Fluoxetine HCL Tablets        Penicillin VK Tablets
Buspirone Hydrochloride
                              Flurbiprofen Tablets          Pentoxifylline Tablets
Tablets
Butorphanol Tartrate          Flutamide Capsules            Permethrin
Cabergoline                   Fluticasone Propionate        Perphenazine
Calcipotriene                 Fluvastatin Sodium Capsules   Phenytoin Sodium
Calcipotriene Betamethasone
                              Fosinopril HCTZ               Pilocarpine HCL
Dipropionate Ointment
Capecitabine                  Gabapentin Tablets            Pioglitazone HCL Metformin
Captopril                     Glimepiride Tablets           Piroxicam
Carbamazepine                 Glipizide                     Potassium Chloride
                                           755
     Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 769 of 789




Cefdinir                        Glyburide                   Pravastatin
Cefpodoxime Proxetil            Glyburide-Metformin         Prazosin HCL Capsules
Cefprozil Tablets               Griseofulvin                Prednisolone Acetate
Cefuroxime Axetil               Halobetasol                 Prednisone
Celecoxib                       Haloperidol                 Prochlorperazine
Cephalexin Suspension           Hydralazine                 Promethazine HCL
Chlorpromazine HCL              Hydrocortisone Valerate     Propranolol
Cholestyramine                  Hydroxyurea Capsules        Raloxifene HCL Tablets
                                Hydroxyzine Pamoate
Ciclopirox                                                  Ranitidine HCL
                                Capsules
Cimetidine Tablets              Imiquimod                   Spironolactone HCTZ
Ciprofloxacin HCL Tablets       Irbesartan                  Tacrolimus Ointment
Clarithromycin ER Tablets       Isoniazid                   Tamoxifen Citrate Tablets
Clemastine Fumarate Tablets     Isosorbide Dinitrate        Temozolomide
Clindamycin Phosphate           Ketoconazole                Terconazole Cream
Clobetasol                      Ketoprofen Capsules         Theophylline ER
                                Ketorolac Tromethamine
Clomipramine                                                Timolol Maleate
                                Tablets
Clonidine TTS Patch             Labetalol HCL Tablets       Tizanidine
                                Lamivudine/Zidovudine
Clotrimazole                                                Tobramycin
                                (generic Combivir)
Cyproheptadine HCL Tablets      Latanoprost                 Tolmetin Sodium Capsules
Desmopressin Acetate
                                Leflunomide                 Tolterodine
Tablets
Desogestrel/Ethinyl Estradiol                               Topiramate Sprinkle
                                Levothyroxine
Tablets (Kariva)                                            Capsules
Desonide                        Lidocaine HCL Ointment      Triamcinolone Acetonide
Desoximetasone                  Lidocaine-Prilocaine        Triamterene HCTZ
Dexmethylphenidate HCL
                                Loperamide HCL Capsules     Trifluoperazine HCL
ER Capsules
Dextroamphetamine Sulfate
                                Medroxyprogesterone Tablets Ursodiol
ER
Diclofenac Potassium Tablets Meprobamate                    Valsartan HCTZ
                                               756
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 770 of 789




 Dicloxacillin Sodium
                                 Metformin ER                     Verapamil
 Capsules
 Diflunisal Tablets              Methazolamide                    Warfarin Sodium Tablets
 Digoxin                         Methotrexate Tablets             Zoledronic Acid
 Diltiazem HCL Tablets           Methylphenidate
 Diphenoxylate Atropine          Methylprednisolone


       2876. For the purposes of this Count, the term “Defendants” means Teva, Actavis,

Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark, Greenstone, Lannett, Lupin,

Mylan, Par, Pfizer, Sandoz, Taro, Upsher-Smith, Wockhardt, and Zydus. For the purpose of this

Count, Heritage and its officers—including Jason Malek and Jeffery Glazer—are co-

conspirators.

       2877. The market for manufacture, pricing and sale of the Specified Price-Fixed Generic

Drugs was conducive to cartelization. Beginning in 2012, and continuing in force or effect, or

both, through the date of filing of this Complaint, the Defendants engaged in a continuing

agreement, understanding and conspiracy not to compete on the sale of the Specified Price-Fixed

Generic Drugs in the United States in unreasonable restraint of trade and commerce in violation

of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2878. Each Defendant consciously committed to a common scheme, the ultimate

objective of which was to cartelize the Specified Price-Fixed Generic Drugs in order to achieve

substantial supracompetitive profits. This objective was a common goal among all the

Defendants.

       2879. In furtherance of the scheme, each Defendant consciously committed to an

overarching market allocation agreement that governed each of their respective market shares for

the Specified Price-Fixed Generic Drugs.
                                               757
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 771 of 789




       2880. Each Defendant had knowledge of the conspiracy to increase prices, allocate

markets, rig bids, and decrease production for each of the Specified Price-Fixed Generic Drugs,

and each Defendant knowingly participated in the conspiracy’s common goal of cartelizing the

Specified Price-Fixed Generic Drugs in order to achieve supracompetitive profits. Each

Defendant’s knowledge of the overarching conspiracy is demonstrated by the fact that the

numerous collusive agreements reached in furtherance of the conspiracy were discussed at the

same meetings and social gatherings, including the industry meetings identified in Exhibit 1.

Further, this overarching conspiracy required the continuous cooperation of all Defendants.

       2881. Every Defendant intended to join the conspiracy to fix the prices of the Specified

Price-Fixed Generic Drugs.

       2882. Teva engaged in the conduct alleged in this Complaint and was a central catalyst

for the implementation of the conspiracy. However, all Defendants and co-conspirators engaged

in the conduct alleged in this Complaint and were active participants in the overarching

conspiracy, despite the fact that some Defendants sold fewer Price-Fixed Generic Drugs than

others. However, the participation of all Defendants in the Specified Price-Fixed Generic Drugs

conspiracy was necessary to increase the prices of the generic drugs that they manufactured.

       2883. By joining the conspiracy to fix the prices of the Specified Price-Fixed Generic

Drugs, the Defendants and their co-conspirators became interdependent upon one another, in that

their respective successes depended on the success of the overarching conspiracy. Indeed, each

of the conspiratorial price increases and price-fixing agreements alleged in this Complaint with

respect to the Specified Price-Fixed Generic Drugs were interdependent for the reasons

explained above in Count One.



                                               758
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 772 of 789




       2884. The contract, combination, and conspiracy among Defendants and their co-

conspirators consisted of a continuing course, pattern, and practice of conduct regarding the

production, pricing, marketing, and/or sale of generic drugs in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       2885. The course, pattern, and practice of conduct described above included, among

other things, a continuing agreement, understanding, and concert of action among Defendants

and their co-conspirators, the substantial terms and purpose of which were one or more of the

following:

       (a) To fix, stabilize, maintain, and/or raise prices of the Specified Price-Fixed Generic

             Drugs sold to Plaintiffs and others in the United States;

       (b) To allocate customers, the volume of sales, and/or market shares of the Specified

             Price-Fixed Generic Drugs sold to Plaintiffs and others in the United States;

       (c) To control the production and/or sale of the Specified Price-Fixed Generic Drugs to

             Plaintiffs and others in the United States; and/or

       (d) To earn supracompetitive profits on the Specified Price-Fixed Generic Drugs sold to

             Plaintiffs and others in the United States that resulted from the collusion alleged in

             this Complaint.

       2886. In order to formulate and effect the foregoing illegal combination and conspiracy,

Defendants and their co-conspirators engaged in one or more of the following overt acts

(including those overt acts alleged above in this Complaint):

       (a) They agreed to exchange, and did exchange, current and future price information

             about the Specified Price-Fixed Generic Drugs sold in the United States, including



                                                  759
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 773 of 789




             the prices quoted or charged to Plaintiffs for the sale of the Specified Price-Fixed

             Generic Drugs;

          (b) They agreed to coordinate, and did coordinate, price levels, price terms, and/or price

             movements for sale of the Specified Price-Fixed Generic Drugs sold in the United

             States;

          (c) They agreed on prices, price levels, and/or production levels of the Specified Price-

             Fixed Generic Drugs in the United States; and/or

          (d) They agreed not to compete for certain customers or sales on certain products, and/or

             in certain regions of the United States.

          2887. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things, the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the prices of

the Specified Price-Fixed Generic Drugs to be sold to Plaintiffs and/or others in the United

States; participating in conversations and attending meetings concerning implementation of and

adherence to their conspiracy; issuing price announcements and/or price quotations in

accordance with the conspiracy; and/or exchanging confidential information on the pricing

and/or sale of the Specified Price-Fixed Generic Drugs to Plaintiffs and/or others in the United

States.

          2888. As a result of this conspiracy in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1, and during the time period relevant to Plaintiffs’ claims:

          (a) Price competition in the sale of the Specified Price-Fixed Generic Drugs among

             Defendants and their co-conspirators to Plaintiffs and others in the United States has

             been restrained, suppressed, and eliminated;
                                                  760
        Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 774 of 789




         (b) Prices for the Specified Price-Fixed Generic Drugs sold by Defendants and their co-

              conspirators to Plaintiffs and others have been raised, fixed, maintained, and/or

              stabilized at artificially high and supracompetitive levels throughout the United

              States; and

         (c) Plaintiffs and other direct purchasers of the Specified Price-Fixed Generic Drugs

              produced and sold by Defendants and their co-conspirators have been deprived of the

              benefit of free and open competition.

         2889. Each Plaintiff and/or its assignor has been injured in its business or property by

reason of the Defendants’ antitrust violations in amounts not yet ascertained. Each Plaintiff’s

injury as a direct purchaser of the Specified Price-Fixed Generic Drugs is an injury of the type

the antitrust laws were designed to prevent and flows from that which makes the Defendants’

conduct unlawful.

         C.      Counts Three Through One Hundred and Ninety (Individual Conspiracies)

         2890. Plaintiffs incorporate by reference ¶¶ 1 through 2851 above.

         2891. The individual product conspiracies alleged in Counts Three through One

Hundred and Thirty-Five involve only the specified individual generic drug and the specified

Defendants, as indicated on the table below. For the purposes of Counts Three through One

Hundred and Ninety, the term “Defendants” refers only to those companies identified in each

individual Count.

 Count                      Drugs                           Defendants              Time Period
   3.                 Acetazolamide                   Heritage, Lannett, Taro,     Spring 2012 to
                                                            Teva, Zydus               present
   4.                   Adapalene                       Glenmark, Perrigo,          May 2013 to
                                                        Sandoz, Taro, Teva           present

                                                  761
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 775 of 789




5.                 Albuterol                      Mylan, Sun           March 2013 to
                                                                          present
6.        Alclometasone Dipropionate      Glenmark, Sandoz, Taro        April 2013 to
                                                                          present
7.                Allopurinol             Actavis, Dr. Reddy’s,         May 2014 to
                                         Mylan, Par, Qualitest/Endo      present
8.             Amantadine HCL             Lannett, Sandoz, Upsher-    December 2011 to
                                                    Smith                 present
9.       Amiloride HCL/HCTZ Tablets               Mylan, Teva           May 2013 to
                                                                          present
10.              Amitriptyline                  Mylan, Par,             May 2014 to
                                          Qualitest/Endo, Sandoz         present
11.           Ammonium Lactate             Actavis, Perrigo, Taro       April 2013 to
                                                                          present
12.         Amoxicillin/Clavulanate              Sandoz, Teva          August 2014 to
              Chewable Tablets                                            present
13.     Amphetamine/Dextroamphetamine        Actavis, Aurobindo,        June 2012 to
         (aka Mixed Amphetamine Salts)      Impax, Mallinckrodt,          present
                                                Sandoz, Teva
14.         Atenolol Chlorthalidone              Actavis, Mylan        March 2014 to
                                                                          present
15.              Azithromycin                   Greenstone, Teva      November 2013 to
                                                                          present
16.                Baclofen                   Lannett, Par,           February 2014 to
                                           Qualitest/Endo, Teva,          present
                                              Upsher-Smith
17.          Balsalazide Disodium              Apotex, West-Ward       January 2014 to
                                                                           present
18.            Benazepril HCTZ                   Mylan, Sandoz         August 2013 to
                                                                          present
19.        Betamethasone Dipropionate     Actavis, Perrigo, Sandoz,   November 2010 to
         (including Augmented and CBD               Taro                  present
                  formulations)
20.         Betamethasone Valerate         Actavis, G&W, Taro,        November 2010 to
                                              Teva, Sandoz                present
21.       Bethanechol Chloride Tablets           Amneal, Teva          January 2015 to
                                                                           present

                                         762
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 776 of 789




22.         Bromocriptine Mesylate         Mylan, Perrigo, Sandoz    December 2012 to
                                                                         present
23.         Budesonide DR Capsules               Mylan, Par, Teva      April 2014 to
                                                                         present
24.          Budesonide Inhalation          Actavis, Sandoz, Teva    February 2015 to
                                                                         present
25.           Bumetanide Tablets                  Sandoz, Teva         April 2014 to
                                                                         present
26.     Buspirone Hydrochloride Tablets     Actavis, Mylan, Teva       July 2012 to
                                                                         present
27.          Butorphanol Tartrate           Apotex, Mylan, West-     December 2013 to
                                                    Ward                 present
28.              Cabergoline                Greenstone, Par, Teva    December 2014 to
                                                                         present
29.              Calcipotriene             G&W, Sandoz, Hi-Tech,       June 2010 to
                                                 Impax                   present
30.       Calcipotriene Betamethasone            Perrigo, Sandoz     February 2014 to
            Dipropionate Ointment                                        present
31.              Capecitabine                      Mylan, Teva        January 2014 to
                                                                          present
32.                Captopril                    Mylan, West-Ward,      May 2013 to
                                                   Wockhardt            present
33.             Carbamazepine               Apotex, Sandoz, Taro,      May 2013 to
                                               Teva, Torrent            present
34.                Cefdinir                 Lupin, Sandoz, Teva        May 2013 to
                                                                        present
35.          Cefpodoxime Proxetil               Aurobindo, Sandoz     January 2013 to
                                                                          present
36.            Cefprozil Tablets            Lupin, Sandoz, Teva        May 2013 to
                                                                         present
37.           Cefuroxime Axetil           Aurobindo, Citron, Lupin   December 2013 to
                                                                         present
38.               Celecoxib                       Actavis, Teva      November 2014 to
                                                                         present
39.         Cephalexin Suspension                  Lupin, Teva        October 2013 to
                                                                          present

                                          763
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 777 of 789




40.          Chlorpromazine HCL            Mylan, Sandoz, Upsher-       August 2011 to
                                                   Smith                 the present
41.             Cholestyramine            Par, Sandoz, Upsher-Smith     May 2013 to the
                                                                           present
42.                Ciclopirox             Actavis, Fougera/Sandoz,     September 2011 to
                                          Glenmark, G&W, Perrigo,          the present
                                                  and Taro
43.            Cimetidine Tablets               Mylan, Teva              May 2013 to
                                                                           present
44.        Ciprofloxacin HCL Tablets      Actavis, Dr. Reddy’s, Teva    August 2014 to
                                                                           present
45.        Clarithromycin ER Tablets        Actavis, Teva, Zydus         April 2014 to
                                                                           present
46.       Clemastine Fumarate Tablets           Sandoz, Teva            August 2013 to
                                                                           present
47.          Clindamycin Phosphate          Actavis, Greenstone,       November 2010 to
                                           Perrigo, Pfizer, Sandoz,       the present
                                                     Taro
48.                Clobetasol              Actavis, Akorn, Fougera,      June 2014 to
                                           Hi-Tech, Morton Grove,          present
                                            Perrigo, Sandoz, Taro,
                                                  Wockhardt
49.              Clomipramine               Mylan, Sandoz, Teva          May 2013 to
                                                                           present
50.           Clonidine TTS Patch           Actavis, Mylan, Teva        October 2012 to
                                                                            present
51.               Clotrimazole             Glenmark, Sandoz, Taro,       May 2014 to
                                                   Teva                   present
52.       Cyproheptadine HCL Tablets      Breckenridge, Impax, Teva    November 2013 to
                                                                           present
53.       Desmopressin Acetate Tablets          Actavis, Teva           August 2014 to
                                                                           present
54.       Desogestrel/Ethinyl Estradiol    Actavis, Glenmark, Teva       May 2014 to
               Tablets (Kariva)                                            present
55.                Desonide               Actavis, Fougera, Perrigo,     May 2013 to
                                                Sandoz, Taro              present


                                          764
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 778 of 789




56.             Desoximetasone                Glenmark, Sandoz, Taro        August 2012 to
                                                                             the present
57.       Dexmethylphenidate HCL ER                 Par, Sandoz, Teva      February 2014 to
                  Capsules                                                     present
58.      Dextroamphetamine Sulfate ER          Actavis, Aurobindo,           June 2014 to
                                             Impax, Mallinckrodt, Teva         present
59.       Diclofenac Potassium Tablets         Mylan, Sandoz, Teva          August 2013 to
                                                                               present
60.      Dicloxacillin Sodium Capsules                Sandoz, Teva           April 2014 to
                                                                               present
61.             Diflunisal Tablets                    Teva, Rising           April 2014 to
                                                                               present
62.                 Digoxin                   Impax, Lannett, Mylan,        October 2013 to
                                                 Par, West-Ward                 present
63.          Diltiazem HCL Tablets                    Mylan, Teva            May 2013 to
                                                                              present
64.          Diphenoxylate Atropine                Mylan, Greenstone         April 2014 to
                                                                               present
65.     Disopyramide Phosphate Capsules               Actavis, Teva          July 2013 to
                                                                                present
66.              Divalproex ER                Dr. Reddy’s, Mylan, Par,       June 2013 to
                                                      Zydus                    present
67.        Doxazosin Mesylate Tablets              Apotex, Greenstone,       May 2013 to
                                                    Mylan, Par, Teva          present
68.               Doxycycline                Actavis, Heritage, Lannett,    October 2012 to
                                              Mayne, Mylan, Par, Sun,           present
                                                    West-Ward
69.     Drospirenone and ethinyl estradiol     Actavis, Lupin, Teva          May 2013 to
                    (Ocella)                                                   present
70.                Econazole                   Sandoz, Perrigo Taro,         June 2014 to
                                                     Teligent                  present
71.         Enalapril Maleate Tablets              Mylan, Taro, Teva,        July 2013 to
                                                   Valeant, Wockhardt          present
72.                 Entecavir                           Par, Teva          September 2014 to
                                                                                present
73.               Epitol Tablets                   Apotex, Taro, Teva       August 2014 to
                                                                               present
                                             765
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 779 of 789




74.                Eplerenone                 Greenstone, Pfizer, Sandoz     April 2014 to
                                                                               present
75.          Erythromycin Solution                   Sandoz, Perrigo,        May 2011 to
                                                       Wockhardt              present
76.             Estazolam Tablets                     Actavis, Teva          April 2014 to
                                                                               present
77.             Estradiol Tablets               Actavis, Mylan, Teva         May 2013 to
                                                                               present
78.      Estradiol/Norethindrone Acetate        Actavis, Breckenridge,      July 2012 to the
                Tablets (Mimvey)                    Mylan, Teva                 present
79.         Ethambutol HCL Tablets                  G&W, Lupin, Teva,      November 2012 to
                                                      VersaPharm               present
80.           Ethinyl estradiol and                    Sandoz, Teva          May 2012 to
        levonorgestrel (Portia and Jolessa)                                    present
81.               Ethosuximide                      Teva, Versapharm         April 2014 to
                                                                               present
82.                 Etodolac                        Apotex, Taro, Teva,      July 2013 to
                                                      Sandoz, Zydus            present
83.                Fenofibrate                  Lupin, Mylan, Perrigo,     February 2013 to
                                                    Teva, Zydus                present
84.            Fluconazole Tablets               Citron, Dr. Reddy’s,        May 2013 to
                                                Glenmark, Greenstone,         present
                                                         Teva
85.          Fluocinolone Acetonide              G&W, Sandoz, Taro,        December 2011 to
                                                     Teligent                  present
86.               Fluocinonide                Actavis, G&W, Glenmark,       March 2013 to
                                                 Sandoz, Taro, Teva,          present
                                                       Valeant
87.          Fluoxetine HCL Tablets                  Mylan, Par, Teva       January 2015 to
                                                                                present
88.            Flurbiprofen Tablets                    Mylan, Teva           May 2013 to
                                                                               present
89.            Flutamide Capsules                   Actavis, Par, Teva      August 2014 to
                                                                               present
90.          Fluticasone Propionate           Glenmark, Perrigo, Sandoz,    July 2012 to the
                                                        Taro                    present


                                              766
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 780 of 789




91.        Fluvastatin Sodium Capsules            Mylan, Teva             April 2014 to
                                                                            present
92.             Fosinopril HCTZ                Aurobindo, Citron,         April 2014 to
                                               Glenmark, Heritage,          present
                                                    Sandoz
93.            Gabapentin Tablets          Aurobindo, Glenmark,          October 2014 to
                                                  Teva                       present
94.            Glimepiride Tablets             Dr. Reddy’s, Teva         August 2014 to
                                                                            present
95.                 Glipizide              Heritage, Mylan, Teva          April 2014 to
                                                                            present
96.                Glyburide             Actavis, Aurobindo Citron,       April 2014 to
                                              Heritage, Teva                present
97.           Glyburide-Metformin           Actavis, Aurobindo,           April 2014 to
                                           Citron, Heritage, Teva           present
98.               Griseofulvin             Actavis, Sandoz, Teva,       September 2014 to
                                                  Valeant                    present
99.                Halobetasol            G&W, Perrigo, Sandoz,         September 2012 to
                                                 Taro                       the present
100.              Haloperidol              Mylan, Sandoz, Zydus          August 2013 to
                                                                            present
101.              Hydralazine               Camber, Glenmark,            August 2014 to
                                         Heritage, Par, Strides, Teva     the present
102.         Hydrocortisone Acetate              G&W, Perrigo            June 2013 to the
                                                                             present
103.         Hydrocortisone Valerate           G&W, Perrigo, Taro        August 2013 to
                                                                          the present
104.          Hydroxyurea Capsules                  Par, Teva            August 2014 to
                                                                            present
105.      Hydroxyzine Pamoate Capsules    Actavis, Rising, Sandoz,       October 2013 to
                                                    Teva                     present
106.               Imiquimod               Perrigo, Sandoz, Taro        April 2010 to the
                                                                             present
107.               Irbesartan                     Lupin, Teva            March 2012 to
                                                                           present
108.                Isoniazid                     Sandoz, Teva            June 2013 to
                                                                            present
                                         767
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 781 of 789




109             Isosorbide Dinitrate        Par, Sandoz, West-Ward        July 2012 to
                                                                            present
110.               Ketoconazole              Apotex, G&W, Mylan,        February 2014 to
                                              Sandoz, Taro, Teva            present
111.           Ketoprofen Capsules                  Mylan, Teva           July 2013 to
                                                                             present
112.      Ketorolac Tromethamine Tablets            Mylan, Teva           July 2013 to
                                                                             present
113.          Labetalol HCL Tablets        Actavis, Par, Sandoz, Teva     July 2012 to
                                                                            present
114.          Lamivudine/Zidovudine              Aurobindo, Camber,       May 2012 to
                   (Combivir)                       Lupin, Teva            present
115.               Latanoprost             Akorn, Greenstone, Pfizer,   March 2012 to the
                                               Sandoz, Valeant              present
116.               Leflunomide              Apotex, Heritage, Teva        April 2014 to
                                                                            present
117.              Levothyroxine             Lannett, Mylan, Sandoz       August 2013 to
                                                                            present
118.         Lidocaine HCL Ointment          Hi-Tech, Sandoz, Taro      November 2011 to
                                                                            present
119.           Lidocaine-Prilocaine        Akorn, Fougera, Hi-Tech,      March 2014 to
                                               Impax, Sandoz                present
120.        Loperamide HCL Capsules                 Mylan, Teva           April 2014 to
                                                                            present
121.       Medroxyprogesterone Tablets            Greenstone, Teva      November 2013 to
                                                                            present
122.              Meprobamate                Dr. Reddy’s, Heritage       March 2013 to
                                                                            present
123.              Metformin ER              Actavis, Amneal, Lupin,       July 2015 to
                                                   Sun, Teva                present
124.             Methadone HCL              Mallinckrodt, West-Ward      October 2014 to
                                                                             Present
125.              Methazolamide                    Perrigo, Sandoz       June 2014 to the
                                                                             present
126.           Methotrexate Tablets              Mylan, Par,            February 2013 to
                                             Qualitest/Endo, Teva,          present
                                                 West-Ward
                                           768
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 782 of 789




127.             Methylphenidate                 Actavis, Impax,         February 2013 to
                                            Mallinckrodt, Par, Sandoz,      the present
                                                      Sun
128.           Methylprednisolone            Breckenridge, Cadista,      February 2011 to
                                                Greenstone, Par,            the present
                                             Qualitest/Endo, Sandoz
129.              Metronidazole              Actavis, G&W, Impax,        Summer 2011 to
                                              Sandoz, Taro, Teva,           present
                                                    Valeant
130.          Moexipril HCL Tablets                Glenmark, Teva          May 2013 to
                                                                             present
131.      Moexipril HCL/HCTZ Tablets               Glenmark, Teva          May 2013 to
                                                                             present
132.           Mometasone Furoate                  G&W, Glenmark          May 2013 to the
                                                                             present
133.           Nabumetone Tablets                 Actavis, Glenmark,       May 2013 to
                                                    Sandoz, Teva            present
134.             Nadolol Tablets                  Greenstone, Mylan,       May 2013 to
                                                    Sandoz, Teva            present
135.                 Nafcillin                    Aurobindo, Sandoz      December 2012 to
                                                                            the present
136.            Naproxen Sodium                   Amneal, Glenmark         April 2015 to
                                                                             present
137.            Niacin ER Tablets                 Lupin, Teva, Zydus      March 2014 to
                                                                            present
138.               Nimodipine                       Heritage, Sun          June 2012 to
                                                                             present
139.       Nitrofurantoin MAC Capsules        Alvogen, Mylan, Teva         July 2012 to
                                                                             present
140.          Norethindrone Acetate          Amneal, Glenmark, Teva      September 2014 to
                                                                              present
141.      Norethindrone/ethinyl estradiol            Lupin, Teva          January 2014 to
                    (Balziva)                                                 present
142.       Nortriptyline HCL Capsules             Actavis, Taro, Teva    November 2013 to
                                                                             present



                                            769
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 783 of 789




104.                Nystatin               Actavis, Heritage, Par,    Summer 2011 to
                                          Wualitest/Endo, Perrigo,       present
                                          Sandoz, Sun, Taro, Teva
144.         Nystatin Triamcinolone        Actavis, Sandoz, Taro      November 2012 to
                                                                         the present
145.        Omega-3-Acid Ethyl Esters          Apotex, Par, Teva        June 2014 to
                                                                          present
146.              Ondansetron                   Glenmark, Teva          May 2013 to
                                                                          present
147.            Oxacillin Sodium               Aurobindo, Sandoz       May 2013 to the
                                                                          present
148.            Oxaprozin Tablets         Dr. Reddy’s, Greenstone,      July 2012 to
                                               Sandoz, Teva               present
149.       Oxybutynin Chloride Tablets         Apotex, Par,             April 2013 to
                                           Qualitest/Endo, Teva,          present
                                              Upsher-Smith
150.        Oxycodone/Acetaminophen      Actavis, Alvogen, Amneal,      June 2012 to
                                         Aurobindo, Mallinckrodt,         present
                                                Mayne, Par,
                                              Qualitest/Endo
151.               Paricalcitol          Dr. Reddy’s, Teva, Zydus      March 2014 to
                                                                         present
152.              Paromomycin                     Heritage, Sun         April 2014 to
                                                                          present
153.          Penicillin VK Tablets       Aurobindo, Greenstone,       August 2014 to
                                              Sandoz, Teva                present
154.          Pentoxifylline Tablets       Apotex, Mylan, Teva,         April 2014 to
                                                 Valeant                  present
155.               Permethrin             Actavis, Perrigo, Mylan       May 2010 to
                                                                         present
156.              Perphenazine                 Par, Qualitest/Endo,     July 2009 to
                                                     Sandoz               present
157.            Phenytoin Sodium         Amneal, Mylan, Sun, Taro     April 2014 to the
                                                                           present
158.            Pilocarpine HCL           Lannett, Actavis, Impax     December 2013 to
                                                                          present


                                         770
       Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 784 of 789




159.       Pioglitazone HCL Metformin   Aurobindo, Mylan, Sandoz,   February 2013 to
                                              Teva, Torrent            the present
160.               Piroxicam             Greenstone, Mylan, Teva     March 2014 to
                                                                       present
161.           Potassium Chloride        Actavis, Mylan, Sandoz,      July 2010 to
                                          Upsher-Smith, Zydus           present
162.               Pravastatin          Apotex, Glenmark, Lupin,      May 2013 to
                                          Mylan, Teva, Zydus           present
163.         Prazosin HCL Capsules               Mylan, Teva          May 2013 to
                                                                        present
164.          Prednisolone Acetate            Sandoz, Greenstone     August 2013 to
                                                                        Present
165.               Prednisone             Actavis, Cadista, Par,     Spring 2013 to
                                        Qualitest/Endo, West-Ward        present
166.            Prochlorperazine         Cadista, G&W, Mylan,         May 2014 to
                                         Perrigo, Sandoz, Teva         present
167.           Promethazine HCL          Actavis, G&W, Perrigo      September 2012 to
                                                                        the present
168.              Propranolol             Actavis, Breckenridge,    November 2013 to
                                          Heritage, Mylan, Par,         present
                                           Teva, Upsher-Smith
169.         Raloxifene HCL Tablets             Camber, Teva        September 2014 to
                                                                         present
170.            Ranitidine HCL            Amneal, Dr. Reddy’s,        May 2013 to
                                         Glenmark, Sandoz, Teva        present
171.          Spironolactone HCTZ        Greenstone, Mylan, Sun     February 2013 to
                                                                        present
172           Tacrolimus Ointment              Perrigo, Sandoz       August 2014 to
                                                                      the present
173.        Tamoxifen Citrate Tablets     Actavis, Mylan, Teva       March 2014 to
                                                                       present
174.             Temozolomide                   Sandoz, Teva          July 2013 to
                                                                         present
175.           Terconazole Cream          Actavis, Sandoz, Taro      May 2013 to the
                                                                        present
176.            Theophylline ER                 Heritage, Teva      February 2014 to
                                                                        present
                                        771
         Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 785 of 789




  177.              Timolol Maleate                   Sandoz, Valeant            January 2014 to
                                                                                     present
  178.                Tizanidine                   Apotex, Dr. Reddy’s,            May 2013 to
                                                   Mylan, Sandoz, Sun               present
  179.                Tobramycin                       Sandoz, Teva              October 2013 to
                                                                                     present
  180.        Tolmetin Sodium Capsules                  Mylan, Teva                May 2013 to
                                                                                     present
  181.                Tolterodine                Greenstone, Mylan, Teva        December 2013 to
                                                                                    present
  182.       Topiramate Sprinkle Capsules          Actavis, Teva, Zydus           April 2014 to
                                                                                    present
  183.         Triamcinolone Acetonide           Par, Perrigo, Sandoz, Taro      July 2010 to the
                                                                                     present
  184.            Triamterene HCTZ               Actavis, Apotex, Lannett,     2011 to the present
                                                     Mylan, Sandoz
  185.           Trifluoperazine HCL                   Mylan, Sandoz             January 2013 to
                                                                                     present
  186.                 Ursodiol                    Actavis, Epic, Lannett          May 2014 to
                                                                                     present
  187.              Valsartan HCTZ                     Mylan, Sandoz           September 2012 to
                                                                                    present
  188.                 Verapamil                 Actavis, Heritage, Mylan         April 2014 to
                                                                                    present
  189.         Warfarin Sodium Tablets          Amneal, Taro, Teva, Zydus          June 2014 to
                                                                                     present
  190.              Zoledronic Acid                Dr. Reddy’s, Heritage         January 2013 to
                                                                                     present


         2892. Beginning on or about the time referenced in the table above and continuing in

force or effect, or both, through the date of filing of this Complaint, Defendants and their co-

conspirators engaged in a continuing agreement, understanding, and conspiracy not to compete




                                                772
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 786 of 789




in the sale of the generic drug referenced in the table above in the United States in unreasonable

restraint of trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2893. The contract, combination, and conspiracy among Defendants and their

coconspirators consisted of a continuing course, pattern, and practice of conduct regarding the

production, pricing, marketing, and/or sale of the specified generic drug in violation of Section 1

of the Sherman Act, 15 U.S.C. § 1.

       2894. The course, pattern, and practice of conduct described above included, among

other things, a continuing agreement, understanding and concert of action among Defendants and

their co-conspirators, the substantial terms and purpose of which were one or more of the

following:

       (a) To fix, stabilize, maintain, and/or raise prices of the specified generic drug sold to

             Plaintiffs and others in the United States;

       (b) To allocate customers, the volume of sales, and/or market shares of the specified

             generic drug sold to Plaintiffs and others in the United States;

       (c) To control the production and/or sale of the specified generic drug and others in the

             United States; and/or

       (d) To earn supracompetitive profits on the specified generic drug sold to Plaintiffs and

             others in the United States that resulted from Defendants’ collusion.

       2895. In order to formulate and effect the foregoing illegal combination and conspiracy,

Defendants and their co-conspirators engaged in one or more of the following overt acts

(including those overt acts alleged above in this Complaint):




                                                  773
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 787 of 789




          (a) They agreed to exchange, and did exchange, current and future price information

             about the specified generic drug sold in the United States, including the prices quoted

             or charged to Plaintiffs for the sale of the specified generic drug;

          (b) They agreed to coordinate, and did coordinate, price levels, price terms, and/or price

             movements for sale of the specified generic drug sold in the United States;

          (c) They agreed on prices, price levels, and/or production levels of the specified generic

             drug sold in the United States; and/or

          (d) They agreed not to compete for certain customers or sales on certain products, and/or

             in certain regions of the United States.

          2896. Defendants and their co-conspirators entered into and refined their illegal

combination and conspiracy through, among other things: the overt acts described above,

including, without limitation, participating in conversations and meetings to discuss the prices of

each specified generic drug to be sold to Plaintiffs and/or others in the United States;

participating in conversations and attending meetings concerning implementation of and

adherence to their conspiracy; issuing price announcements and/or price quotations in

accordance with the conspiracy; and/or exchanging confidential information on the pricing

and/or sale of the specified generic drug to Plaintiffs and/or others in the United States.

          2897. As a result of Defendants and their co-conspirators’ conspiracy in violation of
Section 1 of the Sherman Act, 15 U.S.C. § 1, and during the time period relevant to Plaintiffs’

claims:

          (a) Price competition in the sale of the specified generic drug among Defendants and

             their co-conspirators to Plaintiffs and others in the United States has been restrained,

             suppressed, and eliminated;
                                                  774
      Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 788 of 789




       (b) Prices for the specified generic drug sold by Defendants and their coconspirators to

           Plaintiffs and others have been raised, fixed, maintained, and/or stabilized at

           artificially high and supracompetitive levels throughout the United States; and

       (c) Plaintiffs and other direct purchasers of the specified generic drug produced and sold

           by Defendants and their co-conspirators have been deprived of the benefit of free and

           open competition.

       2898. Each Plaintiff and/or its assignor has been injured in its business or property by

reason of Defendants and their co-conspirators’ antitrust violations in amounts not yet

ascertained. Each Plaintiff’s injury as a direct purchaser of the specified generic drug is an injury

of the type the antitrust laws were designed to prevent and flows from that which makes

Defendants and their co-conspirators’ conduct unlawful.

XXI. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

                       A.      A jury verdict in the amount of the compensatory damages

               sustained by each Plaintiff.

                       B.      A judgment against Defendants, jointly and severally, by the

               Court, in treble the amount of the jury verdict, in accordance with Section 4 of the

               Clayton Act, 15 U.S.C. § 15, and for attorney’s fees, costs, and interest as

               allowable by law.

                       C.      A permanent injunction pursuant to Section 16 of the Clayton Act,

               15 U.S.C. § 26, enjoining Defendants from future violations of the antitrust laws

               and from practices which facilitate those violations.



                                                775
     Case 2:20-cv-03367-CMR Document 26 Filed 12/15/20 Page 789 of 789




                        D.    Such other and further relief as the Court may deem just and

              proper.



                                        JURY DEMAND

      Plaintiffs demand a trial by jury of all issues so triable.

Dated: December 15, 2020                              Respectfully submitted,

                                                      /s/ Eric L. Bloom
                                                      Eric L. Bloom
                                                      Monica L. Kiley
                                                      HANGLEY ARONCHICK SEGAL
                                                               PUDLIN & SCHILLER
                                                      2805 Old Post Road, Suite 100
                                                      Harrisburg, PA 17110-3676
                                                      (717) 364-1030
                                                      mkiley@hangley.com
                                                      ebloom@hangley.com

                                                      Barry L. Refsin
                                                      Alexander J. Egerváry
                                                      Chelsea M. Nichols
                                                      Caitlin V. McHugh
                                                      HANGLEY ARONCHICK SEGAL
                                                              PUDLIN & SCHILLER
                                                      One Logan Square, 27th Floor
                                                      Philadelphia, PA 19103-6910
                                                      (215) 568-6200
                                                      brefsin@hangley.com
                                                      aegervary@hangley.com
                                                      cnichols@hangley.com
                                                      cmchugh@hangley.com

                                                      Counsel for Plaintiffs




                                                776
